Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 1 of 148 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                       Civil Action No. ____________________
                          Plaintiff,
                                                       COMPLAINT FOR
       v.                                              PATENT INFRINGEMENT
DR. REDDY’S LABORATORIES, LTD.
                                                       (Filed Electronically)
and DR. REDDY’S LABORATORIES,
INC.,

                          Defendants.


       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendants Dr. Reddy’s Laboratories, Ltd. (“DRL Ltd.”) and Dr. Reddy’s

Laboratories, Inc. (“DRL Inc.,” together with DRL Ltd., “DRL” or “Defendants”), alleges as

follows:

                                        Nature of the Action

       1.        This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., arising from the filing of Abbreviated New Drug Application

(“ANDA”) No. 213234 (“DRL’s ANDA”) with the United States Food and Drug Administration

(“FDA”) seeking approval to commercially market generic versions of Celgene’s POMALYST®

drug products prior to the expiration of United States Patent Nos. 8,198,262 (the “’262 patent”),
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 2 of 148 PageID: 2



8,673,939 (the “’939 patent”), 8,735,428 (the “’428 patent”), 8,828,427 (the “’427 patent”), and

9,993,467 (the “’467 patent”), all owned by Celgene (collectively, “the patents-in-suit”).

                                           The Parties

       2.        Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.        On information and belief, Defendant DRL Ltd. is a public limited liability

 company organized and existing under the laws of India, having a principal place of business at

 8-2-337, Road No. 3, Banjara Hills, Hyderabad, Telangana, India 500 034.

       4.        On information and belief, Defendant DRL Inc. is a corporation organized and

 existing under the laws of New Jersey, having a principal place of business at 107 College

 Road East, Princeton, NJ 08540.

       5.        On information and belief, DRL Inc. is a wholly owned subsidiary of DRL Ltd.

       6.        On information and belief, DRL Inc. is the authorized U.S. agent for DRL Ltd.

                                       The Patents-in-Suit

       7.        On June 12, 2012, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’262 patent, entitled, “Methods for treating multiple myeloma using

4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione,” to Celgene as assignee of the

inventor Jerome B. Zeldis. A copy of the ’262 patent is attached hereto as Exhibit A.

       8.        On March 18, 2014, the USPTO duly and lawfully issued the ’939 patent,

 entitled, “Methods for treating multiple myeloma with 4-(amino)-2-(2,6-dioxo(3-piperidyl))-


                                               -2-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 3 of 148 PageID: 3



 isoindoline-1,3-dione,” to Celgene as assignee of the inventor Jerome B. Zeldis. A copy of the

 ’939 patent is attached hereto as Exhibit B.

       9.       On May 27, 2014, the USPTO duly and lawfully issued the ’428 patent, entitled,

 “Methods for treating multiple myeloma with 4-(amino)-2-(2,6-dioxo(3-piperidyl))-

 isoindoline-1,3-dione,” to Celgene as assignee of the inventor Jerome B. Zeldis. A copy of the

 ’428 patent is attached hereto as Exhibit C.

       10.      On September 9, 2014, the USPTO duly and lawfully issued the ’427 patent,

 entitled, “Formulations of 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione,” to

 Celgene as assignee of the inventors Anthony Tutino and Michael T. Kelly. A copy of the

 ’427 patent is attached hereto as Exhibit D.

       11.      On June 12, 2018, the USPTO duly and lawfully issued the ’467 patent, entitled,

 “Formulations of 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione,” to Celgene as

 assignee of the inventors Anthony J. Tutino and Michael T. Kelly. A copy of the ’467 patent is

 attached hereto as Exhibit E.

                                 The POMALYST® Drug Product

       12.      Celgene holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

pomalidomide capsules (NDA No. 204026), which it sells under the trade name POMALYST®.

POMALYST® is an FDA-approved medication used for the treatment of multiple myeloma.

       13.      The claims of the patents-in-suit cover, inter alia, methods of use and

administration of pomalidomide or pharmaceutical compositions containing pomalidomide.

       14.      Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-

in-suit are listed in the FDA publication, “Approved Drug Products with Therapeutic

Equivalence Evaluations” (the “Orange Book”), with respect to POMALYST®.


                                                -3-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 4 of 148 PageID: 4



       15.       The labeling for POMALYST® instructs and encourages physicians, pharmacists,

and other healthcare workers and patients to administer POMALYST® according to one or more of

the methods claimed in the patents-in-suit.

                                     Jurisdiction and Venue

       16.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       17.       The Court has personal jurisdiction over DRL by virtue of, inter alia, its

continuous and systematic contacts with the State of New Jersey. On information and belief,

DRL Inc.’s principal place of business is in Princeton, New Jersey. On information and belief,

DRL Inc. is registered with the State of New Jersey’s Division of Revenue and Enterprise

Services as a business operating in New Jersey under Business I.D. No. 0100518911. On

information and belief, DRL Inc. is registered with the State of New Jersey’s Department of

Health as a drug manufacturer and wholesaler, under Registration No. 5002312. On information

and belief, DRL Inc. purposefully has conducted and continues to conduct business in this

Judicial District. On information and belief, DRL Inc. is a corporation organized and existing

under the laws of the State of New Jersey. By virtue of its incorporation in New Jersey, this

Court has personal jurisdiction over DRL Inc.

       18.       On information and belief, DRL is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

This Judicial District is a likely destination for the generic drug product described in DRL’s

ANDA. On information and belief, DRL also prepares and/or aids in the preparation and

submission of ANDAs to the FDA.




                                                -4-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 5 of 148 PageID: 5



        19.       This Court has personal jurisdiction over DRL because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, DRL intends a

future course of conduct that includes acts of patent infringement in New Jersey. These acts

have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey and

in this Judicial District.

        20.       In DRL’s Notice Letter, DRL stated that the name and address of its agent in the

United States authorized to accept service of process for purposes of an infringement action

based upon DRL’s Notice Letter is Anjum Swaroop, Ph.D., Esq., Vice President, Intellectual

Property, Dr. Reddy’s Laboratories, Inc., 107 College Road East, Princeton, New Jersey 08540.

By naming Dr. Swaroop in Princeton as its agent in connection with this action, DRL has

consented to jurisdiction in New Jersey.

        21.       On information and belief, DRL has previously been sued in this Judicial

District and has not challenged personal jurisdiction. See, e.g., Celgene Corporation v.

Dr. Reddy’s Labs., Ltd., et al., Civil Action No. 18-6378 (LDW)(SDW); Celgene Corporation v.

Dr. Reddy’s Labs., Ltd., et al., Civil Action No. 17-5314 (LDW)(SDW); BioMarin Pharm. Inc.

v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., Civil Action No. 17-774 (MAS)(TJB);

Celgene Corporation v. Dr. Reddy’s Labs., Ltd., et al., Civil Action No. 16-7704 (LDW)(SDW);

Dexcel Pharma Techs Ltd., et al. v. Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc., Civil

Action No. 15-8042 (SDW)(LDW); AstraZeneca AB, et al. v. Dr. Reddy’s Labs, Inc. and

Dr. Reddy’s Labs., Ltd., Civil Action Nos. 11-2317 (MLC)(DEA) and 13-91 (MLC)(DEA);

Wyeth LLC v. Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc., Civil Action No. 10-4551

(FLW)(DEA); Albany Molecular Research, Inc. v. Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s




                                                -5-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 6 of 148 PageID: 6



Labs., Inc., Civil Action No. 09-4638 (SRC)(CLW); Sepracor, Inc. v. Dr. Reddy’s Labs., Ltd.

and Dr. Reddy’s Labs., Inc., Civil Action No. 09-1302 (SDW)(MF); Hoffman-La Roche Inc. v.

Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc., Civil Action No. 08-4055 (SRC)(MAS);

and AstraZeneca AB, et al. v. Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc., Civil Action

No. 08-328 (MLC)(TJB).

       22.       DRL has also admitted that it is subject to personal jurisdiction in this Judicial

District. See, e.g., BioMarin Pharm. Inc. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd.,

Civil Action No. 17-774 (MAS)(TJB), Answer to Complaint , ¶¶ 9, 10; BioMarin Pharm. Inc. v.

Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., Civil Action No. 17-774 (MAS)(TJB),

Answer to Amended Complaint, ¶¶ 20, 21; Dexcel Pharma Techs Ltd., et al. v. Dr. Reddy’s

Labs., Ltd. and Dr. Reddy’s Labs., Inc., Civil Action No. 15-8041 (SDW)(LDW), Answer to

Complaint, ¶ 18; AstraZeneca AB et al. v. Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc.,

Civil Action No. 11-2317 (MLC)(DEA), Answer to Second Amended Complaint, ¶ 29; and

AstraZeneca UK Ltd. and AstraZeneca Pharms. LP v. Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s

Labs., Inc., Civil Action No. 08-3237 (MLC)(TJB), Answer to Complaint, ¶ 8.

       23.       DRL has further availed itself of the jurisdiction of this Court by previously

initiating litigation in this Judicial District. See, e.g., Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s

Labs., Inc. v. Purdue Pharm. Prods. Ltd., et al., Civil Action No. 14-3230 (JLL)(JAD);

Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc. v. Eli Lilly & Co., Civil Action No. 09-192

(GEB)(LHG); and Dr. Reddy’s Labs., Ltd. and Dr. Reddy’s Labs., Inc. v. AstraZeneca AB, et al.,

Civil Action No. 08-2496 (MLC)(TJB).

       24.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

 1400(b).




                                                 -6-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 7 of 148 PageID: 7



                                  Acts Giving Rise To This Suit

        25.       Pursuant to Section 505 of the FFDCA, Defendants submitted DRL’s ANDA

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation into the United States of pomalidomide capsules 1 mg, 2 mg, 3 mg, and 4 mg

(“DRL’s Proposed Products”), before the patents-in-suit expire.

        26.       On information and belief, following FDA approval of DRL’s ANDA,

DRL Ltd. and DRL Inc. will work in concert with one another and/or induce one another to

make, use, offer to sell, or sell DRL’s Proposed Products throughout the United States, or import

such generic products into the United States.

        27.       On information and belief, in connection with the filing of its ANDA as

described above, DRL provided a written certification to the FDA, as called for by Section 505

of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“DRL’s Paragraph IV Certification”).

        28.       No earlier than May 31, 2019, DRL sent written notice of its Paragraph IV

Certification to Celgene (“DRL’s Notice Letter”). DRL’s Notice Letter alleged that the claims

of the patents-in-suit are invalid and/or will not be infringed by the activities described in DRL’s

ANDA. DRL’s Notice Letter also informed Celgene that DRL seeks approval to market DRL’s

Proposed Products before the patents-in-suit expire. DRL specifically directed DRL’s Notice

Letter to Celgene’s headquarters in Summit, New Jersey, in this Judicial District.

                            Count I: Infringement of the ’262 Patent

        29.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        30.       DRL’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of DRL’s Proposed Products, prior to




                                                -7-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 8 of 148 PageID: 8



the expiration of the ’262 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       31.       There is a justiciable controversy between Celgene and DRL as to the

infringement of the ’262 patent.

       32.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

infringe one or more claims of the ’262 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing DRL’s Proposed Products in the United States.

       33.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

induce infringement of one or more claims of the ’262 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, upon FDA approval of DRL’s ANDA, DRL will intentionally

encourage acts of direct infringement with knowledge of the ’262 patent and knowledge that its

acts are encouraging infringement.

       34.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

contributorily infringe one or more claims of the ’262 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, DRL has had and continues to have knowledge that DRL’s

Proposed Products are especially adapted for a use that infringes one or more claims of the

’262 patent and that there is no substantial non-infringing use for DRL’s Proposed Products.

       35.       Celgene will be substantially and irreparably damaged and harmed if DRL’s

infringement of the ’262 patent is not enjoined.

       36.       Celgene does not have an adequate remedy at law.




                                               -8-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 9 of 148 PageID: 9



        37.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count II: Infringement of the ’939 Patent

        38.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        39.       DRL’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of DRL’s Proposed Products, prior to

the expiration of the ’939 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        40.       There is a justiciable controversy between Celgene and DRL as to the

infringement of the ’939 patent.

        41.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

infringe one or more claims of the ’939 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing DRL’s Proposed Products in the United States.

        42.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

induce infringement of one or more claims of the ’939 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, upon FDA approval of DRL’s ANDA, DRL will intentionally

encourage acts of direct infringement with knowledge of the ’939 patent and knowledge that its

acts are encouraging infringement.

        43.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

contributorily infringe one or more claims of the ’939 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, DRL has had and continues to have knowledge that DRL’s


                                                -9-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 10 of 148 PageID: 10



Proposed Products are especially adapted for a use that infringes one or more claims of the

’939 patent and that there is no substantial non-infringing use for DRL’s Proposed Products.

        44.       Celgene will be substantially and irreparably damaged and harmed if DRL’s

infringement of the ’939 patent is not enjoined.

        45.       Celgene does not have an adequate remedy at law.

        46.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count III: Infringement of the ’428 Patent

        47.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        48.       DRL’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of DRL’s Proposed Products, prior to

the expiration of the ’428 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        49.       There is a justiciable controversy between Celgene and DRL as to the

infringement of the ’428 patent.

        50.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

infringe one or more claims of the ’428 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing DRL’s Proposed Products in the United States.

        51.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

induce infringement of one or more claims of the ’428 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, upon FDA approval of DRL’s ANDA, DRL will intentionally




                                               - 10 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 11 of 148 PageID: 11



encourage acts of direct infringement with knowledge of the ’428 patent and knowledge that its

acts are encouraging infringement.

        52.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

contributorily infringe one or more claims of the ’428 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, DRL has had and continues to have knowledge that DRL’s

Proposed Products are especially adapted for a use that infringes one or more claims of the

’428 patent and that there is no substantial non-infringing use for DRL’s Proposed Products.

        53.       Celgene will be substantially and irreparably damaged and harmed if DRL’s

infringement of the ’428 patent is not enjoined.

        54.       Celgene does not have an adequate remedy at law.

        55.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count IV: Infringement of the ’427 Patent

        56.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        57.       DRL’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of DRL’s Proposed Products, prior to

the expiration of the ’427 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        58.       There is a justiciable controversy between Celgene and DRL as to the

infringement of the ’427 patent.




                                               - 11 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 12 of 148 PageID: 12



        59.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

infringe one or more claims of the ’427 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing DRL’s Proposed Products in the United States.

        60.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

induce infringement of one or more claims of the ’427 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, upon FDA approval of DRL’s ANDA, DRL will intentionally

encourage acts of direct infringement with knowledge of the ’427 patent and knowledge that its

acts are encouraging infringement.

        61.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

contributorily infringe one or more claims of the ’427 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, DRL has had and continues to have knowledge that DRL’s

Proposed Products are especially adapted for a use that infringes one or more claims of the

’427 patent and that there is no substantial non-infringing use for DRL’s Proposed Products.

        62.       Celgene will be substantially and irreparably damaged and harmed if DRL’s

infringement of the ’427 patent is not enjoined.

        63.       Celgene does not have an adequate remedy at law.

        64.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count V: Infringement of the ’467 Patent

        65.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.




                                               - 12 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 13 of 148 PageID: 13



       66.       DRL’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of DRL’s Proposed Products, prior to

the expiration of the ’467 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       67.       There is a justiciable controversy between Celgene and DRL as to the

infringement of the ’467 patent.

       68.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

infringe one or more claims of the ’467 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing DRL’s Proposed Products in the United States.

       69.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

induce infringement of one or more claims of the ’467 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, upon FDA approval of DRL’s ANDA, DRL will intentionally

encourage acts of direct infringement with knowledge of the ’467 patent and knowledge that its

acts are encouraging infringement.

       70.       Unless enjoined by this Court, upon FDA approval of DRL’s ANDA, DRL will

contributorily infringe one or more claims of the ’467 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing DRL’s Proposed Products in the United

States. On information and belief, DRL has had and continues to have knowledge that DRL’s

Proposed Products are especially adapted for a use that infringes one or more claims of the

’467 patent and that there is no substantial non-infringing use for DRL’s Proposed Products.

       71.       Celgene will be substantially and irreparably damaged and harmed if DRL’s

infringement of the ’467 patent is not enjoined.




                                               - 13 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 14 of 148 PageID: 14



        72.         Celgene does not have an adequate remedy at law.

        73.         This case is an exceptional one, and Celgene is entitled to an award of its

  reasonable attorneys’ fees under 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

        (A)        A Judgment that DRL has infringed the patents-in-suit by submitting ANDA

No. 213234;

        (B)        A Judgment that DRL has infringed, and that DRL’s making, using, offering to

sell, selling, or importing DRL’s Proposed Products will infringe one or more claims of the

patents-in-suit;

        (C)        An Order that the effective date of FDA approval of ANDA No. 213234 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (D)        Preliminary and permanent injunctions enjoining DRL and its officers, agents,

attorneys and employees, and those acting in privity or concert with them, from making, using,

offering to sell, selling, or importing DRL’s Proposed Products until after the expiration of the

patents-in-suit, or any later expiration of exclusivity to which Celgene is or becomes entitled;

        (E)        A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining DRL, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing any methods of use and administration of pomalidomide, or

pharmaceutical compositions containing pomalidomide, as claimed in the patents-in-suit, or from

actively inducing or contributing to the infringement of any claim of the patents-in-suit, until

after the expiration of the patents-in-suit, or any later expiration of exclusivity to which Celgene

is or becomes entitled;


                                                 - 14 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 15 of 148 PageID: 15



       (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of DRL’s Proposed Products will directly infringe, induce

and/or contribute to infringement of the patents-in-suit;

       (G)     To the extent that DRL has committed any acts with respect to the methods of use

and administration of pomalidomide, or pharmaceutical compositions containing pomalidomide,

claimed in the patents-in-suit, other than those acts expressly exempted by 35 U.S.C. § 271(e)(1),

a Judgment awarding Celgene damages for such acts;

       (H)     If DRL engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of DRL’s Proposed Products prior to the expiration of the

patents-in-suit, a Judgment awarding damages to Celgene resulting from such infringement,

together with interest;

       (I)     A Judgment declaring that the patents-in-suit remain valid and enforceable;

       (J)     A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Celgene its attorneys’ fees incurred in this action;

       (K)     A Judgment awarding Celgene its costs and expenses incurred in this action; and

       (L)     Such further and other relief as this Court may deem just and proper.




                                               - 15 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 16 of 148 PageID: 16



Dated: July 12, 2019                         By: s/ Charles M. Lizza
                                                 Charles M. Lizza
Of Counsel:                                      William C. Baton
F. Dominic Cerrito                               SAUL EWING ARNSTEIN & LEHR LLP
Eric C. Stops                                    One Riverfront Plaza, Suite 1520
Andrew S. Chalson                                Newark, New Jersey 07102-5426
QUINN EMANUEL URQUHART & SULLIVAN, LLP           (973) 286-6700
51 Madison Avenue, 22nd Floor                    clizza@saul.com
New York, New York 10010
(212) 849-7000                                  Attorneys for Plaintiff
                                                Celgene Corporation
Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                    - 16 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 17 of 148 PageID: 17



         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Celgene Corp. v. Hetero Labs Ltd., et al., Civil Action No. 17-3387 (ES)(MAH) (D.N.J.) is

related to the matter in controversy because the matter in controversy involves the same plaintiff

and the same patents, and because the defendants are seeking FDA approval to market generic

versions of the same pharmaceutical product.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.

Dated: July 12, 2019                                    By: s/ Charles M. Lizza
                                                            Charles M. Lizza
Of Counsel:                                                 William C. Baton
F. Dominic Cerrito                                          SAUL EWING ARNSTEIN & LEHR LLP
Eric C. Stops                                               One Riverfront Plaza, Suite 1520
Andrew S. Chalson                                           Newark, New Jersey 07102-5426
QUINN EMANUEL URQUHART & SULLIVAN, LLP                      (973) 286-6700
51 Madison Avenue, 22nd Floor                               clizza@saul.com
New York, New York 10010
(212) 849-7000                                             Attorneys for Plaintiff
                                                           Celgene Corporation
Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                               - 17 -
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 18 of 148 PageID: 18




                  EXHIBIT A
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 19 of 148 PageID: 19
                                   111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                             US008198262B2


 c12)   United States Patent                                              (10)   Patent No.:               US 8,198,262 B2
        Zeldis                                                            (45)   Date of Patent:                    Jun.12,2012

 (54)    METHODS FOR TREATING MULTIPLE                                      5,877,200   A      3/1999 Muller
         MYELOMA USING 4-(AMIN0)-2-(2,6-                                    5,929,117   A      7/1999 Muller eta!.
                                                                            5,955,476   A      9/1999 Muller eta!.
         DIOX0(3-PIPERIDYL))-ISOINDOLINE-                                   6,020,358   A      212000 Muller eta!.
         1,3-DIONE                                                          6,071,948   A      6/2000 D' Amato
                                                                            6,114,355   A      9/2000 D' Amato
 (75)    Inventor:       Jerome B. Zeldis, Princeton, NJ (US)               6,140,346   A     10/2000 Andrulis, Jr. eta!.
                                                                            6,228,879   B1     5/2001 Green et a!.
                                                                            6,235,756   B1     5/2001 D'Amato
 (73)    Assignee: Celgene Corporation, Summit, NJ (US)                     6,281,230   B1     8/2001 Muller eta!.
                                                                            6,316,471   B1    1112001 Muller eta!.
 ( *)    Notice:         Subject to any disclaimer, the term of this        6,326,388   B1    12/2001 Man et al.
                         patent is extended or adjusted under 35            6,335,349   B1     112002 Muller eta!.
                                                                            6,380,239   B1     4/2002 Muller eta!.
                         U.S.C. 154(b) by 468 days.                         6,395,754   B1     5/2002 Muller eta!.
                                                                            6,403,613   B1     6/2002 Man et al.
 (21)    Appl. No.: 12/229,074                                              6,420,414   B1     7/2002 D'Amato
                                                                            6,458,810   B1    10/2002 Muller eta!.
 (22)    Filed:          Aug. 19, 2008                                      6,469,045   B1    10/2002 D' Amato
                                                                            6,476,052   B1    1112002 Muller eta!.
                                                                            6,518,298   B2     2/2003 Green et a!.
 (65)                       Prior Publication Data                          6,555,554   B2     4/2003 Muller eta!.
                                                                            6,673,828   B1     112004 Green et a!.
         US 2008/0317708 AI               Dec. 25, 2008
                                                                            7,393,862   B2     7/2008 Zeldis
                                                                            7,435,745   B2    10/2008 D' Amato
                    Related U.S. Application Data                       200110018445    A1     8/2001 Huang eta!.
                                                                        200110056114    A1    12/2001 D'Amato
 (62)    Division of application No. 10/438,213, filed on May
         15, 2003, now Pat. No. 7,968,569.                                                        (Continued)

 (60)    Provisional application No. 60/380,842, filed on May                       FOREIGN PATENT DOCUMENTS
         17, 2002, provisional application No. 60/424,600,             wo           wo 92/14455           9/1992
         filed on Nov. 6, 2002.                                        wo           wo 94/20085           9/1994
                                                                       wo           wo 98/03502           111998
 (51)    Int. Cl.                                                      wo           wo 98/54170          12/1998
         AOJN 43140                (2006.01)                           wo           wo 01/70275           9/2001
                                                                       wo           wo 01187307          1112001
 (52)    U.S. Cl. ........... 514/58; 514/323; 514/329; 514/330        wo           wo 02/15926           212002
 (58)    Field of Classification Search .................. 514/323,    wo          wo 02/059106           8/2002
                                                     514/329, 330      wo          wo 02/064083           8/2002
         See application file for complete search history.             wo        PCT/US03/11578           4/2003
                                                                       wo          wo 03086373           10/2003
 (56)                      References Cited                                              OTHER PUBLICATIONS

                    U.S. PATENT DOCUMENTS                              Kyle eta!. (Seminars in Oncology (Dec. 2001);28(6):583-7).*
                                                                       Carstensen, 1995, Drug Stability: Principles & Practice, 2"d. ed.,
        3,536,809    A      10/1970   Applezweig                       Marcel Dekker, New York, NY pp. 379-380.
        3,598,123    A       8/1971   Zaffaroni                        Corral et a!., 1999, "Immunomodulation by thalidomide and
        3,845,770    A      1111974   Theeuwes et al.
                                                                       thalidomide analogues," Ann. Rheum. Dis. 58(Suppl1)1107-113.
        3,916,899    A      1111975   Theeuwes et al.
        4,008,719    A       2/1977   Theeuwes et al.                                             (Continued)
        4,810,643    A       3/1989   Souza
        4,999,291    A       3/1991   Souza
        5,059,595    A      10/1991   Le Grazie                        Primary Examiner- Frederick Krass
        5,073,543    A      12/1991   Marshall et a!.                  Assistant Examiner- Chris Simmons
        5,120,548    A       6/1992   McClelland et a!.                (74) Attorney, Agent, or Firm- Jones Day
        5,134,127    A       7/1992   Stella et al.
        5,229,496    A       7/1993   Deeley eta!.
        5,354,556    A      10/1994   Sparks eta!.                     (57)                     ABSTRACT
        5,385,901    A       111995   Kaplan eta!.                     Methods of treating, preventing and/or managing cancer as
        5,391,485    A       2/1995   Deeley eta!.
        5,393,870    A       2/1995   Deeley eta!.
                                                                       well as and diseases and disorders associated with, or char-
        5,528,823    A       6/1996   Rudy, Jr. et a!.                 acterized by, undesired angiogenesis are disclosed. Specific
        5,580,755    A      12/1996   Souza                            methods encompass the administration of an immunomodu-
        5,591,767    A       111997   Mohr et al.                      latory compound alone or in combination with a second
        5,593,990    A       111997   D'Amato                          active ingredient. The invention further relates to methods of
        5,629,327    A       5/1997   D'Amato
        5,635,517    A       6/1997   Muller eta!.                     reducing or avoiding adverse side effects associated with
        5,639,476    A       6/1997   Oshlack et a!.                   chemotherapy, radiation therapy, hormonal therapy, biologi-
        5,674,533    A      10/1997   Santus eta!.                     cal therapy or immunotherapy which comprise the adminis-
        5,698,579    A      12/1997   Muller                           tration of an immunomodulatory compound. Pharmaceutical
        5,712,291    A       111998   D'Amato
                                                                       compositions, single unit dosage forms, and kits suitable for
        5,731,325    A       3/1998   Andrulis, Jr. eta!.
        5,733,566    A       3/1998   Lewis                            use in methods of the invention are also disclosed.
        5,798,368    A       8/1998   Muller eta!.
        5,874,448    A       2/1999   Muller eta!.                                      29 Claims, 1 Drawing Sheet
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 20 of 148 PageID: 20


                                                             US 8,198,262 B2
                                                                      Page 2


                  U.S. PATENT DOCUMENTS                                    Olson eta!., 1965, "Thalidomide (N-phthaloylglutamimide) in the
                                                                           treatment of advanced cancer," Clinical Pharmacology and Thera-
  2002/0035090     A1      3/2002   Zeldis et a!.
  2002/0045643     A1      4/2002   Muller eta!.                           peutics 6(3):292-297.
  2002/0052398     A1      5/2002   D' Amato                               Penichet et a!., 2001, "Antibody-cytokine fusion proteins for the
  2002/0054899     A1      5/2002   Zeldis                                 therapy of cancer," J. Immunol. Methods 248(1-2):91-101.
  2002/0061923     A1      5/2002   D' Amato                               Physician's Desk Reference, 2002, 56 1h ed., pp. 1755-1760.
  2002/0128228     A1      9/2002   Hwu                                    Raza et al., 2001, "Thalidomide produces transfusion independence
  2002/0161023     A1     10/2002   D'Amato
                                                                           in long -standing refractory anemias of patients with myelodysplatic
  2002/0173658     A1     1112002   Muller eta!.
  2002/0183360     A1     12/2002   Muller eta!.                           syndromes," Blood 98(4):958-965.
  2003/0013739     A1      112003   Masferrer et a!.                       Shah et a!., 1999, "Synthesis and enantiomeric separation of
  2003/0028028     A1      2/2003   Man et al.                             2-phthalimidino-glutaric acid analogues: potent inhibitors of tumor
  2003/0045552     A1      3/2003   Robarge et a!.                         metastasis," J. Med. Chern. 42:3014-3017.
  2003/0069428     A1      4/2003   Muller eta!.                           Shibata eta!., 1995, "N-alkylphthalimides: structural requirement of
  2003/0096841     A1      5/2003   Robarge et a!.                         thalidomidal action on 12-0-tetradecanoylphorbol-13 -acetate-in-
  2003/0139451     A1      7/2003   Shah eta!.
  2003/0144325     A1      7/2003   Muller eta!.                           duced tumor necrosis factor a production by human leukemia HL-60
  2003/0181428     A1      9/2003   Green et a!.                           cells," Chern. Pharm. Bull. 43(1):177-179.
  2003/0187024     A1     10/2003   D' Amato                               Shimazawa eta!., 1999, "Antiangiogenic activity of tumor necrosis
  2003/0191098     A1     10/2003   D' Amato                               factor-alpha production regulators derived from thalidomide," Bioi.
  2003/0235909     A1     12/2003   Hariri eta!.                           Pharm. Bull. 22(2):224-226.
  2004/0029832     A1      2/2004   Zeldis                                 Rubinetal, "PrinciplesofCancerTreatment-1", 120NCO IV 1, May
  2004/0077685     A1      4/2004   Figg eta!.
                                                                           2003.
  2004/0077686     A1      4/2004   Dannenberg et al.
  2004/0087546     A1      5/2004   Zeldis                                 Wilen et al., 1977, Tetrahedron 33:2725.
  2004/0091455     A1      5/2004   Zeldis                                 Wilen, 1972, Tables of Resolving Agents and Optical Resolutions,
  2004/0122052     A1      6/2004   Muller eta!.                           E.L. Eliel, ed., Univ. of Notre Dame Press, Notre Dame, IN pp. 268.
  2004/0266809     A1     12/2004   Emanuel eta!.                          Wolff ed., 1995, Burger's Medicinal Chemistry and Drug Discovery,
                                                                           5th ed .. , pp. 172-178, 949-982.
                    OTHER PUBLICATIONS                                     N. Ake Jonnson, 1972, "Chemical Structure and Teratogenic Prop-
 Craig et a!., 1967, "Potential anticancer agents. III.                    erties," Acta Pharm., pp. 521-542.
 2-phthalimidoaldehydes and derivatives," Potential Anticancer             Alexanian et al., 2004, "VTD (Velcade, thalidomide,
                                                                           dexamethasone) as primary therapy for newly-diagnosed multiple
 Agents III 10:1071-1073.
                                                                           myeloma," Am. Soc. Hematol. 46th Ann. Meeting Dec. 4-7, 2004,
 D' Amato et a!., 2001, "Mechanism of action of thalidomide and
                                                                           San Diego, CAAbstract #210.
 3-aminothalidomide in multiple myeloma," Semin. Oncol. 28:597-
                                                                           Anderson, 2000, "Thalidomide: Therapeutic potential in hemato-
 601.
                                                                           logic malignancies," Seminars in Hematology 37(1 Supp 3): 1-4.
 D' Amato eta!., 1994, "Thalidomide is an Inhibitor of Angiogenesis",
                                                                           Attal et al., 2004, "Maintenance treatment with thalidomide after
 Proc. Nat!. Acad. Sci. 91:4082-4085.
                                                                           autologous transplantation for myeloma: First analysis of a prospec-
 De et a!., 1976, "Hansch analysis for some antineoplastic
                                                                           tive randomized study of the Intergroupe Francophone du Myelome
 glutarimides," J. Indian Chern. Soc. I.III: 825-826.
                                                                           (IFM99 02)," Am. Soc. Hematol. 46th Ann. Meeting Dec. 4-7,2004,
 De et a!., 1976, "Possible antineoplastic agents: III. Synthesis of
                                                                           San Diego, CA Abstract #535.
 6-alkyl-2-[4'-methoxyphthalimido]           and       6-alkyl-3-[3'-4'-
                                                                           Bernardeschi eta!., 2003, J. Exp. Clin. Cancer Res. 22(4):129-133.
 dimethoxyphenyl] glutarimides," J. Indian Chern. Soc. I.III: 1122-
                                                                           Corral et a!., 1999, "Differential cytokine modulation and T cell
 1125.
                                                                           activation by two distinct classes of thalidomide analogues that are
 Dredge et a!., 2002, "Novel thalidomide analogues display anti-
                                                                           potent inhibitors ofTNF-alpha," J. Immunol. 163(1):380-386.
 angiogenic activity independently of immunomodulatory effects,"
                                                                           Davies eta!., 2001, "Thalidomide and immunomodulatory deriva-
 Br. J. Cancer 87(10):1166-1172.
                                                                           tives augment natural killer cell cytotoxicity in multiple myeloma,"
 Folkman et al., 1983, "Angiogenesis inhibition and tumor regression
                                                                           Blood 98(1):210-216.
 caused by heparin or a heparin fragment in the presence of cortisone,"
                                                                           Dimopoulos et al., 2004, "Primary treatment with puilsed melphalan,
 Science 221(4612):719-725.
                                                                           dexamethasone, thalidomide (MDT) for symptomatic patients with
 Gershbein, 1991, "The thalidomide analog, EM 12, enhances 1,2-
                                                                           multiple myeloma y7 5 years of age," Am. Soc. Hematol. 46th Ann.
 dimethylhydrazine-induction of rat colon adenocarcinomas," Cancer
 Letters 60: 129-133.                                                      Meeting Dec. 4-7, 2004, San Diego, CA Abstract #1482.
 Grabstald et al., 1965, "Clinical experiences with thalidomide in         Eisen et a!., 2000, "Continuous low dose Thalidomide: a phase II
 patients with cancer," Clinical Pharmacology and Therapeutics             study in advanced melanoma, renal cell, ovarian and breast cancer,"
 6:298-302.                                                                Br. J. Cancer 82(4):812-817.
 Lentzsch eta!., 2003, "Immunomodulatory analogs of thalidomide            Fakhouri et a!., 2004, "Thalidomide in patients with multiple
 inhibit growth ofHs Sultan cells and angiogenesis in vivo," Leukemia      myeloma and renal failure," Br. J. Haematol. 125:90-102.
 17(1):41-44.                                                              Fenk et a!., 2005, "Single-agent thalidomide for treatment of first
 Lentzsch et a!., 2002, "S-3-amino-phthalimido-glutarimide inhibits        relapse following high-dose chemotherapy in patients with multiple
 angiogenesis and growth of B-ee!! neoplasias in mice", Cancer             myeloma," Leukemia 19(1):156-159.
 Research 62:2300-2305.                                                    Gupta et al., 2001, "Adherence of multiple myeloma cells to bone
 Miyachi et a!., 1997, "Novel biological response modifiers:               marrow stromal cells upregulates vascular endothelial growth factor
 phthalimides with tumor necrosis factor-alpha production-regulating       secretion: therapeutic applications," Leukemia 15(12):1950-1961.
 activity," J. Med. Chern. 40:2858-2865.                                   Haslett eta!., 2003, "Thalidomide and a thalidomide analogue drug
 Muller eta!., 1999, "Amino-substituted thalidomide analogs: potent        costimulate virus-specific CDS+ T cells in vitro," J. Infect. Dis.
 inhibitors of TNF-alpha production," Bioorg. Med. Chern. Lett.            187(6):946-955.
 9(11): 1625-1630.                                                         Hideshima eta!., 2000, "Thalidomide and its analogs overcome drug
 Muller et al., 1998, "Thalidomide analogs and PDE4 inhibition,"           resistance of human multiple myeloma cells to conventional
 Bioorg. Med. Chern. Lett. 8(19):2669-2674.                                therapy," Blood 96(9):2943-2950.
 Muller eta!., 1996, "Structural modifications of thalidomide produce      Offidani eta!., 2003, Thalidomide plus oral melphalan for advanced
 analogs with enhanced tumor necrosis factor inhibitory activity," J.      multiple myeloma: a phase II study. Haematologica. Dec.
 Med. Chern. 39(17):3238-3240.                                             2003;88(12): 1432-1433.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 21 of 148 PageID: 21


                                                           US 8,198,262 B2
                                                                    Page 3


 Palumbo et a!., 2004, "A prospective randomized trial of oral           Bartlett eta!., "The evolution of thalidomide and its IMiD derivatives
 melphalan prednisone, thalidomide (MPT) vs. oral melphalan,             as anticancer agents," Nature Reviews Cancer, 2004, 4 (4): 1-9.
 prednisone (MP): an interim analysis," Am. Soc. Hematol. 46th Ann.      Bartlett eta!., "Phase I study to determine the safety, tolerability and
 Meeting Dec. 4-7, 2004, San Diego, CA Abstract #207.                    immunostimulatory activity of thalidomide analogue CC-5013 in
 Raje eta!., 1999, "Thalidomide-a revival story," N. Engl. J. Med.       patients with metastatic malignant melanoma and other advanced
 341(21): 1606-1609.                                                     cancers," British Journal of Cancer, 2004, 90:955-961.
 Rajkumar et a!., 2004, "Thalidomide plus dexamethasone versus           Battegay, "Angiogenesis: mechanistic insights, neovascular diseases,
 dexamethasone alone in newly diagnosed multiple myeloma                 and therapeutic prospects," J. Mol. Med., 1995, 73:333-346.
 (E1AOO): Results of a phase III trial coordinated by the Eastern        Baz et al., "Doxil (D), vincristine (V), reduced frequency
 Cooperative Oncology Group," Am. Soc. Hematol. 46th Ann. Meet-          dexamethasone (d) and revlimid (R) (DVd-R) results in a high
 ing Dec. 4-7, 2004, San Diego, CA Abstract #205.                        response rate in patients with refractory multiple myeloma (RMM),"
 Rajkumar et a!., 2000, "Prognostic value of bone marrow                 Blood, Abstract # 2559, American Society of Hematology, Dec.
 angiogenesis in multiple myeloma," Clin. Cancer Res. 6(8):3111-         10-13, 2005.
 3116.                                                                   Brennen et al., "Thalidomide and analogues: current proposed
 Ribatti eta!., 1999, "Bone marrow angiogenesis and mast cell density    mechanisms and therapeutic usage," Clinical Prostate Cancer, 2004,
 increase simultaneously with progression of human multiple              3 (1):54-61.
 myeloma," Br. J. Cancer 79(3-4):451-455.                                Celgene Corporation, "Celgene advances immunomodulatory drug
 Singhal eta!., 1999, Antitumor activity of thalidomide in refractory    (IMiD™) clinical program," Press Release, Feb. 2000.
 multiple myeloma, N. Engl. J. Med. 341(21): 1565-1571.                  Celgene Corporation, "Initial Phase I solid tumor data on Celgene's
 Steins et a!., 2002, "Efficacy and safety of thalidomide in patients    lead IMiD™, Revimid™," Press Release, Jun. 2001.
 with acute myeloid leukemia," Blood 99(3):834-839.                      Celgene Corporation, "Celgene Corporation receives orphan drug
 Vacca eta!., 1999, "Bone marrow neovascularization, plasma cell         designation for Revimid™ for multiple myeloma," Press Release,
 angiogenic potential, and matrix metalloproteinase-2 secretion par-     Oct. 2001.
 allel progression of human multiple myeloma," Blood 93(9):3064-         Celgene Corporation, "Celgene Corporation announces third quarter
 3073.                                                                   results. Thalomid® (thalidomide) sales increase 24%. Prescriptions
 Wohrer et al., 2004, "Effective treatment of primary plasma cell        up 50%. Enhanced S.T.E.P.S.® launched. Pilot d-MPH data pre-
 leukemia with thalidomide and dexamethasone-a case report,"             sented," Press Release, Oct. 2001.
 Hematol. J. 5(4):361-363.
                                                                         Celgene Corporation, "Celgene expands clinical development pro-
 Bach, 1963, "Thalidomide in Cancer Chemotherapy," The Lancet,
                                                                         gram for Revimid™. Five additional trials of Revimid initiated in
 No. 1271, p. 71.
                                                                         hematological and solid tumor cancers," Press Release, Jun. 2002.
 Bach, 1963, "Studies on the Possible Anti-Neoplastic Effect of
 Thalidomide," Acta Pathologica Et Microbiologica Scandinavica           Celgene Corporation, "Celgene Corporation announces third quarter
 59:491-499.                                                             results. Thalomid® (thalidomide) revenue increases 41% to $30.5
 Chaundhry, 1966, Cancer Research, "Effect of Prednisolone and           million. Pivotal programs for Thalomid and Revimid™ finalized.
 Thalidomide on Induced Submandibular Gland Tumors in Hamster,"          Peer-reviewed publications ofThalomid and Revimid data. First JNK
 26(part 1)1884-86.                                                      inhibitor advanced to Phase I clinical trial," Press Release, Oct. 2002.
 DiPaolo, 1963, "Effect ofThalidomide on a Variety ofTransplantable      Celgene Corporation, "Blood reports Revimid™ has anti-tumor
 Tumors," Cancer Chemotherapy Reports No. 29, pp. 99-102.                activity in patients with relapsed and refractory multiple myeloma,"
 DiPaolo, 1963, "In vitro Test Systems for Cancer Chemotherapy, II.      Press Release, Nov. 1, 2002.
 Correlation of in vitro Inhibition of Dehydrogenase and Growth with     Celgene Corporation, "Celgene provides update on clinical pipeline.
 in vivo Inhibition of Ehrlich Asoites Tumor," Proceedings of the        Celgene Announces first target indication for Actimid™, CC-8490.
 Society for Experimental Biology & Medicine, 114:384-387.               SeiCID™program to advance based on results from Phase IIII trial of
 DiPaolo, 1964, "Thalidomide: Effects on Ehrlich Ascites Tumor           CC-1088. First JNK inhibitor successfully completes phase I trial,"
 Cells in vitro" Science 144:1583.                                       Press Release, Jan. 2003.
 Mauad, 1963, "Clinical Improvements Obtained in Advanced Caner          Celgene Corporation, "Celgene Corporation announces fourth quar-
 Patients with Treatment with Thalidomide Associated with Hor-           ter and full year results for 2002," Press Release, Jan. 2003.
 mones," Anais Paulistas de Medicina e Cirurgia 86:13-40.                Celgene Corporation, "Celgene receives fast track status from FDA
 Roe and Mitchley, 1963, "Thalidomide and Neoplasia" Nature              for Revimid™ in multiple myloma," Press Release, Feb. 2003.
 200:1016-1017.                                                          Celgene Corporation, "Celgene receives fast track status from FDA
 Liu et a!., "Phase I study of CC-50 13 (Revimid), a thalidomide         for Revimid™ in myelodysplastic sydromes," Press Release, Apr.
 derivative, in patients with refractory metastatic cancer," American    2003.
 Society of Clinical Oncology, Abstract #927, 2003.                      Celgene Corporation, "New Revimid™ clinical data shows potential
 Zangari eta!., "Results of phase I study ofCC-50 13 for the treatment   as novel approach to treating myelodysplastic syndromes (MDS),"
 of multiple myeloma (MM) patients who relapse after high dose           Press Release, May 2003.
 chemotherapy (HDCT)," American Society ofHematology, Abstract           Celgene Corporation, "Celgene corporation reports strong operating
 #3226, 2001.                                                            performance in second quarter as total sales increase 100 percent and
 Zeldis eta!., "Update on the evolution of the IMiD™," International     profits rise," Press Release, Jul. 2003.
 Society for Biological Therapy of Cancer, Oral Abstract, 2003.          Celgene Corporation, "Celgene corporation reports record operating
 Anderson, "Moving disease biology from the laboratory to the            performance in third quarter as total revenue increases 117% and
 clinic," Seminars in Oncology, 2002 29:17-20.                           profits rise," Press Release, Oct. 2003.
 Barlogie et al., "Total Therapy II (TTII) fornewlydiagnosedmultiple     Celgene Corporation, "Celgene corporation advances Actimid™
 myeloma (MM): preliminary data on feasibility and efficacy in the       (CC-4047) into phase II trial for prostate cancer," Press Release, Oct.
 first 231 enrolled patients; comparison with predecessor trial total    2003.
 therapy I ((TTl) (N~231)," Blood, Abstract# 2857, Dec. 7-11, 2001,      Celgene Corporation, "Additional clinical data presented on
 American Society of Hematology.                                         Revimid™ in myelodysplastic sydromes at the American Society of
 Barlogie et a!., "High-dose therapy immunomodulatory drugs in           Hematology 45th annual meeting," Press Release, Dec. 2003.
 multiple myeloma," Seminars in Oncology, 2002, 29 (6):26-33.            Celgene Corporation, "Celgene corporation reviews 2003 achieve-
 Barlogie eta!., "Introduction: Thalidomide and the IMiDs in multiple    ments and announces 2004 financial outlook," Press Release, Jan.
 myeloma," Seminars in Hematology, 2003,40 (4):1-2.                      2004.
 Barlogie, "Thalidomide and CC-5013 in Multiple Myeloma: The             Celgene Corporation, "Revlimid™ receives orphan drug designation
 University of Arkansas experience," Seminars in Hematology, 2003,       from the European commission for multiple myeloma," Press
 40 (4):33-38.                                                           Release, Feb. 2004.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 22 of 148 PageID: 22


                                                             US 8,198,262 B2
                                                                       Page 4


 Celgene Corporation, "Revlimid™ receives orphan drug designation           Hayashi eta!., "Mechanisms whereby immunomodulatory analogs
 from the European commission for myelodysplastic sydromes,"                of thalidomide augment autologous NK cell anti-myeloma immu-
 Press Release, Mar. 2004.                                                  nity," Blood, Abstract #3219, Dec. 6-10, 2002, American Society of
 Celgene Corporation, "Celgene corporation reports record operating         Hematology.
 performance in first quarter with strong revenue growth and profits,"      He, W., eta!., 1993, Abstract of papers, 206th American Chemical
 Press Release, Apr. 2004.                                                  Society, Chicago, IL; Med. Chern., paper 216.
 Celgene Corporation, "Celgene announces plans to stop phase III            Helmet a!., "Comparative teratological investigation of compounds
 trials in melanoma due to lack of efficacy," Press Release, Apr. 2004.     of structurally and pharmacologically related to thalidomide,"
 Dalgleish, et al., "New thalidomide analogues; anti-cancer, anti-
                                                                            Arzneimittel Forschung/Drug Research, 1981, 31 (1)941-949.
 angiogenic and immunostimulatory," British Journal of Cancer,
                                                                            Hernandez-Illizaliturr et al., "Addition of immunomodulatory drugs
 2001, 85 (1)25.
                                                                            CC5013 or CC4047 to rituximab enhances anti-tumor activity in a
 Dalgleish et a!., "Thalidomide analogues CC-5013 and CC-4047
                                                                            severe combined immunodeficiency (SCID) mouse lymphoma
 induce T cell activation and IL-12 production in patients with both
 solid tumours and relapsed and refractory multiple myeloma," British       model," Abstract# 235, American Society of Hematology, Dec. 6-9,
 Journal of Cancer, 2003, 88(Suppl I), S25-S54.                             2003.
 Database Pharmaml XP002369094 retrieved from STN. Database                 Hideshima eta!., "Thalidomide and its analogs overcome drug resis-
 accession No. 1659300, & Marketletter, Oct. 9, 2001.                       tance of human multiple myeloma cells to conventional therapy,"
 Database NLDB XP002369095 retrieved from STN. Database acces-              Blood, 2000, 96:2943-2950, American Society of Hematology.
 sion No. 2002:35280, & Marketletter, Jun. 18, 2001.                        Hideshima eta!., "Thalidomide (Thai) and its analogs overcome drug
 Davies et al., "Thalidomide (Thai) and immunomodulatory deriva-            resistance of human multiple myeloma (MM) cells to conventional
 tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-        therapy," Abstract 1313, American Society of Hematology, Dec. 1-5,
 tiple myeloma(MM))," Abstract# 3617, American Society of Hema-             2000.
 tology, Dec. 1-5, 2000.                                                    Hunt eta!., "Markers of endothelial and haemostatic activation in the
 Davies et al., "Thalidomide (Thai) and immunomodulatory deriva-            use of CC-4047, a structural analogue of thalidarnide, in relapsed
 tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-        myeloma," Blood, Abstract# 3216, Dec. 6-10, 2002,American Soci-
 tiple myeloma -MM)," Abstract # P222, VIIIth International                 ety of Hematology.
 Myeloma Workshop, May 4-8, 2001.                                           Hussein et a!., "Do xi! (D), vincristine (V), reduced frequency
 Dibbs eta!., "Thalidomide and thalidomide analogs suppress TNFy            dexamethasone (d) and Revlimid (DVd-R) a phase IIII trial in
 secretion by myocytes," Abstract# 1284, Circulation, 1998.                 advanced relapsed/refractory multiple myeloma (Rmm) patients,"
 Dimopoulos et a!., "Results of thalidomide and IMIDs in multiple           Blood, Abstract #208, American Society of Hematology, Dec. 4-7,
 myeloma,", Abstract # Pl2.1.4, International Multiple Myeloma              2004.
 Workshop, May 23-27, 2003.                                                 Hwu eta!., "Thalidomide and its analogues in the treatment of meta-
 Dimopoulos et a!., "Treatment of plasma cell dyscrasias with               static melanoma," Chemotherapy Foundation Symposium, Abstract
 thalidomide and its derivatives," Journal of Clinical Oncology, Dec.       #44, 2002.
 1, 2003, 21 (23)4444-4454.                                                 Kyle, "Current therapy of multiple myeloma," Internal Medicine,
 Dimopoulos eta!., "Study oflenalidomide plus dexamethasone ver-            2002, 41 (3)175-180.
 sus dexamethasone alone in relapsed or refractory multiple myeloma         Kyle eta!., "Multiple myeloma," New England Journal of Medicine,
 (MM): Results of a phase 3 Study(MM-010),", Abstract# 6, Ameri-            2004, 351:1860-1873.
 can Society of Hematology, Dec. 10-13, 2005.                               Leblanc et al., "Immunomodulatory drug co stimulates T cells via the
 Dredge eta!., A costimulatory thalidomide analog enhances the par-         B7-CD28pathway,"Blood, 2004, 103: 1787-1790,American Society
 tial anti-tumor immunity of an autologous vaccination in a model of        of Hematology.
 colorectal cancer, Abstract# 491, American Association for Cancer          Lentzsch eta!., "In vivo activity of thalidomide and immunomodula-
 Research, Apr. 6-10, 2002.                                                 tory drugs against multiple myeloma,"VIIIth International Myeloma
 Dredge et al., "Adjuvants and the promotion ofTh 1-type cytokines in       Workshop, Abstract #P225, May 4-8, 2001.
 tumour immunotherapy," Cancer Immunol. Immunother., 2002,                  Lentzsch et al., "Immunomodulatory derivative of thalidomide
 51:521-531.                                                                (IMiD CC-4047) determine the lineage commitment of
 Dredge eta!., "Immunological effects of thalidomide and its chemi-         hematopoietic progenitors by down regulation ofGATA-1 and modu-
 cal and functional analogs," Critical Reviews in Immunology, 2002,         lation of cytokine secretion," Abstract# 3073, American Society of
 22 (5&6):425-437.                                                          Hematology, Dec. 6-9, 2003.
 Dredge et a!., "Protective antitumor immunity induced by a                 Lentzsch et al., "Immunomodulatory derivative of thalidomide
 costimulatory thalidomide analog in conjunction with whole tumor           (IMiD CC-4047) down regulates CAAT/enhancer-binding protein
 cell vaccination is mediated by increased Th 1-type immunity!," The        y(C/EBPy) in multiple myeloma (MM)," Abstract# 3456, American
 Journal oflmmunology, 2002, 168:4914-4919.                                 Society of Hematology, Dec. 6-9, 2003.
 Dredge et a!., "Recent developments in antiangiogenic therapy,"            Luzzio eta!., "Thalidomide analogues: derivatives of an orphan drug
 Expert Opin. Bioi. Ther., 2002, 2 (8):953-966.                             with diverse biological activity," Expert Opin. Ther. Patents, 2004, 14
 Dredge et al., "Angiogenesis inhibitors in cancer therapy," Current        (2):215-229.
 Opinion in Investigational Drugs, 2003, 4 (6):667-674.                     Man et al., "y- Fluoro-substituted thalidomide analogues,"
 Dredge et al., "Thalidomide analogs as emerging anti-cancer drugs,"        Bioorganic & Medicinal Chemistry Letters 13, 2003, 3415-3417.
 Anti-Cancer Drugs, 2003, 14:331-335.                                       Marriott et a!., "Immunotherapeutic and antitumour potential of
 F ickentscher eta!., "Stereochemical properties and teratogenic activ-     thalidomide analogues," Expert Opin. Bioi. Ther., 2001, 1 (4): 1-8.
 ity of some tetrahydrophthalimides," Molecular Pharmacology,               Marriott et al., "New thalidomide analogues; anti-cancer, anti-
 1976, 13:133-141.                                                          angiogenic and immunostimulatory," British Journal of Cancer,
 Figg et al., "Inhibition of angiogenesis: treatment options for patients   85:25, Jul. 6, 2001.
 with metastatic prostate cancer," Investigational New Drugs, 2002,         Marriott et a!., "Thalidomide and its analogues have distinct and
 20(2): 183-194.                                                            opposing effects on TNF-y and TNFR2 during co-stimulation ofboth
 Galustian eta!., "Thalidomide-derived immunomodulatory drugs as            CD4+ and CDS+ T cells," Clin. Exp. Immunol., 2002, 130:75-84.
 therapeutic agents," Expert Opin. Bioi. Ther., 2004,4 (12):1-8.            Marriott eta!., "A novel subclass of thalidomide analogue with anti-
 Glaspy et a!., "The potential role of thalidomide and thalidomide          solid tumor activity in which caspase-dependent apoptosis is associ-
 analogs in melanoma," Clinical Advances in Hematology & Oncol-             ated with altered expression of bcl-2 family proteins!," Cancer
 ogy, 2004, 1-7.                                                            Research, 2003, 63:593-599.
 Gupta eta!., "Adherence of multiple myeloma cells to bone marrow           Marriott et al., "Thalidomide derived immunomodulatory drugs
 stromal cells upregulates vascular endothelial growth factor secre-        (IMiDs) as potential therapeutic agents," Current Drug Targets-
 tion: therapeutic applications," Leukemia, 2001, 15:1950-1961.             Immune, Endocrine & Metabolic Disorders, 2003, 3:181-186.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 23 of 148 PageID: 23


                                                             US 8,198,262 B2
                                                                       Page 5


 Masellis et a!., "Changes in gene expression in bone marrow                Richardson et a!., "A multicenter, single-arm, open-label study to
 mesenchymal progenitor cells as a consequence of IMiD therapy in           evaluate the efficacy and safety of single-agent lenalidomide in
 multiple myeloma patients," Blood, Abstract # 1548, Dec. 7-11,             patients with relapsed and refractory multiple myeloma; preliminary
 2001, American Society of Hematology.                                      results," lOth International Myeloma Workshop, Apr. 10-14, 2005.
 McCarty, "Thalidomide may impede cell migration in primates by             Richardson et a!., "Novel biological therapies for the treatment of
 down-regulating integrin y-chains: potential therapeutic utility in        multiple myeloma," Best Practice & Research Clinical Haematology,
 solid malignancies, proliferative retinopathy, inflammatory disor-         2005, 18 (4):619-634.
 ders, neointimal hyperplasia, and osteoporosis," Medical Hypoth-           Richardson eta!., "A phase 1 trial oflenalidomide (Revlimid®) with
 eses, 1997,49:123-131.                                                     bortezomib (Velcade®) in relapsed and refractory multiple
 Mitsiades et al., "Apoptic signaling induced by immunomodulatory           myeloma," Blood, Abstract# 365, American Society ofHematology,
 thalidomide analogs (Imids) in human multiple myeloma cells: thera-        Dec. 10-13, 2005.
 peutic implications," Abstract# 3224, Dec. 7-11, 2001, American            Rubin eta!., "Principles of cancer treatment-!," 2003, 12 ONCO IV
 Society of Hematology.                                                     1.
 Mitsiades et al., "Apoptic signaling induced by immunomodulatory           Schafer et a!., "Enhancement of cytokine production and AP-1 tran-
 thalidomide analogs in human multiple myeloma cells: therapeutic           scriptional activity in T cells bythalidomide-relatedimmunomodula-
 implications," Blood, 2002, 99:4525-4530, American Society of              tory drugs," Journal of Pharmacology and Experimental Therapeu-
 Hematology.                                                                tics, 2003, 305(3)1222-1232.
 Mitsiades et a!., "CC-50 13 Celgene," Current Opinion in Investiga-        Schey et al., "A phase 1 study of an immunomodulatory thalidomide
 tional Drugs, 2004, 5 (6):635-647.                                         analog, CC-4047, in relapsed or refractory multiple myeloma," Jour-
 Moutouh et a!., "Novel immunomodulatory drugs (IMiDs®): A                  nal of Clinical Oncology, 2004, 22 (16): 1-8.
 potential, new therapy for )'-hemoglobinopathies," Abstract# 3740,         Schey et al., "A phase 1 study of an immunomodulatory thalidomide
 American Society of Hematology, Dec. 4-7, 2004.                            analogue (CC4047) in relapse/refractory multiple myeloma," Inter-
 Patten et a!., "The early use of the serum free light chain assay in       national Society for Experimental Hematology, Abstract #248, 2002.
 patients with relapsed refractory myeloma receiving-treatment with a       Shaughnessy et al., "Global gene expression analysis shows loss of
 thalidomide analogue (CC-4047)," Abstract# 1640, American Soci-            C-MYC and IL-6 receptor gene mRNA after exposure of myeloma to
 ety of Hematology, Dec. 6-9, 2003.                                         thalidomide and IMiD," Abstract # 2485, The American Society of
 Payvandi eta!., "Effects of a thalidomide analog on binding activity       Hematology, Dec. 1-5, 2000.
 of transcription factors and cell cycle progression of multiple            Shire et al., "TNF-y inhibitors and rheumatoid arthritis," Exp. Opin.
 myeloma cell lines," Blood, Abstract #2487, Dec. 1-5, 2000, Ameri-         Ther. Patents, 1998, 8 (5):531-544.
 can Society of Hematology.                                                 Sorbera eta!., "CC-50 13. Treatment of multiple myeloma. Treatment
 Payvandi eta!., "The thalidomide analogs IMiDs enhance expression          of Melanoma. Treatment of myelodysplastic syndrome.
 ofCD69 stimulatory receptor on natural killer cells," Abstract# 1793,      Angiogenesis inhibitor. TNF -y production inhibitor," Drugs of the
 American Association for Cancer Research, Mar. 24-28, 2001.                Future, 2003, 28(5):425-431.
 Payvandi et a!., "Thaliomide analogs IMiDs inhibit expression of           Streetly et al., "Thalidomide analogue CC-4047 is effective in the
 cyclooxygenase-2 in multiple myeloma cell line and LPS stimulated          treatment of patients with relapsed and refractory multiple myeloma
 PBMCs," Blood, Abstract# 2689, Dec. 7-11, 200l,American Society            (MM) and induces T-cell activation and IL-12 production," Abstract
 of Hematology.                                                             # 367, International Multiple Myeloma Workshop, May 23-27, 2003.
 Payvandi eta!., "Thalidomide and IMiDS inhibit microvessel forma-          Streetly et a!., "Changes in neutrophil phenotype following the
 tion from human arterial rings in the absence of human liver               administration of CC-4047 (Actimid) to patients with multiple
 microsomes," Blood, Abstract# 5046, Dec. 6-10, 2002, American              myeloma," Abstract# 2543, American Society of Hematology, Dec.
 Society of Hematology.                                                     6-9, 2003.
 Payvandi eta!., "CC-5013 inhibits the expression of adhesion mol-          Streetly et a!., "An update of the use and outcomes of the new
 ecules ICAM -1 and CD44 and prevents metastasis ofB 16 F 10 mouse          immunomodulatory agent CC-4047 (Actimid) in patients with
 melanoma cells in an animal model," American Society of Clinical           relapsed/refractory myeloma," Abstract #829, American Society of
 Oncology, Abstract# 992, 2003.                                             Hematology, Dec. 6-9, 2003.
 Payvandi et a!., "Immunomodulatory drugs inhibit expression of             Teo et a!., "A phase I, single-blind, placebo-controlled, ascending
 cyclooxygenase-2 from TNF-y, IL-ly, and LPS-stimulated human               single oral dose, safety, tolerability and pharmacokinetic study of
 PBMC in a partially IL-10-dependent manner," Cellular Immunol-             CDC-50 1, a novel immunomodulatory- oncologic agent, in healthy
 ogy, 2004, 81-88.                                                          male subjects with a comparison of fed and fasted," Clinical Phar-
 Raje et a!., "Combination of the mTOR inhibitor rapamycin and              macology and Therapeutics, 2002, 71 (2)93.
 CC- 50 13 has synergistic activity in multiple myeloma," Blood, Dec.       Teo et a!., "Chiral inversion of the second generation IMiD™
 15, 2004, 104 (13)4188-4193.                                               CC-4047 (Actimid™) in human plasma and phosphate-buffered
 Rajkumar et a!., "Combination therapy with lenalidomide plus               saline," Chirality, 2003, 15:348-351.
 dexamethasone (Rev/Dex) for newly diagnosed myeloma," Blood,               Thertulien eta!., "Hybrid MELIDT PACE autotransplant regimen for
 Dec. 15, 2005, 106 (13)4050-4053.                                          Multiple Myeloma (MM)- safety and efficacy data in pilot study of 15
 Richardson et a!., "A Phase 1 study of oral CC5013, an                     patients," Blood, Abstract# 2869, American Society ofHematology,
 immunomodulatory thalidomide (Thai) derivative, in patients with           Dec. 7-11, 2001.
 relapsed and refractory multiple myeloma (MM)," Blood, Abstract            Tohnya et al., "A phase I study of oral CC-5013 (lenalidomide,
 #3225, Dec. 7-11, 2001, American Society of Hematology.                    Revlimid™), a thalidomide derivative, in patients with refractory
 Richardson et al., "Immunomodulatory drug CC-5013 overcomes                metastatic cancer," Clinical Prostate Cancer, 2004, 2:241-243.
 drug resistance and is well tolerated in patients with relapsed multiple   Tricot eta!., "Angiochemotherapy (ACT) for multiple myloma (MM)
 myeloma," Blood, 2002 100:3063-3067, American Society ofHema-              with DT-PACE results in a high response rate, but in contrast to
 tology.                                                                    tandem transplants with melphalan does not affect durable disease
 Richardson et a!., "A multi-center, randomized, phase 2 study to           control," Blood, Abstract# 3531, American Society of Hematology,
 evaluate the efficacy and safety of 2 CDC-50 13 dose regimens when         Dec. 7-11, 2001.
 used alone or in combination with dexamethasone (Dex) for the              Tsenova eta!., "Use ofiMiD3, a thalidomide analog, as an adjunct to
 treatment of relapsed or refractory multiple myeloma (MM)," Blood,         therapy for experimental tuberculous meningitis," Antimicrobial
 Abstract# 825, American Society of Hematology, Dec. 6-9, 2003.             Agents and Chemotherapy, 2002, 46 (6)1887-1895.
 Richardson eta!., "Immunomodulatory analogs of thalidomide: an             Weber, "Lenalidomide (CC-5013, Revlimid™) and other ImiDs,"
 emerging new therapy in myeloma," Journal of Clinical Oncology,            Abstract# PL5.02, International Multiple Myeloma Workshop, Apr.
 2004, 22(16) 3212-3214.                                                    10-14, 2005.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 24 of 148 PageID: 24


                                                            US 8,198,262 B2
                                                                     Page 6


 Weber et al., "A multicenter, randomized, parallel-group, double-        Davies, F. E., Raje, N., Hideshima, T., Lentzsch, S., Young, G., Tai, Y.,
 blind, placebo-controlled study oflenalidomide plus dexamethasone        Lin, B.K., Podar, K., Chauhan, D., Treon, S.P., Gupta, D., Mitsiades,
 versus dexamethasone alone in previously treated subjects with mul-      C., Mitsiades, N., Hayashi, T., Richardson, P.G., Schlossman, R.L.,
 tiple myeloma," Abstract# P0.738, International Multiple Myeloma         Muller, G.W., Stirling, D. I., Anderson, K.C., Thalidomide (THAL)
 Workshop, Apr. 10-14, 2005.                                              and Immunomodulatory Derivatives (IMiDS) Augment Natural
 Ye eta!., "Novel IMiD drugs enhance expansion and regulate differ-       Killer (NK) Cell Cytotocixity in Multiple Myeloma (MM). Abstract
 entiation of human cord blood CD34+ cells with cytokines," Blood,        #3617. American Society of Hematology, Dec. 1-5, 2000.
 Abstract #4099, American Society of Hematology, Dec. 6-10, 2002.         Hideshima, T., Chauhan, D., Castro, A., Hayashi, T., Mitsiades, C.,
 Zangari eta!., "Risk factors for deep vein thrombosis (DVT) in a large   Mitsiades, N., Akiyama, M., Richardson, P.G., Schlossman, R.L.,
 group of myeloma patients (Pts) treated with thalidomide (Thai): The
                                                                          Adams, J., Anderson, K.C., NF-yB as a Therapeutic Target in Mul-
 Arkansas Experience," Blood, Abstract# 681, American Society of
                                                                          tiple Myeloma (MM). Abstract #1581. American Society of Hema-
 Hematology, Dec. 7-11, 2001.
                                                                          tology, Dec. 7-11,2001.
 Zangari eta!., "Revimid 25 mg (REV 25)x20 versus 50 mg (REV
 50)x10 q 28 days with bridging of 5 mgx10 versus 10 mgx5 as              Lentsch, S., Rogers, M., Leblanc, R., Birsner, A., Shah, J., Anderson
 post -transplant salvage therapy for multiple myeloma (MM)," Blood,      K., D' Amato R., 3-Amino-Phthalimido-Glutarimide (S-3APG)
 Abstract# 1642, American Society of Hematology, Dec. 6-9, 2003.          Inhibits Angiogenesis and Growth in Drug Resistant Multiple
 Zeldis et a!., "Potential new therapeutics for Waldenstrom's             Myeloma (MM) in vivo. Abstract# 1976, American Society ofHema-
 macroglobulinemia," Seminars in Oncology, 2003, 30 (2):275-281.          tology, Dec. 7-11,2001.
 Zhang et a!., "CC-5079, a novel microtubule and TNF-a inhibitor          Park, Y., Kim, S.A., Kim, C.J., Chung, J.H., Mechanism of the Effect
 with anti-angiogenic and antimetastasis activity," Abstract # BO 12,     ofThalidomide on Human Multiple Myeloma Cells. Abstract #2685.
 International Conference on Molecular Targets and Cancer Thera-          American Society of Clinical Oncology, May 12-17, 2001.
 peutics, Nov. 17-21, 2003.                                               Payvandi, F., Wu, L., Haley M., Gupta, D., Zhang, L., Schafer, P.,
 Anderson, "The Role of Immunomodulatory Drugs in Multiple                Muller, G.W., Chen, R., Anderson, K.C., Stirling, D., Thalidomide
 Myeloma," Seminars in Hematology, vol. 40, No.4, Suppl4, 2003:           Analogs IMiDS Inhibit Expression ofCyclooxygenase-2 in Multiple
 pp. 23-32.                                                               Myeloma Cell Line and LPS Stimulated PBMCs. Abstract #2689.
 Weber, "Thalidomide and Its Derivatives: New Promise for Multiple        American Society of Hematology, Dec. 7-11,2001.
 Myeloma," Cancer Control, vol. 10, No.5, 375-383, 2003.                  Mitsiades, N., Mitsiades, C., Poulaki, V., Akiyama, M., Tai, Y., Lin,
 Part, Yehuda A.; Hassan, Mana! M.; Lozano, Richard D.; Ellis, Lee        B., Hayashi, T., Catley, L., Hideshima, T., Chauhan, D., Treon, S.P.,
 M.; Peterson, J. Andrew; Waugh, Kimberly A.; Durable Clinical            Anderson, K.C., Apoptotic Signaling Induced By Immunomodula-
 Response of Refractory Hepatocellular Carcinoma to Orally Admin-         tory Thalidomide Analogs (Imids) in Human Multiple Myeloma
 istered Thalidomide. American Journal of Clinical Oncology, 2000.        Cells; Therapeutic Implications. Abstract #3224. American Society
 Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;                    ofHematology, Dec. 7-11, 2001.
 Thalidomide: The Revival of a Drug with Therapeutic Promise in the       Richardson, P.C., Schlossman, R.L., Hideshima, T., Davies, F.,
 Treatment of Cancer; Principles & Practice of Oncology, vol. 15, No.     Leblanc, R., Catley, L., Doss, D., Kelly, K.A., McKenney, M.,
 2, 2001.                                                                 Mechlowicz, J., Freeman, A,. Deocampo, R., Rich, R., Ryoo, J.,
 Thomas, Melodie; Doss, Deborah, Thalidomide Nursing Roundtable           Chauhan, D., Munshi, N., Weller, E., Zeldis, J., Anderson, K.C., A
 Update, Monograph, Sep. 2002.                                            Phase 1 Study of Oral CC50 13, an Immunomodulatory Thalidomide
 Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;                    (Thai) Derivative, in Patients With Relapsed and Refractory Multiple
 Thalidomide: Emerging Role in Cancer Medicine; Annual Review of          Myeloma (MM). Abstract #3225. American Society of Hematology,
 Medicine, 2002.                                                          Dec. 7-11, 2001.
 Berenson, J.R.; Bergsagel, P. L.; Munshi, N.; Initiation and Mainte-     Zangari, M. Tricot, G., Zeldis, J., Eddlemon, P., Saghafifar, F.,
 nance ofMultiple Myeloma; Seminars in Hematology, vol. 36, No. 1,        Barlogie, B., Results of Phase 1 Study ofCC50 13, for the Treatment
 Supp.3,Jan. 1999,pp.9-13.                                                of Multiple Myeloma (MM) Patients Who Replase After High Dose
 Gollob, J.A.; Schinpper, C.P.; Orsini, E.; Murphy, E.; Daley, J.F.;      Chemotherapy (HDCT). Abstract #3226. American Society of
 Lazo, S.B.; Frank. D.A.; Characterization of a Novel Subset of CDS       Hematology, Dec. 7-11, 2001.
 T Cells That Expands in patients Receiving Interleukin-12, 02, Am.       "Celgene drug promises activity in solid tumors," Marketletter, Jun.
 Soc. For Clin. Investigation, Inc., vol. 102, No. 3, Aug. 1998, pp.      18, 2001.
 561-575.                                                                 Meregalli et al, "High-dose dexamethasone as first line therapy of
 Cavanagh, L.L.; Barnetson, R.S.; Basten, A.; Halliday, G.M.;             multiple myeloma?", Recenti Progressi in Medic ina, 1998, 89( 1): 18-
 Dendritic Epidermal T-Cell Involvement in Induction of CDS+              20.
 T-Cell-Mediated Immunity Against an Ultraviolet Radiation-In-            Official Action in corresponding Canadian Application No.
 duced Skin Tumor Int. J. Cancer: 70, 98-105, 1997.                       2,476,983, Aug. 21, 2009.
 Thomas, D.A., Aguayo, A., Estey, E., Albitar, M., O'Brien, S., Giles,    List, A., "New Approaches to the Treatment of Myelodysplasia," The
 F.J., Beran, M., Cortes, J., Zeldis, J., Keating, M.J., Barlogie, B.,    Oncologist, 2002, 7(suppl. 1):39-49.
 Kantarjian, H.M., Thalidomide as anti-angiogenesis therapy (rx) in       Kurzrock, R., "Myelodysplastic syndrome overview," Seminars in
 refractory or relapsed leukemia. Abstract #2269, American Society        Hematology (Abstract only), 2002, 39(3)(suppl. 2):18-25 Abstract
 of Hematology, Dec. 3-7, 1999.                                           only.
 Barlogie, B., Desikan, R., Munshi, N., Siegel, D., Mehta, J., Singhal,   Goerner, et a!., "Morbidity and mortality of chronic GVHD after
 S., Anaissie, E., Single Course D.T. Pace Anti-Angiochemotherapy         hematopoietic stem cell transplantation from HLA-identical siblings
 Effects CR in Plasma Cell Leukemia and Fulminant Multiple                for patients with aplastic or refractory anemias," Biology of Blood
 Myeloma (MM). Abstract #4180. American Society of Hematology,            and Marrow Transplantation (Abstract only), 2002, 8(1):47-56.
 Dec. 4-9, 1998.                                                          Thomas, D., "Pilot studies of Thalidomide in Acute Myelogenous
 Hideshima, T., Chauhan, D., Shima, Y., Noopur, R., Davies, F.E., Tai,    Leukemia, Myelodysplastic Syndromes, and Myeloproliferative
 Y., Treon, S.P., Lin, B.K., Schlossman, R.L., Richardson, P.C., Gupta,   Disorders," Seminars in Hematology, 2000, 37(1)(suppl. 3):26-34.
 D., Muller, G.W., Stirling, D.I., Anderson, K.C., Thalidome (THAL)       Zorat, F. eta!., "The clinical and biological effects of thalidomide in
 and its Analogs Overcome Drug Resistance of Human Multiple               patients with myelodysplastic syndromes," British Journal of
 Myeloma (MM) Cells to Conventional Therapy. Abstract #1313.              Haematology, 2001, 115:881-894.
 American Society of Hematology, Dec. 1-5, 2000.                          Official Action dated Feb. 10, 2009 in JP Application No. 2004-
 Payvandi, F., Wu, L., Gupta, D., Hideshima, T., Haley, M., Muller, G.,   545192. (English translation provided.).
 Chen, R., Anderson, K.C., Stirling, D., Effects of a Thalidomide         Teramura, M., Men-ekiyokusei Ryouhou, Current Therapy, 2000,
 Analog on Binding Activity of Transcription Factors and Cell Cycle       18(5):140-144 (in Japanese).
 Progression of Multiple Myeloma Cell Lines. Abstract #2487.              Kon-nichi no Chiryou Shishin, 1997 [Pocket Edition], Igaku Shoin,
 American Society of Hematology, Dec. 1-5, 2000.                          1997, 513-514 (in Japanese).
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 25 of 148 PageID: 25


                                                           US 8,198,262 B2
                                                                    Page 7


 Okamoto, T., Kotsuzuiikeisei Shoukougun to Men-eki Ijo, Bessatsu        Notification letter dated Aug. 30, 2010 from Natco Pharma Limited to
 Nihon Rinsho, Syndrome Series for each area, No. 22, Blood Syn-         Celgene Corporation re: Notification purusant to § 505(j)(2)(B) of
 dromes III, Nihon Rinshou, 213-216 (in Japanese), Oct. 1998.            the Federal Food, Drug and Cosmetic Act.
 Merck Manual, 17 1h ed. Japanese version, 1999,951-952.                 Complaint for Patent Infringement filed on Oct. 8, 2010 by Celgene
                                                                         Corporation in the U.S. District Court, District ofNew Jersey agamst
 Notice of Allowance from U.S. Appl. No. 111096,155 dated Jan. 12,
                                                                         Natco Pharma Limited.
 2010.                                                                   Answer to Complaint filed on Nov. 18, 2010 byNatco Pharma Lim-
 Rajkumar et al., "Combination therapy with thalidomide plus             ited in the U.S. District Court, District of New Jersey.
 dexamethasone for newly diagnosed multiple myeloma," American           Grosshans, E. and Illy, G., "Thalidomide Therapy for Inflammatory
 Society of Hematology, 43rd Annual Meeting, Dec. 7-11, 2001,            Dermatoses," International Journal of Dermatology, 1984,
 Abstract #3525.                                                         23(9):598-602.
 Scheffler et al., "Safety and pharmacokinetics of CDC-50 1, a novel     Krenn, M. et a!., "Improvements in Solubility and Stability of
 immunomodulatory-oncologic agent, after single then multiple, oral      Thalidomide       upon     Complexation       with    Hydropropyl-13-
 100 mg twice daily doses," American Society for Clinical Pharma-        Cyclodextrin," Journal of Pharmaceutical Sciences, 1992,
                                                                         81(7):685-689.
 cology and Therapeutics, Mar. 24-27, 2002, Abstract #WPIII-63.          Schmahl, H. J. et a!., "Pharmacokinetics of the Teratogenic and
 Marriott eta!., "Thalidomide analogue CDC-501 is safe and well          Nonteratogenic Thalidomide Analogs EM 12 and Supidimide in the
 tolerated by patients with end stage cancer and shows evidence of       Rat and Marmoset Monkey", in Pharmacokinetics in Teratogenesis,
 clinical responses and extensive immune activation," Br. J Cancer,      CRC Press, 1987, vol. I, Ch. 12, pp. 181-192.
 2002, 86(Supp. 1):Abst 6.4.                                             Schumacher, H. eta!., "The Teratogenic Activity of a Thalidomide
 Kast, R.E., "Evidence of a mechanism by which etanercept increased      Analogue, EMw in Rabbits, Rats, and Monkeys," Teratology, 1971,
 TNF-alpha in multiple myeloma: New insights into the biology of         5:233-240.
 TNF-alpha giving new treatment opportunities-the role of                Smith, R. eta!., "Studies on the Relationship Between the Chemical
                                                                         Structure and Embryotoxic Activity of Thalidomide and Related
 burproion," Leukemia Research, 2005, 29:1459-1463.
                                                                         Compounds," inA Symposium on Embtyopathic Activity ofDrugs, J.
 Tsimberidou, A. eta!., "Pilot study of recombinant human soluble
                                                                         & A. Churchill Ltd., 1965, Session 6, pp. 194-209.
 tumor necrosis factor (TNF) receptor (p7 5) fusion protein              Sheskin, J. and Sagher, F., "Trials with Thalidomide Derivatives in
 (TNFR:Fc;Enbrel) in patients with refractory multiple myeloma:          Leprosy Reactions," Leprosy Review, 1968, 39(4):203-205.
 increase in plasma TNFa levels during treatment," Leukemia              Sheskin, J., "Study with Nine Thalidomide Derivatives in the Lepra
 Research, 2003, 27:375-380.                                             Reaction," Pharmacology and Therapeutics, 1978, 17:82-84.
 Dimopoulos, et al., "Long-term follow-up on overall survival from       Raje, N. and Anderson, K., "Thalidomide and immunomodulatory
 the MM-009 and MM-010 phase III trials of lenalidomide plus             drugs as cancer therapy," Current Opinions in Oncology, 2002,
 dexamethasone in patients with relapsed or refractory multiple          14:635-640.
 myeloma," Leukemia, 2009, 1-6.                                          Kumar, S. eta!., "Thalidomide as an anti-cancer agent," J Cell. Mod.
 Hideshima, T., eta!., "A review oflenalidomide in combination with      Med., 2002, 6(2):160-174.
 dexathasone for the treatment of multiple myeloma," Therapeutics        Singhal, S. and Mehta, J., "Thalidomide in Cancer," BioDrugs, 2001,
 and Clinical Risk Management, 2008, 4(1):129-136.                       15(3):163-172.
 Wang, M., eta!., "Lenalidomide plus dexamethasone is more effec-        Notice of Opposition to EP 1 505 973 filed by Synthon B.V. on Nov.
 tive than dexamethasone alone in patients with relapsed or refractory   30, 2010.
 multiple tnyeloma regardless of prior thalidomide exposure," Blood,     Notice of Opposition to EP 1 505 973 filed by Strawman Limited on
 2008, 112(12):4445-4451.                                                Dec. 1, 2010.
 Gandhi, A., et al., "Dexamethasone Synergizes with Lenalidomide to      Samson, D. et al., "Infusion ofVincristine and Doxorubicin with Oral
 Inhibit Multiple Myeloma Tumor Growth, But Reduces                      Dexamethasone as First-Line Therapy for Multiple Myeloma," The
 Lealidomide-Induced Immunomodulation ofT and NK Cell Func-              Lancet, 1989, 334(8668):882-885.
 tion" Current Cancer Drug Targets, 2010, 10(1): 1-13.                   Barlogie, B. et a!., "Effective Treatment of Advanced Multiple
 Gay, F. et al., "Lenalidomide plus dexamethasone versus thalidomide     Myeloma Refractory to Alkylating Agents," N Engl. J Med., 1984,
 plus dexamethasone in newly diagnosed multiple myeloma: a com-          310(21 ): 1353-1356.
 parative analysis of 411 patients," Blood, 2010, 115(97):1343-150.      Dimopoulos, M. eta!., "Thalidomide and dexamethasone combina-
 Richardson, P. et a!., "Thalidomide in multiple myeloma," Biomed        tion for refractory multiple myeloma," Annals of Oncology, 2001,
 Pharmacother, 2002, 56:115-28.                                          12:991-995.
 Swartz, G. et a!., "Pre-clinical evaluation of ENMD-0995: A             Zangari, M., et al., "Thrombogenic activity of doxorubicin in
 thalidomide analog with activity against multiple myeloma and solid     myeloma patients receiving thalidomide: implications for therapy,"
 tumors," Cell and Tumor Biology, 2002,43:181-182, Abstract# 910.        Blood, 2002, 100:1168-1171.
 Mazucco, R., "Angiogenesis and Anti-angiogenesis Therapeutics,"         List, A, et a!., "High Erythropoietic Remitting Activity of the
 !Drugs, 2002, 5(4): 320-322.                                            Immunomodulatory Thalidomide Analog, CC50 13, in Patients with
 Worker, C., "JP Morgan Hambrecht & Quist-20 1h Annual                   Myelodysplastic Syndrome (MDS)." Abstract #353, Blood, 2002,
 Healthcare Conference," Drugs, 5(2):113-116, 2002.                      100( 11 ):96a.
 Treston, A. eta!., "Pre-Clinical Evaluation of a Thalidomide Analog     Mufti, G. et a!., "Myelodysplastic Syndrome," American Society of
 with Activity Against Multiple Myeloma and Solid Tumors-                Hematology, 2003, pp. 176-199.
 ENMD-0995 (S-( -)-3-(3-amino-phthalimido )-glutarimide)," Blood,        Extracts from drug databases: retrieved from http://www.nextbio.
 2002, 100(11):816a, Abstract #3225.                                     corn/b/search/ov/IMiD3%20cpd on Nov. 26, 2010 and http://
 Mazucco, R. and Williams, L., "Immunotherapy, chemoprevention           pubchem.ncbi.nlm.nih.gov/summary/summary.cgi?cid~216326 on
 and angiogenesis," !Drugs, 2002, 5(5):408-411.                          Nov. 26, 2010.
 Fernandes, P., "Anti-Cancer Drug Discovery and Development Sum-
 mit," !Drugs, 2002, 5(8):757-764.                                       * cited by examiner
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 26 of 148 PageID: 26


 U.S. Patent                                                      Jun.12,2012                               US 8,198,262 B2




           Effects of RevimidTMand Thalidomide on MM Cell Proliferation
                           lVIM.lS Cells                                                 Hs Sultan Cells
           3.5                                     /   Thalidomide      a
                                             1                                                                         Thalidomide
                        ~~--+-~--~
                                                                                                              ~/.
                                                                        1

           2.5                                                          6   '
                                                                                                              I

   -....
                                                                  --
                                                                  ~5
   0       2.0

   -
   )C

   2 1.5
   0..
                                                                  lot


                                                                  ~
                                                                        4

                                                                        l
   u                                                              <.J
           1.0
                                                                        l

           0..!                                                         1
            o.___ _ _ _ _ _ _ _ _ __
                  0   0.0:0\ O.CO'I 0.01   0.. t       10   ICO             0   O.<XXtl Q.C:Ot 0.01   0.1         10     lCO
                               Thai /IMIDs (IJM}                                          Thai/IMiOs (JJM)




                                                        Legend:
                                           +Thalidomide       •lMiDl
                                           A Revimid TM       e IMiD2
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 27 of 148 PageID: 27


                                                       US 8,198,262 B2
                                1                                                                       2
        METHODS FOR TREATING MULTIPLE                                       A variety of other diseases and disorders are also associ-
         MYELOMA USING 4-(AMIN0)-2-(2,6-                                 ated with, or characterized by, undesired angiogenesis. For
        DIOX0(3-PIPERIDYL))-ISOINDOLINE-                                 example, enhanced or unregulated angiogenesis has been
                    1,3-DIONE                                            implicated in a number of diseases and medical conditions
                                                                         including, but not limited to, ocular neovascular diseases,
    This application is a divisional application of U.S. patent          choroidal neovascular diseases, retina neovascular diseases,
 application Ser. No. 10/438,213, filed May 15, 2003, now                rubeosis (neovascularization of the angle), viral diseases,
 U.S. Pat. No. 7,968,569, which claims the benefit of U.S.               genetic diseases, inflammatory diseases, allergic diseases,
 provisional application Nos. 60/380,842, filed May 17, 2002,            and autoimmune diseases. Examples of such diseases and
 and 60/424,600, filed Nov. 6, 2002, the entireties of which are    10   conditions include, but are not limited to: diabetic retinopa-
 incorporated herein by reference.                                       thy; retinopathy of prematurity; corneal graft rejection;
                                                                         neovascular glaucoma; retrolental fibroplasia; and prolifera-
               1. FIELD OF THE INVENTION                                 tive vitreoretinopathy.
                                                                            Accordingly, compounds that can control angiogenesis or
    This invention relates to methods of treating, preventing       15   inhibit the production of certain cytokines, including TNF -a,
 and/or managing specific cancers, and other diseases includ-            may be useful in the treatment and prevention of various
 ing, but not limited to, those associated with, or characterized        diseases and conditions.
 by, undesired angiogenesis, by the administration of one or                2.2 Methods of Treating Cancer
 more immunomodulatory compounds alone or in combina-                       Current cancer therapy may involve surgery, chemo-
 tion with other therapeutics. In particular, the invention         20   therapy, hormonal therapy and/or radiation treatment to
 encompasses the use of specific combinations, or "cocktails,"           eradicate neoplastic cells in a patient (see, for example,
 of drugs and other therapy, e.g., radiation to treat these spe-         Stockdale, 1998, Medicine, vol. 3, Rubenstein and Federman,
 cific cancers, including those refractory to conventional               eds. Chapter 12, Section IV). Recently, cancer therapy could
 therapy. The invention also relates to pharmaceutical compo-            also involve biological therapy or immunotherapy. All of
 sitions and dosing regimens.                                       25   these approaches pose significant drawbacks for the patient.
                                                                         Surgery, for example, may be contraindicated due to the
         2. BACKGROUND OF THE INVENTION                                  health of a patient or may be unacceptable to the patient.
                                                                         Additionally, surgery may not completely remove neoplastic
    2.1 Pathobiology of Cancer and Other Diseases                        tissue. Radiation therapy is only effective when the neoplastic
    Cancer is characterized primarily by an increase in the         30   tissue exhibits a higher sensitivity to radiation than normal
 number of abnormal cells derived from a given normal tissue,            tissue. Radiation therapy can also often elicit serious side
 invasion of adjacent tissues by these abnormal cells, or lym-           effects. Hormonal therapy is rarely given as a single agent.
 phatic or blood-borne spread of malignant cells to regional             Although hormonal therapy can be effective, it is often used
 lymph nodes and to distant sites (metastasis). Clinical data            to prevent or delay recurrence of cancer after other treatments
 and molecular biologic studies indicate that cancer is a mul-      35   have removed the majority of cancer cells. Biological thera-
 tistep process that begins with minor preneoplastic changes,            pies and immunotherapies are limited in number and may
 which may under certain conditions progress to neoplasia.               produce side effects such as rashes or swellings, flu-like
 The neoplastic lesion may evolve clonally and develop an                symptoms, including fever, chills and fatigue, digestive tract
 increasing capacity for invasion, growth, metastasis, and het-          problems or allergic reactions.
 erogeneity, especially under conditions in which the neoplas-      40      With respect to chemotherapy, there are a variety of che-
 tic cells escape the host's immune surveillance. Raitt. I.,             motherapeutic agents available for treatment of cancer. A
 Brostoff, J and Kale, D., Immunology, 17.1-17.12 (3rd ed.,              majority of cancer chemotherapeutics act by inhibiting DNA
 Mosby, St. Louis. Mo. 1093).                                            synthesis, either directly, or indirectly by inhibiting the bio-
    There is an enormous variety of cancers which are                    synthesis of deoxyribonucleotide triphosphate precursors, to
 described in detail in the medical literature. Examples            45   prevent DNA replication and concomitant cell division. Gil-
 includes cancer of the lung, colon, rectum, prostate, breast,           man eta!., Goodman and Gilman's: The Pharmacological
 brain, and intestine. The incidence of cancer continues to              Basis of Therapeutics, Tenth Ed. (McGraw Hill, New York).
 climb as the general population ages, as new cancers develop,              Despite availability of a variety of chemotherapeutic
 and as susceptible populations (e.g., people infected with              agents, chemotherapy has many drawbacks. Stockdale. Medi-
 AIDS or excessively exposed to sunlight) grow. A tremen-           50   cine, vol. 3, Rubenstein and Federman, eds., ch. 12, sect. 10,
 dous demand therefore exists for new methods and composi-               1998. Almost all chemotherapeutic agents are toxic, and che-
 tions that can be used to treat patients with cancer.                   motherapy causes significant, and often dangerous side
    Many types of cancers are associated with new blood ves-             effects including severe nausea, bone marrow depression, and
 sel formation, a process known as angiogenesis. Several of              immunosuppression. Additionally, even with administration
 the mechanisms involved in tumor-induced angiogenesis              55   of combinations of chemotherapeutic agents, many tumor
 have been elucidated. The most direct of these mechanisms is            cells are resistant or develop resistance to the chemothera-
 the secretion by the tumor cells of cytokines with angiogenic           peutic agents. In fact, those cells resistant to the particular
 properties. Examples of these cytokines include acidic and              chemotherapeutic agents used in the treatment protocol often
 basic fibroblastic growth factor (a,b-FGF), angiogenin, vas-            prove to be resistant to other drugs, even if those agents act by
 cular endothelial growth factor (VEGF), and TNF-a. Alter-          60   different mechanism from those of the drugs used in the
 natively, tumor cells can release angiogenic peptides through           specific treatment. This phenomenon is referred to as pleio-
 the production of proteases and the subsequent breakdown of             tropic drug or multi drug resistance. Because of the drug resis-
 the extracellular matrix where some cytokines are stored                tance, many cancers prove refractory to standard chemothera-
 (e.g., b-FGF). Angiogenesis can also be induced indirectly              peutic treatment protocols.
 through the recruitment of inflammatory cells (particularly        65      Other diseases or conditions associated with, or character-
 macrophages) and their subsequent release of angiogenic                 ized by, undesired angiogenesis are also difficult to treat.
 cytokines (e.g., TNF-a, bFGF).                                          However, some compounds such as protamine, hepain and
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 28 of 148 PageID: 28


                                                        US 8,198,262 B2
                                 3                                                                       4
 steroids have been proposed to be useful in the treatment of              or prophylactically effective amount of an immunomodula-
 certain specific diseases. Tayloretai.,Nature 297:307 (1982);             tory compound, or a pharmaceutically acceptable salt, sol-
 Folkman et a!. Science 221:719 (1983); and U.S. Pat. Nos.                 vate, hydrate, stereoisomer, clathrate, or prodrug thereof.
 5,001,116 and 4,994,443. Thalidomide and certain deriva-                     In other methods of the invention, an immunomodulatory
 tives of it have also been proposed for the treatment of such             compound is administered in combination with a therapy
 diseases and conditions. U.S. Pat. Nos. 5,593,990, 5,629,327,             conventionally used to treat, prevent or manage diseases or
 5,712,291, 6,071,948 and 6,114,355 to D' Amato.                           disorders associated with, or characterized by, undesired
    Still, there is a significant need for safe and effective meth-        angiogenesis. Examples of such conventional therapies
 ods of treating, preventing and managing cancer and other                 include, but are not limited to, surgery, chemotherapy, radia-
 diseases and conditions, particularly for diseases that are          10   tion therapy, hormonal therapy, biological therapy and immu-
 refractory to standard treatments, such as surgery, radiation             notherapy.
 therapy, chemotherapy and hormonal therapy, while reducing
                                                                              This invention encompasses pharmaceutical composi-
 or avoiding the toxicities and/or side effects associated with
                                                                           tions, single unit dosage forms, dosing regimens and kits
 the conventional therapies.
                                                                           which comprise an immunomodulatory compound, or a phar-
    2.3 IMIDS™                                                        15
    A number of studies have been conducted with the aim of                maceutically acceptable salt, solvate, hydrate, stereoisomer,
 providing compounds that can safely and effectively be used               clathrate, or prodrug thereof, and a second, or additional,
 to treat diseases associated with abnormal production of                  active agent. Second active agents include specific combina-
 TNF-a. See. e.g., Marriott, J. B., eta!., Expert Opin. Biol.              tions, or "cocktails," of drugs.
 Ther. 1(4):1-8 (2001); G. W. Muller, eta!., Journal of Medici-       20
 nal Chemistry 39(17): 3238-3240 (1996); and G. W. Muller,                           4. BRIEF DESCRIPTION OF FIGURE
 et a!. Bioorganic & Medicinal Chemistry Letters 8:2669-
 2674 (1998). Some studies have focused on a group of com-                    FIG. 1 shows a comparison of the effects of3-( 4-amino-1-
 pounds selected for their capacity to potently inhibit TNF -a             oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Revi-
 production by LPS stimulated PBMC. L. G. Corral, et a!.,             25   mid™) and thalidomide in inhibiting the proliferation of mul-
 Ann. Rheum. Dis. 58:(Suppl I) 1107-1113 (1999). These                     tiple myeloma (MM) cell lines in an in vitro study. The uptake
 compounds, which are referred to as IMiDs™ (Celgene Cor-                  of [3 H]-thymidine by different MM cell lines (MM.1S, Hs
 poration) or Immunomodulatory Drugs, show not only potent                 Sultan, U266 and RPMI-8226) was measured as an indicator
 inhibition of TNF -a but also marked inhibition of LPS                    of the cell proliferation.
 induced monocyte ILl~ and IL12 production. LPS induced               30
 IL6 is also inhibited by immunomodulatory compounds,                                5. DETAILED DESCRIPTION OF THE
 albeit partially. These compounds are potent stimulators of                                   INVENTION
 LPS induced ILlO. Id. Particular examples of IMiD™s
 include, but are not limited to, the substituted 2-(2,6-dioxopi-             A first embodiment of the invention encompasses methods
 peridin-3-yl) phthalimides and substituted 2-(2,6-dioxopip-          35   of treating, managing, or preventing cancer which comprises
 eridin-3-yl)-1-oxoisoindoles described in U.S. Pat. Nos.                  administering to a patient in need of such treatment or pre-
 6,281,230 and 6,316,471, both to G. W. Muller, eta!.                      vention a therapeutically or prophylactically effective
                                                                           amount of an immunomodulatory compound of the inven-
            3. SUMMARY OF THE INVENTION                                    tion, or a pharmaceutically acceptable salt, solvate, hydrate,
                                                                      40   stereoisomer, clathrate, or prodrug thereof.
    This invention encompasses methods of treating and pre-                   In particular methods encompassed by this embodiment,
 venting certain types of cancer, including primary and meta-              the immunomodulatory compound is administered in combi-
 static cancer, as well as cancers that are refractory or resistant        nation with another drug ("second active agent") or method of
 to conventional chemotherapy. The methods comprise                        treating, managing, or preventing cancer. Second active
 administering to a patient in need of such treatment or pre-         45   agents include small molecules and large molecules (e.g.,
 vention a therapeutically or prophylactically effective                   proteins and antibodies), examples of which are provided
 amount of an immunomodulatory compound, or a pharma-                      herein, as well as stem cells. Methods, or therapies, that can
 ceutically acceptable salt, solvate, hydrate, stereoisomer,               be used in combination with the administration of the immu-
 clathrate, or pro drug thereof. The invention also encompasses            nomodulatory compound include, but are not limited to sur-
 methods of managing certain cancers (e.g., preventing or             50   gery, blood transfusions, immunotherapy, biological therapy,
 prolonging their recurrence, or lengthening the time of remis-            radiation therapy, and other non-drug based therapies pres-
 sion) which comprise administering to a patient in need of                ently used to treat, prevent or manage cancer.
 such management a prophylactically effective amount of an                    Another embodiment of the invention encompasses meth-
 immunomodulatory compound of the invention, or a pharma-                  ods of treating, managing or preventing diseases and disor-
 ceutically acceptable salt, solvate, hydrate, stereoisomer,          55   ders other than cancer that are characterized by undesired
 clathrate, or prodrug thereof.                                            angiogenesis. These methods comprise the administration of
    In particular methods of the invention, an immunomodu-                 a therapeutically or prophylactically effective amount of an
 latory compound is administered in combination with a                     immunomodulatory compound, or a pharmaceutically
 therapy conventionally used to treat, prevent or manage can-              acceptable salt, solvate, hydrate, stereoisomer, clathrate, or
 cer. Examples of such conventional therapies include, but are        60   prodrug thereof.
 not limited to, surgery, chemotherapy, radiation therapy, hor-               Examples of diseases and disorders associated with, or
 monal therapy, biological therapy and immunotherapy.                      characterized by, undesired angiogenesis include, but are not
    This invention also encompasses methods of treating, man-              limited to, inflammatory diseases, autoimmune diseases,
 aging or preventing diseases and disorders other than cancer              viral diseases, genetic diseases, allergic diseases, bacterial
 that are associated with, or characterized by, undesired angio-      65   diseases, ocular neovascular diseases, choroidal neovascular
 genesis, which comprise administering to a patient in need of             diseases, retina neovascular diseases, and rubeosis (neovas-
 such treatment, management or prevention a therapeutically                cularization of the angle).
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 29 of 148 PageID: 29


                                                     US 8,198,262 B2
                               5                                                                     6
    In particular methods encompassed by this embodiment,              aminothalidomide, as well as analogs, hydrolysis products,
 the immunomodulatory compound is administer in combina-               metabolites, derivatives and precursors of aminothalidomide,
 tion with a second active agent or method of treating, man-           and substituted 2-(2,6-dioxopiperidin-3-yl) phthalimides and
 aging, or preventing the disease or condition. Second active          substituted      2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindoles
 agents include small molecules and large molecules (e.g.,        5    such as those described in U.S. Pat. Nos. 6,281,230 and
 proteins and antibodies), examples of which are provided              6,316,471; isoindole-imide compounds such as those
 herein, as well as stem cells. Methods, or therapies, that can        described in U.S. patent application Ser. No. 09/972,487 filed
 be used in combination with the administration of the immu-           on Oct. 5, 2001, U.S. patent application Ser. No. 10/032,286
 nomodulatory compound include, but are not limited to, sur-           filed on Dec. 21, 2001, and International Application No.
 gery, blood transfusions, immunotherapy, biological therapy,     10   PCTIUS01/50401 (International Publication No. WO
 radiation therapy, and other non-drug based therapies pres-           02/059106). The entireties of each of the patents and patent
 ently used to treat, prevent or manage disease and conditions         applications identified herein are incorporated herein by ref-
 associated with, or characterized by, undesired angiogenesis.         erence. Immunomodulatory compounds of the invention do
    The invention also encompasses pharmaceutical composi-             not include thalidomide.
 tions (e.g., single unit dosage forms) that can be used in       15      Other specific immunomodulatory compounds of the
 methods disclosed herein. Particular pharmaceutical compo-            invention include, but are not limited to, 1-oxo- and 1,3
 sitions comprise an immunomodulatory compound of the                  dioxo-2-(2,6-dioxopiperidin-3-yl) isoindolines substituted
 invention, or a pharmaceutically acceptable salt, solvate,            with amino in the benzo ring as described in U.S. Pat. No.
 hydrate, stereoisomer, clathrate, or prodrug thereof, and a
                                                                       5,635,517 which is incorporated herein by reference. These
 second active agent.
                                                                  20   compounds have the structure I:
    5.1 Immunomodulatory Compounds
    Compounds used in the invention include immunomodu-
 latory compounds that are racemic, stereomerically enriched
 or stereomerically pure, and pharmaceutically acceptable
 salts, solvates, hydrates, stereoisomers, clathrates, and pro-
 drugs thereof. Preferred compounds used in the invention are     25
 small organic molecules having a molecular weight less than
 about 1.000 g/mol, and are not proteins, peptides, oligonucle-
 otides, oligosaccharides or other macromolecules.
    As used herein and unless otherwise indicated, the terms
 "immunomodulatory compounds" and "IMiDs™" (Celgene               30
 Corporation) encompasses small organic molecules that                 in which one ofX andY is C=O, the otherofX andY is C=O
 markedly inhibit TNF -a, LPS induced monocyte ILl~ and                or CH 2 , and R 2 is hydrogen or lower alkyl, in particular
 IL12, and partially inhibit IL6 production. Specific immuno-          methyl. Specific immunomodulatory compounds include, but
 modulatory compounds are discussed below.                             are not limited to:
    TNF -a is an inflammatory cytokine produced by macroph-       35      1-oxo-2-(2, 6-dioxopiperidin-3-y 1)-4-aminoisoindoline;
 ages and monocytes during acute inflammation. TNF -a is                  1-oxo-2-(2, 6-dioxopiperidin-3-y 1)-5 -aminoisoindoline;
 responsible for a diverse range of signaling events within               1-oxo-2-(2, 6-dioxopiperidin-3-y 1)-6-aminoisoindoline;
 cells. TNF -a may play a pathological role in cancer. Without            1-oxo-2-(2,6-dioxopiperidin-3-yl)-7 -aminoisoindoline;
 being limited by theory, one of the biological effects exerted           1,3 -dioxo-2-(2,6-dioxopiperidin-3 -y1)-4-aminoisoindo-
 by the immunomodulatory compounds of the invention is the             line; and
                                                                  40
 reduction of synthesis of TNF -a. Immunomodulatory com-                  1,3 -dioxo-2-(2,6-dioxopiperidin-3 -y1)-5 -aminoisoindo-
 pounds of the invention enhance the degradation of TNF -a
                                                                       line.
 mRNA.
                                                                          Other specific immunomodulatory compounds of the
    Further, without being limited by theory, immunomodula-
                                                                       invention belong to a class of substituted 2-(2,6-dioxopiperi-
 tory compounds used in the invention may also be potent
                                                                       din-3-yl) phthalimides and substituted 2-(2,6-dioxopiperi-
 co-stimulators ofT cells and increase cell proliferation dra-    45
                                                                       din-3-yl)-1-oxoisoindoles, such as those described in U.S.
 matically in a dose dependent marmer. Immunomodulatory
                                                                       Pat. Nos. 6,281,230; 6,316,471; 6,335,349; and 6,476,052,
 compounds of the invention may also have a greater co-
                                                                       and International Patent Application No. PCTIUS97/13375
 stimulatory effect on the CDS+ T cell subset than on the
                                                                       (International Publication No. WO 98/03502), each of which
 CD4+ T cell subset. In addition, the compounds preferably
                                                                       is incorporated herein by reference. Compounds representa-
 have anti-inflammatory properties, and efficiently co-stimu-
                                                                  50   tive of this class are of the formulas:
 late T cells.
    Specific examples of immunomodulatory compounds of
 the invention, include, but are not limited to, cyano and car-
 boxy derivatives of substituted styrenes such as those dis-
 closed in U.S. Pat. No. 5,929,117; 1-oxo-2-(2,6-dioxo-3-         55
 fluoropiperidin-3-yl) isoindolines and 1,3-dioxo-2-(2,6-
 dioxo-3-fluoropiperidine-3-yl) isoindolines such as those
 described in U.S. Pat. No. 5,874,448; the tetra substituted
 2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolines described in
 U.S. Pat. No. 5,798,368; 1-oxo and 1,3-dioxo-2-(2,6-diox-
                                                                  60
 opiperidin-3-yl) isoindolines (e.g., 4-methyl derivatives of
 thalidomide and EM-12), including, but not limited to, those
 disclosed in U.S. Pat. No. 5,635,517; and a class of non-
 polypeptide cyclic amides disclosed in U.S. Pat. Nos. 5,698,
 579 and 5,877,200; analogs and derivatives of thalidomide,
 including hydrolysis products, metabolites, derivatives and      65
 precursors of thalidomide, such as those described in U.S.
 Pat. Nos. 5,593,990, 5,629,327, and 6,071.948 to D' Amato:
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 30 of 148 PageID: 30


                                                          US 8,198,262 B2
                                      7                                                                      8
                             -continued                                      (C 2 -C5)heteroaryl, C(O)R3 , C(O)OR4, (C 1-C 8)alkyl-N(R 6 ) 2 ,
                                  0                                          (C 1-C 8)alkyl-OR5, (C 1-C 8)alkyl-C(O)OR5, C(S)NHR3 , or
                                                                             (C 1-C 8)alkyl-O(CO)R5;

                  o=)N-0v"
                H2N H2 u.O
                                                                                R 2 isH or (C 1-C 8)alkyl; and
                                                                                R3 is (C 1-C 8)alkyl, (C 3 -C 7 )cycloalkyl, (C 2 -C 8)alkenyl,
                                                                             (C 2 -C 8)alkynyl, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-
                                                                             cloalkyl, (C 0 -C4)alkyl-(C 2 -C5)heteroaryl, (C 5-C8)alkyl-N
                              0                                              (R 6 ) 2 ; (C 0 -C 8)alkyl-NH-C(O)O-R5; (C 1-C 8)alkyl-OR5,


                rr:7 ~N/H
                                                                             (C 1-C 8)alkyl-C(O)OR5, (C 1-C 8)alkyl-O(CO)R5, or C(O)
                                                                        10   OR5; and the other variables have the same definitions.
                                                                                In other specific compounds of formula II, R 2 is H or

                YH2
                 NH2 u.o
                                                                             (C 1-C4)alkyl.
                                                                                In other specific compounds of formula II, R 1 is (C 1-C 8)
                                                                             alkyl or benzyl.
                                                                        15      In other specific compounds of formula II, R 1 is H, (C 1-
 wherein R 1 is hydrogen or methyl. In a separate embodiment,                C 8)alkyl, benzyl, CH 2 0CH 3 , CH 2 CH 2 0CH 3 , or
 the invention encompasses the use of enantiomerically pure
 forms (e.g. optically pure (R) or (S) enantiomers) of these
 compounds.
    Still other specific immunomodulatory compounds of the              20
 invention belong to a class of isoindole-imides disclosed in
                                                                                  In another embodiment of the compounds of formula II, R 1
 U.S. patent application Ser. Nos. 10/032,286 and 09/972,487,
                                                                             IS
 and International Application No. PCTIUS01/50401 (Inter-
 national Publication No. WO 02/059106), each of which are
 incorporated herein by reference. Representative compounds             25
 are of formula II:


                                                                   II
                                                                        30




                                                                             wherein Q is 0 or S, and each occurrence ofR7 is indepen-
                                                                        35   dently H,        (C 1-C 8)alkyl, benzyl,        CH 2 0CH 3 ,     or
                                                                             CH 2 CH 2 0CH 3 .
                                                                                In other specific compounds offormula II. R 1 is C(O)R3 .
                                                                                In other specific compounds of formula II. R3 is (C 0 -C4)
    and pharmaceutically acceptable salts, hydrates, solvates,               alkyl-(C 2 -C5)heteroaryl, (C 1-C 8)alkyl, aryl, or (C 0 -C4)alkyl-
 clathrates, enantiomers, diastereomers, racemates, and mix-                 OR5.
                                                                        40
 tures of stereoisomers thereof, wherein:                                       In other specific compounds of formula II, heteroaryl is
    one of X andY is C=O and the other is CH 2 or C=O;                       pyridyl, fury!, or thienyl.
    R1 isH, (C 1-C 8)alkyl, (C 3 -C 7 )cycloalkyl, (C 2 -C 8)alkenyl,           In other specific compounds offormula II. R1 is C(O)OR4.
 (C 2 -C8)alkynyl, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-             In other specific compounds of formula II, the II of C(O)
 cloalkyl, (C 0 -C4)alkyl-(C 2 -C5)heteroaryl, C(O)R3 , C(S)R3 ,             NHC(O) can be replaced with (C 1-C4)alkyl, aryl, or benzyl.
 C(O)OR4, (C 1-C 8)alkyl-N(R 6 ) 2 , (C 1 -C~alkyl-OR5 , (C 1-C 8)      45
                                                                                Still other specific immunomodulatory compounds of the
 alkyl-C(O)OR5, C(O)NHR3 , C(S)NHR , C(O)NR3 R3 ', C(S)                      invention belong to a class of isoindole-imides disclosed in
 NR3 R3 ' or (C 1-C 8)alkyl-O(CO)R5;
                                                                             U.S. patent application Ser. No. 09/781,179, International
    R2 is H, F, benzyl, (C 1-C 8)alkyl, (C 2 -C 8)alkenyl, or (C 2 -
                                                                             Publication No. WO 98/54170, and U.S. Pat. No. 6,395, 754,
 C8)alkynyl;
    R3 and R3 ' are independently (C 1-C 8)alkyl, (C 3 -C 7 )cy-        50
                                                                             each of which are incorporated herein by reference. Repre-
 cloalkyl, (C 2 -C 8)alkenyl, (C 2 -C 8)alkynyl, benzyl, aryl, (C 0 -        sentative compounds are of formula III:
 C4)alkyl-(C1 -C 6 )heterocycloalkyl, (C 0 -C4)alkyl-(C 2 -C5)het-                                                                           III
 eroaryl, (C 0 -C 8)alkyl-N(R 6 ) 2 , (C 1-C 8)alkyl-OR5, (C 1-C 8)
 alkyl-C(O)OR5, (C 1-C 8)alkyl-O(CO)R5, or C(O)OR5;
    R4 is (C 1-C 8)alkyl, (C 2 -C 8)alkenyl, (C 2 -C 8)alkynyl, (C 1-   55
 C4)alkyl-OR5, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-
 cloalkyl, or (C 0 -C4)alkyl-(C 2 -C5)heteroaryl;
    R5 is (C 1-C 8)alkyl, (C 2 -C 8)alkenyl, (C 2 -C 8)alkynyl, ben-
 zyl, aryl, or (C 2 -C5)heteroaryl;
    each occurrence of R 6 is independently H, (C 1-C 8)alkyl,
                                                                        60
 (C 2 -C8)alkenyl, (C 2 -C 8)alkynyl, benzyl, aryl, (C 2 -C5)het-
 eroaryl, or (C 0 -C 8)alkyl-C(O)O-R5 or the R 6 groups can                  and pharmaceutically acceptable salts, hydrates, solvates,
 join to form a heterocycloalkyl group;                                      clathrates, enantiomers, diastereomers, racemates, and mix-
    n is 0 or 1; and                                                         tures of stereoisomers thereof, wherein:
    * represents a chiral-carbon center.                                        one of X andY is C=O and the other is CH 2 or C=O;
    In specific compounds of formula II, when n is 0 then R1 is         65      R is H or CH 2 0COR';
 (C 3 -C7 )cycloalkyl, (C 2 -C 8)alkenyl, (C2 -C8)alkynyl, benzyl,              (i) eachofR1, R 2 , R3 , or R4, independently of the others, is
 aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocycloalkyl, (C 0 -C4)alkyl-            halo, alkyl of 1 to 4-carbon atoms, or alkoxy of 1 to 4 carbon
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 31 of 148 PageID: 31


                                                        US 8,198,262 B2
                                9                                                                       10
 atoms or (ii) one ofR\ R 2 , R 3 , or R4 is nitro or-NHR 1 and              Compounds that are acidic in nature are capable of forming
 the remaining ofR 1 , R 2 , R 3 , or R4 are hydrogen;                    salts with various pharmaceutically acceptable bases. The
    R5 is hydrogen or alkyl of 1 to 8 carbons                             bases that can be used to prepare pharmaceutically acceptable
    R 6 hydrogen, alkyl ofl to 8 carbon atoms, benzo, chloro, or          base addition salts of such acidic compounds are those that
 fluoro;                                                                  form non-toxic base addition salts, i.e., salts containing phar-
    R' is R 7 -CHR 10-N(R8 R 9 );                                         macologically acceptable cations such as, but not limited to,
    R7 is m-phenylene or p-phenylene or -(CnH 2 n)- in                    alkali metal or alkaline earth metal salts and the calcium,
 which n has a value of 0 to 4;                                           magnesium, sodium or potassium salts in particular. Suitable
    each of R 8 and R 9 taken independently of the other is               organic bases include, but are not limited to, N,N-dibenzyl-
                                                                     10   ethylenediamine, chloroprocaine, choline, diethanolamine,
 hydrogen or alky I of 1 to 8 carbon atoms, or R 8 and R 9 taken
                                                                          ethylenediamine, meglumaine (N-methylglucamine), lysine,
 together are tetramethylene, pentamethylene, hexamethyl-
                                                                          and procaine.
 ene, or ---CH 2 CH 2 [X]X 1 CH 2 CH 2 - in which [X]X 1 is
                                                                             As used herein and unless otherwise indicated, the term
 - 0 - , -S-, or -NH-;                                                    "prodrug" means a derivative of a compound that can hydro-
    R 10 is hydrogen, alkyl of to 8 carbon atoms, or phenyl; and     15   lyze, oxidize, or otherwise react under biological conditions
    * represents a chiral-carbon center.                                  (in vitro or in vivo) to provide the compound. Examples of
    The most preferred immunomodulatory compounds of the                  prodrugs include, but are not limited to derivatives of immu-
 invention are 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindo-             nomodulatory compounds of the invention that comprise bio-
 line-1,3-dione and 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-               hydrolyzable moieties such as biohydrolyzable amides, bio-
 2-yl)-piperidine-2,6-dione. The compounds can be obtained           20   hydrolyzable       esters,    biohydrolyzable       carbamates,
 via standard, synthetic methods (see e.g., U.S. Pat. No. 5,635,          biohydrolyzable carbonates, biohydrolyzable ureides, and
 517, incorporated herein by reference). The compounds are                biohydrolyzable phosphate analogues. Other examples of
 available from Celgene Corporation. Warren, N.J.                         prodrugs include derivatives of immunomodulatory com-
 4-(Amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1 ,3-dione            pounds of the invention that comprise -NO, -N0 2 ,
 (ACTIMID™) has the following chemical structure:                    25   ---ONO, or ---ON0 2 moieties. Prodrugs can typically be pre-
                                                                          pared using well-known methods, such as those described in
                                                                          1 Burger's Medicinal Chemistry and Drug Discovery, 172-
                                                                          178, 949-982 (Manfred E. Wolff ed., 5th ed. 1995), and
                                                                          Design ofProdrugs (H. Bundgaard ed., Else! vier, New York
                                                                     30   1985).
                                                                             As used herein and unless otherwise indicated, the terms
                                                                          "biohydrolyzable amide," "biohydrolyzable ester," "biohy-
                                                                          drolyzable carbamate," "biohydrolyzable carbonate," "bio-
                                                                          hydrolyzable ureide," "biohydrolyzable phosphate" mean an
                                                                     35   amide, ester, carbamate, carbonate, ureide, or phosphate,
                                                                          respectively, of a compound that either: 1) does not interfere
 The compound 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-
                                                                          with the biological activity of the compound but can confer
 yl)-piperidine-2,6-dione (REVIMID™) has the following
                                                                          upon that compound advantageous properties in vivo, such as
 chemical structure:                                                      uptake, duration of action, or onset of action; or 2) is biologi-
                                                                     40   cally inactive but is converted in vivo to the biologically
                                                                          active compound. Examples of biohydrolyzable esters
                                                                          include, but are not limited to, lower alkyl esters, lower acy-
                                                                          loxyalkyl esters (such as acetoxylmethyl, acetoxyethyl, ami-
                                                                          nocarbonyloxymethyl, pivaloyloxymethyl, and pivaloyloxy-
                                                                     45   ethyl esters), lactonyl esters (such as phthalidyl and
                                                                          thiophthalidyl esters), lower alkoxyacyloxyalkyl esters (such
                                                                          as methoxycarbony1-oxymethyI, ethoxycarbony loxyethy I
                                                                          and isopropoxycarbonyloxyethyl esters), alkoxyalkyl esters,
                                                                          choline esters, and acylamino alkyl esters (such as acetami-
    Compounds of the invention can either be commercially            50   domethyl esters). Examples of biohydrolyzable amides
 purchased or prepared according to the methods described in              include, but are not limited to, lower alkyl amides, a-amino
 the patents or patent publications disclosed herein. Further,            acid amides, alkoxyacyl amides, and alkylaminoalkylcarbo-
 optically pure compounds can be asymmetrically synthesized               nyl amides. Examples of biohydrolyzable carbamates
 or resolved using known resolving agents or chiral colunms               include, but are not limited to, lower alkylamines, substituted
 as well as other standard synthetic organic chemistry tech-         55   ethylenediamines, amino acids, hydroxyalkylamines, hetero-
 niques.                                                                  cyclic and heteroaromatic amines, and poly ether amines.
    As used herein and unless otherwise indicated, the term                  Various immunomodulatory compounds of the invention
 "pharmaceutically acceptable salt" encompasses non-toxic                 contain one or more chiral centers, and can exist as racemic
 acid and base addition salts of the compound to which the                mixtures of enantiomers or mixtures of diastereomers. This
 term refers. Acceptable non-toxic acid addition salts include       60   invention encompasses the use of stereomerically pure forms
 those derived from organic and inorganic acids or bases know             of such compounds, as well as the use of mixtures of those
 in the art, which include, for example, hydrochloric acid,               forms. For example, mixtures comprising equal or unequal
 hydrobromic acid, phosphoric acid, sulfuric acid, methane-               amounts ofthe enantiomers of a particular immunomodula-
 sulphonic acid, acetic acid, tartaric acid, lactic acid, succinic        tory compounds of the invention may be used in methods and
 acid, citric acid, malic acid, maleic acid, sorbic acid, aconitic   65   compositions of the invention. These isomers may be asym-
 acid, salicylic acid, phthalic acid, embolic acid, enanthic acid,        metrically synthesized or resolved using standard techniques
 and the like.                                                            such as chiral columns or chiral resolving agents. See. e.g.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 32 of 148 PageID: 32


                                                       US 8,198,262 B2
                               11                                                                       12
 Jacques. J., eta!., Enantiomers, Racemates and Resolutions               ecule active agents are biological molecules, such as naturally
 (Wiley-Interscience, New York. 1981); Wilen, S. H., eta!.,               occurring or artificially made proteins. Proteins that are par-
 Tetrahedron 33:2725 (1977); Eliel, E. L., Stereochemistry of             ticularly useful in this invention include proteins that stimu-
 Carbon Compounds (McGraw-Hill, NY, 1962); and Wilen, S.                  late the survival and/or proliferation ofhematopoietic precur-
 H., Tables ofResolving Agents and Optical Resolutions p. 268             sor cells and immunologically active poietic cells in vitro or
 (E. L. Eliel, Ed., Univ. of Notre Dame Press, Notre Dame,                in vivo. Others stimulate the division and differentiation of
 Ind., 1972).                                                             committed erythroid progenitors in cells in vitro or in vivo.
     As used herein and unless otherwise indicated, the term              Particular proteins include, but are not limited to: interleu-
 "stereomerically pure" means a composition that comprises                kins, such as IL-2 (including recombinant IL-II ("riL2") and
 one stereoisomer of a compound and is substantially free of         10   canarypox IL-2), IL-10, IL-12, and IL-18; interferons, such
 other stereoisomers of that compound. For example, a stereo-             as interferon alfa-2a, interferon alfa-2b, interferon alfa-n1,
 merically pure composition of a compound having one chiral               interferon alfa-n3, interferon beta-I a, and interferon
 center will be substantially free of the opposite enantiomer of          gamma-! b; GM-CF and GM-CSF; and EPO.
 the compound. A stereomerically pure composition of a com-                  Particular proteins that can be used in the methods and
 pound having two chiral centers will be substantially free of       15   compositions of the invention include, but are not limited to:
 other diastereomers of the compound. A typical stereomeri-               filgrastim, which is sold in the United States under the trade
 cally pure compound comprises greater than about 80% by                  name Neupogen® (Amgen, Thousand Oaks, Calif.); sargra-
 weight of one stereoisomer of the compound and less than                 mostim, which is sold in the United States under the trade
 about 20% by weight of other stereoisomers of the com-                   name Leukine® (Immunex, Seattle, Wash.); and recombinant
 pound, more preferably greater than about 90% by weight of          20   EPO, which is sold in the United States under the trade name
 one stereoisomer of the compound and less than about 10%                 Epogen® (Amgen, Thousand Oaks, Calif.).
 by weight of the other stereoisomers of the compound, even                  Recombinant and mutated forms of GM -CSF can be pre-
 more preferably greater than about 95% by weight of one                  pared as described in U.S. Pat. Nos. 5,391,485; 5,393,870;
 stereoisomer of the compound and less than about 5% by                   and 5,229,496; all of which are incorporated herein by refer-
 weight of the other stereoisomers of the compound, and most         25   ence. Recombinant and mutated forms of G-CSF can be
 preferably greater than about 97% by weight of one stereoi-              prepared as described in U.S. Pat. Nos. 4,810,643; 4,999,291;
 somer of the compound and less than about 3% by weight of                5,528,823; and 5,580,755; all of which are incorporated
 the other stereoisomers of the compound. As used herein and              herein by reference.
 unless otherwise indicated, the term "stereomerically                       This invention encompasses the use of native, naturally
 enriched" means a composition that comprises greater than           30   occurring, and recombinant proteins. The invention further
 about 60% by weight of one stereoisomer of a compound,                   encompasses mutants and derivatives (e.g., modified forms)
 preferably greater than about 70% by weight, more preferably             of naturally occurring proteins that exhibit, in vivo, at least
 greater than about 80% by weight of one stereoisomer of a                some of the pharmacological activity of the proteins upon
 compound. As used herein and unless otherwise indicated,                 which they are based. Examples of mutants include, but are
 the term "enantiomerically pure" means a stereomerically            35   not limited to, proteins that have one or more amino acid
 pure composition of a compound having one chiral center.                 residues that differ from the corresponding residues in the
 Similarly, the term "stereomerically enriched" means a ste-              naturally occurring forms of the proteins. Also encompassed
 reomerically enriched composition of a compound having                   by the term "mutants" are proteins that lack carbohydrate
 one chiral center.                                                       moieties normally present in their naturally occurring forms
     It should be noted that if there is a discrepancy between a     40   (e.g., nonglycosylated forms). Examples of derivatives
 depicted structure and a name given that structure, the                  include, but are not limited to, pegylated derivatives and
 depicted structure is to be accorded more weight. In addition,           fusion proteins, such as proteins formed by fusing IgG 1 or
 if the stereochemistry of a structure or a portion of a structure        IgG3 to the protein or active portion of the protein of interest.
 is not indicated with, for example, bold or dashed lines, the            See. e.g., Penichet, M. L. and Morrison, S. L., J. Immunol.
 structure or portion of the structure is to be interpreted as       45   Methods 248:91-101 (2001).
 encompassing all stereoisomers of it.                                       Antibodies that can be used in combination with com-
     5.2 Second Active Agents                                             pounds of the invention include monoclonal and polyclonal
     Immunomodulatory compounds can be combined with                      antibodies. Examples of antibodies include, but are not lim-
 other pharmacologically active compounds ("second active                 ited to, trastuzumab (Herceptin®), rituximab (Rituxan®),
 agents") in methods and compositions of the invention. It is        50   bevacizumab (Avastin™), pertuzumab (Onmitarg™), tositu-
 believed that certain combinations work synergistically in the           momab (Bexxar®), edrecolomab (Panorex®), and G250.
 treatment of particular types of cancer and certain diseases             Compounds of the invention can also be combined with, or
 and conditions associated with, or characterized by, undes-              used in combination with, anti-TNF -a antibodies.
 ired angiogenesis. Immunomodulatory compounds can also                      Large molecule active agents may be administered in the
 work to alleviate adverse effects associated with certain sec-      55   form of anti-cancer vaccines. For example, vaccines that
 ond active agents, and some second active agents can be used             secrete, or cause the secretion of, cytokines such as IL-2,
 to alleviate adverse effects associated with immunomodula-               G-CSF, and GM-CSF can be used in the methods, pharma-
 tory compounds.                                                          ceutical compositions, and kits of the invention. See, e.g.,
     One or more second active ingredients or agents can be               Emens, L.A., eta!., Curr. Opinion Mol. Ther. 3(1): 77-84
 used in the methods and compositions of the invention               60   (2001 ).
 together with an immunomodulatory compound. Second                          In one embodiment of the invention, the large molecule
 active agents can be large molecules (e.g., proteins) or small           active agent reduces, eliminates, or prevents an adverse effect
 molecules (e.g., synthetic inorganic, organometallic, or                 associated with the administration of an immunomodulatory
 organic molecules).                                                      compound. Depending on the particular immunomodulatory
     Examples of large molecule active agents include, but are       65   compound and the disease or disorder begin treated, adverse
 not limited to, hematopoietic growth factors, cytokines, and             effects can include, but are not limited to, drowsiness and
 monoclonal and polyclonal antibodies. Typical large mol-                 sonmolence, dizziness and orthostatic hypotension, neutro-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 33 of 148 PageID: 33


                                                       US 8,198,262 B2
                               13                                                                      14
 penia, infections that result from neutropenia, increased HIV-          rosidine sulfate; vinzolidine sulfate; vorozole; zeniplatin;
 viralload, bradycardia, Stevens-Johnson Syndrome and toxic              zinostatin; and zorubicin hydrochloride.
 epidermal necrolysis, and seizures (e.g., grand mal convul-                Other anti-cancer drugs include, but are not limited to:
 sions). A specific adverse effect is neutropenia.                       20-epi-1,25 dihydroxyvitamin D3; 5-ethynyluracil; abirater-
    Second active agents that are small molecules can also be            one; aclarubicin; acylfulvene; adecypenol; adozelesin;
 used to alleviate adverse effects associated with the adminis-          aldesleukin; ALL-TK antagonists; altretamine; ambamus-
 tration of an immunomodulatory compound. However, like                  tine; amidox; amifostine; aminolevulinic acid; amrubicin;
 some large molecules, many are believed to be capable of                amsacrine; anagrelide; anastrozole; andrographolide; angio-
 providing a synergistic effect when administered with (e.g.,            genesis inhibitors; antagonist D; antagonist G; antarelix; anti-
                                                                    10   dorsalizing morphogenetic protein-!; antiandrogen, prostatic
 before, after or simultaneously) an immunomodulatory com-
                                                                         carcinoma; antiestrogen; antineoplaston; antisense oligo-
 pound. Examples of small molecule second active agents
                                                                         nucleotides; aphidicolin glycinate; apoptosis gene modula-
 include, but are not limited to anti-cancer agents, antibiotics,
                                                                         tors; apoptosis regulators; apurinic acid; ara-CDP-DL-
 immunosuppressive agents, and steroids.                                 PTBA; argmme deaminase; asulacrine; atamestane;
    Examples of anti-cancer agents include, but are not limited     15   atrimustine; axinastatin 1; axinastatin 2; axinastatin 3; aza-
 to: acivicin; aclarubicin; acodazole hydrochloride; acronine;           setron; azatoxin; azatyrosine; baccatin III derivatives; bal-
 adozelesin; aldesleukin; altretamine; ambomycin; amet-                  anol; batimastat; BCR/ABL antagonists; benzochlorins; ben-
 antrone acetate; amsacrine; anastrozole; anthramycin;                   zoylstaurosporine; beta lactam derivatives; beta-alethine;
 asparaginase; asperlin; azacitidine; azetepa; azotomycin;               betaclamycin B; betulinic acid; bFGF inhibitor; bicaluta-
 batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-         20   mide; bisantrene; bisaziridinylspermine; bisnafide; bistratene
 ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-          A; bizelesin; breflate; bropirimine; budotitane; buthionine
 quinar sodium; bropirimine; busulfan; cactinomycin; calus-              sulfoximine; calcipotriol; calphostin C; camptothecin deriva-
 terone; caracemide; carbetimer; carboplatin; carmustine;                tives; capecitabine; carboxamide-amino-triazole; carboxya-
 carubicin hydrochloride; carzelesin; cedefingol; celecoxib              midotriazole; CaRest M3; CARN 700; cartilage derived
 (COX-2 inhibitor); chlorambucil; cirolemycin; cisplatin;           25   inhibitor; carzelesin; casein kinase inhibitors (ICOS);
 cladribine; crisnatol mesylate; cyclophosphamide; cytara-               castanospermine; cecropinB; cetrorelix; chlorlns; chloroqui-
 bine; dacarbazine; dactinomycin; daunorubicin hydrochlo-                noxaline sulfonamide; cicaprost; cis-porphyrin; cladribine;
 ride; decitabine; dexormaplatin; dezaguanine; dezaguanine               clomifene analogues; clotrimazole; collismycinA; collismy-
 mesylate; diaziquone; docetaxel; doxorubicin; doxorubicin               cin B; combretastatin A4; combretastatin analogue; conage-
 hydrochloride; droloxifene; droloxifene citrate; dromo-            30   nin; crambescidin 816; crisnatol; cryptophycin 8; cryptophy-
 stanolone propionate; duazomycin; edatrexate; eflomithine               cin A derivatives; curacin A; cyclopentanthraquinones;
 hydrochloride; elsamitrucin; enloplatin; enpromate; epipro-             cycloplatam; cypemycin; cytarabine ocfosfate; cytolytic fac-
 pidine; epirubicin hydrochloride; erbulozole; esorubicin                tor; cytostatin; dacliximab; decitabine; dehydrodidenmin B;
 hydrochloride; estramustine; estramustine phosphate                     deslorelin; dexamethasone; dexifosfamide; dexrazoxane;
 sodium; etanidazole; etoposide; etoposide phosphate; eto-          35   dexverapamil; diaziquone; didenmin B; didox; diethylnor-
 prine; fadrozole hydrochloride; fazarabine; fenretinide;                spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-
 floxuridine; fludarabine phosphate; fluorouracil; fluorocitab-          cin; diphenyl spiromustine; docetaxel; docosanol; dolas-
 ine; fosquidone; fostriecin sodium; gemcitabine; gemcitab-              etron; doxifluridine; doxorubicin; droloxifene; dronabinol;
 ine hydrochloride; hydroxyurea; idarubicin hydrochloride;               duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-
 ifosfamide; ilmofosine; iproplatin; irinotecan; irinotecan         40   mab; eflornithine; elemene; emitefur; epirubicin; epristeride;
 hydrochloride; lanreotide acetate; letrozole; leuprolide                estramustine analogue; estrogen agonists; estrogen antago-
 acetate; liarozole hydrochloride; lometrexol sodium; lomus-             nists; etanidazole; etoposide phosphate; exemestane; fadro-
 tine; losoxantrone hydrochloride; masoprocol; maytansine;               zole; fazarabine; fenretinide; filgrastim; finasteride; fla-
 mechlorethamine hydrochloride;           megestrol      acetate;        vopiridol;      flezelastine;     fluasterone;      fludarabine;
 melengestrol acetate; melphalan; menogaril; mercaptopu-            45   fluorodaunorunicin hydrochloride; forfenimex; formestane;
 rine; methotrexate; methotrexate sodium; metoprine; meture-             fostriecin; fotemustine; gadolinium texaphyrin; gallium
 depa; mitindomide; mitocarcin; mitocromin; mitogillin;                  nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-
 mitomalcin; mitomycin; mitosper; mitotane; mitoxantrone                 abine; glutathione inhibitors; hepsulfam; heregulin; hexam-
 hydrochloride; mycophenolic acid; nocodazole; nogalamy-                 ethylene bisacetamide; hypericin; ibandronic acid; idarubi-
 cin; ormaplatin; oxisuran; paclitaxel; pegaspargase; peliomy-      50   cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib
 cin; pentamustine; peplomycin sulfate; perfosfamide; pipo-              (e.g., Gleevec®), imiquimod; immunostimulant peptides;
 broman;       piposulfan;      piroxantrone     hydrochloride;          insulin-like growth factor-! receptor inhibitor; interferon
 plicamycin; plomestane; porfimer sodium; porfiromycin;                  agonists; interferons; interleukins; iobenguane; iododoxoru-
 prednimustine; procarbazine hydrochloride; puromycin;                   bicin; ipomeanol, 4-; iroplact; irsogladine; isobengazole; iso-
 puromycin hydrochloride; pyrazofurin; riboprine; safingol;         55   homohalicondrin B; itasetron; jasplakinolide; kahalalide F;
 safingol hydrochloride; semustine; simtrazene; sparfosate               lamellarin-N triacetate; lanreotide; leinamycin; lenograstim;
 sodium; sparsomycin; spiro germanium hydrochloride; spiro-              lentinan sulfate; leptolstatin; letrozole; leukemia inhibiting
 mustine; spiroplatin; streptonigrin; streptozocin; sulofenur;           factor; leukocyte alpha interferon; leuprolide+estrogen+
 talisomycin; tecogalan sodium; taxotere; tegafur; telox-                progesterone; leuprorelin; levamisole; liarozole; linear
 antrone hydrochloride; temoporfin; teniposide; teroxirone;         60   polyamine analogue; lipophilic disaccharide peptide; lipo-
 testolactone; thiamiprine; thioguanine; thiotepa; tiazofurin;           philic platinum compounds; lissoclinamide 7; lobaplatin;
 tirapazamine; toremifene citrate; trestolone acetate; trieirib-         lombricine; lometrexol; lonidamine; losoxantrone; loxorib-
 ine phosphate; trimetrexate; trimetrexate glucuronate; trip-            ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-
 torelin; tubulozole hydrochloride; uracil mustard; uredepa;             tides; maitansine; marmostatin A; marimastat; masoprocol;
 vapreotide; verteporfin: vinblastine sulfate; vincristine sul-     65   maspin; matrilysin inhibitors; matrix metalloproteinase
 fate; vindesine; vindesine sulfate; vinepidine sulfate; vingly-         inhibitors; menogaril; merbarone; meterelin; methioninase;
 cinate sulfate: vinleurosine sulfate; vinorelbine tartrate; vin-        metoclopramide; MIF inhibitor; mifepristone; miltefosine;
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 34 of 148 PageID: 34


                                                        US 8,198,262 B2
                               15                                                                       16
 mirimostim; mitoguazone; mitolactol; mitomycin analogues;                liposomal daunorubicin, cytarabine, doxetaxol, pacilitaxel,
 mitonafide; mitotoxin fibroblast growth factor-saporin;                  vinblastine, IL-2, GM-CSF, dacarbazine, vinorelbine,
 mitoxantrone; mofarotene; molgramostim; Erbitux, human                   zoledronic acid, palmitronate, biaxin, busulphan, prednisone,
 chorionic gonadotrophin; monophosphoryllipidA+myobac-                    bisphosphonate, arsenic trioxide, vincristine, doxorubicin
 terium cell wall sk; mopidamol; mustard anticancer agent;                (Doxil®), paclitaxel, ganciclovir, adriamycin, estramustine
 mycaperoxide B; mycobacterial cell wall extract; myriapor-               sodium phosphate (Emcyt®), sulindac, and etoposide.
 one; N-acetyldinaline; N-substituted benzamides; nafarelin;                 5.3 Methods of Treatments and Prevention
 nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-                  Methods of this invention encompass methods of treating,
 tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-             preventing and/or managing various types of cancer and dis-
 mide; nisamycin; nitric oxide modulators; nitroxide antioxi-        10
                                                                          eases and disorders associated with, or characterized by,
 dant;        nitrullyn;       oblimersen         (Genasense®);
                                                                          undesired angiogenesis. As used herein, unless otherwise
 0 6 -benzyl guanine; octreotide; okicenone; oligonucleotides;
                                                                          specified, the term "treating" refers to the administration of a
 onapristone; ondansetron; ondansetron; oracin; oral cytokine
 inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;                compound of the invention or other additional active agent
 paclitaxel; paclitaxel analogues; paclitaxel derivatives;           15
                                                                          after the onset of symptoms of the particular disease or dis-
 palauamine; palmitoylrhizoxin; pamidronic acid; panax-                   order. As used herein, unless otherwise specified, the term
 ytriol; panomifene; parabactin; pazelliptine; pegaspargase;              "preventing" refers to the administration prior to the onset of
 peldesine; pentosan polysulfate sodium; pentostatin; pentro-             symptoms, particularly to patients at risk of cancer, and other
 zole; perflubron; perfosfamide; perillyl alcohol; phenazino-             diseases and disorders associated with, or characterized by,
 mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-      20   undesired angiogenesis. The term "prevention" includes the
 carpine hydrochloride; pirarubicin; piritrexim; placetin A;              inhibition of a symptom of the particular disease or disorder.
 placetin B; plasminogen activator inhibitor; platinum com-               Patients with familial history of cancer and diseases and
 plex; platinum compounds; platinum-triamine complex; par-                disorders associated with, or characterized by, undesired
 timer sodium; porfiromycin; prednisone; propyl bis-acri-                 angiogenesis are preferred candidates for preventive regi-
 done; prostaglandin J2; proteasome inhibitors; protein              25   mens. As used herein and unless otherwise indicated, the term
 A-based immune modulator; protein kinase C inhibitor; pro-               "managing" encompasses preventing the recurrence of the
 tein kinase C inhibitors, microalgal; protein tyrosine phos-             particular disease or disorder in a patient who had suffered
 phatase inhibitors; purine nucleoside phosphorylase inhibi-              from it, and/or lengthening the time a patient who had suf-
 tors; purpurins; pyrazoloacridine; pyridoxylated hemoglobin              fered from the disease or disorder remains in remission.
 polyoxyethylene conjugate; raf antagonists; raltitrexed;            30      As used herein, the term "cancer" includes, but is not
 ramosetron; ras farnesyl protein transferase inhibitors; ras             limited to, solid tumors and blood born tumors. The term
 inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-           "cancer" refers to disease of skin tissues, organs, blood, and
 nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;             vessels, including, but not limited to, cancers of the bladder,
 rohitukine; romurtide; roquinimex; rubiginone B1; ruboxyl;               bone or blood, brain, breast, cervix, chest, colon,
 safingol; saintopin; SarCNU; sarcophytol A; sargramostim;           35   endrometrium, esophagus, eye, head, kidney, liver, lymph
 Sdi 1 mimetics; semustine; senescence derived inhibitor 1;               nodes, lung, mouth, neck, ovaries, pancreas, prostate, rectum,
 sense oligonucleotides; signal transduction inhibitors; sizofi-          stomach, testis, throat, and uterus. Specific cancers include,
 ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;               but are not limited to, advanced malignancy, amyloidosis,
 solverol; somatomedin binding protein; sonermin; sparfosic               neuroblastoma, meningioma, hemangiopericytoma, multiple
 acid; spicamycin D; spiromustine; splenopentin; spongistatin        40   brain metastase, glioblastoma multiforms, glioblastoma,
 1; squalamine; stipiamide; stromelysin inhibitors; sulfi-                brain stem glioma, poor prognosis malignant brain tumor,
 nosine; superactive vasoactive intestinal peptide antagonist;            malignant glioma, recurrent malignant giolma, anaplastic
 suradista; suramin; swainsonine; tallimustine; tamoxifen                 astrocytoma, anaplastic oligodendroglioma, neuroendocrine
 methiodide; tauromustine; tazarotene; tecogalan sodium;                  tumor, rectal adenocarcinoma, Dukes C & D colorectal can-
 tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;        45   cer, unresectable colorectal carcinoma, metastatic hepatocel-
 teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;            lular carcinoma, Kaposi's sarcoma, karotype acute myelo-
 thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-               blastic leukemia, Hodgkin's lymphoma, non-Hodgkin's
 malfasin; thymopoietin receptor agonist; thymotrinan; thy-               lymphoma, cutaneous T-Cell lymphoma, cutaneous B-Cell
 roid stimulating hormone; tin ethyl etiopurpurin; tira-                  lymphoma, diffuse large B-Celllymphoma, low grade folli-
 pazamine; titanocene bichloride; topsentin; toremifene;             50   cular lymphoma, malignant melanoma, malignant mesothe-
 translation inhibitors; tretinoin; triacetyluridine; triciribine;        lioma, malignant pleural effusion mesothelioma syndrome,
 trimetrexate; triptorelin; tropisetron; turosteride; tyrosine            peritoneal carcinoma, papillary serous carcinoma, gyneco-
 kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;                logic sarcoma, soft tissue sarcoma, scleroderma, cutaneous
 urogenital sinus-derived growth inhibitory factor; urokinase             vasculitis, Langerhans cell histiocytosis, leiomyosarcoma,
 receptor antagonists; vapreotide; variolin B; velaresol;            55   fibrodysplasia ossificans progressive, hormone refractory
 veramine; verdins; verteporfin; vinorelbine; vinxaltine;                 prostate cancer, resected high-risk soft tissue sarcoma,
 vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and                unrescectable hepatocellular carcinoma, Waldenstrom's
 zinostatin stimalamer.                                                   macroglobulinemia,       smoldering       myeloma,     indolent
    Specific second active agents include, but are not limited            myeloma, fallopian tube cancer, androgen independent pros-
 to, oblimersen (Genasense®), remicade, docetaxel, cele-             60   tate cancer, androgen dependent stage IV non-metastatic
 coxib, melphalan, dexamethasone (Decadron®), steroids,                   prostate cancer, hormone-insensitive prostate cancer, chemo-
 gemcitabine, cisplatinum, temozolomide, etoposide, cyclo-                therapy-insensitive prostate cancer, papillary thyroid carci-
 phosphamide, temodar, carboplatin, procarbazine, gliadel,                noma, follicular thyroid carcinoma, medullary thyroid carci-
 tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxotere,             noma, and leiomyoma. In a specific embodiment, the cancer
 fluorouracil, leucovorin, irinotecan, xeloda, CPT-11, inter-        65   is metastatic. In another embodiment, the cancer is refractory
 feron alpha, pegylated interferon alpha (e.g., PEG INTRON-               or resistance to chemotherapy or radiation; in particular,
 A), capecitabine, cisplatin, thiotepa, fludarabine, carboplatin,         refractory to thalidomide.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 35 of 148 PageID: 35


                                                        US 8,198,262 B2
                               17                                                                       18
     As used herein to refer to diseases and conditions other             undue experimentation specific secondary agents, types of
 than cancer, the terms "diseases or disorders associated with,           surgery, and types of non-drug based standard therapy that
 or characterized by, undesired angiogenesis," "diseases or               can be effectively used to treat an individual patient with
 disorders associated with undesired angiogenesis," and "dis-             cancer and other diseases or disorders.
 eases or disorders characterized by undesired angiogenesis"                 Methods encompassed by this invention comprise admin-
 refer to diseases, disorders and conditions that are caused,             istering one or more immunomodulatory compound of the
 mediated or attended by undesired, unwanted or uncontrolled              invention, or a pharmaceutically acceptable salt, solvate,
 angiogenesis, including, but not limited to, inflammatory dis-           hydrate, stereoisomer, clathrate, or prodrug thereof, to a
 eases, autoimmune diseases, genetic diseases, allergic dis-              patient (e.g., a human) suffering, or likely to suffer, from
 eases, bacterial diseases, ocular neovascular diseases, chor-       10   cancer or a disease or disorder mediated by undesired angio-
 oidal neovascular diseases, and retina neovascular diseases.             genesis.
     Examples of such diseases or disorders associated with                  In one embodiment of the invention, an immunomodula-
 undesired angiogenesis include, but are not limited to, dia-             tory compound of the invention can be administered orally
 betic retinopathy, retinopathy of prematurity, corneal graft             and in single or divided daily doses in an amount of from
 rejection, neovascular glaucoma, retrolental fibroplasia, pro-      15   about 0.10 to about 150 mg/day. In a particular embodiment,
 liferative vitreoretinopathy, trachoma, myopia, optic pits,              4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1 ,3-dione
 epidenmic keratoconjunctivitis, atopic keratitis, superior lim-          (Actimid™) may be administered in an amount of from about
 bic keratitis, pterygium keratitis sicca, sjogrens, acne rosacea,        0.1 to about 1 mg per day, or alternatively from about 0.1 to
 phylectenulosis, syphilis, lipid degeneration, bacterial ulcer,          about 5 mg every other day. In a preferred embodiment,
 fungal ulcer, Herpes simplex infection, Herpes zoster infec-        20   3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl-piperidine-2,6-
 tion, protozoan infection, Kaposi sarcoma, Mooren ulcer,                 dione (Revimid™) may be administered in an amount of from
 Terrien's marginal degeneration, mariginal keratolysis, rheu-            about 5 to 25 mg per day, or alternatively from about 10 to
 matoid arthritis, systemic lupus, polyarteritis, trauma, Wege-           about 50 mg every other day.
 ners sarcoidosis, Scleritis, Steven's Johnson disease, periph-              In a specific embodiment, 4-(amino)-2-(2,6-dioxo(3-pip-
 igoid radial keratotomy, sickle cell anemia, sarcoid,               25   eridyl))-isoindoline-1,3-dione (Actimid™) may be adminis-
 pseudoxanthoma elasticum, Pagets disease, vein occlusion,                tered in an amount of about 1, 2, or 5 mg per day to patients
 artery occlusion, carotid obstructive disease, chronic uveitis,          with relapsed multiple myeloma. In a particular embodiment,
 chronic vitritis, Lyme's disease, Eales disease, Bechets dis-            3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,
 ease, retinitis, choroiditis, presumed ocular histoplasmosis,            6-dione (Revimid™) may be administered initially in an
 Bests disease, Stargarts disease, pars planitis, chronic retinal    30   amount of 5 mg/day and the dose can be escalated every week
 detachment, hyperviscosity syndromes, toxoplasmosis,                     to 10, 20, 25, 30 and 50 mg/day. In a specific embodiment.
 rubeosis, sarcodisis, sclerosis, soriatis, psoriasis, primary            Revimid™ can be administered in an amount of up to about
 sclerosing cholangitis, proctitis, primary biliary srosis, idio-         30 mg/day to patients with solid tumor. In a particular
 pathic pulmonary fibrosis, and alcoholic hepatitis.                      embodiment, Revimid™ can be administered in an amount of
     In specific embodiments of the invention, diseases or dis-      35   up to about 40 mg/day to patients with glioma.
 orders associated with undesired angiogenesis do not include                5.3 .1 Combination Therapy with a Second Active Agent
 congestive heart failure, cardiomyopathy, pulmonary edema,                  Specific methods of the invention comprise administering
 endotoxin-mediated septic shock, acute viral myocarditis,                an immunomodulatory compound of the invention, or a phar-
 cardiac allograft rejection, myocardial infarction, HIV, hepa-           maceutically acceptable salt, solvate, hydrate, stereoisomer,
 titis, adult respiratory distress syndrome, bone-resorption         40   clathrate, or prodrug thereof, in combination with one or
 disease, chronic obstructive pulmonary diseases, chronic pul-            more second active agents, and/ or in combination with radia-
 monary inflammatory disease, dermatitis, cystic fibrosis, sep-           tion therapy, blood transfusions, or surgery. Examples of
 tic shock, sepsis, endotoxic shock, hemodynamic shock, sep-              immunomodulatory compounds of the invention are dis-
 sis syndrome, post ischemic reperfusion injury, meningitis,              closed herein (see, e.g., section 5.1). Examples of second
 psoriasis, fibrotic disease, cachexia, graft rejection, rheuma-     45   active agents are also disclosed herein (see, e.g., section 5.2).
 toid spondylitis, osteoporosis, Crohn's disease, ulcerative                 Administration of the immunomodulatory compounds and
 colitis, inflammatory-bowel disease, multiple sclerosis, sys-            the second active agents to a patient can occur simultaneously
 temic lupus erythematosus, erythema nodosum leprosum in                  or sequentially by the same or different routes of administra-
 leprosy, radiation damage, asthma, hyperoxic alveolar injury,            tion. The suitability of a particular route of administration
 malaria, mycobacterial infection, and opportunistic infec-          50   employed for a particular active agent will depend on the
 tions resulting from HIV.                                                active agent itself (e.g., whether it can be administered orally
     This invention encompasses methods of treating patients              without decomposing prior to entering the blood stream) and
 who have been previously treated for cancer or diseases or               the disease being treated. A preferred route of administration
 disorders associated with, or characterized by, undesired                for an immunomodulatory compound of the invention is
 angiogenesis, but are non-responsive to standard therapies, as      55   orally. Preferred routes of administration for the second active
 well as those who have not previously been treated. The                  agents or ingredients of the invention are known to those of
 invention also encompasses methods of treating patients                  ordinary skill in the art. See, e.g., Physicians' Desk Refer-
 regardless of patient's age, although some diseases or disor-            ence, 1755-1760 (56'h ed., 2002).
 ders are more common in certain age groups. The invention                   In one embodiment of the invention, the second active
 further encompasses methods of treating patients who have           60   agent is administered intravenously or subcutaneously and
 undergone surgery in an attempt to treat the disease or con-             once or twice daily in an amount of from about 1 to about
 dition at issue, as well as those who have not. Because patients         1000 mg, from about 5 to about 500 mg, from about 10 to
 with cancer and diseases and disorders characterized by                  about 350 mg, or from about 50 to about 200 mg. The specific
 undesired angiogenesis have heterogenous clinical manifes-               amount of the second active agent will depend on the specific
 tations and varying clinical outcomes, the treatment given to       65   agent used, the type of disease being treated or managed, the
 a patient may vary, depending on his/her prognosis. The                  severity and stage of disease, and the amount( s) of immuno-
 skilled clinician will be able to readily determine without              modulatory compounds of the invention and any optional
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 36 of 148 PageID: 36


                                                      US 8,198,262 B2
                              19                                                                      20
 additional active agents concurrently administered to the                 In another embodiment, an immunomodulatory compound
 patient. In a particular embodiment, the second active agent is        is administered with temozolomide to patients with neuroen-
 oblimersen (Genasense®), GM-CSF. G-CSF. EPO, taxotere,                 docrine tumors.
 irinotecan, dacarbazine, transretinoic acid, topotecan, pen-              In another embodiment, an immunomodulatory compound
 toxifylline, ciprofloxacin, dexamethasone, vincristine, doxo-          is administered with gemcitabine to patients with recurrent or
 rubicin. COX-2 inhibitor, IL2. ILS, ILlS, IFN, Ara-C,                  metastatic head or neck cancer. In another embodiment, an
 vinorelbine, or a combination thereof.                                 immunomodulatory compound is administered with gemcit-
    In a particular embodiment, GM-CSF, G-CSF or EPO is                 abine to patients with pancreatic cancer.
 administered subcutaneously during about five days in a four              In another embodiment, an immunomodulatory compound
                                                                   10   is administered to patients with colon cancer in combination
 or six week cycle in an amount of from about 1 to about 750
                                                                        with Arisa®, taxol and/or taxotere.
 mg/m2 /day, preferably in an amount offrom about 25 to about
                                                                           In another embodiment, an immunomodulatory compound
 500 mg/m2 /day, more preferably in an amount of from about
                                                                        is administered with capecitabine to patients with refractory
 50 to about 250 mg/m2 /day, and most preferably in an amount           colorectal cancer or patients who fail first line therapy or have
 of from about 50 to about 200 mg/m2 /day. In a certain            15   poor performance in colon or rectal adenocarcinoma.
 embodiment, GM -CSF may be administered in an amount of                   In another embodiment, an immunomodulatory compound
 from about 60 to about 500 mcg/m2 intravenously over 2                 is administered in combination with fluorouracil, leucovorin,
 hours, or from about 5 to about 12 mcg/m 2 /day subcutane-             and irinotecan to patients with Dukes C & D colorectal cancer
 ously. In a specific embodiment, G-CSF may be administered             or to patients who have been previously treated for metastatic
 subcutaneously in an amount of about 1 meg/kg/day initially       20   colorectal cancer.
 and can be adjusted depending on rise of total granulocyte                In another embodiment, an immunomodulatory compound
 counts. The maintenance dose ofG-CSF may be administered               is administered to patients with refractory colorectal cancer in
 in an amount of about 300 (in smaller patients) or 480 meg             combination with capecitabine, xeloda, and/or CPT-11.
 subcutaneously. In a certain embodiment, EPO may be                       In another embodiment, an immunomodulatory compound
 administered subcutaneously in an amount of 10,000 Unit 3         25   of the invention is administered with capecitabine and irino-
 times per week.                                                        tecan to patients with refractory colorectal cancer or to
    In another embodiment, Revimid™ in an amount of about               patients with unresectable or metastatic colorectal carci-
 25 mg/d and dacarbazine in an amount of about from 200 to              noma.
 1,000 mg/m2 /dare administered to patients with metastatic                In another embodiment, an immunomodulatory compound
 malignant melanoma. In a specific embodiment, Revimid™            30   is administered alone or in combination with interferon alpha
 is administered in an amount offrom about 5 to about 25 mg/d           or capecitabine to patients with unresectable or metastatic
 to patients with metastatic malignant melanoma whose dis-              hepatocellular carcinoma; or with cisplatin and thiotepa to
 ease has progressed on treatment with dacarbazine, IL-2 or             patients with primary or metastatic liver cancer.
 IFN. In a specific embodiment, Revimid™ is administered to                In another embodiment, an immunomodulatory compound
 patients with relapsed or refractory multiple myeloma in an       35   is administered in combination with pegylated interferon
 amount of about 15 mg/d twice a day or about 30 mg/d four              alpha to patients with Kaposi's sarcoma.
 times a day in a combination with dexamethasone.                          In another embodiment, an immunomodulatory compound
    In another embodiment, an immunomodulatory compound                 is administered in combination with fludarabine, carboplatin,
 is administered with melphalan and dexamethasone to                    and/or topotecan to patients with refractory or relapsed or
 patients with amyloidosis. In a specific embodiment, an           40   high-risk acuted myelogenous leukemia.
 immunomodulatory compound of the invention and steroids                   In another embodiment, an immunomodulatory compound
 can be administered to patients with amyloidosis.                      is administered in combination with liposomal daunorubicin,
    In another embodiment, an immunomodulatory compound                 topotecan and/or cytarabine to patients with unfavorable
 is administered with gemcitabine and cisplatinum to patients           karotype acute myeloblastic leukemia.
 with locally advanced or metastatic transitional cell bladder     45      In another embodiment, an immunomodulatory compound
 cancer.                                                                is administered in combination with gemcitabine and irino-
    In another embodiment, an immunomodulatory compound                 tecan to patients with non-small cell lung cancer. In one
 is administered in combination with a second active ingredi-           embodiment, an immunomodulatory compound is adminis-
 ent as follows: temozolomide to pediatric patients with                tered in combination with carboplatin and irinotecan to
 relapsed or progressive brain tumors or recurrent neuroblas-      50   patients with non-small cell lung cancer. In one embodiment,
 toma; celecoxib, etoposide and cyclophosphamide for                    an immunomodulatory compound is administered with dox-
 relapsed or progressive CNS cancer; temodar to patients with           etaxol to patients with non-small cell lung cancer who have
 recurrent or progressive meningioma, malignant menin-                  been previously treated with carbo/VP 16 and radiotherapy.
 gioma, hemangiopericytoma, multiple brain metastases,                     In another embodiment, an immunomodulatory compound
 relapsed brain tumors, or newly diagnosed glioblastoma mul-       55   is administered in combination with carboplatin and/or taxo-
 tiforms; irinotecan to patients with recurrent glioblastoma;           tere, or in combination with carboplatin, pacilitaxel and/or
 carboplatin to pediatric patients with brain stem glioma; pro-         thoracic radiotherapy to patients with non-small cell lung
 carbazine to pediatric patients with progressive malignant             cancer. In a specific embodiment, an immunomodulatory
 gliomas; cyclophosphamide to patients with poor prognosis              compound is administered in combination with taxotere to
 malignant brain tumors, newly diagnosed or recurrent glio-        60   patients with stage IIIB or IV non-small cell lung cancer.
 blastoma multiforms; Gliadel® for high grade recurrent                    In another embodiment, an immunomodulatory compound
 malignant gliomas; temozolomide and tamoxifen for ana-                 of the invention is administered in combination with
 plastic astrocytoma; or topotecan for gliomas, glioblastoma,           oblimersen (Genasense®) to patients with small cell lung
 anaplastic astrocytoma or anaplastic oligodendroglioma.                cancer.
    In another embodiment, an immunomodulatory compound            65      In another embodiment, an immunomodulatory compound
 is administered with methotrexate and cyclophosphamide to              is administered alone or in combination with a second active
 patients with metastatic breast cancer.                                ingredient such as vinblastine or fludarabine to patients with
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 37 of 148 PageID: 37


                                                       US 8,198,262 B2
                               21                                                                   22
 various types of lymphoma, including, but not limited to,            cancer drugs for treating a specific cancer of the skin, subcu-
 Hodgkin's lymphoma, non-Hodgkin's lymphoma, cutaneous                taneous tissue, lymph nodes, brain, lung, liver, bone, intes-
 T-Celllymphoma, cutaneous B-Celllymphoma, diffuse large              tine, colon, heart, pancreas, adrenal, kidney, prostate, breast,
 B-Celllymphoma or relapsed or refractory low grade folli-            colorectal, or combinations thereof. The administration of an
 cular lymphoma.                                                      immunomodulatory compound of the invention alleviates or
    In another embodiment, an immunomodulatory compound               reduces adverse effects which are of such severity that it
 is administered in combination with taxotere, IL-2, IFN, GM-         would otherwise limit the amount of anti -cancer drug.
 CSF, and/or dacarbazine to patients with various types or               In one embodiment, an immunomodulatory compound of
 stages of melanoma.                                                  the invention can be administered orally and daily in an
    In another embodiment, an immunomodulatory compound 1o amount of from about 0.1 to about 150 mg, and preferably
 is administered alone or in combination with vinorelbine to          from about 1 to about 50 mg, more preferably from about 2 to
 patients with malignant mesothelioma, or stage IIIB non-             about 25 mg prior to, during, or after the occurrence of the
 small cell lung cancer with pleural implants or malignant            adverse effect associated with the administration of an anti-
 pleural effusion mesothelioma syndrome.                              cancer drug to a patient. In a particular embodiment, an
    In another embodiment, an immunomodulatory compound 15 immunomodulatory compound of the invention is adminis-
 is administered to patients with various types or stages of          tered in combination with specific agents such as heparin,
 multiple myeloma in combination with dexamethasone,                  aspirin, Coumadin, or G-CSF to avoid adverse effects that are
 zoledronic acid, palmitronate, GM-CSF, biaxin, vinblastine,          associated with anti-cancer drugs such as but not limited to
 melphalan, busulphan, cyclophosphamide, IFN, palmidr-                neutropenia or thrombocytopenia.
 onate, prednisone, bisphosphonate, celecoxib, arsenic triox- 20         In one embodiment, an immunomodulatory compound of
 ide, PEG INTRON-A, vincristine, or a combination thereof.            the invention can be administered to patients with diseases
    In another embodiment, an immunomodulatory compound               and disorders associated with, or characterized by, undesired
 is administered to patients with relapsed or refractory mul-         angiogenesis in combination with additional active ingredi-
 tiple myeloma in combination with doxorubicin (Doxil®),              ents including but not limited to anti-cancer drugs, anti-in-
 vincristine, and/or dexamethasone (Decadron®).                    25 flmatories, antihistamines, antibiotics, and steroids.
    In another embodiment, an immunomodulatory compound                  In another embodiment, this invention encompasses a
 is administered to patients with various types or stages of          method of treating, preventing and/or managing cancer,
 ovarian cancer such as peritoneal carcinoma, papillary serous        which comprises administering an immunomodulatory com-
 carcinoma, refractory ovarian cancer or recurrent ovarian            pound of the invention, or a pharmaceutically acceptable salt,
 cancer, in combination with taxol, carboplatin, doxorubicin, 30 solvate, hydrate, stereoisomer, clathrate, or prodrug thereof,
 gemcitabine, cisplatin, xeloda, paclitaxel, dexamethasone, or        in conjunction with (e.g. before, during, or after) conven-
 a combination thereof.                                               tional therapy including, but not limited to, surgery, immu-
    In another embodiment, an immunomodulatory compound               notherapy, biological therapy, radiation therapy, or other non-
 is administered to patients with various types or stages of          drug based therapy presently used to treat, prevent or manage
 prostate cancer, in combination with xeloda, 5 FU/LV, gem- 35 cancer. The combined use of the immunomodulatory com-
 citabine, irinotecan plus gemcitabine, cyclophosphamide,             pounds of the invention and conventional therapy may pro-
 vincristine, dexamethasone, GM-CSF, celecoxib, taxotere,             vide a unique treatment regimen that is unexpectedly effec-
 ganciclovir, paclitaxel, adriamycin, docetaxel, estramustine,        tive in certain patients. Without being limited by theory, it is
 Emcyt, or a combination thereof.                                     believed that immunomodulatory compounds of the inven-
    In another embodiment, an immunomodulatory compound 40 tion may provide additive or synergistic effects when given
 is administered to patients with various types or stages of          concurrently with conventional therapy.
 renal cell cancer, in combination with capecitabine, IFN,               As discussed elsewhere herein, the invention encompasses
 tamoxifen, IL-2, GM-CSF, Celebrex®, or a combination                 a method of reducing, treating and/or preventing adverse or
 thereof.                                                             undesired effects associated with conventional therapy
    In another embodiment, an immunomodulatory compound 45 including, but not limited to surgery, chemotherapy, radiation
 is administered to patients with various types or stages of          therapy, hormonal therapy, biological therapy and immuno-
 gynecologic, uterus or soft tissue sarcoma cancer in combi-          therapy. One or more immunomodulatory compounds of the
 nation with IFN, a COX-2 inhibitor such as Celebrex®, and/           invention and other active ingredient can be administered to a
 or sulindac.                                                         patient prior to, during, or after the occurrence of the adverse
    In another embodiment, an immunomodulatory compound 50 effect associated with conventional therapy.
 is administered to patients with various types or stages of             In one embodiment, an immunomodulatory compound of
 solid tumors in combination with celebrex, etoposide, cyclo-         the invention can be administered in an amount of from about
 phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,           0.1 to about 150 mg, and preferably from about 1 to about 25
 GM-CSF, or a combination thereof.                                    mg, more preferably from about 2 to about 10 mg orally and
    In another embodiment, an immunomodulatory compound 55 daily alone, or in combination with a second active agent
 is administered to patients with scleroderma or cutaneous            disclosed herein (see, e.g., section 5.2), prior to, during, or
 vasculitis in combination with celebrex, etoposide, cyclo-           after the use of conventional therapy.
 phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,              Ina specific embodiment of this method, an immunomodu-
 GM-CSF, or a combination thereof.                                    latory compound of the invention and doxetaxol are admin-
    This invention also encompasses a method of increasing 60 istered to patients with non-small cell lung cancer who were
 the dosage of an anti -cancer drug or agent that can be safely       previously treated with carbo/VP 16 and radiotherapy.
 and effectively administered to a patient, which comprises              5.3.2 Use with Transplantation Therapy
 administering to a patient (e.g. a human) an immunomodula-              Compounds of the invention can be used to reduce the risk
 tory compound of the invention, or a pharmaceutically                of Graft Versus Host Disease (GVHD). Therefore, the inven-
 acceptable derivative, salt, solvate, clathrate, hydrate, or pro- 65 tion encompasses a method of treating, preventing and/or
 drug thereof. Patients that can benefit by this method are those     managing cancer, which comprises administering the immu-
 likely to suffer from an adverse effect associated with anti-        nomodulatory compound of the invention, or a pharmaceuti-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 38 of 148 PageID: 38


                                                       US 8,198,262 B2
                               23                                                                       24
 cally acceptable salt, solvate, hydrate, stereoisomer, clath-            dose of melphalan and the transplantation of peripheral blood
 rate, or prodrug thereof, in conjunction with transplantation            stem cell to 65 years of age or older patients with multiple
 therapy.                                                                 myeloma.
    As those of ordinary skill in the art are aware, the treatment           5 .3 .3 Cycling Therapy
 of cancer is often based on the stages and mechanism of the                 In certain embodiments, the prophylactic or therapeutic
 disease. For example, as inevitable leukemic transformation              agents of the invention are cyclically administered to a
 develops in certain stages of cancer, transplantation of periph-         patient. Cycling therapy involves the administration of an
 eral blood stem cells, hematopoietic stem cell preparation or            active agent for a period of time, followed by a rest for a
 bone marrow may be necessary. The combined use of the                    period of time, and repeating this sequential administration.
                                                                     10   Cycling therapy can reduce the development of resistance to
 immunomodulatory compound of the invention and trans-
                                                                          one or more of the therapies, avoid or reduce the side effects
 plantation therapy provides a unique and unexpected syner-
                                                                          of one of the therapies, and/or improves the efficacy of the
 gism. In particular, an immunomodulatory compound of the
                                                                          treatment.
 invention exhibits immunomodulatory activity that may pro-                  Consequently, in one specific embodiment of the inven-
 vide additive or synergistic effects when given concurrently        15   tion, an immunomodulatory compound of the invention is
 with transplantation therapy in patients with cancer.                    administered daily in a single or divided doses in a four to six
    An immunomodulatory compound of the invention can                     week cycle with a rest period of about a week or two weeks.
 work in combination with transplantation therapy reducing                The invention further allows the frequency, number, and
 complications associated with the invasive procedure of                  length of dosing cycles to be increased. Thus, another specific
 transplantation and risk of GVHD. This invention encom-             20   embodiment of the invention encompasses the administration
 passes a method of treating, preventing and/or managing                  of an immunomodulatory compound of the invention for
 cancer which comprises administering to a patient (e.g. a                more cycles than are typical when it is administered alone. In
 human) an immunomodulatory compound of the invention,                    yet another specific embodiment of the invention, an immu-
 or a pharmaceutically acceptable salt, solvate, hydrate, stere-          nomodulatory compound of the invention is administered for
 oisomer, clathrate, or prodrug thereof, before, during, or after    25   a greater number of cycles that would typically cause dose-
 the transplantation of umbilical cord blood, placental blood,            limiting toxicity in a patient to whom a second active ingre-
 peripheral blood stem cell, hematopoietic stem cell prepara-             dient is not also being administered.
 tion or bone marrow. Examples of stem cells suitable for use                In one embodiment, an immunomodulatory compound of
 in the methods of the invention are disclosed in U.S. provi-             the invention is administered daily and continuously for three
 sional patent application No. 60/372,348, filed Apr. 12, 2002       30   or four weeks at a dose of from about 0.1 to about 150 mg/d
                                                                          followed by a break of one or two weeks. Actimid™is pref-
 by R. Hariri eta!., the entirety of which is incorporated herein
                                                                          erably administered daily and continuously at an initial dose
 by reference.
                                                                          of0.1 to 5 mg/d with dose escalation (every week) by 1 to 10
    In one embodiment of this method, an immunomodulatory
                                                                          mg/d to a maximum dose of 50 mg/d for as long as therapy is
 compound of the invention is administered to patients with          35   tolerated. In a particular embodiment, Revimid™ is admin-
 multiple myeloma before, during, or after the transplantation            istered in an amount of about 5, 10, or 25 mg/day, preferably
 of autologous peripheral blood progenitor cell.                          in an amount of about 10 mg/day for three to four weeks,
    In another embodiment, an immunomodulatory compound                   followed by one week or two weeks of rest in a four or six
 is administered to patients with relapsing multiple myeloma              week cycle.
 after the stem cell transplantation.                                40      In one embodiment of the invention, an immunomodula-
    In another embodiment, an immunomodulatory compound                   tory compound of the invention and a second active ingredi-
 and prednisone are administered as maintenance therapy to                ent are administered orally, with administration of an immu-
 patients with multiple myeloma following the transplantation             nomodulatory compound of the invention occurring 30 to 60
 of autologous stem cell.                                                 minutes prior to a second active ingredient, during a cycle of
    In another embodiment, an immunomodulatory compound              45   four to six weeks. In another embodiment of the invention, the
 and dexamethasone are administered as salvage therapy for                combination of an immunomodulatory compound of the
 low risk post transplantation to patients with multiple                  invention and a second active ingredient is administered by
 myeloma.                                                                 intravenous infusion over about 90 minutes every cycle. In a
    In another embodiment, an immunomodulatory compound                   specific embodiment, one cycle comprises the administration
 and dexamethasone are administered as maintenance therapy           50   offrom about 10 to about 25 mg/day ofRevimid™ and from
 to patients with multiple myeloma following the transplanta-             about 50 to about 200 mg/m2 /day of a second active ingredi-
 tion of autologous bone marrow.                                          ent daily for three to four weeks and then one or two weeks of
    In another embodiment, an immunomodulatory compound                   rest. In another specific embodiment, each cycle comprises
 is administered following the administration of high dose of             the administration of from about 5 to about 10 mg/day of
 melphalan and the transplantation of autologous stem cell to        55   Actimid™ and from about 50 to about 200 mg/m 2 /day of a
 patients with chemotherapy responsive multiple myeloma.                  second active ingredient for 3 to 4 weeks followed by one or
    In another embodiment, an immunomodulatory compound                   two weeks of rest. Typically, the number of cycles during
 and PEG INTRO-A are administered as maintenance therapy                  which the combinatorial treatment is administered to a patient
 to patients with multiple myeloma following the transplanta-             will be from about one to about 24 cycles, more typically from
 tion of autologous CD34-selected peripheral stem cell.              60   about two to about 16 cycles, and even more typically from
    In another embodiment, an immunomodulatory compound                   about four to about three cycles.
 is administered with post transplant consolidation chemo-                   5.4 Pharmaceutical Compositions and Dosage Forms
 therapy to patients with newly diagnosed multiple myeloma                   Pharmaceutical compositions can be used in the prepara-
 to evaluate anti-angiogenesis.                                           tion of individual, single unit dosage forms. Pharmaceutical
    In another embodiment, an immunomodulatory compound              65   compositions and dosage forms of the invention comprise an
 and dexamethasone are administered as maintenance therapy                immunomodulatory compound of the invention, or a pharma-
 after DCEP consolidation, following the treatment with high              ceutically acceptable salt, solvate, hydrate, stereoisomer,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 39 of 148 PageID: 39


                                                         US 8,198,262 B2
                                25                                                                        26
 clathrate, or prodrug thereof. Pharmaceutical compositions                    Lactose-free compositions of the invention can comprise
 and dosage forms of the invention can further comprise one or              excipients that are well known in the art and are listed, for
 more excipients.                                                           example, in the U.S. Pharmacopeia (USP) 25-NF20 (2002).
    Pharmaceutical compositions and dosage forms of the                     In general, lactose-free compositions comprise active ingre-
 invention can also comprise one or more additional active                  dients, a binder/filler, and a lubricant in pharmaceutically
 ingredients. Consequently, pharmaceutical compositions and                 compatible and pharmaceutically acceptable amounts. Pre-
 dosage forms of the invention comprise the active ingredients              ferred lactose-free dosage forms comprise active ingredients,
 disclosed herein (e.g., an immunomodulatory compound and                   microcrystalline cellulose, pre-gelatinized starch, and mag-
 a second active agent). Examples of optional second, or addi-              nesium stearate.
                                                                       10      This invention further encompasses anhydrous pharma-
 tional, active ingredients are disclosed herein (see, e.g., sec-
                                                                            ceutical compositions and dosage forms comprising active
 tion 5.2).
                                                                            ingredients, since water can facilitate the degradation of some
    Single unit dosage forms of the invention are suitable for
                                                                            compounds. For example, the addition of water (e.g., 5%) is
 oral, mucosal (e.g., nasal, sublingual, vaginal, buccal, or rec-           widely accepted in the pharmaceutical arts as a means of
 tal), parenteral (e.g., subcutaneous, intravenous, bolus injec-       15   simulating long-term storage in order to determine character-
 tion, intramuscular, or intraarterial), topical (e.g., eye drops or        istics such as shelf-life or the stability of formulations over
 other ophthalmic preparations), transdermal or transcutane-                time. See, e.g., Jens T. Carstensen, Drug Stability: Principles
 ous administration to a patient. Examples of dosage forms                  & Practice, 2d. Ed. Marcel Dekker, NY, N.Y., 1995, pp.
 include, but are not limited to: tablets; caplets; capsules, such          379-80. In effect, water and heat accelerate the decomposi-
 as soft elastic gelatin capsules; cachets; troches; lozenges;         20   tion of some compounds. Thus, the effect of water on a
 dispersions; suppositories; powders; aerosols (e.g., nasal                 formulation can be of great significance since moisture and/or
 sprays or inhalers); gels; liquid dosage forms suitable for oral           humidity are commonly encountered during manufacture,
 or mucosal administration to a patient, including suspensions              handling, packaging, storage, shipment, and use of formula-
 (e.g., aqueous or non-aqueous liquid suspensions, oil-in-wa-               tions.
 ter emulsions, or a water-in-oil liquid emulsions), solutions,        25      Anhydrous pharmaceutical compositions and dosage
 and elixirs; liquid dosage forms suitable for parenteral admin-            forms of the invention can be prepared using anhydrous or
 istration to a patient; eye drops or other ophthalmic prepara-             low moisture containing ingredients and low moisture or low
 tions suitable for topical administration; and sterile solids              humidity conditions. Pharmaceutical compositions and dos-
 (e.g., crystalline or amorphous solids) that can be reconsti-              age forms that comprise lactose and at least one active ingre-
 tuted to provide liquid dosage forms suitable for parenteral          30   dient that comprises a primary or secondary amine are pref-
 administration to a patient.                                               erably anhydrous if substantial contact with moisture and/or
    The composition, shape, and type of dosage forms of the                 humidity during manufacturing, packaging, and/or storage is
 invention will typically vary depending on their use. For                  expected.
 example, a dosage form used in the acute treatment of a                       An anhydrous pharmaceutical composition should be pre-
 disease may contain larger amounts of one or more of the              35   pared and stored such that its anhydrous nature is maintained.
 active ingredients it comprises than a dosage form used in the             Accordingly, anhydrous compositions are preferably pack-
 chronic treatment of the same disease. Similarly, a parenteral             aged using materials known to prevent exposure to water such
 dosage form may contain smaller amounts of one or more of                  that they can be included in suitable formulary kits. Examples
 the active ingredients it comprises than an oral dosage form               of suitable packaging include, but are not limited to, hermeti-
 used to treat the same disease. These and other ways in which         40   cally sealed foils, plastics, unit dose containers (e.g., vials),
 specific dosage forms encompassed by this invention will                   blister packs, and strip packs.
 vary from one another will be readily apparent to those skilled               The invention further encompasses pharmaceutical com-
 in the art. See, e.g., Remington's Pharmaceutical Sciences,                positions and dosage forms that comprise one or more com-
 18th ed., Mack Publishing, Easton Pa. (1990).                              pounds that reduce the rate by which an active ingredient will
    Typical pharmaceutical compositions and dosage forms               45   decompose. Such compounds, which are referred to herein as
 comprise one or more excipients. Suitable excipients are well              "stabilizers," include, but are not limited to, antioxidants such
 known to those skilled in the art of pharmacy, and non-                    as ascorbic acid, pH buffers, or salt buffers.
 limiting examples of suitable excipients are provided herein.                 Like the amounts and types of excipients, the amounts and
 Whether a particular excipient is suitable for incorporation               specific types of active ingredients in a dosage form may
 into a pharmaceutical composition or dosage form depends              50   differ depending on factors such as, but not limited to, the
 on a variety of factors well known in the art including, but not           route by which it is to be administered to patients. However,
 limited to, the way in which the dosage form will be admin-                typical dosage forms of the invention comprise an immuno-
 istered to a patient. For example, oral dosage forms such as               modulatory compound of the invention or a pharmaceutically
 tablets may contain excipients not suited for use in parenteral            acceptable salt, solvate, hydrate, stereoisomer, clathrate, or
 dosage forms. The suitability of a particular excipient may           55   pro drug thereof in an amount offrom about 0.10 to about 150
 also depend on the specific active ingredients in the dosage               mg. Typical dosage forms comprise an immunomodulatory
 form. For example, the decomposition of some active ingre-                 compound of the invention or a pharmaceutically acceptable
 dients may be accelerated by some excipients such as lactose,              salt, solvate, hydrate, stereoisomer, clathrate, or prodrug
 or when exposed to water. Active ingredients that comprise                 thereof in an amount of about 0.1, 1, 2, 5, 7.5, 10, 12.5, 15,
 primary or secondary amines are particularly susceptible to           60   17.5, 20, 25, 50, 100, 150 or 200 mg. In a particular embodi-
 such accelerated decomposition. Consequently, this inven-                  ment, a preferred dosage form comprises 4-(amino)-2-(2,6-
 tion encompasses pharmaceutical compositions and dosage                    dioxo(3-piperidyl))-isoindoline-l ,3-dione (Actimid™) in an
 forms that contain little, if any, lactose other mono- or di-              amount of about 1, 2, 5, 10, 25 or 50 mg. In a specific
 saccharides. As used herein, the term "lactose-free" means                 embodiment, a preferred dosage form comprises 3-(4-amino-
 that the amount of lactose present, if any, is insufficient to        65   1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Re-
 substantially increase the degradation rate of an active ingre-            vimid™) in an amount of about 5, 10, 25 or 50 mg. Typical
 dient.                                                                     dosage forms comprise the second active ingredient in an
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 40 of 148 PageID: 40


                                                       US 8,198,262 B2
                               27                                                                       28
 amount of 1 to about 1000 mg, from about 5 to about 500 mg,             sodium carboxymethyl cellulose sold as AVICEL RC-581.
 from about 10 to about 350 mg, or from about 50 to about 200            Suitable anhydrous or low moisture excipients or additives
 mg. Of course, the specific amount of the anti-cancer drug              includeAVICEL-PH-103™ and Starch 1500 LM.
 will depend on the specific agent used, the type of cancer                 Examples of fillers suitable for use in the pharmaceutical
 being treated or managed, and the amount(s) of an immuno-               compositions and dosage forms disclosed herein include, but
 modulatory compound of the invention and any optional                   are not limited to, talc, calcium carbonate (e.g., granules or
 additional active agents concurrently administered to the               powder), microcrystalline cellulose, powdered cellulose,
 patient.                                                                dextrates, kaolin, mannitol, silicic acid, sorbitol, starch, pre-
     5.4.1 Oral Dosage Forms                                             gelatinized starch, and mixtures thereof. The binder or filler in
     Pharmaceutical compositions of the invention that are suit-    10   pharmaceutical compositions of the invention is typically
 able for oral administration can be presented as discrete dos-          present in from about 50 to about 99 weight percent of the
 age forms, such as, but are not limited to, tablets (e.g., chew-        pharmaceutical composition or dosage form.
 able tablets), caplets, capsules, and liquids (e.g., flavored              Disintegrants are used in the compositions of the invention
 syrups). Such dosage forms contain predetermined amounts                to provide tablets that disintegrate when exposed to an aque-
 of active ingredients, and may be prepared by methods of           15   ous environment. Tablets that contain too much disintegrant
 pharmacy well known to those skilled in the art. See gener-             may disintegrate in storage, while those that contain too little
 ally, Remington's Pharmaceutical Sciences, 18th ed., Mack               may not disintegrate at a desired rate or under the desired
 Publishing, Easton Pa. (1990).                                          conditions. Thus, a sufficient amount of disintegrant that is
     Typical oral dosage forms of the invention are prepared by          neither too much nor too little to detrimentally alter the
 combining the active ingredients in an intimate admixture          20   release of the active ingredients should be used to form solid
 with at least one excipient according to conventional pharma-           oral dosage forms of the invention. The amount of disinte-
 ceutical compounding techniques. Excipients can take a wide             grant used varies based upon the type of formulation, and is
 variety of forms depending on the form of preparation desired           readily discernible to those of ordinary skill in the art. Typical
 for administration. For example, excipients suitable for use in         pharmaceutical compositions comprise from about 0.5 to
 oral liquid or aerosol dosage forms include, but are not limited   25   about 15 weight percent of disintegrant, preferably from
 to, water, glycols, oils, alcohols, flavoring agents, preserva-         about 1 to about 5 weight percent of disintegrant.
 tives, and coloring agents. Examples of excipients suitable for            Disintegrants that can be used in pharmaceutical compo-
 use in solid oral dosage forms (e.g., powders, tablets, cap-            sitions and dosage forms of the invention include, but are not
 sules, and caplets) include, but are not limited to, starches,          limited to agar-agar, alginic acid, calcium carbonate, micro-
 sugars, micro-crystalline cellulose, diluents, granulating         30   crystalline cellulose, croscarmellose sodium, crospovidone,
 agents, lubricants, binders, and disintegrating agents.                 polacrilin potassium, sodium starch glycolate, potato or tapi-
     Because of their ease of administration, tablets and cap-           oca starch, other starches, pre-gelatinized starch, other
 sules represent the most advantageous oral dosage unit forms,           starches, clays, other a! gins, other cell uloses, gums, and mix-
 in which case solid excipients are employed. If desired, tab-           tures thereof.
 lets can be coated by standard aqueous or nonaqueous tech-         35      Lubricants that can be used in pharmaceutical composi-
 niques. Such dosage forms can be prepared by any of the                 tions and dosage forms of the invention include, but are not
 methods of pharmacy. In general, pharmaceutical composi-                limited to, calcium stearate, magnesium stearate, mineral oil,
 tions and dosage forms are prepared by uniformly and inti-              light mineral oil, glycerin, sorbitol, mannitol, polyethylene
 mately admixing the active ingredients with liquid carriers,            glycol, other glycols, stearic acid, sodium Iaury! sulfate, talc,
 finely divided solid carriers, or both, and then shaping the       40   hydrogenated vegetable oil (e.g., peanut oil, cottonseed oil,
 product into the desired presentation if necessary.                     sunflower oil, sesame oil, olive oil, corn oil, and soybean oil),
     For example, a tablet can be prepared by compression or             zinc stearate, ethyl oleate, ethyl laureate, agar, and mixtures
 molding. Compressed tablets can be prepared by compress-                thereof. Additional lubricants include, for example, a syloid
 ing in a suitable machine the active ingredients in a free-             silica gel (AEROSIL200, manufactured by W.R. Grace Co. of
 flowing form such as powder or granules, optionally mixed          45   Baltimore, Md.), a coagulated aerosol of synthetic silica
 with an excipient. Molded tablets can be made by molding in             (marketed by Degussa Co. of Plano, Tex.), CAB-0-SIL (a
 a suitable machine a mixture of the powdered compound                   pyrogenic silicon dioxide product sold by Cabot Co. of Bos-
 moistened with an inert liquid diluent.                                 ton, Mass.), and mixtures thereof. If used at all, lubricants are
     Examples of excipients that can be used in oral dosage              typically used in an amount of less than about 1 weight
 forms of the invention include, but are not limited to binders,    50   percent of the pharmaceutical compositions or dosage forms
 fillers, disintegrants, and lubricants. Binders suitable for use        into which they are incorporated.
 in pharmaceutical compositions and dosage forms include,                   A preferred solid oral dosage form of the invention com-
 but are not limited to, corn starch, potato starch, or other            prises an immunomodulatory compound of the invention,
 starches, gelatin, natural and synthetic gums such as acacia,           anhydrous lactose, microcrystalline cellulose, polyvinylpyr-
 sodium alginate, alginic acid, other alginates, powdered           55   rolidone, stearic acid, colloidal anhydrous silica, and gelatin.
 tragacanth, guar gum, cellulose and its derivatives (e.g., ethyl           5.4.2 Delayed Release Dosage Forms
 cellulose, cellulose acetate, carboxymethyl cellulose cal-                 Active ingredients of the invention can be administered by
 cium, sodium carboxymethyl cellulose), polyvinyl pyrroli-               controlled release means or by delivery devices that are well
 done, methyl cellulose, pre-gelatinized starch, hydroxy-pro-            known to those of ordinary skill in the art. Examples include,
 pyl methyl cellulose, (e.g., Nos. 2208, 2906, 2910),               60   but are not limited to, those described in U.S. Pat. Nos. 3,845,
 microcrystalline cellulose, and mixtures thereof.                       770; 3,916,899; 3,536,809; 3,598,123; and 4,008,719, 5,674,
     Suitable forms of microcrystalline cellulose include, but           533, 5,059,595, 5,591,767, 5,120,548, 5,073,543, 5,639,476,
 are not limited to, the materials sold as AVICEL-PH-101,                5,354,556, and 5,733,566, each of which is incorporated
 AVICEL-PH-1 03 AVICEL RC-581 ,AVICEL-PH-1 05 (avail-                    herein by reference. Such dosage forms can be used to pro-
 able from FMC Corporation, American Viscose Division,              65   vide slow or controlled-release of one or more active ingre-
 Avice! Sales, Marcus Hook, Pa.), and mixtures thereof. An               dients using, for example, hydropropylmethyl cellulose,
 specific binder is a mixture of microcrystalline cellulose and          other polymer matrices, gels, permeable membranes, osmotic
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 41 of 148 PageID: 41


                                                       US 8,198,262 B2
                               29                                                                       30
 systems, multilayer coatings, microparticles, liposomes,                 emulsions, suspensions, eye drops or other ophthalmic prepa-
 microspheres, or a combination thereof to provide the desired            rations, or other forms known to one of skill in the art. See,
 release profile in varying proportions. Suitable controlled-             e.g., Remington's Pharmaceutical Sciences, 16th and 18th
 release formulations known to those of ordinary skill in the             eds., Mack Publishing, Easton Pa. (1980 & 1990); and Intro-
 art, including those described herein, can be readily selected           duction to Pharmaceutical Dosage Forms, 4th ed., Lea &
 for use with the active ingredients of the invention. The inven-         Febiger, Philadelphia (1985). Dosage forms suitable for treat-
 tion thus encompasses single unit dosage forms suitable for              ing mucosal tissues within the oral cavity can be formulated
                                                                          as mouthwashes or as oral gels.
 oral administration such as, but not limited to, tablets, cap-
                                                                             Suitable excipients (e.g., carriers and diluents) and other
 sules, gelcaps, and caplets that are adapted for controlled-             materials that can be used to provide topical and mucosal
                                                                     10
 release.                                                                 dosage forms encompassed by this invention are well known
    All controlled-release pharmaceutical products have a                 to those skilled in the pharmaceutical arts, and depend on the
 common goal of improving drug therapy over that achieved                 particular tissue to which a given pharmaceutical composi-
 by their non-controlled counterparts. Ideally, the use of an             tion or dosage form will be applied. With that fact in mind,
 optimally designed controlled-release preparation in medical             typical excipients include, but are not limited to, water,
                                                                     15
 treatment is characterized by a minimum of drug substance                acetone, ethanol, ethylene glycol, propylene glycol, butane-
 being employed to cure or control the condition in a minimum             1,3-diol, isopropyl myristate, isopropyl palmitate, mineral
 amount of time. Advantages of controlled-release formula-                oil, and mixtures thereof to form solutions, emulsions or gels,
 tions include extended activity of the drug, reduced dosage              which are non-toxic and pharmaceutically acceptable. Mois-
 frequency, and increased patient compliance. In addition,                turizers or humectants can also be added to pharmaceutical
 controlled-release formulations can be used to affect the time      20   compositions and dosage forms if desired. Examples of such
 of onset of action or other characteristics, such as blood levels        additional ingredients are well known in the art. See, e.g.,
 of the drug, and can thus affect the occurrence of side (e.g.,           Remington's Pharmaceutical Sciences, 16th and 18th eds.,
 adverse) effects.                                                        Mack Publishing, Easton Pa. (1980 & 1990).
    Most controlled-release formulations are designed to ini-                The pH of a pharmaceutical composition or dosage form
 tially release an amount of drug (active ingredient) that           25   may also be adjusted to improve delivery of one or more
 promptly produces the desired therapeutic effect, and gradu-             active ingredients. Similarly, the polarity of a solvent carrier,
 ally and continually release of other amounts of drug to main-           its ionic strength, or tonicity can be adjusted to improve
 tain this level of therapeutic or prophylactic effect over an            delivery. Compounds such as stearates can also be added to
 extended period of time. In order to maintain this constant              pharmaceutical compositions or dosage forms to advanta-
 level of drug in the body, the drug must be released from the       30   geously alter the hydrophilicity or lipophilicity of one or
 dosage form at a rate that will replace the amount of drug               more active ingredients so as to improve delivery. In this
 being metabolized and excreted from the body. Controlled-                regard, stearates can serve as a lipid vehicle for the formula-
 release of an active ingredient can be stimulated by various             tion, as an emulsifying agent or surfactant, and as a delivery-
 conditions including, but not limited to, pH, temperature,               enhancing or penetration-enhancing agent. Different salts,
 enzymes, water, or other physiological conditions or com-           35   hydrates or solvates of the active ingredients can be used to
 pounds.                                                                  further adjust the properties of the resulting composition.
    5.4.3 Parenteral Dosage Forms                                            5.4.5 Kits
    Parenteral dosage forms can be administered to patients by
                                                                             Typically, active ingredients of the invention are preferably
 various routes including, but not limited to, subcutaneous,
                                                                          not administered to a patient at the same time or by the same
 intravenous (including bolus injection), intramuscular, and
                                                                     40   route of administration. This invention therefore encom-
 intraarterial. Because their administration typically bypasses
 patients' natural defenses against contaminants, parenteral              passes kits which, when used by the medical practitioner, can
 dosage forms are preferably sterile or capable of being ster-            simplifY the administration of appropriate amounts of active
 ilized prior to administration to a patient. Examples of                 ingredients to a patient.
 parenteral dosage forms include, but are not limited to, solu-              A typical kit of the invention comprises a dosage form of an
 tions ready for injection, dry products ready to be dissolved or    45   immunomodulatory compound of the invention, or a pharma-
 suspended in a pharmaceutically acceptable vehicle for injec-            ceutically acceptable salt, solvate, hydrate, stereoisomer, pro-
 tion, suspensions ready for injection, and emulsions.                    drug, or clathrate thereof. Kits encompassed by this invention
    Suitable vehicles that can be used to provide parenteral              can further comprise additional active ingredients such as
 dosage forms of the invention are well known to those skilled            oblimersen (Genasense®), melphalan, G-CSF, GM-CSF,
 in the art. Examples include, but are not limited to: Water for     50   EPO, topotecan, dacarbazine, irinotecan, taxotere, IFN,
 Injection USP; aqueous vehicles such as, but not limited to,             COX-2 inhibitor, pentoxi:tylline, ciprofloxacin, dexametha-
 Sodium Chloride Injection. Ringer's Injection, Dextrose                  sone, IL2, ILS, ILlS, Ara-C, vinorelbine, isotretinoin, 13
 Injection, Dextrose and Sodium Chloride Injection, and Lac-              cis-retinoic acid, or a pharmacologically active mutant or
 tated Ringer's Injection; water-miscible vehicles such as, but           derivative thereof, or a combination thereof. Examples of the
 not limited to, ethyl alcohol, polyethylene glycol, and             55   additional active ingredients include, but are not limited to,
 polypropylene glycol; and non-aqueous vehicles such as, but              those disclosed herein (see, e.g., section 5.2).
 not limited to, com oil, cottonseed oil, peanut oil, sesame oil,
                                                                             Kits of the invention can further comprise devices that are
 ethyl oleate, isopropyl myristate, and benzyl benzoate.
                                                                          used to administer the active ingredients. Examples of such
    Compounds that increase the solubility of one or more of
 the active ingredients disclosed herein can also be incorpo-             devices include, but are not limited to, syringes, drip bags,
 rated into the parenteral dosage forms of the invention. For        60   patches, and inhalers.
 example, cyclodextrin and its derivatives can be used to                    Kits of the invention can further comprise cells or blood for
 increase the solubility of an immunomodulatory compound                  transplantation as well as pharmaceutically acceptable
 of the invention and its derivatives. See, e.g., U.S. Pat. No.           vehicles that can be used to administer one or more active
 5,134,127, which is incorporated herein by reference.                    ingredients. For example, if an active ingredient is provided in
    5.4.4 Topical and Mucosal Dosage Forms                           65   a solid form that must be reconstituted for parenteral admin-
    Topical and mucosal dosage forms of the invention                     istration, the kit can comprise a sealed container of a suitable
 include, but are not limited to, sprays, aerosols, solutions,            vehicle in which the active ingredient can be dissolved to
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 42 of 148 PageID: 42


                                                       US 8,198,262 B2
                               31                                                                      32
 form a particulate-free sterile solution that is suitable for              6.2 Inhibition ofMM Cell Proliferation
 parenteral administration. Examples of pharmaceutically                    The ability of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-
 acceptable vehicles include, but are not limited to: Water for          yl)-piperidine-2,6-dione (Revimid™) and thalidomide for
 Injection USP; aqueous vehicles such as, but not limited to,            comparison to effect the proliferation of MM cell lines has
 Sodium Chloride Injection, Ringer's Injection, Dextrose            5    been investigated in an in vitro study. Uptake [3 H]-thymidine
 Injection, Dextrose and Sodium Chloride Injection, and Lac-             by different MM cell lines (MM.lS, Hs Sultan, U266 and
 tated Ringer's Injection; water-miscible vehicles such as, but          RPMI-8226) was measured as an indicator of cell prolifera-
 not limited to, ethyl alcohol, polyethylene glycol, and                 tion. Cells were incubated in the presence of compounds for
 polypropylene glycol; and non-aqueous vehicles such as, but             48 hours; [3 H]-thymidine was included for the last 8 hours of
                                                                    10
 not limited to, com oil, cottonseed oil, peanut oil, sesame oil,        the incubation period. Addition of 3-(4-amino-1-oxo-1 ,3-di-
 ethyl oleate, isopropyl myristate, and benzyl benzoate.                 hydro-isoindol-2-yl)-piperidine-2,6-dione to MM.l Sand Hs
                                                                         Sultan cells resulted in 50% inhibition of cell proliferation at
                        6. EXAMPLES                                      concentrations of0.4 f.tm and 1 f.tm, respectively. In contrast,
                                                                    15
                                                                         addition of thalidomide at concentrations up to 100 f.tm
    Certain embodiments of the invention are illustrated by the          resulted in only 15% and 20% inhibition of cell proliferation
 following non-limiting examples.                                        in MM.lS and Hs Sultan cells, respectively. These data are
    6.1 Modulation of Cytokine Production                                sunmwrized in FIG. 1.
    A series of non-clinical pharmacology and toxicology                    6.3 Toxicology Studies
 studies have been performed to support the clinical evaluation     20      The effects of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-
 of an immunomodulatory compound of the invention in                     yl)-piperidine-2,6-dione (Revimid™) on cardiovascular and
 human subjects. These studies were performed in accordance              respiratory function are investigated in anesthetized dogs.
 with internationally recognized guidelines for study design             Two groups ofBeagle dogs (2/sex/group) are used. One group
 and in compliance with the requirements of Good Laboratory              receives three doses of vehicle only and the other receives
 Practice (GLP), unless otherwise noted.                            25   three ascending doses of 3-(4-amino-1-oxo-1 ,3-dihydro-
    Inhibition of TNF-a production following LPS-stimula-                isoindol-2-yl)-piperidine-2,6-dione (2, 10, and 20 mg/kg). In
 tion of human PBMC and human whole blood by 4-( amino)-                 all cases, doses of3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-
 2-(2,6-dioxo(3-piperidyl))-isoindoline-l ,3-dione          (Ac-         yl)-piperidine-2,6-dione or vehicle are successively adminis-
 timid™),        3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-           tered via infusion through the jugular vein separated by inter-
 piperidine-2,6-dione and thalidomide (Revimid™) was                30   vals of at least 30 minutes.
 investigated in vitro (Muller et a!., Bioorg. Me d. Chern. Lett.           The cardiovascular and respiratory changes induced by
 9:1625-1630, 1999). The IC 50 's of 4-(amino)-2-(2,6-dioxo              3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,
 (3-piperidyl))-isoindoline-1 ,3-dione for inhibiting produc-            6-dione are minimal at all doses when compared to the
 tion of TNF -a following LPS-stimulation of PBMC and                    vehicle control group. The only statistically significant dif-
                                                                    35
 human whole blood were -24 nM (6.55 ng/mL) and -25 nM                   ference between the vehicle and treatment groups is a small
 (6.83 ng/mL), respectively. In vitro studies suggest a pharma-          increase in arterial blood pressure (from 94 mmHg to 101
 cological activity profile for 3-(4-amino-1-oxo-1 ,3-dihydro-           mmHg) following administration of the low dose of 3-(4-
 isoindol-2-yl)-piperidine-2,6-dione that is similar to, but at          amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
 least 200 times more potent than, thalidomide. In vitro studies    40   one. This effect lasts approximately 15 minutes and is not
 have also demonstrated that concentrations of 4-(amino)-2-              seen at higher doses. Deviations in femoral blood flow, res-
 (2,6-dioxo(3-piperidyl))-isoindoline-l ,3-dione of 2.73 to              piratory parameters, and Qtc interval are common to both the
 27.3 ng/mL (0.01 to 0.1 f.LM) achieved 50% inhibition of the            control and treated groups and are not considered treatment-
 proliferation ofMM.lS and Hs Sultan cells.                              related.
    The IC 50 's of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-        45      6.4 Cycling Therapy in Patients
 yl)-piperidine-2,6-dione for inhibiting production of TNF -a               In a specific embodiment, an immunomodulatory com-
 following LPS-stimulation ofPBMC and human whole blood                  pound of the invention are cyclically administered to patients
 were -100 nM (25.9 ng/mL) and f1480 nM (103.6 ng/mL),                   with cancer. Cycling therapy involves the administration of a
 respectively. Thalidomide, in contrast, had an IC50 of -194             first agent for a period of time, followed by a rest for a period
 f.LM (50.2 flg/mL) for inhibiting production ofTNF -a follow-      50   of time and repeating this sequential administration. Cycling
 ing LPS-stimulation of PBMC. In vitro studies suggest a                 therapy can reduce the development of resistance to one or
 pharmacological activity profile for 3-(4-amino-1-oxo-1 ,3-             more of the therapies, avoid or reduce the side effects of one
 dihydro-isoindol-2-yl)-piperidine-2,6-dione that is similar             of the therapies, and/or improves the efficacy of the treatment.
 to, but 50 to 2000 times more potent than, thalidomide. It has             In a specific embodiment, prophylactic or therapeutic
 been shown that the compound is approximately 50-100               55   agents are administered in a cycle of about 4 to 6 weeks, about
 times more potent than thalidomide in stimulating the prolif-           once or twice every day. One cycle can comprise the admin-
 eration of T-cells following primary induction by T-cell                istration of a therapeutic on prophylactic agent for three to
 receptor (TCR) activation. 3-(4-amino-1-oxo-1 ,3-dihydro-               four weeks and at least a week or two weeks of rest. The
 isoindol-2-yl)-piperidine-2,6-dione is also approximately 50            number of cycles administered is from about one to about 24
 to 100 times more potent than thalidomide in augmenting the        60   cycles, more typically from about two to about 16 cycles, and
 production of IL-2 and IFN-y following TCR activation of                more typically from about four to about eight cycles.
 PBMC (IL-2) or T-cells (IFN-y). In addition, 3-(4-amino-1-                 For example, in a cycle of four weeks, on day 1, the admin-
 oxo-1 ,3-dihydro-isoindol-2-y1)-piperidine-2,6-dione exhib-             istration of 25 mg/d of3-(4-amino-1-oxo-1 ,3-dihydro-isoin-
 ited dose-dependent inhibition ofLPS-stimulated production              dol-2-yl)-piperidine-2,6-dione is started. On day 22, the
 of the pro-inflmatory cytokines TNF-a. IL-l~, and IL-6             65   administration of the compound is stopped for a week of rest.
 by PBMC while it increased production of the anti-inflam-               On day 29, the administration of25 mg/d 3-(4-amino-1-oxo-
 matory cytokine IL-l 0.                                                 1,3-dihydro-isoindol-2-yl)-piperidin-2,6-dione is begun.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 43 of 148 PageID: 43


                                                       US 8,198,262 B2
                               33                                                                                 34
    6.5 Clinical Studies in Patients                                      2.5 and 2.8 hours post-dose at Day 1 and between 3 and 4
    6.5.1 Treatment of Relapsed Multiple Myeloma                          hours post-dose at Week 4. At all doses, plasma concentra-
    4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1 ,3-di-           tions declined in a monophasic manner after reaching cmax·
 one (Actimid™) was administered to patients with relapsed/               The start of the elimination phase occurred between 3 and 10
 refractory multiple myeloma. The study was conducted in                  hours post-dose at Day 1 and Week 4, respectively.
 compliance with Good Clinical Practices. Patients were at                   These data also showed that after 4 weeks of dosing,
 least 18 years old, had been diagnosed with multiple                     4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1 ,3-dione
 myeloma (with paraprotein in serum and/or urine), and were               accumulated to a small extent (mean accumulation ratios
 considered refractory to treatment after at least two cycles of          -1.02 to 1.52 and -0.94 to 1.62 forCmax andAUCco--r)' respec-
 treatment, or have relapsed after two cycles of treatment.          10   tively). There was almost a dose proportional increase in
    Patients who have progressive disease, according to the               AUCco--.:) and Cmax values with increasing dose. A five-fold
 Southwest Oncology Group (SWOG) criteria, on their prior                 higher dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoin-
 regimen are considered treatment refractory. Relapse follow-             doline-1,3-dione produced a 3.2- and 2.2-fold increase in
 ing remission is defined as >25% increase in M component                 Cmax at Day 1 and Week 4, respectively. Similarly, a 5-fold
 from baseline levels; reappearance of theM paraprotein that         15   increase in dose resulted in a 3.6- and 2.3-fold increase in
 had previously disappeared; or a definite increase in the size           AUCco--r)' at Day 1 and Week 4, respectively.
 and number oflytic bone lesions recognized on radiographs.
 Patients may have had prior therapy with thalidomide, pro-                                                  TABLE 1
 vided they were able to tolerate the treatment. A Zubrod
                                                                                         Pharmacokinetic parameters of Actimid TM in relapsed
 performance status ofO to 2 is required for all patients.           20
                                                                                                     multiple myeloma patients
    4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1 ,3-di-
 oneis administered to patients at doses of!, 2, 5, or 10mg/day                                         1mg                 2mg                5mg
 for up to four weeks; at each dose level, three patients are                   Parameter              (N~6)                (N~2)             (N ~ 3)
 initially enrolled. Dosing occurs at approximately the same                                                     Day 1
 time each morning; all doses are administered in the fasted         25
 state (no eating for at least two hours prior to dosing and two        em=      ng/mL               15.03 (4.04)         24.4* (12.1)        48.56 (14.03)
 hours after dosing). 4-(amino)-2-(2,6-dioxo(3-piperidyl))-             tm=      h                     3.3 (2.6)           2.7* (0.3)           2.3 (0.3)
                                                                        AUe(O-oo)ng ·               152.90 (36.62)       279.18 (51.10)      593.10 (335.23)
 isoindoline-1 ,3 -diane doses are administered in an ascending                  h/mL
 fashion such that patients in the first cohort receive the lowest      AUe(O-")                    134.21   (27.14)     249.57   (29.26)    520.94   (267.32)
 dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,        30 tl/2     h                     7.3   (3.4)          6.3   (1.4)         6.5   (2.2)
 3-dione (1 mg/day) and escalation to the next higher dose              eL/F     mL/min             114.75   (29.20)     121.43   (22.22)    182.31   (117.06)
                                                                        Vz/f     L                   69.55   (44.97)      65.31   (2.80)      87.24   (22.61)
 level occurs only following the establishment of safety and
 tolerability at the current dose. If one out of three patients at        t = 24hours
 any dose level experience dose limiting toxicity (DLT), three            NIA =not available
 additional patients are enrolled at that dose. If none of the       35
 three additional patients experience DLT, escalation to the
 next dose level occurs; dose escalations continue in a similar                                              TABLE2
 fashion until the MTD is established or the maximum daily                        Pharmacokinetic parameters of Actimid TM following multiple
 dose (10 mg/day) is attained. However, if one of the three                   oral doses (1, 2. and 5 mg/day) in relapsed multiple myeloma patients
 additional patients enrolled experiences DLT, the MTD has           40
 been reached. If two or more of the three additional patients                                          1mg                 2mg                5mg
                                                                                Parameter              (N~5)                (N~2)             (N ~ 3)
 enrolled experience DLT, the MTD is judged to have been
 exceeded and three additional patients are enrolled at the                                                     Week4
 preceding dose level to confirm the MTD. Once the MTD has
                                                                          em=    ng/mL               23.20 (7 .48)       30.05* (15.64)       58.07 (38.08)
 been identified, four additional patients are enrolled at that      45
 dose level so that a total of 10 patients is treated at the MTD.
                                                                          tm=    h                     3.6 (1.5)           2.8* (0.3)           5.0 (2.6)
                                                                        AUe(O-oo)ng ·                 N!A                  N!A                 N!A
    Blood sampling for analysis of pharmacokinetic param-                        h/mL
 eters is performed on Days 1 and 28 according to the follow-           AUe(O-")                    239.31   (122.59)    269.36   (186.34)   597.24   (354.23)
                                                                         1                            6.2*
                                                                        t /2     h                           (0.6)          7.7   (2.8)         7.8   (4.0)
 ing sampling schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5,      eL/F     mL/min              87.85   (48.48)     162.68   (112.54)   207.50   (175.41)
 3, 4, 6, 8, 10, 12, 18, and 24 hours post-dose. An additional       50 Vz/f     L                  41.35*   (8.84)       95.04   (35.39)    103.95   (27.25)
 blood sample is collected at each weekly visit for the deter-
 mination of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindo-               -r = 24hours
                                                                          NIA =not available
 line-1,3-dione levels. Total urine collections are also made             *N = 3 patients
 with urine pooled according to the following time intervals
 post-dose: 0 to 4, 4 to 8, 8 to 12, and 12 to 24 hours. Safety      55      6.5.2 Treatment of Relapsed Multiple Myeloma
 assessments are made by monitoring adverse events, vital                    Two Phase 1 clinical studies of3-(4-amino-1-oxo-1,3-di-
 signs, ECGs, clinical laboratory evaluations (blood chemis-              hydro-isoindol-2-yl)-piperidine-2,6-dione (Revimid™) have
 try, hematology, lymphocyte phenotyping, and urinalysis),                been conducted to identifY the maximum tolerated dose
 and physical examination at specific times during the study.             (MTD) in patients with refractory or relapsed multiple
    Results of interim pharmacokinetic analyses obtained fol-        60   myeloma. These studies have also characterized the safety
 lowing single- and multiple-dose administration of                       profile of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-pip-
 4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1 ,3-dione            eridine-2,6-dione when ascending doses of 3-(4-amino-1-
 to multiple myeloma patients are presented below in Tables 1             oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione were
 and 2. These data show that 4-(amino)-2-(2,6-dioxo(3-pip-                given orally for up to 4 weeks. Patients started 3-(4-amino-
 eridyl))-isoindoline-1,3-dione was steadily absorbed at all         65   1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione treat-
 dose levels in relapsed multiple myeloma patients. Maximum               ment at 5 mg/day with subsequent escalation to 10, 25, and 50
 plasma concentrations occurred at a median T max of between              mg/day. Patients were enrolled for 28 days at their assigned
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 44 of 148 PageID: 44


                                                          US 8,198,262 B2
                                35                                                                          36
 dose, with the option of extended treatment for those who did               10 mg/day, 25 mg/day, and 50 mg/day for a total of 4 weeks
 not exhibit disease progression or experience dose limiting                 of treatment. Patients who, experienced clinical benefit were
 toxicity (DLT). Patients were evaluated for adverse events at               permitted to continue on treatment as Named Patients.
 each visit and the severity of these events was graded accord-                 The study initially enrolled 20 patients and was subse-
 ing to the National Cancer Institute (NCI) Common Toxicity             5    quently amended to enroll 16 additional patients (adrenal
 Criteria. Patients were discontinued if they experienced DLT                carcinoma, NSCLC, malignant mesothelioma, breast cancer,
 (Grade 3 or greater non-hematological, or Grade 4 hemato-                   malignant melanoma (8), renal cell cancer (4)) at a higher
 logical toxicity).                                                          dose. The 16 additional patients were given weekly escalating
     In this study, 27 patients were enrolled. All patients had              doses of25 mg/day, 50 mg/day, 75 mg/day, 100mg/day, 125
 relapsed multiple myeloma and 18 (72%) were refractory to              10   mg/day, and 150 mg/day over a 6-week period with continu-
 salvage therapy. Among these patients, 15 had undergone                     ing treatment for an additional six weeks.
 prior autologous stem cell transplantation and 16 patients had                 The study of Phase 1 study was designed to determine a
 received prior thalidomide treatment. The median number of                  maximum tolerated dose (MTD) of 3-(4-amino-1-oxo-1,3-
 prior regimens was 3 (range 2 to 6).                                        dihydro-isoindol-2-yl)-piperidine-2,6-dione in patients with
     Blood and urine samples were collected for analysis of             15   refractory solid tumors and/or lymphoma, as well as to char-
 pharmacokinetic parameters on Days 1 and 28. Blood                          acterize the pharmacokinetic and side effect profiles of3-(4-
 samples were collected according to the following sampling                  amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
 schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5, 3, 4, 6, 8, 10,        one in this patient population. The study design dictates that
 12, 18, and 24 hours post-dose. In addition, a blood sample                 at least 3 patients must be enrolled at a dose level and have
 was collected at each weekly clinic visit for 3-(4-amino-1-            20   completed 28 days of treatment prior to enrollment of patients
 oxo-1 ,3-dihydro-isoindol-2-y1)-piperidine-2,6-dione deter-                 at the next higher dose level. Patients in the first cohort began
 mination. Total urine was collected and pooled according to                 dosing at 5 mg/day of 3-(4-amino-1-oxo-1 ,3-dihydro-isoin-
 the following time intervals post-dose: 0 to 4, 4to 8, 8 to 12,             dol-2-yl)-piperidine-2,6-dione. Patients will be escalated to
 and 12 to 24 hours. Response to treatment was assessed by                   10, 20, 25, and 30 mg/day provided there is no toxicity.
 M-protein quantification (by immunoelectrophoresis) from               25      In this study, the MTD is defined as the highest dose level
 serum and a 24-hour urine collection, with creatinine clear-                in which fewer than two of six patients treated did not expe-
 ance and 24-hour protein calculations undertaken at screen-                 rience Grade 3 or greater non-hematological toxicity or
 ing, baseline, Weeks 2 and 4, and monthly thereafter (or upon               Grade 4 or greater hematological toxicity. If, at any given
 early termination). Bone marrow aspirations and/or tissue                   dose level in either study, one out of three patients experi-
 biopsy are also performed at Months 3, 6 and 12 if a patient's         30   ences toxicity, three additional patients must be treated at that
 paraprotein serum concentration or 24-hour urine protein                    particular dose. If, however, two out of six patients experience
 excretion declined to the next lower level, based on best                   DLT, the MTD is judged to have been exceeded. No further
 response criteria. Preliminary results for the 28-day treatment             dose escalations are to occur and additional patients are to be
 period are summarized below.                                                enrolled at the previous dose level. The dose of3-(4-amino-
     Preliminary pharmacokinetic analyses based on these two            35   1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione
 studies indicated that AUC and Cmax values increase propor-                 administered is escalated until the MTD is achieved or the
 tionally with dose following single and multiple doses in                   maximum daily dose of is reached.
 multiple myeloma patients (as was seen in healthy volun-                       No DLTs were reported in the initial group of 20 patients
 teers). Further, there was no evidence of accumulation with                 enrolled in the study. Thirteen of the original 20 trial patients,
 multiple dosing as single dose AUCeo--.:) was comparable to            40   along with 2 non-trial patients, continued on treatment as
 multiple doseAUC 0 _, following the same dose of3-(4-amino-                 named patients at doses up to 150 mg/day.
 1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione.                        6.5.4 Treatment of Gliomas
 Similar to healthy volunteer studies, double peaks were                        This study was performed to find toxicity in patients with
 observed. Exposure in multiple myeloma patients appeared to                 recurrent, high-grade gliomas. The study is designed such
 be slightly higher based on Cmax andAUC values as compared             45   that patients are given increasingly higher doses of 3-(4-
 to healthy male volunteers while clearance in multiple                      amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
 myeloma patients was lower than it was in healthy volunteers,               one until a maximum tolerated dose (MTD) is established.
 consistent with their poorer renal function (both as a conse-               The study also seeks to obtain preliminary toxicity informa-
 quence of their age and their disease). Finally, 3-(4-amino-1-              tion and pharmacokinetic data on 3-(4-amino-1-oxo-1,3-di-
 oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione half-             50   hydro-isoindol-2-yl)-piperidine-2,6-dione, as well as to
 live in patients was shorter than in healthy volunteers (mean 8             develop exploratory data concerning surrogate end points of
 hours, ranging up to 17 hours).                                             angiogenic activity in vivo using functional neuro-imaging
     In this study, the first cohort of3 patients was treated for 28         studies, and in vitro assays of serum angiogenic peptides.
 days at 5 mg/day without any dose limiting toxicity (DLT).                     Patients enrolled in the first cohort receive 2.5 mg/m2 /day
 The second cohort of 3 patients subsequently commenced                 55   for a 4-week cycle. During each 4-week cycle of therapy,
 therapy at 10 mg/day. Patients in the second 10 mg/day of                   3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,
 3 -( 4-amino-1-oxo-1 ,3-dihydro-isoindol-2-y1)-piperidine-2,                6-dione administered once daily for 3 weeks followed by a
 6-dione cohort tolerated treatment well.                                    week of rest. Patients who complete a treatment cycle may
     6.5.3 Treatment of Solid Tumors                                         receive another cycle of 3-(4-amino-1-oxo-1 ,3-dihydro-
     Study with 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-           60   isoindol-2-yl)-piperidine-2,6-dione treatment if two criteria
 piperidine-2,6-dione (Revimid™) was conducted in patients                   are met. First, the patient must have stable disease or have
 with varying types of solid tumors, including malignant mela-               experienced a partial response or complete response, or the
 noma (13), carcinoma of the pancreas (2), carcinoid-un-                     patient is benefiting from the therapy with 3-(4-amino-1-oxo-
 known primary (1 ), renal carcinoma (1 ), breast carcinoma (1)              1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione as evi-
 and NSCLC (2). Patients received 5 mg/day 3-(4-amino-1-                65   denced by a decrease in tumor-related symptoms such as
 oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione             for        neurological deficits. Second, the patient must have recov-
 seven days and are subsequently escalated every seven days to               ered from toxicity related to 3-(4-amino-1-oxo-1 ,3-dihydro-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 45 of 148 PageID: 45


                                                       US 8,198,262 B2
                               37                                                                      38
 isoindol-2-yl)-piperidine-2,6-dione which occurred in the                the invention and monthly dexamethasone are continued until
 prior cycle by Day 42 or sooner (28-day cycle plus limit of 2            the disease progression. The therapy using an immunomodu-
 weeks to recover) as evidenced by a return to Grade~ 1 tox-              latory compound of the invention in combination with mel-
 icity level. Patients who experience DLT in the previous cycle           phalan and dexamethasone is highly active and generally
 should have their dose modified. DLT is defined as an non-               tolerated in heavily pretreated multiple myeloma patients
 hematological event Grade~3 toxicity or hematological                    whose prognosis is otherwise poor.
 event of Grade 4 toxicity thought to be related to the study                The embodiments of the invention described above are
 medication. Patients who experience DLT in the first cycle               intended to be merely exemplary, and those skilled in the art
 and have no response to therapy are removed from the study.              will recognize, or will be able to ascertain using no more than
     3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-        10
                                                                          routine experimentation, numerous equivalents of specific
 2,6-dione doses are subsequently escalated to 5, 8, 11, 15, and
                                                                          compounds, materials, and procedures. All such equivalents
 20 mg/m2 /day to a maximum total daily dose of 40 mg.
                                                                          are considered to be within the scope of the invention and are
 Patients continue to receive 3-(4-amino-1-oxo-1 ,3-dihydro-
                                                                          encompassed by the appended claims.
 isoindol-2-yl)-piperidine-2,6-dione on a 4-week cycle per
 dose level until one of the off-study criteria are met.             15
     Three patients are enrolled in each cohort. If at least one             What is claimed is:
 DLT occurs, three additional patients are added to the cohort               1. A method of treating multiple myeloma, which com-
 at that particular dose level. If two DLTs occur, the MTD,               prises administering to a patient having multiple myeloma:
 defined as the dose at which fewer than one-third of patients            (a) from about 1 mg to about 5 mg per day of a compound
 at each dose level experiences DLT has been exceeded and            20   having the formula:
 four more patients are treated at the previous dose.
     Patients who experience DLT during the first 4-week cycle
 are removed from the study, except if they have a response to
 therapy. For patients who have completed their first 4-week
 cycle of without DLT, but who subsequently experience               25
 Grade 3 or 4 hematological and/or nonhematological toxicity,
 treatment is suspended for a minimum of a week. If the
 toxicity resolves to <Grade 2 within three weeks, the patient
 is treated at two dose levels lower than the dose that caused the
 toxicity (or a 50% reduction if the patient was treated at the      30
 first or second dose level). Patients in whom Grade 3 or 4               or a pharmaceutically acceptable salt, solvate or stereoisomer
 toxicity does not resolve to <Grade 1 within three weeks, or             thereof for 21 consecutive days followed by seven consecu-
 those who have another Grade 3 toxicity at the reduced dose              tive days of rest from administration of said compound in a 28
 are removed from the study.                                              day cycle, and (b) 40 mg of dexamethasone.
     Pharmacokinetic sampling is performed prior the first dose      35      2. The method of claim 1, wherein the multiple myeloma is
 of 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-              relapsed and refractory multiple myeloma.
 2,6-dione (Day 1) and 0.5, 1, 2, 4, 6, 8, 24, and 48 hours                  3. The method of claim 1, wherein the multiple myeloma is
 thereafter. Sampling is also conducted pre-dose on Days 7                newly diagnosed multiple myeloma.
 and 21 and 0.5, 1, 2, 4, 6, 8, and 24 post-dose on Day 21 to                4. The method of claim 1, wherein the multiple myeloma is
 evaluate steady-state 3-(4-amino-1-oxo-1 ,3-dihydro-isoin-          40   refractory multiple myeloma.
 dol-2-yl)-piperidine-2,6-dione levels.                                      5. The method of claim 1, wherein the multiple myeloma is
     6.5.5 Treatment of Metastatic Melanoma                               relapsed multiple myeloma.
     Patients with metastatic melanoma were started on 3-(4-                 6. The method of claim 1, wherein the patient has received
 amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-               previous therapy.
 one (Revmid™) at 5 mg/day for seven days. The dose was              45      7. The method of claim 1, wherein the patient has demon-
 then increased every seven days to 10 mg/day, 25 mg/day, and             strated disease progression on previous therapy.
 50 mg/day, respectively, for a total of four weeks on therapy.              8. The method of claim 1, wherein the patient has received
 Five of the 13 melanoma patients who were treated under this             previous therapy and has demonstrated disease progression
 regimen either showed disease stabilization or a partial                 on previous therapy.
 response in the first four weeks of treatment. Tumor response       50      9. The method of claim 6, wherein the previous therapy is
 was seen in cutaneous and subcutaneous lesions (five                     treatment with thalidomide, 3-(4-amino-1-oxo-1 ,3-dihydro-
 patients), lymph nodes (two patients), and liver (one patient).          isoindol-2-yl)-piperidine-2,6-dione, a proteasome inhibitor,
 The duration of response was approximately six months. The               stem cell transplantation, or a combination thereof.
 result suggests that the compound appears is a promising new                10. The method of claim 1, wherein the compound is
 anti-cancer agent and has both antiangiogenic and immuno-           55   administered in an amount of about 4 mg per day.
 modulatory properties.                                                      11. The method of claim 1, wherein the compound is
     6.5.6 Treatment of Relapsed or Refractory Multiple                   administered in an amount of about 3 mg per day.
 Myeloma                                                                     12. The method of claim 1, wherein the compound is
     Patients with relapsed and refractory Dune-Salmon stage              administered in an amount of about 2 mg per day.
 III multiple myeloma, who have either failed at least three         60      13. The method of claim 1, wherein the compound is
 previous regimens or presented with poor performance status,             administered in an amount of about 1 mg per day.
 neutropenia or thrombocytopenia, are treated with up to four                14. The method of claim 1, wherein the dexamethasone is
 cycles of combination of melphalan (50 mg intravenously),                orally administered in an amount of 40 mg once daily on days
 an immunomodulatory compound of the invention (about 1 to                1, 8, 15 and 22 of each 28 day cycle.
 150 mg orally daily), and dexamethasone (40 mg/day orally           65      15. The method of claim 1, wherein the dexamethasone is
 on days 1 to 4) every four to six weeks. Maintenance treat-              orally administered in an amount of about 40 mg once a week
 ment consisting of daily an immunomodulatory compound of                 of each 28 day cycle.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 46 of 148 PageID: 46


                                                     US 8,198,262 B2
                              39                                                                   40
   16. The method of claim 1, wherein the compound is                  cycle, and (b) 40 mg of dexamethasone on at least one of days
 administered in a capsule.                                            1-21 of said cycle.
    17. The method of claim 1, wherein the compound is                    21. The method of claim 20, wherein the compound is
 administered in a tablet.                                             administered in an amount of about 4 mg per day.
    18. The method of claim 1, wherein the compound is            5       22. The method of claim 20, wherein the compound is
 administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg.        administered in an amount of about 3 mg per day.
    19. The method of claim 18, wherein the capsule comprises             23. The method of claim 20, wherein the compound is
 the compound, mannitol and pre-gelatinized starch.                    administered in an amount of about 2 mg per day.
    20. A method of treating multiple myeloma, which com-
                                                                          24. The method of claim 20, wherein the compound is
 prises administering to a patient having multiple myeloma:       10
                                                                       administered in an amount of about 1 mg per day.
 (a) from about 1 mg to about 5 mg per day of a compound
 having the formula:                                                      25. The method of claim 20, wherein the dexamethasone is
                                                                       administered once daily on days 1, 8, 15 and 22 in a 28 day
                                                                       cycle.
                                                                  15      26. The method of claim 20, wherein the compound is
                                                                       administered in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg.
                                                                          27. The method of claim 26, wherein the capsule comprises
                                                                       the compound, mannitol and pre-gelatinized starch.
                                                                          28. The method of claim 1, where the compound is a
                                                                  20
                                                                       pharmaceutically acceptable salt, solvate or stereoisomer.
                                                                          29. The method of claim 20, where the multiple myeloma
                                                                       is relapsed and refractory multiple myeloma.
 for 21 consecutive days followed by seven consecutive days
 of rest from administration of said compound in a 28 day
                                                                                             * * * * *
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 47 of 148 PageID: 47




                  EXHIBIT B
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 48 of 148 PageID: 48
                                                                              IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                             US008673939B2


 c12)    United States Patent                                                          (IO)    Patent No.:                     US 8,673,939 B2
         Zeldis                                                                        (45)    Date of Patent:                         *Mar. 18, 2014

 (54)     METHODS FOR TREATING MULTIPLE                                                   5,580,755    A       12/1996     Souza
          MYELOMA WITH 4-(AMIN0)-2-(2,6-                                                  5,591,767    A        1/ 1997    Mohr et al.
                                                                                          5,593,990    A        1/1997     D' Amato
          DIOX0(3-PIPERIDYL))-ISOINDOLINE-1,3-                                            5,629,327    A        5/1997     D' Amato
          DIONE                                                                           5,635,517    A        6/1997     Muller et al.
                                                                                          5,639,476    A        6/ 1997    Oshlack et al.
 (71)     Applicant: Celgene Corporation, Summit, NJ (US)                                 5,674,533    A       10/ 1997    Santus et al.
                                                                                          5,698,579    A       12/1997     Muller
 (72)     Inventor:       Jerome B. Zeldis, Princeton, NJ (US)                            5,712,291    A        1/1998     D' Amato
                                                                                          5,731,325    A        3/1998     Andrulis, Jr. et al.
                                                                                          5,733,566    A        3/ 1998    Lewis
 (73)     Assignee: Celgene Corporation, Summit, NJ (US)                                  5,798,368    A        8/1998     Muller et al.
                                                                                          5,874,448    A        2/1999     Muller et al.
 ( *)     Notice:         Subject to any disclaimer, the term ofthis                      5,877,200    A        3/1999     Muller
                          patent is extended or adjusted under 35                         5,929,117    A        7/1999     Muller et al.
                          U.S.C. 154(b) by O days.                                        5,955,476    A        9/1999     Muller et al.
                                                                                          6,020,358    A        2/2000     Muller et al.
                          This patent is subject to a terminal dis-                       6,071,948    A        6/2000     D' Amato
                          claimer.                                                        6,114,355    A        9/2000     D' Amato
                                                                                          6,140,346    A       10/2000     Andrulis, Jr. et al.
                                                                                          6,228,879    Bl       5/2001     Green et al.
 (21)     Appl. No.: 13/782,728                                                           6,235,756    Bl       5/2001     D' Amato
                                                                                          6,281,230    Bl       8/2001     Muller et al.
 (22)     Filed:          Mar.1, 2013                                                     6,316,471    Bl      11/2001     Muller et al.
                                                                                          6,326,388    Bl      12/2001     Man et al.
 (65)                         Prior Publication Data
                                                                                                                   (Continued)
          US 2013/0177642 Al                Jul. 11, 2013
                                                                                                  FOREIGN PATENT DOCUMENTS

                     Related U.S. Application Data                                 WO             WO 92/14455                 9/1992
                                                                                   WO             WO 94/20085                 9/1994
 (63)     Continuation of application No. 13/488,888, filed on
                                                                                                                   (Continued)
          Jun. 5, 2012, which is acontinuationofapplicationNo.
          12/640,702, filed on Dec. 17, 2009, now Pat. No.
          8,198,306, which is a continuation of application No.                                          OTHER PUBLICATIONS
          10/438,213, filed on May 15, 2003, now Pat. No.
                                                                                   Jagannath et al. (J Clin Oncol 31, 2013 (suppl; abstr 8532). Published
          7,968,569.
                                                                                   at ://meetinglibrary.asco.org/content/ 112438-132. 2013. *
 (60)     Provisional application No. 60/380,842, filed on May                     Siegel et al. ( J Clin Oncol 31, 2013 (suppl; abstr 8588). Published at
          17, 2002, provisional application No. 60/424,600,                        http://meetinglibrary.asco.org/content/l 12890-132. 2013. *
          filed on Nov. 6, 2002.                                                   U.S. Appl. No. 60/499,723, Markian.
                                                                                   U.S. Appl. No. 60/372,348, Hariri et al.
 (51)     Int. Cl.
          AOJN 43/40                    (2006.01)                                                                  (Continued)
 (52)     U.S. Cl.
          USPC ............ 514/321; 514/323; 514/329; 514/330
                                                                                   Primary Examiner - Jeffrey S. Lundgren
 ( 58)    Field of Classification Search
          USPC .......................................... 514/323, 329, 330        Assistant Examiner - Chris Simmons
          See application file for complete search history.                        (74) Attorney, Agent, or Firm - Jones Day
 (56)                         References Cited
                                                                                   (57)                           ABSTRACT
                     U.S. PATENT DOCUMENTS
                                                                                   Methods of treating, preventing and/or managing cancer as
         3,536,809    A       10/1970    Applezweig
         3,598,123    A        8/1971    Zaffaroni et al.                          well as and diseases and disorders associated with, or char-
         3,845,770    A       11/1974    Theeuwes et al.                           acterized by, undesired angiogenesis are disclosed. Specific
         3,916,899    A       11/1975    Theeuwes et al.                           methods encompass the administration of an immunomodu-
         4,008,719    A        2/1977    Theeuwes et al.
         4,551,177    A   *   11/1985    Trubiano et al.        106/206.1          latory compound alone or in combination with a second
         4,810,643    A        3/ 1989   Souza                                     active ingredient. The invention further relates to methods of
         4,999,291    A        3/ 1991   Souza                                     reducing or avoiding adverse side effects associated with
         5,059,595    A       10/1991    Le Grazie                                 chemotherapy, radiation therapy, hormonal therapy, biologi-
         5,073,543    A       12/1991    Marshall et al.
         5,120,548    A        6/ 1992   McClelland et al.                         cal therapy or immunotherapy which comprise the adminis-
         5,134,127    A        7/1992    Stella et al.                             tration of an immunomodulatory compound. Pharmaceutical
         5,229,496    A        7I 1993   Deeley et al.                             compositions, single unit dosage forms, and kits suitable for
         5,354,556    A       10/ 1994   Sparks et al.
                                                                                   use in methods of the invention are also disclosed.
         5,385,901    A        1/1995    Kaplan et al.
         5,391,485    A        2/1995    Deeley et al.
         5,393,870    A        2/1995    Deeley et al.
         5,528,823    A        6/ 1996   Rudy, Jr. et al.                                              35 Claims, 1 Drawing Sheet
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 49 of 148 PageID: 49


                                                                   US 8,673,939 B2
                                                                               Page 2


 (56)                         References Cited                                      Carstensen, 1995, Drug Stability: Principles & Practice, Yd. ed.,
                                                                                    Marcel Dekker, New York, NY pp. 379-380.
                       U.S. PATENT DOCUMENTS                                        Corral et al., 1999, "Immunomodulation by thalidomide and
                                                                                    thalidomide analogues," Ann. Rheum. Dis. 58(Suppl 1): 1107-113.
      6,335,349        Bl      1/2002     Muller et al.                             Craig et al., 1967, "Potential anticancer agents. III.
      6,380,239        Bl      4/2002     Muller et al.                             2-phthalimidoaldehydes and derivatives," Potential Anticancer
      6,395,754        Bl      5/2002     Muller et al.                             Agents III 10: 1071-1073.
      6,403,613        Bl      6/2002     Man et al.                                D'Amato et al., 2001, "Mechanism of action of thalidomide and
      6,420,414        Bl      7/2002     D'Amato
                                                                                    3-aminothalidomide in multiple myeloma," Semin Oncol. 28:597-
      6,458,810        Bl     10/2002     Muller et al.
      6,469,045        Bl     10/2002     D'Amato                                   601.
      6,476,052        Bl     11/2002     Muller et al.                             D' Amato et al., 1994, "Thalidomide is an Inhibitor of Angiogenesis",
      6,518,298        B2      2/2003     Green et al.                              Proc. Natl. Acad. Sci. 91:4082-4085.
      6,555,554        B2 *    4/2003     Muller et al.                  514/323    De et al., 1976, "Hansch analysis for some antineoplastic
      6,673,828        Bl      1/2004     Green et al.                              glutarimides," J. Indian Chem. Soc. I.III: 825-826.
      7,323,479        B2      1/2008     Zeldis                                    De et al., 1976, "Possible antineoplastic agents: III. Synthesis of
      7,393,862        B2      7/2008     Zeldis                                    6-alkyl-2-[4'-methoxyphthalimido]           and        6-alkyl-3-[3'-4'-
      7,435,745        B2     10/2008     D'Amato                                   dimethoxyphenyl] glutarimides," J. Indian Chem. Soc. I.III: 1122-
      7,468,363        B2     12/2008     Zeldis                                    1125.
      7,968,569        B2      6/2011     Zeldis                                    Dredge et al., 2002, "Novel thalidomide analogues display anti-
      8,188,118        B2      5/2012     Zeldis
                                                                                    angiogenic activity independently of immunomodulatory effects,"
      8,198,262        B2      6/2012     Zeldis
  2001/0018445         Al      8/2001     Huang et al.                              Br. J. Cancer 87(10):1166-1172.
  2001/0056114         Al     12/2001     D'Amato                                   Folkman et al., 1983, "Angiogenesis inhibition and tumor regression
  2002/0035090         Al      3/2002     Zeldis et al.                             caused by heparin or a heparin fragment in the presence of cortisone,"
  2002/0045643         Al      4/2002     Muller et al.                             Science 221(4612):719-725.
  2002/0052398         Al      5/2002     D'Amato                                   Gershbein, 1991, "The thalidomide analog, EM 12, enhances 1,2-
  2002/0054899         Al      5/2002     Zeldis                                    dimethylhydrazine-induction of rat colon adenocarcinornas," Cancer
  2002/0061923         Al      5/2002     D'Amato                                   Letters 60: 129-133.
  2002/0128228         Al      9/2002     Hwu                                       Grabstald et al., 1965, "Clinical experiences with thalidomide in
  2002/0161023         Al     10/2002     D'Amato                                   patients with cancer," Clinical Pharmacology and Therapeutics
  2002/0173658         Al     11/2002     Muller et al.                             6:298-302.
  2002/0183360         Al     12/2002     Muller et al.
                                                                                    Lentzsch et al., 2003, "Immunomodulatory analogs of thalidomide
  2003/0013739         Al      1/2003     Masferrer et al.
  2003/0028028         Al      2/2003     Man et al.                                inhibit growth ofHs Sultan cells and angiogenesis in vivo," Leukemia
  2003/0045552         Al      3/2003     Robarge et al.                            17(1):41-44.
  2003/0069428         Al      4/2003     Muller et al.                             Lentzsch et al., 2002, "S-3-amino-phthalimido-glutarimide inhibits
  2003/0096841         Al      5/2003     Robarge et al.                            angiogenesis and growth of B-cell neoplasias in mice", Cancer
  2003/0139451         Al      7/2003     Shah et al.                               Research 62:2300-2305.
  2003/0144325         Al      7/2003     Muller et al.                             Miyachi et al., 1997, "Novel biological response modifiers:
  2003/0181428         Al      9/2003     Green et al.                              phthalimides with tumor necrosis factor-alpha production-regulating
  2003/0187024         Al     10/2003     D'Amato                                   activity," J. Med. Chem. 40:2858-2865.
  2003/0191098         Al     10/2003     D'Amato                                   Muller et al., 1999, "Amino-substituted thalidomide analogs: potent
  2003/0235909         Al     12/2003     Hariri et al.                             inhibitors of TNF-alpha production," Bioorg. Med. Chem. Lett.
  2004/0029832         Al      2/2004     Zeldis
                                                                                    9(11): 1625-1630.
  2004/0077685         Al      4/2004     Figg et al.
  2004/0077686         Al      4/2004     Dannenberg et al.                         Muller et al., 1998, "Thalidomide analogs and PDE4 inhibition,"
  2004/0087546         Al      5/2004     Zeldis                                    Bioorg. Med. Chem. Lett. 8(19):2669-2674.
  2004/0091455         Al      5/2004     Zeldis                                    Muller et al., 1996, "Structural modifications of thalidomide produce
  2004/0122052         Al      6/2004     Muller et al.                             analogs with enhanced tumor necrosis factor inhibitory activity," J.
  2004/0266809         Al     12/2004     Emanuel et al.                            Med. Chem. 39(17):3238-3240.
  2008/0145368         Al      6/2008     Zeldis                                    Olson et al., 1965, "Thalidomide (N-phthaloylglutamimide) in the
  2008/0292583         Al     11/2008     Zeldis                                    treatment of advanced cancer," Clinical Pharmacology and Thera-
  2009/0010877         Al      1/2009     Zeldis                                    peutics 6(3):292-297.
  2009/0123416         Al      5/2009     Zeldis                                    Penichet et al., 2001, "Antibody-cytokine fusion proteins for the
  2010/0093683         Al      4/2010     Zeldis                                    therapy of cancer," J. Immunol Methods 248( 1-2):91-101.
  2010/0196369         Al      8/2010     Zeldis
                                                                                    Physician's Desk Reference, 2002, 56 1h ed., pp. 1755-1760.
  2010/0260719         Al     10/2010     Zeldis
  2012/0035145         Al      2/2012     Zeldis                                    Raza et al., 2001, "Thalidomide produces transfusion independence
  2012/0135042         Al      5/2012     Zeldis                                    in long-standing refractory anemias of patients with myelodysplatic
                                                                                    syndromes," Blood 98(4):958-965.
                 FOREIGN PATENT DOCUMENTS                                           Shah et al., 1999, "Synthesis and enantiomeric separation of
                                                                                    2-phthalimidino-glutaric acid analogues: potent inhibitors of tumor
 WO           WO 98/03502                   1/1998                                  metastasis," J. Med. Chem. 42:3014-3017.
 WO           W098/54170                   12/1998                                  Shibata ct al., 1995, "N-alkylphthalimidcs: structural requirement of
 WO           WO 01/70275                   9/2001                                  thalidomidal action on 12-0-tetradecanoylphorbol-13-acetate-in-
 WO           WO 01/87307                  11/2001                                  duced tumor necrosis factor a production by human leukemia HL-60
 WO           WO 02/15926                   2/2002                                  cells," Chem. Pharm. Bull. 43(1):177-179.
 WO          WO 02/059106                   8/2002                                  Shimazawa et al., 1999, "Antiangiogenic activity of tumor necrosis
 WO          WO 02/064083                   8/2002                                  factor-alpha production regulators derived from thalidomide," Biol.
 WO        PCT/US03/11578                   4/2003                                  Pharm. Bull. 22(2):224-226.
 WO          WO 03/086373                  10/2003                                  Rubin et al, "PrinciplesofCancerTreatment-1", 120NCO IV 1, May
                         OTHER PUBLICATIONS                                         2003.
                                                                                    Wilen et al., 1977, Tetrahedron 33:2725.
 U.S.   Appl.   No.   10/732,867,   D' Amato et al.                                 Wilen, 1972, Tables of Resolving Agents and Optical Resolutions,
 U.S.   Appl.   No.   09/545,654,   D' Amato.                                       E.L. Elie!, ed., Univ. of Notre Dame Press, Notre Dame, IN pp. 268.
 U.S.   Appl.   No.   09/287,377,   D' Amato.                                       Wolff ed., 1995, Burger's Medicinal Chemistry and Drug Discovery,
 U.S.   Appl.   No.   13/740,969,   filed Jan. 14, 2013, Zeldis et al.              5th ed., pp. 172-178, 949-982.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 50 of 148 PageID: 50


                                                           US 8,673,939 B2
                                                                    Page 3


 (56)                    References Cited                                Wohrer et al., 2004, "Effective treatment of primary plasma cell
                                                                         leukemia with thalidomide and dexamethasone-a case report,"
                    OTHER PUBLICATIONS                                   Hematol. J. 5(4):361-363.
                                                                         Bach, 1963, "Thalidomide in Cancer Chemotherapy," The Lancet,
 N. Ake Jonnson, 1972, "Chemical Structure and Teratogenic Prop-         No.1271,p. 71.
 erties," Acta Pharm., pp. 521-542.                                      Bach, 1963, "Studies on the Possible Anti-Neoplastic Effect of
 Alexanian et al., 2004, "VTD (Velcade, thalidomide,                     Thalidomide," Acta Pathologica Et Microbiologica Scandinavica
 dexamethasone) as primary therapy for newly-diagnosed multiple          59:491-499.
 myeloma," Am. Soc. Hematol. 46 1h Ann. Meeting Dec. 4-7, 2004,          Chaundhry, 1966, Cancer Research, "Effect of Prednisolone and
 San Diego, CA Abstract #210.                                            Thalidomide on Induced Submandibular Gland Tumors in Hamster,"
 Anderson, 2000, "Thalidomide: Therapeutic potential in hemato-
                                                                         26(part 1)1884-86.
 logic malignancies," Seminars in Hematology 37(1 Supp 3): 1-4.
                                                                         DiPaolo, 1963, "Effect ofThalidomide on a VarietyofTransplantable
 Attal et al., 2004, "Maintenance treatment with thalidomide after
                                                                         Tumors," Cancer Chemotherapy Reports No. 29, p. 99-102.
 autologous transplantation for myeloma: First analysis of a prospec-
 tive randomized study of the Intergroupe Francophone du Myelome         DiPaolo, 1963, "In vitro Test Systems for Cancer Chemotherapy, II.
 (IFM 99 02)," Am. Soc. Hematol. 46 1h Ann. Meeting Dec. 4-7, 2004,      Correlation of in vitro Inhibition of Dehydrogenase and Growth with
 San Diego, CA Abstract #535.                                            in vivo Inhibition of Ehrlich Asoites Tumor," Proceedings of the
 Bernardeschi et al., 2003, J. Exp. Clin. Cancer Res. 22(4):129-133.     Society for Experimental Biology & Medicine, 114:384-387.
 Corral et al., 1999, "Differential cytokine modulation and T cell       DiPaolo, 1964, "Thalidomide: Effects on Ehrlich Ascites Tumor
 activation by two distinct classes of thalidomide analogues that are    Cells in vitro" Science 144: 1583.
 potent inhibitors ofTNF-alpha," J. Immunol 163(1):380-386.              Mauad, 1963, "Clinical Improvements Obtained in Advanced Caner
 Davies et al., 2001, "Thalidomide and immunomodulatory deriva-          Patients with Treatment with Thalidomide Associated with Hor-
 tives augment natural killer cell cytotoxicity in multiple myeloma,"    mones," Anais Paulistas de Medicina e Cirurgia 86: 13-40.
 Blood 98(1):210-216.                                                    Roe and Mitchley, 1963, "Thalidomide and Neoplasia" Nature
 Dimopoulos et al., 2004, "Primary treatment with puilsedmelphalan,      200:1016-1017.
 dexamethasone, thalidomide (MDT) for symptomatic patients with          Liu et al., "Phase I study of CC-5013 (Revimid), a thalidomide
 multiple myeloma "7 5 years of age," Am. Soc. Hematol. 46 1h Ann.       derivative, in patients with refractory metastatic cancer," American
 Meeting Dec. 4-7, 2004, San Diego, CA Abstract #1482.                   Society of Clinical Oncology, Abstract #927, 2003.
 Eisen et al., 2000, "Continuous low dose Thalidomide: a phase II        Zangari et al., "Results of phase I study of CC-5013 for the treatment
 study in advanced melanoma, renal cell, ovarian and breast cancer,"     of multiple myeloma (MM) patients who relapse after high dose
 Br. J. Cancer 82(4):812-817.                                            chemotherapy (HDCT)," American Society of Hematology, Abstract
 Fakhouri et al., 2004, "Thalidomide in patients with multiple           #3226, 2001.
 myeloma and renal failure," Br. J. Haematol. 125:90-102.                Zeldis et al., "Update on the evolution of the IMiD™," International
 Fenk et al., 2005, "Single-agent thalidomide for treatment of first     Society for Biological Therapy of Cancer, Oral Abstract, 2003.
 relapse following high-dose chemotherapy in patients with multiple      Anderson, "Moving disease biology from the laboratory to the
 myeloma," Leukemia 19(1):156-159.                                       clinic," Seminars in Oncology, 2002 29:17-20.
 Gupta et al., 2001, "Adherence of multiple myeloma cells to bone        Barlogie et al., "Total Therapy II (TTII) for newly diagnosed multiple
 marrow stromal cells upregulates vascular endothelial growth factor     mycloma (MM): preliminary data on feasibility and efficacy in the
 secretion: therapeutic applications," Leukemia 15(12): 1950-1961.       first 231 enrolled patients; comparison with predecessor trial total
 Haslett et al., 2003, "Thalidomide and a thalidomide analogue drug      therapy I ((TTI) (N~23 l)," Blood, Abstract# 2857, Dec. 7-11, 2001,
 costimulate virus-specific CDS+ T cells in vitro," J. Infect. Dis.      American Society of Hematology.
 187(6):946-955.                                                         Barlogie et al., "High-dose therapy immunomodulatory drugs in
 Hideshima et al., 2000, "Thalidomide and its analogs overcome drug      multiple myeloma," Seminars in Oncology, 2002, 29 (6):26-33.
 resistance of human multiple myeloma cells to conventional              Barlogie et al., "Introduction: Thalidomide and the IMiDs in multiple
 therapy," Blood 96(9):2943-2950.                                        myeloma," Seminars in Hematology, 2003, 40 (4):1-2.
 Offidani et al., 2003, Thalidomide plus oral melphalan for advanced     Barlogie, "Thalidomide and CC-5013 in Multiple Myeloma: The
 multiple myeloma: a phase II study. Haematologica. Dec.                 University of Arkansas experience," Seminars in Hematology, 2003,
 2003;88(12): 1432-1433.                                                 40 (4):33-38.
 Palumbo et al., 2004, "A prospective randomized trial of oral           Bartlett et al., "The evolution of thalidomide and its IMiD derivatives
 melphalan prednisone, thalidomide (MPT) vs. oral melphalan,             as anticancer agents," Nature Reviews Cancer, 2004, 4 ( 4): 1-9.
 prednisone (MP): An interim analysis," Am. Soc. Hematol. 46 1h Ann.     Bartlett et al., "Phase I study to determine the safety, tolerability and
 Meeting Dec. 4-7, 2004, San Diego, CA Abstract #207.                    immunostimulatory activity of thalidomide analogue CC-5013 in
 Raje et al., 1999, "Thalidomide-a revival story," N. Engl. J. Med.      patients with metastatic malignant melanoma and other advanced
 341(21): 1606-1609.                                                     cancers," British Journal of Cancer, 2004, 90:955-961.
 Rajkumar et al., 2004, "Thalidomide plus dexamethasone versus           Battegay, "Angiogenesis: mechanistic insights, neovascular diseases,
 dexamethasone alone in newly diagnosed multiple myeloma                 and therapeutic prospects," J Mo!. Med., 1995, 73:333-346.
 (ElAOO): Results of a phase III trial coordinated by the Eastern        Baz et al., "Doxil (D), vincristine (V), reduced frequency
 Cooperative Oncology Group," Am. Soc. Hematol. 46 1h Ann. Meet-         dexamethasone (d) and revlimid (R) (DVd-R) results in a high
 ing Dec. 4-7, 2004, San Diego, CA Abstract #205.                        response rate in patients with refractory multiple myeloma (RMM),"
 Rajkumar et al., 2000, "Prognostic value of bone marrow                 Blood, Abstract # 2559, American Society of Hematology, Dec.
 angiogenesis in multiple myeloma," Clin. Cancer Res. 6(8):3111-         10-13, 2005.
 3116.                                                                   Brennen et al., "Thalidomide and analogues: current proposed
 Ribatti et al., 1999, "Bone marrow angiogenesis and mast cell density   mechanisms and therapeutic usage," Clinical Prostate Cancer, 2004,
 increase simultaneously with progression of human multiple              3 (1):54-61.
 myeloma," Br. J. Cancer 79(3-4):451-455.                                Celgene Corporation, "Celgene advances immunomodulatory drug
 Singhal et al., 1999, Antitumor activity of thalidomide in refractory   (IMiD™) clinical program," Press Release, Feb. 2000.
 multiple myeloma, N. Engl. J. Med. 341(21): 1565-1571.                  Celgene Corporation, "Initial Phase I solid tumor data on Celgene's
 Steins et al., 2002, "Efficacy and safety of thalidomide in patients    lead IMiD™, Revimid™," Press Release, Jun. 2001.
 with acute myeloid leukemia," Blood 99(3):834-839.                      Celgene Corporation, "Celgene Corporation receives orphan drug
 Vacca et al., 1999, "Bone marrow neovascularization, plasma cell        designation for Revimid™ for multiple myeloma," Press Release,
 angiogenic potential, and matrix metalloproteinase-2 secretion par-     Oct. 2001.
 allel progression of human multiple myeloma," Blood 93(9):3064-         Celgene Corporation, "Celgene Corporation announces third quarter
 3073.                                                                   results. Thalomid® (thalidomide) sales increase 24%. Prescriptions
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 51 of 148 PageID: 51


                                                             US 8,673,939 B2
                                                                      Page 4


 (56)                    References Cited                                  tiple myeloma -MM)," Abstract # P222, VIIIth International
                                                                           Myeloma Workshop, May4-8, 2001.
                    OTHER PUBLICATIONS                                     Dibbs et al., "Thalidomide and thalidomide analogs suppress TNFa
                                                                           secretion by myocytes," Abstract# 1284, Circulation, 1998.
 up 50%. Enhanced S.T.E.P.S.® launched. Pilot d-MPH data pre-              Dimopoulos et al., "Results of thalidomide and IMIDs in multiple
 sented," Press Release, Oct. 2001.                                        myeloma,", Abstract #Pl2. l.4, International Multiple Myeloma
 Celgene Corporation, "Celgene expands clinical development pro-           Workshop, May 23-27, 2003.
 gram for Revimid™. Five additional trials of Revimid initiated in         Dimopoulos et al., "Treatment of plasma cell dyscrasias with
 hematological and solid tumor cancers," Press Release, Jun. 2002.         thalidomide and its derivatives," Journal of Clinical Oncology, Dec.
 Celgene Corporation, "Celgene Corporation announces third quarter         1, 2003, 21 (23)4444-4454.
 results. THALOMID® (thalidomide) revenue increases 41 % to                Dimopoulos et al., "Study oflenalidomide plus dexamethasone ver-
 $30.5 million. Pivotal programs for THALOMID and REVIMID™                 sus dexamethasone alone in relapsed or refractory multiple myeloma
 finalized. Peer-reviewed publications of THALOMID and                     (MM): Results of a phase 3 Study (MM-010),", Abstract# 6, Ameri-
 REVIMID data. First JNK inhibitor advanced to Phase I clinical            can Society of Hematology, Dec. 10-13, 2005.
 trial," Press Release, Oct. 2002.                                         Dredge et al., A co stimulatory thalidomide analog enhances the par-
                                                                           tial anti-tumor immunity of an autologous vaccination in a model of
 Celgene Corporation, "Blood reports Revimid™ has anti-tumor
                                                                           colorectal cancer, Abstract # 491, American Association for Cancer
 activity in patients with relapsed and refractory multiple myeloma,"
                                                                           Research, Apr. 6-10, 2002.
 Press Release, Nov. 1, 2002.                                              Dredge et al., "Adjuvants and the promotion of Thi-type cytokines in
 Celgene Corporation, "Celgene provides update on clinical pipeline.       tumour immunotherapy," Cancer Immunol. Immunother., 2002,
 Celgene Announces first target indication for ACTIMID™,                   51:521-531.
 CC-8490. Se! CID™ program to advance based on results from Phase          Dredge et al., "Immunological effects of thalidomide and its chemi-
 I/II trial of CC-1088. First JNK inhibitor successfully completes         cal and functional analogs," Critical Reviews in Immunology, 2002,
 phase I trial," Press Release, Jan. 2003.                                 22 (5&6):425-437.
 Celgene Corporation, "Celgene Corporation announces fourth quar-          Dredge et al., "Protective antitumor immunity induced by a
 ter and full year results for 2002," Press Release, Jan. 2003.            costimulatory thalidomide analog in conjunction with whole tumor
 Celgene Corporation, "Celgene receives fast track status from FDA         cell vaccination is mediated by increased Thi-type immunity1 ," The
 for Revimid™ in multiple myloma," Press Release, Feb. 2003.               Journal ofImmunology, 2002, 168:4914-4919.
 Celgene Corporation, "Celgene receives fast track status from FDA         Dredge et al., "Recent developments in antiangiogenic therapy,"
 for Revimid™ in myelodysplastic sydromcs," Press Release, Apr.            Expert Opin. Biol. Ther., 2002, 2 (8):953-966.
 2003.                                                                     Dredge et al., "Angiogenesis inhibitors in cancer therapy," Current
 Celgene Corporation, "New Revimid™ clinical data shows potential          Opinion in Investigational Drugs, 2003, 4 (6):667-674.
 as novel approach to treating myelodysplastic syndromes (MDS),"           Dredge et al., "Thalidomide analogs as emerging anti-cancer drugs,"
 Press Release, May 2003.                                                  Anti-Cancer Drugs, 2003, 14:331-335.
 Celgene Corporation, "Celgene corporation reports strong operating        Fickentscher et al., "Stereochemical properties and teratogenic activ-
 performance in second quarter as total sales increase 100 percent and     ity of some tetrahydrophthalimides," Molecular Pharmacology,
 profits rise," Press Release, Jul. 2003.                                  1976, 13: 133-141.
 Celgene Corporation, "Celgene corporation reports record operating        Figg et al., "Inhibition of angiogenesis: treatment options for patients
 performance in third quarter as total revenue increases 117% and          with metastatic prostate cancer," Investigational New Drugs, 2002,
 profits rise," Press Release, Oct. 2003.                                  20(2):183-194.
 Celgene Corporation, "Celgene corporation advances ACTIMID™               Galustian et al., "Thalidomide-derived immunomodulatory drugs as
 (CC-4047) into phase II trial for prostate cancer," Press Release, Oct.   therapeutic agents," Expert Opin. Biol. Ther., 2004, 4 (12): 1-8.
 2003.                                                                     Glaspy et al., "The potential role of thalidomide and thalidomide
 Celgene Corporation, "Additional clinical data presented on               analogs in melanoma," Clinical Advances in Hematology & Oncol-
 Revimid™ in myelodysplastic sydromes at the American Society of           ogy, 2004, 1-7.
 Hematology 45th annual meeting," Press Release, Dec. 2003.                Gupta et al., "Adherence of multiple myeloma cells to bone marrow
 Celgene Corporation, "Celgene corporation reviews 2003 achieve-           stromal cells upregulates vascular endothelial growth factor secre-
 ments and announces 2004 financial outlook," Press Release, Jan.          tion: therapeutic applications," Leukemia, 2001, 15:1950-1961.
 2004.                                                                     Hayashi et al., "Mechanisms whereby immunomodulatory analogs
 Celgene Corporation, "Revlimid™ receives orphan drug designation          of thalidomide augment autologous NK cell anti-myeloma immu-
 from the European commission for multiple myelorna," Press                nity," Blood, Abstract #3219, Dec. 6-10, 2002, American Society of
 Release, Feb. 2004.                                                       Hematology.
 Celgene Corporation, "Revlimid™ receives orphan drug designation          He, W., et al., 1993, Abstract of papers, 206th American Chemical
 from the European commission for myelodysplastic sydromes,"               Society, Chicago, IL; Med. Chem., paper 216.
 Press Release, Mar. 2004.                                                 Helm et al., "Comparative teratological investigation of compounds
 Celgene Corporation, "Celgene corporation reports record operating        of structurally and pharmacologically related to thalidomide,"
 performance in first quarter with strong revenue growth and profits,"     Arzneimittel Forschung/Drug Research, 1981, 31 (I)941-949.
 Press Release, Apr. 2004.                                                 Hernandez-Illizaliturr et al., "Addition of immunomodulatory drugs
 Celgene Corporation, "Celgene announces plans to stop phase III           CC5013 or CC4047 to rituximab enhances anti-tumor activity in a
 trials in melanoma due to lack of efficacy," Press Release, Apr. 2004.    severe combined immunodeficiency (SCID) mouse lymphoma
 Dalgleish, et al., "New thalidomide analogues; anti-cancer, anti-         model," Abstract# 235, American Society ofHematology, Dec. 6-9,
 angiogenic and immunostimulatory," British Journal of Cancer,             2003.
 2001, 85 (1)25.                                                           Hideshima et al., "Thalidomide and its analogs overcome drug resis-
 Dalgleish et al., "Thalidomide analogues CC-5013 and CC-4047              tance of human multiple myeloma cells to conventional therapy,"
 induce T cell activation and IL-12 production in patients with both       Blood, 2000, 96:2943-2950, American Society of Hematology.
 solid tumours and relapsed and refractory multiple myeloma," British      Hideshima et al., "Thalidomide (Thal) and its analogs overcome drug
 Journal of Cancer, 2003, 88(Suppl I), S25-S54.                            resistance of human multiple myeloma (MM) cells to conventional
 Davies et al., "Thalidomide (Thal) and immunomodulatory deriva-           therapy," Abstract 1313, American Society of Hematology, Dec. 1-5,
 tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-       2000.
 tiple myeloma(MM))," Abstract# 3617, American Society of Hema-            Hunt et al., "Markers of endothelial and haemostatic activation in the
 tology, Dec. 1-5, 2000.                                                   use of CC-4047, a structural analogue of thalidamide, in relapsed
 Davies et al., "Thalidomide (Thal) and immunomodulatory deriva-           myeloma," Blood, Abstract# 3216, Dec. 6-10, 2002, American Soci-
 tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mu!-       ety of Hematology.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 52 of 148 PageID: 52


                                                             US 8,673,939 B2
                                                                      Page 5


 (56)                    References Cited                                  Patten et al., "The early use of the serum free light chain assay in
                                                                           patients with relapsed refractory myeloma receiving treatment with a
                    OTHER PUBLICATIONS                                     thalidomide analogue (CC-4047)," Abstract# 1640, American Soci-
                                                                           ety ofHematology, Dec. 6-9, 2003.
 Hussein et al., "Doxil (D ), vincristine (V), reduced frequency           Payvandi et al., "Effects of a thalidomide analog on binding activity
 dexamethasone (d) and Revlimid (DVd-R) a phase I/II trial in              of transcription factors and cell cycle progression of multiple
 advanced relapsed/refractory multiple myeloma (Rmm) patients,"            myeloma cell lines," Blood, Abstract #2487, Dec. 1-5, 2000, Ameri-
 Blood, Abstract #208, American Society of Hematology, Dec. 4-7,           can Society of Hematology.
 2004.                                                                     Payvandi et al., "The thalidomide analogs IMiDs enhance expression
 Hwu et al., "Thalidomide and its analogues in the treatment of meta-
                                                                           ofCD69 stimulatory receptor on natural killer cells," Abstract# 1793,
 static melanoma," Chemotherapy Foundation Symposium, Abstract
                                                                           American Association for Cancer Research, Mar. 24-28, 2001.
 #44, 2002.
                                                                           Payvandi et al., "Thaliomide analogs IMiDs inhibit expression of
 Kyle, "Current therapy of multiple myeloma," Internal Medicine,
 2002, 41 (3)175-180.                                                      cyclooxygenase-2 in multiple myelorna cell line and LPS stimulated
 Kyle et al., "Multiple myeloma," New England Journal ofMedicine,          PBMCs," B load, Abstract# 2689, Dec. 7-11, 2001, American Society
 2004, 351:1860-1873.                                                      of Hematology.
 Leblanc et al., "Immunomodulatory drug costimulates T cells via the       Payvandi et al., "Thalidomide and IMiDS inhibit microvessel forma-
 B7-CD28 pathway," Blood, 2004, 103: 1787-1790, American Society           tion from human arterial rings in the absence of human liver
 of Hematology.                                                            microsomes," Blood, Abstract# 5046, Dec. 6-10, 2002, American
 Lentzsch et al., "In vivo activity of thalidomide and immunomodula-       Society of Hematology.
 tory drugs against multiple myeloma," VIIIth International Myeloma        Payvandi et al., "CC-5013 inhibits the expression of adhesion mol-
 Workshop, Abstract #P225, May 4-8, 2001.                                  ecules ICAM-1 and CD44 and prevents metastasis of B 16 F 10 mouse
 Lentzscii et al., "Immunomodulatory derivative of thalidomide             melanoma cells in an animal model," American Society of Clinical
 (IMiD CC-4047) determine the lineage commitment of                        Oncology, Abstract# 992, 2003.
 hematopoietic progenitors by down regulation of GATA-I and modu-          Payvandi et al., "Immunomodulatory drugs inhibit expression of
 lation of cytokine secretion," Abstract # 3073, American Society of       cyclooxygenase-2 from TNF-a, IL-113, and LPS-stimulated human
 Hematology, Dec. 6-9, 2003.                                               PBMC in a partially IL-JO-dependent manner," Cellular Immunol-
 Lentzsch et al., "Immunomodulatory derivative of thalidomide              ogy, 2004, 81-88.
 (IMiD CC-4047) down regulates CAAT/enhancer-binding protein               Raje et al., "Combination of the mTOR inhibitor rapamycin and
 ~(C/EBP~) in multiple myeloma (MM)," Abstract# 3456, American             CC-5013 has synergistic activity in multiple myeloma," Blood, Dec.
 Society ofHematology, Dec. 6-9, 2003.                                     15, 2004, 104 (13)4188-4193.
 Luzzio et al., "Thalidomide analogues: derivatives ofan orphan drug       Rajkumar et al., "Combination therapy with lenalidomide plus
 with diverse biological activity," Expert Opin. Ther. Patents, 2004, 14   dexamethasone (Rev/Dex) for newly diagnosed myelorna," Blood,
 (2):215-229.                                                              Dec. 15, 2005, 106 (13)4050-4053.
 Man et al., "a- Fluoro-substituted thalidomide analogues,"                Richardson et al., "A Phase 1 study of oral CC5013, an
 Bioorganic & Medicinal Chemistry Letters 13, 2003, 3415-3417.             immunomodulatory thalidomide (Thal) derivative, in patients with
 Marriott et al., "Immunotherapeutic and antitumour potential of           relapsed and refractory multiple myelorna (MM)," Blood, Abstract
 thalidomide analogues," Expert Opin. Biol. Ther., 2001, 1 (4):1-8.        #3225, Dec. 7-11, 2001, American Society of Hematology.
 Marriott et al., "New thalidomide analogues; anti-cancer, anti-           Richardson et al., "Immunomodulatory drug CC-5013 overcomes
 angiogenic and immunostimulatory," British Journal of Cancer,             drug resistance and is well tolerated in patients with relapsed multiple
 85:25, Jul. 6, 2001.                                                      myeloma," Blood, 2002100:3063-3067, American Society of Hema-
 Marriott et al., "Thalidomide and its analogues have distinct and         tology.
 opposing effects on TNF-a and TNFR2 during co-stimulation ofboth          Richardson et al., "A multi-center, randomized, phase 2 study to
 CD4+and CD8+T cells," Clin. Exp. Immunol., 2002, 130:75-84.               evaluate the efficacy and safety of 2 CDC-5013 dose regimens when
 Marriott et al., "A novel subclass of thalidomide analogue with anti-     used alone or in combination with dexamethasone (Dex) for the
 solid tumor activity in which caspase-dependent apoptosis is associ-      treatment of relapsed or refractory multiple myeloma (MM)," Blood,
 ated with altered expression of bcl-2 family proteins 1 ," Cancer         Abstract# 825, American Society ofHematology, Dec. 6-9, 2003.
 Research, 2003, 63:593-599.                                               Richardson et al., "Immunomodulatory analogs of thalidomide: an
 Marriott et al., "Thalidomide derived immunomodulatory drugs              emerging new therapy in myeloma," Journal of Clinical Oncology,
 (IMiDs) as potential therapeutic agents," Current Drug Targets-           2004, 22(16) 3212-3214.
 Immune, Endocrine & Metabolic Disorders, 2003, 3:181-186.                 Richardson et al., "A multicenter, single-arm, open-label study to
 Masellis et al., "Changes in gene expression in bone marrow               evaluate the efficacy and safety of single-agent lenalidomide in
 mesenchymal progenitor cells as a consequence of IMiD therapy in          patients with relapsed and refractory multiple myeloma; preliminary
 multiple myeloma patients," Blood, Abstract # 1548, Dec. 7-11,            results," 101h International Myeloma Workshop, Apr. 10-14, 2005.
 2001, American Society of Hematology.                                     Richardson et al., "Novel biological therapies for the treatment of
 McCarty, "Thalidomide may impede cell migration in primates by            multiple myeloma," Best Practice & Research Clinical Haematol-
 down-regulating integrin fl-chains: potential therapeutic utility in      ogy, 2005, 18 (4):619-634.
 solid malignancies, proliferative retinopathy, inflammatory disor-        Richardson et al., "A phase 1 trial of lenalidomide (REVLIMID®)
 ders, neointimal hyperplasia, and osteoporosis," Medical Hypoth-          with bortezomib (VELCADE®) in relapsed and refractory multiple
 eses, 1997, 49:123-131.                                                   myeloma," Blood, Abstract# 365, American Society of Hematology,
 Mitsiades et al., "Apoptic signaling induced by immunomodulatory          Dec. 10-13, 2005.
 thalidomide analogs (Imids) in humanmultiplemyelorna cells: thera-        Rubin et al., "Principles of cancer treatment-I," 2003, 12 ONCO IV
 peutic implications," Abstract# 3224, Dec. 7-11, 2001, American           1.
 Society of Hematology.                                                    Schafer et al., "Enhancement of cytokine production and AP-1 tran-
 Mitsiades et al., "Apoptic signaling induced by immunomodulatory          scriptional activity in T cells bythalidomide-relatedimmunomodula-
 thalidomide analogs in human multiple myeloma cells: therapeutic          tory drugs," Journal ofPharmacology and Experimental Therapeu-
 implications," Blood, 2002, 99:4525-4530, American Society of             tics, 2003, 305(3)1222-1232.
 Hematology.                                                               Schey et al., "A phase I study of an immunomodulatory thalidomide
 Mitsiades et al., "CC-5013 Celgene," Current Opinion in Investiga-        analog, CC-4047, in relapsed or refractory multiple myeloma," Jour-
 tional Drugs, 2004, 5 (6):635-647.                                        nal of Clinical Oncology, 2004, 22 (16):1-8.
 Moutouh et al., "Novel immunomodulatory drugs (IMiDs®): A                 Schey et al., "A phase I study of an immunomodulatory thalidomide
 potential, new therapy for 13-hemoglobinopathies," Abstract# 3740,        analogue (CC4047) in relapse/refractory multiple myeloma," Inter-
 American Society ofHematology, Dec. 4-7, 2004.                            national Society for Experimental Hematology, Abstract #248, 2002.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 53 of 148 PageID: 53


                                                             US 8,673,939 B2
                                                                      Page 6


 (56)                    References Cited                                  Zhang et al., "CC-5079, a novel microtubule and TNF-a inhibitor
                                                                           with anti-angiogenic and antimetastasis activity," Abstract# B012,
                    OTHER PUBLICATIONS                                     International Conference on Molecular Targets and Cancer Thera-
                                                                           peutics, Nov. 17-21, 2003.
 Shaughnessy et al., "Global gene expression analysis shows loss of        Anderson, "The Role of Immunomodulatory Drugs in Multiple
 C-MYC and IL-6 receptor gene mRNA after exposure of myeloma to            Myeloma," Seminars in Hematology, vol. 40, No. 4, Suppl 4, 2003:
 thalidomide and IMiD," Abstract# 2485, The American Society of            pp. 23-32.
 Hematology, Dec. 1-5, 2000.                                               Weber, "Thalidomide and Its Derivatives: New Promise for Multiple
 Shire et al., "TNF-a inhibitors and rheumatoid arthritis," Exp. Opin.     Mycloma," Cancer Control, vol. 10, No. 5, 375-383, 2003.
 Ther. Patents, 1998, 8 (5):531-544.                                       Patt, Yehuda A.; Hassan, Mana! M.; Lozano, Richard D.; Ellis, Lee
 Sorbera et al., "CC-5013. Treatment of multiple myeloma. Treatment        M.; Peterson, J. Andrew; Waugh, Kimberly A.; Durable Clinical
 of Melanoma. Treatment of myelodysplastic syndrome.                       Response ofRefractory Hepatocellular Carcinoma to Orally Admin-
 Angiogenesis inhibitor. TNF-a production inhibitor," Drugs of the         istered Thalidomide. American Journal of Clinical Oncology, 2000.
 Future, 2003, 28(5):425-431.                                              Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;
 Streetly et al., "Thalidomide analogue CC-4047 is effective in the        Thalidomide: The Revival ofa Drug with Therapeutic Promise in the
 treatment of patients with relapsed and refractory multiple mycloma       Treatment ofCancer; Principles & Practice of Oncology, vol. 15, No.
 (MM) and induces T-cell activation and IL-12 production," Abstract        2, 2001.
 # 367, International Multiple Myeloma Workshop, May 23-27, 2003.          Thomas, Melodie; Doss, Deborah, Thalidomide Nursing Roundtable
 Streetly et al., "Changes in neutrophil phenotype following the           Update, Monograph, Sep. 2002.
 administration of CC-4047 (Actimid) to patients with multiple             Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;
 myeloma," Abstract# 2543, American Society of Hematology, Dec.            Thalidomide: Emerging Role in Cancer Medicine; Annual Review of
 6-9, 2003.                                                                Medicine, 2002.
 Streetly et al., "An update of the use and outcomes of the new            Berenson, J.R.; Bergsagel, P. L.; Munshi, N.; Initiation and Mainte-
 immunomodulatory agent CC-4047 (Actimid) in patients with                 nance ofMultiple Myeloma; Seminars in Hematology, vol. 36, No. 1,
 relapsed/refractory myeloma," Abstract #829, American Society of          Supp.3,Jan. 1999,pp.9-13.
 Hematology, Dec. 6-9, 2003.                                               Gollob, J.A.; Schinpper, C.P.; Orsini, E.; Murphy, E.; Daley, J.F.;
 Teo et al., "A phase I, single-blind, placebo-controlled, ascending       Lazo, S.B.; Frank, D.A.; Characterization of a Novel Subset ofCD8
 single oral dose, safety, tolerability and pharmacokinetic study of       T Cells That Expands in patients Receiving Interleukin-I 2, 02, Am.
 CDC-501, a novel immunomodulatory----oncologic agent, in healthy          Soc. for Clin. Investigation, Inc., vol. 102, No. 3, Aug. 1998, pp.
 male subjects with a comparison of fed and fasted," Clinical Phar-        561-575.
 macology and Therapeutics, 2002, 71 (2)93.                                Cavanagh, L.L.; Barnetson, R.S.; Basten, A.; Halliday, G.M.;
 Teo et al., "Chiral inversion of the second generation IMiD™              Dendritic Epidermal T-Cell Involvement in Induction of CDS+
                                                                           T-Cell-Mediated Immunity Against an Ultraviolet Radiation-In-
 CC-4047 (ACTIMID™) in human plasma and phosphate-buffered
                                                                           duced Skin Tumor Int. J. Cancer: 70, 98-105, 1997.
 saline," Chirality, 2003, 15:348-351.
                                                                           Thomas, D.A., Aguayo, A., Estey, E., Albitar, M., O'Brien, S., Giles,
 Thertulien et al., "Hybrid MEL/DT PACE autotransplant regimen for
                                                                           F.J., Beran, M., Cortes, J., Zeldis, J., Keating, M.J., Barlogie, B.,
 Multiple Myeloma (MM)-safety and efficacy data in pilot study of          Kantarjian, H.M., Thalidomide as anti-angiogenesis therapy (rx) in
 15 patients," Blood, Abstract# 2869, American Society of Hematol-         refractory or relapsed leukemia. Abstract #2269, American Society
 ogy, Dec. 7-11, 2001.                                                     of Hematology, Dec. 3-7, 1999.
 Tohnya et al., "A phase I study of oral CC-5013 (lenalidomide,            Barlogie, B., Desikan, R., Munshi, N., Siegel, D., Mehta, J., Singhal,
 Revlimid™), a thalidomide derivative, in patients with refractory         S., Anaissie, E., Single Course D.T. Pace Anti-Angiochemotherapy
 metastatic cancer," Clinical Prostate Cancer, 2004, 2:241-243.            Effects CR in Plasma Cell Leukemia and Fulminant Multiple
 Tri cot et al., "Angiochemotherapy (ACT) for multiple myloma (MM)         Myeloma (MM). Abstract #4180. American Society of Hematology,
 with DT-PACE results in a high response rate, but in contrast to          Dec. 4-9, 1998.
 tandem transplants with melphalan does not affect durable disease         Hideshima, T., Chauhan, D., Shima, Y., Noopur, R., Davies, F.E., Tai,
 control," Blood, Abstract# 3531, American Society of Hematology,          Y., Treon, S.P., Lin, B.K., Schlossman, R.L., Richardson, P.G.,
 Dec. 7-11, 2001.                                                          Gupta, D., Muller, G.W., Stirling, D.I., Anderson, K.C., Thalidome
 Tsenova et al., "Use ofIMiD3, a thalidomide analog, as an adjunct to      (THAL) and its Analogs Overcome Drug Resistance of Human Mul-
 therapy for experimental tuberculous meningitis," Antimicrobial           tiple Myeloma (MM) Cells to Conventional Therapy. Abstract# 1313.
 Agents and Chemotherapy, 2002, 46 (6)1887-1895.                           American Society of Hematology, Dec. 1-5, 2000.
 Weber, "Lenalidomide (CC-5013, Revlimid™) and other ImiDs,"               Payvandi, F., Wu, L., Gupta, D., Hideshima, T., Haley, M., Muller, G.,
                                                                           Chen, R., Anderson, K.C., Stirling, D., Effects of a Thalidomide
 Abstract# PL5 .02, International Multiple Myeloma Workshop, Apr.
                                                                           Analog on Binding Activity of Transcription Factors and Cell Cycle
 10-14, 2005.
                                                                           Progression of Multiple Myeloma Cell Lines. Abstract #2487.
 Weber et al., "A multicenter, randomized, parallel-group, double-
                                                                           American Society of Hematology, Dec. 1-5, 2000.
 blind, placebo-controlled study oflenalidomide plus dexarnethasone
                                                                           Davies, F.E., Raje, N., Hideshima, T., Lentzsch, S., Young, G., Tai, Y.,
 versus dexarnethasone alone in previously treated subjects with mul-      Lin, B.K., Podar, K., Chauhan, D., Treon, S.P., Gupta, D., Mitsiades,
 tiple myeloma," Abstract# P0.738, International Multiple Myeloma          C., Mitsiades, N., Hayashi, T., Richardson, P.G., Schlossman, R.L.,
 Workshop, Apr. 10-14, 2005.                                               Muller, G.W., Stirling, D. I., Anderson, K.C., Thalidomide (THAL)
 Ye et al., "Novel IMiD drugs enhance expansion and regulate differ-       and Immunomodulatory Derivatives (IMiDS) Augment Natural
 entiation of human cord blood CD34+ cells with cytokines," Blood,         Killer (NK) Cell Cytotocixity in Multiple Myeloma (MM). Abstract
 Abstract #4099, American Society of Hematology, Dec. 6-10, 2002.          #3617. American Society of Hematology, Dec. 1-5, 2000.
 Zangari et al., "Risk factors for deep vein thrombosis (DVT) in a large   Hideshima, T., Chauhan, D., Castro, A., Hayashi, T., Mitsiades, C.,
 group of myeloma patients (Pts) treated with thalidomide (Thal): The      Mitsiades, N., Akiyama, M., Richardson, P.G., Schlossman, R.L.,
 Arkansas Experience," Blood, Abstract# 681, American Society of           Adams, J., Anderson, K.C., NF-KB as a Therapeutic Target in Mul-
 Hematology, Dec. 7-11, 2001.                                              tiple Myeloma (MM). Abstract #1581. American Society of Hema-
 Zangari et al., "Revimid 25 mg (REV 25) x 20 versus 50 mg (REV 50)        tology, Dec. 7-11, 2001.
 x 10 q 28 days with bridging of 5 mg x 10 versus 10 mg x 5 as             Lentsch, S., Rogers, M., Leblanc, R., Birsner, A., Shah, J., Anderson
 post-transplant salvage therapy for multiple myeloma (MM)," B load,       K., D' Amato R., 3-Amino-Phthalimido-Glutarimide (S-3APG)
 Abstract# 1642, American Society of Hematology, Dec. 6-9, 2003.           Inhibits Angiogenesis and Growth in Drug Resistant Multiple
 Zeldis et al., "Potential new therapeutics for Waldenstrom's              Myeloma (MM) in vivo. Abstract# 1976, American Society of Hema-
 macroglobulinemia," Seminars in Oncology, 2003, 30 (2):275-281.           tology, Dec. 7-11, 2001.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 54 of 148 PageID: 54


                                                             US 8,673,939 B2
                                                                       Page 7


 (56)                     References Cited                                  Kast, R.E., "Evidence of a mechanism by which etanercept increased
                                                                            TNF-alpha in multiple myeloma: New insights into the biology of
                    OTHER PUBLICATIONS                                      TNF-alpha giving new treatment opportunities-the role of
                                                                            burproion," Leukemia Research, 2005, 29:1459-1463.
 Park, Y., Kim, S.A., Kim, C.J., Chung, J.H., Mechanism of the Effect       Tsimberidou, A. et al., "Pilot study of recombinant human soluble
 of Thalidomide on Human Multiple Myeloma Cells. Abstract #2685.            tumor necrosis factor (TNF) receptor (p7 5) fusion protein
 American Society of Clinical Oncology, May 12-17, 2001.                    (TNFR:Fc;Enbrel) in patients with refractory multiple myeloma:
 Payvandi, F., Wu, L., Haley M., Gupta, D., Zhang, L., Schafer, P.,         increase in plasma TNFa levels during treatment," Leukemia
 Muller, G.W., Chen, R., Anderson, K.C., Stirling, D., Thalidomide          Research, 2003, 27:375-380.
 Analogs IMiDS Inhibit Expression ofCyclooxygenase-2 in Multiple            Dimopoulos, et al., "Long-term follow-up on overall survival from
 Myeloma Cell Line and LPS Stimulated PBMCs. Abstract #2689.                the MM-009 and MM-010 phase III trials of lenalidomide plus
 American Society of Hematology, Dec. 7-11, 2001.                           dexamethasone in patients with relapsed or refractory multiple
 Mitsiades, N., Mitsiades, C., Poulaki, V., Akiyama, M., Tai, Y., Lin,      myeloma," Leukemia, 2009, 1-6.
 B., Hayashi, T., Catley, L., Hideshima, T., Chauhan, D., Treon, S.P.,      Hideshima, T., et al., "A review oflenalidomide in combination with
 Anderson, K.C., Apoptotic Signaling Induced by Immunomodula-               dexathasone for the treatment of multiple myeloma," Therapeutics
 tory Thalidomide Analogs (Imids) in Human Multiple Myelorna                and Clinical Risk Management, 2008, 4( 1): 129-136.
 Cells; Therapeutic Implications. Abstract #3224. American Society          Wang, M., et al., "Lenalidomide plus dexamethasone is more effec-
 of Hematology, Dec. 7-11, 2001.                                            tive than dexamethasone alone in patients with relapsed or refractory
 Richardson, P.G., Schlossman, R.L., Hideshima, T., Davies, F.,             multiple myeloma regardless of prior thalidomide exposure," Blood,
 Leblanc, R., Catley, L., Doss, D., Kelly, K.A., McKenney, M.,              2008, l 12(12):4445-445 l.
 Mechlowicz, J., Freeman, A,. Deocampo, R., Rich, R., Ryoo, J.,             Gandhi, A., et al., "Dexamethasone Synergizes with Lenalidomide to
 Chauhan, D., Munshi, N., Weller, E., Zeldis, J., Anderson, K.C., A         Inhibit Multiple Myeloma Tumor Growth, But Reduces
 Phase 1 Study of Oral CC5013, an Immunomodulatory Thalidomide              Lenalidomide-Induced Immunomodulation ofT and NK Cell Func-
 (Thal) Derivative, in Patients With Relapsed and Refractory Multiple       tion," Current Cancer Drug Targets, 2010, 10(1):1-13.
 Myeloma (MM). Abstract #3225. American Society of Hematology,              Gay, F. et al., "Lenalidomide plus dexamethasone versus thalidomide
 Dec. 7-11, 2001.                                                           plus dexamethasone in newly diagnosed multiple myelorna: a com-
 "Celgene drug promises activity in solid tumors," Marketletter, Jun.       parative analysis of 411 patients," Blood, 2010, 115(97): 1343-150.
 18,2001.                                                                   Richardson, P. et al., "Thalidomide in multiple myeloma," Biomed
 Meregalli et al., "High-dose dexamethasone as first line therapy of        Pharmacother, 2002, 56: 115-28.
 multiple myeloma?", Recenti Progressi in Medicina, 1998, 89(1): 18-        Swartz, G. et al., "Pre-clinical evaluation of ENMD-0995: A
 20.                                                                        thalidomide analog with activity against multiple myeloma and solid
 Official Action in corresponding Canadian Application No.                  tumors," Cell and Tumor Biology, 2002, 43:181-182, Abstract# 910.
 2,476,983 dated Aug. 21, 2009.                                             Mazucco, R., "Angiogenesis and Anti-angiogenesis Therapeutics,"
 List, A., "New Approaches to the Treatment ofMyelodysplasia," The          !Drugs, 2002, 5(4): 320-322.
 Oncologist, 2002, ?(suppl. 1).39-49.                                       Worker, C., "JP Morgan Hambrecht & Quist-20 1h Annual
 Kurzrock, R., "Myelodysplastic syndrome overview," Seminars in             Healthcare Conference," !Drugs, 2002, 5(2): 113-116.
 Hematology (Abstract only), 2002, 39(3)(suppl. 2):18-25 Abstract           Treston, A. et al., "Pre-Clinical Evaluation of a Thalidomide Analog
 only.                                                                      with Activity Against Multiple Myeloma and Solid Tumors-
 Goerner, et al., "Morbidity and mortality of chronic GVHD after            ENMD-0995 (S-(-)-3-(3-amino-phthalimido )-glutarimide)," Blood,
 hematopoietic stem cell transplantation from HLA-identical siblings        2002, 100(1 l):816a, Abstract #3225.
 for patients with aplastic or refractory anemias," Biology of Blood        Mazucco, R. and Williams, L., "Immunotherapy, chemoprevention
 and Marrow Transplantation (Abstract only), 2002, 8(1):47-56.              and angiogenesis," !Drugs, 2002, 5(5):408-411.
 Thomas, D., "Pilot studies of Thalidomide in Acute Myelogenous             Fernandes, P., "Anti-Cancer Drug Discovery and Development Sum-
 Leukemia, Myelodysplastic Syndromes, and Myeloproliferative                mit," !Drugs, 2002, 5(8):757-764.
 Disorders," Seminars in Hematology, 2000, 37(l)(suppl. 3):26-34.           Notification letter datedAug. 30, 2010 from Natco Pharma Limited to
 Zorat, F. et al., "The clinical and biological effects of thalidomide in   Celgene Corporation re: Notification purusant to § 505(j)(2)(B) of
 patients with myelodysplastic syndromes," British Journal of               the Federal Food, Drug and Cosmetic Act.
 Haematology, 2001, 115:881-894.                                            Complaint for Patent Infringement filed on Oct. 8, 2010 by Celgene
 Official Action dated Feb. 10, 2009 in JP Application No. 2004-            Corporation in the U.S. District Court, District of New Jersey against
 545192. (English translation provided.).                                   Natco Pharma Limited.
 Teramura, M., Men-ekiyokusei Ryouhou, Current Therapy, 2000,               Answer to Complaint filed on Nov. 18, 2010 byNatco Pharma Lim-
 18(5):140-144 (in Japanese).                                               ited in the U.S. District Court, District of New Jersey.
 Kon-nichi no Chiryou Shishin, 1997 [Pocket Edition], Igaku Shoin,          Grosshans, E. and Illy, G., "Thalidomide Therapy for Inflammatory
 1997, 513-514 (in Japanese).                                               Dermatoses," International Journal of Dermatology, 1984,
 Okamoto, T., Kotsuzuiikeisei Shoukougun to Men-eki Ijo, Bessatsu           23(9):598-602.
 Nihon Rinsho, Syndrome Series for each area, No. 22, Blood Syn-            Krenn, M. et al., "Improvements in Solubility and Stability of
 dromes III, Nihon Rinshou, 213-216 (in Japanese), Oct. 1998.               Thalidomide        upon    Complexation       with    Hydropropyl-13-
 Merck Manual, 17 1h ed. Japanese version, 1999, 951-952.                   Cyclodextrin," Journal of Pharmaceutical Sciences, 1992,
 Notice of Allowance from U.S. Appl. No. 11/096, 155 dated Jan. 12,         81(7):685-689.
 2010.                                                                      Schmahl, H. J. et al., "Pharmacokinetics of the Teratogenic and
 Rajkumar et al., "Combination therapy with thalidomide plus                Nonteratogenic Thalidomide Analogs EM 12 and Supidimide in the
 dexamethasone for newly diagnosed multiple myeloma," American              Rat and Marmoset Monkey", in Pharmacokinetics in Teratogenesis,
 Society of Hematology, 43rd Annual Meeting, Dec. 7-11, 2001,               CRC Press, 1987, vol. I, Ch. 12, pp. 181-192.
 Abstract #3525.                                                            Schumacher, H. et al., "The Teratogenic Activity of a Thalidomide
 Scheffler et al., "Safety and pharrnacokinetics of CDC-501, a novel        Analogue, EMw in Rabbits, Rats, and Monkeys," Teratology, 1971,
 immunomodulatory-oncologic agent, after single then multiple, oral         5:233-240.
 100 mg twice daily doses," American Society for Clinical Pharma-           Smith, R. et al., "Studies on the Relationship Between the Chemical
 cology and Therapeutics, Mar. 24-27, 2002, Abstract #WPIII-63.             Structure and Embryotoxic Activity of Thalidomide and Related
 Marriott et al., "Thalidomide analogue CDC-501 is safe and well            Compounds," in A Symposium on Embryopathie Activity ofDrugs, J.
 tolerated by patients with end stage cancer and shows evidence of          & A. Churchill Ltd., 1965, Session 6, pp. 194-209.
 clinical responses and extensive immune activation," Br. J Cancer,         Sheskin, J. and Sagher, F., "Trials with Thalidomide Derivatives in
 2002, 86(Supp. l):Abst 6.4.                                                Leprosy Reactions," Leprosy Review, 1968, 39(4):203-205.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 55 of 148 PageID: 55


                                                           US 8,673,939 B2
                                                                    Page 8


 (56)                    References Cited                                Patients with Relapsed Multiple Myeloma", presented at 54th ASH
                                                                         Annual Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,
                    OTHER PUBLICATIONS                                   Abstract #1851.
                                                                         Sonneveld et al., "Escalated Dose Bortezomib Once Weekly Com-
 Sheskin, J., "Study with Nine Thalidomide Derivatives in the Lepra      bined with Lenalidomide and Dexamethasone ( eVRD) Followed by
 Reaction," Pharmacology and Therapeutics, 1978, 17:82-84.               Lenalidomide Maintenance in First Relapse of Multiple Myeloma
 Raje, N. and Anderson, K., "Thalidomide and immunomodulatory            (MM). the HOV.ON 86 Phase 2 Trial", presented at 54th ASH Annual
 drugs as cancer therapy," Current Opinions in Oncology, 2002,           Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 14:635-640.                                                             #1853.
 Kumar, S. et al., "Thalidomide as an anti-cancer agent," J Cell. Mod.   Suvannasankha et al., "A Phase I/II Trial Combining High-Dose
 Med., 2002, 6(2):160-174.                                               Lenalidomide with Melphalan and Autologous Transplant for Mul-
 Singha!, S. and Mehta, J., "Thalidomide in Cancer," BioDrugs, 2001,     tiple Myeloma: A Report of the Phase I Dose-Finding Study", pre-
 15(3):163-172.                                                          sented at 54th ASH Annual Meeting and Exposition, Atlanta, Geor-
 Notice of Opposition to EP 1 505 973 filed by Synthon B.V. on Nov.      gia, Dec. 8-11, 2012,Abstract#3146.
 30, 2010.                                                               Mark et al.,           "ClaPD (Clarithromycin,       Pomalidomide,
 Notice of Opposition to EP 1505973 filed by Strawman Limited on         Dexamethasone) Therapy in Relapsed or Refractory Multiple
 Dec. 1, 2010.                                                           Myeloma", presented at 54th ASH Annual Meeting and Exposition,
 Samson, D. et al., "Infusion ofVincristine and Doxorubicin with Oral    Atlanta, Georgia, Dec. 8-11, 2012, Abstract #77.
 Dexamethasone as First-Line Therapy for Multiple Myeloma," The          Lacy et al., "Pomalidomide Plus Low-Dose Dexamethasone (Porn/
 Lancet, 1989, 334(8668):882-885.                                        Dex) in Relapsed Myeloma: Long Term Follow up and Factors
 Barlogie, B. et al., "Effective Treatment of Advanced Multiple          Predicing Outcome in 345 Patients," presented at 54th ASH Annual
 Myeloma Refractory to Alkylating Agents," N. Engl. J Med., 1984,        Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 310(21): 1353-1356.                                                     #201.
 Dimopoulos, M. et al., "Thalidomide and dexamethasone combina-          Jagannath et al., "Pomalidomide (POM) with Low-Dose
 tion for refractory multiple myeloma," Annals of Oncology, 2001,        Dexamethasone (LoDex) in Patients (Pts) with Relapsed and Refrac-
 12:991-995.                                                             tory Multiple Myeloma Who Have Received Prior Therapy with
 Zangari, M., et al., "Thrombogenic activity of doxorubicin in           Lenalidomide (LEN) and Bortczomib (BORT): Updated Phase 2
 myeloma patients receiving thalidomide: implications for therapy,"
                                                                         Results and Age Subgroup Analysis," presented at 54th ASH Annual
 Blood, 2002, 100: 1168-1171.
                                                                         Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 List, A. et al., "High Erythropoietic Remitting Activity of the
                                                                         #450.
 Immunomodulatory Thalidomide Analog, CC5013, in Patients with
                                                                         Richardson et al., "MM-005: A Phase 1, Multicenter, Open-Label,
 Myelodysplastic Syndrome (MDS)," Abstract #353, Blood, 2002,
 100(1 l):96a.                                                           Dose-Escalation Study to Determine the Maximum Tolerated Dose
 Mufti, G. et al., "Myelodysplastic Syndrome," American Society of       for the Combination of Pomalidomide, Bortezomib, and Low-Dose
 Hematology, 2003, pp. 176-199.                                          Dexamethasone in Subjects with Relapsed or Refractory Multiple
 Extracts from drug databases: retrieved from http://www.nextbio.        Myeloma," presented at 54th ASH Annual Meeting and Exposition,
 com./b/search/ov/IMiD3%20cpd on Nov. 26, 2010 and http://               Atlanta, Georgia, Dec. 8-11, 2012, Abstract #727.
 pubchem.ncbi .nlm.nih.gov/summary/summary.cgi?cid~2 l 63 26 on          Leleu et al., "Prolonged Overall Survival with Pomalidomide and
 Nov. 26, 2010.                                                          Dexamethasone in Myeloma Characterized with End Stage Disease,"
 Stockdale, 1998, Medicine, Rubenstein and Federman, eds., vol. 3,       presented at 54th ASII Annual Meeting and Exposition, Atlanta,
 Ch. 12, Sections IV and X.                                              Georgia, Dec. 8-11, 2012, Abstract #2961.
 "List of Approved Oncology Drugs with Approved Indications,"            Berenson et al., "A Phase V2Study of Pomalidomide, Dexamethasone
 http://www. accessdata.fda. gov/ scripts/cder/onctoo ls/druglist.cfm.   and Pegylated Liposomal Doxorubicin for Patients with Relapsed/
 Office Action mailed Jun. 18, 2008, U.S. Appl. No. 11/325,954.          Refractory Multiple Myeloma," presented at 54thASHAnnual Meet-
 Gamberi et al., "Overall Safety and Treatment Duration in               ing and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,, Abstract
 Lenalidomide (LEN)-, Thalidomide (THAL)-, and Bortezomib                #2979.
 (BORT)-Treated Patients (Pts) within the European Post-Approval         Lonial et al., "Improvement in Clinical Benefit Parameters with
 Safety Study (EU PASS) of Relapsed/Refractory Multiple Myelorna         Pomalidomide (POM) in Combination with Low-Dose
 (RRMM)", presented at 54th ASH Annual Meeting and Exposition,           Dexamethasone (LoDex) in Patients with Relapsed and Refractory
 Atlanta, Georgia, Dec. 8-11, 2012, Abstract #4068.                      Multiple Myeloma (RRMM): Results From a Phase 2 Study," pre-
 Korde et al., "Phase II Clinical and Correlative Study ofCarfilzomib,   sented at 54th ASH Annual Meeting and Exposition, Atlanta, Geor-
 Lenalidomide, and Dexamethasone (CRd) in Newly Diagnosed Mul-           gia, Dec. 8-11, 2012, Abstract #4052.
 tiple Myeloma (MM) Patients", presented at 54th ASII Annual Meet-       Vij et al., "Pomalidomie (POM) with Low-Dose Dexamethasone
 ing and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract         (Lo Dex) in Patients with Relapsed and Refractory Multiple Myeloma
 #732.                                                                   (RRMM): Outcomes Based on Prior Treatment Exposure," presented
 Kumar et al., "A Phase 1/2 Study of Weekly MLN9708, an Investi-         at 54th ASH Annual Meeting and Exposition, Atlanta, Georgia, Dec.
 gational Oral Proteasome Inhibitor, in Combination with                 8-11, 2012, Abstract #4070.
 Lenalidomide and Dexamethasone in Patients with Previously              Richardson et al., "Treatment Outcomes with Pomalidomide (POM)
 Untreated Multiple Myeloma (MM)", presented at 54th ASH Annual          in Combination with Low-Dose Dexamethasone (LoDex) in Patients
 Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract     with Relapsed and Refractory Multiple Myeloma (RRMM) and
 #332.                                                                   Del(l 7p13) and/or t(4;14) (pl6;q32) Cytogenic Abnormalities Who
 Palumbo et al., "Pomalidomide Cyclophosphamide and Prednisone           Have Received Prior Therapy with Lenalidomide (LEN) and
 (PCP) Treatment for Relapsed/Refractory Multiple Myeloma", pre-         Bortczomib (BORT)", presented at 54th ASH Annual Meeting and
 sented at 54th ASH Annual Meeting and Exposition, Atlanta, Geor-        Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract #4053.
 gia, Dec. 8-11, 2012, Abstract #446.                                    Dimopoulos et al., "Pomalidomide in Combination with Low-Dose
 Richardson et al., "A Phase 2 Study ofElotuzurnab (Elo) in Combi-       Dexamethasone: Demonstrates a Significant Progression Free Sur-
 nation with Lenalidomide and Low-Dose Dexamethasone (Ld) in             vival and Overall Survival Advantage, in Relapsed/Refractory MM:
 Patients (pts) with Relapsed/Refractory Multiple Myeloma (R/R           A Phase 3, Multicenter, Randomized, Open-Label Study," presented
 MM): Updated Results", presented at 54thASH Annual Meeting and          at 54th ASH Annual Meeting and Exposition, Atlanta, Georgia, Dec.
 Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract #202.           8-11, 2012, Abstract #LBA-6.
 Sacchi et al., "A Phase I/II Study of Bendamushne, Low-Dose             Shastri et al., "A Phase II Study of Low-Dose Pornalidomide (0.5mg/
 Dexamethasone, and Lenalidomide (BdL) for the Treatment of              day) and Prednisone Combination Therapy in Patients with
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 56 of 148 PageID: 56


                                                         US 8,673,939 B2
                                                                  Page 9


 (56)                   References Cited                               English translation of Japanese IP High Court decision in Application
                                                                       No. JP 2004-505051, dated Apr. 11, 2013.
                   OTHER PUBLICATIONS                                  Jagannath, S. et al., "Pomalidomide (POM) with or without low-dose
                                                                       dexamethasone (Lo DEX) in patients (Pts) with relapsed and refrac-
 Myelofibrosis and Significant Anemia," presented at 54th ASH          tory multiple myeloma (RRMM): MM-002 phase II age subgroup
 Annual Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,     analysis," J Clin Oncol 31, 2013 (suppl; abstr 8532).
 Abstract# 1728.                                                       Siegel, D. et al, "Long-term safety and efficacy of pomalidomide
 Shah et al., "A Multi-Center Phase I/II Trial of Carfilzomib and      (POM) with or without low-dose dexamethasone (LoDEX) in
                                                                       relapsed and refractory multiple myeloma (RRMM) patients enrolled
 Pomalidomide with Dexamethasone (Car-Pom-d) in Patients with
                                                                       in the MM-002 phase II trial," J Clin Oncol 31, 2013 (suppl; abstr
 Relapsed/Refractory Multiple Myeloma," presented at 54th ASH
                                                                       8588).
 Annual Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,
                                                                       Richardson, P.G. et al., A Phase 1/2 Multi-Center, Randomized, Open
 Abstract #74.                                                         Label Dose Escalation Study to Determine the Maximum Tolerated
 Office Action in corresponding CN Application No.2011102567 52.0      Dose (MTD), Safety, and Efficacy of Pomalidomide (POM) Alone or
 dated Feb. 8, 2013.                                                   in Combination with Low-Dose Dexamethasone (DEX) in Patients
 Stirling, D., "Thalidomide: A Novel Template for Anticancer Drugs."   (PTS) with Relapsed and Refractory Multiple Myeloma (RRMM)
 Seminars in Oncology, Dec. 2001, 2816002-606.                         Who Have Received Prior Treatment (TX) That Includes
 Celgene Press Release, "Celgene Will Discontinue Phase III ORI-       Lenalidomide (LEN) and Bortezomib (BORT), Haematologica,
 GIN® Trial in Previously Untreated Elderly Patients with B-Cell       200 l; 96(sl):S31, Abstract 0-12, 131h international Myeloma Work-
 Chronic Lymphocytic Leukemia," published on Celgene Newsroom,         shop, Paris, France-May 3-6, 2011.
 http://newsroom.celgene.com on Jul. 18, 2013 at 7:30 am EDT.          MacNeil, J.S., "Pomalidomide Picks Up Where Both Earlier IMiDs
 Mateos, M.-V., Ph.D. et al., "Lenalidomide plus Dexamethasone for     Stop Working," The Oncology Report, Mar.I Apr.2010, p. 34.
 High-Risk Smoldering Multiple Myeloma," New England Journal of
 Medicine, Aug. 2013, 369(5):438-447.                                  * cited by examiner
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 57 of 148 PageID: 57


 U.S. Patent                         Mar.18,2014                       US 8,673,939 B2




                                                   Hs            Sultan CeHs
                                                   ,......,_,............ .................... .
                                                                                    ...
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 58 of 148 PageID: 58


                                                       US 8,673,939 B2
                                1                                                                       2
       METHODS FOR TREATING MULTIPLE                                     (e.g., b-FGF). Angiogenesis can also be induced indirectly
        MYELOMA WITH 4-(AMIN0)-2-(2,6-                                   through the recruitment of inflammatory cells (particularly
      DIOX0(3-PIPERIDYL))-ISOINDOLINE-1,3-                               macrophages) and their subsequent release of angiogenic
                     DIONE                                               cytokines (e.g., TNF-a, bFGF).
                                                                    5       A variety of other diseases and disorders are also associ-
    This application is a continuation of U.S. patent applica-           ated with, or characterized by, undesired angiogenesis. For
 tion Ser. No. 13/488,888, filed Jun. 5, 2012, which is a con-           example, enhanced or unregulated angiogenesis has been
 tinuation ofU. S. patent application Ser. No. 12/640, 702, filed        implicated in a number of diseases and medical conditions
 Dec. 17, 2009, now U.S. Pat. No. 8,198,306, which is a                  including, but not limited to, ocular neovascular diseases,
 continuation application of U.S. patent application Ser. No.       10
                                                                         choroidal neovascular diseases, retina neovascular diseases,
 10/438,213, filed May 15, 2003,nowU.S. Pat. No. 7,968,569,              rubeosis (neovascularization of the angle), viral diseases,
 which claims the benefit of U.S. provisional application Nos.           genetic diseases, inflammatory diseases, allergic diseases,
 60/380,842, filed May 17, 2002, and 60/424,600, filed Nov. 6,           and autoimmune diseases. Examples of such diseases and
 2002, the entireties of which are incorporated herein by ref-
                                                                    15
                                                                         conditions include, but are not limited to: diabetic retinopa-
 erence.
                                                                         thy; retinopathy of prematurity; corneal graft rejection;
               1. FIELD OF THE INVENTION                                 neovascular glaucoma; retrolental fibroplasia; and prolifera-
                                                                         tive vitreoretinopathy.
    This invention relates to methods of treating, preventing               Accordingly, compounds that can control angiogenesis or
 and/or managing specific cancers, and other diseases includ-       20   inhibit the production of certain cytokines, including TNF-a,
 ing, but not limited to, those associated with, or characterized        may be useful in the treatment and prevention of various
 by, undesired angiogenesis, by the administration of one or             diseases and conditions.
 more immunomodulatory compounds alone or in combina-                       2.2 Methods of Treating Cancer
 tion with other therapeutics. In particular, the invention                 Current cancer therapy may involve surgery, chemo-
 encompasses the use of specific combinations, or "cocktails,"      25   therapy, hormonal therapy and/or radiation treatment to
 of drugs and other therapy, e.g., radiation to treat these spe-         eradicate neoplastic cells in a patient (see, for example,
 cific cancers, including those refractory to conventional               Stockdale, 1998, Medicine, vol. 3, RubensteinandFederman,
 therapy. The invention also relates to pharmaceutical compo-            eds., Chapter 12, Section IV). Recently, cancer therapy could
 sitions and dosing regimens.                                            also involve biological therapy or immunotherapy. All of
                                                                    30
                                                                         these approaches pose significant drawbacks for the patient.
         2. BACKGROUND OF THE INVENTION
                                                                         Surgery, for example, may be contraindicated due to the
                                                                         health of a patient or may be unacceptable to the patient.
    2.1 Pathobiology of Cancer and Other Diseases
                                                                         Additionally, surgery may not completely remove neoplastic
    Cancer is characterized primarily by an increase in the
 number of abnormal cells derived from a given normal tissue,       35
                                                                         tissue. Radiation therapy is only effective when the neoplastic
 invasion of adjacent tissues by these abnormal cells, or lym-           tissue exhibits a higher sensitivity to radiation than normal
 phatic or blood-borne spread of malignant cells to regional             tissue. Radiation therapy can also often elicit serious side
 lymph nodes and to distant sites (metastasis). Clinical data            effects. Hormonal therapy is rarely given as a single agent.
 and molecular biologic studies indicate that cancer is a mul-           Although hormonal therapy can be effective, it is often used
 tistep process that begins with minor preneoplastic changes,       40   to prevent or delay recurrence of cancer after other treatments
 which may under certain conditions progress to neoplasia.               have removed the majority of cancer cells. Biological thera-
 The neoplastic lesion may evolve clonally and develop an                pies and immunotherapies are limited in number and may
 increasing capacity for invasion, growth, metastasis, and het-          produce side effects such as rashes or swellings, flu-like
 erogeneity, especially under conditions in which the neoplas-           symptoms, including fever, chills and fatigue, digestive tract
 tic cells escape the host's immune surveillance. Raitt, I.,        45   problems or allergic reactions.
 Brostoff, J and Kale, D., Immunology, 17.1-17.12 (3rd ed.,                 With respect to chemotherapy, there are a variety of che-
 Mosby, St. Louis, Mo., 1993).                                           motherapeutic agents available for treatment of cancer. A
    There is an enormous variety of cancers which are                    majority of cancer chemotherapeutics act by inhibiting DNA
 described in detail in the medical literature. Examples                 synthesis, either directly, or indirectly by inhibiting the bio-
 includes cancer of the lung, colon, rectum, prostate, breast,      50   synthesis of deoxyribonucleotide triphosphate precursors, to
 brain, and intestine. The incidence of cancer continues to              prevent DNA replication and concomitant cell division. Gil-
 climb as the general population ages, as new cancers develop,           man et al., Goodman and Gilman 's: The Pharmacological
 and as susceptible populations (e.g., people infected with              Basis of Therapeutics, Tenth Ed. (McGraw Hill, New York).
 AIDS or excessively exposed to sunlight) grow. A tremen-                   Despite availability of a variety of chemotherapeutic
 dous demand therefore exists for new methods and composi-          55   agents, chemotherapy has many drawbacks. Stockdale, Medi-
 tions that can be used to treat patients with cancer.                   cine, vol. 3, Rubenstein and Federman, eds., ch. 12, sect. 10,
    Many types of cancers are associated with new blood ves-             1998. Almost all chemotherapeutic agents are toxic, and che-
 sel formation, a process known as angiogenesis. Several of              motherapy causes significant, and often dangerous side
 the mechanisms involved in tumor-induced angiogenesis                   effects including severe nausea, bone marrow depression, and
 have been elucidated. The most direct of these mechanisms is       60   immunosuppression. Additionally, even with administration
 the secretion by the tumor cells of cytokines with angiogenic           of combinations of chemotherapeutic agents, many tumor
 properties. Examples of these cytokines include acidic and              cells are resistant or develop resistance to the chemothera-
 basic fibroblastic growth factor (a,b-FGF), angiogenin, vas-            peutic agents. In fact, those cells resistant to the particular
 cular endothelial growth factor (VEGF), and TNF-a. Alter-               chemotherapeutic agents used in the treatment protocol often
 natively, tumor cells can release angiogenic peptides through      65   prove to be resistant to other drugs, even if those agents act by
 the production of proteases and the subsequent breakdown of             different mechanism from those of the drugs used in the
 the extracellular matrix where some cytokines are stored                specific treatment. This phenomenon is referred to as pleio-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 59 of 148 PageID: 59


                                                        US 8,673,939 B2
                                 3                                                                       4
 tropic drug or multi drug resistance. Because of the drug resis-          not limited to, surgery, chemotherapy, radiation therapy, hor-
 tance, many cancers prove refractory to standard chemothera-              monal therapy, biological therapy and immunotherapy.
 peutic treatment protocols.                                                  This invention also encompasses methods of treating, man-
    Other diseases or conditions associated with, or character-            aging or preventing diseases and disorders other than cancer
 ized by, undesired angiogenesis are also difficult to treat.         5    that are associated with, or characterized by, undesired angio-
 However, some compounds such as protamine, hepain and                     genesis, which comprise administering to a patient in need of
 steroids have been proposed to be useful in the treatment of              such treatment, management or prevention a therapeutically
 certain specific diseases. Tayloretal.,Nature 297:307 (1982);             or prophylactically effective amount of an immunomodula-
 Folkman et al., Science 221:719 (1983); and U.S. Pat. Nos.                tory compound, or a pharmaceutically acceptable salt, sol-
 5,001,116 and 4,994,443. Thalidomide and certain deriva-             IO   vate, hydrate, stereoisomer, clathrate, or prodrug thereof.
 tives of it have also been proposed for the treatment of such                In other methods of the invention, an immunomodulatory
 diseases and conditions. U.S. Pat. Nos. 5,593,990, 5,629,327,             compound is administered in combination with a therapy
 5,712,291, 6,071,948 and 6,114,355 to D' Amato.                           conventionally used to treat, prevent or manage diseases or
    Still, there is a significant need for safe and effective meth-   15
                                                                           disorders associated with, or characterized by, undesired
 ods of treating, preventing and managing cancer and other                 angiogenesis. Examples of such conventional therapies
 diseases and conditions, particularly for diseases that are               include, but are not limited to, surgery, chemotherapy, radia-
 refractory to standard treatments, such as surgery, radiation             tion therapy, hormonal therapy, biological therapy and immu-
 therapy, chemotherapy and hormonal therapy, while reducing                notherapy.
 or avoiding the toxicities and/or side effects associated with       20      This invention encompasses pharmaceutical composi-
 the conventional therapies.                                               tions, single unit dosage forms, dosing regimens and kits
    2.3 IMiDs™                                                             which comprise an immunomodulatory compound, or a phar-
    A number of studies have been conducted with the aim of                maceutically acceptable salt, solvate, hydrate, stereoisomer,
 providing compounds that can safely and effectively be used               clathrate, or prodrug thereof, and a second, or additional,
 to treat diseases associated with abnormal production of             25   active agent. Second active agents include specific combina-
 TNF-a. See, e.g., Marriott, J. B., et al., Expert Opin. Biol.             tions, or "cocktails," of drugs.
 Ther. 1(4): 1-8 (2001); G. W. Muller, et al., Journal of Medici-
 nal Chemistry 39(17): 3238-3240 (1996); and G. W. Muller,                           4. BRIEF DESCRIPTION OF FIGURE
 et al., Bioorganic & Medicinal Chemistry Letters 8: 2669-
 2674 (1998). Some studies have focused on a group of com-            30     FIG. 1 shows a comparison of the effects of3-( 4-amino-l-
 pounds selected for their capacity to potently inhibit TNF -a             oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Re-
 production by LPS stimulated PBMC. L. G. Corral, et al.,                  vimid™) and thalidomide in inhibiting the proliferation of
 Ann. Rheum. Dis. 58:(Suppl I) 1107-1113 (1999). These                     multiple mycloma (MM) cell lines in an in vitro study. The
 compounds, which are referred to as IMiDs™ (Celgene Cor-                  uptake of [3 H]-thymidine by different MM cell lines
 poration) or Immunomodulatory Drugs, show not only potent            35   (MM. IS, Hs Sultan, U266 and RPMI-8226) was measured as
 inhibition of TNF-a but also marked inhibition of LPS                     an indicator of the cell proliferation.
 induced monocyte ILi~ and IL12 production. LPS induced
 IL6 is also inhibited by immunomodulatory compounds,                                5. DETAILED DESCRIPTION OF THE
 albeit partially. These compounds are potent stimulators of                                   INVENTION
 LPS induced ILlO. Id. Particular examples of IMiD™s                  40
 include, but are not limited to, the substituted 2-(2,6-dioxopi-             A first embodiment of the invention encompasses methods
 peridin-3-yl) phthalimides and substituted 2-(2,6-dioxopip-               of treating, managing, or preventing cancer which comprises
 eridin-3-yl)-1-oxoisoindoles described in U.S. Pat. Nos.                  administering to a patient in need of such treatment or pre-
 6,281,230 and 6,316,471, both to G. W. Muller, et al.                     vention a therapeutically or prophylactically effective
                                                                      45   amount of an immunomodulatory compound of the inven-
            3. SUMMARY OF THE INVENTION                                    tion, or a pharmaceutically acceptable salt, solvate, hydrate,
                                                                           stereoisomer, clathrate, or prodrug thereof.
    This invention encompasses methods of treating and pre-                   In particular methods encompassed by this embodiment,
 venting certain types of cancer, including primary and meta-              the immunomodulatory compound is administered in combi-
 static cancer, as well as cancers that are refractory or resistant   50   nation with another drug ("second active agent") or method of
 to conventional chemotherapy. The methods comprise                        treating, managing, or preventing cancer. Second active
 administering to a patient in need of such treatment or pre-              agents include small molecules and large molecules (e.g.,
 vention a therapeutically or prophylactically effective                   proteins and antibodies), examples of which are provided
 amount of an immunomodulatory compound, or a pharma-                      herein, as well as stem cells. Methods, or therapies, that can
 ceutically acceptable salt, solvate, hydrate, stereoisomer,          55   be used in combination with the administration of the immu-
 clathrate, or prodrug thereof. The invention also encompasses             nomodulatory compound include, but are not limited to, sur-
 methods of managing certain cancers (e.g., preventing or                  gery, blood transfusions, immunotherapy, biological therapy,
 prolonging their recurrence, or lengthening the time of remis-            radiation therapy, and other non-drug based therapies pres-
 sion) which comprise administering to a patient in need of                ently used to treat, prevent or manage cancer.
 such management a prophylactically effective amount of an            60      Another embodiment of the invention encompasses meth-
 immunomodulatory compound of the invention, or a pharma-                  ods of treating, managing or preventing diseases and disor-
 ceutically acceptable salt, solvate, hydrate, stereoisomer,               ders other than cancer that are characterized by undesired
 clathrate, or prodrug thereof.                                            angiogenesis. These methods comprise the administration of
    In particular methods of the invention, an immunomodu-                 a therapeutically or prophylactically effective amount of an
 latory compound is administered in combination with a                65   immunomodulatory compound, or a pharmaceutically
 therapy conventionally used to treat, prevent or manage can-              acceptable salt, solvate, hydrate, stereoisomer, clathrate, or
 cer. Examples of such conventional therapies include, but are             prodrug thereof.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 60 of 148 PageID: 60


                                                     US 8,673,939 B2
                               5                                                                     6
    Examples of diseases and disorders associated with, or             closed in U.S. Pat. No. 5,929,117; l-oxo-2-(2,6-dioxo-3-
 characterized by, undesired angiogenesis include, but are not         fluoropiperidin-3yl) isoindolines and 1,3-dioxo-2-(2,6-
 limited to, inflammatory diseases, autoimmune diseases,               dioxo-3-fluoropiperidine-3-yl) isoindolines such as those
 viral diseases, genetic diseases, allergic diseases, bacterial        described in U.S. Pat. No. 5,874,448; the tetra substituted
                                                                  5
 diseases, ocular neovascular diseases, choroidal neovascular          2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolines described in
 diseases, retina neovascular diseases, and rubeosis (neovas-          U.S. Pat. No. 5,798,368; 1-oxo and 1,3-dioxo-2-(2,6-diox-
 cularization of the angle).                                           opiperidin-3-yl) isoindolines (e.g., 4-methyl derivatives of
    In particular methods encompassed by this embodiment,              thalidomide and EM-12), including, but not limited to, those
 the immunomodulatory compound is administer in combina-          10   disclosed in U.S. Pat. No. 5,635,517; and a class of non-
 tion with a second active agent or method of treating, man-           polypeptide cyclic amides disclosed in U.S. Pat. Nos. 5,698,
 aging, or preventing the disease or condition. Second active          579 and 5,877,200; analogs and derivatives of thalidomide,
 agents include small molecules and large molecules (e.g.,             including hydrolysis products, metabolites, derivatives and
 proteins and antibodies), examples of which are provided              precursors of thalidomide, such as those described in U.S.
 herein, as well as stem cells. Methods, or therapies, that can   15   Pat. Nos. 5,593,990, 5,629,327, and 6,071,948 to D' Amato;
 be used in combination with the administration of the immu-           aminothalidomide, as well as analogs, hydrolysis products,
 nomodulatory compound include, but are not limited to, sur-           metabolites, derivatives and precursors of aminothalidomide,
 gery, blood transfusions, immunotherapy, biological therapy,          and substituted 2-(2,6-dioxopiperidin-3-yl) phthalimides and
 radiation therapy, and other non-drug based therapies pres-           substituted      2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindoles
                                                                  20
 ently used to treat, prevent or manage disease and conditions         such as those described in U.S. Pat. Nos. 6,281,230 and
 associated with, or characterized by, undesired angiogenesis.         6,316,471; isoindole-imide compounds such as those
    The invention also encompasses pharmaceutical composi-             described in U.S. patent application Ser. No. 09/972,487 filed
 tions (e.g., single unit dosage forms) that can be used in            on Oct. 5, 2001, U.S. patent application Ser. No. 10/032,286
 methods disclosed herein. Particular pharmaceutical compo-       25
                                                                       filed on Dec. 21, 2001, and International Application No.
 sitions comprise an immunomodulatory compound of the                  PCT/USOl/50401 (International Publication No. WO
 invention, or a pharmaceutically acceptable salt, solvate,            02/059106). The entireties of each of the patents and patent
 hydrate, stereoisomer, clathrate, or prodrug thereof, and a           applications identified herein are incorporated herein by ref-
 second active agent.                                                  erence. Immunomodulatory compounds of the invention do
    5.1 Immunomodulatory Compounds                                30   not include thalidomide.
    Compounds used in the invention include immunomodu-                   Other specific immunomodulatory compounds of the
 latory compounds that are racemic, stereomerically enriched           invention include, but are not limited to, 1-oxo- and 1,3
 or stereomerically pure, and pharmaceutically acceptable              dioxo-2-(2,6-dioxopiperidin-3-yl) isoindolines substituted
 salts, solvates, hydrates, stereoisomers, clathrates, and pro-        with amino in the benzo ring as described in U.S. Pat. No.
                                                                  35   5,635,517 which is incorporated herein by reference. These
 drugs thereof. Preferred compounds used in the invention are
 small organic molecules having a molecular weight less than           compounds have the structure I:
 about 1,000 g/mol, and are not proteins, peptides, oligonucle-
 otides, oligosaccharides or other macromolecules.
    As used herein and unless otherwise indicated, the terms      40                                         0
 "immunomodulatory compounds" and "IMiDs™" (Celgene
 Corporation) encompasses small organic molecules that
 markedly inhibit TNF-a, LPS induced monocyte ILi ~ and
 IL12, and partially inhibit IL6 production. Specific immuno-
 modulatory compounds are discussed below.
    TNF -a is an inflammatory cytokine produced by macroph-
                                                                  45
                                                                                    JX>-\:(
 ages and monocytes during acute inflammation. TNF-a is                in which one ofX andY is C=O, the otherofX andY is C=O
 responsible for a diverse range of signaling events within            or CH 2 , and R 2 is hydrogen or lower alkyl, in particular
 cells. TNF-a may play a pathological role in cancer. Without          methyl. Specific immunomodulatory compounds include, but
 being limited by theory, one of the biological effects exerted   50   are not limited to:
 by the immunomodulatory compounds of the invention is the             l -oxo-2-(2,6-dioxopiperidin-3-yl )-4-aminoisoindoline;
 reduction of synthesis of TNF-a. Immunomodulatory com-                l -oxo-2-(2,6-dioxopiperidin-3-yl )-5-aminoisoindoline;
 pounds of the invention enhance the degradation of TNF-a              l -oxo-2-(2,6-dioxopiperidin-3-yl )-6-aminoisoindoline;
 mRNA.                                                                 l-oxo-2-(2,6-dioxopiperidin-3-yl)-7-aminoisoindoline;
                                                                  55
    Further, without being limited by theory, immunomodula-            1,3-dioxo-2-(2, 6-dioxopiperidin-3-yl )-4-aminoisoindoline;
 tory compounds used in the invention may also be potent                  and
 co-stimulators of T cells and increase cell proliferation dra-        1,3-dioxo-2-(2, 6-dioxopiperidin-3-yl )-5-aminoisoindoline.
 matically in a dose dependent manner. Immunomodulatory                   Other specific immunomodulatory compounds of the
 compounds of the invention may also have a greater co-           60
                                                                       invention belong to a class of substituted 2-(2,6-dioxopiperi-
 stimulatory effect on the CDS+ T cell subset than on the              din-3-yl) phthalimides and substituted 2-(2,6-dioxopiperi-
 CD4+ T cell subset. In addition, the compounds preferably             din-3-yl)-1-oxoisoindoles, such as those described in U.S.
 have anti-inflammatory properties, and efficiently co-stimu-          Pat. Nos. 6,281,230; 6,316,471; 6,335,349; and 6,476,052,
 late T cells.                                                         and International Patent Application No. PCT/US97/13375
    Specific examples of immunomodulatory compounds of            65   (International Publication No. WO 98/03502), each of which
 the invention, include, but are not limited to, cyano and car-        is incorporated herein by reference. Compounds representa-
 boxy derivatives of substituted styrenes such as those dis-           tive of this class are of the formulas:
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 61 of 148 PageID: 61


                                                          US 8,673,939 B2
                                  7                                                                          8
                                                                             C4 )alkyl-(C 1 -C 6 )heterocycloalkyl, (C 0 -C4 )alkyl-(C 2-Cs)het-
                                                                             eroaryl, (C 0 -Cs)alkyl-N(R 6 ) 2, (C 1 -Cs)alkyl-ORs, (C 1 -Cs)
                                                                             alkyl-C(O)ORs, (C 1 -Cs)alkyl-O(CO)Rs, or C(O)ORs;
                                                                                R4 is (C 1 -Cs)alkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, (C 1 -
                                                                        5    C4 )alkyl-0Rs, benzyl, aryl, (C 0 -C4 )alkyl-(C 1 -C 6 )heterocy-
                                                                             cloalkyl, or (C 0 -C4 )alkyl-(C 2-Cs)heteroaryl;
                                                                                Rs is (C 1 -Cs)alkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, ben-
                                                                             zyl, aryl, or (C 2-Cs)heteroaryl;
                                                                                each occurrence of R 6 is independently H, (C 1 -Cs)alkyl,
                                                                        10
                                                                             (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, benzyl, aryl, (C 2-Cs)het-
                                                                             eroaryl, or (C 0 -Cs)alkyl-C(O)O-Rs or the R 6 groups can
                                                                             join to form a heterocycloalkyl group;
                                                                                n is O or 1; and
                                                                        15
                                                                                * represents a chiral-carbon center.
                                                                                In specific compounds of formula II, when n is Othen R 1 is
                                                                             (C 3 -C 7 )cycloalkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, benzyl,
                                                                             aryl, (C 0 -C4 )alkyl-(C 1 -C 6 )heterocycloalkyl, (C 0 -C4 )alkyl-
                                                                             (C2-Cs)heteroaryl, C(O)R3 , C(O)OR4 , (C 1 -Cs)alkyl-N(R 6 ) 2,
                                                                        20   (C 1 -Cs)alkyl-0Rs, (C 1 -Cs)alkyl-C(O)ORs, C(S)NHR3 , or
                                                                             (C 1 -Cs)alkyl-O(CO)Rs;
                                                                                R2 is Hor (C 1 -Cs)alkyl; and
                                                                                R3 is (C 1 -Cs)alkyl, (C 3 -C 7 )cycloalkyl, (C 2-Cs)alkenyl,
                                                                             (C 2-Cs)alkynyl, benzyl, aryl, (C 0 -C4 )alkyl-(C 1 -C 6 )heterocy-
                                                                        25   cloalkyl, (C 0 -C4 )alkyl-(C 2-Cs)heteroaryl, (Cs-Cs)alkyl-N
                                                                             (R 6 ) 2; (C 0 -Cs)alkyl-NH-C(O)O-Rs; (C 1 -Cs)alkyl-0Rs,
                                                                             (C 1 -Cs)alkyl-C(O)ORs, (C 1 -Cs)alkyl-O(CO)Rs, or C(O)
                                                                             ORs; and the other variables have the same definitions.
                                                                                In other specific compounds of formula II, R2 is H or
                                                                        30
 wherein R 1 is hydrogen or methyl. In a separate embodiment,                (C 1 -C4 )alkyl.
 the invention encompasses the use of enantiomerically pure                     In other specific compounds of formula II, R 1 is (C 1 -Cs)
 forms (e.g. optically pure (R) or (S) enantiomers) of these                 alkyl or benzyl.
 compounds.                                                                     In other specific compounds of formula II, R 1 is H, (C 1 -
    Still other specific immunomodulatory compounds of the                   Cs)alkyl, benzyl, CH 20CH 3 , CH 2CH 20CH 3 , or
                                                                        35
 invention belong to a class of isoindole-imides disclosed in
 U.S. patent application Ser. Nos. 10/032,286 and 09/972,487,
 and International Application No. PCT/USOl/50401 (Inter-
 national Publication No. WO 02/059106), each of which are
 incorporated herein by reference. Representative compounds             40
 are of formula II:
                                                                                  In another embodiment of the compounds of formula II, R 1
                                                                             IS
                                                                   II
                                                                        45




                                                                        50




    and pharmaceutically acceptable salts, hydrates, solvates,
 clathrates, enantiomers, diastereomers, racemates, and mix-            55
 tures of stereoisomers thereof, wherein:                                    wherein Q is O or S, and each occurrence ofR7 is indepen-
    one of X and Y is C=O and the other is CH 2 or C=O;                      dently H,        (C 1 -Cs)alkyl, benzyl,       CH 20CH 3 ,       or
    R 1 is H, (C 1 -Cs)alkyl, (C 3 -C 7 )cycloalkyl, (C 2-Cs)alkenyl,        CH 2CH 20CH 3 •
 (C 2-Cs)alkynyl, benzyl, aryl, (C 0 -C4 )alkyl-(C 1 -C 6 )heterocy-            In other specific compounds of formula II, R 1 is C(O)R3 .
 cloalkyl, (C 0 -C4 )alkyl-(C 2-Cs)heteroaryl, C(O)R3 , C(S)R3 ,        60      In other specific compounds of formula II, R3 is (C 0 -C4 )
 C(O)OR4 , (C 1 -Cs)alkyl-N(R 6 ) 2, (C 1 -Cs)alkyl-0Rs, (C 1 -Cs)           alkyl-(C 2-Cs)heteroaryl, (C 1 -Cs)alkyl, aryl, or (C 0 -C4 )alkyl-
 alkyl-C(O)ORs, C(O)NHR3 , C(S)NHR3 , C(O)NR3 R3 ', C(S)                     0Rs.
 NR3 R3 ' or (C 1 -Cs)alkyl-C(CO)Rs;                                            In other specific compounds of formula II, heteroaryl is
    R2 is H, F, benzyl, (C 1 -Cs)alkyl, (C 2-Cs)alkenyl, or (C 2-            pyridyl, fury!, or thienyl.
 Cs)alkynyl;                                                            65      In other specific compounds of formula II, R 1 is C(O)OR4 .
    R3 and R3 ' are independently (C 1 -Cs)alkyl, (C 3 -C 7 )cy-                In other specific compounds of formula II, the H of C(O)
 cloalkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, benzyl, aryl, (C 0 -            NHC(O) can be replaced with (C 1 -C4 )alkyl, aryl, or benzyl.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 62 of 148 PageID: 62


                                                          US 8,673,939 B2
                                  9                                                                        10
    Still other specific immunomodulatory compounds of the
 invention belong to a class of isoindole-imides disclosed in
 U.S. patent application Ser. No. 09/781,179, International
 Publication No. WO 98/54170, and U.S. Pat. No. 6,395,754,
 each of which are incorporated herein by reference. Repre-             5
 sentative compounds are of formula III:


                                                                  III
                                                                        10
                                                                                Compounds of the invention can either be commercially
                                                                             purchased or prepared according to the methods described in
                                                                             the patents or patent publications disclosed herein. Further,
                                                                             optically pure compounds can be asymmetrically synthesized
                                                                             or resolved using known resolving agents or chiral colunms
                                                                        15
                                                                             as well as other standard synthetic organic chemistry tech-
                                                                             niques.
                                                                                As used herein and unless otherwise indicated, the term
 and pharmaceutically acceptable salts, hydrates, solvates,                  "pharmaceutically acceptable salt" encompasses non-toxic
 clathrates, enantiomers, diastereomers, racemates, and mix-            20   acid and base addition salts of the compound to which the
 tures of stereoisomers thereof, wherein:                                    term refers. Acceptable non-toxic acid addition salts include
                                                                             those derived from organic and inorganic acids or bases know
   one of X and Y is C=O and the other is CH 2 or C=O;                       in the art, which include, for example, hydrochloric acid,
   R is H or CH 2 0COR';                                                     hydrobromic acid, phosphoric acid, sulfuric acid, methane-
    (i) eachofR1, R 2 , R 3 , or R4 , independently of the others, is   25   sulphonic acid, acetic acid, tartaric acid, lactic acid, succinic
 halo, alkyl of 1 to 4 carbon atoms, or alkoxy of 1 to 4 carbon              acid, citric acid, malic acid, maleic acid, sorbic acid, aconitic
 atoms or (ii) one ofR1, R 2 , R 3 , or R4 is nitro or-NHR5 and              acid, salicylic acid, phthalic acid, embolic acid, enanthic acid,
 the remaining ofR1, R 2 , R 3 , or R4 are hydrogen;                         and the like.
                                                                                Compounds that are acidic in nature are capable of forming
   R5 is hydrogen or alkyl of 1 to 8 carbons                            30   salts with various pharmaceutically acceptable bases. The
    R 6 hydrogen, alkyl ofl to 8 carbon atoms, benzo, chloro, or             bases that can be used to prepare pharmaceutically acceptable
 fluoro;                                                                     base addition salts of such acidic compounds are those that
                                                                             form non-toxic base addition salts, i.e., salts containing phar-
   R' is R 7 -CHR 10-N(R8 R 9 );
                                                                             macologically acceptable cations such as, but not limited to,
   R7 is m-phenylene or p-phenylene or -(CnH 2 n)- in                   35   alkali metal or alkaline earth metal salts and the calcium,
 which n has a value of O to 4;                                              magnesium, sodium or potassium salts in particular. Suitable
   each of R 8 and R 9 taken independently of the other is                   organic bases include, but are not limited to, N,N-dibenzyl-
 hydrogen or alky1of 1 to 8 carbon atoms, or R 8 and R 9 taken               ethylenediamine, chloroprocaine, choline, diethanolamine,
 together are tetramethylene, pentamethylene, hexamethyl-                    ethylenediamine, meglumaine (N-methylglucamine), lysine,
 ene, or ----CH 2 CH 2 [X]X 1 CH 2 CH 2 - in which [X]X 1 is            40   and procaine.
                                                                                As used herein and unless otherwise indicated, the term
 - 0 - , -S-, or -NH-;
                                                                             "prodrug" means a derivative of a compound that can hydro-
   R 10 is hydrogen, alkyl ofto 8 carbon atoms, or phenyl; and               lyze, oxidize, or otherwise react under biological conditions
    * represents a chiral-carbon center.                                     (in vitro or in vivo) to provide the compound. Examples of
                                                                        45   prodrugs include, but are not limited to, derivatives of immu-
    The most preferred immunomodulatory compounds of the
                                                                             nomodulatory compounds of the invention that comprise bio-
 invention are 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindo-
                                                                             hydrolyzable moieties such as biohydrolyzable amides, bio-
 line-l,3-dione and 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-
                                                                             hydrolyzable        esters,    biohydrolyzable       carbamates,
 2-yl)-piperidine-2,6-dione. The compounds can be obtained
                                                                             biohydrolyzable carbonates, biohydrolyzable ureides, and
 via standard, synthetic methods (see e.g., U.S. Pat. No. 5,635,
                                                                        50   biohydrolyzable phosphate analogues. Other examples of
 51 7, incorporated herein by reference). The compounds are
                                                                             prodrugs include derivatives of immunomodulatory com-
 available from Celgene Corporation, Warren, N.J.
                                                                             pounds of the invention that comprise -NO, -N0 2 ,
 4-(Amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1,3-dione
                                                                             -ONO, or---ON0 2 moieties. Prodrugs can typically be pre-
 (ACTIMID™) has the following chemical structure:
                                                                             pared using well-known methods, such as those described in
                                                                        55   1 Burger's Medicinal Chemistry and Drug Discovery, 172-
                                                                             178, 949-982 (Manfred E. Wolff ed., 5th ed. 1995), and
                                                                             Design ofProdrugs (H. Bundgaard ed., Elselvier, N.Y. 1985).
                                                                                As used herein and unless otherwise indicated, the terms
                                                                             "biohydrolyzable amide," "biohydrolyzable ester," "biohy-
                                                                        60   drolyzable carbamate," "biohydrolyzable carbonate," "bio-
                                                                             hydrolyzable ureide," "biohydrolyzable phosphate" mean an
                                                                             amide, ester, carbamate, carbonate, ureide, or phosphate,
                                                                             respectively, of a compound that either: 1) does not interfere
                                                                             with the biological activity of the compound but can confer
 The compound 3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-                  65   upon that compound advantageous properties in vivo, such as
 yl)-piperidine-2,6-dione (REVIMID™) has the following                       uptake, duration of action, or onset of action; or 2) is biologi-
 chemical structure:                                                         cally inactive but is converted in vivo to the biologically
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 63 of 148 PageID: 63


                                                     US 8,673,939 B2
                              11                                                                     12
 active compound. Examples of biohydrolyzable esters                      It should be noted that if there is a discrepancy between a
 include, but are not limited to, lower alkyl esters, lower acy-      depicted structure and a name given that structure, the
 loxyalkyl esters (such as acetoxylmethyl, acetoxyethyl, ami-         depicted structure is to be accorded more weight. In addition,
 nocarbonyloxymethyl, pivaloyloxymethyl, and pivaloyloxy-             if the stereochemistry of a structure or a portion of a structure
 ethyl esters), lactonyl esters (such as phthalidyl and             5 is not indicated with, for example, bold or dashed lines, the
 thiophthalidyl esters), lower alkoxyacyloxyalkyl esters (such        structure or portion of the structure is to be interpreted as
 as methoxycarbony1-oxymethyI, ethoxycarbony loxyethy I               encompassing all stereoisomers of it.
 and isopropoxycarbonyloxyethyl esters), alkoxyalkyl esters,              5 .2 Second Active Agents
 choline esters, and acylamino alkyl esters (such as acetami-             Immunomodulatory compounds can be combined with
                                                                   10 other pharmacologically active compounds ("second active
 domethyl esters). Examples of biohydrolyzable amides
                                                                      agents") in methods and compositions of the invention. It is
 include, but are not limited to, lower alkyl amides, a-amino
                                                                      believed that certain combinations work synergistically in the
 acid amides, alkoxyacyl amides, and alkylaminoalkylcarbo-
                                                                      treatment of particular types of cancer and certain diseases
 nyl amides. Examples of biohydrolyzable carbamates                   and conditions associated with, or characterized by, undes-
 include, but are not limited to, lower alkylamines, substituted   15 ired angiogenesis. Immunomodulatory compounds can also
 ethylenediamines, amino acids, hydroxyalkylamines, hetero-           work to alleviate adverse effects associated with certain sec-
 cyclic and heteroaromatic amines, and polyether amines.              ond active agents, and some second active agents can be used
    Various immunomodulatory compounds of the invention               to alleviate adverse effects associated with immunomodula-
 contain one or more chiral centers, and can exist as racemic         tory compounds.
 mixtures of enantiomers or mixtures of diastereomers. This        20     One or more second active ingredients or agents can be
 invention encompasses the use of stereomerically pure forms          used in the methods and compositions of the invention
 of such compounds, as well as the use of mixtures of those           together with an immunomodulatory compound. Second
 forms. For example, mixtures comprising equal or unequal             active agents can be large molecules (e.g., proteins) or small
 amounts of the enantiomers of a particular immunomodula-             molecules (e.g., synthetic inorganic, organometallic, or
 tory compounds of the invention may be used in methods and        25 organic molecules).
 compositions of the invention. These isomers may be asym-                Examples of large molecule active agents include, but are
 metrically synthesized or resolved using standard techniques         not limited to, hematopoietic growth factors, cytokines, and
 such as chiral colunms or chiral resolving agents. See, e.g.,        monoclonal and polyclonal antibodies. Typical large mol-
 Jacques, J., et al., Enantiomers, Racemates and Resolutions          ecule active agents are biological molecules, such as naturally
 (Wiley-Interscience, New York, 1981); Wilen, S. H., et al.,       30 occurring or artificially made proteins. Proteins that are par-
 Tetrahedron 33:2725 (1977); Elie!, E. L., Stereochemistry of         ticularly useful in this invention include proteins that stimu-
 Carbon Compounds (McGraw-Hill, NY, 1962); and Wilen, S.              late the survival and/or proliferation ofhematopoietic precur-
 H., Tables ofResolving Agents and Optical Resolutions p. 268         sor cells and immunologically active poietic cells in vitro or
 (E. L. Elie!, Ed., Univ. of Notre Dame Press, Notre Dame,            in vivo. Others stimulate the division and differentiation of
 Ind., 1972).                                                      35 committed erythroid progenitors in cells in vitro or in vivo.
    As used herein and unless otherwise indicated, the term           Particular proteins include, but are not limited to: interleu-
 "stereomerically pure" means a composition that comprises            kins, such as IL-2 (including recombinant IL-II ("rIL2") and
 one stereoisomer of a compound and is substantially free of          canarypox TL-2), IL-10, IL-12, and IL-18; interferons, such
 other stereoisomers of that compound. For example, a stereo-         as interferon alfa-2a, interferon alfa-2b, interferon alfa-nl,
 merically pure composition of a compound having one chiral        40 interferon alfa-n3, interferon beta-I a, and interferon
 center will be substantially free of the opposite enantiomer of      gamma-I b; GM-CF and GM-CSF; and EPO.
 the compound. A stereomerically pure composition of a com-               Particular proteins that can be used in the methods and
 pound having two chiral centers will be substantially free of        compositions of the invention include, but are not limited to:
 other diastereomers of the compound. A typical stereomeri-           filgrastim, which is sold in the United States under the trade
 cally pure compound comprises greater than about 80% by           45 name Neupogen® (Amgen, Thousand Oaks, Calif.); sargra-
 weight of one stereoisomer of the compound and less than             mostim, which is sold in the United States under the trade
 about 20% by weight of other stereoisomers of the com-               name Leukine® (Immunex, Seattle, Wash.); and recombinant
 pound, more preferably greater than about 90% by weight of           EPO, which is sold in the United States under the trade name
 one stereoisomer of the compound and less than about 10%             Epogen® (Amgen, Thousand Oaks, Calif.).
 by weight of the other stereoisomers of the compound, even        50     Recombinant and mutated forms of GM-CSF can be pre-
 more preferably greater than about 95% by weight of one              pared as described in U.S. Pat. Nos. 5,391,485; 5,393,870;
 stereoisomer of the compound and less than about 5% by               and 5,229,496; all of which are incorporated herein by refer-
 weight of the other stereoisomers of the compound, and most          ence. Recombinant and mutated forms of G-CSF can be
 preferably greater than about 97% by weight of one stereoi-          prepared as described in U.S. Pat. Nos. 4,810,643; 4,999,291;
 somer of the compound and less than about 3% by weight of         55 5,528,823; and 5,580,755; all of which are incorporated
 the other stereoisomers of the compound. As used herein and          herein by reference.
 unless otherwise indicated, the term "stereomerically                    This invention encompasses the use of native, naturally
 enriched" means a composition that comprises greater than            occurring, and recombinant proteins. The invention further
 about 60% by weight of one stereoisomer of a compound,               encompasses mutants and derivatives (e.g., modified forms)
 preferably greater than about 70% by weight, more preferably      60 of naturally occurring proteins that exhibit, in vivo, at least
 greater than about 80% by weight of one stereoisomer of a            some of the pharmacological activity of the proteins upon
 compound. As used herein and unless otherwise indicated,             which they are based. Examples of mutants include, but are
 the term "enantiomerically pure" means a stereomerically             not limited to, proteins that have one or more amino acid
 pure composition of a compound having one chiral center.             residues that differ from the corresponding residues in the
 Similarly, the term "stereomerically enriched" means a ste-       65 naturally occurring forms of the proteins. Also encompassed
 reomerically enriched composition of a compound having               by the term "mutants" are proteins that lack carbohydrate
 one chiral center.                                                   moieties normally present in their naturally occurring forms
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 64 of 148 PageID: 64


                                                       US 8,673,939 B2
                               13                                                                       14
 (e.g., nonglycosylated forms). Examples of derivatives                   hydrochloride; lanreotide acetate; letrozole; leuprolide
 include, but are not limited to, pegylated derivatives and               acetate; liarozole hydrochloride; lometrexol sodium; lomus-
 fusion proteins, such as proteins formed by fusing IgG 1 or              tine; losoxantrone hydrochloride; masoprocol; maytansine;
 IgG3 to the protein or active portion of the protein of interest.        mechlorethamine hydrochloride;           megestrol      acetate;
 See, e.g., Penichet, M. L. and Morrison, S. L., J. Immunol.         5    melengestrol acetate; melphalan; menogaril; mercaptopu-
 Methods 248:91-101 (2001).                                               rine; methotrexate; methotrexate sodium; metoprine; meture-
    Antibodies that can be used in combination with com-                  depa; mitindomide; mitocarcin; mitocromin; mitogillin;
 pounds of the invention include monoclonal and polyclonal                mitomalcin; mitomycin; mitosper; mitotane; mitoxantrone
 antibodies. Examples of antibodies include, but are not lim-             hydrochloride; mycophenolic acid; nocodazole; nogalamy-
 ited to, trastuzumab (Herceptin®), rituximab (Rituxae®),            10   cin; ormaplatin; oxisuran; paclitaxel; pegaspargase; peliomy-
 bevacizumab (Avastin™), pertuzumab (Onmitarg™), tositu-                  cin; pentamustine; peplomycin sulfate; perfosfamide; pipo-
 momab (Bcxxar®), edrecolomab (Panorex®), and G250.                       broman;       piposulfan;     piroxantrone      hydrochloride;
 Compounds of the invention can also be combined with, or                 plicamycin; plomestane; porfimer sodium; porfiromycin;
 used in combination with, anti-TNF-a antibodies.                         prednimustine; procarbazine hydrochloride; puromycin;
    Large molecule active agents may be administered in the          15   puromycin hydrochloride; pyrazofurin; riboprine; safingol;
 form of anti-cancer vaccines. For example, vaccines that                 safingol hydrochloride; semustine; simtrazene; sparfosate
 secrete, or cause the secretion of, cytokines such as IL-2,              sodium; sparsomycin; spirogermaniumhydrochloride; spiro-
 G-CSF, and GM-CSF can be used in the methods, pharma-                    mustine; spiroplatin; streptonigrin; streptozocin; sulofenur;
 ceutical compositions, and kits of the invention. See, e.g.,             talisomycin; tecogalan sodium; taxotere; tegafur; telox-
 Emens, L.A., et al., Curr. Opinion Mal. Ther. 3(1):77-84            20   antrone hydrochloride; temoporfin; teniposide; teroxirone;
 (2001).                                                                  testolactone; thiamiprine; thioguanine; thiotepa; tiazofurin;
    In one embodiment of the invention, the large molecule                tirapazamine; toremifene citrate; trestolone acetate; tricirib-
 active agent reduces, eliminates, or prevents an adverse effect          ine phosphate; trimetrexate; trimetrexate glucuronate; trip-
 associated with the administration of an immunomodulatory                torelin; tubulozole hydrochloride; uracil mustard; uredepa;
 compound. Depending on the particular immunomodulatory              25   vapreotide; verteporfin; vinblastine sulfate; vincristine sul-
 compound and the disease or disorder begin treated, adverse              fate; vindesine; vindesine sulfate; vinepidine sulfate; vingly-
 effects can include, but are not limited to, drowsiness and              cinate sulfate; vinleurosine sulfate; vinorelbine tartrate; vin-
 sonmolence, dizziness and orthostatic hypotension, neutro-               rosidine sulfate; vinzolidine sulfate; vorozole; zeniplatin;
 penia, infections that result from neutropenia, increased HIV-           zinostatin; and zorubicin hydrochloride.
 viral load, bradycardia, Stevens-Johnson Syndrome and toxic         30      Other anti-cancer drugs include, but are not limited to:
 epidermal necrolysis, and seizures (e.g., grand ma! convul-              20-epi-1,25 dihydroxyvitamin D3; 5-ethynyluracil; abirater-
 sions). A specific adverse effect is neutropenia.                        one; aclarubicin; acylfulvene; adecypenol; adozelesin;
    Second active agents that are small molecules can also be             aldesleukin; ALL-TK antagonists; altretamine; ambamus-
 used to alleviate adverse effects associated with the adminis-           tine; amidox; amifostine; aminolevulinic acid; amrubicin;
 tration of an immunomodulatory compound. However, like              35   amsacrine; anagrelide; anastrozole; andrographolide; angio-
 some large molecules, many are believed to be capable of                 genesis inhibitors; antagonist D; antagonist G; antarelix; anti-
 providing a synergistic effect when administered with (e.g.,             dorsalizing morphogenetic protein-I; antiandrogen, prostatic
 before, after or simultaneously) an immunomodulatory com-                carcinoma; antiestrogen; antineoplaston; antisense oligo-
 pound. Examples of small molecule second active agents                   nucleotides; aphidicolin glycinate; apoptosis gene modula-
 include, but are not limited to, anti-cancer agents, antibiotics,   40   tors; apoptosis regulators; apurinic acid; ara-CDP-DL-
 immunosuppressive agents, and steroids.                                  PTBA; argmme deaminase; asulacrine; atamestane;
    Examples of anti-cancer agents include, but are not limited           atrimustine; axinastatin 1; axinastatin 2; axinastatin 3; aza-
 to: acivicin; aclarubicin; acodazole hydrochloride; acronine;            setron; azatoxin; azatyrosine; baccatin III derivatives; bal-
 adozelesin; aldesleukin; altretamine; ambomycin; amet-                   anol; batimastat; BCR/ABL antagonists; benzochlorins; ben-
 antrone acetate; amsacrine; anastrozole; anthramycin;               45   zoylstaurosporine; beta lactam derivatives; beta-alethine;
 asparaginase; asperlin; azacitidine; azetepa; azotomycin;                betaclamycin B; betulinic acid; bFGF inhibitor; bicaluta-
 batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-               mide; bisantrene; bisaziridinylspermine; bisnafide; bistratene
 ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-           A; bizelesin; breflate; bropirimine; budotitane; buthionine
 quinar sodium; bropirimine; busulfan; cactinomycin; calus-               sulfoximine; calcipotriol; calphostin C; camptothecin deriva-
 terone; caracemide; carbetimer; carboplatin; carmustine;            50   tives; capecitabine; carboxamide-amino-triazole; carboxya-
 carubicin hydrochloride; carzelesin; cedefingol; celecoxib               midotriazole; CaRest M3; CARN 700; cartilage derived
 (COX-2 inhibitor); chlorambucil; cirolemycin; cisplatin;                 inhibitor; carzelesin; casein kinase inhibitors (ICOS);
 cladribine; crisnatol mesylate; cyclophosphamide; cytara-                castanospermine; cecropinB; cetrorelix; chlorins; chloroqui-
 bine; dacarbazine; dactinomycin; daunorubicin hydrochlo-                 noxaline sulfonamide; cicaprost; cis-porphyrin; cladribine;
 ride; decitabine; dexormaplatin; dezaguanine; dezaguanine           55   clomifene analogues; clotrimazole; collismycinA; collismy-
 mesylate; diaziquone; docetaxel; doxorubicin; doxorubicin                cin B; combretastatin A4; combretastatin analogue; conage-
 hydrochloride; droloxifene; droloxifene citrate; dromo-                  nin; crambescidin 816; crisnatol; cryptophycin 8; cryptophy-
 stanolone propionate; duazomycin; edatrexate; eflomithine                cin A derivatives; curacin A; cyclopentanthraquinones;
 hydrochloride; elsamitrucin; enloplatin; enpromate; epipro-              cycloplatam; cypemycin; cytarabine ocfosfate; cytolytic fac-
 pidine; epirubicin hydrochloride; erbulozole; esorubicin            60   tor; cytostatin; dacliximab; decitabine; dehydrodidenmin B;
 hydrochloride; estramustine; estramustine phosphate                      deslorelin; dexamethasone; dexifosfamide; dexrazoxane;
 sodium; etanidazole; etoposide; etoposide phosphate; eto-                dexverapamil; diaziquone; didenmin B; didox; diethylnor-
 prine; fadrozole hydrochloride; fazarabine; fenretinide;                 spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-
 floxuridine; fludarabine phosphate; fluorouracil; fluorocitab-           cin; diphenyl spiromustine; docetaxel; docosanol; dolas-
 ine; fosquidone; fostriecin sodium; gemcitabine; gemcitab-          65   etron; doxifluridine; doxorubicin; droloxifene; dronabinol;
 ine hydrochloride; hydroxyurea; idarubicin hydrochloride;                duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-
 ifosfamide; ilmofosine; iproplatin; irinotecan; irinotecan               mab; eflornithine; elemene; emitefur; epirubicin; epristeride;
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 65 of 148 PageID: 65


                                                       US 8,673,939 B2
                               15                                                                      16
 estramustine analogue; estrogen agonists; estrogen antago-              1; squalamine; stipiamide; stromelysin inhibitors; sulfi-
 nists; etanidazole; etoposide phosphate; exemestane; fadro-             nosine; superactive vasoactive intestinal peptide antagonist;
 zole; fazarabine; fenretinide; filgrastim; finasteride; fla-            suradista; suramin; swainsonine; tallimustine; tamoxifen
 vopiridol;       flezelastine;     fluasterone;     fludarabine;        methiodide; tauromustine; tazarotene; tecogalan sodium;
 fluorodaunorunicin hydrochloride; forfenimex; formestane;          5    tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;
 fostriecin; fotemustine; gadolinium texaphyrin; gallium                 teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;
 nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-        thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-
 abine; glutathione inhibitors; hepsulfam; heregulin; hexam-             malfasin; thymopoietin receptor agonist; thymotrinan; thy-
 ethylene bisacetamide; hypericin; ibandronic acid; idarubi-             roid stimulating hormone; tin ethyl etiopurpurin; tira-
 cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib       10   pazamine; titanocene bichloride; topsentin; toremifene;
 (e.g., Gleevec®), imiquimod; immunostimulant peptides;                  translation inhibitors; tretinoin; triacetyluridine; triciribine;
 insulin-like growth factor-I receptor inhibitor; interferon             trimetrexate; triptorelin; tropisetron; turosteride; tyrosine
 agonists; interferons; interleukins; iobenguane; iododoxoru-            kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;
 bicin; ipomeanol, 4-; iroplact; irsogladine; isobengazole; iso-         urogenital sinus-derived growth inhibitory factor; urokinase
 homohalicondrin B; itasetron; jasplakinolide; kahalalide F;        15   receptor antagonists; vapreotide; variolin B; velaresol;
 lamellarin-N triacetate; lanreotide; leinamycin; lenograstim;           veramine; verdins; verteporfin; vinorelbine; vinxaltine;
 lentinan sulfate; leptolstatin; letrozole; leukemia inhibiting          vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and
 factor; leukocyte alpha interferon; leuprolide+estrogen+                zinostatin stimalamer.
 progesterone; leuprorelin; levamisole; liarozole; linear                   Specific second active agents include, but are not limited
 polyamine analogue; lipophilic disaccharide peptide; lipo-         20   to, oblimersen (Genasense®), remicade, docetaxel, cele-
 philic platinum compounds; lissoclinamide 7; lobaplatin;                coxib, melphalan, dexamethasone (Decadron®), steroids,
 lombricine; lometrexol; lonidamine; losoxantrone; loxorib-              gemcitabine, cisplatinum, temozolomide, etoposide, cyclo-
 ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-           phosphamide, temodar, carboplatin, procarbazine, gliadel,
 tides; maitansine; mannostatin A; marimastat; masoprocol;               tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxotere,
 maspin; matrilysin inhibitors; matrix metalloproteinase            25   fluorouracil, leucovorin, irinotecan, xeloda, CPT-11, inter-
 inhibitors; menogaril; merbarone; meterelin; methioninase;              feron alpha, pegy lated interferon alpha (e.g., PEG INTRON-
 metoclopramide; MIF inhibitor; mifepristone; miltefosine;               A), capecitabine, cisplatin, thiotepa, fludarabine, carboplatin,
 mirimostim; mitoguazone; mitolactol; mitomycin analogues;               liposomal daunorubicin, cytarabine, doxetaxol, pacilitaxel,
 mitonafide; mitotoxin fibroblast growth factor-saporin;                 vinblastine, IL-2, GM-CSF, dacarbazine, vinorelbine,
 mitoxantrone; mofarotene; molgramostim; Erbitux, human             30   zoledronic acid, palmitronate, biaxin, busulphan, prednisone,
 chorionic gonadotrophin; monophosphoryl lipidA+myobac-                  bisphosphonate, arsenic trioxide, vincristine, doxorubicin
 terium cell wall sk; mopidamol; mustard anticancer agent;               (Doxil®), paclitaxel, ganciclovir, adriamycin, estramustine
 mycaperoxide B; mycobacterial cell wall extract; myriapor-              sodium phosphate (Emcyt®), sulindac, and etoposide.
 one; N-acetyldinaline; N-substituted benzamides; nafarelin;                5.3 Methods of Treatments and Prevention
 nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-         35      Methods of this invention encompass methods of treating,
 tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-            preventing and/or managing various types of cancer and dis-
 mide; nisamycin; nitric oxide modulators; nitroxide antioxi-            eases and disorders associated with, or characterized by,
 dant;        nitrullyn;        oblimersen        (Genasense®);          undesired angiogenesis. As used herein, unless otherwise
 0 6 -benzylguanine; octreotide; okicenone; oligonucleotides;            specified, the term "treating" refers to the administration of a
 onapristone; ondansetron; ondansetron; oracin; oral cytokine       40   compound of the invention or other additional active agent
 inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;               after the onset of symptoms of the particular disease or dis-
 paclitaxel; paclitaxel analogues; paclitaxel derivatives;               order. As used herein, unless otherwise specified, the term
 palauamine; palmitoylrhizoxin; pamidronic acid; panax-                  "preventing" refers to the administration prior to the onset of
 ytriol; panomifene; parabactin; pazelliptine; pegaspargase;             symptoms, particularly to patients at risk of cancer, and other
 peldesine; pentosan polysulfate sodium; pentostatin; pentro-       45   diseases and disorders associated with, or characterized by,
 zole; perflubron; perfosfamide; perillyl alcohol; phenazino-            undesired angiogenesis. The term "prevention" includes the
 mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-          inhibition of a symptom of the particular disease or disorder.
 carpine hydrochloride; pirarubicin; piritrexim; placetin A;             Patients with familial history of cancer and diseases and
 placetin B; plasminogen activator inhibitor; platinum com-              disorders associated with, or characterized by, undesired
 plex; platinum compounds; platinum-triamine complex; por-          50   angiogenesis are preferred candidates for preventive regi-
 fimer sodium; porfiromycin; prednisone; propyl bis-acri-                mens. As used herein and unless otherwise indicated, the term
 done; prostaglandin 12; proteasome inhibitors; protein                  "managing" encompasses preventing the recurrence of the
 A-based immune modulator; protein kinase C inhibitor; pro-              particular disease or disorder in a patient who had suffered
 tein kinase C inhibitors, microalgal; protein tyrosine phos-            from it, and/or lengthening the time a patient who had suf-
 phatase inhibitors; purine nucleoside phosphorylase inhibi-        55   fered from the disease or disorder remains in remission.
 tors; purpurins; pyrazoloacridine; pyridoxylated hemoglobin                As used herein, the term "cancer" includes, but is not
 polyoxyethylene conjugate; raf antagonists; raltitrexed;                limited to, solid tumors and blood born tumors. The term
 ramosetron; ras farnesyl protein transferase inhibitors; ras            "cancer" refers to disease of skin tissues, organs, blood, and
 inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-          vessels, including, but not limited to, cancers of the bladder,
 nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;       60   bone or blood, brain, breast, cervix, chest, colon,
 rohitukine; romurtide; roquinimex; rubiginone Bl; ruboxyl;              endrometrium, esophagus, eye, head, kidney, liver, lymph
 safingol; saintopin; SarCNU; sarcophytol A; sargramostim;               nodes, lung, mouth, neck, ovaries, pancreas, prostate, rectum,
 Sdi 1 mimetics; semustine; senescence derived inhibitor 1;              stomach, testis, throat, and uterus. Specific cancers include,
 sense oligonucleotides; signal transduction inhibitors; sizofi-         but are not limited to, advanced malignancy, amyloidosis,
 ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;         65   neuroblastoma, meningioma, hemangiopericytoma, multiple
 solverol; somatomedin binding protein; sonermin; sparfosic              brain metastase, glioblastoma multiforms, glioblastoma,
 acid; spicamycin D; spiromustine; splenopentin; spongistatin            brain stem glioma, poor prognosis malignant brain tumor,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 66 of 148 PageID: 66


                                                        US 8,673,939 B2
                               17                                                                       18
 malignant glioma, recurrent malignant giolma, anaplastic                 monary inflammatory disease, dermatitis, cystic fibrosis, sep-
 astrocytoma, anaplastic oligodendroglioma, neuroendocrine                tic shock, sepsis, endotoxic shock, hemodynamic shock, sep-
 tumor, rectal adenocarcinoma, Dukes C & D colorectal can-                sis syndrome, post ischemic reperfusion injury, meningitis,
 cer, unresectable colorectal carcinoma, metastatic hepatocel-            psoriasis, fibrotic disease, cachexia, graft rejection, rheuma-
 lular carcinoma, Kaposi's sarcoma, karotype acute myelo-            5    toid spondylitis, osteoporosis, Crohn's disease, ulcerative
 blastic leukemia, Hodgkin's lymphoma, non-Hodgkin's                      colitis, inflammatory-bowel disease, multiple sclerosis, sys-
 lymphoma, cutaneous T-Cell lymphoma, cutaneous B-Cell                    temic lupus erythrematosus, erythema nodosum leprosum in
 lymphoma, diffuse large B-Cell lymphoma, low grade folli-                leprosy, radiation damage, asthma, hyperoxic alveolar injury,
 cular lymphoma, malignant melanoma, malignant mesothe-                   malaria, mycobacterial infection, and opportunistic infec-
 lioma, malignant pleural effusion mesothelioma syndrome,            10   tions resulting from HIV.
 peritoneal carcinoma, papillary serous carcinoma, gyneco-                   This invention encompasses methods of treating patients
 logic sarcoma, soft tissue sarcoma, scleroderma, cutaneous               who have been previously treated for cancer or diseases or
 vasculitis, Langerhans cell histiocytosis, leiomyosarcoma,               disorders associated with, or characterized by, undesired
 fibrodysplasia ossificans progressive, hormone refractory                angiogenesis, but are non-responsive to standard therapies, as
 prostate cancer, resected high-risk soft tissue sarcoma, unre-      15   well as those who have not previously been treated. The
 sectable hepatocellular carcinoma, Waldenstrom's macro-                  invention also encompasses methods of treating patients
 globulinemia, smoldering myeloma, indolent myeloma, fal-                 regardless of patient's age, although some diseases or disor-
 lopian tube cancer, androgen independent prostate cancer,                ders are more common in certain age groups. The invention
 androgen dependent stage IV non-metastatic prostate cancer,              further encompasses methods of treating patients who have
 hormone-insensitive prostate cancer, chemotherapy-insensi-          20   undergone surgery in an attempt to treat the disease or con-
 tive prostate cancer, papillary thyroid carcinoma, follicular            dition at issue, as well as those who have not. Because patients
 thyroid carcinoma, medullary thyroid carcinoma, and lei-                 with cancer and diseases and disorders characterized by
 omyoma. In a specific embodiment, the cancer is metastatic.              undesired angiogenesis have heterogenous clinical manifes-
 In another embodiment, the cancer is refractory or resistance            tations and varying clinical outcomes, the treatment given to
 to chemotherapy or radiation; in particular, refractory to tha-     25   a patient may vary, depending on his/her prognosis. The
 lidomide.                                                                skilled clinician will be able to readily determine without
     As used herein to refer to diseases and conditions other             undue experimentation specific secondary agents, types of
 than cancer, the terms "diseases or disorders associated with,           surgery, and types of non-drug based standard therapy that
 or characterized by, undesired angiogenesis," "diseases or               can be effectively used to treat an individual patient with
 disorders associated with undesired angiogenesis," and "dis-        30   cancer and other diseases or disorders.
 eases or disorders characterized by undesired angiogenesis"                 Methods encompassed by this invention comprise admin-
 refer to diseases, disorders and conditions that are caused,             istering one or more immunomodulatory compound of the
 mediated or attended by undesired, unwanted or uncontrolled              invention, or a pharmaceutically acceptable salt, solvate,
 angiogenesis, including, but not limited to, inflammatory dis-           hydrate, stereoisomer, clathrate, or prodrug thereof, to a
 eases, autoimmune diseases, genetic diseases, allergic dis-         35   patient (e.g., a human) suffering, or likely to suffer, from
 eases, bacterial diseases, ocular neovascular diseases, chor-            cancer or a disease or disorder mediated by undesired angio-
 oidal neovascular diseases, and retina neovascular diseases.             genesis.
     Examples of such diseases or disorders associated with                  In one embodiment of the invention, an immunomodula-
 undesired angiogenesis include, but are not limited to, dia-             tory compound of the invention can be administered orally
 betic retinopathy, retinopathy of prematurity, corneal graft        40   and in single or divided daily doses in an amount of from
 rejection, neovascular glaucoma, retrolental fibroplasia, pro-           about 0.10 to about 150 mg/day. In a particular embodiment,
 liferative vitreoretinopathy, trachoma, myopia, optic pits,              4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione
 epidemic keratoconjunctivitis, atopic keratitis, superior lim-           (Actimid™) may be administered in an amount of from about
 bic keratitis, pterygium keratitis sicca, sjogrens, acne rosacea,        0.1 to about 1 mg per day, or alternatively from about 0.1 to
 phylectenulosis, syphilis, lipid degeneration, bacterial ulcer,     45   about 5 mg every other day. In a preferred embodiment,
 fungal ulcer, Herpes simplex infection, Herpes zoster infec-             3-(4-amino- l-oxo- l ,3-dihydro-isoindol-2-yl-piperidine-2,6-
 tion, protozoan infection, Kaposi sarcoma, Mooren ulcer,                 dione (Revimid™) may be administered in an amount of from
 Terrien's marginal degeneration, mariginal keratolysis, rheu-            about 5 to 25 mg per day, or alternatively from about 10 to
 matoid arthritis, systemic lupus, polyarteritis, trauma, Wege-           about 50 mg every other day.
 ners sarcoidosis, Scleritis, Steven's Johnson disease, periph-      50      In a specific embodiment, 4-(amino)-2-(2,6-dioxo(3-pip-
 igoid radial keratotomy, sickle cell anemia, sarcoid,                    eridyl))-isoindoline-l,3-dione (Actimid™) may be adminis-
 pseudoxanthoma elasticum, Pagets disease, vein occlusion,                tered in an amount of about 1, 2, or 5 mg per day to patients
 artery occlusion, carotid obstructive disease, chronic uveitis,          with relapsed multiple myeloma. In a particular embodiment,
 chronic vitritis, Lyme's disease, Eales disease, Behcet's dis-           3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,
 ease, retinitis, choroiditis, presumed ocular histoplasmosis,       55   6-dione (Revimid™) may be administered initially in an
 Bests disease, Stargarts disease, pars planitis, chronic retinal         amount of 5 mg/day and the dose can be escalated every week
 detachment, hyperviscosity syndromes, toxoplasmosis,                     to 10, 20, 25, 30 and 50 mg/day. In a specific embodiment,
 rubeosis, sarcodisis, sclerosis, soriatis, psoriasis, primary            Revimid™ can be administered in an amount ofup to about
 sclerosing cholangitis, proctitis, primary biliary srosis, idio-         30 mg/day to patients with solid tumor. In a particular
 pathic pulmonary fibrosis, and alcoholic hepatitis.                 60   embodiment, Revimid™ can be administered in an amount of
     In specific embodiments of the invention, diseases or dis-           up to about 40 mg/day to patients with glioma.
 orders associated with undesired angiogenesis do not include                5 .3 .1 Combination Therapy with a Second Active Agent
 congestive heart failure, cardiomyopathy, pulmonary edema,                  Specific methods of the invention comprise administering
 endotoxin-mediated septic shock, acute viral myocarditis,                an immunomodulatory compound of the invention, or a phar-
 cardiac allograft rejection, myocardial infarction, HIV, hepa-      65   maceutically acceptable salt, solvate, hydrate, stereoisomer,
 titis, adult respiratory distress syndrome, bone-resorption              clathrate, or prodrug thereof, in combination with one or
 disease, chronic obstructive pulmonary diseases, chronic pul-            more second active agents, and/ or in combination with radia-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 67 of 148 PageID: 67


                                                       US 8,673,939 B2
                               19                                                                       20
 tion therapy, blood transfusions, or surgery. Examples of                   In another embodiment, an immunomodulatory compound
 immunomodulatory compounds of the invention are dis-                     is administered with gemcitabine and cisplatinum to patients
 closed herein (see, e.g., section 5.1). Examples of second               with locally advanced or metastatic transitional cell bladder
 active agents are also disclosed herein (see, e.g., section 5.2).        cancer.
    Administration of the immunomodulatory compounds and             5       In another embodiment, an immunomodulatory compound
 the second active agents to a patient can occur simultaneously           is administered in combination with a second active ingredi-
 or sequentially by the same or different routes of administra-           ent as follows: temozolomide to pediatric patients with
 tion. The suitability of a particular route of administration            relapsed or progressive brain tumors or recurrent neuroblas-
 employed for a particular active agent will depend on the                toma; celecoxib, etoposide and cyclophosphamide for
 active agent itself (e.g., whether it can be administered orally    10   relapsed or progressive CNS cancer; temodar to patients with
 without decomposing prior to entering the blood stream) and              recurrent or progressive meningioma, malignant menin-
 the disease being treated. A preferred route of administration           gioma, hemangiopericytoma, multiple brain metastases,
 for an immunomodulatory compound of the invention is                     relapsed brain tumors, or newly diagnosed glioblastoma mul-
 orally. Preferred routes of administration for the second active         tiforms; irinotecan to patients with recurrent glioblastoma;
 agents or ingredients of the invention are known to those of        15   carboplatin to pediatric patients with brain stem glioma; pro-
 ordinary skill in the art. See, e.g., Physicians' Desk Refer-            carbazine to pediatric patients with progressive malignant
 ence, 1755-1760 (56'h ed., 2002).                                        gliomas; cyclophosphamide to patients with poor prognosis
    In one embodiment of the invention, the second active                 malignant brain tumors, newly diagnosed or recurrent glio-
 agent is administered intravenously or subcutaneously and                blastoma multiforms; Gliadel® for high grade recurrent
 once or twice daily in an amount of from about 1 to about           20   malignant gliomas; temozolomide and tamoxifen for ana-
 1000 mg, from about 5 to about 500 mg, from about 10 to                  plastic astrocytoma; or topotecan for gliomas, glioblastoma,
 about 350 mg, or from about 50 to about 200 mg. The specific             anaplastic astrocytoma or anaplastic oligodendroglioma.
 amount of the second active agent will depend on the specific               In another embodiment, an immunomodulatory compound
 agent used, the type of disease being treated or managed, the            is administered with methotrexate and cyclophosphamide to
 severity and stage of disease, and the amount( s) of immuno-        25   patients with metastatic breast cancer.
 modulatory compounds of the invention and any optional                      In another embodiment, an immunomodulatory compound
 additional active agents concurrently administered to the                is administered with temozolomide to patients with neuroen-
 patient. In a particular embodiment, the second active agent is          docrine tumors.
 oblimersen (Genasense®), GM-CSF, G-CSF, EPO, taxotere,                      In another embodiment, an immunomodulatory compound
 irinotecan, dacarbazine, transretinoic acid, topotecan, pen-        30   is administered with gemcitabine to patients with recurrent or
 toxifylline, ciprofloxacin, dexamethasone, vincristine, doxo-            metastatic head or neck cancer. In another embodiment, an
 rubicin, COX-2 inhibitor, IL2, ILS, IL18, IFN, Ara-C,                    immunomodulatory compound is administered with gemcit-
 vinorelbine, or a combination thereof.                                   abine to patients with pancreatic cancer.
    In a particular embodiment, GM-CSF, G-CSF or EPO is                      In another embodiment, an immunomodulatory compound
 administered subcutaneously during about five days in a four        35   is administered to patients with colon cancer in combination
 or six week cycle in an amount of from about 1 to about 750              with Arisa®, taxol and/or taxotere.
 mg/m2 /day, preferably in an amount of from about 25 to about               In another embodiment, an immunomodulatory compound
 500 mg/m2 /day, more preferably in an amount of from about               is administered with capecitabine to patients with refractory
 50 to about 250 mg/m2 /day, and most preferably in an amount             colorectal cancer or patients who fail first line therapy or have
 of from about 50 to about 200 mg/m2 /day. In a certain              40   poor performance in colon or rectal adenocarcinoma.
 embodiment, GM-CSF may be administered in an amount of                      In another embodiment, an immunomodulatory compound
 from about 60 to about 500 mcg/m2 intravenously over 2                   is administered in combination with fluorouracil, leucovorin,
 hours, or from about 5 to about 12 mcg/m 2 /day subcutane-               and irinotecan to patients with Dukes C & D colorectal cancer
 ously. In a specific embodiment, G-CSF may be administered               or to patients who have been previously treated for metastatic
 subcutaneously in an amount of about 1 mcg/kg/day initially         45   colorectal cancer.
 and can be adjusted depending on rise of total granulocyte                  In another embodiment, an immunomodulatory compound
 counts. The maintenance dose ofG-CSF may be administered                 is administered to patients with refractory colorectal cancer in
 in an amount of about 300 (in smaller patients) or 480 mcg               combination with capecitabine, xeloda, and/or CPT-11.
 subcutaneously. In a certain embodiment, EPO may be                         In another embodiment, an immunomodulatory compound
 administered subcutaneously in an amount of 10,000 Unit 3           50   of the invention is administered with capecitabine and irino-
 times per week.                                                          tecan to patients with refractory colorectal cancer or to
    In another embodiment, Revimid™ in an amount of about                 patients with unresectable or metastatic colorectal carci-
 25 mg/d and dacarbazine in an amount of about from 200 to                noma.
 1,000 mg/m2 /d are administered to patients with metastatic                 In another embodiment, an immunomodulatory compound
 malignant melanoma. In a specific embodiment, Revimid™              55   is administered alone or in combination with interferon alpha
 is administered in an amount of from about 5 to about 25 mg/d            or capecitabine to patients with unresectable or metastatic
 to patients with metastatic malignant melanoma whose dis-                hepatocellular carcinoma; or with cisplatin and thiotepa to
 ease has progressed on treatment with dacarbazine, IL-2 or               patients with primary or metastatic liver cancer.
 IFN. In a specific embodiment, Revimid™ is administered to                  In another embodiment, an immunomodulatory compound
 patients with relapsed or refractory multiple myeloma in an         60   is administered in combination with pegylated interferon
 amount of about 15 mg/d twice a day or about 30 mg/d four                alpha to patients with Kaposi's sarcoma.
 times a day in a combination with dexamethasone.                            In another embodiment, an immunomodulatory compound
    In another embodiment, an immunomodulatory compound                   is administered in combination with fludarabine, carboplatin,
 is administered with melphalan and dexamethasone to                      and/or topotecan to patients with refractory or relapsed or
 patients with amyloidosis. In a specific embodiment, an             65   high-risk acute myelogenous leukemia.
 immunomodulatory compound of the invention and steroids                     In another embodiment, an immunomodulatory compound
 can be administered to patients with amyloidosis.                        is administered in combination with liposomal daunorubicin,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 68 of 148 PageID: 68


                                                     US 8,673,939 B2
                              21                                                                     22
 topotecan and/or cytarabine to patients with unfavorable              renal cell cancer, in combination with capecitabine, IFN,
 karotype acute myeloblastic leukemia.                                 tamoxifen, IL-2, GM-CSF, Celebrex®, or a combination
    In another embodiment, an immunomodulatory compound                thereof.
 is administered in combination with gemcitabine and irino-               In another embodiment, an immunomodulatory compound
 tecan to patients with non-small cell lung cancer. In one        5    is administered to patients with various types or stages of
 embodiment, an immunomodulatory compound is adminis-                  gynecologic, uterus or soft tissue sarcoma cancer in combi-
 tered in combination with carboplatin and irinotecan to               nation with IFN, a COX-2 inhibitor such as Celebrex®, and/
 patients with non-small cell lung cancer. In one embodiment,          or sulindac.
 an immunomodulatory compound is administered with dox-                   In another embodiment, an immunomodulatory compound
                                                                  10   is administered to patients with various types or stages of
 etaxol to patients with non-small cell lung cancer who have
                                                                       solid tumors in combination with celebrex, etoposide, cyclo-
 been previously treated with carboNP 16 and radiotherapy.
                                                                       phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,
    In another embodiment, an immunomodulatory compound
                                                                       GM-CSF, or a combination thereof.
 is administered in combination with carboplatin and/or taxo-             In another embodiment, an immunomodulatory compound
 tere, or in combination with carboplatin, pacilitaxel and/or     15   is administered to patients with scleroderma or cutaneous
 thoracic radiotherapy to patients with non-small cell lung            vasculitis in combination with celebrex, etoposide, cyclo-
 cancer. In a specific embodiment, an immunomodulatory                 phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,
 compound is administered in combination with taxotere to              GM-CSF, or a combination thereof.
 patients with stage IIIB or TV non-small cell lung cancer.               This invention also encompasses a method of increasing
    In another embodiment, an immunomodulatory compound           20   the dosage of an anti-cancer drug or agent that can be safely
 of the invention is administered in combination with                  and effectively administered to a patient, which comprises
 oblimersen (Genasense®) to patients with small cell lung              administering to a patient (e.g., a human) an immunomodu-
 cancer.                                                               latory compound of the invention, or a pharmaceutically
    In another embodiment, an immunomodulatory compound                acceptable derivative, salt, solvate, clathrate, hydrate, or pro-
 is administered alone or in combination with a second active     25   drug thereof. Patients that can benefit by this method are those
 ingredient such as vinblastine or fludarabine to patients with        likely to suffer from an adverse effect associated with anti-
 various types of lymphoma, including, but not limited to,             cancer drugs for treating a specific cancer of the skin, subcu-
 Hodgkin's lymphoma, non-Hodgkin's lymphoma, cutaneous                 taneous tissue, lymph nodes, brain, lung, liver, bone, intes-
 T-Cell lymphoma, cutaneous B-Cell lymphoma, diffuse large             tine, colon, heart, pancreas, adrenal, kidney, prostate, breast,
 B-Cell lymphoma or relapsed or refractory low grade folli-       30   colorectal, or combinations thereof. The administration of an
 cular lymphoma.                                                       immunomodulatory compound of the invention alleviates or
    In another embodiment, an immunomodulatory compound                reduces adverse effects which are of such severity that it
 is administered in combination with taxotere, IL-2, IFN, GM-          would otherwise limit the amount of anti-cancer drug.
 CSF, and/or dacarbazine to patients with various types or                In one embodiment, an immunomodulatory compound of
 stages of melanoma.                                              35   the invention can be administered orally and daily in an
    In another embodiment, an immunomodulatory compound                amount of from about 0.1 to about 150 mg, and preferably
 is administered alone or in combination with vinorelbine to           from about 1 to about 50 mg, more preferably from about 2 to
 patients with malignant mesothelioma, or stage IIIB non-              about 25 mg prior to, during, or after the occurrence of the
 small cell lung cancer with pleural implants or malignant             adverse effect associated with the administration of an anti-
 pleural effusion mesothelioma syndrome.                          40   cancer drug to a patient. In a particular embodiment, an
    In another embodiment, an immunomodulatory compound                immunomodulatory compound of the invention is adminis-
 is administered to patients with various types or stages of           tered in combination with specific agents such as heparin,
 multiple myeloma in combination with dexamethasone,                   aspirin, coumadin, or G-CSF to avoid adverse effects that are
 zoledronic acid, palmitronate, GM-CSF, biaxin, vinblastine,           associated with anti-cancer drugs such as but not limited to
 melphalan, busulphan, cyclophosphamide, IFN, palmidr-            45   neutropenia or thrombocytopenia.
 onate, prednisone, bisphosphonate, celecoxib, arsenic triox-             In one embodiment, an immunomodulatory compound of
 ide, PEG INTRON-A, vincristine, or a combination thereof.             the invention can be administered to patients with diseases
    In another embodiment, an immunomodulatory compound                and disorders associated with, or characterized by, undesired
 is administered to patients with relapsed or refractory mul-          angiogenesis in combination with additional active ingredi-
 tiple myeloma in combination with doxorubicin (Doxil®),          50   ents including but not limited to anti-cancer drugs, anti-in-
 vincristine and/or dexamethasone (Decadron®).                         flanimatories, antihistamines, antibiotics, and steroids.
    In another embodiment, an immunomodulatory compound                   In another embodiment, this invention encompasses a
 is administered to patients with various types or stages of           method of treating, preventing and/or managing cancer,
 ovarian cancer such as peritoneal carcinoma, papillary serous         which comprises administering an immunomodulatory com-
 carcinoma, refractory ovarian cancer or recurrent ovarian        55   pound of the invention, or a pharmaceutically acceptable salt,
 cancer, in combination with taxol, carboplatin, doxorubicin,          solvate, hydrate, stereoisomer, clathrate, or prodrug thereof,
 gemcitabine, cisplatin, xeloda, paclitaxel, dexamethasone, or         in conjunction with (e.g. before, during, or after) conven-
 a combination thereof.                                                tional therapy including, but not limited to, surgery, immu-
    In another embodiment, an immunomodulatory compound                notherapy, biological therapy, radiation therapy, or other non-
 is administered to patients with various types or stages of      60   drug based therapy presently used to treat, prevent or manage
 prostate cancer, in combination with xeloda, 5 FU/LVi, gem-           cancer. The combined use of the immunomodulatory com-
 citabine, irinotecan plus gemcitabine, cyclophosphamide,              pounds of the invention and conventional therapy may pro-
 vincristine, dexamethasone, GM-CSF, celecoxib, taxotere,              vide a unique treatment regimen that is unexpectedly effec-
 ganciclovir, paclitaxel, adriamycin, docetaxel, estramustine,         tive in certain patients. Without being limited by theory, it is
 Emcyt, or a combination thereof.                                 65   believed that immunomodulatory compounds of the inven-
    In another embodiment, an immunomodulatory compound                tion may provide additive or synergistic effects when given
 is administered to patients with various types or stages of           concurrently with conventional therapy.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 69 of 148 PageID: 69


                                                       US 8,673,939 B2
                               23                                                                       24
    As discussed elsewhere herein, the invention encompasses                 In another embodiment, an immunomodulatory compound
 a method of reducing, treating and/or preventing adverse or              and prednisone are administered as maintenance therapy to
 undesired effects associated with conventional therapy                   patients with multiple myeloma following the transplantation
 including, but not limited to, surgery, chemotherapy, radia-             of autologous stem cell.
 tion therapy, hormonal therapy, biological therapy and immu-        5       In another embodiment, an immunomodulatory compound
 notherapy. One or more immunomodulatory compounds of                     and dexamethasone are administered as salvage therapy for
 the invention and other active ingredient can be administered            low risk post transplantation to patients with multiple
 to a patient prior to, during, or after the occurrence of the            myeloma.
 adverse effect associated with conventional therapy.                        In another embodiment, an immunomodulatory compound
                                                                     10
    In one embodiment, an immunomodulatory compound of                    and dexamethasone are administered as maintenance therapy
 the invention can be administered in an amount of from about             to patients with multiple myeloma following the transplanta-
 0.1 to about 150 mg, and preferably from about 1 to about 25             tion of autologous bone marrow.
 mg, more preferably from about 2 to about 10 mg orally and                  In another embodiment, an immunomodulatory compound
 daily alone, or in combination with a second active agent           15
                                                                          is administered following the administration of high dose of
 disclosed herein (see, e.g., section 5.2), prior to, during, or          melphalan and the transplantation of autologous stem cell to
 after the use of conventional therapy.                                   patients with chemotherapy responsive multiple myeloma.
    In a specific embodiment of this method, an immunomodu-                  In another embodiment, an immunomodulatory compound
 latory compound of the invention and doxetaxol are admin-                and PEG INTRO-A are administered as maintenance therapy
 istered to patients with non-small cell lung cancer who were        20   to patients with multiple myeloma following the transplanta-
 previously treated with carboNP 16 and radiotherapy.                     tion of autologous CD34-selected peripheral stem cell.
    5.3.2 Use with Transplantation Therapy                                   In another embodiment, an immunomodulatory compound
    Compounds of the invention can be used to reduce the risk             is administered with post transplant consolidation chemo-
 of Graft Versus Host Disease (GVHD). Therefore, the inven-               therapy to patients with newly diagnosed multiple myeloma
 tion encompasses a method of treating, preventing and/or            25   to evaluate anti-angiogenesis.
 managing cancer, which comprises administering the immu-                    In another embodiment, an immunomodulatory compound
 nomodulatory compound of the invention, or a pharmaceuti-                and dexamethasone are administered as maintenance therapy
 cally acceptable salt, solvate, hydrate, stereoisomer, clath-            after DCEP consolidation, following the treatment with high
 rate, or prodrug thereof, in conjunction with transplantation            dose of melphalan and the transplantation of peripheral blood
 therapy.                                                            30   stem cell to 65 years of age or older patients with multiple
                                                                          myeloma.
    As those of ordinary skill in the art are aware, the treatment
                                                                             5 .3 .3 Cycling Therapy
 of cancer is often based on the stages and mechanism of the
                                                                             In certain embodiments, the prophylactic or therapeutic
 disease. For example, as inevitable leukemic transformation
                                                                          agents of the invention are cyclically administered to a
 develops in certain stages of cancer, transplantation of periph-    35   patient. Cycling therapy involves the administration of an
 eral blood stem cells, hematopoietic stem cell preparation or            active agent for a period of time, followed by a rest for a
 bone marrow may be necessary. The combined use of the                    period of time, and repeating this sequential administration.
 immunomodulatory compound of the invention and trans-                    Cycling therapy can reduce the development of resistance to
 plantation therapy provides a unique and unexpected syner-               one or more of the therapies, avoid or reduce the side effects
 gism. In particular, an immunomodulatory compound of the            40   of one of the therapies, and/or improves the efficacy of the
 invention exhibits immunomodulatory activity that may pro-               treatment.
 vide additive or synergistic effects when given concurrently                Consequently, in one specific embodiment of the inven-
 with transplantation therapy in patients with cancer.                    tion, an immunomodulatory compound of the invention is
    An immunomodulatory compound of the invention can                     administered daily in a single or divided doses in a four to six
 work in combination with transplantation therapy reducing           45   week cycle with a rest period of about a week or two weeks.
 complications associated with the invasive procedure of                  The invention further allows the frequency, number, and
 transplantation and risk of GVHD. This invention encom-                  length of dosing cycles to be increased. Thus, another specific
 passes a method of treating, preventing and/or managing                  embodiment of the invention encompasses the administration
 cancer which comprises administering to a patient (e.g., a               of an immunomodulatory compound of the invention for
 human) an immunomodulatory compound of the invention,               50   more cycles than are typical when it is administered alone. In
 or a pharmaceutically acceptable salt, solvate, hydrate, stere-          yet another specific embodiment of the invention, an immu-
                                                                          nomodulatory compound of the invention is administered for
 oisomer, clathrate, or prodrug thereof, before, during, or after
                                                                          a greater number of cycles that would typically cause dose-
 the transplantation of umbilical cord blood, placental blood,
                                                                          limiting toxicity in a patient to whom a second active ingre-
 peripheral blood stem cell, hematopoietic stem cell prepara-
                                                                     55   dient is not also being administered.
 tion or bone marrow. Examples of stem cells suitable for use                In one embodiment, an immunomodulatory compound of
 in the methods of the invention are disclosed in U.S. provi-             the invention is administered daily and continuously for three
 sional patent application No. 60/372,348, filed Apr. 12, 2002            or four weeks at a dose of from about 0.1 to about 150 mg/d
 by R. Hariri et al., the entirety of which is incorporated herein        followed by a break of one or two weeks. Actimid™ is pref-
 by reference.                                                       60   erably administered daily and continuously at an initial dose
    In one embodiment of this method, an immunomodulatory                 of0.1 to 5 mg/d with dose escalation (every week) by 1 to 10
 compound of the invention is administered to patients with               mg/d to a maximum dose of 50 mg/d for as long as therapy is
 multiple myeloma before, during, or after the transplantation            tolerated. In a particular embodiment, Revimid™ is admin-
 of autologous peripheral blood progenitor cell.                          istered in an amount of about 5, 10, or 25 mg/day, preferably
    In another embodiment, an immunomodulatory compound              65   in an amount of about 10 mg/day for three to four weeks,
 is administered to patients with relapsing multiple myeloma              followed by one week or two weeks of rest in a four or six
 after the stem cell transplantation.                                     week cycle.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 70 of 148 PageID: 70


                                                         US 8,673,939 B2
                                25                                                                        26
    In one embodiment of the invention, an immunomodula-                    specific dosage forms encompassed by this invention will
 tory compound of the invention and a second active ingredi-                vary from one another will be readily apparent to those skilled
 ent are administered orally, with administration of an immu-               in the art. See, e.g., Remington's Pharmaceutical Sciences,
 nomodulatory compound of the invention occurring 30 to 60                  18th ed., Mack Publishing, Easton Pa. (1990).
 minutes prior to a second active ingredient, during a cycle of        5       Typical pharmaceutical compositions and dosage forms
 four to six weeks. In another embodiment of the invention, the             comprise one or more excipients. Suitable excipients are well
 combination of an immunomodulatory compound of the                         known to those skilled in the art of pharmacy, and non-
 invention and a second active ingredient is administered by                limiting examples of suitable excipients are provided herein.
 intravenous infusion over about 90 minutes every cycle. In a               Whether a particular excipient is suitable for incorporation
 specific embodiment, one cycle comprises the administration           10
                                                                            into a pharmaceutical composition or dosage form depends
 of from about 10 to about 25 mg/day ofRevimid™ and from
                                                                            on a variety of factors well known in the art including, but not
 about 50 to about 200 mg/m2 /day of a second active ingredi-
                                                                            limited to, the way in which the dosage form will be admin-
 ent daily for three to four weeks and then one or two weeks of
 rest. In another specific embodiment, each cycle comprises                 istered to a patient. For example, oral dosage forms such as
 the administration of from about 5 to about 10 mg/day of              15
                                                                            tablets may contain excipients not suited for use in parenteral
 Actimid™ and from about 50 to about 200 mg/m2 /day of a                    dosage forms. The suitability of a particular excipient may
 second active ingredient for 3 to 4 weeks followed by one or               also depend on the specific active ingredients in the dosage
 two weeks of rest. Typically, the number of cycles during                  form. For example, the decomposition of some active ingre-
 which the combinatorial treatment is administered to a patient             dients may be accelerated by some excipients such as lactose,
 will be from about one to about 24 cycles, more typically from        20   or when exposed to water. Active ingredients that comprise
 about two to about 16 cycles, and even more typically from                 primary or secondary amines are particularly susceptible to
 about four to about three cycles.                                          such accelerated decomposition. Consequently, this inven-
    5.4 Pharmaceutical Compositions and Dosage Forms                        tion encompasses pharmaceutical compositions and dosage
    Pharmaceutical compositions can be used in the prepara-                 forms that contain little, if any, lactose other mono- or di-
 tion of individual, single unit dosage forms. Pharmaceutical          25   saccharides. As used herein, the term "lactose-free" means
 compositions and dosage forms of the invention comprise an                 that the amount of lactose present, if any, is insufficient to
 immunomodulatory compound of the invention, or a pharma-                   substantially increase the degradation rate of an active ingre-
 ceutically acceptable salt, solvate, hydrate, stereoisomer,                dient.
 clathrate, or prodrug thereof. Pharmaceutical compositions                    Lactose-free compositions of the invention can comprise
 and dosage forms of the invention can further comprise one or         30
                                                                            excipients that are well known in the art and are listed, for
 more excipients.
                                                                            example, in the U.S. Pharmacopeia (USP) 25-NF20 (2002).
    Pharmaceutical compositions and dosage forms of the
                                                                            In general, lactose-free compositions comprise active ingre-
 invention can also comprise one or more additional active
                                                                            dients, a binder/filler, and a lubricant in pharmaceutically
 ingredients. Consequently, pharmaceutical compositions and
 dosage forms of the invention comprise the active ingredients         35
                                                                            compatible and pharmaceutically acceptable amounts. Pre-
 disclosed herein (e.g., an immunomodulatory compound and                   ferred lactose-free dosage forms comprise active ingredients,
 a second active agent). Examples of optional second, or addi-              microcrystalline cellulose, pre-gelatinized starch, and mag-
 tional, active ingredients are disclosed herein (see, e.g., sec-           nesium stearate.
 tion 5.2).                                                                    This invention further encompasses anhydrous pharma-
    Single unit dosage forms of the invention are suitable for         40   ceutical compositions and dosage forms comprising active
 oral, mucosa! (e.g., nasal, sub lingual, vaginal, buccal, or rec-          ingredients, since water can facilitate the degradation of some
 tal), parenteral (e.g., subcutaneous, intravenous, bolus injec-            compounds. For example, the addition of water (e.g., 5%) is
 tion, intramuscular, or intraarterial), topical (e.g., eye drops or        widely accepted in the pharmaceutical arts as a means of
 other ophthalmic preparations), transdermal or transcutane-                simulating long-term storage in order to determine character-
 ous administration to a patient. Examples of dosage forms             45   istics such as shelf-life or the stability of formulations over
 include, but are not limited to: tablets; caplets; capsules, such          time. See, e.g., Jens T. Carstensen, Drug Stability: Principles
 as soft elastic gelatin capsules; cachets; troches; lozenges;              & Practice, 2d. Ed., Marcel Dekker, NY, N.Y., 1995, pp.
 dispersions; suppositories; powders; aerosols (e.g., nasal                 379-80. In effect, water and heat accelerate the decomposi-
 sprays or inhalers); gels; liquid dosage forms suitable for oral           tion of some compounds. Thus, the effect of water on a
 or mucosa! administration to a patient, including suspensions         50   formulation can be of great significance since moisture and/or
 (e.g., aqueous or non-aqueous liquid suspensions, oil-in-wa-               humidity are commonly encountered during manufacture,
 ter emulsions, or a water-in-oil liquid emulsions), solutions,             handling, packaging, storage, shipment, and use of formula-
 and elixirs; liquid dosage forms suitable for parenteral admin-            tions.
 istration to a patient; eye drops or other ophthalmic prepara-                Anhydrous pharmaceutical compositions and dosage
 tions suitable for topical administration; and sterile solids         55   forms of the invention can be prepared using anhydrous or
 (e.g., crystalline or amorphous solids) that can be reconsti-              low moisture containing ingredients and low moisture or low
 tuted to provide liquid dosage forms suitable for parenteral               humidity conditions. Pharmaceutical compositions and dos-
 administration to a patient.                                               age forms that comprise lactose and at least one active ingre-
    The composition, shape, and type of dosage forms of the                 dient that comprises a primary or secondary amine are pref-
 invention will typically vary depending on their use. For             60   erably anhydrous if substantial contact with moisture and/or
 example, a dosage form used in the acute treatment of a                    humidity during manufacturing, packaging, and/or storage is
 disease may contain larger amounts of one or more of the                   expected.
 active ingredients it comprises than a dosage form used in the                An anhydrous pharmaceutical composition should be pre-
 chronic treatment of the same disease. Similarly, a parenteral             pared and stored such that its anhydrous nature is maintained.
 dosage form may contain smaller amounts of one or more of             65   Accordingly, anhydrous compositions are preferably pack-
 the active ingredients it comprises than an oral dosage form               aged using materials known to prevent exposure to water such
 used to treat the same disease. These and other ways in which              that they can be included in suitable formulary kits. Examples
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 71 of 148 PageID: 71


                                                       US 8,673,939 B2
                               27                                                                        28
 of suitable packaging include, but are not limited to, hermeti-          mately admixing the active ingredients with liquid carriers,
 cally sealed foils, plastics, unit dose containers (e.g., vials),        finely divided solid carriers, or both, and then shaping the
 blister packs, and strip packs.                                          product into the desired presentation if necessary.
    The invention further encompasses pharmaceutical com-                     For example, a tablet can be prepared by compression or
 positions and dosage forms that comprise one or more com-           5    molding. Compressed tablets can be prepared by compress-
 pounds that reduce the rate by which an active ingredient will           ing in a suitable machine the active ingredients in a free-
 decompose. Such compounds, which are referred to herein as               flowing form such as powder or granules, optionally mixed
 "stabilizers," include, but are not limited to, antioxidants such        with an excipient. Molded tablets can be made by molding in
 as ascorbic acid, pH buffers, or salt buffers.                           a suitable machine a mixture of the powdered compound
    Like the amounts and types of excipients, the amounts and        10   moistened with an inert liquid diluent.
 specific types of active ingredients in a dosage form may                    Examples of excipients that can be used in oral dosage
 differ depending on factors such as, but not limited to, the             forms of the invention include, but are not limited to, binders,
 route by which it is to be administered to patients. However,            fillers, disintegrants, and lubricants. Binders suitable for use
 typical dosage forms of the invention comprise an immuno-                in pharmaceutical compositions and dosage forms include,
 modulatory compound of the invention or a pharmaceutically          15   but are not limited to, corn starch, potato starch, or other
 acceptable salt, solvate, hydrate, stereoisomer, clathrate, or           starches, gelatin, natural and synthetic gums such as acacia,
 prodrug thereof in an amount of from about 0.10 to about 150             sodium alginate, alginic acid, other alginates, powdered
 mg. Typical dosage forms comprise an immunomodulatory                    tragacanth, guar gum, cellulose and its derivatives (e.g., ethyl
 compound of the invention or a pharmaceutically acceptable               cellulose, cellulose acetate, carboxymethyl cellulose cal-
 salt, solvate, hydrate, stereoisomer, clathrate, or prodrug         20   cium, sodium carboxymethyl cellulose), polyvinyl pyrroli-
 thereof in an amount of about 0.1, 1, 2, 5, 7.5, 10, 12.5, 15,           done, methyl cellulose, pre-gelatinized starch, hydroxypro-
 17.5, 20, 25, 50, 100, 150 or 200 mg. Ina particular embodi-             pyl methyl cellulose, (e.g., Nos. 2208, 2906, 2910),
 ment, a preferred dosage form comprises 4-(amino )-2-(2,6-               microcrystalline cellulose, and mixtures thereof.
 dioxo(3-piperidyl))-isoindoline-l,3-dione (Actimid™) in an                   Suitable forms of microcrystalline cellulose include, but
 amount of about 1, 2, 5, 10, 25 or 50 mg. In a specific             25   are not limited to, the materials sold as AVICEL-PH-101,
 embodiment, a preferred dosage form comprises 3-(4-amino-                AVICEL-PH-103AVICELRC-581,AVICEL-PH-105 (avail-
 l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Re-             able from FMC Corporation, American Viscose Division,
 vimid™) in an amount of about 5, 10, 25 or 50 mg. Typical                Avicel Sales, Marcus Hook, Pa.), and mixtures thereof. An
 dosage forms comprise the second active ingredient in an                 specific binder is a mixture of microcrystalline cellulose and
 amount of 1 to about 1000 mg, from about 5 to about 500 mg,         30   sodium carboxymethyl cellulose sold as AVICEL RC-581.
 from about 10 to about 350 mg, or from about 50 to about 200             Suitable anhydrous or low moisture excipients or additives
 mg. Of course, the specific amount of the anti-cancer drug               includeAVICEL-PH-103™ and Starch 1500 LM.
 will depend on the specific agent used, the type of cancer                   Examples of fillers suitable for use in the pharmaceutical
 being treated or managed, and the amount(s) of an immuno-                compositions and dosage forms disclosed herein include, but
 modulatory compound of the invention and any optional               35   are not limited to, talc, calcium carbonate (e.g., granules or
 additional active agents concurrently administered to the                powder), microcrystalline cellulose, powdered cellulose,
 patient.                                                                 dextrates, kaolin, mannitol, silicic acid, sorbitol, starch, pre-
    5.4.1 Oral Dosage Forms                                               gelatinized starch, and mixtures thereof. The binder or filler in
    Pharmaceutical compositions of the invention that are suit-           pharmaceutical compositions of the invention is typically
 able for oral administration can be presented as discrete dos-      40   present in from about 50 to about 99 weight percent of the
 age forms, such as, but are not limited to, tablets (e.g., chew-         pharmaceutical composition or dosage form.
 able tablets), caplets, capsules, and liquids (e.g., flavored                Disintegrants are used in the compositions of the invention
 syrups). Such dosage forms contain predetermined amounts                 to provide tablets that disintegrate when exposed to an aque-
 of active ingredients, and may be prepared by methods of                 ous environment. Tablets that contain too much disintegrant
 pharmacy well known to those skilled in the art. See gener-         45   may disintegrate in storage, while those that contain too little
 ally, Remington's Pharmaceutical Sciences, 18th ed., Mack                may not disintegrate at a desired rate or under the desired
 Publishing, Easton Pa. (1990).                                           conditions. Thus, a sufficient amount of disintegrant that is
    Typical oral dosage forms of the invention are prepared by            neither too much nor too little to detrimentally alter the
 combining the active ingredients in an intimate admixture                release of the active ingredients should be used to form solid
 with at least one excipient according to conventional pharma-       50   oral dosage forms of the invention. The amount of disinte-
 ceutical compounding techniques. Excipients can take a wide              grant used varies based upon the type of formulation, and is
 variety of forms depending on the form of preparation desired            readily discernible to those of ordinary skill in the art. Typical
 for administration. For example, excipients suitable for use in          pharmaceutical compositions comprise from about 0.5 to
 oral liquid or aerosol dosage forms include, but are not limited         about 15 weight percent of disintegrant, preferably from
 to, water, glycols, oils, alcohols, flavoring agents, preserva-     55   about 1 to about 5 weight percent of disintegrant.
 tives, and coloring agents. Examples of excipients suitable for              Disintegrants that can be used in pharmaceutical compo-
 use in solid oral dosage forms (e.g., powders, tablets, cap-             sitions and dosage forms of the invention include, but are not
 sules, and caplets) include, but are not limited to, starches,           limited to, agar-agar, alginic acid, calcium carbonate, micro-
 sugars, micro-crystalline cellulose, diluents, granulating               crystalline cellulose, croscarmellose sodium, crospovidone,
 agents, lubricants, binders, and disintegrating agents.             60   polacrilin potassium, sodium starch glycolate, potato or tapi-
    Because of their ease of administration, tablets and cap-             oca starch, other starches, pre-gelatinized starch, other
 sules represent the most advantageous oral dosage unit forms,            starches, clays, other al gins, other celluloses, gums, and mix-
 in which case solid excipients are employed. If desired, tab-            tures thereof.
 lets can be coated by standard aqueous or nonaqueous tech-                   Lubricants that can be used in pharmaceutical composi-
 niques. Such dosage forms can be prepared by any of the             65   tions and dosage forms of the invention include, but are not
 methods of pharmacy. In general, pharmaceutical composi-                 limited to, calcium stearate, magnesium stearate, mineral oil,
 tions and dosage forms are prepared by uniformly and inti-               light mineral oil, glycerin, sorbitol, mannitol, polyethylene
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 72 of 148 PageID: 72


                                                       US 8,673,939 B2
                               29                                                                       30
 glycol, other glycols, stearic acid, sodium lauryl sulfate, talc,           5.4.3 Parenteral Dosage Forms
 hydrogenated vegetable oil (e.g., peanut oil, cottonseed oil,               Parenteral dosage forms can be administered to patients by
 sunflower oil, sesame oil, olive oil, corn oil, and soybean oil),        various routes including, but not limited to, subcutaneous,
 zinc stearate, ethyl oleate, ethyl laureate, agar, and mixtures          intravenous (including bolus injection), intramuscular, and
 thereof. Additional lubricants include, for example, a syloid       5    intraarterial. Because their administration typically bypasses
 silica gel (AEROSIL200, manufactured by W.R. Grace Co. of                patients' natural defenses against contaminants, parenteral
 Baltimore, Md.), a coagulated aerosol of synthetic silica                dosage forms are preferably sterile or capable of being ster-
 (marketed by Degussa Co. of Plano, Tex.), CAB-0-SIL (a                   ilized prior to administration to a patient. Examples of
 pyrogenic silicon dioxide product sold by Cabot Co. of Bos-              parenteral dosage forms include, but are not limited to, solu-
                                                                     10   tions ready for injection, dry products ready to be dissolved or
 ton, Mass.), and mixtures thereof. If used at all, lubricants are
                                                                          suspended in a pharmaceutically acceptable vehicle for injec-
 typically used in an amount of less than about 1 weight
                                                                          tion, suspensions ready for injection, and emulsions.
 percent of the pharmaceutical compositions or dosage forms
                                                                             Suitable vehicles that can be used to provide parenteral
 into which they are incorporated.                                        dosage forms of the invention are well known to those skilled
    A preferred solid oral dosage form of the invention com-         15   in the art. Examples include, but are not limited to: Water for
 prises an immunomodulatory compound of the invention,                    Injection USP; aqueous vehicles such as, but not limited to,
 anhydrous lactose, microcrystalline cellulose, polyvinylpyr-             Sodium Chloride Injection, Ringer's Injection, Dextrose
 rolidone, stearic acid, colloidal anhydrous silica, and gelatin.         Injection, Dextrose and Sodium Chloride Injection, and Lac-
    5.4.2 Delayed Release Dosage Forms                                    tated Ringer's Injection; water-miscible vehicles such as, but
    Active ingredients of the invention can be administered by       20   not limited to, ethyl alcohol, polyethylene glycol, and
 controlled release means or by delivery devices that are well            polypropylene glycol; and non-aqueous vehicles such as, but
 known to those of ordinary skill in the art. Examples include,           not limited to, corn oil, cottonseed oil, peanut oil, sesame oil,
 but are not limited to, those described in U.S. Pat. Nos. 3,845,         ethyl oleate, isopropyl myristate, and benzyl benzoate.
 770; 3,916,899; 3,536,809; 3,598,123; and4,008,719, 5,674,                  Compounds that increase the solubility of one or more of
 533, 5,059,595, 5,591,767, 5,120,548, 5,073,543, 5,639,476,         25   the active ingredients disclosed herein can also be incorpo-
 5,354,556, and 5,733,566, each of which is incorporated                  rated into the parenteral dosage forms of the invention. For
 herein by reference. Such dosage forms can be used to pro-               example, cyclodextrin and its derivatives can be used to
 vide slow or controlled-release of one or more active ingre-             increase the solubility of an immunomodulatory compound
 dients using, for example, hydropropylmethyl cellulose,                  of the invention and its derivatives. See, e.g., U.S. Pat. No.
 otherpolymermatrices, gels, permeable membranes, osmotic            30   5,134,127, which is incorporated herein by reference.
                                                                             5.4.4 Topical and Mucosa! Dosage Forms
 systems, multilayer coatings, microparticles, liposomes,
                                                                             Topical and mucosa! dosage forms of the invention
 microspheres, or a combination thereof to provide the desired
                                                                          include, but are not limited to, sprays, aerosols, solutions,
 release profile in varying proportions. Suitable controlled-
                                                                          emulsions, suspensions, eye drops or other ophthalmic prepa-
 release formulations known to those of ordinary skill in the        35   rations, or other forms known to one of skill in the art. See,
 art, including those described herein, can be readily selected           e.g., Remington's Pharmaceutical Sciences, 16th and 18th
 for use with the active ingredients of the invention. The inven-         eds., Mack Publishing, Easton Pa. (1980 & 1990); and Intro-
 tion thus encompasses single unit dosage forms suitable for              duction to Pharmaceutical Dosage Forms, 4th ed., Lea &
 oral administration such as, but not limited to, tablets, cap-           Febiger, Philadelphia (1985). Dosage forms suitable fortreat-
 sules, gelcaps, and caplets that are adapted for controlled-        40   ing mucosa! tissues within the oral cavity can be formulated
 release.                                                                 as mouthwashes or as oral gels.
    All controlled-release pharmaceutical products have a                    Suitable excipients (e.g., carriers and diluents) and other
 common goal of improving drug therapy over that achieved                 materials that can be used to provide topical and mucosa!
 by their non-controlled counterparts. Ideally, the use of an             dosage forms encompassed by this invention are well known
 optimally designed controlled-release preparation in medical        45   to those skilled in the pharmaceutical arts, and depend on the
 treatment is characterized by a minimum of drug substance                particular tissue to which a given pharmaceutical composi-
 being employed to cure or control the condition in a minimum             tion or dosage form will be applied. With that fact in mind,
 amount of time. Advantages of controlled-release formula-                typical excipients include, but are not limited to, water,
 tions include extended activity of the drug, reduced dosage              acetone, ethanol, ethylene glycol, propylene glycol, butane-
 frequency, and increased patient compliance. In addition,           50   1,3-diol, isopropyl myristate, isopropyl palmitate, mineral
 controlled-release formulations can be used to affect the time           oil, and mixtures thereof to form solutions, emulsions or gels,
 of onset of action or other characteristics, such as blood levels        which are non-toxic and pharmaceutically acceptable. Mois-
 of the drug, and can thus affect the occurrence of side (e.g.,           turizers or humectants can also be added to pharmaceutical
 adverse) effects.                                                        compositions and dosage forms if desired. Examples of such
    Most controlled-release formulations are designed to ini-        55   additional ingredients are well known in the art. See, e.g.,
 tially release an amount of drug (active ingredient) that                Remington's Pharmaceutical Sciences, 16th and 18th eds.,
 promptly produces the desired therapeutic effect, and gradu-             Mack Publishing, Easton Pa. (1980 & 1990).
 ally and continually release of other amounts of drug to main-              The pH of a pharmaceutical composition or dosage form
 tain this level of therapeutic or prophylactic effect over an            may also be adjusted to improve delivery of one or more
 extended period of time. In order to maintain this constant         60   active ingredients. Similarly, the polarity of a solvent carrier,
 level of drug in the body, the drug must be released from the            its ionic strength, or tonicity can be adjusted to improve
 dosage form at a rate that will replace the amount of drug               delivery. Compounds such as stearates can also be added to
 being metabolized and excreted from the body. Controlled-                pharmaceutical compositions or dosage forms to advanta-
 release of an active ingredient can be stimulated by various             geously alter the hydrophilicity or lipophilicity of one or
 conditions including, but not limited to, pH, temperature,          65   more active ingredients so as to improve delivery. In this
 enzymes, water, or other physiological conditions or com-                regard, stearates can serve as a lipid vehicle for the formula-
 pounds.                                                                  tion, as an emulsifying agent or surfactant, and as a delivery-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 73 of 148 PageID: 73


                                                       US 8,673,939 B2
                               31                                                                      32
 enhancing or penetration-enhancing agent. Different salts,              human whole blood were -24 nM (6.55 ng/mL) and-25 nM
 hydrates or solvates of the active ingredients can be used to           (6.83 ng/mL), respectively. In vitro studies suggest a pharma-
 further adjust the properties of the resulting composition.             cological activity profile for 3-(4-amino-l-oxo-l ,3-dihydro-
    5.4.5 Kits                                                           isoindol-2-yl)-piperidine-2,6-dione that is similar to, but at
    Typically, active ingredients of the invention are preferably   5    least 200 times more potent than, thalidomide. In vitro studies
 not administered to a patient at the same time or by the same           have also demonstrated that concentrations of 4-(amino )-2-
 route of administration. This invention therefore encom-                (2,6-dioxo(3-piperidyl))-isoindoline-l,3-dione of 2.73 to
 passes kits which, when used by the medical practitioner, can           27.3 ng/mL (0.01 to 0.1 µM) achieved 50% inhibition of the
 simplify the administration of appropriate amounts of active            proliferation of MM.IS and Hs Sultan cells.
 ingredients to a patient.                                          10      The IC 50 's of 3-(4-amino-l-oxo-l,3-dihydro-isoindol-2-
    A typical kit of the invention comprises a dosage form of an         yl)-piperidine-2,6-dione for inhibiting production of TNF-
 immunomodulatory compound of the invention, or a pharma-                afollowing LPS-stimulation of PBMC and human whole
 ceutically acceptable salt, solvate, hydrate, stereoisomer, pro-        blood were -100 nM (25.9 ng/mL) and -480 nM (103.6
 drug, or clathrate thereof. Kits encompassed by this invention          ng/mL ), respectively. Thalidomide, in contrast, had an IC 50 of
 can further comprise additional active ingredients such as         15   -194 µM (50.2 µg/mL) for inhibiting production ofTNF-a
 oblimersen (Genasense®), melphalan, G-CSF, GM-CSF,                      following LPS-stimulation of PBMC. In vitro studies suggest
 EPO, topotecan, dacarbazine, irinotecan, taxotere, IFN,                 a pharmacological activity profile for 3-(4-amino-l-oxo-l ,3-
 COX-2 inhibitor, pentoxifylline, ciprofloxacin, dexametha-              dihydro-isoindol-2-yl)-piperidine-2,6-dione that is similar
 sone, IL2, IL8, IL 18, Ara-C, vinorelbine, isotretinoin, 13             to, but 50 to 2000 times more potent than, thalidomide. It has
 cis-retinoic acid, or a pharmacologically active mutant or         20   been shown that the compound is approximately 50-100
 derivative thereof, or a combination thereof. Examples of the           times more potent than thalidomide in stimulating the prolif-
 additional active ingredients include, but are not limited to,          eration of T-cells following primary induction by T-cell
 those disclosed herein (see, e.g., section 5.2).                        receptor (TCR) activation. 3-(4-amino-l-oxo-l ,3-dihydro-
    Kits of the invention can further comprise devices that are          isoindol-2-yl)-piperidine-2,6-dione is also approximately 50
 used to administer the active ingredients. Examples of such        25   to 100 times more potent than thalidomide in augmenting the
 devices include, but are not limited to, syringes, drip bags,           production of IL-2 and IFN-y following TCR activation of
 patches, and inhalers.                                                  PBMC (IL-2) or T-cells (IFN-y). In addition, 3-(4-amino-l-
    Kits of the invention can further comprise cells or blood for        oxo-l,3-dihydro-isoindol-2-yl )-piperidine-2,6-dione exhib-
 transplantation as well as pharmaceutically acceptable                  ited dose-dependent inhibition ofLPS-stimulated production
 vehicles that can be used to administer one or more active         30   of the pro-inflanmiatory cytokines TNF-a, IL-1 ~' and IL-6
 ingredients. For example, if an active ingredient is provided in        by PBMC while it increased production of the anti-inflam-
 a solid form that must be reconstituted for parenteral admin-           matory cytokine IL-10.
 istration, the kit can comprise a sealed container of a suitable           6.2 Inhibition of Mm Cell Proliferation
 vehicle in which the active ingredient can be dissolved to                 The ability of 3-(4-amino-l-oxo-l,3-dihydro-isoindol-2-
 form a particulate-free sterile solution that is suitable for      35   yl)-piperidine-2,6-dione (Revimid™) and thalidomide for
 parenteral administration. Examples of pharmaceutically                 comparison to effect the proliferation of MM cell lines has
 acceptable vehicles include, but are not limited to: Water for          been investigated in an in vitro study. Uptake [3 H]-thymidine
 Injection USP; aqueous vehicles such as, but not limited to,            by different MM cell lines (MM.IS, Hs Sultan, U266 and
 Sodium Chloride Injection, Ringer's Injection, Dextrose                 RPMI-8226) was measured as an indicator of cell prolifera-
 Injection, Dextrose and Sodium Chloride Injection, and Lac-        40   tion. Cells were incubated in the presence of compounds for
 tated Ringer's Injection; water-miscible vehicles such as, but          48 hours; [3 H]-thymidine was included for the last 8 hours of
 not limited to, ethyl alcohol, polyethylene glycol, and                 the incubation period. Addition of 3-(4-amino-l-oxo-l ,3-di-
 polypropylene glycol; and non-aqueous vehicles such as, but             hydro-isoindol-2-yl)-piperidine-2,6-dione to MM.IS and Hs
 not limited to, com oil, cottonseed oil, peanut oil, sesame oil,        Sultan cells resulted in 50% inhibition of cell proliferation at
 ethyl oleate, isopropyl myristate, and benzyl benzoate.            45   concentrations of0.4 µm and 1 µm, respectively. In contrast,
                                                                         addition of thalidomide at concentrations up to 100 µm
                        6. EXAMPLES                                      resulted in only 15% and 20% inhibition of cell proliferation
                                                                         in MM.IS and Hs Sultan cells, respectively. These data are
    Certain embodiments of the invention are illustrated by the          sUlllillarized in FIG. 1.
 following non-limiting examples.                                   50      6.3 Toxicology Studies
    6.1 Modulation of Cytokine Production                                   The effects of 3-(4-amino-l-oxo-l,3-dihydro-isoindol-2-
    A series of non-clinical pharmacology and toxicology                 yl)-piperidine-2,6-dione (Revimid™) on cardiovascular and
 studies have been performed to support the clinical evaluation          respiratory function are investigated in anesthetized dogs.
 of an immunomodulatory compound of the invention in                     Two groups ofBeagle dogs (2/sex/group) are used. One group
 human subjects. These studies were performed in accordance         55   receives three doses of vehicle only and the other receives
 with internationally recognized guidelines for study design             three ascending doses of 3-(4-amino-l-oxo-l ,3-dihydro-
 and in compliance with the requirements of Good Laboratory              isoindol-2-yl)-piperidine-2,6-dione (2, 10, and 20 mg/kg). In
 Practice (GLP), unless otherwise noted.                                 all cases, doses of3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-
    Inhibition of TNF-a production following LPS-stimula-                yl)-piperidine-2,6-dione or vehicle are successively adminis-
 tion of human PBMC and human whole blood by 4-( amino)-            60   tered via infusion through the jugular vein separated by inter-
 2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione       (Ac-           vals of at least 30 minutes.
 timid™),       3-(4-amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-             The cardiovascular and respiratory changes induced by
 piperidine-2,6-dione and thalidomide (Revimid™) was                     3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,
 investigated in vitro (Muller et al., Bioorg. Med. Chem. Lett.          6-dione are minimal at all doses when compared to the
 9:1625-1630, 1999). The IC 50 's of 4-(amino)-2-(2,6-dioxo         65   vehicle control group. The only statistically significant dif-
 (3-piperidyl))-isoindoline-1,3-dione for inhibiting produc-             ference between the vehicle and treatment groups is a small
 tion of TNF-afollowing LPS-stimulation of PBMC and                      increase in arterial blood pressure (from 94 mmHg to 101
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 74 of 148 PageID: 74


                                                       US 8,673,939 B2
                               33                                                                           34
 mmHg) following administration of the low dose of 3-(4-                  fashion until the MTD is established or the maximum daily
 amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-             dose (10 mg/day) is attained. However, if one of the three
 one. This effect lasts approximately 15 minutes and is not               additional patients enrolled experiences DLT, the MTD has
 seen at higher doses. Deviations in femoral blood flow, res-             been reached. If two or more of the three additional patients
 piratory parameters, and Qtc interval are common to both the        5    enrolled experience DLT, the MTD is judged to have been
 control and treated groups and are not considered treatment-             exceeded and three additional patients are enrolled at the
 related.                                                                 preceding dose level to confirm the MTD. Once the MTD has
    6.4 Cycling Therapy in Patients                                       been identified, four additional patients are enrolled at that
    In a specific embodiment, an immunomodulatory com-                    dose level so that a total of 10 patients is treated at the MTD.
 pound of the invention are cyclically administered to patients      10
 with cancer. Cycling therapy involves the administration of a               Blood sampling for analysis of pharmacokinctic param-
 first agent for a period of time, followed by a rest for a period        eters is performed on Days 1 and 28 according to the follow-
 of time and repeating this sequential administration. Cycling            ing sampling schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5,
 therapy can reduce the development of resistance to one or               3, 4, 6, 8, 10, 12, 18, and 24 hours post-dose. An additional
 more of the therapies, avoid or reduce the side effects of one      15   blood sample is collected at each weekly visit for the deter-
 of the therapies, and/or improves the efficacy of the treatment.         mination of 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindo-
    In a specific embodiment, prophylactic or therapeutic                 line-l,3-dione levels. Total urine collections are also made
 agents are administered in a cycle of about 4 to 6 weeks, about          with urine pooled according to the following time intervals
 once or twice every day. One cycle can comprise the admin-               post-dose: 0 to 4, 4 to 8, 8 to 12, and 12 to 24 hours. Safety
 istration of a therapeutic on prophylactic agent for three to       20   assessments are made by monitoring adverse events, vital
 four weeks and at least a week or two weeks of rest. The                 signs, ECGs, clinical laboratory evaluations (blood chemis-
 number of cycles administered is from about one to about 24              try, hematology, lymphocyte phenotyping, and urinalysis),
 cycles, more typically from about two to about 16 cycles, and            and physical examination at specific times during the study.
 more typically from about four to about eight cycles.
    For example, ina cycle of four weeks, on day 1, theadmin-        25      Results of interim pharmacokinetic analyses obtained fol-
 istration of 25 mg/d of 3-(4-amino-l-oxo-l ,3-dihydro-isoin-             lowing single- and multiple-dose administration of
 dol-2-yl)-piperidine-2,6-dione is started. On day 22, the                4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione
 administration of the compound is stopped for a week of rest.            to multiple myeloma patients are presented below in Tables 1
 On day 29, the administration of25 mg/d 3-(4-amino-l-oxo-                and 2. These data show that 4-(amino)-2-(2,6-dioxo(3-pip-
 1,3-dihydro-isoindol-2-yl)-piperidin-2,6-dione is begun.            30   eridyl))-isoindoline-1,3-dione was steadily absorbed at all
    6.5 Clinical Studies in Patients                                      dose levels in relapsed multiple myeloma patients. Maximum
    6.5.1 Treatment of Relapsed Multiple Myeloma                          plasma concentrations occurred at a median T max of between
    4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1,3-di-            2.5 and 2.8 hours post-dose at Day 1 and between 3 and 4
 one (Actimid™) was administered to patients with relapsed/               hours post-dose at Week 4. At all doses, plasma concentra-
 refractory multiple myeloma. The study was conducted in             35   tions declined in a monophasic manner after reaching C. The
 compliance with Good Clinical Practices. Patients were at                start of the elimination phase occurred between 3 and 10
 least 18 years old, had been diagnosed with multiple                     hours post-dose at Day 1 and Week 4, respectively.
 myeloma (with paraprotein in seruni and/or urine), and were
 considered refractory to treatment after at least two cycles of             These data also showed that after 4 weeks of dosing,
 treatment, or have relapsed after two cycles of treatment.          40   4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione
    Patients who have progressive disease, according to the               accumulated to a small extent (mean accumulation ratios
 Southwest Oncology Group (SWOG) criteria, on their prior                 -1.02 to 1.52 and-0.94 to 1.62 forCmax andAUCco-,;), respec-
 regimen are considered treatment refractory. Relapse follow-             tively). There was almost a dose proportional increase in
 ing remission is defined as >25% increase in M component                 AUCco-,;) and Cmax values with increasing dose. A five-fold
 from baseline levels; reappearance of the M paraprotein that        45   higher dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoin-
 had previously disappeared; or a definite increase in the size           doline-l,3-dione produced a 3.2- and 2.2-fold increase in
 and number oflytic bone lesions recognized on radiographs.               Cmax at Day 1 and Week 4, respectively. Similarly, a 5-fold
 Patients may have had prior therapy with thalidomide, pro-               increase in dose resulted in a 3.6- and 2.3-fold increase in
 vided they were able to tolerate the treatment. A Zubrod                 AUCco-,;), at Day 1 and Week 4, respectively.
 performance status ofO to 2 is required for all patients.           50
    4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1,3-di-                                          TABLE 1
 one is administered to patients at doses of!, 2, 5, or lOmg/day
                                                                                          Pharmacokinetic parameters of Actimid TM
 for up to four weeks; at each dose level, three patients are                               in relapsed multiple myeloma patients
 initially enrolled. Dosing occurs at approximately the same
 time each morning; all doses are administered in the fasted         55                                 1mg               2mg           5mg
 state (no eating for at least two hours prior to dosing and two                 Parameter             (N- 6)            (N-2)         (N-3)
 hours after dosing). 4-(amino)-2-(2,6-dioxo(3-piperidyl))-                                                Day 1
 isoindoline-l,3-dione doses are administered in an ascending
 fashion such that patients in the first cohort receive the lowest        cm=         ng/mL          15.03 (4.04)       24.4* (12.1)     48.56
                                                                                                                                        (14.03)
 dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-l,        60
                                                                                                                         2.7* (0.3)
 3-dione (1 mg/day) and escalation to the next higher dose
                                                                          Im=         h                3.3 (2.6)                          2.3
                                                                                                                                         (0.3)
 level occurs only following the establishment of safety and              AUC(O-oo)   ng ·h/mL      152.90 (36.62)    279.18 (51.10)    593.10
 tolerability at the current dose. If one out of three patients at                                                                     (335.23)
                                                                          AUC(O-c)                  134.21 (27.14)    249.57 (29.26)    520.94
 any dose level experience dose limiting toxicity (DLT), three                                                                         (267.32)
 additional patients are enrolled at that dose. If none of the       65 !1/2          h                7.3 (3.4)          6.3 (1.4)       6.5
 three additional patients experience DLT, escalation to the                                                                             (2.2)
 next dose level occurs; dose escalations continue in a similar
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 75 of 148 PageID: 75


                                                                      US 8,673,939 B2
                                         35                                                                            36
                              TABLE I-continued                                        schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5, 3, 4, 6, 8, 10,
                                                                                       12, 18, and 24 hours post-dose. In addition, a blood sample
                      Pharmacokinetic parameters of Actimid TM                         was collected at each weekly clinic visit for 3-(4-amino-l-
                        in relapsed multiple myeloma patients
                                                                                       oxo-1,3-dihydro-isoindol-2-yl )-piperidine-2,6-dione deter-
                                     1mg                 2mg             5mg      5    mination. Total urine was collected and pooled according to
            Parameter               (N- 6)              (N-2)           (N-3)          the following time intervals post-dose: 0 to 4, 4 to 8, 8 to 12,
                                                                                       and 12 to 24 hours. Response to treatment was assessed by
 CL/F            mL/min          114.75 (29.20)      121.43 (22.22)     182.31
                                                                       (117.06)        M-protein quantification (by immunoelectrophoresis) from
 Vz/f            L                69.55 (44.97)       65.31 (2.80)       87.24         serum and a 24-hour urine collection, with creatinine clear-
                                                                        (22.61)   10   ance and 24-hour protein calculations undertaken at screen-
 t = 24hours
                                                                                       ing, baseline, Weeks 2 and 4, and monthly thereafter (or upon
 NIA= not available                                                                    early termination). Bone marrow aspirations and/or tissue
                                                                                       biopsy are also performed at Months 3, 6 and 12 if a patient's
                                                                                       paraprotein serum concentration or 24-hour urine protein
                                      TABLE2                                      15   excretion declined to the next lower level, based on best
                                                                                       response criteria. Preliminary results for the 28-day treatment
             Pharmacokinetic parameters of Actimid TM following multiple
         oral doses (1, 2, and 5 mg/day) in relapsed multiple myeloma patients
                                                                                       period are summarized below.
                                                                                          Preliminary pharmacokinetic analyses based on these two
                              1mg                 2mg                    5mg           studies indicated that AUC and Cmax values increase propor-
            Parameter         (N-5)               (N-2)                 (N-3)     20   tionally with dose following single and multiple doses in
                                       Week4                                           multiple myeloma patients (as was seen in healthy volun-
                                                                                       teers). Further, there was no evidence of accumulation with
 cm=             ng/mL         23.20 (7.48)       30.05* (15.64)         58.07         multiple dosing as single dose AUCco-=) was comparable to
                                                                        (38.08)        multiple doseAUC0 _.,, following the same dose of3-(4-amino-
 tm=             h               3.6 (1.5)          2.8* (0.3)            5.0
                                                                                  25   l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione.
                                                                         (2.6)
 AUC(O-oo)       ng · h/mL    NIA                 NIA                    NIA           Similar to healthy volunteer studies, double peaks were
 AUC(O-c)                     239.31 (122.59)     269.36 (186.34)       597.24         observed. Exposure inmultiplemyeloma patients appeared to
                                                                       (354.23)        be slightly higher based on Cmax andAUC values as compared
 t 1/2           h              6.2* (0.6)           7.7 (2.8)            7.8
                                                                         (4.0)         to healthy male volunteers while clearance in multiple
 CL/F            mL/min        87.85 (48.48)      162.68 (112.54)       207.50    30   myeloma patients was lower than it was in healthy volunteers,
                                                                       (175.41)        consistent with their poorer renal function (both as a conse-
 Vz/f            L            41.35* (8.84)        95.04 (35.39)        103.95
                                                                                       quence of their age and their disease). Finally, 3-(4-amino-l-
                                                                        (27.25)
                                                                                       oxo-1,3-dihydro-isoindol-2-yl )-piperidine-2,6-dione half-
 -r = 24hours                                                                          live in patients was shorter than in healthy volunteers (mean 8
 NIA= not available                                                               35   hours, ranging up to 17 hours).
 *N = 3 patients
                                                                                          In this study, the first cohort of3 patients was treated for 28
    6.5.2 Treatment of Relapsed Multiple Myeloma                                       days at 5 mg/day without any dose limiting toxicity (DLT).
    Two Phase 1 clinical studies of3-(4-amino-l-oxo-l,3-di-                            The second cohort of 3 patients subsequently commenced
                                                                                       therapy at 10 mg/day. Patients in the second 10 mg/day of
 hydro-isoindol-2-y l)-piperidine-2,6-dione (Revimid™) have
                                                                                  40   3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,
 been conducted to identify the maximum tolerated dose
                                                                                       6-dione cohort tolerated treatment well.
 (MTD) in patients with refractory or relapsed multiple
                                                                                          6.5.3 Treatment of Solid Tumors
 myeloma. These studies have also characterized the safety                                Study with 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-yl)-
 profile of 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-yl)-pip-                          piperidine-2,6-dione (Revimid™) was conducted in patients
 eridine-2,6-dione when ascending doses of 3-(4-amino-l-                          45   with varying types of solid tumors, including malignant mela-
 oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione were                              noma (13), carcinoma of the pancreas (2), carcinoid-un-
 given orally for up to 4 weeks. Patients started 3-(4-amino-                          known primary (1 ), renal carcinoma (1 ), breast carcinoma (1)
 l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione treat-                        and NSCLC (2). Patients received 5 mg/day 3-(4-amino-l-
 ment at 5 mg/day with subsequent escalation to 10, 25, and 50                         oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione              for
 mg/day. Patients were enrolled for 28 days at their assigned                     50   seven days and are subsequently escalated every seven days to
 dose, with the option of extended treatment for those who did                         10 mg/day, 25 mg/day, and 50 mg/day for a total of 4 weeks
 not exhibit disease progression or experience dose limiting                           of treatment. Patients who, experienced clinical benefit were
 toxicity (DLT). Patients were evaluated for adverse events at                         permitted to continue on treatment as Named Patients.
 each visit and the severity of these events was graded accord-                           The study initially enrolled 20 patients and was subse-
 ing to the National Cancer Institute (NCI) Common Toxicity                       55   quently amended to enroll 16 additional patients (adrenal
 Criteria. Patients were discontinued if they experienced DLT                          carcinoma, NSCLC, malignant mesothelioma, breast cancer,
 (Grade 3 or greater non-hematological, or Grade 4 hemato-                             malignant melanoma (8), renal cell cancer (4)) at a higher
 logical toxicity).                                                                    dose. The 16 additional patients were given weekly escalating
    In this study, 27 patients were enrolled. All patients had                         doses of25 mg/day, 50 mg/day, 75 mg/day, lOOmg/day, 125
 relapsed multiple myeloma and 18 (72%) were refractory to                        60   mg/day, and 150 mg/day over a 6-week period with continu-
 salvage therapy. Among these patients, 15 had undergone                               ing treatment for an additional six weeks.
 prior autologous stem cell transplantation and 16 patients had                           The study of Phase 1 study was designed to determine a
 received prior thalidomide treatment. The median number of                            maximum tolerated dose (MTD) of 3-(4-amino-l-oxo-l,3-
 prior regimens was 3 (range 2 to 6).                                                  dihydro-isoindol-2-yl)-piperidine-2,6-dione in patients with
    Blood and urine samples were collected for analysis of                        65   refractory solid tumors and/or lymphoma, as well as to char-
 pharmacokinetic parameters on Days 1 and 28. Blood                                    acterize the pharmacokinetic and side effect profiles of3-(4-
 samples were collected according to the following sampling                            amino-l-oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 76 of 148 PageID: 76


                                                        US 8,673,939 B2
                                37                                                                       38
 one in this patient population. The study design dictates that            at that particular dose level. If two DLTs occur, the MTD,
 at least 3 patients must be enrolled at a dose level and have             defined as the dose at which fewer than one-third of patients
 completed 28 days of treatment prior to enrollment of patients            at each dose level experiences DLT has been exceeded and
 at the next higher dose level. Patients in the first cohort began         four more patients are treated at the previous dose.
 dosing at 5 mg/day of3-(4-amino-l-oxo-l,3-dihydro-isoin-             5        Patients who experience DLT during the first 4-week cycle
 dol-2-yl)-piperidine-2,6-dione. Patients will be escalated to             are removed from the study, except if they have a response to
 10, 20, 25, and 30 mg/day provided there is no toxicity.                  therapy. For patients who have completed their first 4-week
    In this study, the MTD is defined as the highest dose level            cycle of without DLT, but who subsequently experience
 in which fewer than two of six patients treated did not expe-             Grade 3 or 4 hematological and/or nonhematological toxicity,
 rience Grade 3 or greater non-hematological toxicity or              10   treatment is suspended for a minimum of a week. If the
 Grade 4 or greater hematological toxicity. If, at any given               toxicity resolves to <Grade 2 within three weeks, the patient
 dose level in either study, one out of three patients experi-             is treated at two dose levels lower than the dose that caused the
 ences toxicity, three additional patients must be treated at that         toxicity (or a 50% reduction if the patient was treated at the
 particular dose. If, however, two out of six patients experience          first or second dose level). Patients in whom Grade 3 or 4
 DLT, the MTD is judged to have been exceeded. No further             15   toxicity does not resolve to <Grade 1 within three weeks, or
 dose escalations are to occur and additional patients are to be           those who have another Grade 3 toxicity at the reduced dose
 enrolled at the previous dose level. The dose of 3-(4-amino-              are removed from the study.
 l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione                       Pharmacokinetic sampling is performed prior the first dose
 administered is escalated until the MTD is achieved or the                of 3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-
 maximum daily dose of is reached.                                    20   2,6-dione (Day 1) and 0.5, 1, 2, 4, 6, 8, 24, and 48 hours
    No DLTs were reported in the initial group of 20 patients              thereafter. Sampling is also conducted pre-dose on Days 7
 enrolled in the study. Thirteen of the original 20 trial patients,        and 21 and 0.5, 1, 2, 4, 6, 8, and 24 post-dose on Day 21 to
 along with 2 non-trial patients, continued on treatment as                evaluate steady-state 3-(4-amino-l-oxo-l ,3-dihydro-isoin-
 named patients at doses up to 150 mg/day.                                 dol-2-yl)-piperidine-2,6-dione levels.
    6.5.4 Treatment ofGliomas                                         25       6.5.5 Treatment of Metastatic Melanoma
    This study was performed to find toxicity in patients with                 Patients with metastatic melanoma were started on 3-(4-
 recurrent, high-grade gliomas. The study is designed such                 amino-l-oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
 that patients are given increasingly higher doses of 3-(4-                one (Revmid™) at 5 mg/day for seven days. The dose was
 amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-              then increased every seven days to 10 mg/day, 25 mg/day, and
 one until a maximum tolerated dose (MTD) is established.             30   50 mg/day, respectively, for a total of four weeks on therapy.
 The study also seeks to obtain preliminary toxicity informa-              Five of the 13 melanoma patients who were treated under this
 tion and pharmacokinetic data on 3-(4-amino-l-oxo-l,3-di-                 regimen either showed disease stabilization or a partial
 hydro-isoindol-2-yl)-piperidine-2,6-dione, as well as to                  response in the first four weeks of treatment. Tumor response
 develop exploratory data concerning surrogate end points of               was seen in cutaneous and subcutaneous lesions (five
 angiogenic activity in vivo using functional neuro-imaging           35   patients), lymph nodes (two patients), and liver (one patient).
 studies, and in vitro assays of scruni angiogenic peptides.               The duration of response was approximately six months. The
    Patients enrolled in the first cohort receive 2.5 mg/m2 /day           result suggests that the compound appears is a promising new
 for a 4-week cycle. During each 4-week cycle of therapy,                  anti-cancer agent and has both antiangiogenic and immuno-
 3-(4-amino- l -oxo-1,3-dihydro-isoindol-2-y l)-piperidine-2,              modulatory properties.
 6-dione administered once daily for 3 weeks followed by a            40       6.5.6 Treatment of Relapsed or Refractory Multiple
 week of rest. Patients who complete a treatment cycle may                 Myeloma
 receive another cycle of 3-(4-amino-l-oxo-l ,3-dihydro-                       Patients with relapsed and refractory Dune-Salmon stage
 isoindol-2-yl)-piperidine-2,6-dione treatment if two criteria             III multiple myeloma, who have either failed at least three
 are met. First, the patient must have stable disease or have              previous regimens or presented with poor performance status,
 experienced a partial response or complete response, or the          45   neutropenia or thrombocytopenia, are treated with up to four
 patient is benefiting from the therapy with 3-(4-amino-l-oxo-             cycles of combination of melphalan (50 mg intravenously),
 1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione as evi-                   an immunomodulatory compound of the invention (about 1 to
 denced by a decrease in tumor-related symptoms such as                    150 mg orally daily), and dexamethasone (40 mg/day orally
 neurological deficits. Second, the patient must have recov-               on days 1 to 4) every four to six weeks. Maintenance treat-
 ered from toxicity related to 3-(4-amino-l-oxo-l ,3-dihydro-         50   ment consisting of daily an immunomodulatory compound of
 isoindol-2-yl)-piperidine-2,6-dione which occurred in the                 the invention and monthly dexamethasone are continued until
 prior cycle by Day 42 or sooner (28-day cycle plus limit of 2             the disease progression. The therapy using an immunomodu-
 weeks to recover) as evidenced by a return to Grades! tox-                latory compound of the invention in combination with mel-
 icity level. Patients who experience DLT in the previous cycle            phalan and dexamethasone is highly active and generally
 should have their dose modified. DLT is defined as an non-           55   tolerated in heavily pretreated multiple myeloma patients
 hematological event Grade2:3 toxicity or hematological event              whose prognosis is otherwise poor.
 of Grade 4 toxicity thought to be related to the study medi-                  The embodiments of the invention described above are
 cation. Patients who experience DLT in the first cycle and                intended to be merely exemplary, and those skilled in the art
 have no response to therapy are removed from the study.                   will recognize, or will be able to ascertain using no more than
    3-(4-amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-        60   routine experimentation, numerous equivalents of specific
 2,6-dione doses are subsequently escalated to 5, 8, 11, 15, and           compounds, materials, and procedures. All such equivalents
 20 mg/m2 /day to a maximum total daily dose of 40 mg.                     are considered to be within the scope of the invention and are
 Patients continue to receive 3-(4-amino-l-oxo-l ,3-dihydro-               encompassed by the appended claims.
 isoindol-2-yl)-piperidine-2,6-dione on a 4-week cycle per                     What is claimed is:
 dose level until one of the off-study criteria are met.              65       1. A method of treating multiple myeloma, which com-
    Three patients are enrolled in each cohort. If at least one            prises administering to a patient having multiple myeloma,
 DLT occurs, three additional patients are added to the cohort             and which patient has received previous therapy for multiple
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 77 of 148 PageID: 77


                                                      US 8,673,939 B2
                              39                                                                      40
 myeloma, from about 1 mg to about 5 mg per day of a                      20. The method of claim 1, wherein the compound is orally
 compound having the formula:                                           administered 4 mg per day on days 1 through 21 of repeated
                                                                        28-day cycles until disease progression.
                                                                           21. The method of claim 1, which further comprises admin-
                                                                   5    istering a therapeutically effective amount of an additional
                                                                        active agent.
                                                                           22. The method of claim 21, wherein the additional active
                                                                        agent is dexamethasone.
                                                                           23. The method of claim 22, wherein 40 mg dexametha-
                                                                   10   sane is administered.
                                                                           24. The method of claim 22, wherein the dexamethasone is
                                                                        orally administered once daily on days 1, 8, 15 and 22 of a 28
                                                                        day cycle.
    or a pharmaceutically acceptable salt, solvate or stereoiso-           25. The method of claim 22, wherein the dexamethasone is
       mer thereof, wherein the compound is administered in             orally administered once a week of a 28 day cycle.
                                                                   15      26. A method of treating multiple myeloma, which com-
       one or more cycles, each of which comprises adminis-
       tering the compound for a period of time followed by a           prises administering to a patient having multiple myeloma,
       period of rest, wherein the multiple myeloma is                  and which patient has received previous therapy for multiple
       relapsed, refractory, or relapsed and refractory multiple        myeloma and has demonstrated disease progression on the
       myeloma.                                                         previous therapy, from about 1 mg to about 5 mg per day of a
                                                                   20   compound having the formula:
    2. The method of claim 1, wherein the patient has demon-
 strated disease progression on the previous therapy.
    3. The method of claim 1, wherein the previous therapy is
 treatment with thalidomide, a proteasome inhibitor, or a com-
 bination thereof.                                                 25
    4. The method of claim 1, wherein the previous therapy is
 treatment with stem cell transplantation.
    5. The method of claim 2, wherein the previous therapy is
 treatment with a proteasome inhibitor.
    6. The method of claim 1, wherein the patient is 65 years or   30
 younger.
    7. The method of claim 1, wherein the patient is older than
                                                                           or a solvate thereof, wherein the compound is administered
 65 years.                                                                    in one or more cycles, each of which comprises admin-
    8. The method of claim 1, wherein the compound is admin-
                                                                              istering the compound for a period of time followed by a
 istered in an amount of about 4 mg per day.                                  period ofrest.
                                                                   35
    9. The method of claim 1, wherein the compound is admin-
                                                                           27. The method of claim 26, wherein the previous therapy
 istered in an amount of about 3 mg per day.                            is treatment with a proteasome inhibitor.
    10. The method of claim 1, wherein the compound is
                                                                           28. The method of claim 26, wherein the compound is
 administered in an amount of about 2 mg per day.                       administered in an amount of about 4 mg, 3 mg, 2 mg or 1 mg
    11. The method of claim 1, wherein the compound is             40
                                                                        per day.
 administered in an amount of about 1 mg per day.                          29. The method of claim 26, wherein the compound is
    12. The method of claim 1, wherein the compound is                  administered as a free base.
                                                                           30. The method of claim 26, wherein the compound is
 administered as a free base.
    13. The method of claim 1, wherein the compound is                  administered orally.
 administered orally.                                                      31. The method of claim 26, wherein the compound is
                                                                   45
    14. The method of claim 1, wherein the compound is                  administered in a capsule.
 administered in a capsule.                                                32. The method claim 26, wherein the compound is admin-
    15. The method of claim 1, wherein the compound is                  istered for 21 consecutive days followed by seven consecutive
 administered in a tablet.                                              days of rest in a 28 day cycle.
    16. The method of claim 14, wherein the capsule comprises              33. The method of claim 26, which further comprises
                                                                   50
 the compound, mannitol and pre-gelatinized starch.                     administering a therapeutically effective amount of dexam-
    17. The method of claim 1, wherein the compound is                  ethasone.
 administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg.            34. The method of claim 33, wherein 40 mg dexametha-
    18. The method of claim 1, wherein one cycle comprises              sone is administered.
 four to six weeks.                                                        35. The method of claim 33, wherein the dexamethasone is
                                                                   55
    19. The method of claim 1, wherein the compound is                  orally administered once daily on days 1, 8, 15 and 22 of a 28
 administered for 21 consecutive days followed by seven con-            day cycle.
 secutive days of rest in a 28 day cycle.                                                     *   *   *    *   *
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 78 of 148 PageID: 78




                  EXHIBIT C
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 79 of 148 PageID: 79
                                                                              IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                             US008735428B2


 c12)    United States Patent                                                          (IO)    Patent No.:                     US 8,735,428 B2
         Zeldis                                                                        (45)    Date of Patent:                         *May 27, 2014

 (54)     METHODS FOR TREATING MULTIPLE                                                   5,580,755    A       12/1996     Souza
          MYELOMA WITH                                                                    5,591,767    A        1/ 1997    Mohr et al.
                                                                                          5,593,990    A        1/1997     D' Amato
          4-(AMIN0)-2-(2,6-DIOX0(3-                                                       5,629,327    A        5/1997     D' Amato
          PIPERIDYL))-ISOINDOLINE-1,3-DIONE                                               5,635,517    A        6/1997     Muller et al.
                                                                                          5,639,476    A        6/ 1997    Oshlack et al.
 (71)     Applicant: Celgene Corporation, Summit, NJ (US)                                 5,674,533    A       10/ 1997    Santus et al.
                                                                                          5,698,579    A       12/1997     Muller
 (72)     Inventor:       Jerome B. Zeldis, Princeton, NJ (US)                            5,712,291    A        1/1998     D' Amato
                                                                                          5,731,325    A        3/1998     Andrulis, Jr. et al.
                                                                                          5,733,566    A        3/ 1998    Lewis
 (73)     Assignee: Celgene Corporation, Summit, NJ (US)                                  5,798,368    A        8/1998     Muller et al.
                                                                                          5,874,448    A        2/1999     Muller et al.
 ( *)     Notice:         Subject to any disclaimer, the term ofthis                      5,877,200    A        3/1999     Muller
                          patent is extended or adjusted under 35                         5,929,117    A        7/1999     Muller et al.
                          U.S.C. 154(b) by O days.                                        5,955,476    A        9/1999     Muller et al.
                                                                                          6,020,358    A        2/2000     Muller et al.
                          This patent is subject to a terminal dis-                       6,071,948    A        6/2000     D' Amato
                          claimer.                                                        6,114,355    A        9/2000     D' Amato
                                                                                          6,140,346    A       10/2000     Andrulis, Jr. et al.
                                                                                          6,228,879    Bl       5/2001     Green et al.
 (21)     Appl. No.: 13/782,612                                                           6,235,756    Bl       5/2001     D' Amato
                                                                                          6,281,230    Bl       8/2001     Muller et al.
 (22)     Filed:          Mar.1, 2013                                                     6,316,471    Bl      11/2001     Muller et al.
                                                                                          6,326,388    Bl      12/2001     Man et al.
 (65)                         Prior Publication Data                                                               (Continued)
          US 2013/0177644 Al                Jul. 11, 2013
                                                                                                  FOREIGN PATENT DOCUMENTS

                     Related U.S. Application Data                                 WO             WO 92/14455                 9/1992
                                                                                   WO             WO 94/20085                 9/1994
 (63)     Continuation of application No. 13/488,888, filed on                     WO             WO 98/03502                 1/1998
          Jun. 5, 2012, which is acontinuationofapplicationNo.                     WO             WO 98/54170                12/1998
                                                                                   WO             WO 01/70275                 9/2001
          12/640,702, filed on Dec. 17, 2009, now Pat. No.                         WO             WO 01/87307                11/2001
          8,198,306, which is a continuation of application No.                    WO             WO 02/15926                 2/2002
          10/438,213, filed on May 15, 2003, now Pat. No.                          WO            WO 02/059106                 8/2002
          7,968,569.                                                               WO            WO 02/064083                 8/2002
                                                                                   WO         PCT/US03/11578                  4/2003
 (60)     Provisional application No. 60/380,842, filed on May                     WO           WO 03/086373                 10/2003
          17, 2002, provisional application No. 60/424,600,
          filed on Nov. 6, 2002.                                                                         OTHER PUBLICATIONS

 (51)     Int. Cl.                                                                 Siegel et al. ( J Clin Oncol 31, 2013 (suppl; abstr 8588). Published at
          AOJN 43/40                    (2006.01)                                  http://meetinglibrary.asco.org/content/l 12890-132. 2013. *
 (52)     U.S. Cl.                                                                                                 (Continued)
          USPC ............ 514/321; 514/323; 514/329; 514/330
 ( 58)    Field of Classification Search
          USPC .......................................... 514/323, 329, 330        Primary Examiner - Jeffrey S. Lundgren
          See application file for complete search history.                        Assistant Examiner - Chris Simmons
                                                                                   (74) Attorney, Agent, or Firm - Jones Day
 (56)                         References Cited

                     U.S. PATENT DOCUMENTS                                         (57)                           ABSTRACT
         3,536,809    A       10/1970    Applezweig                                Methods of treating, preventing and/or managing cancer as
         3,598,123    A        8/1971    Zaffaroni et al.
         3,845,770    A       11/1974    Theeuwes et al.
                                                                                   well as and diseases and disorders associated with, or char-
         3,916,899    A       11/1975    Theeuwes et al.                           acterized by, undesired angiogenesis are disclosed. Specific
         4,008,719    A        2/1977    Theeuwes et al.                           methods encompass the administration of an immunomodu-
         4,551,177    A   *   11/1985    Trubiano et al.        106/206.1          latory compound alone or in combination with a second
         4,810,643    A        3/ 1989   Souza                                     active ingredient. The invention further relates to methods of
         4,999,291    A        3/ 1991   Souza
         5,059,595    A       10/1991    Le Grazie                                 reducing or avoiding adverse side effects associated with
         5,073,543    A       12/1991    Marshall et al.                           chemotherapy, radiation therapy, hormonal therapy, biologi-
         5,120,548    A        6/ 1992   McClelland et al.                         cal therapy or immunotherapy which comprise the adminis-
         5,134,127    A        7/1992    Stella et al.                             tration of an immunomodulatory compound. Pharmaceutical
         5,229,496    A        7I 1993   Deeley et al.                             compositions, single unit dosage forms, and kits suitable for
         5,354,556    A       10/ 1994   Sparks et al.
         5,385,901    A        1/1995    Kaplan et al.                             use in methods of the invention are also disclosed.
         5,391,485    A        2/1995    Deeley et al.
         5,393,870    A        2/1995    Deeley et al.
         5,528,823    A        6/ 1996   Rudy, Jr. et al.                                              27 Claims, 1 Drawing Sheet
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 80 of 148 PageID: 80


                                                           US 8,735,428 B2
                                                                     Page 2


 (56)                    References Cited                                 Jagannath, S. et al., "Pomalidomide (POM) with or without low-dose
                                                                          dexamethasone (Lo DEX) in patients (Pts) with relapsed and refrac-
                  U.S. PATENT DOCUMENTS                                   tory multiple myeloma (RRMM): MM-002 phase II age subgroup
                                                                          analysis," J Clin Oncol 31, 2013 (suppl; abstr 8532).
      6,335,349   Bl      1/2002   Muller et al.                          Siegel, D. et al, "Long-term safety and efficacy of pomalidomide
      6,380,239   Bl      4/2002   Muller et al.
                                                                          (POM) with or without low-dose dexamethasone (LoDEX) in
      6,395,754   Bl      5/2002   Muller et al.
      6,403,613   Bl      6/2002   Man et al.                             relapsed and refractory multiple myeloma (RRMM) patients enrolled
      6,420,414   Bl      7/2002   D'Amato                                in the MM-002 phase II trial," J Clin Oncol 31, 2013 (suppl; abstr
      6,458,810   Bl     10/2002   Muller et al.                          8588).
      6,469,045   Bl     10/2002   D'Amato                                Richardson, P.G. et al., A Phase 1/2 Multi-Center, Randomized, Open
      6,476,052   Bl     11/2002   Muller et al.                          Label Dose Escalation Study to Determine the Maximum Tolerated
      6,518,298   B2      2/2003   Green et al.                           Dose (MTD), Safety, and Efficacy of Pomalidomide (POM) Alone or
      6,555,554   B2 *    4/2003   Muller et al.              514/323
      6,673,828   Bl      1/2004   Green et al.                           in Combination with Low-Dose Dexamethasone (DEX) in Patients
      7,323,479   B2      1/2008   Zeldis                                 (PTS) with Relapsed and Refractory Multiple Myeloma (RRMM)
      7,393,862   B2      7/2008   Zeldis                                 Who Have Received Prior Treatment (TX) That Includes
      7,435,745   B2     10/2008   D'Amato                                Lenalidomide (LEN) and Bortezomib (BORT), Haematologica,
      7,468,363   B2     12/2008   Zeldis                                 200 l; 96(sl):S31, Abstract 0-12, 131h international Myeloma Work-
      7,968,569   B2      6/2011   Zeldis                                 shop, Paris, France-May 3-6, 2011.
      8,188,118   B2      5/2012   Zeldis                                 MacNeil, J.S., "Pomalidomide Picks Up Where Both Earlier IMiDs
      8,198,262   B2      6/2012   Zeldis
  2001/0018445    Al      8/2001   Huang et al.                           Stop Working," The Oncology Report, Mar.I Apr.2010, p. 34.
  2001/0056114    Al     12/2001   D'Amato                                U.S. Appl. No. 60/499,723, Markian.
  2002/0035090    Al      3/2002   Zeldis et al.                          U.S. Appl. No. 60/372,348, Hariri et al.
  2002/0045643    Al      4/2002   Muller et al.                          U.S. Appl. No. 10/732,867, D' Amato et al.
  2002/0052398    Al      5/2002   D'Amato                                U.S. Appl. No. 09/545,654, D' Amato.
  2002/0054899    Al      5/2002   Zeldis                                 U.S. Appl. No. 09/287,377, D' Amato.
  2002/0061923    Al      5/2002   D'Amato
                                                                          U.S. Appl. No. 13/740,969, filed Jan. 14, 2013, Zeldis et al; not yet
  2002/0128228    Al      9/2002   Hwu
  2002/0161023    Al     10/2002   D'Amato                                published.
  2002/0173658    Al     11/2002   Muller et al.                          Carstensen, 1995, Drug Stability: Principles & Practice, 2"d. ed.,
  2002/0183360    Al     12/2002   Muller et al.                          Marcel Dekker, New York, NY pp. 379-380.
  2003/0013739    Al      1/2003   Masferrer et al.                       Corral et al., 1999, "Immunomodulation by thalidomide and
  2003/0028028    Al      2/2003   Man et al.                             thalidomide analogues," Ann. Rheum. Dis. 58(Suppl l):!107-113.
  2003/0045552    Al      3/2003   Robarge et al.                         Craig et al., 1967, "Potential anticancer agents. III.
  2003/0069428    Al      4/2003   Muller et al.
                                                                          2-phthalimidoaldehydes and derivatives," Potential Anticancer
  2003/0096841    Al      5/2003   Robarge et al.
  2003/0139451    Al      7/2003   Shah et al.                            Agents III 10: 1071-1073.
  2003/0144325    Al      7/2003   Muller et al.                          D'Amato et al., 2001, "Mechanism of action of thalidomide and
  2003/0181428    Al      9/2003   Green et al.                           3-aminothalidomide in multiple myeloma," Scmin Oncol. 28:597-
  2003/0187024    Al     10/2003   D'Amato                                601.
  2003/0191098    Al     10/2003   D'Amato                                D' Amato et al., 1994, "Thalidomide is an Inhibitor of Angiogenesis",
  2003/0235909    Al     12/2003   Hariri et al.                          Proc. Natl. Acad. Sci. 91:4082-4085.
  2004/0029832    Al      2/2004   Zeldis
                                                                          De et al., 1976, "Hansch analysis for some antineoplastic
  2004/0077685    Al      4/2004   Figg et al.
  2004/0077686    Al      4/2004   Dannenberg et al.                      glutarimides," J. Indian Chem. Soc. I.III: 825-826.
  2004/0087546    Al      5/2004   Zeldis                                 De et al., 1976, "Possible antineoplastic agents: III. Synthesis of
  2004/0091455    Al      5/2004   Zeldis                                 6-alkyl-2-[4'-methoxyphthalimido]          and       6-alkyl-3-[3'-4'-
  2004/0122052    Al      6/2004   Muller et al.                          dimethoxyphenyl] glutarimides," J. Indian Chem. Soc. I.III: 1122-
  2004/0266809    Al     12/2004   Emanuel et al.                         1125.
  2008/0145368    Al      6/2008   Zeldis                                 Dredge et al., 2002, "Novel thalidomide analogues display anti-
  2008/0292583    Al     11/2008   Zeldis                                 angiogenic activity independently of immunomodulatory effects,"
  2009/0010877    Al      1/2009   Zeldis                                 Br. J. Cancer 87(10):1166-1172.
  2009/0123416    Al      5/2009   Zeldis                                 Folkman et al., 1983, "Angiogenesis inhibition and tumor regression
  2010/0093683    Al      4/2010   Zeldis                                 caused by heparin or a heparin fragment in the presence of cortisone,"
  2010/0196369    Al      8/2010   Zeldis
                                                                          Science 221(4612):719-725.
  2010/0260719    Al     10/2010   Zeldis
  2012/0035145    Al      2/2012   Zeldis                                 Gershbein, 1991, "The thalidomide analog, EM 12, enhances 1,2-
  2012/0135042    Al      5/2012   Zeldis                                 dimethythydrazine-induction of rat colon adenocarcinornas," Cancer
                                                                          Letters 60: 129-133.
                    OTHER PUBLICATIONS                                    Grabstald et al., 1965, "Clinical experiences with thalidomide in
                                                                          patients with cancer," Clinical Pharmacology and Therapeutics
 Jagannath et al. (J Clin Oncol 31, 2013 (suppl; abstr 8532). Published   6:298-302.
 at ://meetinglibrary.asco.org/content/ 112438-132. 2013. *               Lentzsch et al., 2003, "Immunomodulatory analogs of thalidomide
 Office Action in corresponding CN Application No.2011102567 52.0         inhibit growth ofHs Sultan cells and angiogenesis in vivo," Leukemia
 dated Feb. 8, 2013.                                                      17(1):41-44.
 Stirling, D., "Thalidomide: A Novel Template for Anticancer Drugs,"      Lentzsch et al., 2002, "S-3-amino-phthalimido-glutarimide inhibits
 Seminars in Oncology, Dec. 2001, 28(6):602-606.                          angiogenesis and growth of B-cell neoplasias in mice", Cancer
 Celgene Press Release, "Celgene Will Discontinue Phase III ORI-          Research 62:2300-2305.
 GIN® Trial in Previously Untreated Elderly Patients with B-Cell          Miyachi et al., 1997, "Novel biological response modifiers:
 Chronic Lymphocytic Leukemia," published on Celgene Newsroom,            phthalimides with tumor necrosis factor-alpha production-regulating
 http://newsroom.celgene.com on Jul. 18, 2013 at 7:30 am EDT.             activity," J. Med. Chem. 40:2858-2865.
 Mateos, M.-V., Ph.D. et al., "Lenalidomide plus Dexamethasone for        Muller et al., 1999, "Amino-substituted thalidomide analogs: potent
 High-Risk Smoldering Multiple Myeloma," New England Journal of           inhibitors of TNF-alpha production," Bioorg. Med. Chem. Lett.
 Medicine, Aug. 2013, 369(5):438-447.                                     9(11): 1625-1630.
 English translation of Japanese IP High Court decision in Application    Muller et al., 1998, "Thalidomide analogs and PDE4 inhibition,"
 No. JP 2004-505051, dated Apr. 11, 2013.                                 Bioorg. Med. Chem. Lett. 8(19):2669-2674.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 81 of 148 PageID: 81


                                                           US 8,735,428 B2
                                                                    Page 3


 (56)                    References Cited                                Hideshima et al., 2000, "Thalidomide and its analogs overcome drug
                                                                         resistance of human multiple myeloma cells to conventional
                    OTHER PUBLICATIONS                                   therapy," Blood 96(9):2943-2950.
                                                                         Offidani et al., 2003, Thalidomide plus oral melphalan for advanced
 Muller et al., 1996, "Structural modifications of thalidomide produce   multiple myeloma: a phase II study. Haematologica. Dec.
 analogs with enhanced tumor necrosis factor inhibitory activity," J.    2003;88(12): 1432-1433.
 Med. Chem. 39(17):3238-3240.                                            Palumbo et al., 2004, "A prospective randomized trial of oral
 Olson et al., 1965, "Thalidomide (N-phthaloylglutamimide) in the        melphalan prednisone, thalidomide (MPT) vs. oral melphalan,
 treatment of advanced cancer," Clinical Pharmacology and Thera-         prednisone (MP): An interim analysis," Am. Soc. Hematol. 46 1h Ann.
 peutics 6(3):292-297.                                                   Meeting Dec. 4-7, 2004, San Diego, CA Abstract #207.
 Penichet et al., 2001, "Antibody-cytokine fusion proteins for the       Raje et al., 1999, "Thalidomide-a revival story," N. Engl. J. Med.
 therapy of cancer," J. Immunol Methods 248(1-2):91-101.                 341(21): 1606-1609.
 Physician's Desk Reference, 2002, 56 1h ed., pp. 1755-1760.             Rajkumar et al., 2004, "Thalidomide plus dexamethasone versus
 Raza et al., 2001, "Thalidomide produces transfusion independence       dexamethasone alone in newly diagnosed multiple myeloma
 in long-standing refractory anemias of patients with myelodysplatic     (ElAOO): Results of a phase III trial coordinated by the Eastern
                                                                         Cooperative Oncology Group," Am. Soc. Hematol. 46 1h Ann. Meet-
 syndromes," Blood 98(4):958-965.
                                                                         ing Dec. 4-7, 2004, San Diego, CA Abstract #205.
 Shah et al., 1999, "Synthesis and enantiomeric separation of
                                                                         Rajkumar et al., 2000, "Prognostic value of bone marrow
 2-phthalimidino-glutaric acid analogues: potent inhibitors of tumor     angiogenesis in multiple myeloma," Clin. Cancer Res. 6(8):3111-
 metastasis," J. Med. Chem. 42:3014-3017.                                3116.
 Shibata ct al., 1995, "N-alkylphthalimidcs: structural requirement of   Ribatti et al., 1999, "Bone marrow angiogenesis and mast cell density
 thalidomidal action on 12-0-tetradecanoylphorbol-13-acetate-in-         increase simultaneously with progression of human multiple
 duced tumor necrosis factor a production by human leukemia HL-60        myeloma," Br. J. Cancer 79(3-4):451-455.
 cells," Chem. Pharm. Bull. 43( 1): 177-179.                             Singhal et al., 1999, Antitumor activity of thalidomide in refractory
 Shimazawa et al., 1999, "Antiangiogenic activity of tumor necrosis      multiple myeloma, N. Engl. J. Med. 341(21):1565-1571.
 factor-alpha production regulators derived from thalidomide," Biol.     Steins et al., 2002, "Efficacy and safety of thalidomide in patients
 Pharm. Bull. 22(2):224-226.                                             with acute myeloid leukemia," Blood 99(3):834-839.
 Rubin et al, "Principles of Cancer Treatment-1 ", 12 ONCO IV 1, May     Vacca et al., 1999, "Bone marrow neovascularization, plasma cell
 2003.                                                                   angiogenic potential, and matrix metalloproteinase-2 secretion par-
 Wilen et al., 1977, Tetrahedron 33:2725.                                allel progression of human multiple myeloma," Blood 93(9):3064-
 Wilen, 1972, Tables of Resolving Agents and Optical Resolutions,        3073.
 E.L. Elie!, ed., Univ. of Notre Dame Press, Notre Dame, IN pp. 268.     Wohrer et al., 2004, "Effective treatment of primary plasma cell
 Wolff ed., 1995, Burger's Medicinal Chemistry and Drug Discovery,       leukemia with thalidomide and dexamethasone-a case report,"
 5th ed., pp. 172-178, 949-982.
                                                                         Hematol. J. 5(4):361-363.
                                                                         Bach, 1963, "Thalidomide in Cancer Chemotherapy," The Lancet,
 N. Ake Jonnson, 1972, "Chemical Structure and Teratogenic Prop-
                                                                         No.1271,p. 71.
 erties," Acta Pharm., pp. 521-542.
                                                                         Bach, 1963, "Studies on the Possible Anti-Neoplastic Effect of
 Alexanian et al., 2004, "VTD (Velcade, thalidomide,                     Thalidomide," Acta Pathologica Et Microbiologica Scandinavica
 dexamethasone) as primary therapy for newly-diagnosed multiple          59:491-499.
 myeloma," Am. Soc. IIematol. 46 1h Ann. Meeting Dec. 4-7, 2004, San     Chaundhry, 1966, Cancer Research, "Effect of Prednisolone and
 Diego, CA Abstract #210.                                                Thalidomide on Induced Submandibular Gland Tumors in Hamster,"
 Anderson, 2000, "Thalidomide: Therapeutic potential in hemato-          26(part 1)1884-86.
 logic malignancies," Seminars in Hemotology 37(1 Supp 3): 1-4.          DiPaolo, 1963, "Effect ofThalidomide on a VarietyofTransplantable
 Attal et al., 2004, "Maintenance treatment with thalidomide after       Tumors," Cancer Chemotherapy Reports No. 29, p. 99-102.
 autologous transplantation for myeloma: First analysis of a prospec-    DiPaolo, 1963, "In vitro Test Systems for Cancer Chemotherapy, II.
 tive randomized study of the Intergroupe Francophone du Myelome         Correlation of in vitro Inhibition of Dehydrogenase and Growth with
 (IFM 99 02)," Am. Soc. Hematol. 46 1h Ann. Meeting Dec. 4-7, 2004,      in vivo Inhibition of Ehrlich Asoites Tumor," Proceedings of the
 San Diego, CA Abstract #535.                                            Society for Experimental Biology & Medicine, 114:384-387.
 Bernardeschi et al., 2003, J. Exp. Clin. Cancer Res. 22(4):129-133.     DiPaolo, 1964, "Thalidomide: Effects on Ehrlich Ascites Tumor
 Corral et al., 1999, "Differential cytokine modulation and T cell       Cells in vitro" Science 144: 1583.
 activation by two distinct classes of thalidomide analogues that are    Mauad, 1963, "Clinical Improvements Obtained in Advanced Caner
 potent inhibitors ofTNF-alpha," J. Immunol 163(1):380-386.              Patients with Treatment with Thalidomide Associated with Hor-
 Davies et al., 2001, "Thalidomide and immunomodulatory deriva-          mones," Anais Paulistas de Medicina e Cirurgia 86: 13-40.
 tives augment natural killer cell cytotoxicity in multiple myeloma,"    Roe and Mitchley, 1963, "Thalidomide and Neoplasia" Nature
 Blood 98(1):210-216.                                                    200:1016-1017.
 Dimopoulos et al., 2004, "Primary treatment with puilsedmelphalan,      Liu et al, "Phase I study of CC-5013 (Revimid), a thalidomide deriva-
 dexamethasone, thalidomide (MDT) for symptomatic patients with          tive, in patients with refractory metastatic cancer," American Society
 multiple myeloma "7 5 years of age," Am. Soc. Hematol. 46 1h Ann.       of Clinical Oncology, Abstract #927, 2003.
 Meeting Dec. 4-7, 2004, San Diego, CA Abstract #1482.                   Zangari et al., "Results of phase I study of CC-5013 for the treatment
 Eisen et al., 2000, "Continuous low dose Thalidomide: a phase II        of multiple myeloma (MM) patients who relapse after high dose
 study in advanced melanoma, renal cell, ovarian and breast cancer,"     chemotherapy (HDCT)," American Society ofHematology, Abstract
 Br. J. Cancer 82(4):812-817.                                            #3226, 2001.
 Fakhouri et al., 2004, "Thalidomide in patients with multiple           Zeldis et al., "Update on the evolution of the IMiD™," International
 myeloma and renal failure," Br. J. Haematol. 125:90-102.                Society for Biological Therapy of Cancer, Oral Abstract, 2003.
 Fenk et al., 2005, "Single-agent thalidomide for treatment of first     Anderson, "Moving disease biology from the laboratory to the
 relapse following high-dose chemotherapy in patients with multiple      clinic," Seminars in Oncology, 2002 29:17-20.
 myeloma," Leukemia 19(1):156-159.                                       Barlogie et al., "Total Therapy II (TTII) for newly diagnosed multiple
 Gupta et al., 2001, "Adherence of multiple myeloma cells to bone        mycloma (MM): preliminary data on feasibility and efficacy in the
 marrow stromal cells upregulates vascular endothelial growth factor     first 231 enrolled patients; comparison with predecessor trial total
 secretion: therapeutic applications," Leukemia 15(12): 1950-1961.       therapy I ((TTI) (N~23 l)," Blood, Abstract# 2857, Dec. 7-11, 2001,
 Haslett et al., 2003, "Thalidomide and a thalidomide analogue drug      American Society ofHematology.
 costimulate virus-specific CDS+ T cells in vitro," J. Infect. Dis.      Barlogie et al., "High-dose therapy immunomodulatory drugs in
 187(6):946-955.                                                         multiple myeloma," Seminars in Oncology, 2002, 29 (6):26-33.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 82 of 148 PageID: 82


                                                              US 8,735,428 B2
                                                                        Page 4


 (56)                     References Cited                                   Celgene Corporation, "Additional clinical data presented on
                                                                             Revimid™ in myelodysplastic sydromes at the American Society of
                     OTHER PUBLICATIONS                                      Hematology45 1h annual meeting," Press Release, Dec. 2003.
                                                                             Celgene Corporation, "Celgene corporation reviews 2003 achieve-
 Barlogie et al., "Introduction: Thalidomide and the IMiDs in multiple       ments and announces 2004 financial outlook," Press Release, Jan.
 myeloma," Seminars in Hematology, 2003, 40 (4): 1-2.                        2004.
 Barlogie, "Thalidomide and CC-5013 in Multiple Myeloma: The                 Celgene Corporation, "Revlimid™ receives orphan drug designation
 University of Arkansas experience," Seminars in Hematology, 2003,           from the European commission for multiple myeloma," Press
 40 (4):33-38.                                                               Release, Feb. 2004.
 Bartlett et al., "The evolution of thalidomide and its IMiD derivatives     Celgene Corporation, "Revlimid™ receives orphan drug designation
 as anticancer agents," Nature Reviews Cancer, 2004, 4 (4): 1-9.             from the European commission for myelodysplastic sydromes,"
 Bartlett et al., "Phase I study to determine the safety, tolerability and   Press Release, Mar. 2004.
 immunostimulatory activity of thalidomide analogue CC-5013 in               Celgene Corporation, "Celgene corporation reports record operating
 patients with metastatic malignant melanoma and other advanced              performance in first quarter with strong revenue growth and profits,"
 cancers," British Journal of Cancer, 2004, 90:955-961.                      Press Release, Apr. 2004.
 Battegay, "Angiogenesis: mechanistic insights, neovascular diseases,        Celgene Corporation, "Celgene announces plans to stop phase III
 and therapeutic prospects," J Mo!. Med., 1995, 73:333-346.                  trials in melanoma due to lack of efficacy," Press Release, Apr. 2004.
 Baz et al., "Doxil (D), vincristine (V), reduced frequency                  Dalgleish, et al., "New thalidomide analogues; anti-cancer, anti-
 dexamethasone (d) and revlimid (R) (DVd-R) results in a high                angiogenic and immunostimulatory," British Journal of Cancer,
 response rate in patients with refractory multiple myeloma (RMM),"          2001, 85 (1)25.
 Blood, Abstract #2559, American Society of Hematology, Dec.                 Dalgleish et al., "Thalidomide analogues CC-5013 and CC-4047
 10-13, 2005.                                                                induce T cell activation and IL-12 production in patients with both
 Brennen et al., "Thalidomide and analogues: current proposed                solid tumours and relapsed and refractory multiple myeloma," British
 mechanisms and therapeutic usage," Clinical Prostate Cancer, 2004,          Journal of Cancer, 2003, 88(Suppl I), S25-S54.
 3 (1):54-61.                                                                Davies et al., "Thalidomide (Thal) and immunomodulatory deriva-
 Celgene Corporation, "Celgene advances immunomodulatory drug                tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-
 (IMiD™) clinical program," Press Release, Feb. 2000.                        tiple myeloma(MM))," Abstract# 3617, American Society ofHema-
 Celgene Corporation, "Initial Phase I solid tumor data on Celgene's         tology, Dec. 1-5, 2000.
 lead IMiD™, Revimid™," Press Release, Jun. 2001.                            Davies et al., "Thalidomide (Thal) and immunomodulatory deriva-
 Celgene Corporation, "Celgene Corporation receives orphan drug              tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-
 designation for Revimid™ for multiple myeloma," Press Release,              tiple myeloma -MM)," Abstract # P222, VIIIth International
 Oct. 2001.                                                                  Myeloma Workshop, May4-8, 2001.
                                                                             Dims et al., "Thalidomide and thalidomide analogs suppress TNFa
 Celgene Corporation, "Celgene Corporation announces third quarter
                                                                             secretion by myocytes," Abstract# 1284, Circulation, 1998.
 results. Thalomid® (thalidomide) sales increase 24%. Prescriptions
                                                                             Dimopoulos et al., "Results of thalidomide and IMIDs in multiple
 up 50%. Enhanced S.T.E.P.S.® launched. Pilot d-MPH data pre-
                                                                             myeloma,", Abstract #Pl2. l.4, International Multiple Myeloma
 sented," Press Release, Oct. 2001.
                                                                             Workshop, May 23-27, 2003.
 Celgene Corporation, "Celgene expands clinical development pro-             Dimopoulos et al., "Treatment of plasma cell dyscrasias with
 gram for Revimir™. Five additional trials of Revimid initiated in           thalidomide and its derivatives," Journal of Clinical Oncology, Dec.
 hematological and solid tumor cancers," Press Release, Jun. 2002.           1, 2003, 21 (23)4444-4454.
 Celgene Corporation, "Celgene Corporation announces third quarter           Dimopoulos et al., "Study oflenalidomide plus dexamethasone ver-
 results. Thalomid® (thalidomide) revenue increases 41 % to $30.5            sus dexamethasone alone in relapsed or refractory multiple myeloma
 million. Pivotal programs for Thalomid and Revimid™ finalized.              (MM): Results ofa phase 3 Study (MM-010),", Abstract# 6, Ameri-
 Peer-reviewed publications ofThalomid and Revimid data. First JNK           can Society ofHematology, Dec. 10-13, 2005.
 inhibitor advanced to Phase I clinical trial," Press Release, Oct. 2002.    Dredge et al., A co stimulatory thalidomide analog enhances the par-
 Celgene Corporation, "Blood reports Revimid™ has anti-tumor                 tial anti-tumor immunity of an autologous vaccination in a model of
 activity in patients with relapsed and refractory multiple myeloma,"        colorectal cancer, Abstract # 491, American Association for Cancer
 Press Release, Nov. 1, 2002.                                                Research, Apr. 6-10, 2002.
 Celgene Corporation, "Celgene provides update on clinical pipeline.         Dredge et al., "Adjuvants and the promotion of Thi-type cytokines in
 Celgene Announces first target indication for Actimid™, CC-8490.            tumour immunotherapy," Cancer Immunol. Immunother., 2002,
 Se! CID™ program to advance based on results from Phase I/II trial of       51:521-531.
 CC-1088. First JNK inhibitor successfully completes phase I trial,"         Dredge et al., "Immunological effects of thalidomide and its chemi-
 Press Release, Jan. 2003.                                                   cal and functional analogs," Critical Reviews in Immunology, 2002,
 Celgene Corporation, "Celgene Corporation announces fourth quar-            22 (5&6):425-437.
 ter and full year results for 2002," Press Release, Jan. 2003.              Dredge et al., "Protective antitumor immunity induced by a
 Celgene Corporation, "Celgene receives fast track status from FDA           costimulatory thalidomide analog in conjunction with whole tumor
 for Revimid™ in multiple myloma," Press Release, Feb. 2003.                 cell vaccination is mediated by increased Thi-type immunity 1 ," The
 Celgene Corporation, "Celgene receives fast track status from FDA           Journal ofImmunology, 2002, 168:4914-4919.
 for Revimid™ in myelodysplastic sydromes," Press Release, Apr.              Dredge et al., "Recent developments in antiangiogenic therapy,"
 2003.                                                                       Expert Opin. Biol. Ther., 2002, 2 (8):953-966.
 Celgene Corporation, "New Revimid™ clinical data shows potential            Dredge et al., "Angiogenesis inhibitors in cancer therapy," Current
 as novel approach to treating myelodysplastic syndromes (MDS),"             Opinion in Investigational Drugs, 2003, 4 (6):667-674.
 Press Release, May 2003.                                                    Dredge et al., "Thalidomide analogs as emerging anti-cancer drugs,"
 Celgene Corporation, "Celgene corporation reports strong operating          Anti-Cancer Drugs, 2003, 14:331-335.
 performance in second quarter as total sales increase 100 percent and       Fickentscher et al., "Stereochemical properties and teratogenic activ-
 profits rise," Press Release, Jul. 2003.                                    ity of some tetrahydrophthalimides," Molecular Pharmacology,
 Celgene Corporation, "Celgene corporation reports record operating          1976, 13: 133-141.
 performance in third quarter as total revenue increases 117% and            Figg et al., "Inhibition of angiogenesis: treatment options for patients
 profits rise," Press Release, Oct. 2003.                                    with metastatic prostate cancer," Investigational New Drugs, 2002,
 Celgene        Corporation,      "Celgene      corporation     advances     20(2):183-194.
 Actimid™(CC-4047) into phase II trial for prostate cancer," Press           Galustian et al., "Thalidomide-derived immunomodulatory drugs as
 release, Oct. 2003.                                                         therapeutic agents," Expert Opin. Biol. Ther., 2004, 4 (12):1-8.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 83 of 148 PageID: 83


                                                            US 8,735,428 B2
                                                                      Page 5


 (56)                    References Cited                                  Marriott et al., "Thalidomide and its analogues have distinct and
                                                                           opposing effects on TNF-a and TNFR2 during co-stimulation ofboth
                    OTHER PUBLICATIONS                                     CD4+ and cos+ T cells," Clin. Exp. Immunol., 2002, 130:75-84.
                                                                           Marriott et al., "A novel subclass of thalidomide analogue with anti-
 Glaspy et al., "The potential role of thalidomide and thalidomide         solid tumor activity in which caspase-dependent apoptosis is associ-
 analogs in melanoma," Clinical Advances in Hematology & Oncol-            ated with altered expression of bcl-2 family proteins 1 ," Cancer
 ogy, 2004, 1-7.                                                           Research, 2003, 63:593-599.
 Gupta et al., "Adherence of multiple myeloma cells to bone marrow         Marriott et al., "Thalidomide derived immunomodulatory drugs
 stromal cells upregulates vascular endothelial growth factor secre-       (IMiDs) as potential therapeutic agents," Current Drug Targets-
 tion: therapeutic applications," Leukemia, 200 I, 15: 1950-1961.          Immune, Endocrine & Metabolic Disorders, 2003, 3:181-186.
 Hayashi et al., "Mechanisms whereby immunomodulatory analogs              Masellis et al., "Changes in gene expression in bone marrow
 of thalidomide augment autologous NK cell anti-myeloma immu-              mesenchymal progenitor cells as a consequence of IMiD therapy in
 nity," Blood, Abstract #3219, Dec. 6-10, 2002, American Society of        multiple myeloma patients," Blood, Abstract # 1548, Dec. 7-11,
 Hematology.                                                               2001, American Society ofHematology.
 He, W., et al., 1993, Abstract of papers, 206th American Chemical         McCarty, "Thalidomide may impede cell migration in primates by
                                                                           down-regulating integrin fl-chains: potential therapeutic utility in
 Society, Chicago, IL; Med. Chem., paper 216.
                                                                           solid malignancies, proliferative retinopathy, inflanunatory disor-
 Helm et al., "Comparative teratological investigation of compounds
                                                                           ders, neointimal hyperplasia, and osteoporosis," Medical Hypoth-
 of structurally and pharmacologically related to thalidomide,"
                                                                           eses, 1997, 49:123-131.
 Arzneimittel Forschung/Drug Research, 1981, 31 (I)941-949.                Mitsiades et al., "Apoptic signaling induced by immunomodulatory
 Hernandez-Illizaliturr et al., "Addition of immunomodulatory drugs        thalidomide analogs (Imids) in human multiple myeloma cells: thera-
 CC5013 or CC4047 to rituximab enhances anti-tumor activity in a           peutic implications," Abstract# 3224, Dec. 7-11, 2001, American
 severe combined immunodeficiency (SCID) mouse lymphoma                    Society ofHematology.
 model," Abstract# 235, American Society ofHematology, Dec. 6-9,           Mitsiades et al., "Apoptic signaling induced by immunomodulatory
 2003.                                                                     thalidomide analogs in human multiple myeloma cells: therapeutic
 Hideshirna et al., "Thalidomide and its analogs overcome drug resis-      implications," Blood, 2002, 99:4525-4530, American Society of
 tance of human multiple myelorna cells to conventional therapy,"          Hematology.
 Blood, 2000, 96:2943-2950, American Society ofHematology.                 Mitsiades et al., "CC-5013 Celgene," Current Opinion in Investiga-
 Hideshirna et al., "Thalidomide (Thal) and its analogs overcome drug      tional Drugs, 2004, 5 (6):635-647.
 resistance of human multiple myeloma (MM) cells to conventional           Moutouh et al., "Novel immunomodulatory drugs (IMiDs®): A
 therapy," Abstract 1313, American Society ofHematology, Dec. 1-5,         potential, new therapy for 13-hemoglobinopathies," Abstract# 3740,
 2000.                                                                     American Society ofHematology, Dec. 4-7, 2004.
 Hunt et al., "Markers of endothelial and haemostatic activation in the    Patten et al., "The early use of the serum free light chain assay in
 use of CC-4047, a structural analogue of thalidamide, in relapsed         patients with relapsed refractory myeloma receiving treatment with a
 myeloma," Blood, Abstract# 3216, Dec. 6-10, 2002,American Soci-           thalidomide analogue (CC-4047)," Abstract# 1640, American Soci-
 ety ofHematology.                                                         ety ofHematology, Dec. 6-9, 2003.
 Hussein et al., "Doxil (D ), vincristine (V), reduced frequency           Payvandi et al., "Effects of a thalidomide analog on binding activity
 dexamethasone (d) and Revlimid (DVd-R) a phase I/II trial in              of transcription factors and cell cycle progression of multiple
 advanced relapsed/refractory multiple myeloma (Rmm) patients,"            myeloma cell lines," Blood, Abstract #2487, Dec. 1-5, 2000, Ameri-
 Blood, Abstract #208, American Society of Hematology, Dec. 4-7,           can Society ofHematology.
 2004.                                                                     Payvandi et al., "The thalidomide analogs IMiDs enhance expression
 Hwu et al., "Thalidomide and its analogues in the treatment of meta-      ofCD69 stimulatory receptor on natural killer cells," Abstract# 1793,
 static melanoma," Chemotherapy Foundation Symposium, Abstract             American Association for Cancer Research, Mar. 24-28, 2001.
 #44, 2002.                                                                Payvandi et al., "Thaliomide analogs IMiDs inhibit expression of
 Kyle, "Current therapy of multiple myeloma," Internal Medicine,           cyclooxygenase-2 in multiple myelorna cell line and LPS stimulated
 2002, 41 (3)175-180.                                                      PBMCs," Blood, Abstract #2689, Dec. 7-11, 2001,American Society
 Kyle et al., "Multiple myeloma," New England Journal ofMedicine,          ofHematology.
 2004, 351:1860-1873.                                                      Payvandi et al., "Thalidomide and IMiDS inhibit microvessel forma-
 Leblanc et al., "Immunomodulatory drug costimulates T cells via the       tion from human arterial rings in the absence of human liver
 B7-CD28 pathway," Blood, 2004, 103: 1787-1790, American Society           microsomes," Blood, Abstract# 5046, Dec. 6-10, 2002, American
 ofHematology.                                                             Society ofHematology.
 Lentzsch et al., "In vivo activity of thalidomide and immunomodula-       Payvandi et al., "CC-5013 inhibits the expression of adhesion mol-
 tory drugs against multiple myeloma," VIIIth International Myeloma        ecules ICAM-1 and CD44 and prevents metastasis of B 16 F 10 mouse
 Workshop, Abstract #P225, May 4-8, 2001.                                  melanoma cells in an animal model," American Society of Clinical
 Lentzscii et al., "Immunomodulatory derivative of thalidomide             Oncology,Abstract # 992, 2003.
 (IMiD CC-4047) determine the lineage commitment of                        Payvandi et al., "Immunomodulatory drugs inhibit expression of
 hematopoietic progenitors by down regulation of GATA-I and modu-          cyclooxygenase-2 from TNF-a, IL-113, and LPS-stimulated human
 lation of cytokine secretion," Abstract# 3073, American Society of        PBMC in a partially IL-JO-dependent manner," Cellular Immunol-
 Hematology, Dec. 6-9, 2003.                                               ogy, 2004, 81-88.
 Lentzsch et al., "Immunomodulatory derivative of thalidomide              Raje et al., "Combination of the mTOR inhibitor rapamycin and
 (IMiD CC-4047) down regulates CAAT/enhancer-binding pro-                  CC-5013 has synergistic activity in multiple myeloma," Blood, Dec.
 tein ~(C/EBP~) in multiple myeloma (MM)," Abstract# 3456, Ameri-          15, 2004, 104 (13)4188-4193.
 can Society ofHematology, Dec. 6-9, 2003.                                 Rajkumar et al., "Combination therapy with lenalidomide plus
 Luzzio et al., "Thalidomide analogues: derivatives ofan orphan drug       dexamethasone (Rev/Dex) for newly diagnosed myelorna," Blood,
 with diverse biological activity," Expert Opin. Ther. Patents, 2004, 14   Dec. 15, 2005, 106 (13)4050-4053.
 (2):215-229.                                                              Richardson et al., "A Phase 1 study of oral CC5013, an
 Man et al., "a-Fluoro-substituted thalidomide analogues,"                 immunomodulatory thalidomide (Thal) derivative, in patients with
 Bioorganic & Medicinal Chemistry Letters 13, 2003, 3415-3417.             relapsed and refractory multiple myelorna (MM)," Blood, Abstract
 Marriott et al., "Immunotherapeutic and antitumour potential of           #3225, Dec. 7-11, 2001, American Society ofHematology.
 thalidomide analogues," Expert Opin. Biol. Ther., 2001, 1 (4):1-8.        Richardson et al., "Immunomodulatory drug CC-5013 overcomes
 Marriott et al., "New thalidomide analogues; anti-cancer, anti-           drug resistance and is well tolerated in patients with relapsed multiple
 angiogenic and immunostimulatory," British Journal of Cancer,             myeloma," Blood, 2002 I 00:3063-3067, American Society ofHema-
 85:25, Jul. 6, 2001.                                                      tology.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 84 of 148 PageID: 84


                                                           US 8,735,428 B2
                                                                    Page 6


 (56)                    References Cited                                Tricot et al., "Angiochemotherapy (ACT) for multiple myloma (MM)
                                                                         with DT-PACE results in a high response rate, but in contrast to
                    OTHER PUBLICATIONS                                   tandem transplants with melphalan does not affect durable disease
                                                                         control," Blood, Abstract# 3531, American Society of Hematology,
 Richardson et al., "A multi-center, randomized, phase 2 study to        Dec. 7-11, 2001.
 evaluate the efficacy and safety of 2 CDC-5013 dose regimens when       Tsenova et al., "Use ofIMiD3, a thalidomide analog, as an adjunct to
 used alone or in combination with dexamethasone (Dex) for the           therapy for experimental tuberculous meningitis," Antimicrobial
 treatment of relapsed or refractory multiple myeloma (MM)," B load,     Agents and Chemotherapy, 2002, 46 (6)1887-1895.
 Abstract# 825, American Society ofHematology, Dec. 6-9, 2003.           Weber, "Lenalidomide (CC-5013, Revlimid™) and other ImiDs,"
 Richardson et al., "Immunomodulatory analogs of thalidomide: an         Abstract# PL5.02, International Multiple Myeloma Workshop, Apr.
 emerging new therapy in myeloma," Journal of Clinical Oncology,         10-14, 2005.
 2004, 22(16) 3212-3214.                                                 Weber et al., "A multicenter, randomized, parallel-group, double-
 Richardson ct al., "A multicenter, single-arm, open-label study to      blind, placebo-controlled study oflenalidomide plus dexamethasone
 evaluate the efficacy and safety of single-agent lenalidomide in        versus dexamethasone alone in previously treated subjects with mul-
                                                                         tiple myeloma," Abstract# P0.738, International Multiple Myeloma
 patients with relapsed and refractory multiple myeloma; preliminary
                                                                         Workshop, Apr. 10-14, 2005.
 results," 101h International Myeloma Workshop, Apr. 10-14, 2005.
                                                                         Ye et al., "Novel IMiD drugs enhance expansion and regulate differ-
 Richardson et al., "Novel biological therapies for the treatment of
                                                                         entiation of human cord blood CD34+ cells with cytokines," Blood,
 multiple myeloma," Best Practice & Research Clinical Haematol-
                                                                         Abstract #4099, American Society ofHematology, Dec. 6-10, 2002.
 ogy, 2005, 18 (4):619-634.                                              Zangari et al., "Risk factors for deep vein thrombosis (DVT) in a large
 Richardson et al., "A phase 1 trial oflenalidomide (Revlimid®) with     group of myeloma patients (Pts) treated with thalidomide (Thal): The
 bortezomib (Velcade®) in relapsed and refractory multiple               Arkansas Experience," Blood, Abstract# 681, American Society of
 myeloma," Blood, Abstract# 365, American Society ofHematology,          Hematology, Dec. 7-11, 2001.
 Dec. 10-13, 2005.                                                       Zangari et al., "Revimid25 mg(REV 25) x 20versus 50mg(REV 50)
 Rubin et al., "Principles of cancer treatment-I," 2003, 12 ONCO IV      x 10 q 28 days with bridging of 5 mg x 10 versus 10 mg x 5 as
 1.                                                                      post-transplant salvage therapy for multiple myeloma (MM)," B load,
 Schafer et al., "Enhancement of cytokine production andAP-1 tran-       Abstract# 1642, American Society ofHematology, Dec. 6-9, 2003.
 scriptional activity in T cells bythalidomide-relatedimmunomodula-      Zeldis et al., "Potential new therapeutics for Waldenstrom's
 tory drugs," Journal ofPharmacology and Experimental Therapeu-          macroglobulinemia," Seminars in Oncology, 2003, 30(2):275-281.
 tics, 2003, 305(3)1222-1232.                                            Zhang et al., "CC-5079, a novel microtubule and TNF-a inhibitor
 Schey et al., "A phase I study of an immunomodulatory thalidomide       with anti-angiogenic and antimetastasis activity," Abstract# B012,
 analog, CC-4047, in relapsed or refractory multiple myeloma," Jour-     International Conference on Molecular Targets and Cancer Thera-
 nal of Clinical Oncology, 2004, 22 (16): 1-8.                           peutics, Nov. 17-21, 2003.
 Schey et al., "A phase I study of an immunomodulatory thalidomide       Anderson, "The Role of Immunomodulatory Drugs in Multiple
 analogue (CC4047) in relapse/refractory multiple myeloma," Inter-       Myeloma," Seminars in Hematology, vol. 40, No. 4, Suppl 4, 2003:
 national Society for Experimental Hematology, Abstract #248, 2002.      pp. 23-32.
 Shaughnessy et al., "Global gene expression analysis shows loss of      Weber, "Thalidomide and Its Derivatives: New Promise for Multiple
 C-MYC and IL-6 receptor gene mRNA after exposure of myeloma to          Myeloma," Cancer Control, vol. 10, No. 5, 375-383, 2003.
 thalidomide and IMiD," Abstract# 2485, The American Society of          Patt, Yehuda A.; Hassan, Mana! M.; Lozano, Richard D.; Ellis, Lee
 Hematology, Dec. 1-5, 2000.                                             M.; Peterson, J. Andrew; Waugh, Kimberly A.; Durable Clinical
 Shire et al., "TNF-a inhibitors and rheumatoid arthritis," Exp. Opin.   Response ofRefractory Hepatocellular Carcinoma to Orally Admin-
 Ther. Patents, 1998, 8 (5):531-544.                                     istered Thalidomide. American Journal of Clinical Oncology, 2000.
 Sorbera et al., "CC-5013. Treatment of multiple myeloma. Treatment      Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;
 of Melanoma. Treatment of myelodysplastic syndrome.                     Thalidomide: The Revival ofa Drug with Therapeutic Promise in the
 Angiogenesis inhibitor. TNF-a production inhibitor," Drugs of the       Treatment ofCancer; Principles & Practice of Oncology, vol. 15, No.
 Future, 2003, 28(5):425-431.                                            2, 2001.
 Streetly et al., "Thalidomide analogue CC-4047 is effective in the      Thomas, Melodie; Doss, Deborah, Thalidomide Nursing Roundtable
 treatment of patients with relapsed and refractory multiple mycloma     Update, Monograph, Sep. 2002.
 (MM) and induces T-cell activation and IL-12 production," Abstract      Richardson, Paul, Hideshima, Teru; Anderson, Kenneth,
 #367, International Multiple Myeloma Workshop, May 23-27, 2003.         Thalidomide: Emerging Role in Cancer Medicine; Annual Review of
 Streetly et al., "Changes in neutrophil phenotype following the         Medicine, 2002.
 administration of CC-4047 (Actimid) to patients with multiple           Berenson, J.R.; Bergsagel, P. L.; Munshi, N.; Initiation and Mainte-
 myeloma," Abstract# 2543, American Society ofHematology, Dec.           nance ofMultiple Myeloma; Seminars in Hematology, vol. 36, No. 1,
 6-9, 2003.                                                              Supp.3,Jan. 1999,pp.9-13.
 Streetly et al., "An update of the use and outcomes of the new          Gollob, J.A.; Schinpper, C.P.; Orsini, E.; Murphy, E.; Daley, J.F.;
 immunomodulatory agent CC-4047 (Actimid) in patients with               Lazo, S.B.; Frank. D.A.; Characterization of a Novel Subset ofCD8
 relapsed/refractory myeloma," Abstract #829, American Society of        T Cells That Expands in patients Receiving Interleukin-I 2, 02, Am.
 Hematology, Dec. 6-9, 2003.                                             Soc. For Clin. Investigation, Inc., vol. 102, No. 3, Aug. 1998, pp.
 Teo et al., "A phase I, single-blind, placebo-controlled, ascending     561-575.
 single oral dose, safety, tolerability and pharmacokinetic study of     Cavanagh, L.L.; Barnetson, R.S.; Basten, A.; Halliday, G.M.;
 CDC-501, a novel immunomodulatory-oncologic agent, in healthy           Dendritic Epidermal T-Cell Involvement in Induction of CDS+
 male subjects with a comparison of fed and fasted," Clinical Phar-      T-Cell-Mediated Immunity Against an Ultraviolet Radiation-In-
 macology and Therapeutics, 2002, 71 (2)93.                              duced Skin Tumor Int. J. Cancer: 70, 98-105, 1997.
 Teo et al., "Chiral inversion of the second generation IMiD™            Thomas, D.A., Aguayo, A., Estey, E., Albitar, M., O'Brien, S., Giles,
 CC-4047 (Actimid™) in human plasma and phosphate-buffered               F.J., Beran, M., Cortes, J., Zeldis, J., Keating, M.J., Barlogie, B.,
 saline," Chirality, 2003, 15:348-351.                                   Kantarjian, H.M., Thalidomide as anti-angiogenesis therapy (rx) in
 Tiiertulien et al., "Hybrid MEL/DT PACE autotransplant regimen for      refractory or relapsed leukemia. Abstract #2269, American Society
 Multiple Myeloma (MM)-safety and efficacy data in pilot study of        of Hematology, Dec. 3-7, 1999.
 15 patients," Blood, Abstract# 2869, American Society ofHematol-        Barlogie, B., Desikan, R., Munshi, N., Siegel, D., Mehta, J., Singha!,
 ogy, Dec. 7-11, 2001.                                                   S., Anaissie, E., Single Course D.T. Pace Anti-Angiochemotherapy
 Tohnya et al., "A phase I study of oral CC-5013 (lenalidomide,          Effects CR in Plasma Cell Leukemia and Fulminant Multiple
 Revlimid™), a thalidomide derivative, in patients with refractory       Myeloma (MM). Abstract #4180. American Society of Hematology,
 metastatic cancer," Clinical Prostate Cancer, 2004, 2:241-243.          Dec. 4-9, 1998.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 85 of 148 PageID: 85


                                                             US 8,735,428 B2
                                                                       Page 7


 (56)                     References Cited                                  Zorat, F. et al., "The clinical and biological effects of thalidomide in
                                                                            patients with myelodysplastic syndromes," British Journal of
                     OTHER PUBLICATIONS                                     Haematology, 2001, 115:881-894.
                                                                            Official Action dated Feb. 10, 2009 in JP Application No. 2004-
 Hideshima, T., Chauhan, D., Shima, Y., Noopur, R., Davies, F.E., Tai,      545192. (English translation provided).
 Y., Treon, S.P., Lin, B.K., Schlossman, R.L., Richardson, P.G.,            Teramura, M., Men-ekiyokusei Ryouhou, Current Therapy, 2000,
 Gupta, D., Muller, G.W., Stirling, D.I., Anderson, K.C., Thalidome         18(5):140-144 (in Japanese).
 (THAL) and its Analogs Overcome Drug Resistance of Human Mul-              Kon-nichi no Chiryou Shishin, 1997 [Pocket Edition], Igaku Shoin,
 tiple Myeloma (MM) Cells to Conventional Therapy. Abstract #1313.          1997, 513-514 (in Japanese).
 American Society of Hematology, Dec. 1-5, 2000.
                                                                            Okamoto, T., Kotsuzuiikeisei Shoukougun to Men-eki Ijo, Bessatsu
 Payvandi, F., Wu, L., Gupta, D., Hideshima, T., Haley, M., Muller, G.,
                                                                            Nihon Rinsho, Syndrome Series for each area, No. 22, Blood Syn-
 Chen, R., Anderson, K.C., Stirling, D., Effects of a Thalidomide
                                                                            dromes III, Nihon Rinshou, 213-216 (in Japanese), Oct. 1998.
 Analog on Binding Activity of Transcription Factors and Cell Cycle
                                                                            Merck Manual, 17 1h ed. Japanese version, 1999, 951-952.
 Progression of Multiple Myeloma Cell Lines. Abstract #2487.
 American Society of Hematology, Dec. 1-5, 2000.                            Notice of Allowance from U.S. Appl. No. 11/096,155 dated Jan. 12,
 Davies, F.E., Raje, N., Hideshima, T., Lentzsch, S., Young, G., Tai, Y.,   2010.
 Lin, B.K., Podar, K., Chauhan, D., Treon, S.P., Gupta, D., Mitsiades,      Rajkumar et al., "Combination therapy with thalidomide plus
 C., Mitsiades, N., Hayashi, T.,Richardson, P.G., Schlossman, R.L.,         dexamethasone for newly diagnosed multiple myeloma," American
 Muller, G.W., Stirling, D. I., Anderson, K.C., Thalidomide (THAL)          Society of Hematology, 43m Annual Meeting, Dec. 7-11, 2001,
 and Immunomodulatory Derivatives (IMiDS) Augment Natural                   Abstract #3525.
 Killer (NK) Cell Cytotocixity in Multiple Myeloma (MM). Abstract           Scheffler et al., "Safety and pharmacokinetics of CDC-501, a novel
 #3617. American Society of Hematology, Dec. 1-5, 2000.                     immunomodulatory-oncologic agent, after single then multiple, oral
 Hideshima, T., Chauhan, D., Castro, A., Hayashi, T., Mitsiades, C.,        100 mg twice daily doses," American Society for Clinical Pharma-
 Mitsiades, N., Akiyama, M., Richardson, P.G., Schlossman, R.L.,            cology and Therapeutics, Mar. 24-27, 2002, Abstract #WPIII-63.
 Adams, J., Anderson, K.C., NF-KB as a Therapeutic Target in Mul-           Marriott et al., "Thalidomide analogue CDC-501 is safe and well
 tiple Myeloma (MM). Abstract #1581. American Society of Hema-              tolerated by patients with end stage cancer and shows evidence of
 tology, Dec. 7-11, 2001.                                                   clinical responses and extensive immune activation," Br. J Cancer,
 Lentsch, S., Rogers, M., Leblanc, R., Birsner, A., Shah, J., Anderson      2002, 86(Supp. l):Abst 6.4.
 K., D' Amato R., 3-Amino-Phthalimido-Glutarimide (S-3APG)                  Kast, R.E., "Evidence of a mechanism by which etanercept increased
 Inhibits Angiogenesis and Growth in Drug Resistant Multiple
                                                                            TNF-alpha in multiple myeloma: New insights into the biology of
 Mycloma (MM) in vivo. Abstract# 1976, American Society of Hema-
                                                                            TNF-alpha giving new treatment opportunities-the role of
 tology, Dec. 7-11, 2001.
                                                                            burproion," Leukemia Research, 2005, 29:1459-1463.
 Park, Y., Kim, S.A., Kim, C.J., Chung, J.H., Mechanism of the Effect
 of Thalidomide on Human Multiple Mycloma Cells. Abstract #2685.            Tsimberidou, A. et al., "Pilot study of recombinant human soluble
 American Society of Clinical Oncology, May 12-17, 2001.                    tumor necrosis factor (TNF) receptor (p7 5) fusion protein
 Payvandi, F., Wu, L., Haley M., Gupta, D., Zhang, L., Schafer, P.,         (TNFR:Fe;Enbrel) in patients with refractory multiple myeloma:
 Muller, G.W., Chen, R., Anderson, K.C., Stirling, D., Thalidomide          increase in plasma TNFa levels during treatment," Leukemia
 Analogs IMiDS Inhibit Expression ofCyclooxygenase-2 in Multiple            Research, 2003, 27:375-380.
 Myeloma Cell Line and LPS Stimulated PBMCs. Abstract #2689.                Dimopoulos, et al., "Long-term follow-up on overall survival from
 American Society of Hematology, Dec. 7-11, 2001.                           the MM-009 and MM-010 phase III trials of lenalidomide plus
 Mitsiades, N., Mitsiades, C., Poulaki, V., Akiyama, M., Tai, Y., Lin,      dexamethasone in patients with relapsed or refractory multiple
 B., Hayashi, T., Catley, L., Hideshima, T., Chauhan, D., Treon, S.P.,      myeloma," Leukemia, 2009, 1-6.
 Anderson, K.C., Apoptotic Signaling Induced by Immunomodula-               Hideshima, T., et al., "A review oflenalidomide in combination with
 tory Thalidomide Analogs (Imids) in Human Multiple Myeloma                 dexathasone for the treatment of multiple myeloma," Therapeutics
 Cells; Therapeutic Implications. Abstract #3224. American Society          and Clinical Risk Management, 2008, 4( 1): 129-136.
 of Hematology, Dec. 7-11, 2001.                                            Wang, M., et al., "Lenalidomide plus dexamethasone is more effec-
 Richardson, P.G., Schlossman, R.L., Hideshima, T., Davies, F.,             tive than dexamethasone alone in patients with relapsed or refractory
 Leblanc, R., Catley, L., Doss, D., Kelly, K.A., McKenney, M.,              multiple myeloma regardless of prior thalidomide exposure," Blood,
 Mechlowicz, J., Freeman, A,. Deocampo, R., Rich, R., Ryoo, J.,             2008, l 12(12).4445-4451.
 Chauhan, D., Munshi, N., Weller, E., Zeldis, J., Anderson, K.C., A         Gandhi, A., et al., "Dexamethasone Synergizes with Lenalidomide to
 Phase 1 Study of Oral CC5013, an Immunomodulatory Thalidomide              Inhibit Multiple Myeloma Tumor Growth, But Reduces
 (Thal) Derivative, in Patients With Relapsed and Refractory Multiple       Lenalidomide-Induced Immunomodulation ofT and NK Cell Func-
 Myeloma (MM). Abstract #3225. American Society of Hematology,              tion," Current Cancer Drug Targets, 2010, 10(1):1-13.
 Dec. 7-11, 2001.                                                           Gay, F. et al., "Lenalidomide plus dexamethasone versus thalidomide
 "Celgene drug promises activity in solid tumors," Marketletter, Jun.       plus dexamethasone in newly diagnosed multiple myeloma: a com-
 18,2001.                                                                   parative analysis of 411 patients," Blood, 2010, 115(97): 1343-150.
 Meregalli et al., "High-dose dexamethasone as first line therapy of        Richardson, P. et al., "Thalidomide in multiple myeloma," Biomed
 multiple myeloma?", Recenti Progressi in Medicina, 1998, 89(1): 18-        Pharmacother, 2002, 56: 115-28.
 20.                                                                        Swartz, G. et al., "Pre-clinical evaluation of ENMD-0995: A
 Official Action in corresponding Canadian Application No.                  thalidomide analog with activity against multiple myeloma and solid
 2,476,983 dated Aug. 21, 2009.                                             tumors," Cell and Tumor Biology, 2002, 43:181-182, Abstract# 910.
 List, A., "New Approaches to the Treatment ofMyelodysplasia," The          Mazucco, R., "Angiogenesis and Anti-angiogenesis Therapeutics,"
 Oncologist, 2002, ?(suppl. 1).39-49.                                       !Drugs, 2002, 5(4): 320-322.
 Kurzrock, R., "Myelodysplastic syndrome overview," Seminars in             Worker, C., "JP Morgan Hambrecht & Quist-20 1h Annual
 Hematology (Abstract only), 2002, 39(3)(suppl. 2):18-25 Abstract           Healthcare Conference," !Drugs, 2002, 5(2): 113-116.
 only.                                                                      Treston, A. et al., "Pre-Clinical Evaluation of a Thalidomide Analog
 Goerner, et al., "Morbidity and mortality of chronic GVHD after            with Activity Against Multiple Myeloma and Solid Tumors-
 hematopoietic stem cell transplantation from HLA-identical siblings        ENMD-0995 (S-(-)-3-(3-amino-phthalimido )-glutarimide)," Blood,
 for patients with aplastic or refractory anemias," Biology of Blood        2002, 100(1 l):816a, Abstract #3225.
 and Marrow Transplantation (Abstract only), 2002, 8(1):47-56.              Mazucco, R. and Williams, L., "Immunotherapy, chemoprevention
 Thomas, D., "Pilot studies of Thalidomide in Acute Myelogenous             and angiogenesis," !Drugs, 2002, 5(5):408-411.
 Leukemia, Myelodysplastic Syndromes, and Myeloproliferative                Fernandes, P., "Anti-Cancer Drug Discovery and Development Sum-
 Disorders," Seminars in Hematology, 2000, 37(l)(suppl. 3):26-34.           mit," !Drugs, 2002, 5(8):757-764.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 86 of 148 PageID: 86


                                                           US 8,735,428 B2
                                                                     Page 8


 (56)                    References Cited                                 Gamberi et al., "Overall Safety and Treatment Duration in
                                                                          Lenalidomide (LEN)-, Thalidomide (THAL)-, and Bortezomib
                    OTHER PUBLICATIONS                                    (BORT)-Treated Patients (Pts) within the European Post-Approval
                                                                          Safety Study (EU PASS) of Relapsed/Refractory Multiple Myeloma
 Notification letter dated Aug. 30,2010 from Natco Pharma Limited to      (RRMM)", presented at 54th ASH Annual Meeting and Exposition,
 Celgene Corporation re: Notification purusant to § 505(j)(2)(B) of       Atlanta, Georgia, Dec. 8-11, 2012, Abstract #4068.
 the Federal Food, Drug and Cosmetic Act.                                 Kor de et al., "Phase II Clinical and Correlative Study of Carfilzomib,
 Complaint for Patent Infringement filed on Oct. 8, 2010 by Celgene       Lenalidomide, andDexamethasone (CRd) in Newly Diagnosed Mul-
 Corporation in the U.S. District Court, District of New Jersey against   tiple Myeloma (MM) Patients", presented at 54th ASH Annual Meet-
 Natco Pharma Limited.                                                    ing and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 Answer to Complaint filed on Nov. 18, 2010 byNatco Pharma Lim-           #732.
 ited in the U.S. District Court, District of New Jersey.                 Kumar et al., "A Phase 1/2 Study of Weekly MLN9708, an Investi-
 Grosshans, E. and Illy, G., "Thalidomide Therapy for Inflammatory        gational Oral Proteasome Inhibitor, in Combination with
 Dermatoses," International Journal of Dermatology, 1984,                 Lenalidomide and Dexamethasone in Patients with Previously
 23(9):598-602.                                                           Untreated Multiple Myeloma (MM)", presened at 54th ASH Annual
                                                                          Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 Krenn, M. et al., "Improvements in Solubility and Stability of
                                                                          #332.
 Thalidomide        upon    Complexation       with     Hydropropyl-13-
                                                                          Palumbo et al., "Pomalidomide Cyclophosphamide and Prednisone
 Cyclodextrin," Journal of Pharmaceutical Sciences, 1992,
                                                                          (PCP) Treatment for Relapsed/Refractory Multiple Myeloma", pre-
 81(7):685-689.                                                           sented at 54th ASH Annual Meeting and Exposition, Atlanta, Geor-
 Schmahl, H. J. et al., "Pharmacokinetics of the Teratogenic and          gia, Dec. 8-11, 2012, Abstract #446.
 Nonteratogenic Thalidomide Analogs EM 12 and Supidimide in the           Richardson et al., "A Phase 2 Study ofElotuzumab (Elo) in Combi-
 Rat and Marmoset Monkey", in Pharmacokinetics in Teratogenesis,          nation with Lenalidomide and Low-Dose Dexamethasone (Ld) in
 CRC Press, 1987, vol. I, Ch. 12, pp. 181-192.                            Patients (pts) with Relapsed/Refractory Multiple Myeloma (R/R
 Schumacher, H. et al., "The Teratogenic Activity of a Thalidomide        MM): Updated Results", presented at 54th ASH Annual Meeting and
 Analogue, EMw in Rabbits, Rats, and Monkeys," Teratology, 1971,          Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract #202.
 5:233-240.                                                               Sacchi et al., "A Phase I/II Study of Bendamustine, Low-Dose
 Smith, R. et al., "Studies on the Relationship Between the Chemical      Dexamethasone, and Lenalidomide (BdL) for the Treatment of
 Structure and Embryotoxic Activity of Thalidomide and Related            Patients with Relapsed Multiple Myeloma", presented at 54th ASH
 Compounds," in A Symposium on Embryopathie Activity ofDrugs, J.          Annual Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,
 & A. Churchill Ltd., 1965, Session 6, pp. 194-209.                       Abstract #1851.
 Sheskin, J. and Sagher, F., "Trials with Thalidomide Derivatives in      Sonneveld et al., "Escalated Dose Bortezomib Once Weekly Com-
 Leprosy Reactions," Leprosy Review, 1968, 39(4):203-205.                 bined with Lenalidomide and Dexamethasone ( eVRD) Followed by
 Sheskin, J., "Study with Nine Thalidomide Derivatives in the Lepra       Lenalidomide Maintenance in First Relapse of Multiple Myeloma
 Reaction," Pharmacology and Therapeutics, 1978, 17:82-84.                (MM). The HOVON 86 Phase 2 Trial", presented at 54thASHAnnual
 Raje, N. And Anderson, K., "Thalidomide and immunomodulatory             Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 drugs as cancer therapy," Current Opinions in Oncology, 2002,            #1853.
 14:635-640.                                                              Suvannasankha et al., "A Phase I/II Trial Combining High-Dose
 Kumar, S. et al., "Thalidomide as an anti-cancer agent," J Cell. Mod.    Lenalidomide with Melphalan and Autologous Transplant for Mul-
 Med., 2002, 6(2):160-174.                                                tiple Myeloma: A Report of the Phase I Dose-Finding Study", pre-
 Singha!, S. And Mehta, J., "Thalidomide in Cancer,"BioDrugs, 2001,       sented at 54th ASH Annual Meeting and Exposition, Atlanta, Geor-
 15(3):163-172.                                                           gia, Dec. 8-11, 2012,Abstract#3146.
 Notice of Opposition to EP 1 505 973 filed by Synthon B.V. on Nov.       Mark et al.,           "ClaPD (Clarithromycin,          Pomalidomide,
 30, 2010.                                                                Dexamethasone) Therapy in Relapsed or Refractory Multiple
 Notice of Opposition to EP 1505973 filed by Strawman Limited on          Myeloma", presented at 54th ASH Annual Meeting and Exposition,
 Dec. 1, 2010.                                                            Atlanta, Georgia, Dec. 8-11, 2012, Abstract #77.
 Samson, D. et al., "Infusion ofVincristine and Doxorubicin with Oral     Lacy et al., "Pomalidomide Plus Low-Dose Dexamethasone (Porn/
 Dexamethasone as First-Line Therapy for Multiple Myeloma," The           Dex) in Relapsed Myeloma: Long Term Follow up and Factors
 Lancet, 1989, 334(8668):882-885.                                         Predicing Outcome in 345 Patients," presented at 54th ASH Annual
 Barlogie, B. et al., "Effective Treatment of Advanced Multiple           Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 Myeloma Refractory to Alkylating Agents," N. Engl. J Med., 1984,         #201.
 310(21): 1353-1356.                                                      Jagannath et al., "Pomalidomide (POM) with Low-Dose
 Dimopoulos, M. et al., "Thalidomide and dexamethasone combina-           Dexamethasone (LoDex) in Patients (Pts) with Relapsed and Refrac-
 tion for refractory multiple myeloma," Annals of Oncology, 2001,         tory Multiple Myeloma Who Have Received Prior Therapy with
 12:991-995.                                                              Lenalidomide (LEN) and Bortezomib (BORT): Updated Phase 2
 Zangari, M., et al., "Thrombogenic activity of doxorubicin in            Results and Age Subgroup Analysis," presented at 54th ASH Annual
 myeloma patients receiving thalidomide: implications for therapy,"       Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract
 Blood, 2002, 100: 1168-1171.                                             #450.
 List, A. et al., "High Erythropoietic Remitting Activity of the          Richardson et al., "MM-005: A Phase 1, Multicenter, Open-Label,
 Immunomodulatory Thalidomide Analog, CC5013, in Patients with            Dose-Escalation Study to Determine the Maximum Tolerated Dose
 Myelodysplastic Syndrome (MDS)," Abstract #353, Blood, 2002,             for the Combination of Pomalidomide, Bortezomib, and Low-Dose
 100(1 l):96a.                                                            Dexamethasone in Subjects with Relapsed or Refractory Multiple
 Mufti, G. et al., "Myelodysplastic Syndrome," American Society of        Myeloma," presented at 54th ASH Annual Meeting and Exposition,
 Hematology, 2003, pp. 176-199.                                           Atlanta, Georgia, Dec. 8-11, 2012, Abstract #727.
 Extracts from drug databases: retrieved from http://www.nextbio.         Leleu et al., "Prolonged Overall Survival with Pomalidomide and
 corn/b/search/ov/IMiD3%20cpd on Nov. 26, 2010 and http://                Dexamethasone in Myeloma Characterized with End Stage Disease,"
 pubchem.ncbi .nlm.nih.gov/summary/summary.cgi?cid~2 l 63 26 on           presented at 54th ASII Annual Meeting and Exposition, Atlanta,
 Nov. 26, 2010.                                                           Georgia, Dec. 8-11, 2012, Abstract #2961.
 Stockdale, 1998, Medicine, Rubenstein and Federman, eds., vol. 3,        Berenson et al., "A Phase lf;, Study of Pomalidomide, Dexamethasone
 Ch. 12, Sections IV and X.                                               and Pegylated Liposomal Doxorubicin for Patients with Relapsed/
 "List of Approved Oncology Drugs with Approved Indications,"             Refractory Multiple Myeloma," presented at 54thASHAnnual Meet-
 http://www. accessdata.fda. gov/ scripts/cder/onctoo ls/druglist.cfm.    ing and Exposition, Atlanta, Georgia, Dec. 8-11, 2012 Abstract
 Office Action mailed Jun. 18, 2008, U.S. Appl. No. 11/325,954.           #2979.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 87 of 148 PageID: 87


                                                         US 8,735,428 B2
                                                                  Page 9


 (56)                   References Cited                               Bortezomib (BORT)", presented at 54th ASH Annual Meeting and
                                                                       Exposition, Atlanta, Georgia, Dec. 8-11, 2012, Abstract #4053.
                   OTHER PUBLICATIONS                                  Dimopoulos et al., "Pomalidomide in Combination with Low-Dose
                                                                       Dexamethasone: Demonstrates a Significant Progression Free Sur-
 Lonial et al., "Improvement in Clinical Benefit Parameters with       vival and Overall Survival Advantage, in Relapsed/Refractory MM:
 Pomalidomide (POM) in Combination with Low-Dose                       A Phase 3, Multicenter, Randomized, Open-Label Study," presented
 Dexamethasone (LoDex) in Patients with Relapsed and Refractory        at 54th ASH Annual Meeting and Exposition, Atlanta, Georgia, Dec.
 Multiple Myeloma (RRMM): Results From a Phase 2 Study," pre-          8-11, 2012, Abstract #LBA-6.
 sented at 54th ASH Annual Meeting and Exposition, Atlanta, Geor-      Shastri et al., "A Phase II Study of Low-Dose Pornalidomide (0.5mg/
 gia, Dec. 8-11, 2012, Abstract #4052.                                 day) and Prednisone Combination Therapy in Patients with
 Vij et al., "Pomalidomie (POM) with Low-Dose Dexamethasone            Myelofibrosis and Significant Anemia," presented at 54th ASH
 (Lo Dex) in Patients with Relapsed and Refractory Multiple Myelorna   Annual Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,
 (RRMM): Outcomes Based on Prior Treatment Exposure," presented        Abstract # 1728.
 at 54th ASH Annual Meeting and Exposition, Atlanta, Georgia, Dec.     Shah et al., "A Multi-Center Phase I/II Trial of Carfilzomib and
 8-11, 2012, Abstract #4070.                                           Pomalidomide with Dexamethasone (Car-Pom-d) in Patients with
 Richardson et al., "Treatment Outcomes with Pomalidomide (POM)        Relapsed/Refractory Multiple Myeloma," presented at 54th ASH
 in Combination with Low-Dose Dexamethasone (LoDex) in Patients        Annual Meeting and Exposition, Atlanta, Georgia, Dec. 8-11, 2012,
 with Relapsed and Refractory Multiple Myeloma (RRMM) and              Abstract #74.
 Del(l 7p13) and/or t(4;14) (pl6;q32) Cytogenic Abnormalities Who
 Have Received Prior Therapy with Lenalidomide (LEN) and               * cited by examiner
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 88 of 148 PageID: 88


 U.S. Patent                                                                                                                                    May 27, 2014                                                                                                                                              US 8,735,428 B2




                      ! ...........,....                         @        . . . . . .- . • • , . . . . . ., . . . . .,   . . .,   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .,




                      'i                                                                                                               Leg_§nd:                                                                                                                                                      'I
                      l                  'J ~{:... . i.uc.~.....
                                                           . """""""'' ,;,._""""'11H
                                      V' ::t1"!l•·~·,r""'··j,.,,_
                                     .,&.
                                                                                      . . ··.,.•
                                                                               m JJ\l.~.i.
                                                                                     tl>,t.,i1'P
                                                                                                                                                                                                                                                                                                     !!


                      l
                                                                                              ~\i{J                                                                                                                                            .3:                                                   l;

                                                                                                                   iH                                                                                        . . • ·, .•                                                                             j
                                      A Rt:Vhnid ..                                                                                                                                       ~                Lt>.1102                                                                                  l
                                                                                                         ................................................................................................................................ ~
                           .............................................................................,.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 89 of 148 PageID: 89


                                                       US 8,735,428 B2
                                1                                                                       2
        METHODS FOR TREATING MULTIPLE                                    (e.g., b-FGF). Angiogenesis can also be induced indirectly
                 MYELOMA WITH                                            through the recruitment of inflammatory cells (particularly
             4-(AMIN0)-2-(2,6-DIOX0(3-                                   macrophages) and their subsequent release of angiogenic
        PIPERIDYL))-ISOINDOLINE-1,3-DIONE                                cytokines (e.g., TNF-a, bFGF).
                                                                    5       A variety of other diseases and disorders are also associ-
    This application is a continuation of U.S. patent applica-           ated with, or characterized by, undesired angiogenesis. For
 tion Ser. No. 13/488,888, filed Jun. 5, 2012, which is a con-           example, enhanced or unregulated angiogenesis has been
 tinuation ofU. S. patent application Ser. No. 12/640, 702, filed        implicated in a number of diseases and medical conditions
 Dec. 17, 2009, now U.S. Pat. No. 8,198,306, which is a                  including, but not limited to, ocular neovascular diseases,
 continuation application of U.S. patent application Ser. No.       10
                                                                         choroidal neovascular diseases, retina neovascular diseases,
 10/438,213, filed May 15, 2003,nowU.S. Pat. No. 7,968,569,              rubeosis (neovascularization of the angle), viral diseases,
 which claims the benefit of U.S. provisional application Nos.           genetic diseases, inflammatory diseases, allergic diseases,
 60/380,842, filed May 17, 2002, and 60/424,600, filed Nov. 6,           and autoimmune diseases. Examples of such diseases and
 2002, the entireties of which are incorporated herein by ref-
                                                                    15
                                                                         conditions include, but are not limited to: diabetic retinopa-
 erence.
                                                                         thy; retinopathy of prematurity; corneal graft rejection;
               1. FIELD OF THE INVENTION                                 neovascular glaucoma; retrolental fibroplasia; and prolifera-
                                                                         tive vitreoretinopathy.
    This invention relates to methods of treating, preventing               Accordingly, compounds that can control angiogenesis or
 and/or managing specific cancers, and other diseases includ-       20   inhibit the production of certain cytokines, including TNF-a,
 ing, but not limited to, those associated with, or characterized        may be useful in the treatment and prevention of various
 by, undesired angiogenesis, by the administration of one or             diseases and conditions.
 more immunomodulatory compounds alone or in combina-                       2.2 Methods of Treating Cancer
 tion with other therapeutics. In particular, the invention                 Current cancer therapy may involve surgery, chemo-
 encompasses the use of specific combinations, or "cocktails,"      25   therapy, hormonal therapy and/or radiation treatment to
 of drugs and other therapy, e.g., radiation to treat these spe-         eradicate neoplastic cells in a patient (see, for example,
 cific cancers, including those refractory to conventional               Stockdale, 1998, Medicine, vol. 3, Rubenstein and Federman,
 therapy. The invention also relates to pharmaceutical compo-            eds., Chapter 12, Section IV). Recently, cancer therapy could
 sitions and dosing regimens.                                            also involve biological therapy or immunotherapy. All of
                                                                    30
                                                                         these approaches pose significant drawbacks for the patient.
         2. BACKGROUND OF THE INVENTION
                                                                         Surgery, for example, may be contraindicated due to the
                                                                         health of a patient or may be unacceptable to the patient.
    2.1 Pathobiology of Cancer and Other Diseases
                                                                         Additionally, surgery may not completely remove neoplastic
    Cancer is characterized primarily by an increase in the
 number of abnormal cells derived from a given normal tissue,       35
                                                                         tissue. Radiation therapy is only effective when the neoplastic
 invasion of adjacent tissues by these abnormal cells, or lym-           tissue exhibits a higher sensitivity to radiation than normal
 phatic or blood-borne spread of malignant cells to regional             tissue. Radiation therapy can also often elicit serious side
 lymph nodes and to distant sites (metastasis). Clinical data            effects. Hormonal therapy is rarely given as a single agent.
 and molecular biologic studies indicate that cancer is a mul-           Although hormonal therapy can be effective, it is often used
 tistep process that begins with minor preneoplastic changes,       40   to prevent or delay recurrence of cancer after other treatments
 which may under certain conditions progress to neoplasia.               have removed the majority of cancer cells. Biological thera-
 The neoplastic lesion may evolve clonally and develop an                pies and immunotherapies are limited in number and may
 increasing capacity for invasion, growth, metastasis, and het-          produce side effects such as rashes or swellings, flu-like
 erogeneity, especially under conditions in which the neoplas-           symptoms, including fever, chills and fatigue, digestive tract
 tic cells escape the host's immune surveillance. Raitt, I.,        45   problems or allergic reactions.
 Brostoff, J and Kale, D., Immunology, 17.1-17.12 (3rd ed.,                 With respect to chemotherapy, there are a variety of che-
 Mosby, St. Louis, Mo., 1993).                                           motherapeutic agents available for treatment of cancer. A
    There is an enormous variety of cancers which are                    majority of cancer chemotherapeutics act by inhibiting DNA
 described in detail in the medical literature. Examples                 synthesis, either directly, or indirectly by inhibiting the bio-
 includes cancer of the lung, colon, rectum, prostate, breast,      50   synthesis of deoxyribonucleotide triphosphate precursors, to
 brain, and intestine. The incidence of cancer continues to              prevent DNA replication and concomitant cell division. Gil-
 climb as the general population ages, as new cancers develop,           man et al., Goodman and Gilman 's: The Pharmacological
 and as susceptible populations (e.g., people infected with              Basis of Therapeutics, Tenth Ed. (McGraw Hill, New York).
 AIDS or excessively exposed to sunlight) grow. A tremen-                   Despite availability of a variety of chemotherapeutic
 dous demand therefore exists for new methods and composi-          55   agents, chemotherapy has many drawbacks. Stockdale, Medi-
 tions that can be used to treat patients with cancer.                   cine, vol. 3, Rubenstein and Federman, eds., ch. 12, sect. 10,
    Many types of cancers are associated with new blood ves-             1998. Almost all chemotherapeutic agents are toxic, and che-
 sel formation, a process known as angiogenesis. Several of              motherapy causes significant, and often dangerous side
 the mechanisms involved in tumor-induced angiogenesis                   effects including severe nausea, bone marrow depression, and
 have been elucidated. The most direct of these mechanisms is       60   immunosuppression. Additionally, even with administration
 the secretion by the tumor cells of cytokines with angiogenic           of combinations of chemotherapeutic agents, many tumor
 properties. Examples of these cytokines include acidic and              cells are resistant or develop resistance to the chemothera-
 basic fibroblastic growth factor (a,b-FGF), angiogenin, vas-            peutic agents. In fact, those cells resistant to the particular
 cular endothelial growth factor (VEGF), and TNF-a. Alter-               chemotherapeutic agents used in the treatment protocol often
 natively, tumor cells can release angiogenic peptides through      65   prove to be resistant to other drugs, even if those agents act by
 the production of proteases and the subsequent breakdown of             different mechanism from those of the drugs used in the
 the extracellular matrix where some cytokines are stored                specific treatment. This phenomenon is referred to as pleio-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 90 of 148 PageID: 90


                                                        US 8,735,428 B2
                                 3                                                                       4
 tropic drug or multi drug resistance. Because of the drug resis-          not limited to, surgery, chemotherapy, radiation therapy, hor-
 tance, many cancers prove refractory to standard chemothera-              monal therapy, biological therapy and immunotherapy.
 peutic treatment protocols.                                                  This invention also encompasses methods of treating, man-
    Other diseases or conditions associated with, or character-            aging or preventing diseases and disorders other than cancer
 ized by, undesired angiogenesis are also difficult to treat.         5    that are associated with, or characterized by, undesired angio-
 However, some compounds such as protamine, hepain and                     genesis, which comprise administering to a patient in need of
 steroids have been proposed to be useful in the treatment of              such treatment, management or prevention a therapeutically
 certain specific diseases. Tayloretal.,Nature 297:307 (1982);             or prophylactically effective amount of an immunomodula-
 Folkman et al., Science 221:719 (1983); and U.S. Pat. Nos.                tory compound, or a pharmaceutically acceptable salt, sol-
 5,001,116 and 4,994,443. Thalidomide and certain deriva-             IO   vate, hydrate, stereoisomer, clathrate, or prodrug thereof.
 tives of it have also been proposed for the treatment of such                In other methods of the invention, an immunomodulatory
 diseases and conditions. U.S. Pat. Nos. 5,593,990, 5,629,327,             compound is administered in combination with a therapy
 5,712,291, 6,071,948 and 6,114,355 to D' Amato.                           conventionally used to treat, prevent or manage diseases or
    Still, there is a significant need for safe and effective meth-   15
                                                                           disorders associated with, or characterized by, undesired
 ods of treating, preventing and managing cancer and other                 angiogenesis. Examples of such conventional therapies
 diseases and conditions, particularly for diseases that are               include, but are not limited to, surgery, chemotherapy, radia-
 refractory to standard treatments, such as surgery, radiation             tion therapy, hormonal therapy, biological therapy and immu-
 therapy, chemotherapy and hormonal therapy, while reducing                notherapy.
 or avoiding the toxicities and/or side effects associated with       20      This invention encompasses pharmaceutical composi-
 the conventional therapies.                                               tions, single unit dosage forms, dosing regimens and kits
    2.3 IMiDs™                                                             which comprise an immunomodulatory compound, or a phar-
    A number of studies have been conducted with the aim of                maceutically acceptable salt, solvate, hydrate, stereoisomer,
 providing compounds that can safely and effectively be used               clathrate, or prodrug thereof, and a second, or additional,
 to treat diseases associated with abnormal production of             25   active agent. Second active agents include specific combina-
 TNF-a. See, e.g., Marriott, J. B., et al., Expert Opin. Biol.             tions, or "cocktails," of drugs.
 Ther. 1(4): 1-8 (2001); G. W. Muller, et al., Journal of Medici-
 nal Chemistry 39(17): 3238-3240 (1996); and G. W. Muller,                           4. BRIEF DESCRIPTION OF FIGURE
 et al., Bioorganic & Medicinal Chemistry Letters 8: 2669-
 2674 (1998). Some studies have focused on a group of com-            30     FIG. 1 shows a comparison of the effects of3-( 4-amino-l-
 pounds selected for their capacity to potently inhibit TNF -a             oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Re-
 production by LPS stimulated PBMC. L. G. Corral, et al.,                  vimid™) and thalidomide in inhibiting the proliferation of
 Ann. Rheum. Dis. 58:(Suppl I) 1107-1113 (1999). These                     multiple mycloma (MM) cell lines in an in vitro study. The
 compounds, which are referred to as IMiDs™ (Celgene Cor-                  uptake of [3 H]-thymidine by different MM cell lines
 poration) or Immunomodulatory Drugs, show not only potent            35   (MM. IS, Hs Sultan, U266 and RPMI-8226) was measured as
 inhibition of TNF-a but also marked inhibition of LPS                     an indicator of the cell proliferation.
 induced monocyte ILi~ and IL12 production. LPS induced
 IL6 is also inhibited by immunomodulatory compounds,                                5. DETAILED DESCRIPTION OF THE
 albeit partially. These compounds are potent stimulators of                                   INVENTION
 LPS induced ILlO. Id. Particular examples of IMiD™s                  40
 include, but are not limited to, the substituted 2-(2,6-dioxopi-             A first embodiment of the invention encompasses methods
 peridin-3-yl)phthalimides and substituted 2-(2,6-dioxopip-                of treating, managing, or preventing cancer which comprises
 eridin-3-yl)-1-oxoisoindoles described in U.S. Pat. Nos.                  administering to a patient in need of such treatment or pre-
 6,281,230 and 6,316,471, both to G. W. Muller, et al.                     vention a therapeutically or prophylactically effective
                                                                      45   amount of an immunomodulatory compound of the inven-
            3. SUMMARY OF THE INVENTION                                    tion, or a pharmaceutically acceptable salt, solvate, hydrate,
                                                                           stereoisomer, clathrate, or prodrug thereof.
    This invention encompasses methods of treating and pre-                   In particular methods encompassed by this embodiment,
 venting certain types of cancer, including primary and meta-              the immunomodulatory compound is administered in combi-
 static cancer, as well as cancers that are refractory or resistant   50   nation with another drug ("second active agent") or method of
 to conventional chemotherapy. The methods comprise                        treating, managing, or preventing cancer. Second active
 administering to a patient in need of such treatment or pre-              agents include small molecules and large molecules (e.g.,
 vention a therapeutically or prophylactically effective                   proteins and antibodies), examples of which are provided
 amount of an immunomodulatory compound, or a pharma-                      herein, as well as stem cells. Methods, or therapies, that can
 ceutically acceptable salt, solvate, hydrate, stereoisomer,          55   be used in combination with the administration of the immu-
 clathrate, or prodrug thereof. The invention also encompasses             nomodulatory compound include, but are not limited to, sur-
 methods of managing certain cancers (e.g., preventing or                  gery, blood transfusions, immunotherapy, biological therapy,
 prolonging their recurrence, or lengthening the time of remis-            radiation therapy, and other non-drug based therapies pres-
 sion) which comprise administering to a patient in need of                ently used to treat, prevent or manage cancer.
 such management a prophylactically effective amount of an            60      Another embodiment of the invention encompasses meth-
 immunomodulatory compound of the invention, or a pharma-                  ods of treating, managing or preventing diseases and disor-
 ceutically acceptable salt, solvate, hydrate, stereoisomer,               ders other than cancer that are characterized by undesired
 clathrate, or prodrug thereof.                                            angiogenesis. These methods comprise the administration of
    In particular methods of the invention, an immunomodu-                 a therapeutically or prophylactically effective amount of an
 latory compound is administered in combination with a                65   immunomodulatory compound, or a pharmaceutically
 therapy conventionally used to treat, prevent or manage can-              acceptable salt, solvate, hydrate, stereoisomer, clathrate, or
 cer. Examples of such conventional therapies include, but are             prodrug thereof.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 91 of 148 PageID: 91


                                                     US 8,735,428 B2
                               5                                                                     6
    Examples of diseases and disorders associated with, or             thalidomide and EM-12), including, but not limited to, those
 characterized by, undesired angiogenesis include, but are not         disclosed in U.S. Pat. No. 5,635,517; and a class of non-
 limited to, inflammatory diseases, autoimmune diseases,               polypeptide cyclic amides disclosed in U.S. Pat. Nos. 5,698,
 viral diseases, genetic diseases, allergic diseases, bacterial        579 and 5,877,200; analogs and derivatives of thalidomide,
 diseases, ocular neovascular diseases, choroidal neovascular     5    including hydrolysis products, metabolites, derivatives and
 diseases, retina neovascular diseases, and rubeosis (neovas-          precursors of thalidomide, such as those described in U.S.
 cularization of the angle).                                           Pat. Nos. 5,593,990, 5,629,327, and 6,071,948 to D' Amato;
    In particular methods encompassed by this embodiment,              aminothalidomide, as well as analogs, hydrolysis products,
 the immunomodulatory compound is administer in combina-               metabolites, derivatives and precursors of aminothalidomide,
 tion with a second active agent or method of treating, man-      10   and substituted 2-(2,6-dioxopiperidin-3-yl)phthalimides and
 aging, or preventing the disease or condition. Second active          substituted      2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindoles
 agents include small molecules and large molecules (e.g.,             such as those described in U.S. Pat. Nos. 6,281,230 and
 proteins and antibodies), examples of which are provided              6,316,471; isoindole-imide compounds such as those
 herein, as well as stem cells. Methods, or therapies, that can        described in U.S. patent application Ser. No. 09/972,487 filed
 be used in combination with the administration of the immu-      15   on Oct. 5, 2001, U.S. patent application Ser. No. 10/032,286
 nomodulatory compound include, but are not limited to, sur-           filed on Dec. 21, 2001, and International Application No.
 gery, blood transfusions, immunotherapy, biological therapy,          PCT/USOl/50401 (International Publication No. WO
 radiation therapy, and other non-drug based therapies pres-           02/059106). The entireties of each of the patents and patent
 ently used to treat, prevent or manage disease and conditions
                                                                       applications identified herein are incorporated herein by ref-
 associated with, or characterized by, undesired angiogenesis.
                                                                  20   erence. Immunomodulatory compounds of the invention do
    The invention also encompasses pharmaceutical composi-
 tions (e.g., single unit dosage forms) that can be used in            not include thalidomide.
 methods disclosed herein. Particular pharmaceutical compo-               Other specific immunomodulatory compounds of the
 sitions comprise an immunomodulatory compound of the                  invention include, but are not limited to, 1-oxo- and 1,3
 invention, or a pharmaceutically acceptable salt, solvate,            dioxo-2-(2,6-dioxopiperidin-3-yl)isoindolines substituted
 hydrate, stereoisomer, clathrate, or prodrug thereof, and a      25   with amino in the benzo ring as described in U.S. Pat. No.
 second active agent.                                                  5,635,517 which is incorporated herein by reference. These
    5.1 Immunomodulatory Compounds                                     compounds have the structure I:
    Compounds used in the invention include immunomodu-
 latory compounds that are racemic, stereomerically enriched
 or stereomerically pure, and pharmaceutically acceptable         30
 salts, solvates, hydrates, stereoisomers, clathrates, and pro-
 drugs thereof. Preferred compounds used in the invention are
 small organic molecules having a molecular weight less than
 about 1,000 g/mol, and are not proteins, peptides, oligonucle-
 otides, oligosaccharides or other macromolecules.                35
    As used herein and unless otherwise indicated, the terms
 "immunomodulatory compounds" and "IMiDs™" (Celgene
 Corporation) encompasses small organic molecules that                 in which one ofX andY is C=O, the otherofX andY is C=O
 markedly inhibit TNF-a, LPS induced monocyte ILi ~ and                or CH 2 , and R 2 is hydrogen or lower alkyl, in particular
 IL12, and partially inhibit IL6 production. Specific immuno-
                                                                  40   methyl. Specific immunomodulatory compounds include, but
 modulatory compounds are discussed below.
    TNF -a is an inflammatory cytokine produced by macroph-            are not limited to:
 ages and monocytes during acute inflammation. TNF-a is                l -oxo-2-(2,6-dioxopiperidin-3-yl )-4-aminoisoindoline;
 responsible for a diverse range of signaling events within            l -oxo-2-(2,6-dioxopiperidin-3-yl )-5-aminoisoindoline;
 cells. TNF-a may play a pathological role in cancer. Without          l -oxo-2-(2,6-dioxopiperidin-3-yl )-6-aminoisoindoline;
 being limited by theory, one of the biological effects exerted   45   l-oxo-2-(2,6-dioxopiperidin-3-yl)-7-aminoisoindoline;
 by the immunomodulatory compounds of the invention is the             1,3-dioxo-2-(2, 6-dioxopiperidin-3-yl )-4-aminoisoindoline;
 reduction of synthesis of TNF-a. Immunomodulatory com-                   and
 pounds of the invention enhance the degradation of TNF-a              1,3-dioxo-2-(2, 6-dioxopiperidin-3-yl )-5-aminoisoindoline.
 mRNA.                                                                    Other specific immunomodulatory compounds of the
    Further, without being limited by theory, immunomodula-       50
                                                                       invention belong to a class of substituted 2-(2,6-dioxopiperi-
 tory compounds used in the invention may also be potent
 co-stimulators of T cells and increase cell proliferation dra-        din-3-yl)phthalimides and substituted 2-(2,6-dioxopiperidin-
 matically in a dose dependent manner. Immunomodulatory                3-yl)-1-oxoisoindoles, such as those described in U.S. Pat.
 compounds of the invention may also have a greater co-                Nos. 6,281,230; 6,316,471; 6,335,349; and 6,476,052, and
 stimulatory effect on the CDS+ T cell subset than on the              International Patent Application No. PCT/US97/13375 (In-
                                                                  55
 CD4+ T cell subset. In addition, the compounds preferably             ternational Publication No. WO 98/03502), each of which is
 have anti-inflammatory properties, and efficiently co-stimu-          incorporated herein by reference. Compounds representative
 late T cells.                                                         of this class are of the formulas:
    Specific examples of immunomodulatory compounds of
 the invention, include, but are not limited to, cyano and car-
                                                                  60
 boxy derivatives of substituted styrenes such as those dis-
 closed in U.S. Pat. No. 5,929,117; l-oxo-2-(2,6-dioxo-3-
 fluoropiperidin-3yl)isoindolines      and    1,3-dioxo-2-(2,6-
 dioxo-3-fluoropiperidine-3-yl)isoindolines such as those
 described in U.S. Pat. No. 5,874,448; the tetra substituted
 2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolines described in       65
 U.S. Pat. No. 5,798,368; 1-oxo and 1,3-dioxo-2-(2,6-diox-
 opiperidin-3-yl)isoindolines (e.g., 4-methyl derivatives of
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 92 of 148 PageID: 92


                                                        US 8,735,428 B2
                                 7                                                                        8
                                                                              Rs is (C 1-Cs)alkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, ben-
                                                                           zyl, aryl, or (C 2-Cs)heteroaryl;
                                                                              each occurrence of R 6 is independently H, (C 1-Cs)alkyl,
                                                                           (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, benzyl, aryl, (C 2-Cs)het-
                                                                      5    eroaryl, or (C 0 -Cs)alkyl-C(O)O-Rs or the R 6 groups can
                                                                           join to form a heterocycloalkyl group;
                                                                              n is O or 1; and
                                                                              * represents a chiral-carbon center.
                                                                              In specific compounds of formula II, when n is Othen R 1 is
                                                                      10
                                                                           (C 3 -C 7 )cycloalkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, benzyl,
                                                                           aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocycloalkyl, (C 0 -C4)alkyl-
                                                                           (C2-Cs)heteroaryl, C(O)R3 , C(O)OR4, (C 1-Cs)alkyl-N(R 6 ) 2,
                                                                           (C 1-Cs)alkyl-ORs, (C 1-Cs)alkyl-C(O)ORs, C(S)NHR3 , or
                                                                      15
                                                                           (C 1-Cs)alkyl-O(CO)Rs;
                                                                              R2 is Hor (C 1-Cs)alkyl; and
                                                                              R3 is (C 1-Cs)alkyl, (C 3 -C 7 )cycloalkyl, (C 2-Cs)alkenyl,
                                                                           (C 2-Cs)alkynyl, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-
                                                                           cloalkyl, (C 0 -C4)alkyl-(C 2-Cs)heteroaryl, (Cs-Cs)alkyl-N
                                                                      20   (R 6 ) 2; (C 0 -Cs)alkyl-NH-C(O)O-Rs; (C 1-Cs)alkyl-0Rs,
                                                                           (C 1-Cs)alkyl-C(O)ORs, (C 1-Cs)alkyl-O(CO)Rs, or C(O)
                                                                           ORs; and the other variables have the same definitions.
                                                                              In other specific compounds of formula II, R2 is H or
 wherein R 1 is hydrogen or methyl. In a separate embodiment,
                                                                           (C 1-C4)alkyl.
 the invention encompasses the use of enantiomerically pure
                                                                      25      In other specific compounds of formula II, R 1 is (C 1-Cs)
 forms (e.g. optically pure (R) or (S) enantiomers) of these
                                                                           alkyl or benzyl.
 compounds.
                                                                              In other specific compounds of formula II, R 1 is H, (C 1-
    Still other specific immunomodulatory compounds of the
                                                                           Cs)alkyl, benzyl, CH 20CH 3 , CH 2CH 20CH 3 , or
 invention belong to a class of isoindole-imides disclosed in
 U.S. patent application Ser. Nos. 10/032,286 and 09/972,487,         30
 and International Application No. PCT/USOl/50401 (Inter-
 national Publication No. WO 02/059106), each of which are
 incorporated herein by reference. Representative compounds
 are of formula II:
                                                                      35
                                                                                In another embodiment of the compounds of formula II, R 1
                                                                           IS
                                                                 II



                                                                      40




                                                                      45


    and pharmaceutically acceptable salts, hydrates, solvates,
 clathrates, enantiomers, diastereomers, racemates, and mix-
 tures of stereoisomers thereof, wherein:                             50
                                                                           wherein Q is O or S, and each occurrence ofR7 is indepen-
    one of X and Y is C=O and the other is CH 2 or C=O;                    dently H,        (C 1-Cs)alkyl, benzyl,       CH 20CH 3 ,      or
    R1 is H, (C 1-Cs)alkyl, (C 3 -C 7 )cycloalkyl, (C 2-Cs)alkenyl,        CH 2CH 20CH 3 •
 (C 2-Cs)alkynyl, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-            In other specific compounds of formula II, R 1 is C(O)R3 •
 cloalkyl, (C 0 -C4)alkyl-(C 2-Cs)heteroaryl, C(O)R3 , C(S)R3 ,               In other specific compounds of formula II, R3 is (C 0 -C4)
 C(O)OR4, (C 1-Cs)alkyl-N(R 6 ) 2, (C 1-Cs)alkyl-0Rs, (C 1-Cs)        55   alkyl-(C 2-Cs)heteroaryl, (C 1-Cs)alkyl, aryl, or (C 0 -C4)alkyl-
 alkyl-C(O)ORs, C(O)NHR3 , C(S)NHR3 , C(O)NR3 R3 ', C(S)                   0Rs.
        30
 NR3 R or (C 1-Cs)alkyl-O(CO)Rs;                                              In other specific compounds of formula II, heteroaryl is
      2
    R is H, F, benzyl, (C 1-Cs)alkyl, (C 2-Cs)alkenyl, or (C 2-            pyridyl, fury!, or thienyl.
 Cs)alkynyl;                                                                  In other specific compounds of formula II, R1 is C(O)OR4.
    R3 and R3 ' are independently (C 1-Cs)alkyl, (C 3 -C 7 )cy-       60      In other specific compounds of formula II, the H of C(O)
 cloalkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, benzyl, aryl, (C 0 -          NHC(O) can be replaced with (C 1-C4)alkyl, aryl, or benzyl.
 C4)alkyl-(C1 -C 6 )heterocycloalkyl, (C 0 -C4)alkyl-(C 2-Cs)het-             Still other specific immunomodulatory compounds of the
 eroaryl, (C 0 -Cs)alkyl-N(R 6 ) 2, (C 1-Cs)alkyl-ORs, (C 1-Cs)            invention belong to a class of isoindole-imides disclosed in
 alkyl-C(O)ORs, (C 1-Cs)alkyl-O(CO)Rs, or C(O)ORs;                         U.S. patent application Ser. No. 09/781,179, International
    R4 is (C 1-Cs)alkyl, (C 2-Cs)alkenyl, (C 2-Cs)alkynyl, (C 1-      65   Publication No. WO 98/54170, and U.S. Pat. No. 6,395,754,
 C4)alkyl-0Rs, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-            each of which are incorporated herein by reference. Repre-
 cloalkyl, or (C 0 -C4)alkyl-(C 2-Cs)heteroaryl;                           sentative compounds are of formula III:
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 93 of 148 PageID: 93


                                                          US 8,735,428 B2
                                  9                                                                        10
                                                                                Compounds of the invention can either be commercially
                                                                  III        purchased or prepared according to the methods described in
                                                                             the patents or patent publications disclosed herein. Further,
                                                                             optically pure compounds can be asymmetrically synthesized
                                                                        5    or resolved using known resolving agents or chiral colunms
                                                                             as well as other standard synthetic organic chemistry tech-
                                                                             niques.
                                                                                As used herein and unless otherwise indicated, the term
                                                                             "pharmaceutically acceptable salt" encompasses non-toxic
                                                                        10   acid and base addition salts of the compound to which the
                                                                             term refers. Acceptable non-toxic acid addition salts include
 and pharmaceutically acceptable salts, hydrates, solvates,                  those derived from organic and inorganic acids or bases know
 clathrates, enantiomers, diastereomers, racemates, and mix-                 in the art, which include, for example, hydrochloric acid,
 tures of stereoisomers thereof, wherein:                                    hydrobromic acid, phosphoric acid, sulfuric acid, methane-
    one of X and Y is C=O and the other is CH 2 or C=O;                 15   sulphonic acid, acetic acid, tartaric acid, lactic acid, succinic
    R is H or CH 2 0COR';                                                    acid, citric acid, malic acid, maleic acid, sorbic acid, aconitic
    (i) eachofR1, R 2 , R 3 , or R4 , independently of the others, is        acid, salicylic acid, phthalic acid, embolic acid, enanthic acid,
 halo, alkyl of 1 to 4 carbon atoms, or alkoxy of 1 to 4 carbon              and the like.
 atoms or (ii) one ofR1, R 2 , R 3 , or R4 is nitro or-NHR5 and                 Compounds that are acidic in nature are capable of forming
 the remaining ofR1, R 2 , R 3 , or R4 are hydrogen;                    20   salts with various pharmaceutically acceptable bases. The
    R5 is hydrogen or alkyl of 1 to 8 carbons                                bases that can be used to prepare pharmaceutically acceptable
    R 6 hydrogen, alkyl ofl to 8 carbon atoms, benzo, chloro, or             base addition salts of such acidic compounds are those that
 fluoro;                                                                     form non-toxic base addition salts, i.e., salts containing phar-
    R' is R 7 -CHR 10-N(R8 R 9 );                                            macologically acceptable cations such as, but not limited to,
    R7 is m-phenylene or p-phenylene or -(CnH 2 n)- in                  25   alkali metal or alkaline earth metal salts and the calcium,
                                                                             magnesium, sodium or potassium salts in particular. Suitable
 which n has a value of O to 4;
                                                                             organic bases include, but are not limited to, N,N-dibenzyl-
    each of R 8 and R 9 taken independently of the other is
                                                                             ethylenediamine, chloroprocaine, choline, diethanolamine,
 hydrogen or alky1 of 1 to 8 carbon atoms, or R 8 and R 9 taken
                                                                             ethylenediamine, meglumaine (N-methylglucamine), lysine,
 together are tetramethylene, pentamethylene, hexamethyl-               30   and procaine.
 ene, or ----CH 2 CH 2 [X]X 1 CH 2 CH 2 - in which [X]X 1 is                    As used herein and unless otherwise indicated, the term
 - 0 - , -S-, or -NH-;                                                       "prodrug" means a derivative of a compound that can hydro-
    R 10 is hydrogen, alkyl ofto 8 carbon atoms, or phenyl; and              lyze, oxidize, or otherwise react under biological conditions
    * represents a chiral-carbon center.                                     (in vitro or in vivo) to provide the compound. Examples of
    The most preferred immunomodulatory compounds of the                35   prodrugs include, but are not limited to, derivatives of immu-
 invention are 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindo-                nomodulatory compounds of the invention that comprise bio-
 line-l,3-dione and 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-                  hydrolyzable moieties such as biohydrolyzable amides, bio-
 2-yl)-piperidine-2,6-dione. The compounds can be obtained                   hydrolyzable        esters,    biohydrolyzable       carbamates,
 via standard, synthetic methods (see e.g., U.S. Pat. No. 5,635,             biohydrolyzable carbonates, biohydrolyzable ureides, and
 51 7, incorporated herein by reference). The compounds are             40   biohydrolyzable phosphate analogues. Other examples of
 available from Celgene Corporation, Warren, N.J.                            prodrugs include derivatives of immunomodulatory com-
 4-(Amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1,3-dione                pounds of the invention that comprise -NO, -N0 2 ,
 (ACTIMID™) has the following chemical structure:                            -ONO, or---ON0 2 moieties. Prodrugs can typically be pre-
                                                                             pared using well-known methods, such as those described in
                                                                        45   1 Burger's Medicinal Chemistry and Drug Discovery, 172-
                                                                             178, 949-982 (Manfred E. Wolff ed., 5th ed. 1995), and
                                                                             Design ofProdrugs (H. Bundgaard ed., Elselvier, New York
                                                                             1985).
                                                                                As used herein and unless otherwise indicated, the terms
                                                                        50   "biohydrolyzable amide," "biohydrolyzable ester," "biohy-
                                                                             drolyzable carbamate," "biohydrolyzable carbonate," "bio-
                                                                             hydrolyzable ureide," "biohydrolyzable phosphate" mean an
                                                                             amide, ester, carbamate, carbonate, ureide, or phosphate,
 The compound 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-                      respectively, of a compound that either: 1) does not interfere
 yl)-piperidine-2,6-dione (REVIMID™) has the following                  55   with the biological activity of the compound but can confer
 chemical structure:                                                         upon that compound advantageous properties in vivo, such as
                                                                             uptake, duration of action, or onset of action; or 2) is biologi-
                                                                             cally inactive but is converted in vivo to the biologically
                                                                             active compound. Examples of biohydrolyzable esters
                                                                        60   include, but are not limited to, lower alkyl esters, lower acy-
                                                                             loxyalkyl esters (such as acetoxylmethyl, acetoxyethyl, ami-
                                                                             nocarbonyloxymethyl, pivaloyloxymethyl, and pivaloyloxy-
                                                                             ethyl esters), lactonyl esters (such as phthalidyl and
                                                                             thiophthalidyl esters), lower alkoxyacyloxyalkyl esters (such
                                                                        65   as methoxycarbony1-oxymethy1, ethoxycarbony loxyethy1
                                                                             and isopropoxycarbonyloxyethyl esters), alkoxyalkyl esters,
                                                                             choline esters, and acylamino alkyl esters (such as acetami-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 94 of 148 PageID: 94


                                                       US 8,735,428 B2
                               11                                                                       12
 domethyl esters). Examples of biohydrolyzable amides                     agents") in methods and compositions of the invention. It is
 include, but are not limited to, lower alkyl amides, a-amino             believed that certain combinations work synergistically in the
 acid amides, alkoxyacyl amides, and alkylaminoalkylcarbo-                treatment of particular types of cancer and certain diseases
 nyl amides. Examples of biohydrolyzable carbamates                       and conditions associated with, or characterized by, undes-
 include, but are not limited to, lower alkylamines, substituted     5    ired angiogenesis. Immunomodulatory compounds can also
 ethylenediamines, amino acids, hydroxyalkylamines, hetero-               work to alleviate adverse effects associated with certain sec-
 cyclic and heteroaromatic amines, and polyether amines.                  ond active agents, and some second active agents can be used
     Various immunomodulatory compounds of the invention                  to alleviate adverse effects associated with immunomodula-
 contain one or more chiral centers, and can exist as racemic             tory compounds.
 mixtures of enantiomers or mixtures of diastereomers. This          10      One or more second active ingredients or agents can be
 invention encompasses the use of stereomerically pure forms              used in the methods and compositions of the invention
 of such compounds, as well as the use of mixtures of those               together with an immunomodulatory compound. Second
 forms. For example, mixtures comprising equal or unequal                 active agents can be large molecules (e.g., proteins) or small
 amounts of the enantiomers of a particular immunomodula-                 molecules (e.g., synthetic inorganic, organometallic, or
 tory compounds of the invention may be used in methods and          15   organic molecules).
 compositions of the invention. These isomers may be asym-                   Examples of large molecule active agents include, but are
 metrically synthesized or resolved using standard techniques             not limited to, hematopoietic growth factors, cytokines, and
 such as chiral colunms or chiral resolving agents. See, e.g.,            monoclonal and polyclonal antibodies. Typical large mol-
 Jacques, J., et al., Enantiomers, Racemates and Resolutions              ecule active agents are biological molecules, such as naturally
 (Wiley-Interscience, New York, 1981); Wilen, S. H., et al.,         20   occurring or artificially made proteins. Proteins that are par-
 Tetrahedron 33:2725 (1977); Elie!, E. L., Stereochemistry of             ticularly useful in this invention include proteins that stimu-
 Carbon Compounds (McGraw-Hill, NY, 1962); and Wilen, S.                  late the survival and/or proliferation ofhematopoietic precur-
 H., Tables ofResolving Agents and Optical Resolutions p. 268             sor cells and immunologically active poietic cells in vitro or
 (E. L. Elie!, Ed., Univ. of Notre Dame Press, Notre Dame,                in vivo. Others stimulate the division and differentiation of
 Ind., 1972).                                                        25   committed erythroid progenitors in cells in vitro or in vivo.
     As used herein and unless otherwise indicated, the term              Particular proteins include, but are not limited to: interleu-
 "stereomerically pure" means a composition that comprises                kins, such as IL-2 (including recombinant IL-II ("rIL2") and
 one stereoisomer of a compound and is substantially free of              canarypox TL-2), IL-10, IL-12, and IL-18; interferons, such
 other stereoisomers of that compound. For example, a stereo-             as interferon alfa-2a, interferon alfa-2b, interferon alfa-nl,
 merically pure composition of a compound having one chiral          30   interferon alfa-n3, interferon beta-I a, and interferon
 center will be substantially free of the opposite enantiomer of          gamma-I b; GM-CF and GM-CSF; and EPO.
 the compound. A stereomerically pure composition of a com-                  Particular proteins that can be used in the methods and
 pound having two chiral centers will be substantially free of            compositions of the invention include, but are not limited to:
 other diastereomers of the compound. A typical stereomeri-               filgrastim, which is sold in the United States under the trade
 cally pure compound comprises greater than about 80% by             35   name Neupogen® (Amgen, Thousand Oaks, Calif.); sargra-
 weight of one stereoisomer of the compound and less than                 mostim, which is sold in the United States under the trade
 about 20% by weight of other stereoisomers of the com-                   name Leukine® (Immunex, Seattle, Wash.); and recombinant
 pound, more preferably greater than about 90% by weight of               EPO, which is sold in the United States under the trade name
 one stereoisomer of the compound and less than about 10%                 Epogen® (Amgen, Thousand Oaks, Calif.).
 by weight of the other stereoisomers of the compound, even          40      Recombinant and mutated forms of GM-CSF can be pre-
 more preferably greater than about 95% by weight of one                  pared as described in U.S. Pat. Nos. 5,391,485; 5,393,870;
 stereoisomer of the compound and less than about 5% by                   and 5,229,496; all of which are incorporated herein by refer-
 weight of the other stereoisomers of the compound, and most              ence. Recombinant and mutated forms of G-CSF can be
 preferably greater than about 97% by weight of one stereoi-              prepared as described in U.S. Pat. Nos. 4,810,643; 4,999,291;
 somer of the compound and less than about 3% by weight of           45   5,528,823; and 5,580,755; all of which are incorporated
 the other stereoisomers of the compound. As used herein and              herein by reference.
 unless otherwise indicated, the term "stereomerically                       This invention encompasses the use of native, naturally
 enriched" means a composition that comprises greater than                occurring, and recombinant proteins. The invention further
 about 60% by weight of one stereoisomer of a compound,                   encompasses mutants and derivatives (e.g., modified forms)
 preferably greater than about 70% by weight, more preferably        50   of naturally occurring proteins that exhibit, in vivo, at least
 greater than about 80% by weight of one stereoisomer of a                some of the pharmacological activity of the proteins upon
 compound. As used herein and unless otherwise indicated,                 which they are based. Examples of mutants include, but are
 the term "enantiomerically pure" means a stereomerically                 not limited to, proteins that have one or more amino acid
 pure composition of a compound having one chiral center.                 residues that differ from the corresponding residues in the
 Similarly, the term "stereomerically enriched" means a ste-         55   naturally occurring forms of the proteins. Also encompassed
 reomerically enriched composition of a compound having                   by the term "mutants" are proteins that lack carbohydrate
 one chiral center.                                                       moieties normally present in their naturally occurring forms
     It should be noted that if there is a discrepancy between a          (e.g., nonglycosylated forms). Examples of derivatives
 depicted structure and a name given that structure, the                  include, but are not limited to, pegylated derivatives and
 depicted structure is to be accorded more weight. In addition,      60   fusion proteins, such as proteins formed by fusing IgG 1 or
 if the stereochemistry of a structure or a portion of a structure        IgG3 to the protein or active portion of the protein of interest.
 is not indicated with, for example, bold or dashed lines, the            See, e.g., Penichet, M. L. and Morrison, S. L., J. Immunol.
 structure or portion of the structure is to be interpreted as            Methods 248:91-101 (2001).
 encompassing all stereoisomers of it.                                       Antibodies that can be used in combination with com-
     5.2 Second Active Agents                                        65   pounds of the invention include monoclonal and polyclonal
     Immunomodulatory compounds can be combined with                      antibodies. Examples of antibodies include, but are not lim-
 other pharmacologically active compounds ("second active                 ited to, trastuzumab (Herceptin®), rituximab (Rituxan®),
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 95 of 148 PageID: 95


                                                       US 8,735,428 B2
                               13                                                                       14
 bevacizumab (Avastin™), pertuzumab (Omnitarg™), tositu-                  cin; pentamustine; peplomycin sulfate; perfosfamide; pipo-
 momab (Bcxxar®), edrecolomab (Panorex®), and G250.                       broman;       piposulfan;     piroxantrone       hydrochloride;
 Compounds of the invention can also be combined with, or                 plicamycin; plomestane; porfimer sodium; porfiromycin;
 used in combination with, anti-TNF-a antibodies.                         prednimustine; procarbazine hydrochloride; puromycin;
    Large molecule active agents may be administered in the          5    puromycin hydrochloride; pyrazofurin; riboprine; safingol;
 form of anti-cancer vaccines. For example, vaccines that                 safingol hydrochloride; semustine; simtrazene; sparfosate
 secrete, or cause the secretion of, cytokines such as IL-2,              sodium; sparsomycin; spirogermaniumhydrochloride; spiro-
 G-CSF, and GM-CSF can be used in the methods, pharma-                    mustine; spiroplatin; streptonigrin; streptozocin; sulofenur;
 ceutical compositions, and kits of the invention. See, e.g.,             talisomycin; tecogalan sodium; taxotere; tegafur; telox-
 Emens, L.A., et al., Curr. Opinion Mal. Ther. 3(1):77-84            10   antrone hydrochloride; temoporfin; teniposide; teroxirone;
 (2001).                                                                  testolactone; thiamiprine; thioguanine; thiotepa; tiazofurin;
    In one embodiment of the invention, the large molecule                tirapazamine; toremifene citrate; trestolone acetate; tricirib-
 active agent reduces, eliminates, or prevents an adverse effect          ine phosphate; trimetrexate; trimetrexate glucuronate; trip-
 associated with the administration of an immunomodulatory                torelin; tubulozole hydrochloride; uracil mustard; uredepa;
 compound. Depending on the particular immunomodulatory              15   vapreotide; verteporfin; vinblastine sulfate; vincristine sul-
 compound and the disease or disorder begin treated, adverse              fate; vindesine; vindesine sulfate; vinepidine sulfate; vingly-
 effects can include, but are not limited to, drowsiness and              cinate sulfate; vinleurosine sulfate; vinorelbine tartrate; vin-
 somnolence, dizziness and orthostatic hypotension, neutro-               rosidine sulfate; vinzolidine sulfate; vorozole; zeniplatin;
 penia, infections that result from neutropenia, increased HIV-           zinostatin; and zorubicin hydrochloride.
 viral load, bradycardia, Stevens-Johnson Syndrome and toxic         20      Other anti-cancer drugs include, but are not limited to:
 epidermal necrolysis, and seizures (e.g., grand ma! convul-              20-epi-1,25 dihydroxyvitamin D3; 5-ethynyluracil; abirater-
 sions). A specific adverse effect is neutropenia.                        one; aclarubicin; acylfulvene; adecypenol; adozelesin;
    Second active agents that are small molecules can also be             aldesleukin; ALL-TK antagonists; altretamine; ambamus-
 used to alleviate adverse effects associated with the adminis-           tine; amidox; amifostine; aminolevulinic acid; amrubicin;
 tration of an immunomodulatory compound. However, like              25   amsacrine; anagrelide; anastrozole; andrographolide; angio-
 some large molecules, many are believed to be capable of                 genesis inhibitors; antagonist D; antagonist G; antarelix; anti-
 providing a synergistic effect when administered with (e.g.,             dorsalizing morphogenetic protein-I; antiandrogen, prostatic
 before, after or simultaneously) an immunomodulatory com-                carcinoma; antiestrogen; antineoplaston; antisense oligo-
 pound. Examples of small molecule second active agents                   nucleotides; aphidicolin glycinate; apoptosis gene modula-
 include, but are not limited to, anti-cancer agents, antibiotics,   30   tors; apoptosis regulators; apurinic acid; ara-CDP-DL-
 immunosuppressive agents, and steroids.                                  PTBA; argmme deaminase; asulacrine; atamestane;
    Examples of anti-cancer agents include, but are not limited           atrimustine; axinastatin 1; axinastatin 2; axinastatin 3; azas-
 to: acivicin; aclarubicin; acodazole hydrochloride; acronine;            ctron; azatoxin; azatyrosine; baccatin ITT derivatives; bal-
 adozelesin; aldesleukin; altretamine; ambomycin; amet-                   anol; batimastat; BCR/ABL antagonists; benzochlorins; ben-
 antrone acetate; amsacrine; anastrozole; anthramycin;               35   zoylstaurosporine; beta lactam derivatives; beta-alethine;
 asparaginase; asperlin; azacitidine; azetepa; azotomycin;                betaclamycin B; betulinic acid; bFGF inhibitor; bicaluta-
 batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-               mide; bisantrene; bisaziridinylspermine; bisnafide; bistratene
 ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-           A; bizelesin; breflate; bropirimine; budotitane; buthionine
 quinar sodium; bropirimine; busulfan; cactinomycin; calus-               sulfoximine; calcipotriol; calphostin C; camptothecin deriva-
 terone; caracemide; carbetimer; carboplatin; carmustine;            40   tives; capecitabine; carboxamide-amino-triazole; carboxya-
 carubicin hydrochloride; carzelesin; cedefingol; celecoxib               midotriazole; CaRest M3; CARN 700; cartilage derived
 (COX-2 inhibitor); chlorambucil; cirolemycin; cisplatin;                 inhibitor; carzelesin; casein kinase inhibitors (ICOS);
 cladribine; crisnatol mesylate; cyclophosphamide; cytara-                castanospermine; cecropinB; cetrorelix; chlorins; chloroqui-
 bine; dacarbazine; dactinomycin; daunorubicin hydrochlo-                 noxaline sulfonamide; cicaprost; cis-porphyrin; cladribine;
 ride; decitabine; dexormaplatin; dezaguanine; dezaguanine           45   clomifene analogues; clotrimazole; collismycinA; collismy-
 mesylate; diaziquone; docetaxel; doxorubicin; doxorubicin                cin B; combretastatin A4; combretastatin analogue; conage-
 hydrochloride; droloxifene; droloxifene citrate; dromo-                  nin; crambescidin 816; crisnatol; cryptophycin 8; cryptophy-
 stanolone propionate; duazomycin; edatrexate; eflomithine                cin A derivatives; curacin A; cyclopentanthraquinones;
 hydrochloride; elsamitrucin; enloplatin; enpromate; epipro-              cycloplatam; cypemycin; cytarabine ocfosfate; cytolytic fac-
 pidine; epirubicin hydrochloride; erbulozole; esorubicin            50   tor; cytostatin; dacliximab; decitabine; dehydrodidemnin B;
 hydrochloride; estramustine; estramustine phosphate                      deslorelin; dexamethasone; dexifosfamide; dexrazoxane;
 sodium; etanidazole; etoposide; etoposide phosphate; eto-                dexverapamil; diaziquone; didemnin B; didox; diethylnor-
 prine; fadrozole hydrochloride; fazarabine; fenretinide;                 spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-
 floxuridine; fludarabine phosphate; fluorouracil; fluorocitab-           cin; diphenyl spiromustine; docetaxel; docosanol; dolas-
 ine; fosquidone; fostriecin sodium; gemcitabine; gemcitab-          55   etron; doxifluridine; doxorubicin; droloxifene; dronabinol;
 ine hydrochloride; hydroxyurea; idarubicin hydrochloride;                duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-
 ifosfamide; ilmofosine; iproplatin; irinotecan; irinotecan               mab; eflornithine; elemene; emitefur; epirubicin; epristeride;
 hydrochloride; lanreotide acetate; letrozole; leuprolide                 estramustine analogue; estrogen agonists; estrogen antago-
 acetate; liarozole hydrochloride; lometrexol sodium; lomus-              nists; etanidazole; etoposide phosphate; exemestane; fadro-
 tine; losoxantrone hydrochloride; masoprocol; maytansine;           60   zole; fazarabine; fenretinide; filgrastim; finasteride; fla-
 mechlorethamine hydrochloride;            megestrol      acetate;        vopiridol;      flezelastine;     fluasterone;      fludarabine;
 melengestrol acetate; melphalan; menogaril; mercaptopu-                  fluorodaunorunicin hydrochloride; forfenimex; formestane;
 rine; methotrexate; methotrexate sodium; metoprine; meture-              fostriecin; fotemustine; gadolinium texaphyrin; gallium
 depa; mitindomide; mitocarcin; mitocromin; mitogillin;                   nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-
 mitomalcin; mitomycin; mitosper; mitotane; mitoxantrone             65   abine; glutathione inhibitors; hepsulfam; heregulin; hexam-
 hydrochloride; mycophenolic acid; nocodazole; nogalamy-                  ethylene bisacetamide; hypericin; ibandronic acid; idarubi-
 cin; ormaplatin; oxisuran; paclitaxel; pegaspargase; peliomy-            cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 96 of 148 PageID: 96


                                                      US 8,735,428 B2
                              15                                                                      16
 (e.g., Gleevec®), imiquimod; immunostimulant peptides;                 translation inhibitors; tretinoin; triacetyluridine; triciribine;
 insulin-like growth factor-I receptor inhibitor; interferon            trimetrexate; triptorelin; tropisetron; turosteride; tyrosine
 agonists; interferons; interleukins; iobenguane; iododoxoru-           kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;
 bicin; ipomeanol, 4-; iroplact; irsogladine; isobengazole; iso-        urogenital sinus-derived growth inhibitory factor; urokinase
 homohalicondrin B; itasetron; jasplakinolide; kahalalide F;       5    receptor antagonists; vapreotide; variolin B; velaresol;
 lamellarin-N triacetate; lanreotide; leinamycin; lenograstim;          veramine; verdins; verteporfin; vinorelbine; vinxaltine;
 lentinan sulfate; leptolstatin; letrozole; leukemia inhibiting         vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and
 factor; leukocyte alpha interferon; leuprolide+estrogen+               zinostatin stimalamer.
 progesterone; leuprorelin; levamisole; liarozole; linear                  Specific second active agents include, but are not limited
 polyamine analogue; lipophilic disaccharide peptide; lipo-        10   to, oblimersen (Genasense®), remicade, docetaxel, cele-
 philic platinum compounds; lissoclinamide 7; lobaplatin;               coxib, melphalan, dexamethasone (Decadron®), steroids,
 lombricine; lometrexol; lonidamine; losoxantrone; loxorib-             gemcitabine, cisplatinum, temozolomide, etoposide, cyclo-
 ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-          phosphamide, temodar, carboplatin, procarbazine, gliadel,
 tides; maitansine; mannostatin A; marimastat; masoprocol;              tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxotere,
 maspin; matrilysin inhibitors; matrix metalloproteinase           15   fluorouracil, leucovorin, irinotecan, xeloda, CPT-11, inter-
 inhibitors; menogaril; merbarone; meterelin; methioninase;             feron alpha, pegy lated interferon alpha (e.g., PEG INTRON-
 metoclopramide; MIF inhibitor; mifepristone; miltefosine;              A), capecitabine, cisplatin, thiotepa, fludarabine, carboplatin,
 mirimostim; mitoguazone; mitolactol; mitomycin analogues;              liposomal daunorubicin, cytarabine, doxetaxol, pacilitaxel,
 mitonafide; mitotoxin fibroblast growth factor-saporin;                vinblastine, IL-2, GM-CSF, dacarbazine, vinorelbine,
 mitoxantrone; mofarotene; molgramostim; Erbitux, human            20   zoledronic acid, palmitronate, biaxin, busulphan, prednisone,
 chorionic gonadotrophin; monophosphoryl lipidA+myobac-                 bisphosphonate, arsenic trioxide, vincristine, doxorubicin
 terium cell wall sk; mopidamol; mustard anticancer agent;              (Doxil®), paclitaxel, ganciclovir, adriamycin, estramustine
 mycaperoxide B; mycobacterial cell wall extract; myriapor-             sodium phosphate (Emcyt®), sulindac, and etoposide.
 one; N-acetyldinaline; N-substituted benzamides; nafarelin;               5.3 Methods of Treatments and Prevention
 nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-        25      Methods of this invention encompass methods of treating,
 tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-           preventing and/or managing various types of cancer and dis-
 mide; nisamycin; nitric oxide modulators; nitroxide antioxi-           eases and disorders associated with, or characterized by,
 dant;        nitrullyn;      oblimersen         (Genasense®);          undesired angiogenesis. As used herein, unless otherwise
 0 6 -benzylguanine; octreotide; okicenone; oligonucleotides;           specified, the term "treating" refers to the administration of a
 onapristone; ondansetron; ondansetron; oracin; oral cytokine      30   compound of the invention or other additional active agent
 inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;              after the onset of symptoms of the particular disease or dis-
 paclitaxel; paclitaxel analogues; paclitaxel derivatives;              order. As used herein, unless otherwise specified, the term
 palauamine; palmitoylrhizoxin; pamidronic acid; panax-                 "preventing" refers to the administration prior to the onset of
 ytriol; panomifene; parabactin; pazelliptine; pegaspargase;            symptoms, particularly to patients at risk of cancer, and other
 peldesine; pentosan polysulfate sodium; pentostatin; pentro-      35   diseases and disorders associated with, or characterized by,
 zole; perflubron; perfosfamide; perillyl alcohol; phenazino-           undesired angiogenesis. The term "prevention" includes the
 mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-         inhibition of a symptom of the particular disease or disorder.
 carpine hydrochloride; pirarubicin; piritrexim; placetin A;            Patients with familial history of cancer and diseases and
 placetin B; plasminogen activator inhibitor; platinum com-             disorders associated with, or characterized by, undesired
 plex; platinum compounds; platinum-triamine complex; por-         40   angiogenesis are preferred candidates for preventive regi-
 fimer sodium; porfiromycin; prednisone; propyl bis-acri-               mens. As used herein and unless otherwise indicated, the term
 done; prostaglandin 12; proteasome inhibitors; protein                 "managing" encompasses preventing the recurrence of the
 A-based immune modulator; protein kinase C inhibitor; pro-             particular disease or disorder in a patient who had suffered
 tein kinase C inhibitors, microalgal; protein tyrosine phos-           from it, and/or lengthening the time a patient who had suf-
 phatase inhibitors; purine nucleoside phosphorylase inhibi-       45   fered from the disease or disorder remains in remission.
 tors; purpurins; pyrazoloacridine; pyridoxylated hemoglobin               As used herein, the term "cancer" includes, but is not
 polyoxyethylene conjugate; raf antagonists; raltitrexed;               limited to, solid tumors and blood born tumors. The term
 ramosetron; ras farnesyl protein transferase inhibitors; ras           "cancer" refers to disease of skin tissues, organs, blood, and
 inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-         vessels, including, but not limited to, cancers of the bladder,
 nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;      50   bone or blood, brain, breast, cervix, chest, colon,
 rohitukine; romurtide; roquinimex; rubiginone Bl; ruboxyl;             endrometrium, esophagus, eye, head, kidney, liver, lymph
 safingol; saintopin; SarCNU; sarcophytol A; sargramostim;              nodes, lung, mouth, neck, ovaries, pancreas, prostate, rectum,
 Sdi 1 mimetics; semustine; senescence derived inhibitor 1;             stomach, testis, throat, and uterus. Specific cancers include,
 sense oligonucleotides; signal transduction inhibitors; sizofi-        but are not limited to, advanced malignancy, amyloidosis,
 ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;        55   neuroblastoma, meningioma, hemangiopericytoma, multiple
 solverol; somatomedin binding protein; sonermin; sparfosic             brain metastase, glioblastoma multiforms, glioblastoma,
 acid; spicamycin D; spiromustine; splenopentin; spongistatin           brain stem glioma, poor prognosis malignant brain tumor,
 1; squalamine; stipiamide; stromelysin inhibitors; sulfi-              malignant glioma, recurrent malignant glioma, anaplastic
 nosine; superactive vasoactive intestinal peptide antagonist;          astrocytoma, anaplastic oligodendroglioma, neuroendocrine
 suradista; suramin; swainsonine; tallimustine; tamoxifen          60   tumor, rectal adenocarcinoma, Dukes C & D colorectal can-
 methiodide; tauromustine; tazarotene; tecogalan sodium;                cer, unresectable colorectal carcinoma, metastatic hepatocel-
 tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;           lular carcinoma, Kaposi's sarcoma, karotype acute myelo-
 teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;          blastic leukemia, Hodgkin's lymphoma, non-Hodgkin's
 thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-             lymphoma, cutaneous T-Cell lymphoma, cutaneous B-Cell
 malfasin; thymopoietin receptor agonist; thymotrinan; thy-        65   lymphoma, diffuse large B-Cell lymphoma, low grade folli-
 raid stimulating hormone; tin ethyl etiopurpurin; tira-                cular lymphoma, malignant melanoma, malignant mesothe-
 pazaminc; titanocene bichloride; topsentin; toremifene;                lioma, malignant pleural effusion mesothelioma syndrome,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 97 of 148 PageID: 97


                                                        US 8,735,428 B2
                               17                                                                       18
 peritoneal carcinoma, papillary serous carcinoma, gyneco-                   This invention encompasses methods of treating patients
 logic sarcoma, soft tissue sarcoma, scleroderma, cutaneous               who have been previously treated for cancer or diseases or
 vasculitis, Langerhans cell histiocytosis, leiomyosarcoma,               disorders associated with, or characterized by, undesired
 fibrodysplasia ossificans progressive, hormone refractory                angiogenesis, but are non-responsive to standard therapies, as
 prostate cancer, resected high-risk soft tissue sarcoma, unre-      5    well as those who have not previously been treated. The
 spectable hepatocellular carcinoma, Waldenstrom's macro-                 invention also encompasses methods of treating patients
 globulinemia, smoldering myeloma, indolent myeloma, fal-                 regardless of patient's age, although some diseases or disor-
 lopian tube cancer, androgen independent prostate cancer,                ders are more common in certain age groups. The invention
 androgen dependent stage IV non-metastatic prostate cancer,              further encompasses methods of treating patients who have
 hormone-insensitive prostate cancer, chemotherapy-insensi-          10   undergone surgery in an attempt to treat the disease or con-
 tive prostate cancer, papillary thyroid carcinoma, follicular            dition at issue, as well as those who have not. Because patients
 thyroid carcinoma, medullary thyroid carcinoma, and lei-                 with cancer and diseases and disorders characterized by
 omyoma. In a specific embodiment, the cancer is metastatic.              undesired angiogenesis have heterogenous clinical manifes-
 In another embodiment, the cancer is refractory or resistance            tations and varying clinical outcomes, the treatment given to
 to chemotherapy or radiation; in particular, refractory to tha-     15   a patient may vary, depending on his/her prognosis. The
 lidomide.                                                                skilled clinician will be able to readily determine without
     As used herein to refer to diseases and conditions other             undue experimentation specific secondary agents, types of
 than cancer, the terms "diseases or disorders associated with,           surgery, and types of non-drug based standard therapy that
 or characterized by, undesired angiogenesis," "diseases or               can be effectively used to treat an individual patient with
 disorders associated with undesired angiogenesis," and "dis-        20   cancer and other diseases or disorders.
 eases or disorders characterized by undesired angiogenesis"                 Methods encompassed by this invention comprise admin-
 refer to diseases, disorders and conditions that are caused,             istering one or more immunomodulatory compound of the
 mediated or attended by undesired, unwanted or uncontrolled              invention, or a pharmaceutically acceptable salt, solvate,
 angiogenesis, including, but not limited to, inflanmiatory dis-          hydrate, stereoisomer, clathrate, or prodrug thereof, to a
 eases, autoimmune diseases, genetic diseases, allergic dis-         25   patient (e.g., a human) suffering, or likely to suffer, from
 eases, bacterial diseases, ocular neovascular diseases, chor-            cancer or a disease or disorder mediated by undesired angio-
 oidal neovascular diseases, and retina neovascular diseases.             genesis.
     Examples of such diseases or disorders associated with                  In one embodiment of the invention, an immunomodula-
 undesired angiogenesis include, but are not limited to, dia-             tory compound of the invention can be administered orally
 betic retinopathy, retinopathy of prematurity, corneal graft        30   and in single or divided daily doses in an amount of from
 rejection, neovascular glaucoma, retrolental fibroplasia, pro-           about 0.10 to about 150 mg/day. In a particular embodiment,
 liferative vitreoretinopathy, trachoma, myopia, optic pits,              4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione
 epidemic keratoconjunctivitis, atopic keratitis, superior lim-           (Actimid™) may be administered in an amount of from about
 bic keratitis, pterygium keratitis sicca, sjogrens, acne rosacea,        0.1 to about 1 mg per day, or alternatively from about 0.1 to
 phylectenulosis, syphilis, lipid degeneration, bacterial ulcer,     35   about 5 mg every other day. In a preferred embodiment,
 fungal ulcer, Herpes simplex infection, Herpes zoster infec-             3-(4-amino- l-oxo- l ,3-dihydro-isoindol-2-yl-piperidine-2,6-
 tion, protozoan infection, Kaposi sarcoma, Mooren ulcer,                 dione (Revimid™) may be administered in an amount of from
 Terrien's marginal degeneration, mariginal keratolysis, rheu-            about 5 to 25 mg per day, or alternatively from about 10 to
 matoid arthritis, systemic lupus, polyarteritis, trauma, Wege-           about 50 mg every other day.
 ners sarcoidosis, Scleritis, Steven's Johnson disease, periph-      40      In a specific embodiment, 4-(amino)-2-(2,6-dioxo(3-pip-
 igoid radial keratotomy, sickle cell anemia, sarcoid,                    eridyl))-isoindoline-l,3-dione (Actimid™) may be adminis-
 pseudoxanthoma elasticum, Pagets disease, vein occlusion,                tered in an amount of about 1, 2, or 5 mg per day to patients
 artery occlusion, carotid obstructive disease, chronic uveitis,          with relapsed multiple myeloma. In a particular embodiment,
 chronic vitritis, Lyme's disease, Eales disease, Behcet's dis-           3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,
 ease, retinitis, choroiditis, presumed ocular histoplasmosis,       45   6-dione (Revimid™) may be administered initially in an
 Bests disease, Stargarts disease, pars planitis, chronic retinal         amount of 5 mg/day and the dose can be escalated every week
 detachment, hyperviscosity syndromes, toxoplasmosis,                     to 10, 20, 25, 30 and 50 mg/day. In a specific embodiment,
 rubeosis, sarcodisis, sclerosis, soriatis, psoriasis, primary            Revimid™ can be administered in an amount ofup to about
 sclerosing cholangitis, proctitis, primary biliary srosis, idio-         30 mg/day to patients with solid tumor. In a particular
 pathic pulmonary fibrosis, and alcoholic hepatitis.                 50   embodiment, Revimid™ can be administered in an amount of
     In specific embodiments of the invention, diseases or dis-           up to about 40 mg/day to patients with glioma.
 orders associated with undesired angiogenesis do not include                5 .3 .1 Combination Therapy with a Second Active Agent
 congestive heart failure, cardiomyopathy, pulmonary edema,                  Specific methods of the invention comprise administering
 endotoxin-mediated septic shock, acute viral myocarditis,                an immunomodulatory compound of the invention, or a phar-
 cardiac allograft rejection, myocardial infarction, HIV, hepa-      55   maceutically acceptable salt, solvate, hydrate, stereoisomer,
 titis, adult respiratory distress syndrome, bone-resorption              clathrate, or prodrug thereof, in combination with one or
 disease, chronic obstructive pulmonary diseases, chronic pul-            more second active agents, and/ or in combination with radia-
 monary inflanmiatory disease, dermatitis, cystic fibrosis, sep-          tion therapy, blood transfusions, or surgery. Examples of
 tic shock, sepsis, endotoxic shock, hemodynamic shock, sep-              immunomodulatory compounds of the invention are dis-
 sis syndrome, post ischemic reperfusion injury, meningitis,         60   closed herein (see, e.g., section 5.1). Examples of second
 psoriasis, fibrotic disease, cachexia, graft rejection, rheuma-          active agents are also disclosed herein (see, e.g., section 5.2).
 toid spondylitis, osteoporosis, Crohn's disease, ulcerative                 Administration of the immunomodulatory compounds and
 colitis, inflammatory-bowel disease, multiple sclerosis, sys-            the second active agents to a patient can occur simultaneously
 temic lupus erythrematosus, erythema nodosum leprosum in                 or sequentially by the same or different routes of administra-
 leprosy, radiation damage, asthma, hyperoxic alveolar injury,       65   tion. The suitability of a particular route of administration
 malaria, mycobacterial infection, and opportunistic infec-               employed for a particular active agent will depend on the
 tions resulting from HIV.                                                active agent itself (e.g., whether it can be administered orally
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 98 of 148 PageID: 98


                                                       US 8,735,428 B2
                               19                                                                      20
 without decomposing prior to entering the blood stream) and             recurrent or progressive meningioma, malignant menin-
 the disease being treated. A preferred route of administration          gioma, hemangiopericytoma, multiple brain metastases,
 for an immunomodulatory compound of the invention is                    relapsed brain tumors, or newly diagnosed glioblastoma mul-
 orally. Preferred routes of administration for the second active        tiforms; irinotecan to patients with recurrent glioblastoma;
 agents or ingredients of the invention are known to those of       5    carboplatin to pediatric patients with brain stem glioma; pro-
 ordinary skill in the art. See, e.g., Physicians' Desk Refer-           carbazine to pediatric patients with progressive malignant
 ence, 1755-1760 (56'h ed., 2002).                                       gliomas; cyclophosphamide to patients with poor prognosis
    In one embodiment of the invention, the second active                malignant brain tumors, newly diagnosed or recurrent glio-
 agent is administered intravenously or subcutaneously and               blastoma multiforms; Gliadel® for high grade recurrent
 once or twice daily in an amount of from about 1 to about          10
                                                                         malignant gliomas; temozolomide and tamoxifen for ana-
 1000 mg, from about 5 to about 500 mg, from about 10 to
                                                                         plastic astrocytoma; or topotecan for gliomas, glioblastoma,
 about 350 mg, or from about 50 to about 200 mg. The specific
                                                                         anaplastic astrocytoma or anaplastic oligodendroglioma.
 amount of the second active agent will depend on the specific
 agent used, the type of disease being treated or managed, the              In another embodiment, an immunomodulatory compound
 severity and stage of disease, and the amount(s) of immuno-        15
                                                                         is administered with methotrexate and cyclophosphamide to
 modulatory compounds of the invention and any optional                  patients with metastatic breast cancer.
 additional active agents concurrently administered to the                  In another embodiment, an immunomodulatory compound
 patient. In a particular embodiment, the second active agent is         is administered with temozolomide to patients with neuroen-
 oblimersen (Genasense®), GM-CSF, G-CSF, EPO, taxotere,                  docrine tumors.
 irinotecan, dacarbazine, transretinoic acid, topotecan, pen-       20      In another embodiment, an immunomodulatory compound
 toxifylline, ciprofloxacin, dexamethasone, vincristine, doxo-           is administered with gemcitabine to patients with recurrent or
 rubicin, COX-2 inhibitor, IL2, ILS, IL18, IFN, Ara-C,                   metastatic head or neck cancer. In another embodiment, an
 vinorelbine, or a combination thereof.                                  immunomodulatory compound is administered with gemcit-
    In a particular embodiment, GM-CSF, G-CSF or EPO is                  abine to patients with pancreatic cancer.
 administered subcutaneously during about five days in a four       25      In another embodiment, an immunomodulatory compound
 or six week cycle in an amount of from about 1 to about 750             is administered to patients with colon cancer in combination
 mg/m2 /day, preferably in an amount of from about 25 to about           with Arisa®, taxol and/or taxotere.
 500 mg/m2 /day, more preferably in an amount of from about                 In another embodiment, an immunomodulatory compound
 50 to about 250 mg/m2 /day, and most preferably in an amount            is administered with capecitabine to patients with refractory
 of from about 50 to about 200 mg/m2 /day. In a certain             30   colorectal cancer or patients who fail first line therapy or have
 embodiment, GM-CSF may be administered in an amount of                  poor performance in colon or rectal adenocarcinoma.
 from about 60 to about 500 mcg/m2 intravenously over 2                     In another embodiment, an immunomodulatory compound
 hours, or from about 5 to about 12 mcg/m 2 /day subcutane-              is administered in combination with fluorouracil, leucovorin,
 ously. In a specific embodiment, G-CSF may be administered              and irinotecan to patients with Dukes C & D colorectal cancer
 subcutaneously in an amount of about 1 mcg/kg/day initially        35   or to patients who have been previously treated for metastatic
 and can be adjusted depending on rise of total granulocyte              colorectal cancer.
 counts. The maintenance dose ofG-CSF may be administered                   In another embodiment, an immunomodulatory compound
 in an amount of about 300 (in smaller patients) or 480 mcg              is administered to patients with refractory colorectal cancer in
 subcutaneously. In a certain embodiment, EPO may be                     combination with capecitabine, xeloda, and/or CPT-11.
 administered subcutaneously in an amount of 10,000 Unit 3          40      In another embodiment, an immunomodulatory compound
 times per week.                                                         of the invention is administered with capecitabine and irino-
    In another embodiment, Revimid™ in an amount of about                tecan to patients with refractory colorectal cancer or to
 25 mg/d and dacarbazine in an amount of about from 200 to               patients with unresectable or metastatic colorectal carci-
 1,000 mg/m2 /d are administered to patients with metastatic             noma.
 malignant melanoma. In a specific embodiment, Revimid™             45      In another embodiment, an immunomodulatory compound
 is administered in an amount of from about 5 to about 25 mg/d           is administered alone or in combination with interferon alpha
 to patients with metastatic malignant melanoma whose dis-               or capecitabine to patients with unresectable or metastatic
 ease has progressed on treatment with dacarbazine, IL-2 or              hepatocellular carcinoma; or with cisplatin and thiotepa to
 IFN. In a specific embodiment, Revimid™ is administered to              patients with primary or metastatic liver cancer.
 patients with relapsed or refractory multiple myeloma in an        50      In another embodiment, an immunomodulatory compound
 amount of about 15 mg/d twice a day or about 30 mg/d four               is administered in combination with pegylated interferon
 times a day in a combination with dexamethasone.                        alpha to patients with Kaposi's sarcoma.
    In another embodiment, an immunomodulatory compound                     In another embodiment, an immunomodulatory compound
 is administered with melphalan and dexamethasone to                     is administered in combination with fludarabine, carboplatin,
 patients with amyloidosis. In a specific embodiment, an            55   and/or topotecan to patients with refractory or relapsed or
 immunomodulatory compound of the invention and steroids                 high-risk acuted myelogenous leukemia.
 can be administered to patients with amyloidosis.                          In another embodiment, an immunomodulatory compound
    In another embodiment, an immunomodulatory compound                  is administered in combination with liposomal daunorubicin,
 is administered with gemcitabine and cisplatinum to patients            topotecan and/or cytarabine to patients with unfavorable
 with locally advanced or metastatic transitional cell bladder      60   karotype acute myeloblastic leukemia.
 cancer.                                                                    In another embodiment, an immunomodulatory compound
    In another embodiment, an immunomodulatory compound                  is administered in combination with gemcitabine and irino-
 is administered in combination with a second active ingredi-            tecan to patients with non-small cell lung cancer. In one
 ent as follows: temozolomide to pediatric patients with                 embodiment, an immunomodulatory compound is adminis-
 relapsed or progressive brain tumors or recurrent neuroblas-       65   tered in combination with carboplatin and irinotecan to
 toma; celecoxib, etoposide and cyclophosphamide for                     patients with non-small cell lung cancer. In one embodiment,
 relapsed or progressive CNS cancer; temodar to patients with            an immunomodulatory compound is administered with dox-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 99 of 148 PageID: 99


                                                     US 8,735,428 B2
                              21                                                                 22
 etaxol to patients with non-small cell lung cancer who have       solid tumors in combination with celebrex, etoposide, cyclo-
 been previously treated with carboNP 16 and radiotherapy.         phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,
    In another embodiment, an immunomodulatory compound            GM-CSF, or a combination thereof.
 is administered in combination with carboplatin and/or taxo-         In another embodiment, an immunomodulatory compound
 tere, or in combination with carboplatin, pacilitaxel and/or 5 is administered to patients with scleroderma or cutaneous
 thoracic radiotherapy to patients with non-small cell lung        vasculitis in combination with celebrex, etoposide, cyclo-
 cancer. In a specific embodiment, an immunomodulatory             phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,
 compound is administered in combination with taxotere to          GM-CSF, or a combination thereof.
 patients with stage IIIB or IV non-small cell lung cancer.           This invention also encompasses a method of increasing
    In another embodiment, an immunomodulatory compound 1o
                                                                   the dosage of an anti-cancer drug or agent that can be safely
 of the invention is administered in combination with
                                                                   and effectively administered to a patient, which comprises
 oblimersen (Genasense®) to patients with small cell lung
                                                                   administering to a patient (e.g., a human) an immunomodu-
 cancer.
    In another embodiment, an immunomodulatory compound            latory compound of the invention, or a pharmaceutically
 is administered alone or in combination with a second active 15 acceptable derivative, salt, solvate, clathrate, hydrate, or pro-
 ingredient such as vinblastine or fludarabine to patients with    drug thereof. Patients that can benefit by this method are those
 various types of lymphoma, including, but not limited to,         likely to suffer from an adverse effect associated with anti-
 Hodgkin's lymphoma, non-Hodgkin's lymphoma, cutaneous             cancer  drugs for treating a specific cancer of the skin, subcu-
 T-Cell lymphoma, cutaneous B-Cell lymphoma, diffuse large         taneous tissue, lymph nodes, brain, lung, liver, bone, intes-
 B-Cell lymphoma or relapsed or refractory low grade folli- 20 tine, colon, heart, pancreas, adrenal, kidney, prostate, breast,
 cular lymphoma.                                                   colorectal, or combinations thereof. The administration of an
    In another embodiment, an immunomodulatory compound            immunomodulatory compound of the invention alleviates or
 is administered in combination with taxotere, IL-2, IFN, GM-      reduces adverse effects which are of such severity that it
 CSF, and/or dacarbazine to patients with various types or         would otherwise limit the amount of anti-cancer drug.
 stages of melanoma.                                            25    In one embodiment, an immunomodulatory compound of
    In another embodiment, an immunomodulatory compound            the invention can be administered orally and daily in an
 is administered alone or in combination with vinorelbine to       amount of from about 0.1 to about 150 mg, and preferably
 patients with malignant mesothelioma, or stage IIIB non-          from about 1 to about 50 mg, more preferably from about 2 to
 small cell lung cancer with pleural implants or malignant         about 25 mg prior to, during, or after the occurrence of the
 pleural effusion mesothelioma syndrome.                        30 adverse effect associated with the administration of an anti-
    In another embodiment, an immunomodulatory compound            cancer drug to a patient. In a particular embodiment, an
 is administered to patients with various types or stages of       immunomodulatory compound of the invention is adminis-
 multiple myeloma in combination with dexamethasone,               tered in combination with specific agents such as heparin,
 zoledronic acid, palmitronate, GM-CSF, biaxin, vinblastine,       aspirin, coumadin, or G-CSF to avoid adverse effects that are
 melphalan, busulphan, cyclophosphamide, IFN, palmidr- 35 associated with anti-cancer drugs such as but not limited to
 onate, prednisone, bisphosphonate, celecoxib, arsenic triox-      neutropenia or thrombocytopenia.
 ide, PEG INTRON-A, vincristine, or a combination thereof.            In one embodiment, an immunomodulatory compound of
    In another embodiment, an immunomodulatory compound            the invention can be administered to patients with diseases
 is administered to patients with relapsed or refractory mul-      and disorders associated with, or characterized by, undesired
 tiple myeloma in combination with doxorubicin (Doxil®), 40 angiogenesis in combination with additional active ingredi-
 vincristine and/or dexamethasone (Decadron®).                     ents including but not limited to anti-cancer drugs, anti-in-
    In another embodiment, an immunomodulatory compound            flanimatories, antihistamines, antibiotics, and steroids.
 is administered to patients with various types or stages of          In another embodiment, this invention encompasses a
 ovarian cancer such as peritoneal carcinoma, papillary serous     method of treating, preventing and/or managing cancer,
 carcinoma, refractory ovarian cancer or recurrent ovarian 45 which comprises administering an immunomodulatory com-
 cancer, in combination with taxol, carboplatin, doxorubicin,      pound of the invention, or a pharmaceutically acceptable salt,
 gemcitabine, cisplatin, xeloda, paclitaxel, dexamethasone, or     solvate, hydrate, stereoisomer, clathrate, or prodrug thereof,
 a combination thereof.                                            in conjunction with (e.g. before, during, or after) conven-
    In another embodiment, an immunomodulatory compound            tional therapy including, but not limited to, surgery, immu-
 is administered to patients with various types or stages of 50 notherapy, biological therapy, radiation therapy, or other non-
 prostate cancer, in combination with xeloda, 5 FU/LY, gem-        drug based therapy presently used to treat, prevent or manage
 citabine, irinotecan plus gemcitabine, cyclophosphamide,          cancer. The combined use of the immunomodulatory com-
 vincristine, dexamethasone, GM-CSF, celecoxib, taxotere,          pounds of the invention and conventional therapy may pro-
 ganciclovir, paclitaxel, adriamycin, docetaxel, estramustine,     vide a unique treatment regimen that is unexpectedly effec-
 Emcyt, or a combination thereof.                               55 tive in certain patients. Without being limited by theory, it is
    In another embodiment, an immunomodulatory compound            believed that immunomodulatory compounds of the inven-
 is administered to patients with various types or stages of       tion may provide additive or synergistic effects when given
 renal cell cancer, in combination with capecitabine, IFN,         concurrently with conventional therapy.
 tamoxifen, IL-2, GM-CSF, Celebrex®, or a combination                 As discussed elsewhere herein, the invention encompasses
 thereof.                                                       60 a method of reducing, treating and/or preventing adverse or
    In another embodiment, an immunomodulatory compound            undesired effects associated with conventional therapy
 is administered to patients with various types or stages of       including, but not limited to, surgery, chemotherapy, radia-
 gynecologic, uterus or soft tissue sarcoma cancer in combi-       tion therapy, hormonal therapy, biological therapy and immu-
 nation with IFN, a COX-2 inhibitor such as Celebrex®, and/        notherapy. One or more immunomodulatory compounds of
 or sulindac.                                                   65 the invention and other active ingredient can be administered
    In another embodiment, an immunomodulatory compound            to a patient prior to, during, or after the occurrence of the
 is administered to patients with various types or stages of       adverse effect associated with conventional therapy.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 100 of 148 PageID: 100


                                                        US 8,735,428 B2
                                23                                                                   24
     In one embodiment, an immunomodulatory compound of                   In another embodiment, an immunomodulatory compound
  the invention can be administered in an amount of from about         is administered following the administration of high dose of
  0.1 to about 150 mg, and preferably from about 1 to about 25         melphalan and the transplantation of autologous stem cell to
  mg, more preferably from about 2 to about 10 mg orally and           patients with chemotherapy responsive multiple myeloma.
  daily alone, or in combination with a second active agent 5             In another embodiment, an immunomodulatory compound
  disclosed herein (see, e.g., section 5.2), prior to, during, or      and PEG INTRO-A are administered as maintenance therapy
  after the use of conventional therapy.                               to patients with multiple myeloma following the transplanta-
     In a specific embodiment of this method, an immunomodu-           tion of autologous CD34-selected peripheral stem cell.
  latory compound of the invention and doxetaxol are admin-               In another embodiment, an immunomodulatory compound
  istered to patients with non-small cell lung cancer who were 10 is administered with post transplant consolidation chemo-
  previously treated with carboNP 16 and radiotherapy.                 therapy to patients with newly diagnosed multiple myeloma
     5.3.2 Use with Transplantation Therapy                            to evaluate anti-angiogenesis.
     Compounds of the invention can be used to reduce the risk            In another embodiment, an immunomodulatory compound
  of Graft Versus Host Disease (GVHD). Therefore, the inven-           and dexamethasone are administered as maintenance therapy
  tion encompasses a method of treating, preventing and/or 15 after DCEP consolidation, following the treatment with high
  managing cancer, which comprises administering the immu-             dose of melphalan and the transplantation of peripheral blood
  nomodulatory compound of the invention, or a pharmaceuti-            stem cell to 65 years of age or older patients with multiple
  cally acceptable salt, solvate, hydrate, stereoisomer, clath-        myeloma.
  rate, or prodrug thereof, in conjunction with transplantation           5 .3 .3 Cycling Therapy
  therapy.                                                          20    In certain embodiments, the prophylactic or therapeutic
     As those of ordinary skill in the art are aware, the treatment    agents of the invention are cyclically administered to a
  of cancer is often based on the stages and mechanism of the          patient. Cycling therapy involves the administration of an
  disease. For example, as inevitable leukemic transformation          active agent for a period of time, followed by a rest for a
  develops in certain stages of cancer, transplantation of periph-     period of time, and repeating this sequential administration.
  eral blood stem cells, hematopoietic stem cell preparation or 25 Cycling therapy can reduce the development of resistance to
  bone marrow may be necessary. The combined use of the                one or more of the therapies, avoid or reduce the side effects
  immunomodulatory compound of the invention and trans-                of one of the therapies, and/or improves the efficacy of the
  plantation therapy provides a unique and unexpected syner-           treatment.
  gism. In particular, an immunomodulatory compound of the                Consequently, in one specific embodiment of the inven-
  invention exhibits immunomodulatory activity that may pro- 30 tion, an immunomodulatory compound of the invention is
  vide additive or synergistic effects when given concurrently         administered daily in a single or divided doses in a four to six
  with transplantation therapy in patients with cancer.                week cycle with a rest period of about a week or two weeks.
     An immunomodulatory compound of the invention can                 The invention further allows the frequency, number, and
  work in combination with transplantation therapy reducing            length of dosing cycles to be increased. Thus, another specific
  complications associated with the invasive procedure of 35 embodiment of the invention encompasses the administration
  transplantation and risk of GVHD. This invention encom-              of an immunomodulatory compound of the invention for
  passes a method of treating, preventing and/or managing              more cycles than are typical when it is administered alone. In
  cancer which comprises administering to a patient (e.g., a           yet another specific embodiment of the invention, an immu-
  human) an immunomodulatory compound of the invention,                nomodulatory compound of the invention is administered for
  or a pharmaceutically acceptable salt, solvate, hydrate, stere- 40 a greater number of cycles that would typically cause dose-
  oisomer, clathrate, or prodrug thereof, before, during, or after     limiting toxicity in a patient to whom a second active ingre-
  the transplantation of umbilical cord blood, placental blood,        dient is not also being administered.
  peripheral blood stem cell, hematopoietic stem cell prepara-            In one embodiment, an immunomodulatory compound of
  tion or bone marrow. Examples of stem cells suitable for use         the invention is administered daily and continuously for three
  in the methods of the invention are disclosed in U.S. provi- 45 or four weeks at a dose of from about 0.1 to about 150 mg/d
  sional patent application No. 60/372,348, filed Apr. 12, 2002        followed by a break of one or two weeks. Actimid™ is pref-
  by R. Hariri et al., the entirety of which is incorporated herein    erably administered daily and continuously at an initial dose
  by reference.                                                        of0.1 to 5 mg/d with dose escalation (every week) by 1 to 10
     In one embodiment of this method, an immunomodulatory             mg/d to a maximum dose of 50 mg/d for as long as therapy is
  compound of the invention is administered to patients with 50 tolerated. In a particular embodiment, Revimid™ is admin-
  multiple myeloma before, during, or after the transplantation        istered in an amount of about 5, 10, or 25 mg/day, preferably
  of autologous peripheral blood progenitor cell.                      in an amount of about 10 mg/day for three to four weeks,
     In another embodiment, an immunomodulatory compound               followed by one week or two weeks of rest in a four or six
  is administered to patients with relapsing multiple myeloma          week cycle.
  after the stem cell transplantation.                              55    In one embodiment of the invention, an immunomodula-
     In another embodiment, an immunomodulatory compound               tory compound of the invention and a second active ingredi-
  and prednisone are administered as maintenance therapy to            ent are administered orally, with administration of an immu-
  patients with multiple myeloma following the transplantation         nomodulatory compound of the invention occurring 30 to 60
  of autologous stem cell.                                             minutes prior to a second active ingredient, during a cycle of
     In another embodiment, an immunomodulatory compound 60 four to six weeks. In another embodiment of the invention, the
  and dexamethasone are administered as salvage therapy for            combination of an immunomodulatory compound of the
  low risk post transplantation to patients with multiple              invention and a second active ingredient is administered by
  myeloma.                                                             intravenous infusion over about 90 minutes every cycle. In a
     In another embodiment, an immunomodulatory compound               specific embodiment, one cycle comprises the administration
  and dexamethasone are administered as maintenance therapy 65 of from about 10 to about 25 mg/day ofRevimid™ and from
  to patients with multiple myeloma following the transplanta-         about 50 to about 200 mg/m2 /day of a second active ingredi-
  tion of autologous bone marrow.                                      ent daily for three to four weeks and then one or two weeks of
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 101 of 148 PageID: 101


                                                          US 8,735,428 B2
                                 25                                                                        26
  rest. In another specific embodiment, each cycle comprises                 tablets may contain excipients not suited for use in parenteral
  the administration of from about 5 to about 10 mg/day of                   dosage forms. The suitability of a particular excipient may
  Actimid™ and from about 50 to about 200 mg/m2 /day of a                    also depend on the specific active ingredients in the dosage
  second active ingredient for 3 to 4 weeks followed by one or               form. For example, the decomposition of some active ingre-
  two weeks of rest. Typically, the number of cycles during             5    dients may be accelerated by some excipients such as lactose,
  which the combinatorial treatment is administered to a patient             or when exposed to water. Active ingredients that comprise
  will be from about one to about 24 cycles, more typically from             primary or secondary amines are particularly susceptible to
  about two to about 16 cycles, and even more typically from                 such accelerated decomposition. Consequently, this inven-
  about four to about three cycles.                                          tion encompasses pharmaceutical compositions and dosage
     5.4 Pharmaceutical Compositions and Dosage Forms                   10   forms that contain little, if any, lactose other mono- or di-
     Pharmaceutical compositions can be used in the prepara-                 saccharides. As used herein, the term "lactose-free" means
  tion of individual, single unit dosage forms. Pharmaceutical               that the amount of lactose present, if any, is insufficient to
  compositions and dosage forms of the invention comprise an                 substantially increase the degradation rate of an active ingre-
  immunomodulatory compound of the invention, or a pharma-                   dient.
  ceutically acceptable salt, solvate, hydrate, stereoisomer,           15      Lactose-free compositions of the invention can comprise
  clathrate, or prodrug thereof. Pharmaceutical compositions                 excipients that are well known in the art and are listed, for
  and dosage forms of the invention can further comprise one or              example, in the U.S. Pharmacopeia (USP) 25-NF20 (2002).
  more excipients.                                                           In general, lactose-free compositions comprise active ingre-
     Pharmaceutical compositions and dosage forms of the                     dients, a binder/filler, and a lubricant in pharmaceutically
  invention can also comprise one or more additional active             20   compatible and pharmaceutically acceptable amounts. Pre-
  ingredients. Consequently, pharmaceutical compositions and                 ferred lactose-free dosage forms comprise active ingredients,
  dosage forms of the invention comprise the active ingredients              microcrystalline cellulose, pre-gelatinized starch, and mag-
  disclosed herein (e.g., an immunomodulatory compound and                   nesium stearate.
  a second active agent). Examples of optional second, or addi-                 This invention further encompasses anhydrous pharma-
  tional, active ingredients are disclosed herein (see, e.g., sec-      25   ceutical compositions and dosage forms comprising active
  tion 5.2).                                                                 ingredients, since water can facilitate the degradation of some
     Single unit dosage forms of the invention are suitable for              compounds. For example, the addition of water (e.g., 5%) is
  oral, mucosa! (e.g., nasal, sub lingual, vaginal, buccal, or rec-          widely accepted in the pharmaceutical arts as a means of
  tal), parenteral (e.g., subcutaneous, intravenous, bolus injec-            simulating long-term storage in order to determine character-
  tion, intramuscular, or intraarterial), topical (e.g., eye drops or   30   istics such as shelf-life or the stability of formulations over
  other ophthalmic preparations), transdermal or transcutane-                time. See, e.g., Jens T. Carstensen, Drug Stability: Principles
  ous administration to a patient. Examples of dosage forms                  & Practice, 2d. Ed., Marcel Dekker, NY, N.Y., 1995, pp.
  include, but are not limited to: tablets; caplets; capsules, such          379-80. In effect, water and heat accelerate the decomposi-
  as soft elastic gelatin capsules; cachets; troches; lozenges;              tion of some compounds. Thus, the effect of water on a
  dispersions; suppositories; powders; aerosols (e.g., nasal            35   formulation can be of great significance since moisture and/or
  sprays or inhalers); gels; liquid dosage forms suitable for oral           humidity are commonly encountered during manufacture,
  or mucosa! administration to a patient, including suspensions              handling, packaging, storage, shipment, and use of formula-
  (e.g., aqueous or non-aqueous liquid suspensions, oil-in-wa-               tions.
  ter emulsions, or a water-in-oil liquid emulsions), solutions,                Anhydrous pharmaceutical compositions and dosage
  and elixirs; liquid dosage forms suitable for parenteral admin-       40   forms of the invention can be prepared using anhydrous or
  istration to a patient; eye drops or other ophthalmic prepara-             low moisture containing ingredients and low moisture or low
  tions suitable for topical administration; and sterile solids              humidity conditions. Pharmaceutical compositions and dos-
  (e.g., crystalline or amorphous solids) that can be reconsti-              age forms that comprise lactose and at least one active ingre-
  tuted to provide liquid dosage forms suitable for parenteral               dient that comprises a primary or secondary amine are pref-
  administration to a patient.                                          45   erably anhydrous if substantial contact with moisture and/or
     The composition, shape, and type of dosage forms of the                 humidity during manufacturing, packaging, and/or storage is
  invention will typically vary depending on their use. For                  expected.
  example, a dosage form used in the acute treatment of a                       An anhydrous pharmaceutical composition should be pre-
  disease may contain larger amounts of one or more of the                   pared and stored such that its anhydrous nature is maintained.
  active ingredients it comprises than a dosage form used in the        50   Accordingly, anhydrous compositions are preferably pack-
  chronic treatment of the same disease. Similarly, a parenteral             aged using materials known to prevent exposure to water such
  dosage form may contain smaller amounts of one or more of                  that they can be included in suitable formulary kits. Examples
  the active ingredients it comprises than an oral dosage form               of suitable packaging include, but are not limited to, hermeti-
  used to treat the same disease. These and other ways in which              cally sealed foils, plastics, unit dose containers (e.g., vials),
  specific dosage forms encompassed by this invention will              55   blister packs, and strip packs.
  vary from one another will be readily apparent to those skilled               The invention further encompasses pharmaceutical com-
  in the art. See, e.g., Remington's Pharmaceutical Sciences,                positions and dosage forms that comprise one or more com-
  18th ed., Mack Publishing, Easton Pa. (1990).                              pounds that reduce the rate by which an active ingredient will
     Typical pharmaceutical compositions and dosage forms                    decompose. Such compounds, which are referred to herein as
  comprise one or more excipients. Suitable excipients are well         60   "stabilizers," include, but are not limited to, antioxidants such
  known to those skilled in the art of pharmacy, and non-                    as ascorbic acid, pH buffers, or salt buffers.
  limiting examples of suitable excipients are provided herein.                 Like the amounts and types of excipients, the amounts and
  Whether a particular excipient is suitable for incorporation               specific types of active ingredients in a dosage form may
  into a pharmaceutical composition or dosage form depends                   differ depending on factors such as, but not limited to, the
  on a variety of factors well known in the art including, but not      65   route by which it is to be administered to patients. However,
  limited to, the way in which the dosage form will be admin-                typical dosage forms of the invention comprise an immuno-
  istered to a patient. For example, oral dosage forms such as               modulatory compound of the invention or a pharmaceutically
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 102 of 148 PageID: 102


                                                        US 8,735,428 B2
                                27                                                                       28
  acceptable salt, solvate, hydrate, stereoisomer, clathrate, or          starches, gelatin, natural and synthetic gums such as acacia,
  prodrug thereof in an amount of from about 0.10 to about 150            sodium alginate, alginic acid, other alginates, powdered
  mg. Typical dosage forms comprise an immunomodulatory                   tragacanth, guar gum, cellulose and its derivatives (e.g., ethyl
  compound of the invention or a pharmaceutically acceptable              cellulose, cellulose acetate, carboxymethyl cellulose cal-
  salt, solvate, hydrate, stereoisomer, clathrate, or prodrug        5    cium, sodium carboxymethyl cellulose), polyvinyl pyrroli-
  thereof in an amount of about 0.1, 1, 2, 5, 7.5, 10, 12.5, 15,          done, methyl cellulose, pre-gelatinized starch, hydroxypro-
  17.5, 20, 25, 50, 100, 150 or 200 mg. Ina particular embodi-            pyl methyl cellulose, (e.g., Nos. 2208, 2906, 2910),
  ment, a preferred dosage form comprises 4-(amino )-2-(2,6-              microcrystalline cellulose, and mixtures thereof.
  dioxo(3-piperidyl))-isoindoline-l,3-dione (Actimid™) in an                 Suitable forms of microcrystalline cellulose include, but
  amount of about 1, 2, 5, 10, 25 or 50 mg. In a specific            10   are not limited to, the materials sold as AVICEL-PH-101,
  embodiment, a preferred dosage form comprises 3-(4-amino-               AVICEL-PH-103AVICELRC-581,AVICEL-PH-105 (avail-
  l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Re-            able from FMC Corporation, American Viscose Division,
  vimid™) in an amount of about 5, 10, 25 or 50 mg. Typical               Avicel Sales, Marcus Hook, PA), and mixtures thereof. An
  dosage forms comprise the second active ingredient in an                specific binder is a mixture of microcrystalline cellulose and
  amount of 1 to about 1000 mg, from about 5 to about 500 mg,        15   sodium carboxymethyl cellulose sold as AVICEL RC-581.
  from about 10 to about 350 mg, or from about 50 to about 200            Suitable anhydrous or low moisture excipients or additives
  mg. Of course, the specific amount of the anti-cancer drug              includeAVICEL-PH-103™ and Starch 1500 LM.
  will depend on the specific agent used, the type of cancer                 Examples of fillers suitable for use in the pharmaceutical
  being treated or managed, and the amount(s) of an immuno-               compositions and dosage forms disclosed herein include, but
  modulatory compound of the invention and any optional              20   are not limited to, talc, calcium carbonate (e.g., granules or
  additional active agents concurrently administered to the               powder), microcrystalline cellulose, powdered cellulose,
  patient.                                                                dextrates, kaolin, mannitol, silicic acid, sorbitol, starch, pre-
      5.4.1 Oral Dosage Forms                                             gelatinized starch, and mixtures thereof. The binder or filler in
      Pharmaceutical compositions of the invention that are suit-         pharmaceutical compositions of the invention is typically
  able for oral administration can be presented as discrete dos-     25   present in from about 50 to about 99 weight percent of the
  age forms, such as, but are not limited to, tablets (e.g., chew-        pharmaceutical composition or dosage form.
  able tablets), caplets, capsules, and liquids (e.g., flavored              Disintegrants are used in the compositions of the invention
  syrups). Such dosage forms contain predetermined amounts                to provide tablets that disintegrate when exposed to an aque-
  of active ingredients, and may be prepared by methods of                ous environment. Tablets that contain too much disintegrant
  pharmacy well known to those skilled in the art. See gener-        30   may disintegrate in storage, while those that contain too little
  ally, Remington's Pharmaceutical Sciences, 18th ed., Mack               may not disintegrate at a desired rate or under the desired
  Publishing, Easton Pa. (1990).                                          conditions. Thus, a sufficient amount of disintegrant that is
      Typical oral dosage forms of the invention are prepared by          neither too much nor too little to detrimentally alter the
  combining the active ingredients in an intimate admixture               release of the active ingredients should be used to form solid
  with at least one excipient according to conventional pharma-      35   oral dosage forms of the invention. The amount of disinte-
  ceutical compounding techniques. Excipients can take a wide             grant used varies based upon the type of formulation, and is
  variety of forms depending on the form of preparation desired           readily discernible to those of ordinary skill in the art. Typical
  for administration. For example, excipients suitable for use in         pharmaceutical compositions comprise from about 0.5 to
  oral liquid or aerosol dosage forms include, but are not limited        about 15 weight percent of disintegrant, preferably from
  to, water, glycols, oils, alcohols, flavoring agents, preserva-    40   about 1 to about 5 weight percent of disintegrant.
  tives, and coloring agents. Examples of excipients suitable for            Disintegrants that can be used in pharmaceutical compo-
  use in solid oral dosage forms (e.g., powders, tablets, cap-            sitions and dosage forms of the invention include, but are not
  sules, and caplets) include, but are not limited to, starches,          limited to, agar-agar, alginic acid, calcium carbonate, micro-
  sugars, micro-crystalline cellulose, diluents, granulating              crystalline cellulose, croscarmellose sodium, crospovidone,
  agents, lubricants, binders, and disintegrating agents.            45   polacrilin potassium, sodium starch glycolate, potato or tapi-
      Because of their ease of administration, tablets and cap-           oca starch, other starches, pre-gelatinized starch, other
  sules represent the most advantageous oral dosage unit forms,           starches, clays, other al gins, other celluloses, gums, and mix-
  in which case solid excipients are employed. If desired, tab-           tures thereof.
  lets can be coated by standard aqueous or nonaqueous tech-                 Lubricants that can be used in pharmaceutical composi-
  niques. Such dosage forms can be prepared by any of the            50   tions and dosage forms of the invention include, but are not
  methods of pharmacy. In general, pharmaceutical composi-                limited to, calcium stearate, magnesium stearate, mineral oil,
  tions and dosage forms are prepared by uniformly and inti-              light mineral oil, glycerin, sorbitol, mannitol, polyethylene
  mately admixing the active ingredients with liquid carriers,            glycol, other glycols, stearic acid, sodium lauryl sulfate, talc,
  finely divided solid carriers, or both, and then shaping the            hydrogenated vegetable oil (e.g., peanut oil, cottonseed oil,
  product into the desired presentation if necessary.                55   sunflower oil, sesame oil, olive oil, corn oil, and soybean oil),
      For example, a tablet can be prepared by compression or             zinc stearate, ethyl oleate, ethyl laureate, agar, and mixtures
  molding. Compressed tablets can be prepared by compress-                thereof. Additional lubricants include, for example, a syloid
  ing in a suitable machine the active ingredients in a free-             silica gel (AEROSIL200, manufactured by W.R. Grace Co. of
  flowing form such as powder or granules, optionally mixed               Baltimore, Md.), a coagulated aerosol of synthetic silica
  with an excipient. Molded tablets can be made by molding in        60   (marketed by Degussa Co. of Plano, Tex.), CAB-0-SIL (a
  a suitable machine a mixture of the powdered compound                   pyrogenic silicon dioxide product sold by Cabot Co. of Bos-
  moistened with an inert liquid diluent.                                 ton, Mass.), and mixtures thereof. If used at all, lubricants are
      Examples of excipients that can be used in oral dosage              typically used in an amount of less than about 1 weight
  forms of the invention include, but are not limited to, binders,        percent of the pharmaceutical compositions or dosage forms
  fillers, disintegrants, and lubricants. Binders suitable for use   65   into which they are incorporated.
  in pharmaceutical compositions and dosage forms include,                   A preferred solid oral dosage form of the invention com-
  but are not limited to, corn starch, potato starch, or other            prises an immunomodulatory compound of the invention,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 103 of 148 PageID: 103


                                                        US 8,735,428 B2
                                29                                                                       30
  anhydrous lactose, microcrystalline cellulose, polyvinylpyr-             Injection, Dextrose and Sodium Chloride Injection, and Lac-
  rolidone, stearic acid, colloidal anhydrous silica, and gelatin.         tated Ringer's Injection; water-miscible vehicles such as, but
     5.4.2 Delayed Release Dosage Forms                                    not limited to, ethyl alcohol, polyethylene glycol, and
     Active ingredients of the invention can be administered by            polypropylene glycol; and non-aqueous vehicles such as, but
  controlled release means or by delivery devices that are well       5    not limited to, corn oil, cottonseed oil, peanut oil, sesame oil,
  known to those of ordinary skill in the art. Examples include,           ethyl oleate, isopropyl myristate, and benzyl benzoate.
  but are not limited to, those described in U.S. Pat. Nos. 3,845,            Compounds that increase the solubility of one or more of
  770; 3,916,899; 3,536,809; 3,598,123; and4,008,719, 5,674,               the active ingredients disclosed herein can also be incorpo-
  533, 5,059,595, 5,591,767, 5,120,548, 5,073,543, 5,639,476,              rated into the parenteral dosage forms of the invention. For
  5,354,556, and 5,733,566, each of which is incorporated             10   example, cyclodextrin and its derivatives can be used to
  herein by reference. Such dosage forms can be used to pro-               increase the solubility of an immunomodulatory compound
  vide slow or controlled-release of one or more active ingre-             of the invention and its derivatives. See, e.g., U.S. Pat. No.
  dients using, for example, hydropropylmethyl cellulose,                  5,134,127, which is incorporated herein by reference.
  otherpolymermatrices, gels, permeable membranes, osmotic                    5.4.4 Topical and Mucosa! Dosage Forms
  systems, multilayer coatings, microparticles, liposomes,            15      Topical and mucosa! dosage forms of the invention
  microspheres, or a combination thereof to provide the desired            include, but are not limited to, sprays, aerosols, solutions,
  release profile in varying proportions. Suitable controlled-             emulsions, suspensions, eye drops or other ophthalmic prepa-
  release formulations known to those of ordinary skill in the             rations, or other forms known to one of skill in the art. See,
  art, including those described herein, can be readily selected           e.g., Remington's Pharmaceutical Sciences, 16th and 18th
  for use with the active ingredients of the invention. The inven-    20   eds., Mack Publishing, Easton Pa. (1980 & 1990); and Intro-
  tion thus encompasses single unit dosage forms suitable for              duction to Pharmaceutical Dosage Forms, 4th ed., Lea &
  oral administration such as, but not limited to, tablets, cap-           Febiger, Philadelphia (1985). Dosage forms suitable for treat-
  sules, gelcaps, and caplets that are adapted for controlled-             ing mucosa! tissues within the oral cavity can be formulated
  release.                                                                 as mouthwashes or as oral gels.
     All controlled-release pharmaceutical products have a            25      Suitable excipients (e.g., carriers and diluents) and other
  common goal of improving drug therapy over that achieved                 materials that can be used to provide topical and mucosa!
  by their non-controlled counterparts. Ideally, the use of an             dosage forms encompassed by this invention are well known
  optimally designed controlled-release preparation in medical             to those skilled in the pharmaceutical arts, and depend on the
  treatment is characterized by a minimum of drug substance                particular tissue to which a given pharmaceutical composi-
  being employed to cure or control the condition in a minimum        30   tion or dosage form will be applied. With that fact in mind,
  amount of time. Advantages of controlled-release formula-                typical excipients include, but are not limited to, water,
  tions include extended activity of the drug, reduced dosage              acetone, ethanol, ethylene glycol, propylene glycol, butane-
  frequency, and increased patient compliance. In addition,                1,3-diol, isopropyl myristate, isopropyl palmitate, mineral
  controlled-release formulations can be used to affect the time           oil, and mixtures thereof to form solutions, emulsions or gels,
  of onset of action or other characteristics, such as blood levels   35   which are non-toxic and pharmaceutically acceptable. Mois-
  of the drug, and can thus affect the occurrence of side (e.g.,           turizers or humectants can also be added to pharmaceutical
  adverse) effects.                                                        compositions and dosage forms if desired. Examples of such
     Most controlled-release formulations are designed to ini-             additional ingredients are well known in the art. See, e.g.,
  tially release an amount of drug (active ingredient) that                Remington's Pharmaceutical Sciences, 16th and 18th eds.,
  promptly produces the desired therapeutic effect, and gradu-        40   Mack Publishing, Easton Pa. (1980 & 1990).
  ally and continually release of other amounts of drug to main-              The pH of a pharmaceutical composition or dosage form
  tain this level of therapeutic or prophylactic effect over an            may also be adjusted to improve delivery of one or more
  extended period of time. In order to maintain this constant              active ingredients. Similarly, the polarity of a solvent carrier,
  level of drug in the body, the drug must be released from the            its ionic strength, or tonicity can be adjusted to improve
  dosage form at a rate that will replace the amount of drug          45   delivery. Compounds such as stearates can also be added to
  being metabolized and excreted from the body. Controlled-                pharmaceutical compositions or dosage forms to advanta-
  release of an active ingredient can be stimulated by various             geously alter the hydrophilicity or lipophilicity of one or
  conditions including, but not limited to, pH, temperature,               more active ingredients so as to improve delivery. In this
  enzymes, water, or other physiological conditions or com-                regard, stearates can serve as a lipid vehicle for the formula-
  pounds.                                                             50   tion, as an emulsifying agent or surfactant, and as a delivery-
     5.4.3 Parenteral Dosage Forms                                         enhancing or penetration-enhancing agent. Different salts,
     Parenteral dosage forms can be administered to patients by            hydrates or solvates of the active ingredients can be used to
  various routes including, but not limited to, subcutaneous,              further adjust the properties of the resulting composition.
  intravenous (including bolus injection), intramuscular, and                 5.4.5 Kits
  intraarterial. Because their administration typically bypasses      55      Typically, active ingredients of the invention are preferably
  patients' natural defenses against contaminants, parenteral              not administered to a patient at the same time or by the same
  dosage forms are preferably sterile or capable of being ster-            route of administration. This invention therefore encom-
  ilized prior to administration to a patient. Examples of                 passes kits which, when used by the medical practitioner, can
  parenteral dosage forms include, but are not limited to, solu-           simplify the administration of appropriate amounts of active
  tions ready for injection, dry products ready to be dissolved or    60   ingredients to a patient.
  suspended in a pharmaceutically acceptable vehicle for injec-               A typical kit of the invention comprises a dosage form of an
  tion, suspensions ready for injection, and emulsions.                    immunomodulatory compound of the invention, or a pharma-
     Suitable vehicles that can be used to provide parenteral              ceutically acceptable salt, solvate, hydrate, stereoisomer, pro-
  dosage forms of the invention are well known to those skilled            drug, or clathrate thereof. Kits encompassed by this invention
  in the art. Examples include, but are not limited to: Water for     65   can further comprise additional active ingredients such as
  Injection USP; aqueous vehicles such as, but not limited to,             oblimersen (Genasense®), melphalan, G-CSF, GM-CSF,
  Sodium Chloride Injection, Ringer's Injection, Dextrose                  EPO, topotecan, dacarbazine, irinotecan, taxotere, IFN,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 104 of 148 PageID: 104


                                                        US 8,735,428 B2
                                31                                                                      32
  COX-2 inhibitor, pentoxifylline, ciprofloxacin, dexametha-              dihydro-isoindol-2-yl)-piperidine-2,6-dione that is similar
  sone, IL2, IL8, IL 18, Ara-C, vinorelbine, isotretinoin, 13             to, but 50 to 2000 times more potent than, thalidomide. It has
  cis-retinoic acid, or a pharmacologically active mutant or              been shown that the compound is approximately 50-100
  derivative thereof, or a combination thereof. Examples of the           times more potent than thalidomide in stimulating the prolif-
  additional active ingredients include, but are not limited to,     5    eration of T-cells following primary induction by T-cell
  those disclosed herein (see, e.g., section 5.2).                        receptor (TCR) activation. 3-(4-amino-l-oxo-l ,3-dihydro-
     Kits of the invention can further comprise devices that are          isoindol-2-yl)-piperidine-2,6-dione is also approximately 50
  used to administer the active ingredients. Examples of such             to 100 times more potent than thalidomide in augmenting the
  devices include, but are not limited to, syringes, drip bags,           production of IL-2 and IFN-y following TCR activation of
  patches, and inhalers.                                             10
                                                                          PBMC (IL-2) or T-cells (IFN-y). In addition, 3-(4-amino-l-
     Kits of the invention can further comprise cells or blood for        oxo-l,3-dihydro-isoindol-2-yl )-piperidine-2,6-dione exhib-
  transplantation as well as pharmaceutically acceptable
                                                                          ited dose-dependent inhibition ofLPS-stimulated production
  vehicles that can be used to administer one or more active
                                                                          of the pro-inflarmnatory cytokines TNF-a, IL-1 ~' and IL-6
  ingredients. For example, if an active ingredient is provided in
                                                                          by PBMC while it increased production of the anti-inflam-
  a solid form that must be reconstituted for parenteral admin-      15
  istration, the kit can comprise a sealed container of a suitable        matory cytokine IL-10.
  vehicle in which the active ingredient can be dissolved to                 6.2 Inhibition of MM Cell Proliferation
  form a particulate-free sterile solution that is suitable for              The ability of 3-(4-amino-l-oxo-l,3-dihydro-isoindol-2-
  parenteral administration. Examples of pharmaceutically                 yl)-piperidine-2,6-dione (Revimid™) and thalidomide for
  acceptable vehicles include, but are not limited to: Water for     20   comparison to effect the proliferation of MM cell lines has
  Injection USP; aqueous vehicles such as, but not limited to,            been investigated in an in vitro study. Uptake [3 H]-thymidine
  Sodium Chloride Injection, Ringer's Injection, Dextrose                 by different MM cell lines (MM.IS, Hs Sultan, U266 and
  Injection, Dextrose and Sodium Chloride Injection, and Lac-             RPMI-8226) was measured as an indicator of cell prolifera-
  tated Ringer's Injection; water-miscible vehicles such as, but          tion. Cells were incubated in the presence of compounds for
  not limited to, ethyl alcohol, polyethylene glycol, and            25   48 hours; [3 H]-thymidine was included for the last 8 hours of
  polypropylene glycol; and non-aqueous vehicles such as, but             the incubation period. Addition of 3-(4-amino-l-oxo-l ,3-di-
  not limited to, com oil, cottonseed oil, peanut oil, sesame oil,        hydro-isoindol-2-yl)-piperidine-2,6-dione to MM.IS and Hs
  ethyl oleate, isopropyl myristate, and benzyl benzoate.                 Sultan cells resulted in 50% inhibition of cell proliferation at
                                                                          concentrations of0.4 µm and 1 µm, respectively. In contrast,
                         6. EXAMPLES                                 30   addition of thalidomide at concentrations up to 100 µm
                                                                          resulted in only 15% and 20% inhibition of cell proliferation
     Certain embodiments of the invention are illustrated by the          in MM.IS and Hs Sultan cells, respectively. These data are
  following non-limiting examples.                                        sUlllillarized in FIG. 1.
     6.1 Modulation of Cytokine Production                                   6.3 Toxicology Studies
     A series of non-clinical pharmacology and toxicology            35      The effects of 3-(4-amino-l-oxo-l,3-dihydro-isoindol-2-
  studies have been performed to support the clinical evaluation          yl)-piperidine-2,6-dione (Revimid™) on cardiovascular and
  of an immunomodulatory compound of the invention in                     respiratory function are investigated in anesthetized dogs.
  human subjects. These studies were performed in accordance              Two groups ofBeagle dogs (2/sex/group) are used. One group
  with internationally recognized guidelines for study design             receives three doses of vehicle only and the other receives
  and in compliance with the requirements of Good Laboratory         40   three ascending doses of 3-(4-amino-l-oxo-l ,3-dihydro-
  Practice (GLP), unless otherwise noted.                                 isoindol-2-yl)-piperidine-2,6-dione (2, 10, and 20 mg/kg). In
     Inhibition of TNF-a production following LPS-stimula-                all cases, doses of3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-
  tion of human PBMC and human whole blood by 4-( amino)-                 yl)-piperidine-2,6-dione or vehicle are successively adminis-
  2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione         (Ac-         tered via infusion through the jugular vein separated by inter-
  timid™),        3-(4-amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-    45   vals of at least 30 minutes.
  piperidine-2,6-dione and thalidomide (Revimid™) was                        The cardiovascular and respiratory changes induced by
  investigated in vitro (Muller et al., Bioorg. Med. Chem. Lett.          3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,
  9:1625-1630, 1999). The IC 50 's of 4-(amino)-2-(2,6-dioxo              6-dione are minimal at all doses when compared to the
  (3-piperidyl))-isoindoline-1,3-dione for inhibiting produc-             vehicle control group. The only statistically significant dif-
  tion of TNF-a following LPS-stimulation of PBMC and                50   ference between the vehicle and treatment groups is a small
  human whole blood were-24 nM (6.55 ng/mL) and-25 nM                     increase in arterial blood pressure (from 94 mmHg to 101
  (6.83 ng/mL), respectively. In vitro studies suggest a pharma-          mmHg) following administration of the low dose of 3-(4-
  cological activity profile for 3-(4-amino-l-oxo-l ,3-dihydro-           amino-l-oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
  isoindol-2-yl)-piperidine-2,6-dione that is similar to, but at          one. This effect lasts approximately 15 minutes and is not
  least 200 times more potent than, thalidomide. In vitro studies    55   seen at higher doses. Deviations in femoral blood flow, res-
  have also demonstrated that concentrations of 4-(amino)-2-              piratory parameters, and Qtc interval are common to both the
  (2,6-dioxo(3-piperidyl))-isoindoline-l,3-dione of 2.73 to               control and treated groups and are not considered treatment-
  27.3 ng/mL (0.01 to 0.1 µM) achieved 50% inhibition of the              related.
  proliferation of MM.IS and Hs Sultan cells.                                6.4 Cycling Therapy in Patients
     The IC 50 's of 3-(4-amino-l-oxo-l,3-dihydro-isoindol-2-        60      In a specific embodiment, an immunomodulatory com-
  yl)-piperidine-2,6-dione for inhibiting production of TNF-a             pound of the invention are cyclically administered to patients
  following LPS-stimulation of PBMC and human whole blood                 with cancer. Cycling therapy involves the administration of a
  were -100 nM (25.9 ng/mL) and -480 nM (103.6 ng/mL),                    first agent for a period of time, followed by a rest for a period
  respectively. Thalidomide, in contrast, had an IC50 of -194             of time and repeating this sequential administration. Cycling
  µM (50.2 µg/mL) for inhibiting production ofTNF-a follow-          65   therapy can reduce the development of resistance to one or
  ing LPS-stimulation of PBMC. In vitro studies suggest a                 more of the therapies, avoid or reduce the side effects of one
  pharmacological activity profile for 3-(4-amino-l-oxo-1,3-              of the therapies, and/or improves the efficacy of the treatment.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 105 of 148 PageID: 105


                                                        US 8,735,428 B2
                                33                                                                                  34
     In a specific embodiment, prophylactic or therapeutic                   additional patients are enrolled at that dose. If none of the
  agents are administered in a cycle of about 4 to 6 weeks, about            three additional patients experience DLT, escalation to the
  once or twice every day. One cycle can comprise the admin-                 next dose level occurs; dose escalations continue in a similar
  istration of a therapeutic on prophylactic agent for three to              fashion until the MTD is established or the maximum daily
  four weeks and at least a week or two weeks of rest. The              5
                                                                             dose (10 mg/day) is attained. However, if one of the three
                                                                             additional patients enrolled experiences DLT, the MTD has
  number of cycles administered is from about one to about 24
                                                                             been reached. If two or more of the three additional patients
  cycles, more typically from about two to about 16 cycles, and              enrolled experience DLT, the MTD is judged to have been
  more typically from about four to about eight cycles.                      exceeded and three additional patients are enrolled at the
     For example, ina cycle of four weeks, on day 1, the admin-              preceding dose level to confirm the MTD. Once the MTD has
                                                                        10
  istration of 25 mg/d of 3-(4-amino-l-oxo-l ,3-dihydro-isoin-               been identified, four additional patients are enrolled at that
  dol-2-yl)-piperidine-2,6-dione is started. On day 22, the                  dose level so that a total of 10 patients is treated at the MTD.
  administration of the compound is stopped for a week of rest.                 Blood sampling for analysis of pharmacokinetic param-
  On day 29, the administration of25 mg/d 3-(4-amino-l-oxo-                  eters is performed on Days 1 and 28 according to the follow-
  1,3-dihydro-isoindol-2-yl)-piperidin-2,6-dione is begun.              15   ing sampling schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5,
     6.5 Clinical Studies in Patients                                        3, 4, 6, 8, 10, 12, 18, and 24 hours post-dose. An additional
     6.5.1 Treatment of Relapsed Multiple Myeloma                            blood sample is collected at each weekly visit for the deter-
     4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1,3-di-              mination of 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindo-
  one (Actimid™) was administered to patients with relapsed/                 line-l,3-dione levels. Total urine collections are also made
  refractory multiple myeloma. The study was conducted in                    with urine pooled according to the following time intervals
                                                                        20
  compliance with Good Clinical Practices. Patients were at                  post-dose: 0 to 4, 4 to 8, 8 to 12, and 12 to 24 hours. Safety
  least 18 years old, had been diagnosed with multiple                       assessments are made by monitoring adverse events, vital
  myeloma (with paraprotein in serum and/or urine), and were                 signs, ECGs, clinical laboratory evaluations (blood chemis-
  considered refractory to treatment after at least two cycles of            try, hematology, lymphocyte phenotyping, and urinalysis),
  treatment, or have relapsed after two cycles of treatment.                 and physical examination at specific times during the study.
                                                                        25
     Patients who have progressive disease, according to the                    Results of interim pharmacokinetic analyses obtained fol-
  Southwest Oncology Group (SWOG) criteria, on their prior                   lowing single- and multiple-dose administration of
  regimen are considered treatment refractory. Relapse follow-               4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione
  ing remission is defined as >25% increase in M component                   to multiple myeloma patients are presented below in Tables 1
  from baseline levels; reappearance of the M paraprotein that               and 2. These data show that 4-(amino)-2-(2,6-dioxo(3-pip-
                                                                        30
  had previously disappeared; or a definite increase in the size             eridyl))-isoindoline-l,3-dione was steadily absorbed at all
  and number oflytic bone lesions recognized on radiographs.                 dose levels in relapsed multiple myeloma patients. Maximum
  Patients may have had prior therapy with thalidomide, pro-                 plasma concentrations occurred at a median T max of between
  vided they were able to tolerate the treatment. A Zubrod                   2.5 and 2.8 hours post-dose at Day 1 and between 3 and 4
  performance status ofO to 2 is required for all patients.                  hours post-dose at Week 4. At all doses, plasma concentra-
                                                                        35
     4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1,3-di-              tions declined in a monophasic manner after reaching Cmax·
  one is administered to patients at doses of!, 2, 5, or lOmg/day            The start of the elimination phase occurred between 3 and 10
  for up to four weeks; at each dose level, three patients are               hours post-dose at Day 1 and Week 4, respectively.
  initially enrolled. Dosing occurs at approximately the same                   These data also showed that after 4 weeks of dosing,
  time each morning; all doses are administered in the fasted                4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline- l ,3-dione
                                                                        40
  state (no eating for at least two hours prior to dosing and two            accumulated to a small extent (mean accumulation ratios
  hours after dosing). 4-(amino)-2-(2,6-dioxo(3-piperidyl))-                 -1.02 to 1.52 and-0.94 to 1.62 forCmax andAUCco-,;), respec-
  isoindoline-l,3-dione doses are administered in an ascending               tively). There was almost a dose proportional increase in
  fashion such that patients in the first cohort receive the lowest          AUCco-,;) and Cmax values with increasing dose. A five-fold
  dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-l,               higher dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoin-
                                                                        45
  3-dione (1 mg/day) and escalation to the next higher dose                  doline-l,3-dione produced a 3.2- and 2.2-fold increase in
  level occurs only following the establishment of safety and                Cmax at Day 1 and Week 4, respectively. Similarly, a 5-fold
  tolerability at the current dose. If one out of three patients at          increase in dose resulted in a 3.6- and 2.3-fold increase in
  any dose level experience dose limiting toxicity (DLT), three              AUCco-,;), at Day 1 and Week 4, respectively.
                                                                                                       TABLE 1
                                                                   Pharmacokinetic parameters of Actimid TM in relapsed multiple myeloma patients

                                                                                             1mg                   2mg                  5mg

                                                           Parameter                         (N- 6)            (N-2)                    (N-3)

                                                                                                           Day 1

                                                           cmax          ng/mL         15.03      (4.04)    24.4*    (12.1)     48.56       (14.03)
                                                           \max          h              3.3       (2.6)      2.7*     (0.3)      2.3         (0.3)
                                                           AUC(O-oo)     ng·h/mL      152.90     (36.62)   279.18    (51.10)   593.10      (335.23)
                                                           AUC(O-x)                   134.21     (27.14)   249.57    (29.26)   520.94      (267.32)
                                                           ! 1/2         h              7.3       (3.4)      6.3      (1.4)      6.5         (2.2)
                                                           CL/F          mL/min       114.75     (29.20)   121.43    (22.22)   182.31      (117.06)
                                                           Vz/f          L             69.55     (44.97)    65.31     (2.80)    87.24       (22.61)

                                                           t = 24 hours NIA= not available
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 106 of 148 PageID: 106


                                                                  US 8,735,428 B2
                                      35                                                                           36
                                              TABLE2
       Pharmacokinetic parameters of Actimid TM following multiple oral doses (1, 2, and 5 mg/day)
                                in relapsed multiple myeloma patients

                                       1mg                     2mg                     5mg
  Parameter                           (N-5)                   (N-2)                   (N-3)

                                                Week4

  cm=             nglmL            23.20 (7.48)            30.05* (15.64)            58.07 (38.08)
  tm=             h                   3.6 (1.5)              2.8* (0.3)                5.0 (2.6)
  AUC(O-oo)       ng·hlmL              NIA                      NIA                     NIA
  AUC(O-c)                        239.31 (122.59)          269.36 (186.34)          597.24 (354.23)
  t 1/2           h                 6.2* (0.6)                 7.7 (2.8)               7.8 (4.0)
  CL/F            mL/min           87.85 (48.48)           162.68 (112.54)          207.50 (175.41)
  Vzlf            L               41.35* (8.84)             95.04 (35.39)           103.95 (27.25)

   = 24hours
  -r
  NIA= not available
  *N = 3 patients



     6.5.2 Treatment of Relapsed Multiple Myeloma                              20
                                                                                       Preliminary pharmacokinetic analyses based on these two
     Two Phase 1 clinical studies of3-(4-amino-l-oxo-l,3-di-                        studies indicated that AUC and Cmax values increase propor-
  hydro-isoindol-2-y l)-piperidine-2,6-dione (Revimid™) have                        tionally with dose following single and multiple doses in
  been conducted to identify the maximum tolerated dose                             multiple myeloma patients (as was seen in healthy volun-
  (MTD) in patients with refractory or relapsed multiple                            teers). Further, there was no evidence of accumulation with
  myeloma. These studies have also characterized the safety                    25   multiple dosing as single dose AUCco-=) was comparable to
  profile of 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-yl)-pip-                      multiple doseAUC0 _.,, following the same dose of3-(4-amino-
  eridine-2,6-dione when ascending doses of 3-(4-amino-l-                           l-oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione.
  oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione were                          Similar to healthy volunteer studies, double peaks were
  given orally for up to 4 weeks. Patients started 3-(4-amino-                      observed. Exposure inmultiplemyeloma patients appeared to
  l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione treat-               30   be slightly higher based on Cmax andAUC values as compared
  ment at 5 mg/day with subsequent escalation to 10, 25, and 50                     to healthy male volunteers while clearance in multiple
  mg/day. Patients were enrolled for 28 days at their assigned                      myeloma patients was lower than it was in healthy volunteers,
  dose, with the option of extended treatment for those who did                     consistent with their poorer renal function (both as a conse-
  not exhibit disease progression or experience dose limiting                       quence of their age and their disease). Finally, 3-(4-amino-1-
  toxicity (DLT). Patients were evaluated for adverse events at                35   oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione half-
  each visit and the severity of these events was graded accord-                    live in patients was shorter than in healthy volunteers (mean 8
                                                                                    hours, ranging up to 17 hours).
  ing to the National Cancer Institute (NCI) Common Toxicity
                                                                                       In this study, the first cohort of3 patients was treated for 28
  Criteria. Patients were discontinued if they experienced DLT
                                                                                    days at 5 mg/day without any dose limiting toxicity (DLT).
  (Grade 3 or greater non-hematological, or Grade 4 hemato-
                                                                               40   The second cohort of 3 patients subsequently commenced
  logical toxicity).                                                                therapy at 10 mg/day. Patients in the second 10 mg/day of
     In this study, 27 patients were enrolled. All patients had                     3-(4-amino-l-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,
  relapsed multiple myeloma and 18 (72%) were refractory to                         6-dione cohort tolerated treatment well.
  salvage therapy. Among these patients, 15 had undergone                              6.5.3 Treatment of Solid Tumors
  prior autologous stem cell transplantation and 16 patients had               45      Study with 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-yl)-
  received prior thalidomide treatment. The median number of                        piperidine-2,6-dione (Revimid™) was conducted in patients
  prior regimens was 3 (range 2 to 6).                                              with varying types of solid tumors, including malignant mela-
     Blood and urine samples were collected for analysis of                         noma (13), carcinoma of the pancreas (2), carcinoid-un-
  pharmacokinetic parameters on Days 1 and 28. Blood                                known primary (1 ), renal carcinoma (1 ), breast carcinoma (1)
  samples were collected according to the following sampling                   50   and NSCLC (2). Patients received 5 mg/day 3-(4-amino-l-
  schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5, 3, 4, 6, 8, 10,              oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione            for
  12, 18, and 24 hours post-dose. In addition, a blood sample                       seven days and are subsequently escalated every seven days to
  was collected at each weekly clinic visit for 3-(4-amino-l-                       10 mg/day, 25 mg/day, and 50 mg/day for a total of 4 weeks
  oxo-l,3-dihydro-isoindol-2-y l)-piperidine-2,6-dione deter-                       of treatment. Patients who, experienced clinical benefit were
  mination. Total urine was collected and pooled according to                  55   permitted to continue on treatment as Named Patients.
  the following time intervals post-dose: 0 to 4, 4 to 8, 8 to 12,                     The study initially enrolled 20 patients and was subse-
  and 12 to 24 hours. Response to treatment was assessed by                         quently amended to enroll 16 additional patients (adrenal
  M-protein quantification (by immunoelectrophoresis) from                          carcinoma, NSCLC, malignant mesothelioma, breast cancer,
  serum and a 24-hour urine collection, with creatinine clear-                      malignant melanoma (8), renal cell cancer (4)) at a higher
  ance and 24-hour protein calculations undertaken at screen-                  60   dose. The 16 additional patients were given weekly escalating
  ing, baseline, Weeks 2 and 4, and monthly thereafter (or upon                     doses of25 mg/day, 50 mg/day, 75 mg/day, lOOmg/day, 125
  early termination). Bone marrow aspirations and/or tissue                         mg/day, and 150 mg/day over a 6-week period with continu-
  biopsy are also performed at Months 3, 6 and 12 ifa patient's                     ing treatment for an additional six weeks.
  paraprotein serum concentration or 24-hour urine protein                             The study of Phase 1 study was designed to determine a
  excretion declined to the next lower level, based on best                    65   maximum tolerated dose (MTD) of 3-(4-amino-l-oxo-l,3-
  response criteria. Preliminary results for the 28-day treatment                   dihydro-isoindol-2-yl)-piperidine-2,6-dione in patients with
  period are summarized below.                                                      refractory solid tumors and/or lymphoma, as well as to char-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 107 of 148 PageID: 107


                                                         US 8,735,428 B2
                                 37                                                                       38
  acterize the pharmacokinetic and side effect profiles of 3-(4-                Three patients are enrolled in each cohort. If at least one
  amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-              DLT occurs, three additional patients are added to the cohort
  one in this patient population. The study design dictates that            at that particular dose level. If two DLTs occur, the MTD,
  at least 3 patients must be enrolled at a dose level and have             defined as the dose at which fewer than one-third of patients
  completed 28 days of treatment prior to enrollment of patients       5    at each dose level experiences DLT has been exceeded and
  at the next higher dose level. Patients in the first cohort began         four more patients are treated at the previous dose.
  dosing at 5 mg/day of3-(4-amino-l-oxo-l,3-dihydro-isoin-                      Patients who experience DLT during the first 4-week cycle
  dol-2-yl)-piperidine-2,6-dione. Patients will be escalated to             are removed from the study, except if they have a response to
  10, 20, 25, and 30 mg/day provided there is no toxicity.                  therapy. For patients who have completed their first 4-week
     In this study, the MTD is defined as the highest dose level       10
                                                                            cycle of without DLT, but who subsequently experience
  in which fewer than two of six patients treated did not expe-
                                                                            Grade 3 or 4 hematological and/or nonhematological toxicity,
  rience Grade 3 or greater non-hematological toxicity or
                                                                            treatment is suspended for a minimum of a week. If the
  Grade 4 or greater hematological toxicity. If, at any given
  dose level in either study, one out of three patients experi-             toxicity resolves to <Grade 2 within three weeks, the patient
  ences toxicity, three additional patients must be treated at that    15
                                                                            is treated at two dose levels lower than the dose that caused the
  particular dose. If, however, two out of six patients experience          toxicity (or a 50% reduction if the patient was treated at the
  DLT, the MTD is judged to have been exceeded. No further                  first or second dose level). Patients in whom Grade 3 or 4
  dose escalations are to occur and additional patients are to be           toxicity does not resolve to <Grade 1 within three weeks, or
  enrolled at the previous dose level. The dose of 3-(4-amino-              those who have another Grade 3 toxicity at the reduced dose
  l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione              20   are removed from the study.
  administered is escalated until the MTD is achieved or the                    Pharmacokinetic sampling is performed prior the first dose
  maximum daily dose of is reached.                                         of 3-(4-amino-l-oxo-l ,3-dihydro-isoindol-2-yl)-piperidine-
     No DLTs were reported in the initial group of 20 patients              2,6-dione (Day 1) and 0.5, 1, 2, 4, 6, 8, 24, and 48 hours
  enrolled in the study. Thirteen of the original 20 trial patients,        thereafter. Sampling is also conducted pre-dose on Days 7
  along with 2 non-trial patients, continued on treatment as           25   and 21 and 0.5, 1, 2, 4, 6, 8, and 24 post-dose on Day 21 to
  named patients at doses up to 150 mg/day.                                 evaluate steady-state 3-(4-amino-l-oxo-l ,3-dihydro-isoin-
     6.5.4 Treatment ofGliomas                                              dol-2-yl)-piperidine-2,6-dione levels.
     This study was performed to find toxicity in patients with                 6.5.5 Treatment of Metastatic Melanoma
  recurrent, high-grade gliomas. The study is designed such                     Patients with metastatic melanoma were started on 3-(4-
  that patients are given increasingly higher doses of 3-(4-           30
                                                                            amino-l-oxo-l,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
  amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
                                                                            one (Revmid™) at 5 mg/day for seven days. The dose was
  one until a maximum tolerated dose (MTD) is established.
                                                                            then increased every seven days to 10 mg/day, 25 mg/day, and
  The study also seeks to obtain preliminary toxicity informa-
                                                                            50 mg/day, respectively, for a total of four weeks on therapy.
  tion and pharmacokinetic data on 3-(4-amino-l-oxo-l,3-di-
  hydro-isoindol-2-yl)-piperidine-2,6-dione, as well as to             35
                                                                            Five of the 13 melanoma patients who were treated under this
  develop exploratory data concerning surrogate end points of               regimen either showed disease stabilization or a partial
  angiogenic activity in vivo using functional neuro-imaging                response in the first four weeks of treatment. Tumor response
  studies, and in vitro assays of scrum angiogenic peptides.                was seen in cutaneous and subcutaneous lesions (five
     Patients enrolled in the first cohort receive 2.5 mg/m2 /day           patients), lymph nodes (two patients), and liver (one patient).
  for a 4-week cycle. During each 4-week cycle of therapy,             40   The duration of response was approximately six months. The
  3-(4-amino- l -oxo-1,3-dihydro-isoindol-2-y l)-piperidine-2,              result suggests that the compound appears is a promising new
  6-dione administered once daily for 3 weeks followed by a                 anti-cancer agent and has both antiangiogenic and immuno-
  week of rest. Patients who complete a treatment cycle may                 modulatory properties.
  receive another cycle of 3-(4-amino-l-oxo-l ,3-dihydro-                       6.5.6 Treatment of Relapsed or Refractory Multiple
  isoindol-2-yl)-piperidine-2,6-dione treatment if two criteria        45   Myeloma
  are met. First, the patient must have stable disease or have                  Patients with relapsed and refractory Dune-Salmon stage
  experienced a partial response or complete response, or the               III multiple myeloma, who have either failed at least three
  patient is benefiting from the therapy with 3-(4-amino-l-oxo-             previous regimens or presented with poor performance status,
  1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione as evi-                   neutropenia or thrombocytopenia, are treated with up to four
  denced by a decrease in tumor-related symptoms such as               50   cycles of combination of melphalan (50 mg intravenously),
  neurological deficits. Second, the patient must have recov-               an immunomodulatory compound of the invention (about 1 to
  ered from toxicity related to 3-(4-amino-l-oxo-l ,3-dihydro-              150 mg orally daily), and dexamethasone (40 mg/day orally
  isoindol-2-yl)-piperidine-2,6-dione which occurred in the                 on days 1 to 4) every four to six weeks. Maintenance treat-
  prior cycle by Day 42 or sooner (28-day cycle plus limit of 2             ment consisting of daily an immunomodulatory compound of
  weeks to recover) as evidenced by a return to Grade sl               55   the invention and monthly dexamethasone are continued until
  toxicity level. Patients who experience DLT in the previous               the disease progression. The therapy using an immunomodu-
  cycle should have their dose modified. DLT is defined as an               latory compound of the invention in combination with mel-
  non-hematological event Grade 2:3 toxicity or hematological               phalan and dexamethasone is highly active and generally
  event of Grade 4 toxicity thought to be related to the study              tolerated in heavily pretreated multiple myeloma patients
  medication. Patients who experience DLT in the first cycle           60   whose prognosis is otherwise poor.
  and have no response to therapy are removed from the study.                   The embodiments of the invention described above are
     3-(4-amino- l-oxo- l ,3-dihydro-isoindol-2-yl)-piperidine-             intended to be merely exemplary, and those skilled in the art
  2,6-dione doses are subsequently escalated to 5, 8, 11, 15, and           will recognize, or will be able to ascertain using no more than
  20 mg/m2 /day to a maximum total daily dose of 40 mg.                     routine experimentation, numerous equivalents of specific
  Patients continue to receive 3-(4-amino-l-oxo-1,3-dihydro-           65   compounds, materials, and procedures. All such equivalents
  isoindol-2-yl)-piperidine-2,6-dione on a 4-week cycle per                 are considered to be within the scope of the invention and are
  dose level until one of the off-study criteria are met.                   encompassed by the appended claims.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 108 of 148 PageID: 108


                                                       US 8,735,428 B2
                               39                                                                     40
     What is claimed is:                                                    15. The method of claim 1, wherein the compound is
     1. A method of treating multiple myeloma, which com-                administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg.
  prises administering to a patient having multiple myeloma,                16. The method of claim 1, wherein the compound is orally
  and which patient has received previous therapy for multiple           administered 4 mg per day on days 1 through 21 of repeated
  myeloma, from about 1 mg to about 5 mg per day of a               5
                                                                         28-day cycles until disease progression.
  compound having the formula:                                              17. The method of claim 1, which further comprises admin-
                                                                         istering a therapeutically effective amount of an additional
                                                                         active agent.
                                                                            18. The method of claim 17, wherein the additional active
                                                                    10   agent is dexamethasone.
                                                                            19. The method of claim 18, wherein 40 mg dexametha-
                                                                         sone is administered.
                                                                            20. The method of claim 18, wherein the dexamethasone is
                                                                         orally administered once daily on days 1, 8, 15 and 22 of each
                                                                    15   28 day cycle.
                                                                            21. The method of claim 18, wherein the dexamethasone is
                                                                         orally administered once a week of each 28 day cycle.
  or a pharmaceutically acceptable salt, solvate or stereoisomer            22. A method of treating multiple myeloma, which com-
  thereof for 21 consecutive days followed by seven consecu-             prises administering to a patient having multiple myeloma,
  tive days of rest in a 28 day cycle, wherein the multiple              and which patient has received previous therapy for multiple
                                                                    20
  myeloma is relapsed, refractory, or relapsed and refractory            myeloma and has demonstrated disease progression on the
  multiple myeloma.                                                      previous therapy, from about 1 mg to about 5 mg per day of a
     2. The method of claim 1, wherein the patient has demon-
                                                                         compound having the formula:
  strated disease progression on the previous therapy.
     3. The method of claim 1, wherein the previous therapy is
                                                                    25
  treatment with thalidomide, a proteasome inhibitor, or a com-
  bination thereof.
     4. The method of claim 1, wherein the previous therapy is
  treatment with stem cell transplantation.
     5. The method of claim 2, wherein the previous therapy is
                                                                    30
  treatment with a proteasome inhibitor.
     6. The method of claim 1, wherein the patient is 65 years or
  younger.
     7. The method of claim 1, wherein the patient is older than
  65 years.                                                              or a solvate thereof, for 21 consecutive days followed by
     8. The method of claim 1, wherein the compound is admin-
                                                                    35   seven consecutive days of rest in a 28 day cycle.
  istered in an amount of about 4 mg per day.                               23. The method of claim 22, wherein the previous therapy
     9. The method of claim 1, wherein the compound is admin-
                                                                         is treatment with a proteasome inhibitor.
  istered in an amount of about 3 mg per day.                               24. The method of claim 22, wherein the compound is
     10. The method of claim 1, wherein the compound is
                                                                         administered in an amount of about 4 mg, 3 mg, 2 mg or 1 mg
  administered in an amount of about 2 mg per day.                  40   per day.
     11. The method of claim 1, wherein the compound is
                                                                            25. The method of claim 22, wherein the compound is
  administered in an amount of about 1 mg per day.                       administered orally.
     12. The method of claim 1, wherein the compound is                     26. The method of claim 22, wherein the compound is
  administered orally.                                                   administered in a capsule.
     13. The method of claim 1, wherein the compound is
                                                                    45      27. The method of claim 22, which further comprises
  administered in a capsule.                                             administering a therapeutically effective amount of dexam-
     14. The method of claim 13, wherein the capsule comprises           ethasone.
  the compound, mannitol and pre-gelatinized starch.                                           * * * * *
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 109 of 148 PageID: 109




                   EXHIBIT D
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 110 of 148 PageID: 110
                                    111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                                    US008828427B2


   c12)   United States Patent                                                   (10)   Patent No.:                  US 8,828,427 B2
          Tutino et al.                                                          (45)   Date of Patent:                          Sep.9,2014

   (54)   FORMULATIONS OF 4-AMIN0-2-(2,6-                                            USPC ........................................... 424/452; 514/323
          DIOXOPIPERIDINE-3-YL)ISOINDOLINE-1,3-                                      See application file for complete search history.
          DIONE
                                                                              (56)                    References Cited
   (75)   Inventors: Anthony Tutino, New Providence, NJ
                     (US); Michael T. Kelly, Lake                                             U.S. PATENT DOCUMENTS
                     Hopatcong, OH (US)                                            5,593,696 A *        111997 McNally eta!. .............. 424/472
                                                                               2007/0155791 Al *        7/2007 Zeldis eta!. .................. 514/323
   (73)   Assignee: Celgene Corporation, Sunnnit, NJ (US)
                                                                                           FOREIGN PATENT DOCUMENTS
   ( *)   Notice:       Subject to any disclaimer, the term of this
                        patent is extended or adjusted under 35               wo        WO 2006/058008 Al           6/2006
                        U.S.C. 154(b) by 398 days.
                                                                                                 OTHER PUBLICATIONS
   (21)   Appl. No.: 12/783,390                                               Remington's Pharmaceutical Sciences 17th Edition, Published 1985,
                                                                              pp. 1613-1615 and 1625-1626.*
   (22)   Filed:        May 19,2010                                           Crane and List, "Immunomodulatory Drugs," Cancer Investigation
                                                                              23(7): 625-634 (2005).
   (65)                    Prior Publication Data
          US 2011/0045064 AI              Feb. 24, 2011
                                                                              * cited by examiner
                                                                              Primary Examiner- Richard Schnizer
                    Related U.S. Application Data                             Assistant Examiner- Alma Pi pic
   (60)   Provisional application No. 61/179,678, filed on May                (74) Attorney, Agent, or Firm- Jones Day
          19, 2009.
                                                                              (57)                       ABSTRACT
   (51)   Int. Cl.                                                            Pharmaceutical compositions and single unit dosage forms of
          A61K 311454                   (2006.01)                             4-amino-2-(2, 6-dioxopiperidine-3-yl )isoindoline-1 ,3 -diane,
          A61K9/48                      (2006.01)                             or a pharmaceutically acceptable stereoisomer, prodrug, salt,
   (52)   U.S. Cl.                                                            solvate, hydrate, or clathrate, are provided herein. Also pro-
          USPC ........................................... 424/452; 514/323   vided are methods of treating, managing, or preventing vari-
   (58)   Field of Classification Search                                      ous disorders, such as cancer or an inflannnatory disease.
          CPC ..... A61K 31/454; A61K 47/26; A61K 47/36;
                                         A61K 9/4858; A61K 9/4866                                12 Claims, No Drawings
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 111 of 148 PageID: 111


                                                         US 8,828,427 B2
                                  1                                                                         2
         FORMULATIONS OF 4-AMIN0-2-(2,6-                                    prodrug, salt, solvate, hydrate, or clathrate thereof, in the
      DIOXOPIPERIDINE-3-YL)ISOINDOLINE-1,3-                                 dosage forms described herein.
                    DIONE
                                                                                                    3 .1. Definitions
    This application claims priority to U.S. Provisional Appli-
  cation No. 61/179,678, filed May 19, 2009, the entirety of                   As used herein and unless otherwise indicated, a compo-
  which is incorporated herein by reference.                                sition that is "substantially free" of a compound means that
                                                                            the composition contains less than about 20 percent by
                             1. FIELD                                       weight, more preferably less than about 10 percent by weight,
                                                                       10   even more preferably less than about 5 percent by weight, and
     Provided herein are formulations and dosage forms of                   most preferably less than about 3 percent by weight of the
  pomalidomide, i.e., 4-amino-2-(2,6-dioxopiperidine-3-yl)                  compound.
  isoindoline-1 ,3-dione or CC-404 7. Methods of using the for-                As used herein and unless otherwise indicated, the term
  mulations and dosage forms are also provided herein.                      "stereomerically pure" means a composition that comprises
                                                                       15
                                                                            one stereoisomer of a compound and is substantially free of
                        2. BACKGROUND                                       other stereoisomers of that compound. For example, a stereo-
                                                                            merically pure composition of a compound having one chiral
     Drug substances are usually administered as part of a for-             center will be substantially free of the opposite enantiomer of
  mulation in combination with one or more other agents that           20   the compound. A stereomerically pure composition of a com-
  serve varied and specialized pharmaceutical functions. Dos-               pound having two chiral centers will be substantially free of
  age forms of various types may be made through selective use              other diastereomers of the compound. A typical stereomeri-
  of pharmaceutical excipients. As pharmaceutical excipients                cally pure compound comprises greater than about 80 percent
  have various functions and contribute to the pharmaceutical               by weight of one stereoisomer of the compound and less than
  formulations in many different ways, e.g., solubilization,           25   about 20 percent by weight of other stereoisomers of the
  dilution, thickening, stabilization, preservation, coloring, fla-         compound, more preferably greater than about 90 percent by
  voring, etc. The properties that are commonly considered                  weight of one stereoisomer of the compound and less than
  when formulating an active drug substance include bioavail-               about 10 percent by weight of the other stereoisomers of the
  ability, ease of manufacture, ease of administration, and sta-            compound, even more preferably greater than about 95 per-
  bility of the dosage form. Due to the varying properties of the      30   cent by weight of one stereoisomer of the compound and less
  active drug substance to be formulated, dosage forms typi-                than about 5 percent by weight of the other stereoisomers of
  cally require pharmaceutical excipients that are uniquely tai-            the compound, and most preferably greater than about 97
  lored to the active drug substance in order to achieve advan-             percent by weight of one stereoisomer of the compound and
  tageous physical and pharmaceutical properties.                           less than about 3 percent by weight of the other stereoisomers
     Pomalidomide, which is also known as CC-404 7, is chemi-          35   of the compound.
  cally named 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindo-                     As used herein and unless otherwise indicated, the term
                                                                            "enantiomerically pure" means a stereomerically pure com-
  line-1,3-dione. Pomalidomide is an immunomodulatory
                                                                            position of a compound having one chiral center.
  compound that inhibits, for example, LPS induced monocyte
                                                                               As used herein, unless otherwise specified, the term "phar-
  TNFa, IL-l~, IL-12, IL-6, MIP-1, MCP-1, GM-CSF, G-CSF,
                                                                       40   maceutically acceptable salt( s)," as used herein includes, but
  and COX-2 production. The compound is also known to                       is not limited to, salts of acidic or basic moieties of thalido-
  co-stimulate the activation of T-cells. Pomalidomide and                  mide. Basic moieties are capable of forming a wide variety of
  method of synthesizing the compound are described, e.g., in               salts with various inorganic and organic acids. The acids that
  U.S. Pat. No. 5,635,517, the entirety of which is incorporated            can be used to prepare pharmaceutically acceptable acid addi-
  herein by reference.                                                 45   tion salts of such basic compounds are those that form non-
     Due to its diversified pharmacological properties, pomali-             toxic acid addition salts, i.e., salts containing pharmacologi-
  domide is useful in treating, preventing, and/or managing                 cally acceptable anions. Suitable organic acids include, but
  various diseases or disorders. Thus, a need exists as to dosage           are not limited to, maleic, fumaric, benzoic, ascorbic, suc-
  forms of pomalidomide having advantageous physical and                    cinic, acetic, formic, oxalic, propionic, tartaric, salicylic, cit-
  pharmaceutical properties.                                           50   ric, gluconic, lactic, mandelic, cinnamic, oleic, tannic, aspar-
                                                                            tic, stearic, palmitic, glycolic, glutamic, gluconic, glucaronic,
                          3.SUMMARY                                         saccharic, isonicotinic, methanesulfonic, ethanesulfonic,
                                                                            p-toluenesulfonic, benzenesulfonic acids, or pamoic (i.e.,
     Provided herein are pharmaceutical dosage forms of poma-               1,1 '-methylene-bis-(2-hydroxy-3-naphthoate) acids. Suit-
  lidomide, or a pharmaceutically acceptable stereoisomer,             55   able inorganic acids include, but are not limited to, hydro-
  prodrug, salt, solvate, hydrate, or clathrate thereof. Also pro-          chloric, hydrobromic, hydroiodic, sulfuric, phosphoric, or
  vided herein are methods of treating, managing, or preventing             nitric acids. Compounds that include an amine moiety can
  diseases and conditions such as, but not limited to, cancer,              form pharmaceutically acceptable salts with various amino
  pain, Macular Degeneration, a skin disease, a pulmonary                   acids, in addition to the acids mentioned above. Chemical
  disorder, an asbestos-related disorder, a parasitic disease, an      60   moieties that are acidic in nature are capable of forming base
  immunodeficiency disorder, a CNS disorder, CNS injury,                    salts with various pharmacologically acceptable cations.
  atherosclerosis, a sleep disorder, hemoglobinopathy, anemia,              Examples of such salts are alkali metal or alkaline earth metal
  an inflammatory disease, an autoimmune disease, a viral dis-              salts and, particularly, calcium, magnesium, sodium, lithium,
  ease, a genetic disease, an allergic disease, a bacterial disease,        zinc, potassium, or iron salts.
  an ocular neovascular disease, a choroidal neovascular dis-          65      As used herein, and unless otherwise specified, the term
  ease, a retina neovascular disease, and rubeosis, using poma-             "solvate" means a compound provided herein or a salt
  lidomide, or a pharmaceutically acceptable stereoisomer,                  thereof, that further includes a stoichiometric or non-sto-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 112 of 148 PageID: 112


                                                         US 8,828,427 B2
                                 3                                                                         4
  ichiometric amount of solvent bound by non-covalent inter-                terms encompass modulating the threshold, development
  molecular forces. Where the solvent is water, the solvate is a            and/or duration of the disease or disorder, or changing the
  hydrate.                                                                  way that a patient responds to the disease or disorder.
     As used herein and unless otherwise indicated, the teen                   As used herein, and unless otherwise specified, the term
  "prodrug" means a derivative of a compound that can hydro-                "about," when used in connection with doses, amounts, or
  lyze, oxidize, or otherwise react under biological conditions             weight percent of ingredients of a composition or a dosage
  (in vitro or in vivo) to provide the compound. Examples of                form, means dose, amount, or weight percent that is recog-
  prodrugs include, but are not limited to, derivatives of thali-           nized by those of ordinary skill in the art to provide a phar-
  domide that include biohydrolyzable moieties such as biohy-               macological effect equivalent to that obtained from the speci-
  drolyzable amides, biohydrolyzable esters, biohydrolyzable           10   fied dose, amount, or weight percent is encompassed.
  carbamates, biohydrolyzable carbonates, biohydrolyzable                   Specifically, the term "about" contemplates a dose, amount,
  ureides, and biohydrolyzable phosphate analogues. Other                   or weight percent within 30%, 25%, 20%, 15%, 10%, or 5%
  examples of prodrugs include derivatives of thalidomide that              of the specified dose, amount, or weight percent is encom-
  include -NO, -N0 2 , -ONO, or -ON0 2 moieties.                            passed.
     As used herein and unless otherwise indicated, the terms          15      As used herein, and unless otherwise specified, the term
  "biohydrolyzable carbamate," "biohydrolyzable carbonate,"                 "stable," when used in connection with a formulation or a
  "biohydrolyzable ureide," "biohydrolyzable phosphate"                     dosage form, means that the active ingredient of the formu-
  mean a carbamate, carbonate, ureide, or phosphate, respec-                lation or dosage form remains solubilized for a specified
  tively, of a compound that either: 1) does not interfere with the         amount of time and does not significantly degrade or aggre-
  biological activity of the compound but can confer upon that         20   gate or become otherwise modified (e.g., as determined, for
  compound advantageous properties in vivo, such as uptake,                 example, by HPLC). In some embodiments, about 70 percent
  duration of action, or onset of action; or 2) is biologically             or greater, about 80 percent or greater or about 90 percent or
  inactive but is converted in vivo to the biologically active              greater of the compound remains solubilized after the speci-
  compound. Examples of biohydrolyzable carbamates                          fied period.
  include, but are not limited to, lower alkylamines, substituted      25
  ethylenediamines, aminoacids, hydroxyalkylamines, hetero-                                4. DETAILED DESCRIPTION
  cyclic and heteroaromatic amines, and poly ether amines.
     As used herein and unless otherwise indicated, the term                   Provided herein are pharmaceutical dosage forms of poma-
  "biohydrolyzable ester" means an ester of a compound that                 lidomide, or a pharmaceutically acceptable stereoisomer,
  either: 1) does not interfere with the biological activity of the    30   prodrug, salt, solvate, hydrate, or clathrate thereof. In some
  compound but can confer upon that compound advantageous                   embodiments, the dosage forms are suitable for oral admin-
  properties in vivo, such as uptake, duration of action, or onset          istration to a patient. In other embodiments, the dosage forms
  of action; or 2) is biologically inactive but is converted in vivo        provided herein exhibit advantageous physical and/or phar-
  to the biologically active compound. Examples ofbiohydro-                 macological properties. Such properties include, but are not
  lyzable esters include, but are not limited to, lower alkyl          35   limited to, ease of assay, content uniformity, flow properties
  esters, alkoxyacyloxy esters, alkyl acylamino alkyl esters,               for manufacture, dissolution and bioavailability, and stability.
  and choline esters.                                                       In certain embodiments, the dosage forms provided herein
     As used herein and unless otherwise indicated, the term                have a shelflife of at least about 12 months, at least about 24
  "biohydrolyzable amide" means an amide of a compound that                 months, or at least about 36 months without refrigeration.
  either: 1) does not interfere with the biological activity of the    40      Also provided herein are kits comprising pharmaceutical
  compound but can confer upon that compound advantageous                   compositions and dosage forms provided herein. Also pro-
  properties in vivo, such as uptake, duration of action, or onset          vided herein are methods of treating, managing, and/or pre-
  of action; or 2) is biologically inactive but is converted in vivo        venting a disease or condition, which comprises administer-
  to the biologically active compound. Examples ofbiohydro-                 ing to a patient in need thereof a pharmaceutical composition
  lyzable amides include, but are not limited to, lower alkyl          45   or a dosage form provided herein.
  amides, a-amino acid amides, alkoxyacyl amides, and alky-
  laminoalkylcarbonyl amides.                                                           4.1 Compositions and Dosage Forms
     As used herein, and unless otherwise specified, the terms
  "treat," "treating" and "treatment" contemplate an action that               In one embodiment, provided herein is a single unit dosage
  occurs while a patient is suffering from the specified disease       50   form suitable for oral administration to a human comprising:
  or disorder, which reduces the severity of the disease or dis-            an amount equal to or greater than about 1, 5, 10, 15, 20, 25,
  order, or retards or slows the progression of the disease or              30, 50, 75, 100, 150, or 200 mg of an active ingredient; and a
  disorder.                                                                 pharmaceutically acceptable excipient; wherein the active
     As used herein, and unless otherwise specified, the terms              ingredient is pomalidomide, or a pharmaceutically accept-
  "prevent," "preventing" and "prevention" refer to the preven-        55   able stereoisomer, prodrug, salt, solvate, or clathrate thereof.
  tion of the onset, recurrence or spread of a disease or disorder,         In some embodiments, the amount of active ingredient is from
  or of one or more symptoms thereof. The terms "prevent,"                  about 0.1 to about 100 mg, from about 0.5 to about 50 mg,
  "preventing" and "prevention" contemplate an action that                  from, about 0.5 to about 25 mg, from about 1 mg to about 10
  occurs before a patient begins to suffer from the specified               mg, from about 0.5 to about 5 mg, or from about 1 mg to about
  disease or disorder, which inhibits or reduces the severity of       60   5 mg. In one embodiment, the amount of the active ingredient
  the disease or disorder.                                                  is about 0.5 mg. In another embodiment, the amount of the
     As used herein, and unless otherwise indicated, the terms              active ingredient is about 1 mg. In another embodiment, the
  "manage," "managing" and "management" encompass pre-                      amount of the active ingredient is about 2 mg. In another
  venting the recurrence of the specified disease or disorder in            embodiment, the amount of the active ingredient is about 5
  a patient who has already suffered from the disease or disor-        65   mg.
  der, and/or lengthening the time that a patient who has suf-                 Pharmaceutical compositions and formulations provided
  fered from the disease or disorder remains in remission. The              herein can be presented as discrete dosage forms, such as
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 113 of 148 PageID: 113


                                                          US 8,828,427 B2
                                  5                                                                         6
  capsules (e.g., gelcaps ), caplets, tablets, troches, lozenges,            from about 0.1 to about 5 weight percent of total weight of the
  dispersions, and suppositories each containing a predeter-                 composition. In another embodiment, pomalidomide, or a
  mined amount of an active ingredient as a powder or in                     pharmaceutically acceptable stereoisomer, prodrug, salt, sol-
  granules, a solution, or a suspension in an aqueous or non-                vate, or clathrate thereof, comprises from about 0.1 to about 3
  aqueous liquid, an oil-in-water emulsion, or a water-in-oil                weight percent of total weight of the composition. In another
  liquid emulsion. Because of their ease of administration, tab-             embodiment, pomalidomide, or a pharmaceutically accept-
  lets, caplets, and capsules represent a preferred oral dosage              able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  unit forms.                                                                comprises from about 0.5 to about 3 weight percent of total
     Tablets, caplets, and capsules typically contain from about             weight of the composition. In another embodiment, pomali-
  50 mg to about 500 mg of the pharmaceutical composition
                                                                        10   domide, or a pharmaceutically acceptable stereoisomer, pro-
  (i.e., active ingredient and excipient(s)). Capsules can be of
                                                                             drug, salt, solvate, or clathrate thereof, comprises from about
  any size. Examples of standard sizes include #000, #00, #0,
                                                                             0.5 to about 2 weight percent of total weight of the composi-
  #1, #2, #3, #4, and #5. See, e.g., Remington's Pharmaceutical
  Sciences, page 1658-1659 (Alfonso Gennaro ed., Mack Pub-                   tion. In another embodiment, pomalidomide, or a pharmaceu-
  lishing Company, Easton Pa., 18th ed., 1990), which is incor-         15   tically acceptable stereoisomer, prodrug, salt, solvate, or
  porated by reference. In some embodiments, capsules pro-                   clathrate thereof, comprises about 1 weight percent of total
  vided herein are of size #1 or larger, #2 or larger, or #4 or              weight of the composition. In another embodiment, pomali-
  larger.                                                                    domide, or a pharmaceutically acceptable stereoisomer, pro-
     Also provided herein are anhydrous pharmaceutical com-                  drug, salt, solvate, or clathrate thereof, comprises about 0.8
  positions and dosage forms including an active ingredient,            20   weight percent of total weight of the composition. In another
  since water can facilitate the degradation of some com-                    embodiment, pomalidomide, or a pharmaceutically accept-
  pounds. For example, the addition of water (e.g., 5 percent) is            able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  widely accepted in the pharmaceutical arts as a means of                   comprises about 2 weight percent of total weight of the com-
  simulating shelf-life, i.e., long-term storage in order to deter-          position. In another embodiment, pomalidomide, or a phar-
  mine characteristics such as shelf-life or the stability of for-      25   maceutically acceptable stereoisomer, prodrug, salt, solvate,
  mulations over time. See, e.g., Jens T. Carstensen, Drug Sta-              or clathrate thereof, comprises about 1.7 weight percent of
  bility: Principles & Practice, 2d. Ed., Marcel Dekker, NY,                 total weight of the composition.
  N.Y., 1995, pp. 379-80. In effect, water and heat accelerate                  In one embodiment, the active ingredient and carrier, dilu-
  decomposition. Thus, the effect of water on a formulation can              ent, binder, or filler are directly blended as described herein
  be of great significance since moisture and/or humidity are           30   elsewhere. In another embodiment, the carrier, diluent,
  commonly encountered during manufacture, handling, pack-                   binder, or filler comprises mannitol and/or starch. In one
  aging, storage, shipment, and use of formulations.                         embodiment, the mannitol is spray dried mannitol. In another
     An anhydrous pharmaceutical compositions should be pre-                 embodiment, the starch is pregelatinized starch.
  pared and stored such that the anhydrous nature is main-                      In one embodiment, the carrier, diluent, binder, or filler
  tained. Accordingly, in some embodiments, anhydrous com-              35   comprises from about 70 to about 99 weight percent of total
  positions are packaged using materials known to prevent                    weight of the composition. In another embodiment, the car-
  exposure to water such that they can be included in suitable               rier, diluent, binder, or filler comprises from about 80 to about
  formulary kits. Examples of suitable packaging include, but                99 weight percent of total weight of the composition. In
  are not limited to, hermetically sealed foils, plastic or the like,        another embodiment, the carrier, diluent, binder, or filler
  unit dose containers, blister packs, and strip packs.                 40   comprises from about 85 to about 99 weight percent of total
     In this regard, also provided herein is a method of preparing           weight of the composition. In another embodiment, the car-
  a solid pharmaceutical formulation including an active ingre-              rier, diluent, binder, or filler comprises from about 90 to about
  dient through admixing the active ingredient and an excipient              99 weight percent of total weight of the composition. In
  under anhydrous or low moisture/humidity conditions,                       another embodiment, the carrier, diluent, binder, or filler
  wherein the ingredients are substantially free of water. The          45   comprises from about 95 to about 99 weight percent of total
  method can further include packaging the anhydrous or non-                 weight of the composition. In another embodiment, the car-
  hygroscopic solid formulation under low moisture condi-                    rier, diluent, binder, or filler comprises about 98 weight per-
  tions. By using such conditions, the risk of contact with water            cent of total weight of the composition. In another embodi-
  is reduced and the degradation of the active ingredient can be             ment, the carrier, diluent, binder, or filler comprises about 99
  prevented or substantially reduced.                                   50   weight percent of total weight of the composition.
     Also provided herein are lactose-free pharmaceutical com-                  In one embodiment, the dosage forms provided herein
  positions and dosage forms. Compositions and dosage forms                  comprise both mannitol and starch. In one embodiment, man-
  that comprise an active ingredient that is a primary or second-            nitol and starch comprise from about 70 to about 99 weight
  ary amine are preferably lactose-free. As used herein, the term            percent of total weight of the composition. In another
  "lactose-free" means that the amount of lactose present, if           55   embodiment, mannitol and starch comprise from about 80 to
  any, is insufficient to substantially increase the degradation             about 99 weight percent of total weight of the composition. In
  rate of an active ingredient that is a primary or secondary                another embodiment, mannitol and starch comprise from
  amine. Lactose-free compositions provided herein can com-                  about 85 to about 99 weight percent of total weight of the
  prise excipients which are well known in the art and are listed            composition. In another embodiment, mannitol and starch
  in the USP (XXI)/NF (XVI), which is incorporated herein by            60   comprise from about 90 to about 99 weight percent of total
  reference.                                                                 weight of the composition. In another embodiment, mannitol
     In one embodiment, pomalidomide, or a pharmaceutically                  and starch comprise from about 95 to about 99 weight percent
  acceptable stereoisomer, prodrug, salt, solvate, or clathrate              of total weight of the composition. In another embodiment,
  thereof, comprises from about 0.1 to about 10 weight percent               mannitol and starch comprise about 98 weight percent of total
  of total weight of the composition. In another embodiment,            65   weight of the composition. In another embodiment, mannitol
  pomalidomide, or a pharmaceutically acceptable stereoiso-                  and starch comprise about 99 weight percent of total weight
  mer, prodrug, salt, solvate, or clathrate thereof, comprises               of the composition.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 114 of 148 PageID: 114


                                                           US 8,828,427 B2
                                   7                                                                         8
     In one embodiment, the ratio of mannitol:starch in the                   mg. In one embodiment, the sodium stearyl fumarate is
  dosage form is from about 1: 1 to about 1:1.5. In one embodi-               present at an amount of about 0.16 mg.
  ment, the ratio of mannitol: starch in the dosage form is about                 In one embodiment, provided herein is a dosage form com-
  1: 1.3.                                                                     prising: 1) pomalidomide, or a pharmaceutically acceptable
     In another embodiment, the dosage form comprises a lubri-                stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  cant. In one embodiment, the dosage form comprises about                    present at an amount that provides about 0.5 mg potency of
  0.2, 0.3, 0.5, 0.6, or 0.8 mg oflubricant. In another embodi-               pomalidomide; 2) about 35 mg of pregelatinized starch; 3)
  ment, the dosage form comprises about 0.16, 0.32, 0.64, or                  about 0.16 mg of sodium stearyl fumarate; and 4) spray dried
  0.75 mg of lubricant. In one embodiment, the lubricant is                   mannitol at an amonnt that brings the total weight of the
                                                                         10
  sodium stearyl fumarate (PRUV).                                             dosage form to 62.5 mg. In one embodiment, the dosage form
     In one embodiment, the lubricant, e.g., PRUV, comprises                  is suitable for administration in a size 4 or larger capsule.
  from about 0.01 to about 5 weight percent of total weight of                    In one embodiment, provided herein is a dosage form com-
  the composition. In another embodiment, the lubricant, e.g.,                prising: 1) pomalidomide, or a pharmaceutically acceptable
  PRUV, comprises from about 0.01 to about 1 weight percent              15
                                                                              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  of total weight of the composition. In another embodiment,                  present at an amount that provides about 1 mg potency of
  the lubricant, e.g., PRUV, comprises from about 0.1 to about                pomalidomide; and 2) a pharmaceutically acceptable excipi-
  1 weight percent of total weight of the composition. In                     ent. In one embodiment, the total weight of the dosage form is
  another embodiment, the lubricant, e.g., PRUV, comprises                    about 125 mg. In one embodiment, the dosage form is suitable
  from about 0.1 to about 0.5 weight percent of total weight of          20   for administration in a size 4 or larger capsule. In one embodi-
  the composition. In another embodiment, the lubricant, e.g.,                ment, the excipient comprises a carrier, diluent, binder, or
  PRUV, comprises from about 0.2 to about 0.3 weight percent                  filler. In one embodiment, the excipients comprise a carrier,
  of total weight of the composition. In another embodiment,                  diluent, binder, or filler and a lubricant.
  the lubricant, e.g., PRUV, comprises about 0.25 weight per-                     In one embodiment where the total weight of the dosage
  cent of total weight of the composition.                               25   form is about 125 mg, the carrier, diluent, binder, or filler
     In some embodiments, because it is typical to obtain poma-               comprises mannitol and/or starch. In one embodiment, the
  lidomide, or a pharmaceutically acceptable stereoisomer,                    excipient comprises both mannitol and starch. In one embodi-
  prodrug, salt, solvate, or clathrate thereof, at a purity of less           ment, where both mannitol and starch are present in the
  than 100%, the formulations and dosage forms provided                       dosage form, the dosage form comprises about 70 mg of
  herein may be defined as compositions, formulations, or dos-           30   starch, and the remaining weight is filled by starch. In one
  age forms that comprise pomalidomide, or a pharmaceuti-                     embodiment, the mannitol is spray dried mannitol. In another
  cally acceptable stereoisomer, prodrug, salt, solvate, or clath-            embodiment, the starch is pregelatinized starch.
  rate thereof, at an amount that provides the potency of a                       In one embodiment where the total weight of the dosage
  specified amount of 100% pure pomalidomide.                                 form is about 125 mg and where a lubricant is present, the
     For example, in one embodiment, provided herein is a                35   lubricant is sodium stearyl fumarate. In one embodiment, the
  single unit dosage form comprising: 1) pomalidomide, or a                   sodium stearyl fumarate is present at an amount of about 0.3
  pharmaceutically acceptable stereoisomer, prodrug, salt, sol-               mg. In one embodiment, the sodium stearyl fumarate is
  vate, or clathrate thereof, present at an amount that provides              present at an amount of about 0.32 mg.
  about 0.5, 1, 2, 3, 4, or 5 mg potency of pomalidomide; and 2)                  In one embodiment, provided herein is a dosage form com-
  about 60, 120, 250, 180, 240, or 300 mg of a carrier, diluent,         40   prising: 1) pomalidomide, or a pharmaceutically acceptable
  binder, or filler, respectively. In one embodiment, the amount              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  of a carrier, diluent, binder, or filler is about 62, 124, 248, 177,        present at an amount that provides about 1 mg potency of
  236, or 295 mg, respectively.                                               pomalidomide; 2) about 70 mg of pregelatinized starch; 3)
     In one embodiment, provided herein is a dosage form com-                 about 0.32 mg of sodium stearyl fumarate; and 4) spray dried
  prising: 1) pomalidomide, or a pharmaceutically acceptable             45   mannitol at an amonnt that brings the total weight of the
  stereoisomer, prodrug, salt, solvate, or clathrate thereof                  dosage form to 125 mg. In one embodiment, the dosage form
  present at an amount that provides about 0.5 mg potency of                  is suitable for administration in a size 4 or larger capsule.
  pomalidomide; and 2) a pharmaceutically acceptable excipi-                      In one embodiment, provided herein is a dosage form com-
  ent. In one embodiment, the total weight of the dosage form is              prising: 1) pomalidomide, or a pharmaceutically acceptable
  about 62.5 mg. In one embodiment, the dosage form is suit-             50   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  able for administration in a size 4 or larger capsule. In one               present at an amount that provides about 2 mg potency of
  embodiment, the excipient comprises a carrier, diluent,                     pomalidomide; and 2) a pharmaceutically acceptable excipi-
  binder, or filler. In one embodiment, the excipients comprise               ent. In one embodiment, the total weight of the dosage form is
  a carrier, diluent, binder, or filler and a lubricant.                      about 250 mg. In one embodiment, the dosage form is suitable
     In one embodiment where the total weight of the dosage              55   for administration in a size 2 or larger capsule. In one embodi-
  form is about 62.5 mg, the carrier, diluent, binder, or filler              ment, the excipient comprises a carrier, diluent, binder, or
  comprises mannitol and/or starch. In one embodiment, the                    filler. In one embodiment, the excipients comprise a carrier,
  excipient comprises both mannitol and starch. In one embodi-                diluent, binder, or filler and a lubricant.
  ment, where both mannitol and starch are present in the                         In one embodiment where the total weight of the dosage
  dosage form, the dosage form comprises about 35 mg of                  60   form is about 250 mg, the carrier, diluent, binder, or filler
  starch, and the remaining weight is filled by starch. In one                comprises mannitol and/or starch. In one embodiment, the
  embodiment, the mannitol is spray dried mannitol. In another                excipient comprises both mannitol and starch. In one embodi-
  embodiment, the starch is pregelatinized starch.                            ment, where both mannitol and starch are present in the
     In one embodiment where the total weight of the dosage                   dosage form, the dosage form comprises about 140 mg of
  form is about 62.5 mg and where a lubricant is present, the            65   starch, and the remaining weight is filled by starch. In one
  lubricant is sodium stearyl fumarate. In one embodiment, the                embodiment, the mannitol is spray dried mannitol. In another
  sodium stearyl fumarate is present at an amount of about 0.2                embodiment, the starch is pregelatinized starch.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 115 of 148 PageID: 115


                                                        US 8,828,427 B2
                                 9                                                                      10
      In one embodiment where the total weight of the dosage              starch, and the remaining weight is filled by starch. In one
  form is about 250 mg and where a lubricant is present, the              embodiment, the mannitol is spray dried mannitol. In another
  lubricant is sodium stearyl fumarate. In one embodiment, the            embodiment, the starch is pregelatinized starch.
  sodium stearyl fumarate is present at an amount of about 0.6                In one embodiment where the total weight of the dosage
  mg. In one embodiment, the sodium stearyl fumarate is                   form is about 240 mg and where a lubricant is present, the
  present at an amount of about 0.64 mg.                                  lubricant is sodium stearyl fumarate. In one embodiment, the
      In one embodiment, provided herein is a dosage form com-            sodium stearyl fumarate is present at an amount of about 0.6
  prising: 1) pomalidomide, or a pharmaceutically acceptable              mg.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
  present at an amount that provides about 2 mg potency of           10   prising: 1) pomalidomide, or a pharmaceutically acceptable
  pomalidomide; 2) about 140 mg of pregelatinized starch; 3)              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  about 0.64 mg of sodium stearyl fumarate; and4) spray dried             present at an amount that provides about 4 mg potency of
  mannitol at an amount that brings the total weight of the               pomalidomide; 2) about 134.4 mg of pregelatinized starch; 3)
  dosage form to 250 mg. In one embodiment, the dosage form               about 0.6 mg of sodium stearyl fumarate; and 4) spray dried
  is suitable for administration in a size 2 or larger capsule.      15   mannitol at an amount that brings the total weight of the
      In one embodiment, provided herein is a dosage form com-            dosage form to 240 mg. In one embodiment, the dosage form
  prising: 1) pomalidomide, or a pharmaceutically acceptable              is suitable for administration in a size 2 or larger capsule.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
  present at an amount that provides about 3 mg potency of                prising: 1) pomalidomide, or a pharmaceutically acceptable
  pomalidomide; and 2) a pharmaceutically acceptable excipi-         20   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  ent. In one embodiment, the total weight of the dosage form is          present at an amount that provides about 5 mg potency of
  about 180 mg. In one embodiment, the dosage form is suitable            pomalidomide; and 2) a pharmaceutically acceptable excipi-
  for administration in a size 2 or larger capsule. In one embodi-        ent. In one embodiment, the total weight of the dosage form is
  ment, the excipient comprises a carrier, diluent, binder, or            about 300 mg. In one embodiment, the dosage form is suitable
  filler. In one embodiment, the excipients comprise a carrier,      25   for administration in a size 1 or larger capsule. In one embodi-
  diluent, binder, or filler and a lubricant.                             ment, the excipient comprises a carrier, diluent, binder, or
      In one embodiment where the total weight of the dosage              filler. In one embodiment, the excipients comprise a carrier,
  form is about 180 mg, the carrier, diluent, binder, or filler           diluent, binder, or filler and a lubricant.
  comprises mannitol and/or starch. In one embodiment, the                    In one embodiment where the total weight of the dosage
  excipient comprises both mannitol and starch. In one embodi-       30   form is about 300 mg, the carrier, diluent, binder, or filler
  ment, where both mannitol and starch are present in the                 comprises mannitol and/or starch. In one embodiment, the
  dosage form, the dosage form comprises about 100 mg of                  excipient comprises both mannitol and starch. In one embodi-
  starch, and the remaining weight is filled by starch. In one            ment, where both mannitol and starch are present in the
  embodiment, the mannitol is spray dried mannitol. In another            dosage form, the dosage form comprises about 168 mg of
  embodiment, the starch is pregelatinized starch.                   35   starch, and the remaining weight is filled by starch. In one
      In one embodiment where the total weight of the dosage              embodiment, the mannitol is spray dried mannitol. In another
  form is about 180 mg and where a lubricant is present, the              embodiment, the starch is pregelatinized starch.
  lubricant is sodium stearyl fumarate. In one embodiment, the                In one embodiment where the total weight of the dosage
  sodium stearyl fumarate is present at an amount of about 0.5            form is about 300 mg and where a lubricant is present, the
  mg. In one embodiment, the sodium stearyl fumarate is              40   lubricant is sodium stearyl fumarate. In one embodiment, the
  present at an amount of about 0.45 mg.                                  sodium stearyl fumarate is present at an amount of about 0.8
      In one embodiment, provided herein is a dosage form com-            mg. In one embodiment, the sodium stearyl fumarate is
  prising: 1) pomalidomide, or a pharmaceutically acceptable              present at an amount of about 0.75 mg.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
  present at an amount that provides about 3 mg potency of           45   prising: 1) pomalidomide, or a pharmaceutically acceptable
  pomalidomide; 2) about 100.8 mg of pregelatinized starch; 3)            stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  about 0.45 mg of sodium stearyl fumarate; and 4) spray dried            present at an amount that provides about 5 mg potency of
  mannitol at an amount that brings the total weight of the               pomalidomide; 2) about 168 mg of pregelatinized starch; 3)
  dosage form to 180 mg. In one embodiment, the dosage form               about 0.75 mg of sodium stearyl fumarate; and 4) spray dried
  is suitable for administration in a size 2 or larger capsule.      50   mannitol at an amount that brings the total weight of the
      In one embodiment, provided herein is a dosage form com-            dosage form to 300 mg. In one embodiment, the dosage form
  prising: 1) pomalidomide, or a pharmaceutically acceptable              is suitable for administration in a size 1 or larger capsule.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In another embodiment, provided herein is a dosage form
  present at an amount that provides about 4 mg potency of                comprising pomalidomide, or a pharmaceutically acceptable
  pomalidomide; and 2) a pharmaceutically acceptable excipi-         55   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  ent. In one embodiment, the total weight of the dosage form is          present at an amount that provides about 0.5 mg potency of
  about 240 mg. In one embodiment, the dosage form is suitable            pomalidomide, which is stable for a period of at least about
  for administration in a size 2 or larger capsule. In one embodi-        12, about 24, or about 36 months without refrigeration. In
  ment, the excipient comprises a carrier, diluent, binder, or            some embodiments, the dosage form comprises mannitol
  filler. In one embodiment, the excipients comprise a carrier,      60   and/or starch. In one embodiment where both starch and
  diluent, binder, or filler and a lubricant.                             mannitol are present in the dosage form, starch is present at an
      In one embodiment where the total weight of the dosage              amount of about 35 mg, and mannitol is present at an amount
  form is about 240 mg, the carrier, diluent, binder, or filler           that brings the total weight of composition to about 62.5 mg.
  comprises mannitol and/or starch. In one embodiment, the                In some embodiments, the dosage form further comprises
  excipient comprises both mannitol and starch. In one embodi-       65   sodium stearyl fumarate at an amount of about 0.2 mg or
  ment, where both mannitol and starch are present in the                 about 0.16 mg. In some embodiments, provided herein is a
  dosage form, the dosage form comprises about 135 mg of                  dosage form comprising: 1) pomalidomide, or a pharmaceu-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 116 of 148 PageID: 116


                                                        US 8,828,427 B2
                                11                                                                      12
  tically acceptable stereoisomer, prodrug, salt, solvate, or             that brings the total weight of composition to about 300 mg.
  clathrate thereof, present at an amount that provides about 0.5         In some embodiments, the dosage form further comprises
  mg potency of pomalidomide; about 35 mg pregelatinized                  sodium stearyl fumarate at an amount of about 0.8 mg or
  starch; about 0.16 mg sodium stearyl fumarate; and spray                about 0.75 mg. In some embodiments, provided herein is a
  dried mannitol at an amount that brings the total weight of the         dosage form comprising: 1) pomalidomide, or a pharmaceu-
  dosage form to 62.5 mg; wherein the dosage form is stable for           tically acceptable stereoisomer, prodrug, salt, solvate, or
  a period of at least about 12, about 24, or about 36 months             clathrate thereof, present at an amount that provides about 5
  without refrigeration. In one embodiment, the dosage form is            mg potency of pomalidomide; about 168 mg pregelatinized
  suitable for administration in a size 4 or larger capsule.              starch; about 0.75 mg sodium stearyl fumarate; and spray
     In another embodiment, provided herein is a dosage form         10   dried mannitol at an amount that brings the total weight of the
  comprising pomalidomide, or a pharmaceutically acceptable               dosage form to 300 mg; wherein the dosage form is stable for
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,             a period of at least 12, about 24, or about 36 months without
  present at an amount that provides about 1 mg potency of                refrigeration. In one embodiment, the dosage form is suitable
  pomalidomide, which is stable for a period of at least about            for administration in a size 1 or larger capsule.
  12, about 24, or about 36 months without refrigeration. In         15      4 .1.1 Second Active Agents
  some embodiments, the dosage form comprises mannitol                       In certain embodiments, provided herein are compositions
  and/or starch. In one embodiment where both starch and                  and dosage form of pomalidomide, or a pharmaceutically
  mannitol are present in the dosage form, starch is present at an        acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  amount of about 70 mg, and mannitol is present at an amount             thereof, which may further comprise one or more secondary
  that brings the total weight of composition to about 125 mg.       20   active ingredients. Certain combinations may work synergis-
  In some embodiments, the dosage farm further comprises                  tically in the treatment of particular types diseases or disor-
  sodium stearyl fumarate at an amount of about 0.3 mg or                 ders, and conditions and symptoms associated with such dis-
  about 0.32 mg. In some embodiments, provided herein is a                eases or disorders. Pomalidomide, or a pharmaceutically
  dosage form comprising: 1) pomalidomide, or a pharmaceu-                acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  tically acceptable stereoisomer, prodrug, salt, solvate, or        25   thereof, can also work to alleviate adverse effects associated
  clathrate thereof, present at an amount that provides about 1           with certain second active agents, and vice versa.
  mg potency of pomalidomide; about 70 mg pregelatinized                     Specific second active compounds that can be contained in
  starch; about 0.32 mg sodium stearyl fumarate; and spray                the formulations and dosage forms provided herein vary
  dried mannitol at an amount that brings the total weight of the         depending on the specific indication to be treated, prevented
  dosage form to 125 mg; wherein the dosage form is stable for       30   or managed.
  a period of at least about 12, about 24, or about 36 months                For instance, for the treatment, prevention or management
  without refrigeration. In one embodiment, the dosage form is            of cancer, second active agents include, but are not limited to:
  suitable for administration in a size 4 or larger capsule.              semaxanib; cyclosporin; etanercept; doxycycline; bort-
     In another embodiment, provided herein is a dosage form              ezomib; acivicin; aclarubicin; acodazole hydrochloride;
  comprising pomalidomide, or a pharmaceutically acceptable          35   acronine; adozelesin; aldesleukin; altretamine; ambomycin;
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,             ametantrone acetate; amsacrine; anastrozole; anthramycin;
  present at an amount that provides about 2 mg potency of                asparaginase; asperlin; azacitidine; azetepa; azotomycin;
  pomalidomide, which is stable for a period of at least about            batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-
  12, about 24, or about 36 months without refrigeration. In              ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-
  some embodiments, the dosage form comprises mannitol               40   quinar sodium; bropirimine; busulfan; cactinomycin; calus-
  and/or starch. In one embodiment where both starch and                  terone; caracemide; carbetimer; carboplatin; carmustine;
  mannitol are present in the dosage form, starch is present at an        carubicin hydrochloride; carzelesin; cedefingol; celecoxib;
  amount of about 140 mg, and mannitol is present at an amount            chlorambucil; cirolemycin; cisplatin; cladribine; crisnatol
  that brings the total weight of composition to about 250 mg.            mesylate; cyclophosphamide; cytarabine; dacarbazine; dac-
  In some embodiments, the dosage form further comprises             45   tinomycin; daunorubicin hydrochloride; decitabine; dexor-
  sodium stearyl fumarate at an amount of about 0.6 mg or                 maplatin; dezaguanine; dezaguanine mesylate; diaziquone;
  about 0.64 mg. In some embodiments, provided herein is a                docetaxel; doxorubicin; doxorubicin hydrochloride; drolox-
  dosage form comprising: 1) pomalidomide, or a pharmaceu-                ifene; droloxifene citrate; dromostanolone propionate; dua-
  tically acceptable stereoisomer, prodrug, salt, solvate, or             zomycin; edatrexate; eflornithine hydrochloride; elsamitru-
  clathrate thereof, present at an amount that provides about 2      50   cin; enloplatin; enpromate; epipropidine; epirubicin
  mg potency ofpomalidomide; about 140 mg pregelatinized                  hydrochloride; erbulozole; esorubicin hydrochloride; estra-
  starch; about 0.64 mg sodium stearyl fumarate; and spray                mustine; estramustine phosphate sodium; etanidazole; etopo-
  dried mannitol at an amount that brings the total weight of the         side; etoposide phosphate; etoprine; fadrozole hydrochlo-
  dosage form to 250 mg; wherein the dosage form is stable for            ride; fazarabine; fenretinide; floxuridine; fludarabine
  a period of at least about 12, about 24, or about 36 months        55   phosphate; fluorouracil; fluorocitabine; fosquidone; fostrie-
  without refrigeration. In one embodiment, the dosage form is            cin sodium; gemcitabine; gemcitabine hydrochloride;
  suitable for administration in a size 2 or larger capsule.              hydroxyurea; idarubicin hydrochloride; ifosfamide; ilmofos-
     In another embodiment, provided herein is a dosage form              ine; iproplatin; irinotecan; irinotecan hydrochloride; lan-
  comprising pomalidomide, or a pharmaceutically acceptable               reotide acetate; letrozole; leuprolide acetate; liarozole hydro-
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,        60   chloride; lometrexol sodium; lomustine; losoxantrone
  present at an amount that provides about 5 mg potency of                hydrochloride; masoprocol; maytansine; mechlorethamine
  pomalidomide, which is stable for a period of at least about            hydrochloride; megestrol acetate; melengestrol acetate; mel-
  12, about 24, or about 36 months without refrigeration. In              phalan; menogaril; mercaptopurine; methotrexate; methotr-
  some embodiments, the dosage form comprises mannitol                    exate sodium; metoprine; meturedepa; mitindomide; mito-
  and/or starch. In one embodiment where both starch and             65   carcin; mitocromin; mitogillin; mitomalcin; mitomycin;
  mannitol are present in the dosage form, starch is present at an        mitosper; mitotane; mitoxantrone hydrochloride; mycophe-
  amount of about 168 mg, and mannitol is present at an amount            nolic acid; nocodazole; nogalamycin; ormaplatin; oxisuran;
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 117 of 148 PageID: 117


                                                         US 8,828,427 B2
                                13                                                                      14
  paclitaxel; pegaspargase; peliomycin; pentamustine; peplo-               (Gleevec®), imiquimod; immunostimulantpeptides; insulin-
  mycin sulfate; perfosfamide; pipobroman; piposulfan; pirox-              like growth factor-! receptor inhibitor; interferon agonists;
  antrone hydrochloride; plicamycin; plomestane; porfimer                  interferons; interleukins; iobenguane; iododoxorubicin;
  sodium; porfiromycin; prednimustine; procarbazine hydro-                 ipomeanol, 4-; iroplact; irsogladine; isobengazole; isohomo-
  chloride; puromycin; puromycin hydrochloride; pyrazofurin;               halicondrin B; itasetron; jasplakinolide; kahalalide F; lamel-
  riboprine; safingol; safingol hydrochloride; semustine;                  larin-N triacetate; lanreotide; leinamycin; lenograstim; len-
  simtrazene; sparfosate sodium; sparsomycin; spirogerma-                  tinan sulfate; leptolstatin; letrozole; leukemia inhibiting
  niumhydrochloride; spiromustine; spiroplatin; streptonigrin;             factor; leukocyte alpha interferon; leuprolide+estrogen+
  streptozocin; sulofenur; talisomycin; tecogalan sodium;                  progesterone; leuprorelin; levamisole; liarozole; linear
  taxotere; tegafur; teloxantrone hydrochloride; temoporfin;          10   polyamine analogue; lipophilic disaccharide peptide; lipo-
  teniposide; teroxirone; testolactone; thiamiprine; thiogua-              philic platinum compounds; lissoclinamide 7; lobaplatin;
  nine; thiotepa; tiazofurin; tirapazamine; toremifene citrate;            lombricine; lometrexol; lonidamine; losoxantrone; loxorib-
  trestolone acetate; triciribine phosphate; trimetrexate; trime-          ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-
  trexate glucuronate; triptorelin; tubulozole hydrochloride;              tides; maitansine; manr10statin A; marimastat; masoprocol;
  uracil mustard; uredepa; vapreotide; verteporfin; vinblastine       15   maspin; matrilysin inhibitors; matrix metalloproteinase
  sulfate; vincristine sulfate; vindesine; vindesine sulfate; vine-        inhibitors; menogaril; merbarone; meterelin; methioninase;
  pidine sulfate; vinglycinate sulfate; vinleurosine sulfate;              metoclopramide; MIF inhibitor; mifepristone; miltefosine;
  vinorelbine tartrate; vinzolidine sulfate; vinzolidine sulfate;          mirimostim; mitoguazone; mitolactol; mitomycin analogues;
  vorozole; zeniplatin; zinostatin; andzorubicinhydrochloride.             mitonafide; mitotoxin fibroblast growth factor-saporin;
     Other second agents include, but are not limited to: 20-epi-     20   mitoxantrone; mofarotene; molgramostim; Erbitux, human
  1,25 dihydroxyvitamin D3; 5-ethynyluracil; abiraterone;                  chorionic gonadotrophin; monophosphoryllipidA+myobac-
  aclarubicin; acylfulvene; adecypenol; adozelesin; aldesleu-              terium cell wall sk; mopidamol; mustard anticancer agent;
  kin; ALL-TK antagonists; altretamine; ambamustine; ami-                  mycaperoxide B; mycobacterial cell wall extract; myriapor-
  dox; amifostine; aminolevulinic acid; arnrubicin; amsacrine;             one; N-acetyldinaline; N-substituted benzamides; nafarelin;
  anagrelide; anastrozole; andrographolide; angiogenesis              25   nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-
  inhibitors; antagonist D; antagonist G; antarelix; anti-dorsal-          tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-
  izing morphogenetic protein-!; antiandrogen, prostatic car-              mide; nisamycin; nitric oxide modulators; nitroxide antioxi-
  cinoma; antiestrogen; antineoplaston; antisense oligonucle-              dant;        nitrullyn;      oblimersen        (Genasense®);
  otides; aphidicolin glycinate; apoptosis gene modulators;                06-benzylguanine; octreotide; okicenone; oligonucleotides;
  apoptosis regulators; apurinic acid; ara-CDP-DL-PTBA;               30   onapristone; ondansetron; ondansetron; oracin; oral cytokine
  arginine deaminase; amsacrine; atamestane; atrimustine; axi-             inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;
  nastatin 1; axinastatin 2; axinastatin 3; azasetron; azatoxin;           paclitaxel; paclitaxel analogues; paclitaxel derivatives;
  azatyrosine; baccatin III derivatives; balanol; batimastat;              palauamine; palmitoylrhizoxin; pamidronic acid; panax-
  BCR/ABL antagonists; benzochlorins; benzoylstaurospo-                    ytriol; panomifene; parabactin; pazelliptine; pegaspargase;
  rine; beta lactam derivatives; beta-alethine; betaclamycin B;       35   peldesine; pentosan polysulfate sodium; pentostatin; pentro-
  betulinic acid; bFGF inhibitor; bicalutamide; bisantrene;                zole; perflubron; perfosfamide; perillyl alcohol; phenazino-
  bisaziridinylspermine; bisnafide; bistratene A; bizelesin;               mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-
  breflate; bropirimine; budotitane; buthionine sulfoximine;               carpine hydrochloride; pirarubicin; piritrexim; placetin A;
  calcipotriol; calphostin C; camptothecin derivatives; capecit-           placetin B; plasminogen activator inhibitor; platinum com-
  abine; carboxamide-amino-triazole; carboxyamidotriazole;            40   plex; platinum compounds; platinum-triamine complex; par-
  CaRest M3; CARN 700; cartilage derived inhibitor; carze-                 timer sodium; porfiromycin; prednisone; propyl bis-acri-
  lesin; casein kinase inhibitors (ICOS); castanospermine;                 done; prostaglandin J2; proteasome inhibitors; protein
  cecropin B; cetrorelix; chlorins; chloroquinoxaline sulfona-             A-based immune modulator; protein kinase C inhibitor; pro-
  mide; cicaprost; cis-porphyrin; cladribine; clomifene ana-               tein kinase C inhibitors, microalgal; protein tyrosine phos-
  logues; clotrimazole; collismycinA; collismycin B; combre-          45   phatase inhibitors; purine nucleoside phosphorylase inhibi-
  tastatin A4;        combretastatin analogue;         conagenin;          tors; purpurins; pyrazoloacridine; pyridoxylatedhemoglobin
  crambescidin 816; crisnatol; cryptophycin 8; cryptophycinA               polyoxyethylene conjugate; raf antagonists; raltitrexed;
  derivatives; curacin A; cyclopentanthraquinones; cyclo-                  ramosetron; ras farnesyl protein transferase inhibitors; ras
  platam; cypemycin; cytarabine ocfosfate; cytolytic factor;               inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-
  cytostatin; dacliximab; decitabine; dehydrodidenmin B;              50   nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;
  deslorelin; dexamethasone; dexifosfamide; dexrazoxane;                   rohitukine; romurtide; roquinimex; rubiginone Bl; ruboxyl;
  dexverapamil; diaziquone; didenmin B; didox; diethylnor-                 safingol; saintopin; SarCNU; sarcophytol A; sargramostim;
  spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-              Sdi 1 mimetics; semustine; senescence derived inhibitor 1;
  cin; diphenyl spiromustine; docetaxel; docosanol; dolas-                 sense oligonucleotides; signal transduction inhibitors; sizofi-
  etron; doxifluridine; doxorubicin; droloxifene; dronabinol;         55   ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;
  duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-               solverol; somatomedin binding protein; sonermin; sparfosic
  mab; eflomithine; elemene; emitefur; epirubicin; epristeride;            acid; spicamycin D; spiromustine; splenopentin; spongistatin
  estramustine analogue; estrogen agonists; estrogen antago-               1; squalamine; stipiamide; stromelysin inhibitors; sulfi-
  nists; etanidazole; etoposide phosphate; exemestane; fadro-              nosine; superactive vasoactive intestinal peptide antagonist;
  zole; fazarabine; fenretinide; filgrastim; finasteride; fla-        60   suradista; suramin; swainsonine; tallimustine; tamoxifen
  vopiridol;      flezelastine;      fluasterone;     fludarabine;         methiodide; tauromustine; tazarotene; tecogalan sodium;
  fluorodaunorunicin hydrochloride; forfenimex; formestane;                tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;
  fostriecin; fotemustine; gadolinium texaphyrin; gallium                  teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;
  nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-         thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-
  abine; glutathione inhibitors; hepsulfam; heregulin; hexam-         65   malfasin; thymopoietin receptor agonist; thymotrinan; thy-
  ethylene bisacetamide; hypericin; ibandronic acid; idarubi-              roid stimulating hormone; tin ethyl etiopurpurin; tira-
  cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib             pazamine; titanocene bichloride; topsentin; toremifene;
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 118 of 148 PageID: 118


                                                        US 8,828,427 B2
                                15                                                                       16
  translation inhibitors; tretinoin; triacetyluridine; triciribine;           Examples of second active agents that may be used for the
  trimetrexate; triptorelin; tropisetron; turosteride; tyrosine            treatment, prevention and/or management of macular degen-
  kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;                eration and related syndromes include, but are not limited to,
  urogenital sinus-derived growth inhibitory factor; urokinase             a steroid, a light sensitizer, an integrin, an antioxidant, an
  receptor antagonists; vapreotide; variolin B; velaresol;                 interferon, a xanthine derivative, a growth hormone, a neu-
  veramine; verdins; verteporfin; vinorelbine; vinxaltine;                 trotrophic factor, a regulator of neovascularization, an anti-
  vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and                VEGF antibody, a prostaglandin, an antibiotic, a phytoestro-
  zinostatin stimalamer.                                                   gen, an anti-inflmatory compound or an antiangiogenesis
     Yet other second active agents include, but are not limited           compound, or a combination thereof. Specific examples
                                                                      10   include, but are not limited to, verteporfin, purlytin, an angio-
  to, 2-methoxyestradiol, telomestatin, inducers of apoptosis in
                                                                           static steroid, rhuFab, interferon-2a, pentoxifylline, tin
  multiple myeloma cells (such as, for example, TRAIL),
                                                                           etiopurpurin, motexafin, lucentis, lutetium, 9-fluoro-11 ,21-
  statins, semaxanib, cyclosporin, etanercept, doxycycline,
                                                                           dihydroxy-16, 17 -1-methylethylidinebis(oxy)pregna-1 ,4-di-
  bortezomib, oblimersen (Genasense®), remicade, docetaxel,                ene-3,20-dione, latanoprost (see U.S. Pat. No. 6,225,348),
  celecoxib, melphalan, dexamethasone (Decadron®), ste-               15   tetracycline and its derivatives, rifamycin and its derivatives,
  raids, gemcitabine, cisplatinum, temozolomide, etoposide,                macrolides, metronidazole (U.S. Pat. Nos. 6,218,369 and
  cyclophosphamide, temodar, carboplatin, procarbazine, glia-              6,015,803), genistein, genistin, 6'-0-Mal genistin, 6'-0-Ac
  del, tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxo-            genistin, daidzein, daidzin, 6'-0-Mal daidzin, daidzin, gly-
  tere, fluorouracil, leucovorin, irinotecan, xeloda, CPT-11,              citein, glycitin, 6'-0-Mal glycitin, biochaninA, formononetin
  interferon alpha, pegylated interferon alpha (e.g., PEG             20   (U.S. Pat. No. 6,001,368), triamcinolone acetamide, dexam-
  INTRON-A), capecitabine, cisplatin, thiotepa, fludarabine,               ethasone (U.S. Pat. No. 5,770,589), thalidomide, glutathione
  carboplatin, liposomal daunorubicin, cytarabine, doxetaxol,              (U.S. Pat. No. 5,632,984), basic fibroblast growth factor
  pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinorel-            (bFGF), transforming growth factor b (TGF -b), brain-derived
  bine, zoledronic acid, palmitronate, biaxin, busulphan, pred-            neurotrophic factor (BDNF), plasminogen activator factor
  nisone, bisphosphonate, arsenic trioxide, vincristine, doxo-        25   type 2 (PAI-2), EYE101 (Eyetech Pharmaceuticals),
  rubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,                   LY333531 (Eli Lilly), Miravant, and RETISERT implant
  estramustine sodium phosphate (Emcyt® ), sulindac, and eto-              (Bausch & Lomb). All of the references cited herein are
  poside.                                                                  incorporated in their entireties by reference.
     In another embodiment, examples of specific second                       Examples of second active agents that may be used for the
  agents according to the indications to be treated, prevented, or    30   treatment, prevention and/or management of skin diseases
  managed can be found in the following references, all of                 include, but are not limited to, keratolytics, retinoids, a-hy-
  which are incorporated herein in their entireties: U.S. Pat.             droxy acids, antibiotics, collagen, botulinum toxin, inter-
  Nos. 6,281,230 and 5,635,517; U.S. publication nos. 2004/                feron, steroids, and immunomodulatory agents. Specific
  0220144, 2004/0190609, 2004/0087546, 2005/0203142,                       examples include, but are not limited to, 5-fluorouracil, maso-
  2004/0091455, 2005/0100529, 2005/0214328, 2005/                     35   procol, trichloroacetic acid, salicylic acid, lactic acid, ammo-
  0239842,2006/0154880,2006/0122228, and 2005/0143344;                     nium lactate, urea, tretinoin, isotretinoin, antibiotics, col-
  and U.S. provisional application No. 60/631,870.                         lagen, botulinum toxin, interferon, corticosteroid,
     Examples of second active agents that may be used for the             transretinoic acid and collagens such as human placental
  treatment, prevention and/or management of pain include, but             collagen, animal placental collagen, Dermalogen, AlloDerm,
  are not limited to, conventional therapeutics used to treat or      40   Fascia, Cymetra, Autologen, Zyderm, Zyplast, Resoplast,
  prevent pain such as antidepressants, anticonvulsants, antihy-           and Isola gen.
  pertensives, anxiolytics, calcium channel blockers, muscle                  Examples of second active agents that may be used for the
  relaxants, non-narcotic analgesics, opioid analgesics, anti-             treatment, prevention and/or management of pulmonary hep-
  inflammatories, cox-2 inhibitors, immunomodulatory agents,               ertension and related disorders include, but are not limited to,
  alpha-adrenergic receptor agonists or antagonists, immuno-          45   anticoagulants, diuretics, cardiac glycosides, calcium chan-
  suppressive agents, corticosteroids, hyperbaric oxygen, ket-             nel blockers, vasodilators, prostacyclin analogues, endothelin
  amine, other anesthetic agents, NMDA antagonists, and other              antagonists, phosphodiesterase inhibitors (e.g., PDE V
  therapeutics found, for example, in the Physician's Desk                 inhibitors), endopeptidase inhibitors, lipid lowering agents,
  Reference 2003. Specific examples include, but are not lim-              thromboxane inhibitors, and other therapeutics known to
  ited to, salicylic acid acetate (Aspirin®), celecoxib (Cele-        50   reduce pulmonary artery pressure. Specific examples include,
  brex®), Enbrel®, ketamine, gabapentin (Neurontin®), phe-                 but are not limited to, warfarin (Coumadin®), a diuretic, a
  nyloin      (Dilantin®),      carbamazepine        (Tegretol®),          cardiac glycoside, digoxin-oxygen, diltiazem, nifedipine, a
  oxcarbazepine (Trileptal®), valproic acid (Depakene®),                   vasodilator such as prostacyclin (e.g., prostaglandin I2
  morphine sulfate, hydromorphone, prednisone, griseofulvin,               (PGI2), epoprostenol (EPO, Floran®), treprostinil (Remodu-
  penthonium, alendronate, dyphenhydramide, guanethidine,             55   lin®), nitric oxide (NO), bosentan (Tracleer®), amlodipine,
  ketorolac (Acular®), thyrocalcitonin, dimethylsulfoxide                  epoprostenol (Floran®), treprostinil (Remodulin®), prosta-
  (DMSO), clonidine (Catapress®), bretylium, ketanserin,                   cyclin, tadalafil (Cialis®), simvastatin (Zocor®), omapatrilat
  reserpine, droperidol, atropine, phentolamine, bupivacaine,              (Vanlev®), irbesartan (Avapro®), pravastatin (Pravachol®),
  lidocaine, acetaminophen, nortriptyline (Pamelor®), ami-                 digoxin, L-arginine, iloprost, betaprost, and sildenafil (Via-
  triptyline (Elavil®), imipramine (Tofranil®), doxepin (Sine-        60   gra®).
  quan®), clomipramine (Anafranil®), fluoxetine (Prozac®)                     Examples of second active agents that may be used for the
  sertraline (Zoloft®), naproxen, nefazodone (Serzone®), ven-              treatment, prevention and/or management of asbestos-related
  lafaxine (Effexor®), trazodone (Desyrel®), bupropion (Well-              disorders include, but are not limited to, anthracycline, plati-
  butrin®), mexiletine, nifedipine, propranolol, tramadol, lam-            num, alkylating agent, oblimersen (Genasense®), cisplati-
  otrigine, vioxx, ziconotide, ketamine, dextromethorphan,            65   num, cyclophosphamide, temodar, carboplatin, procarba-
  benzodiazepines, baclofen, tizanidine and phenoxyben-                    zine, gliadel, tamoxifen, topotecan, methotrexate, taxotere,
  zamme.                                                                   irinotecan, capecitabine, cisplatin, thiotepa, fludarabine, car-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 119 of 148 PageID: 119


                                                        US 8,828,427 B2
                                17                                                                     18
  boplatin, liposomal daunorubicin, cytarabine, doxetaxol,                apazone, zileuton, aurothioglucose, gold sodium thiomalate,
  pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinorel-           auranofin, methotrexate, colchicine, allopurinol, probenecid,
  bine, zoledronic acid, palmitronate, Biaxin, busulphan, pred-           sulfinpyrazone and benzbromarone or betamethasone and
  nisone, bisphosphonate, arsenic trioxide, vincristine, doxo-            other glucocorticoids; and an antiemetic agent, such as, but
  rubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,                  not limited to, metoclopromide, domperidone, prochlorpera-
  bleomycin, hyaluronidase, mitomycin C, mepacrine,                       zine, promethazine, chlorpromazine, trimethobenzamide,
  thiotepa, tetracycline and gemcitabine.                                 ondansetron, granisetron, hydroxyzine, acetylleucine mono-
     Examples of second active agents that may be used for the            ethanolamine, alizapride, azasetron, benzquinamide, biet-
  treatment, prevention and/or management of parasitic dis-               anautine, bromopride, buclizine, clebopride, cyclizine,
  eases include, but are not limited to, chloroquine, quinine,       10   dimenhydrinate, diphenidol, dolasetron, meclizine, methal-
  quinidine, pyrimethamine, sulfadiazine, doxycycline, clinda-            latal, metopimazine, nabilone, oxyperndyl, pipamazine, sco-
  mycin, mefloquine, halofantrine, primaquine, hydroxychlo-               polamine, sulpiride, tetrahydrocannabinol, thiethylperazine,
  roquine, proguanil, atovaquone, azithromycin, suramin, pen-             thioproperazine, tropisetron, and a mixture thereof.
  tamidine,       melarsoprol,      nifurtimox,     benznidazole,             Examples of second active agents that may be used for the
  amphotericin B, pentavalent antimony compounds (e.g.,              15   treatment, prevention and/or management of CNS injuries
  sodium stiboglucuronate ), interferon gamma, itraconazole, a            and related syndromes include, but are not limited to, immu-
  combination of dead promastigotes and BCG, leucovorin,                  nomodulatory agents, immunosuppressive agents, antihyper-
  corticosteroids, sulfonamide, spiramycin, IgG (serology), tri-          tensives, anticonvulsants, fibrinolytic agents, antiplatelet
  methoprim, and sulfamethoxazole.                                        agents, antipsychotics, antidepressants, benzodiazepines,
     Examples of second active agents that may be used for the       20   buspirone, amantadine, and other known or conventional
  treatment, prevention and/or management of immunodefi-                  agents used in patients with CNS injury/damage and related
  ciency disorders include, but are not limited to: antibiotics           syndromes. Specific examples include, but are not limited to:
  (therapeutic or prophylactic) such as, but not limited to, ampi-        steroids (e.g., glucocorticoids, such as, but not limited to,
  cillin, tetracycline, penicillin, cephalosporins, streptomycin,         methylprednisolone, dexamethasone and betamethasone); an
  kanamycin, and erythromycin; antivirals such as, but not           25   anti-inflammatory agent, including, but not limited to,
  limited to, amantadine, rimantadine, acyclovir, and ribavirin;          naproxen sodium, diclofenac sodium, diclofenac potassium,
  immunoglobulin; plasma; immunologic enhancing drugs                     celecoxib, sulindac, oxaprozin, diflunisal, etodolac, meloxi-
  such as, but not limited to, levami sole and isoprinosine;              cam, ibuprofen, ketoprofen, nabumetone, refecoxib, methotr-
  biologics such as, but not limited to, gamma globulin, transfer         exate, leflunomide, sulfasalazine, gold salts, RHo-D Immune
  factor, interleukins, and interferons; hormones such as, but       30   Globulin, mycophenylate mofetil, cyclosporine, azathio-
  not limited to, thymic; and other immunologic agents such as,           prine, tacrolimus, basiliximab, daclizumab, salicylic acid,
  but not limited to, B cell stimulators (e.g., BAFF/BlyS),               acetylsalicylic acid, methyl salicylate, diflunisal, salsalate,
  cytokines (e.g., IL-2, IL-4, and IL-5), growth factors (e.g.,           olsalazine, sulfasalazine, acetaminophen, indomethacin,
  TGF-a), antibodies (e.g., anti-CD40 and IgM), oligonucle-               sulindac, mefenamic acid, meclofenamate sodium, tolmetin,
  otides containing unmethylated CpG motifs, and vaccines            35   ketorolac, dichlofenac, flurbinprofen, oxaprozin, piroxicam,
  (e.g., viral and tumor peptide vaccines).                               meloxicam, ampiroxicam, droxicam, pivoxicam, tenoxicam,
     Examples of second active agents that may be used for the            phenylbutazone, oxyphenbutazone, antipyrine, aminopyrine,
  treatment, prevention and/or management of CNS disorders                apazone, zileuton, aurothioglucose, gold sodium thiomalate,
  include, but are not limited to: opioids; a dopamine agonist or         auranofin, methotrexate, colchicine, allopurinol, probenecid,
  antagonist, such as, but not limited to, Levodopa, L-DOPA,         40   sulfinpyrazone and benzbromarone; a cAMP analog includ-
  cocaine, a-methyl-tyrosine, reserpine, tetrabenazine, ben-              ing, but not limited to, db-cAMP; an agent comprising a
  zotropine, pargyline, fenodolpam mesylate, cabergoline,                 methylphenidate drug, which comprises 1-threo-meth-
  pramipexole dihydrochloride, ropinorole, amantadine hydro-              y lphenidate,     d-threo-methylphenidate,      dl-threo-meth-
  chloride, selegiline hydrochloride, carbidopa, pergolide                ylphenidate, 1-erythro-methylphenidate, d-erythro-meth-
  mesylate, Sinemet CR, and Symmetrel; a MAO inhibitor,              45   ylphenidate, dl-erythro-methylphenidate, and a mixture
  such as, but not limited to, iproniazid, clorgyline, phenelzine         thereof; and a diuretic agent such as, but not limited to,
  and isocarboxazid; a COMT inhibitor, such as, but not limited           mannitol, furosemide, glycerol, and urea.
  to, tolcapone and entacapone; a cholinesterase inhibitor, such              Examples of second active agent that may be used for the
  as, but not limited to, physostigmine saliclate, physostigmine          treatment, prevention and/or management of dysfunctional
  sulfate, physostigmine bromide, meostigmine bromide, neo-          50   sleep and related syndromes include, but are not limited to, a
  stigmine methylsulfate, ambenonim chloride, edrophonium                 tricyclic antidepressant agent, a selective serotonin reuptake
  chloride, tacrine, pralidoxime chloride, obidoxime chloride,            inhibitor, an antiepileptic agent (gabapentin, pregabalin, car-
  trimedoxime bromide, diacetyl monoxim, endrophonium,                    bamazepine, oxcarbazepine, levitiracetam, topiramate), an
  pyridostigmine, and demecarium; an anti-inflmatory                      antiaryhthmic agent, a sodium channel blocking agent, a
  agent, such as, but not limited to, naproxen sodium,               55   selective inflammatory mediator inhibitor, an opioid agent, a
  diclofenac sodium, diclofenac potassium, celecoxib, sulin-              second immunomodulatory compound, a combination agent,
  dac, oxaprozin, diflunisal, etodolac, meloxicam, ibuprofen,             and other known or conventional agents used in sleep therapy.
  ketoprofen, nabumetone, refecoxib, methotrexate, lefluno-               Specific examples include, but are not limited to, Neurontin,
  mide, sulfasalazine, gold salts, Rho-D Immune Globulin,                 oxycontin, morphine, topiramate, amitryptiline, nortryp-
  mycophenylate mofetil, cyclosporine, azathioprine, tacroli-        60   tiline, carbamazepine, Levodopa, L-DOPA, cocaine, a-me-
  mus, basiliximab, daclizumab, salicylic acid, acetylsalicylic           thyl-tyrosine, reserpine, tetrabenazine, benzotropine, par-
  acid, methyl salicylate, diflunisal, salsalate, olsalazine, sul-        gyline, fenodolpam mesylate, cabergoline, pramipexole
  fasalazine, acetaminophen, indomethacin, sulindac, mefe-                dihydrochloride, ropinorole, amantadine hydrochloride, sel-
  namic acid, meclofenamate sodium, tolmetin, ketorolac,                  egiline hydrochloride, carbidopa, pergolide mesylate,
  dichlofenac, flurbinprofen, oxaprozin, piroxicam, meloxi-          65   Sinemet CR, Symmetrel, iproniazid, clorgyline, phenelzine,
  cam, ampiroxicam, droxicam, pivoxicam, tenoxicam, phe-                  isocarboxazid, tolcapone, entacapone, physostigmine sali-
  nylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                  clate, physostigmine sulfate, physostigmine bromide, meo-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 120 of 148 PageID: 120


                                                         US 8,828,427 B2
                                 19                                                                       20
  stigmine bromide, neostigmine methylsulfate, ambenonim                       In some embodiments, the active ingredients and excipi-
  chloride, edrophonium chloride, tacrine, pralidoxime chlo-                ents are directly blended and loaded into, for example, a
  ride, obidoxime chloride, trimedoxime bromide, diacetyl                   capsule, or compressed directly into tablets. A direct-blended
  monoxim, endrophonium, pyridostigmine, demecarium,                        dosage form may be more advantageous than a compacted
  naproxen sodium, diclofenac sodium, diclofenac potassium,                 (e.g., roller-compacted) dosage form in certain instances,
  celecoxib, sulindac, oxaprozin, diflunisal, etodolac, meloxi-             since direct-blending can reduce or eliminate the harmful
  cam, ibuprofen, ketoprofen, nabumetone, refecoxib, methotr-               health effects that may be caused by airborne particles of
  exate, leflunomide, sulfasalazine, gold salts, RHo-D Immune               ingredients during the manufacture using compaction pro-
  Globulin, mycophenylate mofetil, cyclosporine, azathio-                   cess.
  prine, tacrolimus, basiliximab, daclizumab, salicylic acid,          10      Direct blend formulations may be advantageous in certain
  acetylsalicylic acid, methyl salicylate, diflunisal, salsalate,           instances because they require only one blending step, that of
  olsalazine, sulfasalazine, acetaminophen, indomethacin,                   the active and excipients, before being processed into the final
  sulindac, mefenamic acid, meclofenamate sodium, tolmetin,                 dosage form, e.g., tablet or capsule. This can reduce the
  ketorolac, dichlofenac, flurbinprofen, oxaprozin, piroxicam,              production of airborne particle or dust to a minimum, while
  meloxicam, ampiroxicam, droxicam, pivoxicam, tenoxicam,              15   roller-compaction processes may be prone to produce dust. In
  phenylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                 roller-compaction process, the compacted material is often
  apazone, zileuton, aurothioglucose, gold sodium thiomalate,               milled into smaller particles for further processing. The mill-
  auranofin, methotrexate, colchicine, allopurinol, probenecid,             ing operation can produce significant amounts of airborne
  sulfinpyrazone, benzbromarone, betamethasone and other                    particles, since the purpose for this step in manufacturing is to
  glucocorticoids, metoclopromide, domperidone, prochlor-              20   reduce the materials particle size. The milled material is then
  perazine, promethazine, chlorpromazine, trimetho benza-                   blended with other ingredients prior to manufacturing the
  mide, ondansetron, granisetron, hydroxyzine, acetylleucine                final dosage form.
  monoethanolamine, alizapride, azasetron, benzquinamide,                      For certain active ingredients, in particular for a compound
  bietanautine, bromopride, buclizine, clebopride, cyclizine,               with a low solubility, the active ingredient's particle size is
  dimenhydrinate, diphenidol, dolasetron, meclizine, methal-           25   reduced to a fine powder in order to help increase the active
  lata!, metopimazine, nabilone, oxyperndyl, pipamazine, sco-               ingredient's rate of solubilization. The increase in the rate of
  polamine, sulpiride, tetrahydrocarmabinol, thiethylperazine,              solubilization is often necessary for the active ingredient to be
  thioproperazine, tropisetron, and a mixture thereof.                      effectively absorbed in the gastrointestinal tract. However for
     Examples of second active agents that may be used for the              fine powders to be directly-blended and loaded onto capsules,
  treatment, prevention and/or management of hemoglobin-               30   the excipients should preferably provide certain characteris-
  apathy and related disorders include, but are not limited to:             tics which render the ingredients suitable for the direct-blend
  interleukins, such as IL-2 (including recombinant IL-II                   process. Examples of such characteristics include, but are not
  ("riL2") and canarypox IL-2), IL-l 0, IL-12, and IL-18; inter-            limited to, acceptable flow characteristics. In one embodi-
  ferons, such as interferon alfa-2a, interferon alfa-2b, inter-            ment, therefore, provided herein is the use of, and composi-
  feronalfa-nl, interferonalfa-n3, interferon beta-I a, and inter-     35   tions comprising, excipients which may provide characteris-
  feron gamma-! b; and G-CSF; hydroxyurea; butyrates or                     tics, which render the resulting mixture suitable for direct-
  butyrate derivatives; nitrous oxide; hydroxy urea;                        blend process, e.g., good flow characteristics.
  HEMOXIN™ (NIPRISAWM; see U.S. Pat. No. 5,800,819);                           4.2.1. Screening
  Gardos channel antagonists such as clotrimazole and triaryl                  The process for making the pharmaceutical compositions
  methane derivatives; Deferoxamine; protein C; and transfu-           40   of the invention preferably includes the screening of the
  sions of blood, or of a blood substitute such as Hemospan™                active ingredient and the excipient(s ). In one embodiment, the
  or Hemospan™ PS (Sangart).                                                active ingredient is passed through a screen having openings
                                                                            of about 200 microns to about 750 microns. In another
             4.2. Process for Making Dosage Forms                           embodiment, the active ingredient is passed through a screen
                                                                       45   with openings of about 200 microns to about 400 microns. In
     Dosage forms provided herein can be prepared by any of                 one embodiment, the active ingredient is passed through a
  the methods of pharmacy, but all methods include the step of              screen having openings of about 300 to about 400 microns.
  bringing the active ingredient into association with the excipi-          Depending on the excipient(s) used, the screen openings vary.
  ent, which constitutes one or more necessary ingredients. In              For example, disintegrants and binders are passed through
  general, the compositions are prepared by uniformly admix-           50   openings of about 430 microns to about 750 microns, from
  ing (e.g., direct blend) the active ingredient with liquid excipi-        about 600 microns to about 720 microns, or about 710
  ents or finely divided solid excipients or both, and then, if             microns. Lubricants are typically passed through smaller
  necessary, shaping the product into the desired presentation              openings, e.g., about 150 microns to about 250 microns
  (e.g., compaction such as roller-compaction). If desired, tab-            screen. In one embodiment, the lubricant is passed through a
  lets can be coated by standard aqueous or non-aqueous tech-          55   screen opening of about 210 microns.
  niques.                                                                      4.2.2. Pre-Blending
     A dosage form provided herein can be prepared by com-                     After the ingredients are screened, the excipient and active
  pression or molding, optionally with one or more accessory                ingredient are mixed in a diffusion mixer. In one embodiment,
  ingredients. Compressed tablets can be prepared by com-                   the mixing time is from about 1 minute to about 50 minutes,
  pressing in a suitable machine the active ingredient in a free-      60   from about 5 minutes to about 45 minutes, from about 10
  flowing form such as powder or granules, optionally mixed                 minutes to about 40 minutes, or from about 10 minutes to
  with an excipient as above and/or a surface active or dispers-            about 25 minutes. In another embodiment, the mixing time is
  ing agent. Molded tablets can be made by molding in a suit-               about 15 minutes.
  able machine a mixture of the powdered compound moist-                       When more than one excipients are used, the excipients
  ened with an inert liquid diluent. Encapsulation of the dosage       65   may be admixed in a tumble blender for about 1 minute to
  forms provided herein can be done using capsules of meth-                 about 20 minutes, or for about 5 minutes to about 10 minutes,
  ylcellulose, calcium alginate, or gelatin.                                prior to mixing with the active ingredient.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 121 of 148 PageID: 121


                                                        US 8,828,427 B2
                                21                                                                    22
     4.2.3. Roller Compaction                                                Other cancers include, but are not limited to, advanced
     In one embodiment, the pre-blend may optionally be                   malignancy, amyloidosis, neuroblastoma, meningioma,
  passed through a roller compactor with a hammer mill                    hemangiopericytoma, multiple brain metastase, glioblastoma
  attached at the discharge of the compactor.                             multiforms, glioblastoma, brain stem glioma, poor prognosis
     4.2.4. Final Blend                                                   malignant brain tumor, malignant glioma, recurrent malig-
     When a lubricant, e.g., sodium stearyl fumarate, is used,            nant glioma, anaplastic astrocytoma, anaplastic oligodendro-
  the lubricant is mixed with the pre-blend at the end of the             glioma, neuroendocrine tumor, rectal adenocarcinoma,
  process to complete the pharmaceutical composition. This                Dukes C & D colorectal cancer, unresectable colorectal car-
  additional mixing is from about 1 minute to about 10 minutes,           cinoma, metastatic hepatocellular carcinoma, Kaposi's sar-
                                                                     10
  or from about 3 minutes to about 5 minutes.                             coma, karotype acute myeloblastic leukemia, chronic lym-
     4.2.5. Encapsulation                                                 phocytic leukemia (CLL), Hodgkin's lymphoma, non-
     The formulation mixture is then encapsulated into the                Hodgkin's lymphoma, cutaneous T-Cell lymphoma,
  desired size capsule shell using, for example, a capsule filling        cutaneous B-Cell lymphoma, diffuse large B-Cell lym-
  machine or a rotary tablet press.                                  15   phoma, low grade follicular lymphoma, metastatic melanoma
                                                                          (localized melanoma, including, but not limited to, ocular
                             4.3. Kits                                    melanoma), malignant mesothelioma, malignant pleural
                                                                          effusion mesothelioma syndrome, peritoneal carcinoma, pap-
     Pharmaceutical packs or kits which comprise pharmaceu-               illary serous carcinoma, gynecologic sarcoma, soft tissue
  tical compositions or dosage forms provided herein are also        20   sarcoma, scleroderma, cutaneous vasculitis, Langerhans cell
  provided. An example of a kit comprises notice in the form              histiocytosis, leiomyosarcoma, fibrodysplasia ossificans pro-
  prescribed by a governmental agency regulating the manu-                gressive, hormone refractory prostate cancer, resected high-
  facture, use or sale of pharmaceuticals or biological products,         risk soft tissue sarcoma, unrescectable hepatocellular carci-
  which notice reflects approval by the agency of manufacture,            noma, Waldenstrom's macroglobulinemia, smoldering
  use or sale for human administration.                              25   myeloma, indolent myeloma, fallopian tube cancer, androgen
                                                                          independent prostate cancer, androgen dependent stage IV
          4.4. Methods of Treatment, Prevention, and                      non-metastatic prostate cancer, hormone-insensitive prostate
                        Management                                        cancer, chemotherapy-insensitive prostate cancer, papillary
                                                                          thyroid carcinoma, follicular thyroid carcinoma, medullary
     Provided herein are methods of treating, preventing, and/or     30
                                                                          thyroid carcinoma, and leiomyoma. In a specific embodi-
  managing certain diseases or disorders using the formula-
                                                                          ment, the cancer is metastatic. In another embodiment, the
  tions, compositions, or dosage forms provided herein.
                                                                          cancer is refractory or resistance to chemotherapy or radia-
     Examples of diseases or disorders include, but are not
                                                                          tion.
  limited to, cancer, disorders associated with angiogenesis,
  pain including, but not limited to, Complex Regional Pain          35
                                                                             In one embodiment, the diseases or disorders are various
  Syndrome ("CRPS"), Macular Degeneration ("MD") and                      forms of leukemias such as chronic lymphocytic leukemia,
  related syndromes, skin diseases, pulmonary disorders,                  chronic myelocytic leukemia, acute lymphoblastic leukemia,
  asbestos-related disorders, parasitic diseases, immunodefi-             acute myelogenous leukemia and acute myeloblastic leuke-
  ciency disorders, CNS disorders, CNS injury, atherosclerosis            mia, including leukemias that are relapsed, refractory or
  and related disorders, dysfunctional sleep and related disor-      40   resistant, as disclosed in U.S. publication no. 2006/0030594,
  ders, hemoglobinopathy and related disorders (e.g., anemia),            published Feb. 9, 2006, which is incorporated in its entirety
  INFa related disorders, and other various diseases and disor-           by reference.
  ders.                                                                      The term "leukemia" refers malignant neoplasms of the
     Examples of cancer and precancerous conditions include,              blood-forming tissues. The leukemia includes, but is not lim-
  but are not limited to, those described in U.S. Pat. Nos. 6,281,   45   ited to, chronic lymphocytic leukemia, chronic myelocytic
  230 and 5,635,517 to Muller et a!., in various U.S. patent              leukemia, acute lymphoblastic leukemia, acute myelogenous
  publications to Zeldis, including publication nos. 2004/                leukemia and acute myeloblastic leukemia. The leukemia can
  0220144A1, published Nov. 4, 2004 (Treatment ofMyelod-                  be relapsed, refractory or resistant to conventional therapy.
  ysplastic Syndrome); 2004/0029832A1, published Feb. 12,                 The term "relapsed" refers to a situation where patients who
  2004 (Treatment of Various Types of Cancer); and 2004/             50   have had a remission of leukemia after therapy have a return
  0087546, published May 6, 2004 (Treatment of Myeloprolif-               of leukemia cells in the marrow and a decrease in normal
  erative Diseases). Examples also include those described in             blood cells. The term "refractory or resistant" refers to a
  WO 2004/103274, published Dec. 2, 2004. All of these ref-               circumstance where patients, even after intensive treatment,
  erences are incorporated herein in their entireties by refer-           have residual leukemia cells in their marrow.
  ence.                                                              55      In another embodiment, the diseases or disorders are vari-
     Certain examples of cancer include, but are not limited to,          ous types of lymphomas, including Non-Hodgkin's lym-
  cancers of the skin, such as melanoma; lymph node; breast;              phoma (NHL). The term "lymphoma" refers a heterogenous
  cervix; uterus; gastrointestinal tract; lung; ovary; prostate;          group of neoplasms arising in the reticuloendothelial and
  colon; rectum; mouth; brain; head and neck; throat; testes;             lymphatic systems. "NHL" refers to malignant monoclonal
  kidney; pancreas; bone; spleen; liver; bladder; larynx; nasal      60   proliferation oflymphoid cells in sites of the immune system,
  passages; and AIDS-related cancers. The compounds are also              including lymph nodes, bone marrow, spleen, liver and gas-
  useful for treating cancers of the blood and bone marrow, such          trointestinal tract. Examples of NHL include, but are not
  as multiple myeloma and acute and chronic leukemias, for                limited to, mantle cell lymphoma (MCL), lymphocytic lym-
  example, lymphoblastic, myelogenous, lymphocytic, and                   phoma of intermediate differentiation, intermediate lympho-
  myelocytic leukemias. The compounds provided herein can            65   cytic lymphoma (ILL), diffuse poorly differentiated lympho-
  be used for treating, preventing or managing either primary or          cytic lymphoma (PDL), centrocytic lymphoma, diffuse
  metastatic tumors.                                                      small-cleaved cell lymphoma (DSCCL), follicular lym-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 122 of 148 PageID: 122


                                                         US 8,828,427 B2
                                23                                                                        24
  phoma, and any type of the mantle cell lymphomas that can be             keratoses and related symptoms, skin diseases or disorders
  seen under the microscope (nodular, diffuse, blastic and                 characterized with overgrowths of the epidermis, acne, and
  mentle zone lymphoma).                                                   wrinkles.
      Examples of diseases and disorders associated with, or                  As used herein, the term "keratosis" refers to any lesion on
  characterized by, undesired angiogenesis include, but are not            the epidermis marked by the presence of circumscribed over-
  limited to, inflammatory diseases, autoimmune diseases,                  growths of the horny layer, including but not limited to actinic
  viral diseases, genetic diseases, allergic diseases, bacterial           keratosis, seborrheic keratosis, keratoacanthoma, keratosis
  diseases, ocular neovascular diseases, choroidal neovascular             follicularis (Darier disease), inverted follicular keratosis, pal-
  diseases, retina neovascular diseases, and rubeosis (neovas-             moplantar keratoderma (PPK, keratosis palmaris et planta-
  cularization of the angle). Specific examples of the diseases       10   ris), keratosis pilaris, and stucco keratosis. The term "actinic
  and disorders associated with, or characterized by, undesired            keratosis" also refers to senile keratosis, keratosis senilis,
  angiogenesis include, but are not limited to, arthritis,                 verruca senilis, plana senilis, solar keratosis, keratoderma or
  endometriosis. Crohn's disease, heart failure, advanced heart            keratoma. The term "seborrheic keratosis" also refers to seb-
  failure, renal impairment, endotoxemia, toxic shock syn-                 orrheic wart, senile wart, or basal cell papilloma. Keratosis is
  drome, osteoarthritis, retrovirus replication, wasting, menin-      15   characterized by one or more of the following symptoms:
  gitis, silica-induced fibrosis, asbestos-induced fibrosis, vet-          rough appearing, scaly, erythematous papules, plaques, spi-
  erinary disorder, malignancy-associated hypercalcemia,                   cules or nodules on exposed surfaces (e.g., face, hands, ears,
  stroke, circulatory shock, periodontitis, gingivitis, macro-             neck, legs and thorax), excrescences of keratin referred to as
  cytic anemia, refractory anemia, and 5q-deletion syndrome.               cutaneous horns, hyperkeratosis, telangiectasias, elastosis,
      Examples of pain include, but are not limited to those          20   pigmented lentigines, acanthosis, parakeratosis, dyskera-
  described in U.S. patent publication no. 2005/0203142, pub-              toses, papillomatosis, hyperpigmentation of the basal cells,
  lished Sep. 15, 2005, which is incorporated herein by refer-             cellular atypia, mitotic figures, abnormal cell-cell adhesion,
  ence. Specific types of pain include, but are not limited to,            dense inflammatory infiltrates and small prevalence of squa-
  nociceptive pain, neuropathic pain, mixed pain of nociceptive            mous cell carcinomas.
  and neuropathic pain, visceral pain, migraine, headache and         25      Examples of skin diseases or disorders characterized with
  post-operative pain.                                                     overgrowths of the epidermis include, but are not limited to,
      Examples of nociceptive pain include, but are not limited            any conditions, diseases or disorders marked by the presence
  to, pain associated with chemical or thermal burns, cuts of the          of overgrowths of the epidermis, including but not limited to,
  skin, contusions of the skin, osteoarthritis, rheumatoid arthri-         infections associated with papilloma virus, arsenical kera-
  tis, tendonitis, and myofascial pain.                               30   toses, sign of Leser-Tn§lat, warty dyskeratoma (WD), tricho-
      Examples of neuropathic pain include, but are not limited            stasis spinulosa (TS), erythrokeratodermia variabilis (EKV),
  to, CRPS type I, CRPS type II, reflex sympathetic dystrophy              ichthyosis fetalis (harlequin ichthyosis), knuckle pads, cuta-
  (RSD), reflex neurovascular dystrophy, reflex dystrophy,                 neous melanoacanthoma, parakeratosis, psoriasis, squamous
  sympathetically maintained pain syndrome, causalgia,                     cell carcinoma, confluent and reticulated papillomatosis
  Sudeck atrophy of bone, algoneurodystrophy, shoulder hand           35   (CRP), acrochordons, cutaneous horn, cowden disease (mul-
  syndrome, post-traumatic dystrophy, trigeminal neuralgia,                tiple hamartoma syndrome), dermatosis papulosa nigra
  post herpetic neuralgia, cancer related pain, phantom limb               (DPN), epidermal nevus syndrome (ENS), ichthyosis vul-
  pain, fibromyalgia, chronic fatigue syndrome, spinal cord                garis, molluscum contagiosum, prurigo nodularis, and acan-
  injury pain, central post-stroke pain, radiculopathy, diabetic           thosis nigricans (AN).
  neuropathy, post-stroke pain, luetic neuropathy, and other          40      Examples of pulmonary disorders include, but are not lim-
  painful neuropathic conditions such as those induced by                  ited to, those described in U.S. publication no. 2005/
  drugs such as vincristine and velcade.                                   0239842A1, published Oct. 27, 2005, which is incorporated
      As used herein, the terms "complex regional pain syn-                herein by reference. Specific examples include pulmonary
  drome," "CRPS" and "CRPS and related syndromes" mean a                   hypertension and related disorders. Examples of pulmonary
  chronic pain disorder characterized by one or more of the           45   hypertension and related disorders include, but are not limited
  following: pain, whether spontaneous or evoked, including                to: primary pulmonary hypertension (PPH); secondary pul-
  allodynia (painful response to a stimulus that is not usually            monary hypertension (SPH); familial PPH; sporadic PPH;
  painful) and hyperalgesia (exaggerated response to a stimulus            precapillary pulmonary hypertension; pulmonary arterial
  that is usually only mildly painful); pain that is disproportion-        hypertension (PAH); pulmonary artery hypertension; idio-
  ate to the inciting event (e.g., years of severe pain after an      50   pathic pulmonary hypertension; thrombotic pulmonary arte-
  ankle sprain); regional pain that is not limited to a single             riopathy (TPA); plexogenic pulmonary arteriopathy; func-
  peripheral nerve distribution; and autonomic dysregulation               tional classes I to IV pulmonary hypertension; and pulmonary
  (e.g., edema, alteration in blood flow and hyperhidrosis) asso-          hypertension associated with, related to, or secondary to, left
  ciated with trophic skin changes (hair and nail growth abnor-            ventricular dysfunction, mitral valvular disease, constrictive
  malities and cutaneous ulceration).                                 55   pericarditis, aortic stenosis, cardiomyopathy, mediastinal
      Examples of MD and related syndromes include, but are                fibrosis, anomalous pulmonary venous drainage, pulmonary
  not limited to, those described in U.S. patent publication no.           venoocclusive disease, collagen vascular disease, congenital
  2004/0091455, published May 13, 2004, which is incorpo-                  heart disease, HIV virus infection, drugs and toxins such as
  rated herein by reference. Specific examples include, but are            fenfluramines, congenital heart disease, pulmonary venous
  not limited to, atrophic (dry) MD, exudative (wet) MD, age-         60   hypertension, chronic obstructive pulmonary disease, inter-
  related maculopathy (ARM), choroidal neovascularisation                  stitial lung disease, sleep-disordered breathing, alveolar
  (CNVM), retinal pigment epithelium detachment (PED), and                 hypoventilation disorder, chronic exposure to high altitude,
  atrophy of retinal pigment epithelium (RPE).                             neonatal lung disease, alveolar-capillary dysplasia, sickle cell
      Examples of skin diseases include, but are not limited to,           disease, other coagulation disorder, chronic thromboemboli,
  those described in U.S. publication no. 2005/0214328A1,             65   connective tissue disease, lupus including systemic and cuta-
  published Sep. 29, 2005, which is incorporated herein by                 neous lupus, schistosomiasis, sarcoidosis or pulmonary cap-
  reference. Specific examples include, but are not limited to             illary hemangiomatosis.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 123 of 148 PageID: 123


                                                        US 8,828,427 B2
                                25                                                                          26
      Examples of asbestos-related disorders include, but not              medullaris syndrome, cauda equina syndrome, neurogenic
  limited to, those described in U.S. publication no. 2005/                shock, spinal shock, altered level of consciousness, headache,
  0100529, published May 12, 2005, which is incorporated                   nausea, emesis, memory loss, dizziness, diplopia, blurred
  herein by reference. Specific examples include, but are not              vision, emotional lability, sleep disturbances, irritability,
  limited to, mesothelioma, asbestosis, malignant pleural effu-            inability to concentrate, nervousness, behavioral impairment,
  sion, benign exudative effusion, pleural plaques, pleural c~l­           cognitive deficit, and seizure.
  cification, diffuse pleural thickening, rounded atelectasis,                Other disease or disorders include, but not limited to, viral,
  fibrotic masses, and lung cancer.                                        genetic, allergic, and autoimmune diseases. Specific
      Examples of parasitic diseases include, but are not limited          examples include, but not limited to, HIV, hepatitis, adult
  to, those described in U.S. publication no. 2006/0154880,           10
                                                                           respiratory distress syndrome, bone resorption diseases,
  published Jul. 13, 2006, which is incorporated he.rein by                chronic pulmonary inflammatory diseases, dermatitis, cystic
  reference. Parasitic diseases include diseases and d1sorders             fibrosis, septic shock, sepsis, endotoxic shock, hemodynamic
  caused by human intracellular parasites such as, but not lim-            shock, sepsis syndrome, post ischemic reperfusion injury,
  ited to, P. falcifarium, P. ovale, P. vivax, P. malariae, L.             meningitis, psoriasis, fibrotic disease, cachexia, graft versus
  donovari, L. infantum, L. aethiopica, L. major, L. tropica, L.      15
                                                                           host disease, graft rejection, auto-immune disease, rheuma-
  mexicana, L. braziliensis, T. Gondii, B. microti, B. divergens,          toid spondylitis, Crohn's disease, ulcerative colitis, inflam-
  B. coli, C. parvum, C. cayetanensis, E. histolytica, Z belli, S.         matory-bowel disease, multiple sclerosis, systemic lupus
  mansonii, S. haematobium, Trypanosoma ssp., Toxoplasma                   erythrematosus, ENL in leprosy, radiation damage, cancer,
  ssp., and 0. volvulus. Other diseases and disorders caused by            asthma, or hyperoxic alveolar injury.
  non-human intracellular parasites such as, but not limited to,      20
                                                                              Examples of atherosclerosis and related conditions
  Babesia bovis, Babesia canis, Banesia Gibsoni, Besnoitia                 include, but are not limited to, those disclosed in U.S. publi-
  darlingi, Cytauxzoon felis, Eimeria ssp., Hammondia ssp.,                cation no. 2002/0054899, published May 9, 2002, which is
  and Theileria ssp., are also encompassed. Specific examples              incorporated herein by reference. Specific examples include,
  include, but are not limited to, malaria, babesiosis, trypano-           but are not limited to, all forms of conditions involving ath-
  somiasis, leishmaniasis, toxoplasmosis, meningoencephali-           25   erosclerosis, including restenosis after vascular intervention
  tis, keratitis, amebiasis, giardiasis, cryptosporidiosis, isospo-        such as angioplasty, stenting, atherectomy and grafting. All
  riasis,     cyclosporiasis,    microsporidiosis,     ascar~as!s,
                                                                           forms of vascular intervention are contemplated herein,
  trichuriasis, ancylostomiasis, strongyloidiasis, toxocanas1s,            including diseases of the cardiovascular and renal system,
  trichinosis, lymphatic filariasis, onchocerciasis, filariasis,           such as, but not limited to, renal angioplasty, percutaneous
  schistosomiasis, and dermatitis caused by animal schisto-           30
                                                                           coronary intervention (PCI), percutaneous transluminal coro-
  somes.                                                                   nary angioplasty (PTCA), carotid percutaneous transluminal
      Examples of immunodeficiency disorders include, but are              angioplasty (PTA), coronary by-pass grafting, angioplasty
  not limited to, those described in U.S. application Ser. No.             with stent implantation, peripheral percutaneous translumi-
  11/289,723, filed Nov. 30, 2005. Specific examples include,              nal intervention of the iliac, femoral or popliteal arteries, and
  but not limited to, adenosine deaminase deficiency, antibody        35
                                                                           surgical intervention using impregnated artificial grafts. The
  deficiency with normal or elevated Igs, ataxia-tenlangiecta-             following chart provides a listing of the major systemic arter-
  sia, bare lymphocyte syndrome, common variable immun?-                   ies that may be in need of treatment, all of which are contem-
  deficiency, Ig deficiency with hyper-IgM, Ig heavy cham                  plated herein:
  deletions, IgA deficiency, immunodeficiency with thymoma,
  reticular dysgenesis, Nezelof syndrome, selective IgG sub-          40
  class deficiency, transient hypogammaglobulinemia of                     Artery               Body Areas Supplied
  infancy, Wistcott-Aldrich syndrome, X-linked agamma-
  globulinemia, X-linked severe combined immunodeficiency.               Axillary               Shoulder and axilla
                                                                         Brachial               Upper arm
      Examples of CNS disorders include, but are not limited to,         Brachiocephalic        Head, neck, and ann
  those described in U.S. publication no. 2005/0143344, pub-          45 Celiac                 Divides into left gastric, splenic, and hepatic arteries
  lished Jun. 30, 2005, which is incorporated herein by refer-             Common carotid       Neck
  ence. Specific examples include, but are not limited to,                 Common iliac         Divides into external and internal iliac arteries
                                                                         Coronary               Heart
  include, but are not limited to, Amyotrophic Lateral Sclerosis,        Deep femoral           Thigh
  Alzheimer Disease, Parkinson Disease, Huntington's Dis-                Digital                Fingers
  ease, Multiple Sclerosis other neuroimmunological disorders         50 Dorsalis pedis         Foot
  such as Tourette Syndrome, delerium, or disturbances in con-           External carotid       Neck and external head regions
                                                                         External iliac         Femoral artery
  sciousness that occur over a short period of time, and amnes-            Femoral              Thigh
  tic disorder, or discreet memory impairments that occur in the           Gastric              Stomach
  absence of other central nervous system impairments.                   Hepatic                Liver, gallbladder, pancreas, and duodenwn
      Examples of CNS injuries and related syndromes include,         55 Inferior mesenteric    Descending colon, rectum, and pelvic wall
                                                                         Internal carotid       Neck and internal head regions
  but are not limited to, those described in U.S. publication no.          Internal iliac       Rectum, urinary bladder, external genitalia,
  2006/0122228, published Jun. 8, 2006, which is incorporated                                   buttocks muscles, uterus and vagina
  herein by reference. Specific examples include, but are not              Left gastric         Esophagus and stomach
  limited to, CNS injury/damage and related syndromes,                     Middle sacral        Sacrum
                                                                           Ovarian              Ovaries
  include, but are not limited to, primary brain injury, second-      60
                                                                           Palmar arch          Hand
  ary brain injury, traumatic brain injury, focal brain injury,            Peroneal             Calf
  diffuse axonal injury, head injury, concussion, post-concus-             Popliteal            Knee
  sion syndrome, cerebral contusion and laceration, subdural               Posterior tibial     Calf
                                                                         Pulmonary              Lungs
  hematoma, epidermal hematoma, post-traumatic epilepsy,                 Radial                 Forearm
  chronic vegetative state, complete SCI, incomplete SCI, acute       65 Renal                  Kidney
  SCI, subacute SCI, chronic SCI, central cord syndrome,                 Splenic                Stomach, pancreas, and spleen
  Brown-Sequard syndrome, anterior cord syndrome, conus
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 124 of 148 PageID: 124


                                                                US 8,828,427 B2
                                   27                                                                                       28
                              -continued                                           and sepsis syndrome, post ischemic reperfusion injury,
                                                                                   malaria, mycobacterial infection, meningitis, psoriasis, con-
  Artery                Body Areas Supplied                                        gestive heart failure, fibrotic disease, cachexia, graft rejec-
  Subclavian            Shoulder                                                   tion, oncogenic or cancerous conditions, asthma, autoim-
  Superior mesenteric   Pancreas, small intestine, ascending and transverse        mune disease, radiation damages, and hyperoxic alveolar
                        colon                                                      injury; viral infections, such as those caused by the herpes
  Testicular            Testes
  Ulnar                 Forearm
                                                                                   viruses; viral conjunctivitis; or atopic dermatitis.
                                                                                      In other embodiments, the use of formulations, composi-
                                                                                   tions or dosage forms provided herein in various immuno-
      Examples of dysfunctional sleep and related syndromes                   10   logical applications, in particular, as vaccine adjuvants, par-
  include, but are not limited to, those disclosed in U.S. publi-                  ticularly anticancer vaccine adjuvants, as disclosed in U.S.
  cationno. 2005/0222209A1, published Oct. 6, 2005, which is                       Publication No. 2007/0048327, published Mar. 1, 2007,
  incorporated herein by reference. Specific examples include,                     which is incorporated herein in its entirety by reference, is
  but are not limited to, snoring, sleep apnea, insonmia, narco-                   also encompassed. These embodiments also relate to the uses
                                                                              15
  lepsy, restless leg syndrome, sleep terrors, sleep walking                       of the compositions, formulations, or dosage forms provided
  sleep eating, and dysfunctional sleep associated with chronic                    herein in combination with vaccines to treat or prevent cancer
  neurological or inflammatory conditions. Chronic neurologi-                      or infectious diseases, and other various uses such as reduc-
  cal or inflammatory conditions, include, but are not limited to,                 tion or desensitization of allergic reactions.
  Complex Regional Pain Syndrome, chronic low back pain,                      20
  musculoskeletal pain, arthritis, radiculopathy, pain associ-                                                     5. EXAMPLES
  ated with cancer, fibromyalgia, chronic fatigue syndrome,
  visceral pain, bladder pain, chronic pancreatitis, neuropathies                     Embodiments provided herein may be more fully under-
  (diabetic, post-herpetic, traumatic or inflammatory), and neu-                   stood by reference to the following examples. These
  rodegenerative disorders such as Parkinson's Disease, Alzhe-                25   examples are meant to be illustrative of pharmaceutical com-
  imer's Disease, amyotrophic lateral sclerosis, multiple scle-                    positions and dosage forms provided herein, but are not in any
  rosis, Huntington's Disease, bradykinesia; muscle rigidity;                      way limiting.
  parkinsonian tremor; parkinsonian gait; motion freezing;
  depression; defective long-term memory, Rubinstein-Taybi                                                         5.1 Example 1
  syndrome (RTS); dementia; postural instability; hypokinetic                 30
  disorders; synuclein disorders; multiple system atrophies;                               0.5 mg Strength Pomalidomide Dosage Capsule
  striatonigral degeneration; olivopontocerebellar atrophy;
  Shy-Drager syndrome; motor neuron disease with parkinso-                           Table 1 illustrates a batch formulation and single dosage
  nian features; Lewy body dementia; Tau pathology disorders;                      formulation for a 0.5 mg strength pomalidomide single dose
  progressive supranuclear palsy; corticobasal degeneration;                  35   unit in a size #4 capsule.
  frontotemporal dementia; amyloid pathology disorders; mild
  cognitive impairment; Alzheimer disease with parkinsonism;                                                           TABLE 1
  Wilson disease; Hallervorden-Spatz disease; Chediak-Ha-
                                                                                               Formulation for 0.5 mg strength pomolidomide capsule
  gashi disease; SCA-3 spinocerebellar ataxia; X-linked dysto-
  nia parkinsonism; prion disease; hyperkinetic disorders; cho-               40                                                     Percent By       Quantity
  rea; ballismus; dystonia tremors; Amyotrophic Lateral                            Material                                          Weight           (mg/capsule)
  Sclerosis (ALS); CNS trauma and myoclonus.
                                                                                 Pomolidomide                                             ~1%          0.5*
      Examples of hemoglobinopathy and related disorders                         Starch 1500                                             56%          35
  include, but are not limited to, those described in U.S. publi-                Sodium Stearyl Fumarate (PRUV)                        -0.3%           0.16
  cation no. 2005/0143420A1, published Jun. 30, 2005, which                   45 Spray Dried Mannitol (Manno gem EZ)                 remainder        remainder
  is incorporated herein by reference. Specific examples
                                                                                   Total                                               100.0%         62.5
  include, but are not limited to, hemoglobinopathy, sickle cell
  anemia, and any other disorders related to the differentiation                   *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
                                                                                   of0.5 mg ofpomolidomide.
  of CD34+ cells.
      Examples of TNF a related disorders include, but are not                50      Pomalidomide was passed through a 35-mesh screen.
  limited to, those described in WO 98/03502 and WO                                Mannitol and starch were each separately passed through a
  98/54170, both of which are incorporated herein in their                         25-mesh screen. Pomalidomide was pre-blended with a por-
  entireties by reference. Specific examples include, but are not                  tion of mannitol and starch. The pre-blend was milled through
  limited to: endotoxemia or toxic shock syndrome; cachexia;                       a 0.039 inch screen. The remainder of the mannitol and starch
  adult respiratory distress syndrome; bone resorption diseases               55   was also milled through a 0.039 inch screen. The pre-blend
  such as arthritis; hypercalcemia; Graft versus Host Reaction;                    was blended with the reminder of mannitol and starch. To this
  cerebral malaria; inflammation; tumor growth; chronic pul-                       blend, sodium fumarate, which was passed through a 60 mesh
  monary inflammatory diseases; reperfusion injury; myocar-                        screen, was further blended. The final blend was encapsulated
  dial infarction; stroke; circulatory shock; rheumatoid arthri-                   into a size #4 capsule.
  tis; Crohn' s disease; HIV infection and AIDS; other disorders              60
  such as rheumatoid arthritis, rheumatoid spondylitis, osteoar-                                                   5.2 Example 2
  thritis, psoriatic arthritis and other arthritic conditions, septic
  shock, septis, endotoxic shock, graft versus host disease,                                  1 mg Strength Pomalidomide Dosage Capsule
  wasting, Crohn's disease, ulcerative colitis, multiple sclero-
  sis, systemic lupus erythromatosis, ENL in leprosy, HIV,                    65     Table 2 illustrates a batch formulation and single dosage
  AIDS, and opportunistic infections in AIDS; disorders such                       formulation for a 1 mg strength pomalidomide single dose
  as septic shock, sepsis, endotoxic shock, hemodynamic shock                      unit in a size #4 capsule.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 125 of 148 PageID: 125


                                                                           US 8,828,427 B2
                                           29                                                                                             30
                                      TABLE2                                                                                         TABLE4
               Formulation for 1 mg strength pomolidomide capsule                                             Formulation for 3 mg strength pomolidomide capsule

                                                    Percent By       Quantity                                                                      Percent By       Quantity
  Material                                          Weight           (mg/ capsule)               Material                                          Weight           (mg/capsule)

  Pomolidomide                                           ~1%           1*                        Pomolidomide                                        -1.6%            3*
  Starch 1500                                           56%           70                         Starch 1500                                           56%          100.8
  Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.32                      Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.45
  Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   Spray Dried Mannitol (Manno gem EZ)               remainder        remainder
                                                                                            10
  Total                                               100.0%         125                         Total                                               100.0%         180

  *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency        *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
  of 1 mg of pomolidomide.                                                                       of 3 mg of pomolidomide.


     Pomalidomide was passed through a 35-mesh screen.                                      15
                                                                                                    Pomalidomide was passed through a 35-mesh screen.
  Mannitol and starch were each separately passed through a                                      Mannitol and starch were each separately passed through a
  25-mesh screen. Pomalidomide was pre-blended with a por-                                       25-mesh screen. Pomalidomide was pre-blended with a por-
  tion of mannitol and starch. The pre-blend was milled through                                  tion of mannitol and starch. The pre-blend was milled through
  a 0.03 9 inch screen. The remainder of the mannitol and starch                                 a 0.039 inch screen. The remainder of the mannitol and starch
  was also milled through a 0.039 inch screen. The pre-blend                                20   was also milled through a 0.039 inch screen. The pre-blend
  was blended with the reminder of mannitol and starch. To this                                  was blended with the reminder of mannitol and starch. To this
  blend, sodium fumarate, which was passed through a 60 mesh                                     blend, sodium fumarate, which was passed through a 60 mesh
  screen, was further blended. The final blend was encapsulated                                  screen, was further blended. The final blend was encapsulated
  into a size #4 capsule.                                                                        into a size #2 capsule.
                                                                                            25
                                   5.3 Example 3                                                                                 5.5 Example 5


             2 mg Strength Pomalidomide Dosage Capsule                                                      4 mg Strength Pomalidomide Dosage Capsule
                                                                                            30
     Table 3 illustrates a batch formulation and single dosage                                     Table 5 illustrates a batch formulation and single dosage
  formulation for a 2 mg pomalidomide single dose unit in a                                      formulation for a 0.5 mg strength pomalidomide single dose
  size #2 capsule.                                                                               unit in a size #2 capsule.

                                      TABLE3                                                35                                       TABLES
               Formulation for 2 mg strength pomolidomide capsule                                             Formulation for 4 mg strength pomolidomide capsule

                                                    Percent By       Quantity                                                                      Percent By       Quantity
  Material                                          Weight           (mg/ capsule)               Material                                          Weight           (mg/capsule)
                                                                                            40
  Pomolidomide                                           ~1%           2*                        Pomolidomide                                        -1.6%            4*
  Starch 1500                                           56%          140                         Starch 1500                                           56%          134.4
  Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.64                      Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.6
  Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   Spray Dried Mannitol (Manno gem EZ)               remainder        remainder

  Total                                               100.0%         250                    45 Total                                                 100.0%         240

  *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency        *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
  of2 mg ofpomolidomide.                                                                         of 4 mg of pomolidomide.


     Pomalidomide was passed through a 35-mesh screen.                                              Pomalidomide was passed through a 35-mesh screen.
  Mannitol and starch were each separately passed through a                                 50
                                                                                                 Mannitol and starch were each separately passed through a
  25-mesh screen. Pomalidomide was pre-blended with a por-                                       25-mesh screen. Pomalidomide was pre-blended with a por-
  tion of mannitol and starch. The pre-blend was milled through                                  tion of mannitol and starch. The pre-blend was milled through
  a 0.03 9 inch screen. The remainder of the mannitol and starch                                 a 0.039 inch screen. The remainder of the mannitol and starch
  was also milled through a 0.039 inch screen. The pre-blend                                     was also milled through a 0.039 inch screen. The pre-blend
  was blended with the reminder of mannitol and starch. To this                             55
                                                                                                 was blended with the reminder of mannitol and starch. To this
  blend, sodium fumarate, which was passed through a 60 mesh                                     blend, sodium fumarate, which was passed through a 60 mesh
  screen, was further blended. The final blend was encapsulated                                  screen, was further blended. The final blend was encapsulated
  into a size #2 capsule.                                                                        into a size #2 capsule.

                                   5.4 Example 4                                            60                                   5.6 Example 6


             3 mg Strength Pomalidomide Dosage Capsule                                                      5 mg Strength Pomalidomide Dosage Capsule

     Table 4 illustrates a batch formulation and single dosage                              65      Table 6 illustrates a batch formulation and single dosage
  formulation for a 0.5 mg strength pomalidomide single dose                                     formulation for a 5 mg pomalidomide single dose unit in a
  unit in a size #2 capsule.                                                                     size #1 capsule.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 126 of 148 PageID: 126


                                                                           US 8,828,427 B2
                                           31                                                                                 32
                                      TABLE4                                                        What is claimed is:
                                                                                                    1. An oral dosage form in the form of a capsule which
               Formulation for 5 mg strength pomolidomide capsule                                weighs 62.5 mg and comprises: 1) pomalidomide, or a phar-
                                                    Percent By       Quantity                    maceutically acceptable salt or solvate thereof, at an amount
  Material                                          Weight           (mg/ capsule)               that provides 0.5 mg of 100% pure pomalidomide; 2) prege-
                                                                                                 latinized starch at an amount of 35 mg; 3) sodium stearyl
  Pomolidomide                                           ~2%           5*
  Starch 1500                                           56%          168
                                                                                                 fumarate at an amount of0.16 mg; and 4) spray dried man-
  Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.75                      nitol at an amonnt that brings the total weight of the compo-
  Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   sition to 62.5 mg.
                                                                                            10      2. The dosage form of claim 1, which is to be administered
  Total                                               100.0%         300
                                                                                                 in the form of a size 4 or larger capsule.
  *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency           3. An oral dosage form in the form of a capsule which
  of 5 mg of pomolidomide.
                                                                                                 weighs 125 mg and comprises: 1) pomalidomide, or a phar-
     Pomalidomide was passed through a 35-mesh screen.                                           maceutically acceptable salt or solvate thereof, at an amount
  Mannitol and starch were each separately passed through a                                 15   that provides 1 mg of 100% pure pomalidomide; 2) pregela-
  25-mesh screen. Pomalidomide was pre-blended with a por-                                       tinized starch at an amonnt of 70 mg; 3) sodium stearyl
  tion of mannitol and starch. The pre-blend was milled through                                  fumarate at an amount of 0.32 mg; and 4) spray dried man-
  a 0.03 9 inch screen. The remainder of the mannitol and starch                                 nitol at an amonnt that brings the total weight of the compo-
  was also milled through a 0.039 inch screen. The pre-blend                                     sition to 125 mg.
  was blended with the reminder of mannitol and starch. To this                             20      4. The dosage form of claim 3, which is to be administered
  blend, sodium fumarate, which was passed through a 60 mesh                                     in the form of a size 4 or larger capsule.
  screen, was further blended. The final blend was encapsulated                                     5. An oral dosage form in the form of a capsule which
  into a size #1 capsule.                                                                        weighs 250 mg and comprises: 1) pomalidomide, or a phar-
                                                                                                 maceutically acceptable salt or solvate thereof, at an amount
                                   5.7 Example 7                                            25   that provides 2 mg of 100% pure pomalidomide; 2) pregela-
                                                                                                 tinized starch at an amount of 140 mg; 3) sodium stearyl
                            Stability ofF ormulation                                             fumarate at an amount of 0.64 mg; and 4) spray dried man-
                                                                                                 nitol at an amonnt that brings the total weight of the compo-
     Accelerated stability was assessed under 40° C./75% RH,                                     sition to 250 mg.
  and levels of impurities over the time period of initial, 1                               30      6. The dosage form of claim 5, which is to be administered
  month, 3 months, and 6 months were determined. Long term                                       in the form of a size 2 or larger capsule.
  stability under 25° C./60% RH is also assessed during 0-24                                        7. An oral dosage form in the form of a capsule which
  months. For determination of the level of Impurities, an                                       weighs 180 mg and comprises: 1) pomalidomide, or a phar-
  HPLC gradient method was employed using the following                                          maceutically acceptable salt or solvate thereof, at an amount
  conditions:                                                                               35   that provides 3 mg of 100% pure pomalidomide; 2) pregela-
                                                                                                 tinized starch at an amount of 100.8 mg; 3) sodium stearyl
                                                                                                 fumarate at an amount of 0.45 mg; and 4) spray dried man-
  Column:                  Zorbax SB-CN, 150 mm x 4.6 mm id, 5 f1II1                             nitol at an amonnt that brings the total weight of the compo-
                           particle size
  Temperature:             Ambient
                                                                                                 sition to 180 mg.
  Mobile Phase:            A: 10/90 methanol/0.1% trifluoroacetic acid                      40      8. The dosage form of claim 7, which is to be administered
                           B: 80/20 methanol/0.1% trifluoroacetic acid                           in the form of a size 2 or larger capsule.
  Gradient Profile:        Time (min)             %A              %B                                9. An oral dosage form in the form of a capsule which
                           0                      90              10
                                                  90              10
                                                                                                 weighs 240 mg and comprises: 1) pomalidomide, or a phar-
                           50                     20              80                             maceutically acceptable salt or solvate thereof, at an amount
                           51                     90              10                        45   that provides 4 mg of 100% pure pomalidomide; 2) pregela-
                           60                     90              10                             tinized starch at an amount of 134.4 mg; 3) sodium stearyl
  Flow Rate:               l.OmL/min
  Injection Volume:        25 f!L
                                                                                                 fumarate at an amount of0.6 mg; and 4) spray dried mannitol
  Detection:               UV, 240nm                                                             at an amount that brings the total weight of the composition to
  Run Time:                60 minutes.                                                           240mg.
                                                                                            50      10. Thedosageformofclaim9, which is to be administered
     From the experiments, it was observed that the impurities                                   in the form of a size 2 or larger capsule.
  in the formulation provided herein stayed negligent through-                                      11. An oral dosage form in the form of a capsule which
  out the time period investigated. The performance character-                                   weighs 300 mg and comprises: 1) pomalidomide, or a phar-
  istics of the dosage also maintained throughout the time                                       maceutically acceptable salt or solvate thereof, at an amount
                                                                                            55   that provides 5 mg of 100% pure pomalidomide; 2) pregela-
  period investigated. These results show that the formulations
  provided herein have adequate stability for clinical and other                                 tinized starch at an amount of 168 mg; 3) sodium stearyl
  uses.                                                                                          fumarate at an amount of 0.75 mg; and 4) spray dried man-
     While examples of certain particular embodiments are pro-                                   nitol at an amonnt that brings the total weight of the compo-
  vided herein, it will be apparent to those skilled in the art that                             sition to 300 mg.
  various changes and modifications may be made. Such modi-
                                                                                            60      12. The dosage form of claim 11, which is to be adminis-
  fications are also intended to fall within the scope of the                                    tered in the form of a size 1 or larger capsule.
  appended claims.                                                                                                      * * * * *
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 127 of 148 PageID: 127




                   EXHIBIT E
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 128 of 148 PageID: 128
                                    I 1111111111111111 11111 1111111111 11111 111111111111111 IIIII IIIIII IIII IIII IIII
                                                                                                            US009993467B2


   c12)   United States Patent                                                       (IO)   Patent No.:     US 9,993,467 B2
          Tutino et al.                                                              (45)   Date of Patent:     *Jun. 12, 2018

   (54)    FORMULATIONS OF 4-AMINO-2-(2,6-                                               5,832,449   A       11/1998    Cunningham
           DIOXOPIPERIDINE-3-YL)ISOINDOLINE-                                             5,882,656   A        3/ 1999   Bechard et al.
                                                                                         5,974,203   A       10/1999    Tadokoro et al.
           1,3-DIONE                                                                     6,045,501   A        4/2000    Elsayed et al.
                                                                                         6,055,507   A        4/2000    Cunningham
   (71)    Applicant: CELGENE CORPORATION,                                               6,063,026   A        5/2000    Schauss et al.
                      Summit, NJ (US)                                                    6,131,090   A       10/2000    Basso et al.
                                                                                         6,202,923   Bl       3/2001    Boyer et al.
   (72)    Inventors: Anthony J. Tutino, New Providence,                                 6,281,230   Bl       8/2001    Muller et al.
                                                                                         6,315,720   Bl      11/2001    Williams et al.
                      NJ (US); Michael T. Kelly, Lake                                    6,316,471   Bl      11/2001    Muller et al.
                      Hopatcong, NJ (US)                                                 6,476,052   Bl      11/2002    Muller et al.
                                                                                         6,555,554   B2       4/2003    Muller et al.
   (73)    Assignee: Celgene Corporation, Summit, NJ                                     6,561,976   B2       5/2003    Elsayed et al.
                     (US)                                                                6,561,977   B2       5/2003    Williams et al.
                                                                                         6,755,784   B2       6/2004    Williams et al.
                                                                                         6,878,733   Bl       4/2005    Shenoy et al.
   ( *)    Notice:        Subject to any disclaimer, the term ofthis                     6,896,399   B2       5/2005    Nomura et al.
                          patent is extended or adjusted under 35                        6,908,432   B2       6/2005    Elsayed et al.
                          U.S.C. 154(b) by O days. days.                                 7,119,106   B2      10/2006    Muller et al.
                                                                                         7,189,740   B2       3/2007    Zeldis
                          This patent is subject to a terminal dis-                      7,393,862   B2       7/2008    Zeldis
                          claimer.                                                       7,465,800   B2      12/2008    Jaworsky et al.
                                                                                         7,855,217   B2      12/2010    Jaworski et al.
   (21)    Appl. No.: 14/998,262                                                         7,959,566   B2       6/2011    Williams et al.
                                                                                         7,968,569   B2       6/2011    Zeldis
                                                                                         8,158,653   B2       4/2012    Muller et al.
   (22)    Filed:         Dec. 23, 2015                                                  8,188,118   B2       5/2012    Zeldis
                                                                                         8,198,262   B2       6/2012    Zeldis
   (65)                      Prior Publication Data                                      8,198,306   B2       6/2012    Zeldis
                                                                                         8,204,763   B2       6/2012    Elsayed et al.
           US 2016/0206607 Al               Jul. 21, 2016                                8,207,200   B2       6/2012    Zeldis
                                                                                         8,315,886   B2      11/2012    Williams et al.
                    Related U.S. Application Data                                        8,530,498   Bl       9/2013    Zeldis
                                                                                         8,589,188   B2      11/2013    Elsayed et al.
   (63)    Continuation of application No. 14/447,450, filed on                          8,626,531   B2       1/2014    Williams et al.
           Jul. 30, 2014, now abandoned, which is a                                      8,648,095   B2       2/2014    Zeldis
           continuation of application No. 12/783,390, filed on                          8,673,939   B2       3/2014    Zeldis
                                                                                         8,735,428   B2       5/2014    Zeldis
           May 19, 2010, now Pat. No. 8,828,427.                                         8,828,427   B2 *     9/2014    Tutino ................. A61K 9/4858
   (60)    Provisional application No. 61/179,678, filed on May                                                                                      514/323
                                                                                       9,101,621     B2       8/2015    Zeldis
           19, 2009.                                                                   9,101,622     B2       8/2015    Zeldis
                                                                                   2002/0054899      Al       5/2002    Zeldis et al.
   (51)    Int. Cl.                                                                2004/0087 546     Al       5/2004    Zeldis
           A61K 311454                     (2006.01)                               2007/0155791      Al       7/2007    Zeldis et al.
           A61K 9/48                       (2006.01)
           A61K 47126                      (2006.01)                                           FOREIGN PATENT DOCUMENTS
           A61K 47136                      (2006.01)
                                                                                  CA               2712724 Al             8/2009
           A61K 47110                      (2017.01)                              WO          WO 96/013790                5/1996
           A61K 47114                      (2017.01)
                                                                                                                (Continued)
   (52)    U.S. Cl.
           CPC .......... A61K 311454 (2013.01); A61K 9/4858
                                                                                                      OTHER PUBLICATIONS
                       (2013.01); A61K 9/4866 (2013.01); A61K
                47110 (2013.01); A61K 47114 (2013.01); A61K                       Crane and List, "Immunomodulatory Drugs," Cancer Investigation,
                          47126 (2013.01); A61K 47136 (2013.01)                   23(7):625-634 (2005).
   (58)    Field of Classification Search                                                                       (Continued)
           CPC .................................................... A61K 31/454
           See application file for complete search history.                      Primary Examiner - Alma Pipic
                                                                                  (74) Attorney, Agent, or Firm - Jones Day
   (56)                      References Cited
                                                                                  (57)                         ABSTRACT
                      U.S. PATENT DOCUMENTS
                                                                                  Pharmaceutical compositions and single unit dosage forms
          4,551,177   A      ll/ 1985   Trubiano et al.                           of 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline- l ,3-di-
          5,385,901   A       1/1995    Kaplan et al.                             one, or a pharmaceutically acceptable stereoisomer, prod-
          5,593,696   A       1/1997    McNally et al.                            rug, salt, solvate, hydrate, or clathrate, are provided herein.
          5,594,637   A       1/1997    Eisenberg et al.                          Also provided are methods of treating, managing, or pre-
          5,619,991   A       4/ 1997   Sloane
          5,635,517   A       6/ 1997   Muller et al.
                                                                                  venting various disorders, such as cancer or an inflammatory
          5,712,291   A       1/1998    D'Amato                                   disease.
          5,731,325   A       3/1998    Andrulis, Jr. et al.
          5,798,368   A       8/ 1998   Muller et al.                                                 8 Claims, No Drawings
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 129 of 148 PageID: 129


                                                            US 9,993,467 B2
                                                                     Page 2


  (56)                   References Cited                                 Alexanian et al., "High-dose glucocorticoid treatment of resistant
                                                                          myeloma," Ann. Intern. Med. 105:8-11 (1986).
                                                                          Alexanian et al., "Consolidation therapy of multiple myeloma with
               FOREIGN PATENT DOCUMENTS                                   thalidomide-dexamethasone after intensive chemotherapy," Ann
                                                                          Oneal. 13:1116-1119 (2002).
  WO        WO 98/013783              4/1998
  WO        WO 99/010829              3/1999                              Anderson et al., "Multiple myeloma: New insights and therapeutic
  WO        WO 00/051053              8/2000                              approaches," Hematology Am. Soc. Hematol. Educ. Program
  WO        WO 02/064083              8/2002                              2000: 147-165 (2000).
  WO       WO 2004/045579      A2     6/2004                              Anderson et al., "Novel biologically based therapies for myeloma,"
  WO       WO 2005/023192      A2     3/2005                              VIII the International Myeloma Workshop, Banff, Alberta, Canada,
  WO           2006058008      Al     6/2006                              May 4-8, 2001; Abstract #S27.
  WO       WO 2007/079182      Al     7/2007                              Barlogie et al., "Effective Treatment of Advanced Multiple
  WO       WO 2010/135396      A2    11/2010                              Myeloma Refractory to Alkylating Agents," N Engl. J Med.,
                                                                          310(21):1353-1356 (1984).
                     OTHER PUBLICATIONS                                   Bjorkstrand et al., "Prognostic factors in autologous stem cell
                                                                          transplantation for multiple myeloma: an EBMT registry study,"
  Gennaro et al., Remington's Pharmaceutical Sciences, 17th Edition,      Leuk. Lymphoma 15:265-272 (1994).
                                                                          Bor, "Thalidomide shows that it can heal, too from deformer of
  Mack Printing Company, Easton, PA, pp. 1613-1615 and 1625-1626
                                                                          babies to force for good," Baltimore Sun (1995).
  (1985).                                                                 Broder et al., "Dideoxycytidine: Current clinical experience and
  Alderborn, "Tablets and compaction," in Pharmaceutics: The Sci-         future prospects. A sununary," Am. J Med. 88:31S-33S (1990).
  ence of Dosage Form Design, M. Aulton (ed.), Elsevier Limited,          Burleson, "Review of computer applications in institutional phar-
  Chapter 27, pp. 397-417 (2002).                                         macy-1975-1981," Am. J Hosp. Pharm. 39:53-70 (1982).
  Bauer et al., "Pharmazeutische Technologic," ["Pharmaceutical           Bwire et al., Managing the teratogenic risk of thalidomide and
  Technology"], 4 th edition, p. 160 (1993).                              lenalidonaide: An industry perspective,Expert Opin. Drug Saf
  Brittain, "Overview of the solid dosage form preformulation pro-        10:3-8 (2011).
  gram," in Preformulation in Solid Dosage Form Development, pp.          Cairo, "Dose reductions and delays: Limitations of myelosuppres-
  347-372 (2008).                                                         sive chemotherapy," Cancer Network (2000).
  Declaration of Anthony Tutino, dated Jun. 14, 2013 in U.S. Appl.        Canal et al., "Benefits of pharmacological knowledge in the design
  No. 12/783,390.                                                         and monitoring of cancer chemotherapy," Pathology Oneal. Res.
  Kibbe, "Handbook of Pharmaceutical Excipients," Third Edition,          4:171-178 (1998).
  extracts for lactose, mannitol and starch, pp. 276-285, 324-328 and     Celgene Corporation Awarded Additional Patent Protection for
  522-530 (2005).                                                         Lead IMiD(TM), REVIMID(TM); Comprehensive Patent Protec-
                                                                          tion for REVIMID Includes Coverage of the Active Ingredient,
  Notice of Opposition by Generics Limited, against EP Patent No.
                                                                          Pharmaceutical Compositions, and Therapeutic Uses PR Newswire
  2391355 mailed on Oct. 17, 2017.
                                                                          Aug. 28, 2001.
  Notice of Opposition by HGF Limited, against EP Patent No.
                                                                          Celgene Corporation, "Initial Phase I solid tumor data on Celgene's
  2391355 mailed on Oct. 17, 2017.                                        lead IMiD™, Revimid™," Press Release, Jun. 2001.
  Notice of Opposition by Hoffmann Eitle against EP Patent No.            Celgene Corporation, Form 424B4 (2000).
  2391355 mailed on Oct. 18, 2017.                                        Celgene News Release, "Positive interim results presented at the
  Notice of Opposition by STADA Arzneimittel AG, against EP               VIIIth international myeloma workshop on Celgene Corporation's
  Patent No. 2391355 mailed on Oct. 18, 2017.                             lead IMiD™ (REV/MID™)," May 8, 2001.
  Notice of Opposition by Teva Pharmaceutical Industries Ltd.,            Cheson, "New drug development in non-Hodgkin lymphomas,"
  against EP Patent No. 2391355 mailed on Oct. 12, 2017.                  Curr. Oneal. Rep. 3:250-259 (2001).
  Patentee's Response to the Communication pursuant to Article            Chu et al., "Principles of cancer management: Chemotherapy," in
  94(3) EPC in EP Patent No. 2391355 dated Mar. 24, 2015.                 Cancer: Principles and Practice of Oncology, 6th edition, De Vita
  Reist et al., "Chiral inversion and hydrolysis of thalidomide: mecha-   et al., (eds.), Lippincott Williams & Wilkins, Philadelphia, PA
  nisms and catalysis by bases and serum albumin, and chiral stability    Chapter 17 (2001 ).
  of teratogenic metabolites," Chem. Res. Toxicol., 11:1521-1528          Corral et al., "Differential cytokine modulation and T cell activation
  (1998).                                                                 by two distinct classes of thalidomide analogues that are potent
  Rowe et al., "Handbook of Pharmaceutical Excipients," 6 th edition,     inhibitors of TNF-a," J Immunol. 163:380-386 (1999).
  pp. 424-428 and 685-691 (2009).                                         Corral et al., "Immunomodulation by thalidomide and thalidomide
  THALOMID® (thalidomide) Capsules (50, 100, 200 mg) Label,               analogues," Ann. Rheum. Dis., 58(Suppl l):I107-Ill3 (1999).
  FDA, (2006).                                                            Crane et al., "Immunomodulatory drugs," Cancer Investigation
  Udagawa et al., "Thalidomide and analogs," in Antiangiogenic            23:625-634 (2005).
  Agents in Cancer Therapy, B. Teicher (ed.), Human Press Inc.,           D' Amato et al., "Mechanism of action of thalidomide and
  Totowa, NJ, Chapter 16, pp. 263-274 (1998).                             3-aminothalidomide in multiple myeloma," Semin. Oneal., 28:597-
  "CDC meeting: Mar. 26, 1997 minutes and agenda regarding                601 (2001).
  thalidomide."                                                           D' Amato et al., "Thalidomide is an Inhibitor of Angiogenesis,"
  "Celgene's Revlimid an orphan drug, says FDA," Marketletter Oct.        Proc. Natl. Acad. Sci. USA, 91(9):4082-4085 (1994).
  15, 2001.                                                               Damaj et al., "Thalidomide therapy induces response in relapsed
  "Center for drug evaluation and research approval package for:          mantle cell lymphoma," Leukemia 17:1914-1915 (2003).
  Application No. 18-662/S-038," (2000).                                  Dancey et al., "Neutrophil kinetics in man," J Clin. Invest. 58:705-
  "Center for drug evaluation and research approval package for:          715 (1976).
  Application No. NDA20-785 approval letter(s)," Sep. 19, 1997 and        Davies et al., "Thalidomide and immunomodulatory derivatives
  Jul. 16, 1998.                                                          augment natural killer cell cytotoxicity in multiple myeloma,"
  "EntreMed moves towards commercialization with production of            Blood, 98(1):210-216 (2001).
  thalidomide analogs; Next generation drug candidates to be manu-        Devita et al., eds., "Plasma cell neoplasm." In Cancer Principles &
  factured in preparation for clinical studies," PR Newswire (2001).      Practice of Oncology, 5th Ed.; Lippincott-Raven Publishers, pp.
  Adams et al., "Proteasome inhibitors: A novel class of potent and       2344-2379 (1997).
  effective antitumor agents," Cancer Res. 59:2615-2622 (1999).           Dimopoulos et al., "Thalidomide and dexamethasone combination
  Alder et al., "The return of thaliomide-A shunned compound              for multiple myeloma refractory to dexamethasone-based reginens,"
  makes a scientific comeback," Science News 146:424-425 (1994).          Blood 96(Supp):286b (2000).
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 130 of 148 PageID: 130


                                                            US 9,993,467 B2
                                                                     Page 3


  (56)                   References Cited                                 Jagannath et al., "Pomalidomide (POM) with or without low-dose
                                                                          dexamethasone (LoDEX) in patients (Pts) with relapsed and refrac-
                     OTHER PUBLICATIONS                                   tory multiple myeloma (RRMM): MM-002 phase II age subgroup
                                                                          analysis," J Clin. Oneal. 31, Abstrct # 8532, (2013).
  Dimopoulos et al., "Thalidomide and dexamethasone combination           Jonsson, "Chemical structure and teratogenic properties. 3. A
  for refractory multiple myeloma," Ann. Oneal. 12:991-995 (2001).        review of available data on structure-activity relationships and
  Dishman et al., "Pharmacists'ranscript role in clozapine therapy at     mechanism of action of thalidomide analogues," Acta Pharm. Suec.
  a veterans affairs medical center," Am. J Hosp. Pharm. 51:899-901       9:521-542 (1972).
  (1994).                                                                 Jourdan et al., "Tumor necrosis factor is a survival and proliferation
  Drach et al., "Treatment of mantle cell lymphoma: Targeting the         factor for human myeloma cells," Eur. Cytokine Netw. 10:65-70
  microenvironment," Expert Rev. Anticancer Ther. 5:477-485               (1999).
  (2005).                                                                 Keravich et al., "Challenges of thalidomide distribution in a hospital
  Durie and Stepan, "Efficacy of low dose thalidomide in multiple         setting," Am. J Health Syst. Pharm. 56:1721-1725 (1999).
  myeloma," Eur. J Oneal. 1:1-8 (2000).                                   Kibbe ed., Handbook of Pharmaceutical Excipients, 3rd edition, pp.
  Edwards, "Thalidomide: Is there a silver lining?" Science News          160-162 (2000).
  131:198 (1987).                                                         Knight, "Cancer patients ahead of FDA on thalidomide use,"
  Elliot et al., "The proteasome: A new target for novel drug thera-      Washington Post Jun. 25, 2001.
  pies," Am. J Clin. Pathol. 116:637-646 (2001).                          Kosten et al., "Substance abuse and Schizophrenia: Editors' Intro-
  Figg et al., "Pharmacokinetics of thalidomide in an elderly prostate    duction," Schizophrenia Bulletin 23:181-186 (1997).
  cancer population," J Pharm. Sci. 88:121-125 (1999).                    Kyle et al., "Therapeutic application of thalidomide in multiple
  Filella et al., "Cytokines (IL-6, TNF-alpha, IL-1 alpha) and soluble    myeloma," Semin. Oneal. 28:583-587 (2001).
  interleukin-2 receptor as serum tumor markers in multiple               Lacy et al., "Pomalidomide (CC4047) plus low-dose
  myeloma," Cancer Detect. Prev. 20:52-56 (1996).                         dexamethasone as therapy for relapsed multiple myeloma," J Clin.
  Foerster et al., "Effects of thalidomide and EM12 on the synthesis      Oneal. 27:5008-5014 (2009).
  of TNF-a in coclutures of human monocytes and lymphocytes,"             Lacy et al., "Pomalidomide plus low-dose dexamethasone in
  Abstract 517 (1995).                                                    myeloma refractory to both bortezomib and lenalidomide: Com-
  Gahrton et al., "Progress in haematopoietic stem cell transplantation   parison of 2 dosing strategies in dual-refractory disease," Blood
  for multiple myeloma," J Intern. Med. 248:185-201 (2000).               118:2970-2975 (2011).
  Gardner et al., "Assessing the effectiveness of a computerized          Lee et al., "A pilot trial of hyperfractionated thoracic radiation
  pharmacy system." In Decision Support Systems in Critical Care;         therapy with concurrent cisplatin and oral etoposide for locally
  Shabot et al., eds.; pp. 174-183 (1994).                                advanced inoperable non-small-cell lung cancer: a 5-year follow-up
  Glasmacher et al., "Oral idarubicin, dexamethasone and vincristine      report," Int. J Radiat. Oneal. Biol. Phys. 42:479-486 (1998).
                                                                          Lentzsch et al., "Immunomodulatory derivatives (IMiDs) of tha-
  (YID) in the treatment of multiple myeloma," Leukemia 11: S22-S26
                                                                          lidomide (Thal) inhibit the proliferation of multiple myeloma (MM)
  (1997).
                                                                          cell lines and block VEGF-induced activation of the MAPK-
  Griinroos et al., "A medication database-a tool for detecting drug
                                                                          pathway," Blood 96:579 (Abstract# 2486) (2000).
  interactions in hospital," Eur. J Clin. Pharmacol. 53: 13-17 (1997).    Lentzsch et al., "S-3-amino-phthalimido-glutarimide inhibits
  Gupta et al., "Adherence of multiple myeloma cells to bone marrow       angiogenesis and growth of B-cell neoplasias in mice", Cancer
  stromal cells upregulates vascular endothelial growth factor secre-     Research 62:2300-2305 (2002).
  tion: therapeutic applications," Leukemia, 15( 12): 1950-1961           Linnarsson, "Decision support for drug prescription integrated with
  (2001).                                                                 computer-based patient records in primary care," Med. Inform.
  Hamera et al., "Alcohol, cannabis, nicotine, and caffeine use and       18:131-142 (1993).
  symptom distress in Schizophrenia," J Nerv. Ment. Dis. 183:559-         Lipkin, "Deriving new drugs from thalidomide," Science News
  565 (1995).                                                             148:171 (1995).
  He et al., "Synthesis of thalidomide analogs and their biological       Mann et al., "Passage of chemicals into human and animal semen:
  potential for treatment of graft versus host disease," 206th ACS        mechanisms and significance," Crit. Rev. Toxicol. 11: 1-14 (1982).
  National Meeting 0-8412-2620-2, American Chemical Society, Chi-         Marriott et al., "Immunotherapeutic and antitumour potential of
  cago, IL, Abstract 216 (1993).                                          thalidomide analogues," Expert Opin. Biol. Ther. 1: 1-8 (2001 ).
  Heger et al., "Embryotoxic effects of thalidomide derivatives in the    Marwick, "Thalidomide back-under strict control," JAMA
  non-human primate callithrixjacchus. IV teratogenicity of µg/kg         278:1135-1137 (1997).
  doses of the EMJ 2 enantiomers," Teratog. Carcinog. Mutagen.            Menill, "Substance Abuse and Women on Welfare," in National
                                                                          Center on Addiction and Substance Abuse at Columbia University,
  14: 115-122 (1994).
                                                                          Jun. 1994.
  Hideshima et al., "Novel therapies targeting the myeloma cell and
                                                                          Mitchell et al., "A pregnancy-prevention program in women of
  its bone marrow microenvironment," Semin. Oneal. 28:607-612
                                                                          childbearing age receiving isotretinoin," N Engl. J Med. 333:101-
  (2001).
                                                                          106 (1995).
  Hideshima et al., "The proteasome inhibitor PS-341 inhibits growth,     Mitsiades et al., "Concepts in the use of TRAIL/Apo2L: An
  induces apoptosis, and overcomes drug resistance in human mul-          emerging biotherapy for myeloma and other neoplasias," Expert
  tiple myeloma cells," Cancer Res. 61:3071-3076 (2001).                  Opin. Investig. Drugs 10:1521-1530 (2001).
  Hideshima et al., "Thalidomide (Thal) and its analogs overcome          Mitsiades et al., "Apoptic signaling induced by immunomodulatory
  drug resistance of human multiple myeloma (MM) cells to conven-         thalidomide analogs in human multiple myeloma cells: therapeutic
  tional therapy," Abstract 1313, American Society of Hematology,         implications," Blood, 2002, 99:4525-4530, American Society of
  Dec. 1-5, 2000.                                                         Hematology.
  Hideshima et al., "Thalidomide and its analogs overcome drug            Montero et al., "Economic study of neutropenia induced by
  resistance of human multiple myeloma cells to conventional              myelotoxic chemotherapy," Pharm. World Sci. 16:187-192 (1994).
  therapy," Blood 96(9):2943-2950 (2000).                                 Morgan et al., "Lenalidomide (Revlimid), in combination with
  Hochster et al., "Activity and pharmacodynamics of 21-Day               cyclophosphamide and dexamethasone (RCD), is an effective and
  topotecan infusion in patients with ovarian cancer previously treated   tolerated regimen for myeloma patients," Br. J Haematol. 137 :268-
  with platinum-based chemotherapy. New York Gynecologic Oncol-           269 (2007).
  ogy Group," J Clin. Oneal. 17:2553-2561 (1999).                         Muller et al., "Amino-substituted thalidomide analogs: potent
  Hus et al., "Thalidomide treatment of resistant or relapsed multiple    inhibitors of TNF-a production," Bioorg. Med. Chem. Lett.,
  myeloma patients," Haematologica 86:404-408 (2001).                     9(11):1625-1630 (1999).
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 131 of 148 PageID: 131


                                                            US 9,993,467 B2
                                                                     Page 4


  (56)                   References Cited                                 Richardson et al., "A phase 1 study of oral CC5013, an
                                                                          immunomodulatory thalidomide (Thal) derivative, in patients with
                     OTHER PUBLICATIONS                                   relapsed and refractory multiple myeloma (MM)," Blood 98:775a
                                                                          (2001).
  Muller, Thalidomide: From tragedy to new drug discovery,                Richardson et al., "A phase 1/2 multi-center, randomized, open label
  Chemtech 27:21-25 (1997).                                               dose escalation study to determine the maximum tolerated dose
  Mundt, "Interactive voice response systems in clinical research and     (MTD), safety, and efficacy of pomalidomide (POM) alone or in
  treatment," Psychiatr. Serv. 48:611-612, 623 (1997).                    combination with low-dose dexamethasone (DEX) in patients
  National Cancer Institute, Common Toxicity Criteria Manual, Ver.        (PTS) with relapsed and refractory multiple myeloma (RRMM)
  2.0, Jun. 1, 1999.                                                      who have received prior treatment (TX) that includes lenalidomide
  NCT00480363: "QUIREDEX: Revlimid (lenalidomide) and                     (LEN) and bortezomib (BORT)," Haematologica, 96:S31 (2011).
  dexamethasone (ReDex) treatment versus observation in patients          Richardson et al., "A Phase I study of oral CC5013, all
  with smoldering multiple myeloma with high risk of progression          immunomodulatory thalidomide (Thal) derivative, in patients with
  (QUIREDEX)," (2013).                                                    relapsed and refractory multiple myeloma (MM)," Blood, 98(11),
  Nogueira et al., "Effect of thalidomide and some derivatives on the     Abstract# 3225 (2001).
  adhesion of lymphocytes to endothelial cells," Abstract 518 (1995).     Richardson et al., "A phase I study of the safety and efficacy of
  Olson et al., "Thalidomide (N-phthaloylglutamimide) in the treat-       CC5013 treatment for patients with relapsed multiple myeloma:
  ment of advanced cancer," Clin. Pharm. Ther., 6(3):292-297 (1965).      Preliminary results," VIII the International Myeloma Workshop,
  Palumbo et al., "Low-dose thalidomide plus dexamethasone is an          Banff, Alberta, Canada, May 4-8, 2001; Abstract #P230.
  effective salvage therapy for advanced myeloma," Haematologica          Richardson et al., "Immunomodulatory drug CC-5013 overcomes
  86:399-403 (2001).                                                      drug resistance and is well tolerated in patients with relapsed
  Pastuszak et al., "Use of the retinoid pregnancy prevention program     multiple myeloma," Blood 100:3063-3067 (2002).
  in Canada: Patterns of contraception use in women treated with          Robert et al., "Phase I and pharmacologic study of 7- and 21-day
  isotretinoin and etretinate," Reprod. Toxicol. 8:63-68 (1994).          continuous etoposide infusion in patients with advanced cancer,"
  Pestotnik et al., "Therapeutic antibiotic monitoring: Surveillance      Cancer Chemother. Pharmacol. 38:459-465 (1996).
  using a computerized expert system," Am. J Med. 88:43-48 (1990).        Samlowski et al., "Evaluation of gemcitabine in patients with
  Piper et al., "Anti-inflanunatory immunosuppressive thalidomide         recurrent or metastatic squamous cell carcinoma of the head and
  analogs. Screening," Int. J Leprosy 49:511-512 (1981).
                                                                          neck: A southwest oncology group phase II study," Invest. New
  Powell et al., "Guideline for the clinical use and dispensing of
                                                                          Drugs 19:311-315 (2001).
  thalidomide," Postgrad. Med. J. 70:901-904 (1994).
                                                                          Sampaio et al., "Prolonged treatment with recombinant interferon
  Pro et al., "Phase II study of thalidomide in patients with recurrent
  Hodgkin's disease (HD) and non-Hodgkin's lymphoma (NHL),"               ganuna induces erythema nodosum leprosum in lepromatous lep-
  Blood 98:246b (Abstract# 4712) (2001).                                  rosy patients," J Exp. Med. 175:1729-1737 (1992).
  Querfeld et al., "Preliminary results of a phase II study of CC-5013    Sampaio et al., "Thalidomide selectively inhibits tumor necrosis
  (lenalidomide, revlimid®) in patients with cutaneous T-cell lym-        factor alpha production by stimulated human monocytes," J Exp.
  phoma," Blood 106:936a-937a (2005).                                     Med. 173:699-703 (1991).
  Raje et al., "Thalidomide-a revival story," N Engl. J Med.              Schey et al., "Phase I Study of an Immunomodulatory Thalidomide
  341(21): 1606-1609 (1999).                                              Analog, CC-4047, in Relapsed or Refractory Multiple Myeloma," J
  Rajkumar et al., "Lenalidomide plus high-dose dexamethasone             Clin. Oneal. 22(16):3269-3276 (2004).
  versus lenalidomide plus low-dose dexamethasone as initial therapy      Schey et al., "Pomalidomide therapy for myeloma," Expert Opin.
  for newly diagnosed multiple myeloma: an open-label randomised          Invest. Drugs 20:691-700 (2011 ).
  controlled trial," Lancet 11:29-37 (2010).                              Schey et al., "A phase I study of an immunomodulatory thalidomide
  Rajkumar et al., "Phase III trial of lenalidomide plus highdose         analogue (CC4047) in relapse/refractory multiple myeloma," Inter-
  dexamethasone versus lenalidomide plus low-dose dexamethasone           national Society for Experimental Hematology, Abstract #248,
  in newly diagnosed multiple myelorna (E4A03): A trial coordinated       (2002).
  by the Eastern Cooperative Oncology Group," J Clin. Oneal.              Schey, "Thalidomide in the management of multiple myeloma,"
  25: 18S (2007).                                                         Hematology 7:291-299 (2002).
  Rajkumar et al., "Thalidomide plus dexamethasone (Thal/Dex) and         Schlossman et al., "Bone marrow transplatation in multiple
  thalidomide alone (Thal) as first line therapy for newly diagnosed      myeloma," Curr. Opin. Oneal. 11:102-108 (1999).
  myeloma (MM)," Blood 96(Supp.):168a (2000).                             Seppa, "Thalidomide combats myeloma blood cancer," Science
  Rajkumar et al., "Combination therapy with lenalidomide plus            News 156:326 (1999).
  dexamethasone (Rev/Dex) for newly diagnosed myeloma," Blood,            Shinn et al., "Development of a computerized drug interaction
  106(13):4050-4053 (2005).                                               database (MEDICOM) for use in a patient specific environment,"
  Rajkumar et al., "Thalidomide in the treatment of plasma cell           Drug Inf J 17:205-210 (1983).
  malignancies," J Clin. Oneal. 19:3593-3595 (2001).                      Siegel et al., "Long-term safety and efficacy of pomalidomide
  Rajkumar, "Thalidomide in multiplem myelorna," Oncology 14: 11-         (POM) with or without low-dose dexamethasone (LoDEX) in
  16 (2000).                                                              relapsed and refractory multiple myeloma (RRMM) patients
  Ratain, "Pharmacology of Cancer Chemotherapy." In Cancer: Prin-         enrolled in the MM-002 phase II trial," J Clin. Oneal. 31, 2013
  ciples & Practice of Oncology, pp. 335-459 (2001).                      (Abstract No. 8588).
  Reiman et al., "Meeting synopsis, VIII International Myelorna           Singhal et al., "Antitumor activity of thalidomide in refractory
  Workshop, Banff Springs Hotel, Banff, Alberta, Canada, May 4-8,         multiple myeloma," N Engl. J Med., 341(21):1565-1571 (1999).
  2001," Eur. J Haematol. 67:199-202 (2001).                              Smith, R. et al., "Studies on the Relationship Between the Chemical
  Ribatti et al., "Angiogenesis spectrum in the stroma of B-cell          Structure and Embryotoxic Activity of Thalidomide and Related
  non-Hodgkin's lymphomas. An immunohistochemical and                     Compounds," in A Symposium on Embryopathic Activity of Drugs,
  ultrastructural study," Eur. J Haematol. 56:45-53 (1996).               J. & A. Churchill Ltd., Session 6, pp. 194-209 (1965).
  Richardson et al., "A randomized phase 2 study of lenalidomide          Sorbera et al., "CC-5013. Treatment of multiple myeloma. Treat-
  therapy for patients with relapsed or relapsed and refractory mul-      ment of Melanoma. Treatment of myelodysplastic syndrome.
  tiple myeloma," Blood 108:3458-3464 (2006).                             Angiogenesis inhibitor. TNF-a production inhibitor," Drugs of the
  Richardson et al., "Thalidomide in multiple Myeloma," Biomed.           Future, 28(5):425-431 (2003).
  Pharmacother. 56:115-128 (2002).                                        Soyka et al., "Prevalence of alcohol and drug abuse in schizophrenic
  Richardson et al., "Thalidomide: Emerging role in cancer medi-          inpatients," Eur. Arch. Psychiatry Clin. Neurosci. 242:362-372
  cine," Ann. Rev. Med. 53:629-657 (2002).                                (1993).
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 132 of 148 PageID: 132


                                                          US 9,993,467 B2
                                                                   Page 5


  (56)                   References Cited                               Myeloma (RRMM): Outcomes Based on Prior Treatment Expo-
                                                                        sure," presented at 54th ASH Annual Meeting and Exposition,
                    OTHER PUBLICATIONS                                  Atlanta, Georgia, Dec. 8-11, 2012, Abstract #4070.
                                                                        Vippagunta et al., "Crystalline solids," Adv. Drug De/iv. Rev.,
  Srkalovic et al. "Use of melphalan, thalidomide, and                  48( 1):3-26 (2001 ).
  dexamethasone in treatment of refractory and relapsed multiple        Vogelsang et al., "Thalidomide for the treatment of chronic graft-
  myeloma," Med. Oneal. 19:219-226 (2002).
  Steiner et al., "The assessment of refill compliance using pharmacy   versus-host disease," N Engl. J Med. 326:1055-1058 (1992).
  records: methods, validity, and applications," J Clin. Epidemiol.     Weber et al., "Thalidomide alone or with dexamethasone for mul-
  50: 105-116 (1997).                                                   tiple myeloma," Blood 94:604 (1999).
  Stirling et al., "Thalidomide. A surprising recovery," J Am. Pharm.   Weber et al., "Thalidomide with dexamethasone of resistant mul-
  Assoc. NS37:306-313 (1997).                                           tiple myeloma," Blood 96:167 (2000).
  Stirling, "Thalidomide: A novel template for anticancer drugs,"       Welte et al., "Influence of socially desirable responding in a study
  Seminars Oncology 28:602-606 (2001).                                  of stress and substance abuse," Alcohol Clin. Exp. Res. 17:758-761
  Szelenyi      et    al.,  "Cyclophosphamide,      adriamycin    and   (1993).
  dexamethasone (CAD) is a highly effective therapy for patients with   Wilson et al., "Response to thalidomide in chemotherapy-resistant
  advanced multiple myeloma," Ann. Oneal. 12:105-108 (2001).            mantle cell lymphoma: a case report," Br. J Haematol. 119: 128-130
  THALOMID™ (thalidomide) Capsules Revised Package Insert               (2002).
  (Jul. 15, 1998).                                                      Yuen et al., "Phase I study of an anti sense oligonucleotide to protein
  The Comprehensive Guide to Banff, Understanding the VIIIth            kinase C-a (ISIS 3521/CGP 64128A) in patients with cancer," Clin.
  International Myeloma Workshop published by the International         Cancer Res. 5:3357-3363 (1999).
  Myeloma Foundation (2001).                                            Zangari et al., "Increased risk of deep-vein thrombosis inpatients
  Thomas et al., "Current role of thalidomide in cancer treatment,"     with multiple myeloma receiving thalidomide chemotherapy,"
  Curr. Opin. Oneal. 12:564-573 (2000).                                 Blood 98:1614 (2001).
  Transcript of the Forty-Seventh Meeting of the Dermatologic and       Zangari et al., Results of phase I study of CC-5013 for the treatment
  Ophthalmic Drugs Advisory Committee (Sep. 4, 1997).                   of multiple myeloma (MM) patients who relapse after high dose
  Transcript of the Forty-Seventh Meeting of the Dermatologic and       chemotherapy (HDT), Blood 98(11), Abstract# 3226 (2001).
  Ophthalmic Drugs Advisory Committee (Sep. 5, 1997).                   Zangari et al., "Thrombogenic activity of doxorubicin in myeloma
  Tseng et al., "Rediscovering thalidomide: a review of its mechanism   patients receiving thalidomide: implications for therapy," Blood,
  of action, side effects, and potential uses," J Am. Acad. Dermatol.   100:1168-1171 (2002).
  35:969-979 (1996).                                                    Zeldis et al., "S.T.E.P.S.: A comprehensive program for controlling
  Vacca et al., "Angiogenesis in B cell lymphoproliferative diseases.   and monitoring access to thalidomide," Clin. Ther. 21:319-330
  Biological and clinical studies," Leuk. Lymphoma 20:27-38 (1995).     (1999).
  Vij et al., "Pomalidomie (POM) with Low-Dose Dexamethasone
  (LoDex) in Patients with Relapsed and Refractory Multiple             * cited by examiner
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 133 of 148 PageID: 133


                                                        US 9,993,467 B2
                                 1                                                                       2
         FORMULATIONS OF 4-AMINO-2-(2,6-                                   a bacterial disease, an ocular neovascular disease, a choroi-
        DIOXOPIPERIDINE-3-YL)ISOINDOLINE-                                  dal neovascular disease, a retina neovascular disease, and
                    1,3-DIONE                                              rubeosis, using pomolidomide, or a pharmaceutically
                                                                           acceptable stereoisomer, prodrug, salt, solvate, hydrate, or
     This application is a continuation of U.S. patent applica-       5    clathrate thereof, in the dosage forms described herein.
  tion Ser. No. 14/447,450, filed Jul. 30, 2014, which is a
  continuation of U.S. patent application Ser. No. 12/783,390,                                    3.1. Definitions
  filed May 19, 2010, now U.S. Pat. No. 8,828,427, which
  claims priority to U.S. Provisional Application No. 61/179,                 As used herein and unless otherwise indicated, a compo-
  678, filed May 19, 2009, each of which are incorporated             10   sition that is "substantially free" of a compound means that
  herein by reference in their entireties.                                 the composition contains less than about 20 percent by
                                                                           weight, more preferably less than about 10 percent by
                             1. FIELD                                      weight, even more preferably less than about 5 percent by
                                                                           weight, and most preferably less than about 3 percent by
     Provided herein are formulations and dosage forms of             15   weight of the compound.
  pomolidomide, i.e., 4-amino-2-(2,6-dioxopiperidine-3-yl)                    As used herein and unless otherwise indicated, the term
  isoindoline-1,3-dione or CC-4047. Methods of using the                   "stereomerically pure" means a composition that comprises
  formulations and dosage forms are also provided herein.                  one stereoisomer of a compound and is substantially free of
                                                                           other stereoisomers of that compound. For example, a
                       2. BACKGROUND                                  20   stereomerically pure composition of a compound having one
                                                                           chiral center will be substantially free of the opposite
     Drug substances are usually administered as part of a                 enantiomer of the compound. A stereomerically pure com-
  formulation in combination with one or more other agents                 position of a compound having two chiral centers will be
  that serve varied and specialized pharmaceutical functions.              substantially free of other diastereomers of the compound. A
  Dosage forms of various types may be made through selec-            25   typical stereomerically pure compound comprises greater
  tive use of pharmaceutical excipients. As pharmaceutical                 than about 80 percent by weight of one stereoisomer of the
  excipients have various functions and contribute to the                  compound and less than about 20 percent by weight of other
  pharmaceutical formulations in many different ways, e.g.,                stereoisomers of the compound, more preferably greater
  solubilization, dilution, thickening, stabilization, preserva-           than about 90 percent by weight of one stereoisomer of the
  tion, coloring, flavoring, etc. The properties that are com-        30   compound and less than about 10 percent by weight of the
  monly considered when formulating an active drug sub-                    other stereoisomers of the compound, even more preferably
  stance include bioavailability, ease of manufacture, ease of             greater than about 95 percent by weight of one stereoisomer
  administration, and stability of the dosage form. Due to the             of the compound and less than about 5 percent by weight of
  varying properties of the active drug substance to be for-               the other stereoisomers of the compound, and most prefer-
  mulated, dosage forms typically require pharmaceutical              35   ably greater than about 97 percent by weight of one stereoi-
  excipients that are uniquely tailored to the active drug                 somer of the compound and less than about 3 percent by
  substance in order to achieve advantageous physical and                  weight of the other stereoisomers of the compound.
  pharmaceutical properties.                                                  As used herein and unless otherwise indicated, the term
     Pomolidomide, which is also known as CC-4047, is                      "enantiomerically pure" means a stereomerically pure com-
  chemically named 4-amino-2-(2,6-dioxopiperidine-3-yl)               40   position of a compound having one chiral center.
  isoindoline-1,3-dione. Pomolidomide is an immunomodula-                     As used herein, unless otherwise specified, the term
  tory compound that inhibits, for example, LPS induced                    "pharmaceutically acceptable salt(s)," as used herein
  monocyte TNFa, IL-1~, IL-12, IL-6, MIP-1, MCP-1, GM-                     includes, but is not limited to, salts of acidic or basic
  CSF, G-CSF, and COX-2 production. The compound is also                   moieties of thalidomide. Basic moieties are capable of
  known to co-stimulate the activation of T-cells. Pomolido-          45   forming a wide variety of salts with various inorganic and
  mide and method of synthesizing the compound are                         organic acids. The acids that can be used to prepare phar-
  described, e.g., in U.S. Pat. No. 5,635,517, the entirety of             maceutically acceptable acid addition salts of such basic
  which is incorporated herein by reference.                               compounds are those that form non-toxic acid addition salts,
     Due to its diversified pharmacological properties,                    i.e., salts containing pharmacologically acceptable anions.
  pomolidomide is useful in treating, preventing, and/or man-         50   Suitable organic acids include, but are not limited to, maleic,
  aging various diseases or disorders. Thus, a need exists as to           fumaric, benzoic, ascorbic, succinic, acetic, formic, oxalic,
  dosage forms ofpomolidomide having advantageous physi-                   propionic, tartaric, salicylic, citric, gluconic, lactic, man-
  cal and pharmaceutical properties.                                       delic, cinnamic, oleic, tannic, aspartic, stearic, palmitic,
                                                                           glycolic, glutamic, gluconic, glucaronic, saccharic, isonico-
                          3. SUMMARY                                  55   tinic, methanesulfonic, ethanesulfonic, p-toluenesulfonic,
                                                                           benzenesulfonic acids, or pamoic (i.e., 1,1'-methylene-bis-
     Provided herein are pharmaceutical dosage forms of                    (2-hydroxy-3-naphthoate) acids. Suitable inorganic acids
  pomolidomide, or a pharmaceutically acceptable stereoiso-                include, but are not limited to, hydrochloric, hydrobromic,
  mer, prodrug, salt, solvate, hydrate, or clathrate thereof. Also         hydroiodic, sulfuric, phosphoric, or nitric acids. Compounds
  provided herein are methods of treating, managing, or               60   that include an amine moiety can form pharmaceutically
  preventing diseases and conditions such as, but not limited              acceptable salts with various amino acids, in addition to the
  to, cancer, pain, Macular Degeneration, a skin disease, a                acids mentioned above. Chemical moieties that are acidic in
  pulmonary disorder, an asbestos-related disorder, a parasitic            nature are capable of forming base salts with various phar-
  disease, an immunodeficiency disorder, a CNS disorder,                   macologically acceptable cations. Examples of such salts are
  CNS injury, atherosclerosis, a sleep disorder, hemoglobin-          65   alkali metal or alkaline earth metal salts and, particularly,
  opathy, anemia, an inflammatory disease, an autoimmune                   calcium, magnesium, sodium, lithium, zinc, potassium, or
  disease, a viral disease, a genetic disease, an allergic disease,        iron salts.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 134 of 148 PageID: 134


                                                        US 9,993,467 B2
                                 3                                                                       4
     As used herein, and unless otherwise specified, the term                 As used herein, and unless otherwise indicated, the terms
  "solvate" means a compound provided herein or a salt                     "manage," "managing" and "management" encompass pre-
  thereof, that further includes a stoichiometric or non-stoi-             venting the recurrence of the specified disease or disorder in
  chiometric amount of solvent bound by non-covalent inter-                a patient who has already suffered from the disease or
  molecular forces. Where the solvent is water, the solvate is        5    disorder, and/or lengthening the time that a patient who has
  a hydrate.                                                               suffered from the disease or disorder remains in remission.
     As used herein and unless otherwise indicated, the term               The terms encompass modulating the threshold, develop-
  "prodrug" means a derivative of a compound that can                      ment and/or duration of the disease or disorder, or changing
  hydrolyze, oxidize, or otherwise react under biological con-             the way that a patient responds to the disease or disorder.
                                                                      10      As used herein, and unless otherwise specified, the term
  ditions (in vitro or in vivo) to provide the compound.
  Examples of prodrugs include, but are not limited to, deriva-            "about," when used in connection with doses, amounts, or
  tives of thalidomide that include biohydrolyzable moieties               weight percent of ingredients of a composition or a dosage
  such as biohydrolyzable amides, biohydrolyzable esters,                  form, means dose, amount, or weight percent that is recog-
                                                                           nized by those of ordinary skill in the art to provide a
  biohydrolyzable carbamates, biohydrolyzable carbonates,             15   pharmacological effect equivalent to that obtained from the
  biohydrolyzable ureides, and biohydrolyzable phosphate
                                                                           specified dose, amount, or weight percent is encompassed.
  analogues. Other examples of prodrugs include derivatives                Specifically, the term "about" contemplates a dose, amount,
  of thalidomide that include -NO, -NO 2 , -ONO, or                        or weight percent within 30%, 25%, 20%, 15%, 10%, or 5%
  -ONO 2 moieties.                                                         of the specified dose, amount, or weight percent is encom-
     As used herein and unless otherwise indicated, the terms         20   passed.
  "biohydrolyzable carbamate," "biohydrolyzable carbonate,"                   As used herein, and unless otherwise specified, the term
  "biohydrolyzable ureide," "biohydrolyzable phosphate"                    "stable," when used in connection with a formulation or a
  mean a carbamate, carbonate, ureide, or phosphate, respec-               dosage form, means that the active ingredient of the formu-
  tively, of a compound that either: 1) does not interfere with            lation or dosage form remains solubilized for a specified
  the biological activity of the compound but can confer upon         25   amount of time and does not significantly degrade or aggre-
  that compound advantageous properties in vivo, such as                   gate or become otherwise modified (e.g., as determined, for
  uptake, duration of action, or onset of action; or 2) is                 example, by HPLC). In some embodiments, about 70 per-
  biologically inactive but is converted in vivo to the biologi-           cent or greater, about 80 percent or greater or about 90
  cally active compound. Examples of biohydrolyzable car-                  percent or greater of the compound remains solubilized after
  bamates include, but are not limited to, lower alkylamines,         30   the specified period.
  substituted ethylenediamines, aminoacids, hydroxyalkylam-
  ines, heterocyclic and heteroaromatic amines, and polyether                            4. DETAILED DESCRIPTION
  ammes.
     As used herein and unless otherwise indicated, the term                  Provided herein are pharmaceutical dosage forms of
  "biohydrolyzable ester" means an ester of a compound that           35   pomolidomide, or a pharmaceutically acceptable stereoiso-
  either: 1) does not interfere with the biological activity of the        mer, prodrug, salt, solvate, hydrate, or clathrate thereof. In
  compound but can confer upon that compound advantageous                  some embodiments, the dosage forms are suitable for oral
  properties in vivo, such as uptake, duration of action, or               administration to a patient. In other embodiments, the dos-
  onset of action; or 2) is biologically inactive but is converted         age forms provided herein exhibit advantageous physical
  in vivo to the biologically active compound. Examples of            40   and/or pharmacological properties. Such properties include,
  biohydrolyzable esters include, but are not limited to, lower            but are not limited to, ease of assay, content uniformity, flow
  alkyl esters, alkoxyacyloxy esters, alkyl acylamino alkyl                properties for manufacture, dissolution and bioavailability,
  esters, and choline esters.                                              and stability. In certain embodiments, the dosage forms
     As used herein and unless otherwise indicated, the term               provided herein have a shelflife of at least about 12 months,
  "biohydrolyzable amide" means an amide of a compound                45   at least about 24 months, or at least about 36 months without
  that either: 1) does not interfere with the biological activity          refrigeration.
  of the compound but can confer upon that compound                           Also provided herein are kits comprising pharmaceutical
  advantageous properties in vivo, such as uptake, duration of             compositions and dosage forms provided herein. Also pro-
  action, or onset of action; or 2) is biologically inactive but           vided herein are methods of treating, managing, and/or
  is converted in vivo to the biologically active compound.           50   preventing a disease or condition, which comprises admin-
  Examples of biohydrolyzable amides include, but are not                  istering to a patient in need thereof a pharmaceutical com-
  limited to, lower alkyl amides, a-amino acid amides,                     position or a dosage form provided herein.
  alkoxyacyl amides, and alkylaminoalkylcarbonyl amides.
     As used herein, and unless otherwise specified, the terms                        4.1 Compositions and Dosage Forms
  "treat," "treating" and "treatment" contemplate an action           55
  that occurs while a patient is suffering from the specified                 In one embodiment, provided herein is a single unit
  disease or disorder, which reduces the severity of the disease           dosage form suitable for oral administration to a human
  or disorder, or retards or slows the progression of the disease          comprising: an amount equal to or greater than about 1, 5,
  or disorder.                                                             10, 15, 20, 25, 30, 50, 75, 100, 150, or 200 mg of an active
     As used herein, and unless otherwise specified, the terms        60   ingredient; and a pharmaceutically acceptable excipient;
  "prevent," "preventing" and "prevention" refer to the pre-               wherein the active ingredient is pomolidomide, or a phar-
  vention of the onset, recurrence or spread of a disease or               maceutically acceptable stereoisomer, prodrug, salt, solvate,
  disorder, or of one or more symptoms thereof. The terms                  or clathrate thereof. In some embodiments, the amount of
  "prevent," "preventing" and "prevention" contemplate an                  active ingredient is from about 0.1 to about 100 mg, from
  action that occurs before a patient begins to suffer from the       65   about 0.5 to about 50 mg, from, about 0.5 to about 25 mg,
  specified disease or disorder, which inhibits or reduces the             from about 1 mg to about 10 mg, from about 0.5 to about 5
  severity of the disease or disorder.                                     mg, or from about 1 mg to about 5 mg. In one embodiment,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 135 of 148 PageID: 135


                                                       US 9,993,467 B2
                                 5                                                                       6
  the amount of the active ingredient is about 0.5 mg. In                 herein can comprise excipients which are well known in the
  another embodiment, the amount of the active ingredient is              art and are listed in the USP (XXI)/NF (XVI), which is
  about 1 mg. In another embodiment, the amount of the active             incorporated herein by reference.
  ingredient is about 2 mg. In another embodiment, the                       In one embodiment, pomolidomide, or a pharmaceutically
  amount of the active ingredient is about 5 mg.                     5    acceptable stereoisomer, prodrug, salt, solvate, or clathrate
     Pharmaceutical compositions and formulations provided                thereof, comprises from about 0.1 to about 10 weight
  herein can be presented as discrete dosage forms, such as               percent of total weight of the composition. In another
  capsules (e.g., gelcaps ), caplets, tablets, troches, lozenges,         embodiment, pomolidomide, or a pharmaceutically accept-
  dispersions, and suppositories each containing a predeter-              able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  mined amount of an active ingredient as a powder or in             10   comprises from about 0.1 to about 5 weight percent of total
  granules, a solution, or a suspension in an aqueous or                  weight of the composition. In another embodiment,
  non-aqueous liquid, an oil-in-water emulsion, or a water-in-            pomolidomide, or a pharmaceutically acceptable stereoiso-
  oil liquid emulsion. Because of their ease of administration,           mer, prodrug, salt, solvate, or clathrate thereof, comprises
  tablets, caplets, and capsules represent a preferred oral               from about 0.1 to about 3 weight percent of total weight of
  dosage unit forms.                                                 15   the composition. In another embodiment, pomolidomide, or
     Tablets, caplets, and capsules typically contain from about          a pharmaceutically acceptable stereoisomer, prodrug, salt,
  50 mg to about 500 mg of the pharmaceutical composition                 solvate, or clathrate thereof, comprises from about 0.5 to
  (i.e., active ingredient and excipient(s)). Capsules can be of          about 3 weight percent of total weight of the composition. In
  any size. Examples of standard sizes include #000, #00, #0,             another embodiment, pomolidomide, or a pharmaceutically
  #1, #2, #3, #4, and #5. See, e.g., Remington's Pharmaceu-          20   acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  tical Sciences, page 1658-1659 (Alfonso Gennaro ed., Mack               thereof, comprises from about 0.5 to about 2 weight percent
  Publishing Company, Easton Pa., 18th ed., 1990), which is               of total weight of the composition. In another embodiment,
  incorporated by reference. In some embodiments, capsules                pomolidomide, or a pharmaceutically acceptable stereoiso-
  provided herein are of size #1 or larger, #2 or larger, or #4           mer, prodrug, salt, solvate, or clathrate thereof, comprises
  or larger.                                                         25   about 1 weight percent of total weight of the composition. In
     Also provided herein are anhydrous pharmaceutical com-               another embodiment, pomolidomide, or a pharmaceutically
  positions and dosage forms including an active ingredient,              acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  since water can facilitate the degradation of some com-                 thereof, comprises about 0.8 weight percent of total weight
  pounds. For example, the addition of water (e.g., 5 percent)            of the composition. In another embodiment, pomolidomide,
  is widely accepted in the pharmaceutical arts as a means of        30   or a pharmaceutically acceptable stereoisomer, prodrug, salt,
  simulating shelf-life, i.e., long-term storage in order to              solvate, or clathrate thereof, comprises about 2 weight
  determine characteristics such as shelf-life or the stability of        percent of total weight of the composition. In another
  formulations over time. See, e.g., Jens T. Carstensen, Drug             embodiment, pomolidomide, or a pharmaceutically accept-
  Stability: Principles & Practice, 2d. Ed., Marcel Dekker,               able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  NY, N.Y., 1995, pp. 379-80. In effect, water and heat              35   comprises about 1.7 weight percent of total weight of the
  accelerate decomposition. Thus, the effect of water on a                composition.
  formulation can be of great significance since moisture                    In one embodiment, the active ingredient and carrier,
  and/or humidity are commonly encountered during manu-                   diluent, binder, or filler are directly blended as described
  facture, handling, packaging, storage, shipment, and use of             herein elsewhere. In another embodiment, the carrier,
  formulations.                                                      40   diluent, binder, or filler comprises mannitol and/or starch. In
     An anhydrous pharmaceutical compositions should be                   one embodiment, the mannitol is spray dried mannitol. In
  prepared and stored such that the anhydrous nature is                   another embodiment, the starch is pregelatinized starch.
  maintained. Accordingly, in some embodiments, anhydrous                    In one embodiment, the carrier, diluent, binder, or filler
  compositions are packaged using materials known to pre-                 comprises from about 70 to about 99 weight percent of total
  vent exposure to water such that they can be included in           45   weight of the composition. In another embodiment, the
  suitable formulary kits. Examples of suitable packaging                 carrier, diluent, binder, or filler comprises from about 80 to
  include, but are not limited to, hermetically sealed foils,             about 99 weight percent of total weight of the composition.
  plastic or the like, unit dose containers, blister packs, and           In another embodiment, the carrier, diluent, binder, or filler
  strip packs.                                                            comprises from about 85 to about 99 weight percent of total
     In this regard, also provided herein is a method of             50   weight of the composition. In another embodiment, the
  preparing a solid pharmaceutical formulation including an               carrier, diluent, binder, or filler comprises from about 90 to
  active ingredient through admixing the active ingredient and            about 99 weight percent of total weight of the composition.
  an excipient under anhydrous or low moisture/humidity                   In another embodiment, the carrier, diluent, binder, or filler
  conditions, wherein the ingredients are substantially free of           comprises from about 95 to about 99 weight percent of total
  water. The method can further include packaging the anhy-          55   weight of the composition. In another embodiment, the
  drous or non-hygroscopic solid formulation under low mois-              carrier, diluent, binder, or filler comprises about 98 weight
  ture conditions. By using such conditions, the risk of contact          percent of total weight of the composition. In another
  with water is reduced and the degradation of the active                 embodiment, the carrier, diluent, binder, or filler comprises
  ingredient can be prevented or substantially reduced.                   about 99 weight percent of total weight of the composition.
     Also provided herein are lactose-free pharmaceutical            60      In one embodiment, the dosage forms provided herein
  compositions and dosage forms. Compositions and dosage                  comprise both mannitol and starch. In one embodiment,
  forms that comprise an active ingredient that is a primary or           mannitol and starch comprise from about 70 to about 99
  secondary amine are preferably lactose-free. As used herein,            weight percent of total weight of the composition. In another
  the term "lactose-free" means that the amount of lactose                embodiment, mannitol and starch comprise from about 80 to
  present, if any, is insufficient to substantially increase the     65   about 99 weight percent of total weight of the composition.
  degradation rate of an active ingredient that is a primary or           In another embodiment, mannitol and starch comprise from
  secondary amine. Lactose-free compositions provided                     about 85 to about 99 weight percent of total weight of the
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 136 of 148 PageID: 136


                                                        US 9,993,467 B2
                                 7                                                                        8
  composition. In another embodiment, mannitol and starch                  the dosage form, the dosage form comprises about 35 mg of
  comprise from about 90 to about 99 weight percent of total               starch, and the remaining weight is filled by starch. In one
  weight of the composition. In another embodiment, manni-                 embodiment, the mannitol is spray dried mannitol. In
  tol and starch comprise from about 95 to about 99 weight                 another embodiment, the starch is pregelatinized starch.
  percent of total weight of the composition. In another              5       In one embodiment where the total weight of the dosage
  embodiment, mannitol and starch comprise about 98 weight                 form is about 62.5 mg and where a lubricant is present, the
  percent of total weight of the composition. In another                   lubricant is sodium stearyl fumarate. In one embodiment, the
  embodiment, mannitol and starch comprise about 99 weight                 sodium stearyl fumarate is present at an amount of about 0.2
  percent of total weight of the composition.                              mg. In one embodiment, the sodium stearyl fumarate is
     In one embodiment, the ratio of mannitol:starch in the           10   present at an amount of about 0.16 mg.
  dosage form is from about 1: 1 to about 1: 1.5. In one                      In one embodiment, provided herein is a dosage form
  embodiment, the ratio of mannitol:starch in the dosage form              comprising: 1) pomolidomide, or a pharmaceutically accept-
  is about 1: 1.3.                                                         able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
     In another embodiment, the dosage form comprises a                    present at an amount that provides about 0.5 mg potency of
  lubricant. In one embodiment, the dosage form comprises             15   pomolidomide; 2) about 35 mg of pregelatinized starch; 3)
  about 0.2, 0.3, 0.5, 0.6, or 0.8 mg of lubricant. In another             about 0.16 mg of sodium stearyl fumarate; and 4) spray
  embodiment, the dosage form comprises about 0.16, 0.32,                  dried mannitol at an amount that brings the total weight of
  0.64, or 0.75 mg of lubricant. In one embodiment, the                    the dosage form to 62.5 mg. In one embodiment, the dosage
  lubricant is sodium stearyl fumarate (PRUV).                             form is suitable for administration in a size 4 or larger
     In one embodiment, the lubricant, e.g., PRUV, comprises          20   capsule.
  from about 0.01 to about 5 weight percent of total weight of                In one embodiment, provided herein is a dosage form
  the composition. In another embodiment, the lubricant, e.g.,             comprising: 1) pomolidomide, or a pharmaceutically accept-
  PRUV, comprises from about 0.01 to about 1 weight percent                able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  of total weight of the composition. In another embodiment,               present at an amount that provides about 1 mg potency of
  the lubricant, e.g., PRUV, comprises from about 0.1 to about        25   pomolidomide; and 2) a pharmaceutically acceptable excipi-
  1 weight percent of total weight of the composition. In                  ent. In one embodiment, the total weight of the dosage form
  another embodiment, the lubricant, e.g., PRUV, comprises                 is about 125 mg. In one embodiment, the dosage form is
  from about 0.1 to about 0.5 weight percent of total weight of            suitable for administration in a size 4 or larger capsule. In
  the composition. In another embodiment, the lubricant, e.g.,             one embodiment, the excipient comprises a carrier, diluent,
  PRUV, comprises from about 0.2 to about 0.3 weight percent          30   binder, or filler. In one embodiment, the excipients comprise
  of total weight of the composition. In another embodiment,               a carrier, diluent, binder, or filler and a lubricant.
  the lubricant, e.g., PRUV, comprises about 0.25 weight                      In one embodiment where the total weight of the dosage
  percent of total weight of the composition.                              form is about 125 mg, the carrier, diluent, binder, or filler
     In some embodiments, because it is typical to obtain                  comprises mannitol and/or starch. In one embodiment, the
  pomolidomide, or a pharmaceutically acceptable stereoiso-           35   excipient comprises both mannitol and starch. In one
  mer, prodrug, salt, solvate, or clathrate thereof, at a purity of        embodiment, where both mannitol and starch are present in
  less than 100%, the formulations and dosage forms provided               the dosage form, the dosage form comprises about 70 mg of
  herein may be defined as compositions, formulations, or                  starch, and the remaining weight is filled by starch. In one
  dosage forms that comprise pomolidomide, or a pharmaceu-                 embodiment, the mannitol is spray dried mannitol. In
  tically acceptable stereoisomer, prodrug, salt, solvate, or         40   another embodiment, the starch is pregelatinized starch.
  clathrate thereof, at an amount that provides the potency of                In one embodiment where the total weight of the dosage
  a specified amount of 100% pure pomolidomide.                            form is about 125 mg and where a lubricant is present, the
     For example, in one embodiment, provided herein is a                  lubricant is sodium stearyl fumarate. In one embodiment, the
  single unit dosage form comprising: 1) pomolidomide, or a                sodium stearyl fumarate is present at an amount of about 0.3
  pharmaceutically acceptable stereoisomer, prodrug, salt, sol-       45   mg. In one embodiment, the sodium stearyl fumarate is
  vate, or clathrate thereof, present at an amount that provides           present at an amount of about 0.32 mg.
  about 0.5, 1, 2, 3, 4, or 5 mg potency ofpomolidomide; and                  In one embodiment, provided herein is a dosage form
  2) about 60, 120, 250, 180, 240, or 300 mg of a carrier,                 comprising: 1) pomolidomide, or a pharmaceutically accept-
  diluent, binder, or filler, respectively. In one embodiment,             able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  the amount of a carrier, diluent, binder, or filler is about 62,    50   present at an amount that provides about 1 mg potency of
  124, 248, 177, 236, or 295 mg, respectively.                             pomolidomide; 2) about 70 mg of pregelatinized starch; 3)
     In one embodiment, provided herein is a dosage form                   about 0.32 mg of sodium stearyl fumarate; and 4) spray
  comprising: 1) pomolidomide, or a pharmaceutically accept-               dried mannitol at an amount that brings the total weight of
  able stereoisomer, prodrug, salt, solvate, or clathrate thereof,         the dosage form to 125 mg. In one embodiment, the dosage
  present at an amount that provides about 0.5 mg potency of          55   form is suitable for administration in a size 4 or larger
  pomolidomide; and 2) a pharmaceutically acceptable excipi-               capsule.
  ent. In one embodiment, the total weight of the dosage form                 In one embodiment, provided herein is a dosage form
  is about 62.5 mg. In one embodiment, the dosage form is                  comprising: 1) pomolidomide, or a pharmaceutically accept-
  suitable for administration in a size 4 or larger capsule. In            able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  one embodiment, the excipient comprises a carrier, diluent,         60   present at an amount that provides about 2 mg potency of
  binder, or filler. In one embodiment, the excipients comprise            pomolidomide; and 2) a pharmaceutically acceptable excipi-
  a carrier, diluent, binder, or filler and a lubricant.                   ent. In one embodiment, the total weight of the dosage form
     In one embodiment where the total weight of the dosage                is about 250 mg. In one embodiment, the dosage form is
  form is about 62.5 mg, the carrier, diluent, binder, or filler           suitable for administration in a size 2 or larger capsule. In
  comprises mannitol and/or starch. In one embodiment, the            65   one embodiment, the excipient comprises a carrier, diluent,
  excipient comprises both mannitol and starch. In one                     binder, or filler. In one embodiment, the excipients comprise
  embodiment, where both mannitol and starch are present in                a carrier, diluent, binder, or filler and a lubricant.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 137 of 148 PageID: 137


                                                       US 9,993,467 B2
                                 9                                                                      10
     In one embodiment where the total weight of the dosage               is about 240 mg. In one embodiment, the dosage form is
  form is about 250 mg, the carrier, diluent, binder, or filler           suitable for administration in a size 2 or larger capsule. In
  comprises mannitol and/or starch. In one embodiment, the                one embodiment, the excipient comprises a carrier, diluent,
  excipient comprises both mannitol and starch. In one                    binder, or filler. In one embodiment, the excipients comprise
  embodiment, where both mannitol and starch are present in          5    a carrier, diluent, binder, or filler and a lubricant.
  the dosage form, the dosage form comprises about 140 mg                    In one embodiment where the total weight of the dosage
  of starch, and the remaining weight is filled by starch. In one         form is about 240 mg, the carrier, diluent, binder, or filler
  embodiment, the mannitol is spray dried mannitol. In                    comprises mannitol and/or starch. In one embodiment, the
  another embodiment, the starch is pregelatinized starch.                excipient comprises both mannitol and starch. In one
     In one embodiment where the total weight of the dosage          10   embodiment, where both mannitol and starch are present in
  form is about 250 mg and where a lubricant is present, the              the dosage form, the dosage form comprises about 135 mg
  lubricant is sodium stearyl fumarate. In one embodiment, the            of starch, and the remaining weight is filled by starch. In one
  sodium stearyl fumarate is present at an amount of about 0.6            embodiment, the marmitol is spray dried mannitol. In
  mg. In one embodiment, the sodium stearyl fumarate is                   another embodiment, the starch is pregelatinized starch.
  present at an amount of about 0.64 mg.                             15      In one embodiment where the total weight of the dosage
     In one embodiment, provided herein is a dosage form                  form is about 240 mg and where a lubricant is present, the
  comprising: 1) pomolidomide, or a pharmaceutically accept-              lubricant is sodium stearyl fumarate. In one embodiment, the
  able stereoisomer, prodrug, salt, solvate, or clathrate thereof,        sodium stearyl fumarate is present at an amount of about 0.6
  present at an amount that provides about 2 mg potency of                mg.
  pomolidomide; 2) about 140 mg of pregelatinized starch; 3)         20      In one embodiment, provided herein is a dosage form
  about 0.64 mg of sodium stearyl fumarate; and 4) spray                  comprising: 1) pomolidomide, or a pharmaceutically accept-
  dried mannitol at an amount that brings the total weight of             able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  the dosage form to 250 mg. In one embodiment, the dosage                present at an amount that provides about 4 mg potency of
  form is suitable for administration in a size 2 or larger               pomolidomide; 2) about 134.4 mg of pregelatinized starch;
  capsule.                                                           25   3) about 0.6 mg of sodium stearyl fumarate; and 4) spray
     In one embodiment, provided herein is a dosage form                  dried marmitol at an amount that brings the total weight of
  comprising: 1) pomolidomide, or a pharmaceutically accept-              the dosage form to 240 mg. In one embodiment, the dosage
  able stereoisomer, prodrug, salt, solvate, or clathrate thereof,        form is suitable for administration in a size 2 or larger
  present at an amount that provides about 3 mg potency of                capsule.
  pomolidomide; and 2) a pharmaceutically acceptable excipi-         30      In one embodiment, provided herein is a dosage form
  ent. In one embodiment, the total weight of the dosage form             comprising: 1) pomolidomide, or a pharmaceutically accept-
  is about 180 mg. In one embodiment, the dosage form is                  able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  suitable for administration in a size 2 or larger capsule. In           present at an amount that provides about 5 mg potency of
  one embodiment, the excipient comprises a carrier, diluent,             pomolidomide; and 2) a pharmaceutically acceptable excipi-
  binder, or filler. In one embodiment, the excipients comprise      35   ent. In one embodiment, the total weight of the dosage form
  a carrier, diluent, binder, or filler and a lubricant.                  is about 300 mg. In one embodiment, the dosage form is
     In one embodiment where the total weight of the dosage               suitable for administration in a size 1 or larger capsule. In
  form is about 180 mg, the carrier, diluent, binder, or filler           one embodiment, the excipient comprises a carrier, diluent,
  comprises mannitol and/or starch. In one embodiment, the                binder, or filler. In one embodiment, the excipients comprise
  excipient comprises both mannitol and starch. In one               40   a carrier, diluent, binder, or filler and a lubricant.
  embodiment, where both mannitol and starch are present in                  In one embodiment where the total weight of the dosage
  the dosage form, the dosage form comprises about 100 mg                 form is about 300 mg, the carrier, diluent, binder, or filler
  of starch, and the remaining weight is filled by starch. In one         comprises mannitol and/or starch. In one embodiment, the
  embodiment, the mannitol is spray dried mannitol. In                    excipient comprises both mannitol and starch. In one
  another embodiment, the starch is pregelatinized starch.           45   embodiment, where both mannitol and starch are present in
     In one embodiment where the total weight of the dosage               the dosage form, the dosage form comprises about 168 mg
  form is about 180 mg and where a lubricant is present, the              of starch, and the remaining weight is filled by starch. In one
  lubricant is sodium stearyl fumarate. In one embodiment, the            embodiment, the marmitol is spray dried mannitol. In
  sodium stearyl fumarate is present at an amount of about 0.5            another embodiment, the starch is pregelatinized starch.
  mg. In one embodiment, the sodium stearyl fumarate is              50      In one embodiment where the total weight of the dosage
  present at an amount of about 0.45 mg.                                  form is about 300 mg and where a lubricant is present, the
     In one embodiment, provided herein is a dosage form                  lubricant is sodium stearyl fumarate. In one embodiment, the
  comprising: 1) pomolidomide, or a pharmaceutically accept-              sodium stearyl fumarate is present at an amount of about 0.8
  able stereoisomer, prodrug, salt, solvate, or clathrate thereof,        mg. In one embodiment, the sodium stearyl fumarate is
  present at an amount that provides about 3 mg potency of           55   present at an amount of about 0.75 mg.
  pomolidomide; 2) about 100.8 mg of pregelatinized starch;                  In one embodiment, provided herein is a dosage form
  3) about 0.45 mg of sodium stearyl fumarate; and 4) spray               comprising: 1) pomolidomide, or a pharmaceutically accept-
  dried mannitol at an amount that brings the total weight of             able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  the dosage form to 180 mg. In one embodiment, the dosage                present at an amount that provides about 5 mg potency of
  form is suitable for administration in a size 2 or larger          60   pomolidomide; 2) about 168 mg ofpregelatinized starch; 3)
  capsule.                                                                about 0.75 mg of sodium stearyl fumarate; and 4) spray
     In one embodiment, provided herein is a dosage form                  dried marmitol at an amount that brings the total weight of
  comprising: 1) pomolidomide, or a pharmaceutically accept-              the dosage form to 300 mg. In one embodiment, the dosage
  able stereoisomer, prodrug, salt, solvate, or clathrate thereof,        form is suitable for administration in a size 1 or larger
  present at an amount that provides about 4 mg potency of           65   capsule.
  pomolidomide; and 2) a pharmaceutically acceptable excipi-                 In another embodiment, provided herein is a dosage form
  ent. In one embodiment, the total weight of the dosage form             comprising pomolidomide, or a pharmaceutically acceptable
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 138 of 148 PageID: 138


                                                      US 9,993,467 B2
                               11                                                                    12
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,           spray dried mannitol at an amount that brings the total
  present at an amount that provides about 0.5 mg potency of            weight of the dosage form to 250 mg; wherein the dosage
  pomolidomide, which is stable for a period of at least about          form is stable for a period of at least about 12, about 24, or
  12, about 24, or about 36 months without refrigeration. In            about 36 months without refrigeration. In one embodiment,
  some embodiments, the dosage form comprises mannitol             5    the dosage form is suitable for administration in a size 2 or
  and/or starch. In one embodiment where both starch and                larger capsule.
  mannitol are present in the dosage form, starch is present at            In another embodiment, provided herein is a dosage form
  an amount of about 35 mg, and mannitol is present at an               comprising pomolidomide, or a pharmaceutically acceptable
  amount that brings the total weight of composition to about           stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  62.5 mg. In some embodiments, the dosage form further            10   present at an amount that provides about 5 mg potency of
  comprises sodium stearyl fumarate at an amount of about 0.2           pomolidomide, which is stable for a period of at least about
  mg or about 0.16 mg. In some embodiments, provided                    12, about 24, or about 36 months without refrigeration. In
  herein is a dosage form comprising: 1) pomolidomide, or a             some embodiments, the dosage form comprises mannitol
  pharmaceutically acceptable stereoisomer, prodrug, salt, sol-         and/or starch. In one embodiment where both starch and
  vate, or clathrate thereof, present at an amount that provides   15   mannitol are present in the dosage form, starch is present at
  about 0.5 mg potency of pomolidomide, about 35 mg                     an amount of about 168 mg, and mannitol is present at an
  pregelatinized starch; about 0.16 mg sodium stearyl fumar-            amount that brings the total weight of composition to about
  ate; and spray dried mannitol at an amount that brings the            300 mg. In some embodiments, the dosage form further
  total weight of the dosage form to 62.5 mg; wherein the               comprises sodium stearyl fumarate at an amount of about 0.8
  dosage form is stable for a period of at least about 12, about   20   mg or about 0.75 mg. In some embodiments, provided
  24, or about 36 months without refrigeration. In one embodi-          herein is a dosage form comprising: 1) pomolidomide, or a
  ment, the dosage form is suitable for administration in a size        pharmaceutically acceptable stereoisomer, prodrug, salt, sol-
  4 or larger capsule.                                                  vate, or clathrate thereof, present at an amount that provides
     In another embodiment, provided herein is a dosage form            about 5 mg potency of pomolidomide, about 168 mg prege-
  comprising pomolidomide, or a pharmaceutically acceptable        25   latinized starch; about 0.75 mg sodium stearyl fumarate; and
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,           spray dried mannitol at an amount that brings the total
  present at an amount that provides about 1 mg potency of              weight of the dosage form to 300 mg; wherein the dosage
  pomolidomide, which is stable for a period of at least about          form is stable for a period of at least 12, about 24, or about
  12, about 24, or about 36 months without refrigeration. In            36 months without refrigeration. In one embodiment, the
  some embodiments, the dosage form comprises mannitol             30   dosage form is suitable for administration in a size 1 or
  and/or starch. In one embodiment where both starch and                larger capsule.
  mannitol are present in the dosage form, starch is present at
  an amount of about 70 mg, and mannitol is present at an                               4.1.1 Second Active Agents
  amount that brings the total weight of composition to about
  125 mg. In some embodiments, the dosage form further             35      In certain embodiments, provided herein are compositions
  comprises sodium stearyl fumarate at an amount of about 0.3           and dosage form of pomolidomide, or a pharmaceutically
  mg or about 0.32 mg. In some embodiments, provided                    acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  herein is a dosage form comprising: 1) pomolidomide, or a             thereof, which may further comprise one or more secondary
  pharmaceutically acceptable stereoisomer, prodrug, salt, sol-         active ingredients. Certain combinations may work syner-
  vate, or clathrate thereof, present at an amount that provides   40   gistically in the treatment of particular types diseases or
  about 1 mg potency of pomolidomide, about 70 mg prege-                disorders, and conditions and symptoms associated with
  latinized starch; about 0.32 mg sodium stearyl fumarate; and          such diseases or disorders. Pomolidomide, or a pharmaceu-
  spray dried mannitol at an amount that brings the total               tically acceptable stereoisomer, prodrug, salt, solvate, or
  weight of the dosage form to 125 mg; wherein the dosage               clathrate thereof, can also work to alleviate adverse effects
  form is stable for a period of at least about 12, about 24, or   45   associated with certain second active agents, and vice versa.
  about 36 months without refrigeration. In one embodiment,                Specific second active compounds that can be contained
  the dosage form is suitable for administration in a size 4 or         in the formulations and dosage forms provided herein vary
  larger capsule.                                                       depending on the specific indication to be treated, prevented
     In another embodiment, provided herein is a dosage form            or managed.
  comprising pomolidomide, or a pharmaceutically acceptable        50      For instance, for the treatment, prevention or management
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,           of cancer, second active agents include, but are not limited
  present at an amount that provides about 2 mg potency of              to: semaxanib; cyclosporin; etanercept; doxycycline; bort-
  pomolidomide, which is stable for a period of at least about          ezomib; acivicin; aclarubicin; acodazole hydrochloride;
  12, about 24, or about 36 months without refrigeration. In            acronine; adozelesin; aldesleukin; altretamine; ambomycin;
  some embodiments, the dosage form comprises mannitol             55   ametantrone acetate; amsacrine; anastrozole; anthramycin;
  and/or starch. In one embodiment where both starch and                asparaginase; asperlin; azacitidine; azetepa; azotomycin;
  mannitol are present in the dosage form, starch is present at         batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-
  an amount of about 140 mg, and mannitol is present at an              ride; bisnafide dimesylate; bizelesin; bleomycin sulfate;
  amount that brings the total weight of composition to about           brequinar sodium; bropirimine; busulfan; cactinomycin;
  250 mg. In some embodiments, the dosage form further             60   calusterone; caracemide; carbetimer; carboplatin; carmus-
  comprises sodium stearyl fumarate at an amount of about 0.6           tine; carubicin hydrochloride; carzelesin; cedefingol; cele-
  mg or about 0.64 mg. In some embodiments, provided                    coxib; chlorambucil; cirolemycin; cisplatin; cladribine; cris-
  herein is a dosage form comprising: 1) pomolidomide, or a             natol mesylate; cyclophosphamide; cytarabine; dacarbazine;
  pharmaceutically acceptable stereoisomer, prodrug, salt, sol-         dactinomycin; daunorubicin hydrochloride; decitabine;
  vate, or clathrate thereof, present at an amount that provides   65   dexormaplatin; dezaguanine; dezaguanine mesylate; diazi-
  about 2 mg potency of pomolidomide, about 140 mg prege-               quone; docetaxel; doxorubicin; doxorubicin hydrochloride;
  latinized starch; about 0.64 mg sodium stearyl fumarate; and          droloxifene; droloxifene citrate; dromostanolone propi-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 139 of 148 PageID: 139


                                                       US 9,993,467 B2
                                13                                                                     14
  onate; duazomycin; edatrexate; eflornithine hydrochloride;              8; cryptophycin A derivatives; curacin A; cyclopentanthra-
  elsamitrucin; enloplatin; enpromate; epipropidine; epirubi-             quinones; cycloplatam; cypemycin; cytarabine ocfosfate;
  cin hydrochloride; erbulozole; esorubicin hydrochloride;                cytolytic factor; cytostatin; dacliximab; decitabine; dehy-
  estramustine; estramustine phosphate sodium; etanidazole;               drodidenmin B; deslorelin; dexamethasone; dexifosfamide;
  etoposide; etoposide phosphate; etoprine; fadrozole hydro-         5    dexrazoxane; dexverapamil; diaziquone; didenmin B; didox;
  chloride; fazarabine; fenretinide; floxuridine; fludarabine             diethylnorspermine; dihydro-5-azacytidine; dihydrotaxol,
  phosphate; fluorouracil; flurocitabine; fosquidone; fostriecin          9-; dioxamycin; diphenyl spiromustine; docetaxel; docosa-
  sodium;      gemcitabine;      gemcitabine       hydrochloride;         nol; dolasetron; doxifluridine; doxorubicin; droloxifene;
  hydroxyurea; idarubicin hydrochloride; ifosfamide; ilmo-                dronabinol; duocarmycin SA; ebselen; ecomustine; edelfos-
  fosine; iproplatin; irinotecan; irinotecan hydrochloride; Ian-     10   ine; edrecolomab; eflornithine; elemene; emitefur; epirubi-
  reotide acetate; letrozole; leuprolide acetate; liarozole               cin; epristeride; estramustine analogue; estrogen agonists;
  hydrochloride; lometrexol sodium; lomustine; losoxantrone               estrogen antagonists; etanidazole; etoposide phosphate;
  hydrochloride; masoprocol; maytansine; mechlorethamine                  exemestane; fadrozole; fazarabine; fenretinide; filgrastim;
  hydrochloride; megestrol acetate; melengestrol acetate; mel-            finasteride; flavopiridol; flezelastine; fluasterone; fludara-
  phalan; menogaril; mercaptopurine; methotrexate; metho-            15   bine; fluorodaunorunicin hydrochloride; forfenimex; form-
  trexate sodium; metoprine; meturedepa; mitindomide; mito-               estane; fostriecin; fotemustine; gadolinium texaphyrin; gal-
  carcin; mitocromin; mitogillin; mitomalcin; mitomycin;                  lium nitrate; galocitabine; ganirelix; gelatinase inhibitors;
  mitosper; mitotane; mitoxantrone hydrochloride; mycophe-                gemcitabine; glutathione inhibitors; hepsulfam; heregulin;
  nolic acid; nocodazole; nogalamycin; ormaplatin; oxisuran;              hexamethylene bisacetamide; hypericin; ibandronic acid;
  paclitaxel; pegaspargase; peliomycin; pentamustine; peplo-         20   idarubicin; idoxifene; idramantone; ilmofosine; ilomastat;
  mycin sulfate; perfosfamide; pipobroman; piposulfan;                    imatinib (Gleevec®), imiquimod; immunostimulant pep-
  piroxantrone hydrochloride; plicamycin; plomestane;                     tides; insulin-like growth factor-I receptor inhibitor; inter-
  porfimer sodium; porfiromycin; prednimustine; procarba-                 feron agonists; interferons; interleukins; iobenguane; iodo-
  zine hydrochloride; puromycin; puromycin hydrochloride;                 doxorubicin; ipomeanol, 4-; iroplact; irsogladine;
  pyrazofurin; riboprine; safingol; safingol hydrochloride;          25   isobengazole; isohomohalicondrin B; itasetron; jasplakino-
  semustine; simtrazene; sparfosate sodium; sparsomycin;                  lide; kahalalide F; lamellarin-N triacetate; lanreotide; lein-
  spirogermanium hydrochloride; spiromustine; spiroplatin;                amycin; lenograstim; lentinan sulfate; leptolstatin; letrozole;
  streptonigrin; streptozocin; sulofenur; talisomycin; tec-               leukemia inhibiting factor; leukocyte alpha interferon; leu-
  ogalan sodium; taxotere; tegafur; teloxantrone hydrochlo-               prolide+estrogen+progesterone; leuprorelin; levamisole;
  ride; temoporfin; teniposide; teroxirone; testolactone; thia-      30   liarozole; linear polyamine analogue; lipophilic disaccharide
  miprine; thioguanine; thiotepa; tiazofurin; tirapazamine;               peptide; lipophilic platinum compounds; lissoclinamide 7;
  toremifene citrate; trestolone acetate; triciribine phosphate;          lobaplatin; lombricine; lometrexol; lonidamine; losoxan-
  trimetrexate; trimetrexate glucuronate; triptorelin; tubulo-            trone; loxoribine; lurtotecan; lutetium texaphyrin; lysofyl-
  zole hydrochloride; uracil mustard; uredepa; vapreotide;                line; lytic peptides; maitansine; mamiostatin A; marimastat;
  verteporfin; vinblastine sulfate; vincristine sulfate; vin-        35   masoprocol; maspin; matrilysin inhibitors; matrix metallo-
  desine; vindesine sulfate; vinepidine sulfate; vinglycinate             proteinase inhibitors; menogaril; merbarone; meterelin;
  sulfate; vinleurosine sulfate; vinorelbine tartrate; vinrosidine        methioninase; metoclopramide; MIF inhibitor; mifepris-
  sulfate; vinzolidine sulfate; vorozole; zeniplatin; zinostatin;         tone; miltefosine; mirimostim; mitoguazone; mitolactol;
  and zorubicin hydrochloride.                                            mitomycin analogues; mitonafide; mitotoxin fibroblast
     Other second agents include, but are not limited to:            40   growth factor-saporin; mitoxantrone; mofarotene; molgra-
  20-epi-1,25 dihydroxyvitamin D3; 5-ethynyluracil; abirater-             mostim; Erbitux, human chorionic gonadotrophin; mono-
  one; aclarubicin; acylfulvene; adecypenol; adozelesin;                  phosphoryl lipidA+myobacterium cell wall sk; mopidamol;
  aldesleukin; ALL-TK antagonists; altretamine; ambamus-                  mustard anticancer agent; mycaperoxide B; mycobacterial
  tine; amidox; amifostine; aminolevulinic acid; amrubicin;               cell wall extract; myriaporone; N-acetyldinaline; N-substi-
  amsacrine; anagrelide; anastrozole; andrographolide; angio-        45   tuted benzamides; nafarelin; nagrestip; naloxone+pentazo-
  genesis inhibitors; antagonist D; antagonist G; antarelix;              cine; napavin; naphterpin; nartograstim; nedaplatin; nemo-
  anti-dorsalizing morphogenetic protein-I; antiandrogen,                 rubicin; neridronic acid; nilutamide; nisamycin; nitric oxide
  prostatic carcinoma; antiestrogen; antineoplaston; antisense            modulators; nitroxide antioxidant; nitrullyn; oblimersen
  oligonucleotides; aphidicolin glycinate; apoptosis gene                 (Genasense®); O6-benzylguanine; octreotide; okicenone;
  modulators; apoptosis regulators; apurinic acid; ara-CDP-          50   oligonucleotides; onapristone; ondansetron; ondansetron;
  DL-PTBA; arginine deaminase; asulacrine; atamestane; atri-              oracin; oral cytokine inducer; ormaplatin; osaterone; oxali-
  mustine; axinastatin 1; axinastatin 2; axinastatin 3; azase-            platin; oxaunomycin; paclitaxel; paclitaxel analogues; pacli-
  tron; azatoxin; azatyrosine; baccatin III derivatives; balanol;         taxel      derivatives;    palauamine;      palmitoylrhizoxin;
  batimastat; BCR/ABL antagonists; benzochlorins; benzoyl-                pamidronic acid; panaxytriol; panomifene; parabactin;
  staurosporine; beta lactam derivatives; beta-alethine; beta-       55   pazelliptine; pegaspargase; peldesine; pentosan polysulfate
  clamycin B; betulinic acid; bFGF inhibitor; bicalutamide;               sodium; pentostatin; pentrozole; perflubron; perfosfamide;
  bisantrene; bisaziridinylspermine; bisnafide; bistratene A;             perillyl alcohol; phenazinomycin; phenylacetate; phos-
  bizelesin; breflate; bropirimine; budotitane; buthionine sul-           phatase inhibitors; picibanil; pilocarpine hydrochloride;
  foximine; calcipotriol; calphostin C; camptothecin deriva-              pirarubicin; piritrexim; placetin A; placetin B; plasminogen
  tives; capecitabine; carboxamide-amino-triazole; car-              60   activator inhibitor; platinum complex; platinum compounds;
  boxyamidotriazole; CaRest M3; CARN 700; cartilage                       platinum-triamine complex; porfimer sodium; porfiromycin;
  derived inhibitor; carzelesin; casein kinase inhibitors                 prednisone; propyl bis-acridone; prostaglandin 12; protea-
  (ICOS); castanospermine; cecropin B; cetrorelix; chlorins;              some inhibitors; protein A-based immune modulator; pro-
  chloroquinoxaline sulfonamide; cicaprost; cis-porphyrin;                tein kinase C inhibitor; protein kinase C inhibitors, microal-
  cladribine; clomifene analogues; clotrimazole; collismycin         65   gal; protein tyrosine phosphatase inhibitors; purine
  A; collismycin B; combretastatin A4; combretastatin ana-                nucleoside phosphorylase inhibitors; purpurins; pyrazolo-
  logue; conagenin; crambescidin 816; crisnatol; cryptophycin             acridine; pyridoxylated hemoglobin polyoxyethylene con-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 140 of 148 PageID: 140


                                                        US 9,993,467 B2
                                15                                                                      16
  jugate; raf antagonists; raltitrexed; ramosetron; ras famesyl            NMDA antagonists, and other therapeutics found, for
  protein transferase inhibitors; ras inhibitors; ras-GAP inhibi-          example, in the Physician's Desk Reference 2003. Specific
  tor; retelliptine demethylated; rhenium Re 186 etidronate;               examples include, but are not limited to, salicylic acid
  rhizoxin; ribozymes; RII retinamide; rohitukine; romurtide;              acetate (Aspirin®), celecoxib (Celebrex®), Enbrel®, ket-
  roquinimex; rubiginone Bl; ruboxyl; safingol; saintopin;            5    amine, gabapentin (Neurontin®), phenytoin (Dilantin®),
  SarCNU; sarcophytol A; sargramostim; Sdi 1 mimetics;                     carbamazepine (Tegretol®), oxcarbazepine (Trileptal®),
  semustine; senescence derived inhibitor 1; sense oligonucle-             valproic acid (Depakene®), morphine sulfate, hydromor-
  otides; signal transduction inhibitors; sizofiran; sobuzoxane;           phone, prednisone, griseofulvin, penthonium, alendronate,
  sodium borocaptate; sodium phenylacetate; solverol;                      dyphenhydramide, guanethidine, ketorolac (Acular®), thy-
  somatomedin binding protein; sonermin; sparfosic acid;              10   rocalcitonin, dimethylsulfoxide (DMSO), clonidine (Cata-
  spicamycin D; spiromustine; splenopentin; spongistatin 1;                press®), bretylium, ketanserin, reserpine, droperidol, atro-
  squalamine; stipiamide; stromelysin inhibitors; sulfinosine;             pine, phentolamine, bupivacaine, lidocaine, acetaminophen,
  superactive vasoactive intestinal peptide antagonist; sura-              nortriptyline (Pamelor®), amitriptyline (Elavil®), imip-
  dista; suramin; swainsonine; tallimustine; tamoxifen                     ramine (Tofranil®), doxepin (Sinequan®), clomipramine
  methiodide; tauromustine; tazarotene; tecogalan sodium;             15   (Anafranil®), fluoxetine (Prozac®), sertraline (Zoloft®),
  tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;             naproxen, nefazodone (Serzone®), venlafaxine (Effexor®),
  teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;            trazodone (Desyrel®), bupropion (Wellbutrin®), mexi-
  thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-               letine, nifedipine, propranolol, tramadol, lamotrigine, vioxx,
  malfasin; thymopoietin receptor agonist; thymotrinan; thy-               ziconotide, ketamine, dextromethorphan, benzodiazepines,
  roid stimulating hormone; tin ethyl etiopurpurin; tira-             20   baclofen, tizanidine and phenoxybenzamine.
  pazamine; titanocene bichloride; topsentin; toremifene;                     Examples of second active agents that may be used for the
  translation inhibitors; tretinoin; triacetyluridine; triciribine;        treatment, prevention and/or management of macular degen-
  trimetrexate; triptorelin; tropisetron; turosteride; tyrosine            eration and related syndromes include, but are not limited to,
  kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;                a steroid, a light sensitizer, an integrin, an antioxidant, an
  urogenital sinus-derived growth inhibitory factor; urokinase        25   interferon, a xanthine derivative, a growth hormone, a
  receptor antagonists; vapreotide; variolin B; velaresol;                 neutrotrophic factor, a regulator of neovascularization, an
  veramine; verdins; verteporfin; vinorelbine; vinxaltine;                 anti-VEGF antibody, a prostaglandin, an antibiotic, a phy-
  vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and                toestrogen, an anti-inflammatory compound or an antiangio-
  zinostatin stimalamer.                                                   genesis compound, or a combination thereof. Specific
     Yet other second active agents include, but are not limited      30   examples include, but are not limited to, verteporfin, purly-
  to, 2-methoxyestradiol, telomestatin, inducers of apoptosis              tin, an angiostatic steroid, rhuFab, interferon-2a, pentoxif-
  in multiple myeloma cells (such as, for example, TRAIL),                 ylline, tin etiopurpurin, motexafin, lucentis, lutetium,
  statins, semaxanib, cyclosporin, etanercept, doxycycline,                9-fluoro-11,21-dihydroxy-16,         17-1-methylethylidinebis
  bortezomib, oblimersen (Genasense®), remicade, docetaxel,                (oxy)pregna-l,4-diene-3,20-dione, latanoprost (see U.S.
  celecoxib, melphalan, dexamethasone (Decadron®), ste-               35   Pat. No. 6,225,348), tetracycline and its derivatives, rifamy-
  roids, gemcitabine, cisplatinum, temozolomide, etoposide,                cin and its derivatives, macrolides, metronidazole (U.S. Pat.
  cyclophosphamide, temodar, carboplatin, procarbazine,                    Nos. 6,218,369 and 6,015,803), genistein, genistin, 6'-O-
  gliadel, tamoxifen, topotecan, methotrexate, Arisa®, taxol,              Mal genistin, 6'-O-Ac genistin, daidzein, daidzin, 6'-O-
  taxotere, fluorouracil, leucovorin, irinotecan, xeloda, CPT-             Mal daidzin, 6'-O-Ac daidzin, glycitein, glycitin, 6'-O-Mal
  11, interferon alpha, pegylated interferon alpha (e.g., PEG         40   glycitin, biochanin A, formononetin (U.S. Pat. No. 6,001,
  INTRON-A), capecitabine, cisplatin, thiotepa, fludarabine,               368), triamcinolone acetomide, dexamethasone (U.S. Pat.
  carboplatin, liposomal daunorubicin, cytarabine, doxetaxol,              No. 5,770,589), thalidomide, glutathione (U.S. Pat. No.
  pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinore-             5,632,984), basic fibroblast growth factor (bFGF), trans-
  lbine, zoledronic acid, palmitronate, biaxin, busulphan,                 forming growth factor b (TGF-b ), brain-derived neuro-
  prednisone, bisphosphonate, arsenic trioxide, vincristine,          45   trophic factor (BDNF), plasminogen activator factor type 2
  doxorubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,               (PAI-2), EYE101 (Eyetech Pharmaceuticals), LY333531
  estramustine sodium phosphate (Emcyt®), sulindac, and                    (Eli Lilly), Miravant, and RETISERT implant (Bausch &
  etoposide.                                                               Lomb). All of the references cited herein are incorporated in
     In another embodiment, examples of specific second                    their entireties by reference.
  agents according to the indications to be treated, prevented,       50      Examples of second active agents that may be used for the
  or managed can be found in the following references, all of              treatment, prevention and/or management of skin diseases
  which are incorporated herein in their entireties: U.S. Pat.             include, but are not limited to, keratolytics, retinoids, a-hy-
  Nos. 6,281,230 and 5,635,517; U.S. publication nos. 2004/                droxy acids, antibiotics, collagen, botulinum toxin, inter-
  0220144, 2004/0190609, 2004/0087546, 2005/0203142,                       feron, steroids, and immunomodulatory agents. Specific
  2004/0091455, 2005/0100529, 2005/0214328, 2005/                     55   examples include, but are not limited to, 5-fluorouracil,
  0239842, 2006/0154880, 2006/0122228, and 2005/                           masoprocol, trichloroacetic acid, salicylic acid, lactic acid,
  0143344; and U.S. provisional application No. 60/631,870.                ammonium lactate, urea, tretinoin, isotretinoin, antibiotics,
     Examples of second active agents that may be used for the             collagen, botulinum toxin, interferon, corticosteroid, tran-
  treatment, prevention and/or management of pain include,                 sretinoic acid and collagens such as human placental colla-
  but are not limited to, conventional therapeutics used to treat     60   gen, animal placental collagen, Dermalogen, AlloDerm,
  or prevent pain such as antidepressants, anticonvulsants,                Fascia, Cymetra, Autologen, Zyderm, Zyplast, Resoplast,
  antihypertensives, anxiolytics, calcium channel blockers,                and Isolagen.
  muscle relaxants, non-narcotic analgesics, opioid analge-                   Examples of second active agents that may be used for the
  sics, anti-inflammatories, cox-2 inhibitors, immunomodula-               treatment, prevention and/or management of pulmonary
  tory agents, alpha-adrenergic receptor agonists or antago-          65   hepertension and related disorders include, but are not
  nists,     immunosuppressive        agents,      corticosteroids,        limited to, anticoagulants, diuretics, cardiac glycosides, cal-
  hyperbaric oxygen, ketamine, other anesthetic agents,                    cium channel blockers, vasodilators, prostacyclin analogues,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 141 of 148 PageID: 141


                                                       US 9,993,467 B2
                               17                                                                      18
  endothelin antagonists, phosphodiesterase inhibitors (e.g.,            clorgyline, phenelzine and isocarboxazid; a COMT inhibi-
  PDE V inhibitors), endopeptidase inhibitors, lipid lowering            tor, such as, but not limited to, tolcapone and entacapone; a
  agents, thromboxane inhibitors, and other therapeutics                 cholinesterase inhibitor, such as, but not limited to, phys-
  known to reduce pulmonary artery pressure. Specific                    ostigmine saliclate, physostigmine sulfate, physostigmine
  examples include, but are not limited to, warfarin (Couma-        5    bromide, meostigmine bromide, neostigmine methylsulfate,
  din®), a diuretic, a cardiac glycoside, digoxin-oxygen, dil-           ambenonim chloride, edrophonium chloride, tacrine, prali-
  tiazem, nifedipine, a vasodilator such as prostacyclin (e.g.,          doxime chloride, obidoxime chloride, trimedoxime bro-
  prostaglandin 12 (PGI2), epoprostenol (EPO, Floran®),                  mide, diacetyl monoxim, endrophonium, pyridostigmine,
  treprostinil (Remodulin®), nitric oxide (NO), bosentan (Tra-           and demecarium; an anti-inflammatory agent, such as, but
  cleer®), amlodipine, epoprostenol (Florae), treprostinil (Re-     10   not limited to, naproxen sodium, diclofenac sodium,
  modulin®), prostacyclin, tadalafil (Cialis®), simvastatin              diclofenac potassium, celecoxib, sulindac, oxaprozin,
  (Zocor®), omapatrilat (Vanlev®), irbesartan (Avapro®),                 diflunisal, etodolac, meloxicam, ibuprofen, ketoprofen,
  pravastatin (Pravachol®), digoxin, L-arginine, iloprost,               nabumetone, refecoxib, methotrexate, leflunomide, sul-
  betaprost, and sildenafil (Viagra®).                                   fasalazine, gold salts, Rho-D Immune Globulin, mycophe-
     Examples of second active agents that may be used for the      15   nylate mofetil, cyclosporine, azathioprine, tacrolimus, basil-
  treatment, prevention and/or management of asbestos-re-                iximab, daclizumab, salicylic acid, acetylsalicylic acid,
  lated disorders include, but are not limited to, anthracycline,        methyl salicylate, diflunisal, salsalate, olsalazine, sulfasala-
  platinum, alkylating agent, oblimersen (Genasense®), cis-              zine, acetaminophen, indomethacin, sulindac, mefenamic
  platinum, cyclophosphamide, temodar, carboplatin, procar-              acid, meclofenamate sodium, tolmetin, ketorolac,
  bazine, gliadel, tamoxifen, topotecan, methotrexate, taxo-        20   dichlofenac, flurbinprofen, oxaprozin, piroxicam, meloxi-
  tere,    mnotecan,       capecitabine,    cisplatin,  thiotepa,        cam, ampiroxicam, droxicam, pivoxicam, tenoxicam, phe-
  fludarabine, carboplatin, liposomal daunorubicin, cytara-              nylbutazone, oxyphenbutazone, antipyrine, aminopyrine,
  bine, doxetaxol, pacilitaxel, vinblastine, IL-2, GM-CSF,               apazone, zileuton, aurothioglucose, gold sodium thiomalate,
  dacarbazine, vinorelbine, zoledronic acid, palmitronate,               auranofin, methotrexate, colchicine, allopurinol, probenecid,
  biaxin, busulphan, prednisone, bisphosphonate, arsenic, tri-      25   sulfinpyrazone and benzbromarone or betamethasone and
  oxide, vincristine, doxorubicin (Doxil®), paclitaxel, ganci-           other glucocorticoids; and an antiemetic agent, such as, but
  clovir, adriamycin, bleomycin, hyaluronidase, mitomycin C,             not limited to, metoclopromide, domperidone, prochlorpera-
  mepacrine, thiotepa, tetracycline and gemcitabine.                     zine, promethazine, chlorpromazine, trimethobenzamide,
     Examples of second active agents that may be used for the           ondansetron, granisetron, hydroxyzine, acetylleucine
  treatment, prevention and/or management of parasitic dis-         30   monoethanolamine, alizapride, azasetron, benzquinamide,
  eases include, but are not limited to, chloroquine, quinine,           bietanautine, bromopride, buclizine, clebopride, cyclizine,
  quinidine, pyrimethamine, sulfadiazine, doxycycline, clin-             dimenhydrinate, diphenidol, dolasetron, meclizine, methal-
  damycin, mefloquine, halofantrine, primaquine, hydroxy-                latal, metopimazine, nabilone, oxyperndyl, pipamazine, sco-
  chloroquine, proguanil, atovaquone, azithromycin, suramin,             polamine, sulpiride, tetrahydrocannabinol, thiethylperazine,
  pentamidine, melarsoprol, nifurtimox, benznidazole,               35   thioproperazine, tropisetron, and a mixture thereof.
  amphotericin B, pentavalent antimony compounds (e.g.,                     Examples of second active agents that may be used for the
  sodium stiboglucuronate ), interfereon gamma, itraconazole,            treatment, prevention and/or management of CNS injuries
  a combination of dead promastigotes and BCG, leucovorin,               and related syndromes include, but are not limited to,
  corticosteroids, sulfonamide, spiramycin, IgG (serology),              immunomodulatory agents, immunosuppressive agents,
  trimethoprim, and sulfamethoxazole.                               40   antihypertensives, anticonvulsants, fibrinolytic agents, anti-
     Examples of second active agents that may be used for the           platelet agents, antipsychotics, antidepressants, benzodiaz-
  treatment, prevention and/or management of immunodefi-                 epines, buspirone, amantadine, and other known or conven-
  ciency disorders include, but are not limited to: antibiotics          tional agents used in patients with CNS injury/damage and
  (therapeutic or prophylactic) such as, but not limited to,             related syndromes. Specific examples include, but are not
  ampicillin, tetracycline, penicillin, cephalosporins, strepto-    45   limited to: steroids (e.g., glucocorticoids, such as, but not
  mycin, kanamycin, and erythromycin; antivirals such as, but            limited to, methylprednisolone, dexamethasone and betame-
  not limited to, amantadine, rimantadine, acyclovir, and riba-          thasone); an anti-inflanimatory agent, including, but not
  virin; immunoglobulin; plasma; immunologic enhancing                   limited to, naproxen sodium, diclofenac sodium, diclofenac
  drugs such as, but not limited to, levami sole and isoprinos-          potassium, celecoxib, sulindac, oxaprozin, diflunisal, etod-
  ine; biologics such as, but not limited to, ganimaglobulin,       50   olac, meloxicam, ibuprofen, ketoprofen, nabumetone, refe-
  transfer factor, interleukins, and interferons; hormones such          coxib, methotrexate, leflunomide, sulfasalazine, gold salts,
  as, but not limited to, thymic; and other immunologic agents           RHo-D Immune Globulin, mycophenylate mofetil,
  such as, but not limited to, B cell stimulators (e.g., BAFF/           cyclosporine, azathioprine, tacrolimus, basiliximab, dacli-
  BlyS), cytokines (e.g., IL-2, IL-4, and IL-5), growth factors          zumab, salicylic acid, acetylsalicylic acid, methyl salicylate,
  (e.g., TGF-a), antibodies (e.g., anti-CD40 and IgM), oligo-       55   diflunisal, salsalate, olsalazine, sulfasalazine, acetamino-
  nucleotides containing urnnethylated CpG motifs, and vac-              phen, indomethacin, sulindac, mefenamic acid, meclofena-
  cines (e.g., viral and tumor peptide vaccines).                        mate sodium, tolmetin, ketorolac, dichlofenac, flurbinpro-
     Examples of second active agents that may be used for the           fen, oxaprozin, piroxicam, meloxicam, ampiroxicam,
  treatment, prevention and/or management of CNS disorders               droxicam, pivoxicam, tenoxicam, phenylbutazone, oxy-
  include, but are not limited to: opioids; a dopamine agonist      60   phenbutazone, antipyrine, aminopyrine, apazone, zileuton,
  or antagonist, such as, but not limited to, Levodopa,                  aurothioglucose, gold sodium thiomalate, auranofin, metho-
  L-DOPA, cocaine, a-methyl-tyrosine, reserpine, tetra-                  trexate, colchicine, allopurinol, probenecid, sulfinpyrazone
  benazine, benzotropine, pargyline, fenodolpam mesylate,                and benzbromarone; a cAMP analog including, but not
  cabergoline, pramipexole dihydrochloride, ropinorole,                  limited to, db-cAMP; an agent comprising a methylpheni-
  amantadine hydrochloride, selegiline hydrochloride, carbi-        65   date drug, which comprises 1-threo-methylphenidate,
  dopa, pergolide mesylate, Sinemet CR, and Symmetrel; a                 d-threo-methylphenidate,             dl-threo-methylphenidate,
  MAO inhibitor, such as, but not limited to, iproniazid,                1-erythro-methylphenidate, d-erythro-methylphenidate, di-
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 142 of 148 PageID: 142


                                                       US 9,993,467 B2
                                19                                                                     20
  erythro-methylphenidate, and a mixture thereof; and a                   sions of blood, or of a blood substitute such as Hemospan™
  diuretic agent such as, but not limited to, mannitol, furo-             or Hemospan™ PS (Sangart).
  semide, glycerol, and urea.
     Examples of second active agent that may be used for the                       4.2. Process for Making Dosage Forms
  treatment, prevention and/or management of dysfunctional           5
                                                                             Dosage forms provided herein can be prepared by any of
  sleep and related syndromes include, but are not limited to,            the methods of pharmacy, but all methods include the step
  a tricyclic antidepressant agent, a selective serotonin                 of bringing the active ingredient into association with the
  reuptake inhibitor, an antiepileptic agent (gabapentin, pre-            excipient, which constitutes one or more necessary ingredi-
  gabalin, carbamazepine, oxcarbazepine, levitiracetam, topi-             ents. In general, the compositions are prepared by uniformly
                                                                     10
  ramate), an antiaryhthmic agent, a sodium channel blocking              admixing (e.g., direct blend) the active ingredient with
  agent, a selective inflammatory mediator inhibitor, an opioid           liquid excipients or finely divided solid excipients or both,
  agent, a second immunomodulatory compound, a combina-                   and then, if necessary, shaping the product into the desired
  tion agent, and other known or conventional agents used in              presentation (e.g., compaction such as roller-compaction). If
  sleep therapy. Specific examples include, but are not limited           desired, tablets can be coated by standard aqueous or non-
                                                                     15   aqueous techniques.
  to, Neurontin, oxycontin, morphine, topiramate, amitrypti-
                                                                             A dosage form provided herein can be prepared by
  line, nortryptiline, carbamazepine, Levodopa, L-DOPA,                   compression or molding, optionally with one or more acces-
  cocaine, a-methyl-tyrosine, reserpine, tetrabenazine, benzo-            sory ingredients. Compressed tablets can be prepared by
  tropine, pargyline, fenodolpam mesylate, cabergoline,                   compressing in a suitable machine the active ingredient in a
  pramipexole dihydrochloride, ropinorole, amantadine                20   free-flowing form such as powder or granules, optionally
  hydrochloride, selegiline hydrochloride, carbidopa, per-                mixed with an excipient as above and/or a surface active or
  golide mesylate, Sinemet CR, Symmetrel, iproniazid, clor-               dispersing agent. Molded tablets can be made by molding in
  gyline, phenelzine, isocarboxazid, tolcapone, entacapone,               a suitable machine a mixture of the powdered compound
  physostigmine saliclate, physostigmine sulfate, physostig-              moistened with an inert liquid diluent. Encapsulation of the
                                                                          dosage forms provided herein can be done using capsules of
  mine bromide, meostigmine bromide, neostigmine methyl-             25
                                                                          methylcellulose, calcium alginate, or gelatin.
  sulfate, ambenonim chloride, edrophonium chloride, tacrine,                In some embodiments, the active ingredients and excipi-
  pralidoxime chloride, obidoxime chloride, trimedoxime bro-              ents are directly blended and loaded into, for example, a
  mide, diacetyl monoxim, endrophonium, pyridostigmine,                   capsule, or compressed directly into tablets. A direct-
  demecarium, naproxen sodium, diclofenac sodium,                         blended dosage form may be more advantageous than a
                                                                     30
  diclofenac potassium, celecoxib, sulindac, oxaprozin,                   compacted (e.g., roller-compacted) dosage form in certain
  diflunisal, etodolac, meloxicam, ibuprofen, ketoprofen,                 instances, since direct-blending can reduce or eliminate the
  nabumetone, refecoxib, methotrexate, leflunomide, sul-                  harmful health effects that may be caused by airborne
  fasalazine, gold salts, RHo-D Immune Globulin, mycophe-                 particles of ingredients during the manufacture using com-
  nylate mofetil, cyclosporine, azathioprine, tacrolimus, basil-          paction process.
                                                                     35      Direct blend formulations may be advantageous in certain
  iximab, daclizumab, salicylic acid, acetylsalicylic acid,
                                                                          instances because they require only one blending step, that
  methyl salicylate, diflunisal, salsalate, olsalazine, sulfasala-        of the active and excipients, before being processed into the
  zine, acetaminophen, indomethacin, sulindac, mefenamic                  final dosage form, e.g., tablet or capsule. This can reduce the
  acid, meclofenamate sodium, tolmetin, ketorolac,                        production of airborne particle or dust to a minimum, while
  dichlofenac, flurbinprofen, oxaprozin, piroxicam, meloxi-          40   roller-compaction processes may be prone to produce dust.
  cam, ampiroxicam, droxicam, pivoxicam, tenoxicam, phe-                  In roller-compaction process, the compacted material is
  nylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                  often milled into smaller particles for further processing.
  apazone, zileuton, aurothioglucose, gold sodium thiomalate,             The milling operation can produce significant amounts of
  auranofin, methotrexate, colchicine, allopurinol, probenecid,           airborne particles, since the purpose for this step in manu-
  sulfinpyrazone, benzbromarone, betamethasone and other             45
                                                                          facturing is to reduce the materials particle size. The milled
                                                                          material is then blended with other ingredients prior to
  glucocorticoids, metoclopromide, domperidone, prochlo-                  manufacturing the final dosage form.
  rperazine, promethazine, chlorpromazine, trimethobenz-                     For certain active ingredients, in particular for a com-
  amide, ondansetron, granisetron, hydroxyzine, acetylleucine             pound with a low solubility, the active ingredient's particle
  monoethanolamine, alizapride, azasetron, benzquinamide,                 size is reduced to a fine powder in order to help increase the
                                                                     50
  bietanautine, bromopride, buclizine, clebopride, cyclizine,             active ingredient's rate of solubilization. The increase in the
  dimenhydrinate, diphenidol, dolasetron, meclizine, methal-              rate of solubilization is often necessary for the active ingre-
  latal, metopimazine, nabilone, oxyperndyl, pipamazine, sco-             dient to be effectively absorbed in the gastrointestinal tract.
  polamine, sulpiride, tetrahydrocannabinol, thiethylperazine,            However for fine powders to be directly-blended and loaded
  thioproperazine, tropisetron, and a mixture thereof.                    onto capsules, the excipients should preferably provide
                                                                     55   certain characteristics which render the ingredients suitable
     Examples of second active agents that may be used for the
                                                                          for the direct-blend process. Examples of such characteris-
  treatment, prevention and/or management of hemoglobin-
                                                                          tics include, but are not limited to, acceptable flow charac-
  opathy and related disorders include, but are not limited to:           teristics. In one embodiment, therefore, provided herein is
  interleukins, such as IL-2 (including recombinant IL-II                 the use of, and compositions comprising, excipients which
  ("rIL2") and canarypox IL-2), IL-10, IL-12, and IL-18;             60   may provide characteristics, which render the resulting
  interferons, such as interferon alfa-2a, interferon alfa-2b,            mixture suitable for direct-blend process, e.g., good flow
  interferon alfa-nl, interferon alfa-n3, interferon beta-I a, and        characteristics.
  interferon gannna-I b; and G-CSF; hydroxyurea; butyrates
  or butyrate derivatives; nitrous oxide; hydroxy urea;                                         4.2.1. Screening
  HEMOXIN™ (NIPRISAWM; see U.S. Pat. No. 5,800,819);                 65
  Gardos channel antagonists such as clotrimazole and triaryl               The process for making the pharmaceutical compositions
  methane derivatives; Deferoxamine; protein C; and transfu-              of the invention preferably includes the screening of the
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 143 of 148 PageID: 143


                                                    US 9,993,467 B2
                              21                                                                   22
  active ingredient and the excipient(s). In one embodiment,             Examples of diseases or disorders include, but are not
  the active ingredient is passed through a screen having             limited to, cancer, disorders associated with angiogenesis,
  openings of about 200 microns to about 750 microns. In              pain including, but not limited to, Complex Regional Pain
  another embodiment, the active ingredient is passed through         Syndrome ("CRPS"), Macular Degeneration ("MD") and
  a screen with openings of about 200 microns to about 400       5    related syndromes, skin diseases, pulmonary disorders,
  microns. In one embodiment, the active ingredient is passed         asbestos-related disorders, parasitic diseases, immunodefi-
  through a screen having openings of about 300 to about 400          ciency disorders, CNS disorders, CNS injury, atherosclero-
  microns. Depending on the excipient(s) used, the screen             sis and related disorders, dysfunctional sleep and related
  openings vary. For example, disintegrants and binders are           disorders, hemoglobinopathy and related disorders (e.g.,
                                                                 10   anemia), TNFa related disorders, and other various diseases
  passed through openings of about 430 microns to about 7 50
                                                                      and disorders.
  microns, from about 600 microns to about 720 microns, or
                                                                         Examples of cancer and precancerous conditions include,
  about 710 microns. Lubricants are typically passed through
                                                                      but are not limited to, those described in U.S. Pat. Nos.
  smaller openings, e.g., about 150 microns to about 250              6,281,230 and 5,635,517 to Muller et al., in various U.S.
  microns screen. In one embodiment, the lubricant is passed     15   patent publications to Zeldis, including publication nos.
  through a screen opening of about 210 microns.                      2004/0220144Al, published Nov. 4, 2004 (Treatment of
                                                                      Myelodysplastic Syndrome); 2004/0029832Al, published
                      4.2.2. Pre-Blending                             Feb. 12, 2004 (Treatment of Various Types of Cancer); and
                                                                      2004/0087546, published May 6, 2004 (Treatment of
     After the ingredients are screened, the exc1p1ent and       20   Myeloproliferative Diseases). Examples also include those
  active ingredient are mixed in a diffusion mixer. In one            described in WO 2004/103274, published Dec. 2, 2004. All
  embodiment, the mixing time is from about 1 minute to               of these references are incorporated herein in their entireties
  about 50 minutes, from about 5 minutes to about 45 minutes,         by reference.
  from about 10 minutes to about 40 minutes, or from about               Certain examples of cancer include, but are not limited to,
  10 minutes to about 25 minutes. In another embodiment, the     25   cancers of the skin, such as melanoma; lymph node; breast;
  mixing time is about 15 minutes.                                    cervix; uterus; gastrointestinal tract; lung; ovary; prostate;
     When more than one excipients are used, the excipients           colon; rectum; mouth; brain; head and neck; throat; testes;
  may be admixed in a tumble blender for about 1 minute to            kidney; pancreas; bone; spleen; liver; bladder; larynx; nasal
  about 20 minutes, or for about 5 minutes to about 10                passages; and AIDS-related cancers. The compounds are
  minutes, prior to mixing with the active ingredient.           30   also useful for treating cancers of the blood and bone
                                                                      marrow, such as multiple myeloma and acute and chronic
                   4.2.3. Roller Compaction                           leukemias, for example, lymphoblastic, myelogenous, lym-
                                                                      phocytic, and myelocytic leukemias. The compounds pro-
     In one embodiment, the pre-blend may optionally be               vided herein can be used for treating, preventing or manag-
  passed through a roller compactor with a hammer mill           35   ing either primary or metastatic tumors.
  attached at the discharge of the compactor.                            Other cancers include, but are not limited to, advanced
                                                                      malignancy, amyloidosis, neuroblastoma, meningioma,
                      4.2.4. Final Blend                              hemangiopericytoma, multiple brain metastase, glioblas-
                                                                      toma multiforms, glioblastoma, brain stem glioma, poor
     When a lubricant, e.g., sodium stearyl fumarate, is used,   40   prognosis malignant brain tumor, malignant glioma, recur-
  the lubricant is mixed with the pre-blend at the end of the         rent malignant glioma, anaplastic astrocytoma, anaplastic
  process to complete the pharmaceutical composition. This            oligodendroglioma, neuroendocrine tumor, rectal adenocar-
  additional mixing is from about 1 minute to about 10                cinoma, Dukes C & D colorectal cancer, unresectable col-
  minutes, or from about 3 minutes to about 5 minutes.                orectal carcinoma, metastatic hepatocellular carcinoma,
                                                                 45   Kaposi's sarcoma, karotype acute myeloblastic leukemia,
                     4.2.5. Encapsulation                             chronic lymphocytic leukemia (CLL), Hodgkin's lym-
                                                                      phoma, non-Hodgkin's lymphoma, cutaneous T-Cell lym-
      The formulation mixture is then encapsulated into the           phoma, cutaneous B-Cell lymphoma, diffuse large B-Cell
  desired size capsule shell using, for example, a capsule            lymphoma, low grade follicular lymphoma, metastatic mela-
  filling machine or a rotary tablet press.                      50   noma (localized melanoma, including, but not limited to,
                                                                      ocular melanoma), malignant mesothelioma, malignant
                           4.3. Kits                                  pleural effusion mesothelioma syndrome, peritoneal carci-
                                                                      noma, papillary serous carcinoma, gynecologic sarcoma,
     Pharmaceutical packs or kits which comprise pharmaceu-           soft tissue sarcoma, scleroderma, cutaneous vasculitis,
  tical compositions or dosage forms provided herein are also    55   Langerhans cell histiocytosis, leiomyosarcoma, fibrodyspla-
  provided. An example of a kit comprises notice in the form          sia ossificans progressive, hormone refractory prostate can-
  prescribed by a govermnental agency regulating the manu-            cer, resected high-risk soft tissue sarcoma, unrescectable
  facture, use or sale of pharmaceuticals or biological prod-         hepatocellular carcinoma, Waldenstrom's macroglobuline-
  ucts, which notice reflects approval by the agency of manu-         mia, smoldering myeloma, indolent myeloma, fallopian tube
  facture, use or sale for human administration.                 60   cancer, androgen independent prostate cancer, androgen
                                                                      dependent stage IV non-metastatic prostate cancer, hor-
         4.4. Methods of Treatment, Prevention, and                   mone-insensitive prostate cancer, chemotherapy-insensitive
                       Management                                     prostate cancer, papillary thyroid carcinoma, follicular thy-
                                                                      roid carcinoma, medullary thyroid carcinoma, and leio-
     Provided herein are methods of treating, preventing, and/   65   myoma. In a specific embodiment, the cancer is metastatic.
  or managing certain diseases or disorders using the formu-          In another embodiment, the cancer is refractory or resistance
  lations, compositions, or dosage forms provided herein.             to chemotherapy or radiation.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 144 of 148 PageID: 144


                                                      US 9,993,467 B2
                               23                                                                     24
     In one embodiment, the diseases or disorders are various           sympathetically maintained pain syndrome, causalgia,
  forms of leukemias such as chronic lymphocytic leukemia,              Sudeck atrophy of bone, algoneurodystrophy, shoulder hand
  chronic myelocytic leukemia, acute lymphoblastic leuke-               syndrome, post-traumatic dystrophy, trigeminal neuralgia,
  mia, acute myelogenous leukemia and acute myeloblastic                post herpetic neuralgia, cancer related pain, phantom limb
  leukemia, including leukemias that are relapsed, refractory      5    pain, fibromyalgia, chronic fatigue syndrome, spinal cord
  or resistant, as disclosed in U.S. publication no. 2006/              injury pain, central post-stroke pain, radiculopathy, diabetic
  0030594, published Feb. 9, 2006, which is incorporated in             neuropathy, post-stroke pain, luetic neuropathy, and other
  its entirety by reference.                                            painful neuropathic conditions such as those induced by
     The term "leukemia" refers malignant neoplasms of the              drugs such as vincristine and velcade.
  blood-forming tissues. The leukemia includes, but is not         10      As used herein, the terms "complex regional pain syn-
  limited to, chronic lymphocytic leukemia, chronic myelo-              drome," "CRPS" and "CRPS and related syndromes" mean
  cytic leukemia, acute lymphoblastic leukemia, acute myel-             a chronic pain disorder characterized by one or more of the
  ogenous leukemia and acute myeloblastic leukemia. The                 following: pain, whether spontaneous or evoked, including
  leukemia can be relapsed, refractory or resistant to conven-          allodynia (painful response to a stimulus that is not usually
  tional therapy. The term "relapsed" refers to a situation        15   painful) and hyperalgesia (exaggerated response to a stimu-
  where patients who have had a remission of leukemia after             lus that is usually only mildly painful); pain that is dispro-
  therapy have a return of leukemia cells in the marrow and a           portionate to the inciting event (e.g., years of severe pain
  decrease in normal blood cells. The term "refractory or               after an aukle sprain); regional pain that is not limited to a
  resistant" refers to a circumstance where patients, even after        single peripheral nerve distribution; and autonomic dysregu-
  intensive treatment, have residual leukemia cells in their       20   lation (e.g., edema, alteration in blood flow and hyperhidro-
  marrow.                                                               sis) associated with trophic skin changes (hair and nail
     In another embodiment, the diseases or disorders are               growth abnormalities and cutaneous ulceration).
  various types oflymphomas, including Non-Hodgkin's lym-                  Examples of MD and related syndromes include, but are
  phoma (NHL). The term "lymphoma" refers a heterogenous                not limited to, those described in U.S. patent publication no.
  group of neoplasms arising in the reticuloendothelial and        25   2004/0091455, published May 13, 2004, which is incorpo-
  lymphatic systems. "NHL" refers to malignant monoclonal               rated herein by reference. Specific examples include, but are
  proliferation of lymphoid cells in sites of the immune                not limited to, atrophic (dry) MD, exudative (wet) MD,
  system, including lymph nodes, bone marrow, spleen, liver             age-related maculopathy (ARM), choroidal neovascularisa-
  and gastrointestinal tract. Examples of NHL include, but are          tion (CNVM), retinal pigment epithelium detachment
  not limited to, mantle cell lymphoma (MCL), lymphocytic          30   (PED), and atrophy of retinal pigment epithelium (RPE).
  lymphoma of intermediate differentiation, intermediate lym-              Examples of skin diseases include, but are not limited to,
  phocytic lymphoma (ILL), diffuse poorly differentiated lym-           those described in U.S. publication no. 2005/0214328Al,
  phocytic lymphoma (PDL), centrocytic lymphoma, diffuse                published Sep. 29, 2005, which is incorporated herein by
  small-cleaved cell lymphoma (DSCCL), follicular lym-                  reference. Specific examples include, but are not limited to,
  phoma, and any type of the mantle cell lymphomas that can        35   keratoses and related symptoms, skin diseases or disorders
  be seen under the microscope (nodular, diffuse, blastic and           characterized with overgrowths of the epidermis, acne, and
  mentle zone lymphoma).                                                wrinkles.
     Examples of diseases and disorders associated with, or                As used herein, the term "keratosis" refers to any lesion
  characterized by, undesired angiogenesis include, but are not         on the epidermis marked by the presence of circumscribed
  limited to, inflammatory diseases, autoimmune diseases,          40   overgrowths of the horny layer, including but not limited to
  viral diseases, genetic diseases, allergic diseases, bacterial        actinic keratosis, seborrheic keratosis, keratoacanthoma,
  diseases, ocular neovascular diseases, choroidal neovascular          keratosis follicularis (Darier disease), inverted follicular
  diseases, retina neovascular diseases, and rubeosis (neovas-          keratosis, palmoplantar keratoderma (PPK, keratosis pal-
  cularization of the angle). Specific examples of the diseases         maris et plantaris), keratosis pilaris, and stucco keratosis.
  and disorders associated with, or characterized by, undesired    45   The term "actinic keratosis" also refers to senile keratosis,
  angiogenesis include, but are not limited to, arthritis, endo-        keratosis senilis, verruca senilis, plana senilis, solar kerato-
  metriosis, Crohn's disease, heart failure, advanced heart             sis, keratoderma or keratoma. The term "seborrheic kerato-
  failure, renal impairment, endotoxemia, toxic shock syn-              sis" also refers to seborrheic wart, senile wart, or basal cell
  drome, osteoarthritis, retrovirus replication, wasting, men-          papilloma. Keratosis is characterized by one or more of the
  ingitis, silica-induced fibrosis, asbestos-induced fibrosis,     50   following symptoms: rough appearing, scaly, erythematous
  veterinary disorder, malignancy-associated hypercalcemia,             papules, plaques, spicules or nodules on exposed surfaces
  stroke, circulatory shock, periodontitis, gingivitis, macro-          (e.g., face, hands, ears, neck, legs and thorax), excrescences
  cytic anemia, refractory anemia, and Sq-deletion syndrome.            of keratin referred to as cutaneous horns, hyperkeratosis,
     Examples of pain include, but are not limited to those             telangiectasias, elastosis, pigmented lentigines, acanthosis,
  described in U.S. patent publication no. 2005/0203142,           55   parakeratosis, dyskeratoses, papillomatosis, hyperpigmenta-
  published Sep. 15, 2005, which is incorporated herein by              tion of the basal cells, cellular atypia, mitotic figures,
  reference. Specific types of pain include, but are not limited        abnormal cell-cell adhesion, dense inflammatory infiltrates
  to, nociceptive pain, neuropathic pain, mixed pain of noci-           and small prevalence of squamous cell carcinomas.
  ceptive and neuropathic pain, visceral pain, migraine, head-             Examples of skin diseases or disorders characterized with
  ache and post-operative pain.                                    60   overgrowths of the epidermis include, but are not limited to,
     Examples of nociceptive pain include, but are not limited          any conditions, diseases or disorders marked by the presence
  to, pain associated with chemical or thermal burns, cuts of           of overgrowths of the epidermis, including but not limited
  the skin, contusions of the skin, osteoarthritis, rheumatoid          to, infections associated with papilloma virus, arsenical
  arthritis, tendonitis, and myofascial pain.                           keratoses, sign of Leser-Trelat, warty dyskeratoma (WD),
     Examples of neuropathic pain include, but are not limited     65   trichostasis spinulosa (TS), erythrokeratodermia variabilis
  to, CRPS type I, CRPS type II, reflex sympathetic dystrophy           (EKV), ichthyosis fetalis (harlequin ichthyosis), knuckle
  (RSD), reflex neurovascular dystrophy, reflex dystrophy,              pads, cutaneous melanoacanthoma, porokeratosis, psoriasis,
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 145 of 148 PageID: 145


                                                        US 9,993,467 B2
                                25                                                                       26
  squamous cell carcinoma, confluent and reticulated papillo-                 Examples of immunodeficiency disorders include, but are
  matosis (CRP), acrochordons, cutaneous horn, cowden dis-                 not limited to, those described in U.S. application Ser. No.
  ease (multiple hamartoma syndrome), dermatosis papulosa                  11/289,723, filed Nov. 30, 2005. Specific examples include,
  nigra (DPN), epidermal nevus syndrome (ENS), ichthyosis                  but not limited to, adenosine deaminase deficiency, antibody
  vulgaris, molluscum contagiosum, prurigo nodularis, and             5    deficiency with normal or elevated Igs, ataxia-tenlangiecta-
  acanthosis nigricans (AN).                                               sia, bare lymphocyte syndrome, common variable immuno-
      Examples of pulmonary disorders include, but are not                 deficiency, lg deficiency with hyper-IgM, lg heavy chain
  limited to, those described in U.S. publication no. 2005/                deletions, IgA deficiency, immunodeficiency with thymoma,
  0239842Al, published Oct. 27, 2005, which is incorporated                reticular dysgenesis, Nezelof syndrome, selective IgG sub-
                                                                      10   class deficiency, transient hypoganimaglobulinemia of
  herein by reference. Specific examples include pulmonary
                                                                           infancy, Wistcott-Aldrich syndrome, X-linked agamma-
  hypertension and related disorders. Examples of pulmonary
                                                                           globulinemia, X-linked severe combined immunodefi-
  hypertension and related disorders include, but are not
                                                                           ciency.
  limited to: primary pulmonary hypertension (PPH); second-                   Examples of CNS disorders include, but are not limited
  ary pulmonary hypertension (SPH); familial PPH; sporadic            15   to, those described in U.S. publication no. 2005/0143344,
  PPH; precapillary pulmonary hypertension; pulmonary arte-                published Jun. 30, 2005, which is incorporated herein by
  rial hypertension (PAH); pulmonary artery hypertension;                  reference. Specific examples include, but are not limited to,
  idiopathic pulmonary hypertension; thrombotic pulmonary                  include, but are not limited to, Amyotrophic Lateral Scle-
  arteriopathy (TPA); plexogenic pulmonary arteriopathy;                   rosis, Alzheimer Disease, Parkinson Disease, Huntington's
  functional classes I to IV pulmonary hypertension; and              20   Disease, Multiple Sclerosis other neuroimmunological dis-
  pulmonary hypertension associated with, related to, or sec-              orders such as Tourette Syndrome, delerium, or disturbances
  ondary to, left ventricular dysfunction, mitral valvular dis-            in consciousness that occur over a short period of time, and
  ease, constrictive pericarditis, aortic stenosis, cardiomyopa-           amnestic disorder, or discreet memory impairments that
  thy, mediastinal fibrosis, anomalous pulmonary venous                    occur in the absence of other central nervous system impair-
  drainage, pulmonary venoocclusive disease, collagen vasu-           25   ments.
  lar disease, congenital heart disease, HIV virus infection,                 Examples of CNS injuries and related syndromes include,
  drugs and toxins such as fenfluramines, congenital heart                 but are not limited to, those described in U.S. publication no.
  disease, pulmonary venous hypertension, chronic obstruc-                 2006/0122228, published Jun. 8, 2006, which is incorpo-
  tive pulmonary disease, interstitial lung disease, sleep-dis-            rated herein by reference. Specific examples include, but are
  ordered breathing, alveolar hypoventilation disorder,               30   not limited to, CNS injury/damage and related syndromes,
  chronic exposure to high altitude, neonatal lung disease,                include, but are not limited to, primary brain injury, second-
  alveolar-capillary dysplasia, sickle cell disease, other coagu-          ary brain injury, traumatic brain injury, focal brain injury,
  lation disorder, chronic thromboemboli, connective tissue                diffuse axonal injury, head injury, concussion, post-concus-
  disease, lupus including systemic and cutaneous lupus,                   sion syndrome, cerebral contusion and laceration, subdural
  schistosomiasis, sarcoidosis or pulmonary capillary heman-          35   hematoma, epidermal hematoma, post-traumatic epilepsy,
  giomatosis.                                                              chronic vegetative state, complete SCI, incomplete SCI,
      Examples of asbestos-related disorders include, but not              acute SCI, subacute SCI, chronic SCI, central cord syn-
  limited to, those described in U.S. publication no. 2005/                drome, Brown-Sequard syndrome, anterior cord syndrome,
  0100529, published May 12, 2005, which is incorporated                   conus medullaris syndrome, cauda equina syndrome, neu-
  herein by reference. Specific examples include, but are not         40   rogenic shock, spinal shock, altered level of consciousness,
  limited to, mesothelioma, asbestosis, malignant pleural effu-            headache, nausea, emesis, memory loss, dizziness, diplopia,
  sion, benign exudative effusion, pleural plaques, pleural                blurred vision, emotional !ability; sleep disturbances, irrita-
  calcification, diffuse pleural thickening, rounded atelectasis,          bility, inability to concentrate, nervousness, behavioral
  fibrotic masses, and lung cancer.                                        impairment, cognitive deficit, and seizure.
      Examples of parasitic diseases include, but are not limited     45      Other disease or disorders include, but not limited to,
  to, those described in U.S. publication no. 2006/0154880,                viral, genetic, allergic, and autoimmune diseases. Specific
  published Jul. 13, 2006, which is incorporated herein by                 examples include, but not limited to, HIV, hepatitis, adult
  reference. Parasitic diseases include diseases and disorders             respiratory distress syndrome, bone resorption diseases,
  caused by human intracellular parasites such as, but not                 chronic pulmonary inflammatory diseases, dermatitis, cystic
  limited to, P. falcifarium, P. ovale, P. vivax, P. malariae, L.     50   fibrosis, septic shock, sepsis, endotoxic shock, hemody-
  donovari, L. infantum, L. aethiopica, L. major, L. tropica, L.           namic shock, sepsis syndrome, post ischemic reperfusion
  mexicana, L. braziliensis, TGondii, B. microti, B. divergens,            injury, meningitis, psoriasis, fibrotic disease, cachexia, graft
  B. coli, C. parvum, C. cayetanensis, E. histolytica, I. belli, S.        versus host disease, graft rejection, auto-immune disease,
  mansonii, S. haematobium, Trypanosoma ssp., Toxoplasma                   rheumatoid spondylitis, Crohn's disease, ulcerative colitis,
  ssp., and 0. volvulus. Other diseases and disorders caused by       55   inflammatory-bowel disease, multiple sclerosis, systemic
  non-human intracellular parasites such as, but not limited to,           lupus erythrematosus, ENL in leprosy, radiation damage,
  Babesia bovis, Babesia canis, Banesia Gibsoni, Besnoitia                 cancer, asthma, or hyperoxic alveolar injury.
  darlingi, Cytauxzoon fells, Eimeria ssp., Hammondia ssp.,                   Examples of atherosclerosis and related conditions
  and Theileria ssp., are also encompassed. Specific examples              include, but are not limited to, those disclosed in U.S.
  include, but are not limited to, malaria, babesiosis, trypano-      60   publication no. 2002/0054899, published May 9, 2002,
  somiasis, leishmaniasis, toxoplasmosis, meningoencephali-                which is incorporated herein by reference. Specific
  tis, keratitis, amebiasis, giardiasis, cryptosporidiosis, isospo-        examples include, but are not limited to, all forms of
  nas1s,      cyclosporiasis,     microsporidiosis,     ascariasis,        conditions involving atherosclerosis, including restenosis
  trichuriasis, ancylostomiasis, strongyloidiasis, toxocariasis,           after vascular intervention such as angioplasty, stenting,
  trichinosis, lymphatic filariasis, onchocerciasis, filariasis,      65   atherectomy and grafting. All forms of vascular intervention
  schistosomiasis, and dermatitis caused by animal schisto-                are contemplated herein, including diseases of the cardio-
  sames.                                                                   vascular and renal system, such as, but not limited to, renal
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 146 of 148 PageID: 146


                                                                    US 9,993,467 B2
                                      27                                                                             28
  angioplasty, percutaneous coronary intervention (PCI), per-                           supranuclear palsy; corticobasal degeneration; frontotempo-
  cutaneous transluminal coronary angioplasty (PTCA),                                   ral dementia; amyloid pathology disorders; mild cognitive
  carotid percutaneous transluminal angioplasty (PTA), coro-                            impairment; Alzheimer disease with parkinsonism; Wilson
  nary by-pass grafting, angioplasty with stent implantation,                           disease; Hallervorden-Spatz disease; Chediak-Hagashi dis-
  peripheral percutaneous transluminal intervention of the                         5    ease; SCA-3 spinocerebellar ataxia; X-linked dystonia par-
  iliac, femoral or popliteal arteries, and surgical intervention                       kinsonism; prion disease; hyperkinetic disorders; chorea;
  using impregnated artificial grafts. The following chart                              ballismus; dystonia tremors; Amyotrophic Lateral Sclerosis
  provides a listing of the major systemic arteries that may be                         (ALS); CNS trauma and myoclonus.
  in need of treatment, all of which are contemplated herein:                              Examples of hemoglobinopathy and related disorders
                                                                                   10   include, but are not limited to, those described in U.S.
                                                                                        publication no. 2005/0143420Al, published Jun. 30, 2005,
  Artery                Body Areas Supplied                                             which is incorporated herein by reference. Specific
  Axillary              Shoulder and axilla                                             examples include, but are not limited to, hemoglobinopathy,
  Brachia!              Upper arm                                                       sickle cell anemia, and any other disorders related to the
  Brachiocephalic       Head, neck, and arm                                        15   differentiation of CD34+ cells.
  Celiac                Divides into left gastric, splenic, and hepatic arteries
  Common carotid        Neck
                                                                                           Examples ofTNFa related disorders include, but are not
  Common iliac          Divides into external and internal iliac arteries               limited to, those described in WO 98/03502 and WO
  Coronary              Heart                                                           98/54170, both of which are incorporated herein in their
  Deep femoral          Thigh                                                           entireties by reference. Specific examples include, but are
  Digital               Fingers
  Dorsalis pedis        Foot
                                                                                   20   not limited to: endotoxemia or toxic shock syndrome;
  External carotid      Neck and external head regions                                  cachexia; adult respiratory distress syndrome; bone resorp-
  External iliac        Femoral artery                                                  tion diseases such as arthritis; hypercalcemia; Graft versus
  Femoral               Thigh                                                           Host Reaction; cerebral malaria; inflammation; tumor
  Gastric               Stomach
  Hepatic               Liver, gallbladder, pancreas, and duodenwn
                                                                                        growth; chronic pulmonary inflammatory diseases; reperfu-
  Inferior mesenteric   Descending colon, rectum, and pelvic wall                  25   sion injury; myocardial infarction; stroke; circulatory shock;
  Internal carotid      Neck and internal head regions                                  rheumatoid arthritis; Crohn's disease; HIV infection and
  Internal iliac        Rectum, urinary bladder, external genitalia, buttocks           AIDS; other disorders such as rheumatoid arthritis, rheuma-
                        muscles, uterus and vagina
  Left gastric          Esophagus and stomach
                                                                                        toid spondylitis, osteoarthritis, psoriatic arthritis and other
  Middle sacral         Sacrum                                                          arthritic conditions, septic shock, septic, endotoxic shock,
  Ovarian               Ovaries                                                    30   graft versus host disease, wasting, Crohn's disease, ulcer-
  Palmar arch           Hand                                                            ative colitis, multiple sclerosis, systemic lupus erythroma-
  Peroneal              Calf
  Popliteal             Knee
                                                                                        tosis, ENL in leprosy, HIV, AIDS, and opportunistic infec-
  Posterior tibial      Calf                                                            tions in AIDS; disorders such as septic shock, sepsis,
  Pulmonary             Lungs                                                           endotoxic shock, hemodynamic shock and sepsis syndrome,
  Radial                Forearm                                                    35   post ischemic reperfusion injury, malaria, mycobacterial
  Renal                 Kidney
  Splenic               Stomach, pancreas, and spleen
                                                                                        infection, meningitis, psoriasis, congestive heart failure,
  Subclavian            Shoulder                                                        fibrotic disease, cachexia, graft rejection, oncogenic or can-
  Superior mesenteric   Pancreas, small intestine, ascending and                        cerous conditions, asthma, autoimmune disease, radiation
                        transverse colon                                                damages, and hyperoxic alveolar injury; viral infections,
  Testicblar            Testes
  Ulnar                 Forearm
                                                                                   40   such as those caused by the herpes viruses; viral conjunc-
                                                                                        tivitis; or atopic dermatitis.
                                                                                           In other embodiments, the use of formulations, composi-
     Examples of dysfunctional sleep and related syndromes                              tions or dosage forms provided herein in various immuno-
  include, but are not limited to, those disclosed in U.S.                              logical applications, in particular, as vaccine adjuvants,
  publication no. 2005/0222209Al, published Oct. 6, 2005,                          45   particularly anticancer vaccine adjuvants, as disclosed in
  which is incorporated herein by reference. Specific                                   U.S. Publication No. 2007 /0048327, published Mar. 1, 2007,
  examples include, but are not limited to, snoring, sleep                              which is incorporated herein in its entirety by reference, is
  apnea, insonmia, narcolepsy, restless leg syndrome, sleep                             also encompassed. These embodiments also relate to the
  terrors, sleep walking sleep eating, and dysfunctional sleep                          uses of the compositions, formulations, or dosage forms
  associated with chronic neurological or inflammatory con-                        50   provided herein in combination with vaccines to treat or
  ditions. Chronic neurological or inflammatory conditions,                             prevent cancer or infectious diseases, and other various uses
  include, but are not limited to, Complex Regional Pain                                such as reduction or desensitization of allergic reactions.
  Syndrome, chronic low back pain, musculoskeletal pain,
  arthritis, radiculopathy, pain associated with cancer, fibro-                                                5. EXAMPLES
  myalgia, chronic fatigue syndrome, visceral pain, bladder                        55
  pain, chronic pancreatitis, neuropathies (diabetic, post-her-                            Embodiments provided herein may be more fully under-
  petic, traumatic or inflammatory), and neurodegenerative                              stood by reference to the following examples. These
  disorders such as Parkinson's Disease, Alzheimer's Disease,                           examples are meant to be illustrative of pharmaceutical
  amyotrophic lateral sclerosis, multiple sclerosis, Hunting-                           compositions and dosage forms provided herein, but are not
  ton's Disease, bradykinesia; muscle rigidity; parkinsonian                       60   in any way limiting.
  tremor; parkinsonian gait; motion freezing; depression;
  defective long-term memory, Rubinstein-Taybi syndrome                                       5.1 Example 1: 0.5 mg Strength Pomolidomide
  (RTS); dementia; postural instability; hypokinetic disorders;                                              Dosage Capsule
  synuclein disorders; multiple system atrophies; striatonigral
  degeneration; olivopontocerebellar atrophy; Shy-Drager                           65     Table 1 illustrates a batch formulation and single dosage
  syndrome; motor neuron disease with parkinsonian features;                            formulation for a 0.5 mg strength pomolidomide single dose
  Lewy body dementia; Tau pathology disorders; progressive                              unit in a size #4 capsule.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 147 of 148 PageID: 147


                                                                     US 9,993,467 B2
                                       29                                                                                      30
                                   TABLE 1                                                                                 TABLE 3

              Formulation for 0.5 mg strength pomolidomide capsule                                    Formulation for 2 mg strength pomolidomide capsule

                                                 Percent By         Quantity         5                                                   Percent By         Quantity
  Material                                         Weight         (mg/capsule)            Material                                         Weight         (mg/capsule)

  Pomolidomide                                      ~1%               0.5*              Pomolidomide                                        ~1%                  2*
  Starch 1500                                       56%              35                 Starch 1500                                         56%                140
  Sodium Stearyl Fumarate (PRUV)                  ~0.3%               0.16              Sodium Stearyl Fumarate (PRUV)                    ~0.3%                  0.64
  Spray Dried Mannitol (Mannogem EZ)             remainder          remainder        10 Spray Dried Mannitol (Mannogem EZ)               remainder          remainder


  Total                                          100.0%              62.5                 Total                                          100.0%                250

  *Denotes amount of pomolidomide that corresponds to the amount that provides the        *Denotes amount of pomolidomide that corresponds to the amount that provides the
  potency of0.5 mg ofpomolidomide.                                                        potency of 2 mg of pomolidomide.
                                                                                     15

     Pomolidomide was passed through a 35-mesh screen.                                       Pomolidomide was passed through a 35-mesh screen.
  Mannitol and starch were each separately passed through a                               Mannitol and starch were each separately passed through a
  25-mesh screen. Pomolidomide was pre-blended with a                                     25-mesh screen. Pomolidomide was pre-blended with a
  portion of mannitol and starch. The pre-blend was milled                                portion of mannitol and starch. The pre-blend was milled
                                                                                     20
  through a 0.039 inch screen. The remainder of the mannitol                              through a 0.039 inch screen. The remainder of the mannitol
  and starch was also milled through a 0.039 inch screen. The                             and starch was also milled through a 0.039 inch screen. The
  pre-blend was blended with the reminder of mannitol and                                 pre-blend was blended with the reminder of mannitol and
  starch. To this blend, sodium fumarate, which was passed                                starch. To this blend, sodium fumarate, which was passed
  through a 60 mesh screen, was further blended. The final                           25   through a 60 mesh screen, was further blended. The final
  blend was encapsulated into a size #4 capsule.                                          blend was encapsulated into a size #2 capsule.

             5.2 Example 2: 1 mg Strength Pomolidomide                                               5.4 Example 4: 3 mg Strength Pomolidomide
                           Dosage Capsule                                                                          Dosage Capsule
                                                                                     30

     Table 2 illustrates a batch formulation and single dosage                              Table 4 illustrates a batch formulation and single dosage
  formulation for a 1 mg strength pomolidomide single dose                                formulation for a 0.5 mg strength pomolidomide single dose
  unit in a size #4 capsule.                                                              unit in a size #2 capsule.
                                                                                     35
                                   TABLE 2                                                                                 TABLE 4
              Formulation for 1 mg strength pomolidomide capsule                                      Formulation for 3 mg strength pomolidomide capsule

                                                 Percent By         Quantity                                                             Percent By         Quantity
  Material                                         Weight         (mg/capsule)       40 Material                                           Weight         (mg/capsule)

  Pomolidomide                                      ~1%                  1*               Pomolidomide                                     ~l.6%                 3*
  Starch 1500                                       56%                 70                Starch 1500                                        56%               100.8
  Sodium Stearyl Fumarate (PRUV)                  ~0.3%                  0.32             Sodium Stearyl Fumarate (PRUV)                   ~0.3%                 0.45
  Spray Dried Mannitol (Mannogem EZ)             remainder          remainder             Spray Dried Mannitol (Mannogem EZ)             remainder          remainder
                                                                                     45
  Total                                          100.0%                125                Total                                           100.0%               180

  *Denotes amount of pomolidomide that corresponds to the amount that provides the        *Denotes amount of pomolidomide that corresponds to the amount that provides the
  potency of 1 mg of pomolidomide.                                                        potency of 3 mg of pomolidomide.


     Pomolidomide was passed through a 35-mesh screen.                                       Pomolidomide was passed through a 35-mesh screen.
                                                                                     50
  Mannitol and starch were each separately passed through a                               Mannitol and starch were each separately passed through a
  25-mesh screen. Pomolidomide was pre-blended with a                                     25-mesh screen. Pomolidomide was pre-blended with a
  portion of mannitol and starch. The pre-blend was milled                                portion of mannitol and starch. The pre-blend was milled
  through a 0.039 inch screen. The remainder of the mannitol                              through a 0.039 inch screen. The remainder of the mannitol
  and starch was also milled through a 0.039 inch screen. The                        55   and starch was also milled through a 0.039 inch screen. The
  pre-blend was blended with the reminder of mannitol and                                 pre-blend was blended with the reminder of mannitol and
  starch. To this blend, sodium fumarate, which was passed                                starch. To this blend, sodium fumarate, which was passed
  through a 60 mesh screen, was further blended. The final                                through a 60 mesh screen, was further blended. The final
  blend was encapsulated into a size #4 capsule.                                          blend was encapsulated into a size #2 capsule.
                                                                                     60

             5.3 Example 3: 2 mg Strength Pomolidomide                                               5.5 Example 5: 4 mg Strength Pomolidomide
                           Dosage Capsule                                                                         Dosage Capsule

     Table 3 illustrates a batch formulation and single dosage                       65     Table 5 illustrates a batch formulation and single dosage
  formulation for a 2 mg pomolidomide single dose unit in a                               formulation for a 0.5 mg strength pomolidomide single dose
  size #2 capsule.                                                                        unit in a size #2 capsule.
Case 2:19-cv-15343-ES-MAH Document 1 Filed 07/12/19 Page 148 of 148 PageID: 148


                                                                     US 9,993,467 B2
                                       31                                                                               32
                                   TABLE 5                                                months. For determination of the level of impurities, an
                                                                                          HPLC gradient method was employed using the following
              Formulation for 4 mg strength pomolidomide capsule                          conditions:
                                                                                            Colunm: Zorbax SB-CN, 150 mmx4.6 mm id, 5 µm
                                                 Percent By         Quantity
  Material                                         Weight         (mg/capsule)
                                                                                     5    particle size
                                                                                            Temperature: Ambient
  Pomolidomide                                     ~l.6%                 4*                 Mobile Phase: A: 10/90 methanol/0.1 % trifluoroacetic
  Starch 1500                                        56%               134.4              acid
  Sodium Stearyl Fumarate (PRUV)                   ~0.3%                 0.6                B: 80/20 methanol/0.1 % trifluoroacetic acid
  Spray Dried Mannitol (Mannogem EZ)             remainder          remainder
                                                                                     10
  Total                                           100.0%               240
                                                                                                                      Time (min)      %A        %B
  *Denotes amount of pomolidomide that corresponds to the amount that provides the
  potency of 4 mg of pomolidomide.                                                              Gradient Profile:          0           90        10
                                                                                                                           5           90        10
     Pomolidomide was passed through a 35-mesh screen.                                                                    50           20        80
                                                                                     15
  Mannitol and starch were each separately passed through a                                                               51           90        10
  25-mesh screen. Pomolidomide was pre-blended with a                                                                     60           90        10

  portion of mannitol and starch. The pre-blend was milled
  through a 0.039 inch screen. The remainder of the mannitol                                  Flow Rate: 1.0 mL/min
  and starch was also milled through a 0.039 inch screen. The                                 Injection Volume: 25 µL
                                                                                     20
  pre-blend was blended with the reminder of mannitol and                                     Detection: UV, 240 nm
  starch. To this blend, sodium fumarate, which was passed                                    Run Time: 60 minutes.
  through a 60 mesh screen, was further blended. The final                                    From the experiments, it was observed that the impurities
  blend was encapsulated into a size #2 capsule.                                          in the formulation provided herein stayed negligent through-
                                                                                          out the time period investigated. The performance charac-
             5.6 Example 6: 5 mg Strength Pomolidomide                               25   teristics of the dosage also maintained throughout the time
                           Dosage Capsule                                                 period investigated. These results show that the formulations
                                                                                          provided herein have adequate stability for clinical and other
     Table 6 illustrates a batch formulation and single dosage                            uses.
  formulation for a 5 mg pomolidomide single dose unit in a                                   While examples of certain particular embodiments are
                                                                                     30
  size #1 capsule.                                                                        provided herein, it will be apparent to those skilled in the art
                                                                                          that various changes and modifications may be made. Such
                                   TABLE 4                                                modifications are also intended to fall within the scope of the
                                                                                          appended claims.
              Formulation for 5 mg strength pomolidomide capsule                              What is claimed is:
                                                                                     35
                                                                                              1. An oral dosage form in the form of a capsule which
                                                 Percent By         Quantity
  Material                                         Weight         (mg/capsule)
                                                                                          comprises: 1) pomalidomide at an amount of0.1 to 3 weight
                                                                                          percent of the total weight of the composition; 2) a binder or
  Pomolidomide                                      ~2%                  5*               filler at an amount of 90 to 99 weight percent of total weight
  Starch 1500                                        56%               168                of the composition, wherein the binder or filler is a mixture
  Sodium Stearyl Fumarate (PRUV)                   ~0.3%                 0.75        40
  Spray Dried Mannitol (Mannogem EZ)             remainder          remainder             of starch and mannitol; and
                                                                                             wherein the ratio ofmannitol:starch in the dosage form is
  Total                                           100.0%               300                       from about 1:1 to about 1:1.5.
  *Denotes amount of pomolidomide that corresponds to the amount that provides the
                                                                                              2. The oral dosage form of claim 1, wherein pomalido-
  potency of 5 mg of pomolidomide.                                                        mide is present at an amount of 0.5 to 2 weight percent of
                                                                                     45
                                                                                          total weight of the composition.
     Pomolidomide was passed through a 35-mesh screen.
                                                                                              3. The oral dosage form of claim 1, wherein the binder or
  Mannitol and starch were each separately passed through a
                                                                                          filler is present at an amount of 95 to 99 weight percent of
  25-mesh screen. Pomolidomide was pre-blended with a
                                                                                          total weight of the composition.
  portion of mannitol and starch. The pre-blend was milled
                                                                                              4. The oral dosage form of claim 1, wherein the starch is
  through a 0.039 inch screen. The remainder of the mannitol                         50
                                                                                          pregelatinized starch.
  and starch was also milled through a 0.039 inch screen. The
                                                                                             5. The oral dosage form of claim 1, wherein the mannitol
  pre-blend was blended with the reminder of mannitol and
                                                                                          is spray dried mannitol.
  starch. To this blend, sodium fumarate, which was passed
                                                                                              6. The oral dosage form of claim 1 further comprising a
  through a 60 mesh screen, was further blended. The final
                                                                                          lubricant at an amount of 0.01 to 1 weight percent of total
  blend was encapsulated into a size #1 capsule.                                     55
                                                                                          weight of the composition.
                                                                                              7. The oral dosage form of claim 6, wherein the lubricant
               5.7 Example 7: Stability of Formulation
                                                                                          is present at an amount of0.1 to 0.5 weight percent of total
     Accelerated stability was assessed under 40° C./75% RH,                              weight of the composition.
  and levels of impurities over the time period of initial, 1                                 8. The oral dosage form of claim 7, wherein the lubricant
                                                                                     60
  month, 3 months, and 6 months were determined. Long term                                is sodium stearyl fumarate.
  stability under 25° C./60% RH is also assessed during 0-24                                                        * * * * *
